     Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 1 of 686




                         UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION
ANTONIO CABALLERO,
        Judgment Creditor & Garnishor,

v.

FUERZAS ARMADAS REVOLUCIONARIAS
DE COLOMBIA a/k/a FARC-EP a/k/a
REVOLUTIONARY ARMED FORCES OF
COLOMBIA; and THE NORTE DEL VALLE
CARTEL,
        Judgment Debtors,
                                            CIVIL ACTION NO. 4:21-cv-00140
v.
                                                      United States Courts Southern
VITOL INC.,                                                  District of Texas
        Garnishee.                                                  FILED

_________________________________________                   August 13, 2021

VITOL INC.,                                           Nathan Ochsner, Clerk of Court

        Third-Party Petitioner.

v.

ANTONIO CABALLERO; ROSNEFT
TRADING, S.A.; and LDC SUPPLY
INTERNATIONAL, LLC,
             Third-Party Respondents.


MOTION TO DISSOLVE THE DECEMBER 23, 2020 WRIT OF GARNISHMENT, TO
 VACATE THE UNDERLYING ORDER DIRECTING ITS ISSUANCE, AND FOR
                         OTHER RELIEF
        Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 2 of 686




I.          TABLE OF CONTENTS

I.      INTRODUCTION................................................................................................................. 1
II. STATEMENT OF THE NATURE AND STAGE OF THE PROCEEDING ................. 2
III.        STATEMENT OF THE ISSUES TO BE RULED UPON BY THE COURT ............. 2
IV.         STATEMENT OF FACTS ............................................................................................... 3
     Plaintiff’s litigation against the FARC ....................................................................................... 3
     Background of RTSA ................................................................................................................... 5
     Plaintiff takes advantage of OFAC designation ......................................................................... 6
V.      ARGUMENT ......................................................................................................................... 8
     A. Summary of the Argument.................................................................................................. 8
     B. The Court has Authority Under Federal Rule of Civil Procedure 69 and Texas Rule of
     Civil Procedure 664a to Dissolve the Ex Parte Writ and Vacate the Ex Parte Agent or
     Instrumentality Order .............................................................................................................. 9
     C. The Court Must Grant an Immediate Stay of the Ex Parte Writ While it Considers
     this Motion ............................................................................................................................... 10
     D. The Court Must Dissolve the Ex Parte Writ ................................................................... 10
        i. The Ex Parte Writ is Procedurally Defective ................................................................ 10
            1. Plaintiff’s Attempt to Serve the Ex Parte Writ on RTSA Violated the Hague
            Service Convention ......................................................................................................... 12
            2. Plaintiff’s Attempt to Serve the Writ Violated Rule 663a....................................... 14
        ii. The Ex Parte Writ is Substantively Defective .............................................................. 17
            1. The Texas State Court Lacked Subject Matter Jurisdiction to Adjudicate the
            Issue at the Heart of the Ex Parte Writ ........................................................................ 17
            2. Plaintiff Improperly Attempts to Abrogate RTSA’s Due Process Rights ............. 20
            3. Plaintiff’s Ex Parte Motion Did Not and Could Not Establish that RTSA is an
            “Agent or Instrumentality” of the FARC ..................................................................... 22
                (1) a. Plaintiff’s reliance on the OFAC designation is insufficient as a matter of law
                to prove RTSA is an “agent or instrumentality” of the FARC ..................................... 24
                (2) b. Plaintiff’s evidence is deficient because it purports to link RTSA to PdVSA—
                not to the FARC ............................................................................................................ 24
                (3) c. Plaintiff failed to provide the Court with key information—namely that the
                FARC did not exist at the time RTSA allegedly acted as its agent or instrumentality .. 25
     E. The Court Should Vacate the Ex Parte Agent or Instrumentality Order .................... 28
VI.         PRAYER FOR RELIEF................................................................................................. 30
      Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 3 of 686




                                                 TABLE OF AUTHORITIES

                                                                                                                                     Page(s)

Cases

Arriaga v. Jess Enters.,
   No. 3:12-cv-094-L, 2014 WL 1875917 (N.D. Tex. Apr. 10, 2014) ........................................11

Baca v. Hoover, Bax & Shearer,
   823 S.W.2d 734 (Tex. App.—Houston [14th Dist.] 1992, writ denied)..................................11

Barrow v. Wells Fargo Bank, N.A.,
   587 S.W.3d 137 (Tex. App.—Ft. Worth 2019, no pet) .....................................................11, 14

Butler v. Polk,
   592 F.2d 1293 (5th Cir. 1979) .................................................................................................29

Caballero v. Fuerzas Aramadas Revolucionarias de Colombia,
   No. 1:20-mc-00040-LJV, ECF No. 37 (W.D.N.Y. Feb. 2, 2021) ...........................................25

Caballero v. Fuerzas Aramadas Revolucionarias de Colombia,
   No. 154864/2020, 2020 N.Y. Misc. LEXIS 10368 (N.Y. Sup. Ct. Dec. 12,
   2020) ..................................................................................................................................24, 28

Caballero v. Fuerzas Armadas Revolucionarias de Colombia,
   No. 12-48803-CA-02, 2013 WL 10967065 (Fla. Cir. Ct. Mar. 20, 2013)...........................3, 26

Caballero v. Fuerzas Armadas Revolucionarias de Colombia,
   No. 3:20-cv-04485-MGL, ECF No. 11 (D.S.C. Feb. 5, 2021) ................................................25

Caballero v. Fuerzas Armadas Revolucionarias de Colombia,
   No. 4:20-mc-02719 (S.D. Tex. filed Sept. 23, 2020).................................................................4

Cadle Co. v. Davis,
   No. 04-09-00763-CV, 2010 WL 5545389 (Tex. App.—San Antonio Dec. 29,
   2010, pet. denied) (mem. op.) ..................................................................................................22

Counsel Fin. Servs., L.L.C. v. David McQuade Leibowitz, P.C.,
   311 S.W.3d 45 (Tex. App.—San Antonio 2010, pet. denied) .................................................17

Dusenbery v. United States,
   534 U.S. 161 (2002) .................................................................................................................21

Elobied v. Baylock,
   299 F.R.D. 105 (E.D. Pa. 2014) ...............................................................................................13

Exterior Bldg. Supply, Inc. v. Bank of Am., N.A.,
   270 S.W.3d 769 (Tex. App.—Dallas 2008, no pet.) ................................................................22

F.D.I.C. v. Taylor,
   727 F.Supp. 326 (S.D. Tex. 1989) ...........................................................................................29
      Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 4 of 686



FG Hemisphere Assoc., LLC v. Republique du Congo,
   455 F.3d 575 (5th Cir. 2006) .....................................................................................................9

Henningsmeyer v. First State Bank of Conroe,
   109 Tex. 116 (1917).................................................................................................................29

Jerez v. Republic of Cuba,
   775 F.3d 419 (D.C. Cir. 2014) ................................................................................................20

Kiobel v. Royal Dutch Petroleum Co.,
   569 U.S. 108 (2013) .................................................................................................................19

Kirschenbaum v. 650 Fifth Avenue & Related Props.,
   830 F.3d 107 (2d Cir. 2016).....................................................................................................19

Lease Fin. Grp., LLC v. Childers,
   310 S.W.3d 120 (Tex. App.—Fort Worth 2010, no pet.) ........................................................14

Levin v. Bank of N.Y. Mellon,
   No. 09-cv-5900 (JPO), 2019 U.S. Dist. LEXIS 22788 (S.D.N.Y. Feb. 12,
   2019) ........................................................................................................................................25

Merrill, Lynch, Pierce, Fenner & Smith, Inc. v. Allied Bank of Texas,
   704 S.W.2d 919 (Tex. App.—Houston [14th Dist.] 1986, writ ref’d) . As the
   Ex Parte Agent or Instrumentality Order .................................................................................28

Nat’l Loan Inv’rs, L.P. v. Fidelity Bank, NA,
   51 F.3d 1045, No. 94-10173, 1995 WL 153421 (5th Cir. 1995) (per curiam) ..................10, 11

Pescatore v. Pineda,
   No. 08-2245 (RMC), 2019 U.S. Dist. LEXIS 84048 (D.D.C. May 20, 2019) ........................24

Stansell v. Revolutionary Armed Forces of Colombia,
   771 F.3d 713 (11th Cir. 2014) ......................................................................................... passim

In re United Servs. Auto. Ass’n,
    307 S.W.3d 299 (Tex. 2010)..............................................................................................17, 20

Univ. of Tex. Sw. Med. Ctr. at Dallas v. Loutzenhiser,
   140 S.W.3d 351 (Tex. 2004)....................................................................................................17

Volkswagenwerk Aktiengesellschaft v. Schlunk,
   486 U.S. 694 (1988) .................................................................................................................12

Walnut Equip. Leasing Co. v. J-V Dirt & Loam,
   907 S.W.2d 912 (Tex. App.—Austin 1995, writ denied) ............................................12, 16, 22

Water Splash, Inc. v. Menon,
   137 S. Ct. 1504 (2017) .............................................................................................................13

Wease v. Bank of Am.,
  No. 05-14-00867, 2015 WL 4051974 (Tex. App.—Dallas July 2, 2015, no
  pet.) ..........................................................................................................................................10
      Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 5 of 686



Weinstein v. Islamic Republic of Iran,
   609 F.3d 43 (2d Cir. 2010), abrogated on other grounds by Rubin v. Islamic
   Republic of Iran, 138 S. Ct. 816 (2018)...................................................................................19

Zeecon Wireless Internet, LLC v. Am. Bank of Tex., N.A.,
   305 S.W.3d 813 (Tex. App.—Austin 2010, no pet.) ...............................................................28

Rules and Statutes

18 U.S.C. § 2338 ......................................................................................................................18, 19

28 U.S.C. § 1331 ............................................................................................................................20

28 U.S.C. § 1350 ............................................................................................................................19

28 U.S.C. § 1610 note ..........................................................................................................7, 18, 19

28 U.S.C. § 1610 ............................................................................................................................19

Anti-Terrorism Act of 2002, 18 U.S.C. § 2333(e) ...........................................................4, 7, 18, 19

Federal Rule of Civil Procedure 69 .............................................................................................1, 9

Foreign Judgments Act ..................................................................................................................17

Tex. R. of Prof. Conduct 3.03(a)(3) ...............................................................................................27

Rules 657–679 of the Texas Rules of Civil Procedure ............................................................18, 20

Tex. Civ. Prac. & Rem. Code § 35.003(c) .....................................................................................18

Texas Rule of Civil Procedure 108a ..............................................................................................12

Tex. R. Civ. P. 658.........................................................................................................................20

Tex. R. Civ. P. 659.........................................................................................................................20

Tex. R. Civ. P. 663a ............................................................................................................... passim

Tex. R. Civ. P. 664a ............................................................................................................... passim

Chapter 35 of the Texas Civil Practice and Remedies Code .........................................................17

Chapter 63 of the Texas Civil Practice and Remedies Code ...................................................18, 20

UEFJA......................................................................................................................................17, 18

Other Authorities

Final Agreement For Ending the Conflict and Building a Stable and Lasting
   Peace, Colombia-FARC, Nov. 24, 2016,
   https://colombia.unmissions.org/sites/default/files/s-2017-272_e.pdf ....................................26
      Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 6 of 686



PDV Holding, https://www.pdvholding.com/index.html (last visited Feb. 22,
  2021) ..........................................................................................................................................6

Declarations and Reservations of Switzerland, Hague Convention on the Service
   Abroad of Judicial and Extrajudicial Documents in Civil or Commercial
   Matters, Nov. 15, 1965, available at
   https://www.hcch.net/en/instruments/conventions/status-
   table/notifications/?csid=424&disp=resdn; .............................................................................13

Country Analysis Executive Summary: Venezuela, U.S. Energy Information
   Administration (Nov. 30, 2020).
   https://www.eia.gov/international/content/analysis/countries_long/Venezuela/
   venezuela_exe.pdf ......................................................................................................................6

Directors, Rosneft.com, https://www.rosneft.com/governance/board/ ...........................................5

Global 2000: The World’s Largest Public Companies, Forbes, May 13, 2020,
   https://www.forbes.com/global2000/#5ae8f99d335d ................................................................5

H.R. Rep. No. 107-779 (2002) .......................................................................................................19

Last March of the FARC: Colombia’s hardened fighters reach for a normal life,
   the Guardian, Feb. 3, 2017,
   https://www.theguardian.com/world/2017/feb/03/farc-colombia-peace-deal-
   transition-normal-life ...........................................................................................................3, 26

National Drug Threat Assessment 2019 ........................................................................................27

Worldwide Report, Oil & Gas Journal, at 7 (Dec. 2, 2019) .............................................................5
Shareholder Structure, Rosneft.com (Oct. 1, 2020),
   https://www.rosneft.com/Investors/Equity/Shareholder_structure/ (last visited
   Feb. 22, 2021) ............................................................................................................................5

Treasury Targets Russian Oil Brokerage Firm for Supporting Illegitimate
   Maduro Regime, U.S. Department of the Treasury (Feb. 18, 2020),
   https://home.treasury.gov/news/press-releases/sm909 ..............................................................6

U.S. Const. art. VI, cl.2 ............................................................................................................12, 13

World’s Top Oil Companies, Offshore Technology, Jan. 31, 2020,
  https://www.offshore-technology.com/features/companies-by-oil-production/ ........................5
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 7 of 686




TO THE HONORABLE JUDGE OF THIS COURT:

         Third-Party Respondent Rosneft Trading, S.A. (“RTSA” or the “Respondent”) files,

pursuant to Federal Rule of Civil Procedure 69 and Texas Rule of Civil Procedure 664a, this

Motion to Dissolve the December 23, 2020 Writ of Garnishment, to Vacate the Underlying Order

Directing Its Issuance, and For Other Relief, and in support shows as follows:

  I.     INTRODUCTION

         Plaintiff has obtained a $46 million default judgment against a former Colombian narco-

terrorist paramilitary group that he alleges kidnapped, tortured, and killed his father twenty-two

years ago, at the height of the group’s armed conflict with the government of Colombia.

         Plaintiff’s zeal to collect this judgment has led him to institute a pinwheel of state and

federal court cases: as he cannot collect from the paramilitary group (because, inter alia, the group

no longer exists), Plaintiff has decided to pursue satisfaction of the damages award by going after

completely unrelated entities like Rosneft Trading, S.A. (“RTSA”), an oil trading company formed

in Switzerland in 2011 and affiliated with Rosneft Oil Company, one of the world’s largest publicly

traded petroleum companies. In the instant case, Plaintiff would have the Court believe that,

because RTSA conducted arms-length, commercial transactions with Petróleos de Venezuela S.A.

(“PdVSA”), a leading global crude oil exporter, in 2019 and 2020, and because Plaintiff believes

that PdVSA had ties to the paramilitary group before it formally laid down arms in 2017, RTSA

should be liable for the loss of Plaintiff’s father in 1999. By Plaintiff’s logic, any company that

has dealt with PdVSA since the turn of the century can be deemed an agent of Colombian terrorists.

         Plaintiff’s tortured legal theory strains credulity and the bounds of federal and state law. In

pursuit of his judgment, Plaintiff has: (a) sought to seize more than $12 million from a company



                                                   1
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 8 of 686




he has never bothered to name as a party in any litigation; (b) obtained ex parte orders from courts

lacking subject matter jurisdiction based on dubious and deficient evidence; and (c) violated

international treaties and failed to provide proper and timely notice of these serious proceedings.

          Each of these flaws is fatal; together, they compel the dissolution of the writ and an order

vacating the order directing the writ’s issuance. Therefore, RTSA respectfully asks this Court to:

(1) immediately stay enforcement of the December 23, 2020 Writ of Garnishment pending the

outcome of this motion pursuant to Texas Rule of Civil Procedure 664a; (2) dissolve the December

23, 2020 Writ of Garnishment; and (3) vacate the order directing the issuance of the Writ and

finding RTSA derivatively liable for Plaintiff’s judgment—the product of related ex parte

proceedings below.

 II.      STATEMENT OF THE NATURE AND STAGE OF THE PROCEEDING

       1. RTSA brings this motion under Rule 664a of the Texas Rules of Civil Procedure to dissolve

 the writ of garnishment issued in the above captioned matter in the 284th District Court of

 Montgomery County, Texas (No. 20-12-15427) on December 23, 2020 (the “Ex Parte Writ”),

 and to vacate the order issued on December 16, 2020 in the 284th District Court of Montgomery

 County, Texas, (No. 20-09-11744) (the “Ex Parte Agent or Instrumentality Order”). See Dkt 1-

 6; Dkt. 1-8, Ex. 4. Plaintiff initiated this matter without naming RTSA as a defendant. Garnishee

 Vitol removed this matter to federal court on January 15, 2021 and filed an interpleader petition

 against RTSA on January 22, 2021. Dkt. 7.

III.      STATEMENT OF THE ISSUES TO BE RULED UPON BY THE COURT

   2. Before the Court on this motion are three issues: (1) whether the court should issue a

temporary stay pending the resolution of this motion, (2) whether it should dissolve the Ex Parte

Writ, and (3) whether it should dissolve the Ex Parte Order. Texas Rule of Civil Procedure 664a



                                                   2
      Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 9 of 686




mandates that any further proceedings under the writ be stayed pending a hearing on, and

resolution of, this motion. Appx. C at A-6, Tex. R. Civ. P. 664a (“The filing of the motion shall

stay any further proceedings under the writ…until a hearing is had, and the issue is determined.”).

A Rule 664a motion “may seek to vacate, dissolve or modify the writ of garnishment, and the order

directing its issuance, for any grounds or cause, extrinsic or intrinsic.” Id. The writ of garnishment

“shall be dissolved unless, at such hearing, the plaintiff shall prove the grounds relied upon for its

issuance, but the court may modify its previous order granting the writ and the writ issued pursuant

thereto.” Id.

IV.      STATEMENT OF FACTS

Plaintiff’s litigation against the FARC

    3. Plaintiff alleges that his father, a prominent Colombian politician and former ambassador

to the United Nations, was kidnapped, tortured, and murdered in 1999 by the Revolutionary Armed

Forces of Colombia (the “Fuerzas Armadas Revolucionarias de Colombia” or “FARC”) while that

group was in armed conflict with the Colombian government from 1964 to 2017. See Dkt. 19-1,

Ex. 7, at 2. Appx. D, Pl. Second Amend. Compl.¶ 1, Caballero v. Fuerzas Armadas

Revolucionarias de Colombia, No. 12-48803-CA-02, 2013 WL 10967065 (Fla. Cir. Ct. Mar. 20,

2013)

      4. In 2017, the FARC and the Government of Colombia entered into an historic peace

 agreement ending the armed conflict and committing the FARC to demilitarize, disarm, and

 transition into a new, legal political party in Colombia. See Appx. E at A-10, Last March of the

 FARC: Colombia’s hardened fighters reach for a normal life, the Guardian, Feb. 3, 2017,

 https://www.theguardian.com/world/2017/feb/03/farc-colombia-peace-deal-transition-normal-

 life, at 2.



                                                  3
     Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 10 of 686




     5. Both before and after the FARC agreed to end hostilities, Plaintiff filed numerous actions

in the federal and state courts of the United States seeking damages related to his father’s death,

including a daisy chain of at least five actions directly related to the instant matter: 1

     •   A 2012 action in state court in Miami-Dade County, Florida, accusing the FARC and
         another narco-terrorist group, the National Liberation Army (“NLA”) of violating the Alien
         Tort Statute (“ATS”), Federal RICO, and the laws of Florida and Colombia (the “Florida
         State Court Action”). The Court awarded Plaintiff a default judgment of $45,000,000 in
         compensatory damages. Dkt. 19-1, Ex. 7, at 2.

     •   A 2018 action against the FARC, the NLA, and the Norte del Valle Cartel (“NDVC”) in
         the U.S. District Court for the Southern District of Florida, seeking damages for the same
         acts under the Anti-Terrorism Act of 2002 (the “Florida Federal Court Action”). The Court
         awarded Plaintiff a default judgment against the FARC and the NDVC and based its
         damages award on the damages in the Florida State Court Action. Dkt. 19-1, Ex. 3., at 2.

     •   A 2020 action against the FARC and the NDVC in this District seeking to domesticate the
         judgment from the Florida Federal Court Action. 2 See Appx. G at A-43, Caballero v.
         Fuerzas Armadas Revolucionarias de Colombia, No. 4:20-mc-02719 (S.D. Tex. filed Sept.
         23, 2020).

     •   A 2020 action against the FARC and the NDVC in the 284th District Court of Montgomery
         County, Texas, (No. 20-09-11744), seeking to domesticate the judgment from the Florida
         Federal Court Action (the “First Texas State Court Action”). Dkt. 19-1, Ex. 4. As discussed
         in more detail infra, on December 16, 2020, Plaintiff sought and obtained an ex parte order
         in this action declaring RTSA to be an agent or instrumentality of the FARC. Dkt. 1-8, Ex.
         4 at 2-3.

     •   A related 2020 action against Vitol, Inc. in the 284th District Court of Montgomery County,
         Texas (No. 20-12-15427), using the ex parte order from the First Texas State Court Action
         to obtain a Writ of Garnishment against more than $12 million of RTSA’s assets in Vitol’s
         possession (the “Second Texas State Court Action”). Dkt. 1-7. Vitol removed the Second
         Texas State Court Action to this Court on January 15, 2021. Dkt. 1.

    6.   Although Plaintiff’s object is to collect on his damages award against the FARC and the

NDVC from third parties like RTSA, Plaintiff has failed to name RTSA in any of these actions.




1
  In addition to these actions directly related to the instant matter, RTSA has identified 24 suits filed by Plaintiff in
the state and federal courts of nine states and the Territory of Puerto Rico relating to the same underlying facts. See
Appx. F at a-17.
2
  Upon information and belief, Plaintiff has not prosecuted this action.

                                                            4
   Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 11 of 686




Background of RTSA

   7. RTSA is a Swiss-incorporated subsidiary of Rosneft Oil Company (“Rosneft Oil”). From

its formation in 2011 until it ceased operations in April 2020, RTSA conducted international

marketing and distribution activities for its parent company, including the trading, processing, and

transport of raw materials, in particular unrefined petroleum and petroleum products in over 20

countries. Appx. A, Richard Declaration, at 2.

   8. Rosneft Oil is one of the world’s largest public companies and among the top oil producers

globally. See Appx. H at A-49, Global 2000: The World’s Largest Public Companies, Forbes, May

13, 2020, https://www.forbes.com/global2000/#5ae8f99d335d (ranking Rosneft Oil the world’s

53rd largest public company); Appx. I at A-67, Ranking the World’s Top Oil Companies, Offshore

Technology, Jan. 31, 2020, https://www.offshore-technology.com/features/companies-by-oil-

production/ (ranking Rosneft Oil the world’s second-largest oil company by production). It is

international in scope: its largest shareholders are the Government of the Russian Federation

(through JSC Rosneftegaz) and British Petroleum, its chairman is former German Chancellor

Gerhard Schröder, and its shares are traded on the London Stock Exchange. Appx. J at A-74,

Shareholder           Structure,          Rosneft.com,            (Oct.          1,          2020),

https://www.rosneft.com/Investors/Equity/Shareholder_structure/ (last visited Feb. 22, 2021);

Appx. K at A-76, Board of Directors, Rosneft.com, https://www.rosneft.com/governance/board/.

  9.   As the entity charged with managing Rosneft Oil’s international trading activities, RTSA

conducted business with companies all over the world. Appx. A, Richard Declaration, at 2. One

such company was PdVSA, an enterprise owned by the Government of Venezuela that as of 2019

controls the world’s largest proven oil reserves. Appx. L at A-84, Worldwide Report, Oil & Gas

Journal, at 7 (Dec. 2, 2019). PdVSA is also the ultimate parent company of Citgo Petroleum



                                                 5
    Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 12 of 686




Corporation. Appx. M at A-86, PDV Holding, https://www.pdvholding.com/index.html (last

visited Feb. 22, 2021). RTSA was one of PdVSA’s many international business partners. Appx. N

at A-92, Country Analysis Executive Summary: Venezuela, U.S. Energy Information

Administration                       (Nov.                       30,                      2020).

https://www.eia.gov/international/content/analysis/countries_long/Venezuela/venezuela_exe.pdf

    10. Citing RTSA’s commercial relationship with PdVSA, including its shipment of PdVSA

crude oil to various worldwide markets in late 2019 and early 2020, the U.S. Department of the

Treasury’s Office of Foreign Assets Control (“OFAC”) designated RTSA a specially designated

national (“SDN”) in February 2020 and blocked its property in the United States. Appx. O at A-

98, Treasury Targets Russian Oil Brokerage Firm for Supporting Illegitimate Maduro Regime,

U.S. Department of the Treasury, (Feb. 18, 2020), https://home.treasury.gov/news/press-

releases/sm909. Then-Treasury Secretary Steven Mnuchin stated that the rationale for blocking

RTSA’s property was its commercial relationship with PdVSA. Id. The OFAC designation made

no reference to any connection between RTSA and the FARC— nor, for that matter, is there any

such connection. Appx. A, Richard Declaration, at 2.

    Plaintiff takes advantage of OFAC designation

    11. Despite OFAC’s silence as to any entity other than PdVSA in its designation of RTSA,

Plaintiff took advantage of OFAC’s order blocking RTSA’s property to collect on his judgment

against the FARC. Proceeding in the First Texas State Court Action, Plaintiff sought and obtained

an ex parte order declaring RTSA to be an “agent or instrumentality” of the FARC (the “Ex Parte

Agent or Instrumentality Order”) on the premise that OFAC’s designation of RTSA arising from

its commercial dealings with PdVSA rendered RTSA an affiliate of a Colombian terrorist group.

Dkt. 1-8, Ex. 4, at 3, ¶3.



                                               6
    Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 13 of 686




    12. Plaintiff has used this specious order to recover his damages against the FARC from RTSA,

among others, under the Anti-Terrorism Act of 2002 (“ATA”), 18 U.S.C. § 2333(e), and the

Terrorism Risk Insurance Act (“TRIA”), 28 U.S.C. § 1610 note. Plaintiff’s sole evidence of

RTSA’s purported connection to the FARC is a declaration by John McBrien, a former OFAC

official who retired from the Treasury Department in 2011. Dkt. 1-4, at 3. Mr. McBrien noted, in

a single footnote, that RTSA conducted commercial transactions with PdVSA in 2019 and had

been designated an SDN on that basis, then, on the strength of these facts, expressed his “opinion”

that RTSA was an “agent or instrumentality” of the FARC under federal case law interpreting the

TRIA. Dkt. 19-1, Ex. 9, at 8, n. 1.

    13. Despite the limited evidentiary foundation presented by Plaintiff, the Court issued the Ex

Parte Agent or Instrumentality Order on December 16, 2020 without holding a hearing or even

notifying RTSA so that RTSA could assert its due process rights, present evidence, or defend itself.

Dkt. 1-8, Ex. 4 at 6. Not only did the Ex Parte Agent or Instrumentality Order contain an express

factual finding that RTSA was an “agent or instrumentality” of the FARC, it also directed the

Montgomery County Clerk of Court to issue “writs in aid of garnishment to attach to any assets

within this Court’s jurisdiction” of RTSA. Dkt. 1-8, Ex. 4 at 2-3. Plaintiff immediately initiated

the Second Texas State Court Action (again without naming RTSA as a party) and requested a

Writ of Garnishment against more than $12 million of RTSA’s assets held by Vitol. Dkt. 1-7.

    14. The Montgomery County Clerk of Court issued the Ex Parte Writ on December 18, 2020,

erroneously naming “Rosneft, Inc.” at a Moscow address, then issued a corrected version of the

Writ naming RTSA (albeit still at a Moscow address) on December 23, 2020. 3 Dkt. 1-7, at 6, 59.

Despite securing an order authorizing the seizure of $12.6 million from RTSA, Plaintiff exhibited


3
 The initial writ improperly named “Rosneft, Inc.,” and a corrected writ was issued on December 23, 2020. Dkt. 1-
7, at 6, 59. Service to Vitol, Inc. was completed on December 22, 2020. Dkt. 1-2

                                                        7
      Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 14 of 686




no urgency in notifying the company as required under Texas law. It was only on December 29,

2020, eleven days after the first writ was issued, that Plaintiff made any effort to serve RTSA with

notice that its assets were subject to forfeiture. Dkt. 19-1, Ex. 6. Even then, Plaintiff disregarded

the strictures of the Hague Convention on the Service Abroad of Judicial and Extrajudicial

Documents in Civil or Commercial Matters (“Hague Service Convention”), mailing a copy of the

Ex Parte Writ to RTSA in Switzerland via the U.S. Postal Service. Dkt. 1-7, at 56.

      15. RTSA did not receive this copy of the Ex Parte Writ until January 18, 2021, a full month

after the original Ex Parte Writ was issued. Appx. A, Richard Declaration, at 2. Plaintiff’s delay

in notifying RTSA of the Ex Parte Writ is especially troubling because Plaintiff has never made

any other attempt to inform RTSA of the almost decade-long legal campaign that led to Plaintiff’s

effort to seize over $12 million of RTSA’s assets. Appx. A, Richard Declaration, at 2.

   16. RTSA is not an “agent or instrumentality” of the FARC. Appx. A, Richard Declaration, at

2. RTSA has never conducted any business with the FARC; the only acts that Plaintiff claims tie

RTSA to the FARC are no more than routine, commercial transactions with PdVSA, one of the

world’s largest oil companies. Appx. A, Richard Declaration, at 2. Moreover, Plaintiff’s

allegations concern conduct that did not occur until 2019, twenty years after the death of Plaintiff’s

father’s, five years after the Plaintiff’s default judgment against the FARC, and two years after the

FARC disbanded.

 V.      ARGUMENT

A. Summary of the Argument

   17. Plaintiff’s action is plagued with deficiencies that require this Court to grant RTSA’s

motion and provide the requested relief. Plaintiff’s Ex Parte Writ is procedurally defective because

it was: (1) impermissibly served on RTSA in violation of the Hague Service Convention; (2) was

not served upon RTSA “as soon as practicable” in violation of Texas garnishment law; and (3) did
                                                  8
   Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 15 of 686




not include all documents necessary to constitute effective service. See Appx. P at A-100, Tex. R.

Civ. P. 663a.

   18. In addition to the serious procedural defects, the Ex Parte Writ is substantively defective

under federal and state law. The Texas state court lacked subject matter jurisdiction to make the

factual findings, rooted in federal law, that underlie the Ex Parte Writ. Further, Plaintiff’s course

of conduct while attempting to collect his judgment has infringed upon RTSA’s due process rights.

Finally, Plaintiff’s Ex Parte Writ must be dissolved because he has failed to meet his evidentiary

burden—the evidence supplied by Plaintiff in his ex parte motion is patently insufficient to

establish that RTSA is an “agent or instrumentality” of the FARC.

B. The Court has Authority Under Federal Rule of Civil Procedure 69 and Texas Rule of
Civil Procedure 664a to Dissolve the Ex Parte Writ and Vacate the Ex Parte Agent or
Instrumentality Order

   19. Under Federal Rule of Civil Procedure 69, the procedures for executing on judgments in

federal court are generally governed by the law of the state where the federal court sits, unless a

conflicting federal statute applies. Fed. R. Civ. P. 69(a)(1). The Fifth Circuit has held that under

Rule 69 garnishment actions are governed by state law. See FG Hemisphere Assoc., LLC v.

Republique du Congo, 455 F.3d 575, 595 (5th Cir. 2006) (noting that “as actions supplemental to

or in aid of execution according to [Rule 69], garnishment actions are governed by state law to the

extent it does not conflict with federal law”). While the Fifth Circuit has not spoken directly on

the issue, the Eleventh Circuit has held that state law applies to garnishment proceedings invoking

the TRIA in federal court. See, e.g., Stansell v. Revolutionary Armed Forces of Colombia, 771

F.3d 713, 730 (11th Cir. 2014). Accordingly, Texas state law should apply to the garnishment

proceedings here.

   20. Texas Rule of Civil Procedure 664a sets out the procedure for a garnishee or a nonparty

affected by the garnishment to vacate, dissolve, or modify a writ of garnishment and the order
                                                 9
    Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 16 of 686




directing its issuance. Appx. C at A-6, Tex. R. Civ. P. 664a. Under Rule 664a, a party who claims

an interest in property that is subject to a writ of garnishment may “seek to vacate, dissolve, or

modify the writ of garnishment, and the order directing its issuance, for any grounds or cause,

extrinsic or intrinsic.” Id. The Ex Parte Agent or Instrumentality Order expressly “authorized and

directed” the Clerk of Court “to issue such writs in aid of garnishment to attach to any assets within

this Court’s jurisdiction in the putative names of, held for the benefit of, or that were blocked due

to an association with . . . [RTSA]” Dkt. 1-8, Ex. 4 at 3. The Clerk, in turn, issued the Writ on this

order. As a result, this Court has the authority to dissolve not only the Ex Parte Writ, but also the

Ex Parte Agent or Instrumentality Order.

   21. Movants are required under Rule 664a to admit or deny each of the findings contained in

the order directing the writ. Accordingly, RTSA’s statements regarding the findings contained in

the order directing the Ex Parte Writ are appended to this motion as Appendix B.

C. The Court Must Grant an Immediate Stay of the Ex Parte Writ While it Considers this
Motion

   22. Motions filed under Rule 664a must be resolved within ten days of filing, and, until the

matter is determined, movants are entitled to an automatic stay of any further proceedings under

the writ. Appx. C, Tex. R. Civ. P. 664a. A hearing on the motion is mandatory. Appx. Q at A-102,

Nat’l Loan Inv’rs, L.P. v. Fidelity Bank, NA, 51 F.3d 1045, No. 94-10173, 1995 WL 153421, at

*2 (5th Cir. 1995) (per curiam); see also Appx. R at A-106, Wease v. Bank of Am., No. 05-14-

00867, 2015 WL 4051974, at *3 (Tex. App.—Dallas July 2, 2015, no pet.) (reversing trial court’s

ruling for failure to stay proceeding and hold hearing on Rule 664a motion). Therefore, in

accordance with Rule 664a, the Court must immediately stay the enforcement of the Ex Parte Writ

pending a hearing and a decision on this motion. See Appx. C at A-6, Tex. R. Civ. P. 664a

D. The Court Must Dissolve the Ex Parte Writ
      i. The Ex Parte Writ is Procedurally Defective
                                                 10
   Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 17 of 686




   23. Plaintiff’s attempt to serve the Ex Parte Writ on RTSA violates important procedural

safeguards in numerous ways: (1) Plaintiff failed to timely serve RTSA as soon as practicable via

the only legally permissible method; (2) the legally impermissible method selected by Plaintiff

was, in and of itself, untimely; and (3) the documents Plaintiff purported to serve were not just

incomplete but actively misleading. Each of these deficiencies is fatal given Plaintiff’s obligation

to strictly comply with applicable law when effecting proper service of the writ.

   24. A plaintiff seeking to enforce a writ of garnishment must provide a “defendant” with “a

copy of the writ of garnishment, the application, accompanying affidavits and orders of the court

as soon as practicable following the service of the writ.” Appx. P at A-100, Tex. R. Civ. P. 663a.

For the purposes of Rule 663a, “defendant” means “judgment debtor.” Appx. Q at A-102, Nat’l

Loan Inv’rs., 51 F.3d 1045, No. 94-10173, 1995 WL 153421, at *2; accord Barrow v. Wells Fargo

Bank, N.A., 587 S.W.3d 137, 140 (Tex. App.—Ft. Worth 2019, no pet). Because Plaintiff argues

that RTSA stands in the shoes of the judgment debtor (the FARC) for the purposes of the Ex Parte

Writ, Plaintiff was required to strictly follow the requirements of Rule 663a and other applicable

law to effect proper service on RTSA “as soon as practicable”. See Appx. P at A-100, Tex. R. Civ.

P. 663a.

   25. “The requirement of service on the debtor is not a mere technicality but is an integral part

of the statutory requirements in a garnishment proceeding.” Appx. S at A-107, Arriaga v. Jess

Enters., No. 3:12-cv-094-L, 2014 WL 1875917, at *1 (N.D. Tex. Apr. 10, 2014) report and

recommendation adopted, 2014 WL 1882002 (N.D. Tex. May 2, 2014). Because “[t]he remedy of

garnishment is summary and harsh,” garnishment proceedings “should not be sustained unless

there is strict compliance with statutory requirements.” Appx. Q at A-102, Nat’l Loan Inv’rs, 51

F.3d 1045, 1995 WL 153421, at *2 (quoting Appx. T at A-115, Baca v. Hoover, Bax & Shearer,



                                                11
    Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 18 of 686




823 S.W.2d 734, 738 (Tex. App.—Houston [14th Dist.] 1992, writ denied)); see also Appx. U at

A-123, Walnut Equip. Leasing Co. v. J-V Dirt & Loam, 907 S.W.2d 912, 917 (Tex. App.—Austin

1995, writ denied) (upholding trial court’s judgment dissolving writ of garnishment for failure to

properly adhere to service guidelines).

                1. Plaintiff’s Attempt to Serve the Ex Parte Writ on RTSA Violated the Hague
                Service Convention

    26. In order to serve RTSA “as soon as practicable,” as Rule 663a requires, Plaintiff should

have immediately initiated service in a legally permissible manner which, in this instance, means

that he should have initiated service through the Hague Service Convention as soon as he obtained

the Ex Parte Writ. Appx. P at A-100, Tex. R. Civ. P. 663a. Generally, Texas Rule of Civil

Procedure 108a governs service on foreign entities “pursuant to the terms and provisions of any

applicable international agreement” or “by other means not prohibited by international agreement

or the foreign country’s law as the court orders”. Appx. V at A-124, Tex. R. Civ. P. 108a. Because

RTSA is a foreign corporation registered in Switzerland, service must comply with the Hague

Service Convention. The Hague Service Convention applies in all civil or commercial matters

where it is necessary “to transmit a judicial or extrajudicial document for service abroad.”

Volkswagenwerk Aktiengesellschaft v. Schlunk, 486 U.S. 694, 699 (1988) (citing Hague Service

Convention, 20 U.S.T. at 362). As an international treaty, the Hague Service Convention is of

equivalent rank to the United States Constitution, and supersedes any conflicting law. See U.S.

Const. art. VI, cl.2.

    27. Plaintiff did not attempt—and, upon information and belief, has never attempted—to

properly deliver the Ex Parte Writ to RTSA by complying with the requirements of the Hague

Service Convention.




                                               12
     Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 19 of 686




     28. Rather than immediately initiating service under the Hague Service Convention, Plaintiff

waited ten days after the issuance of the first writ to attempt any service of the Ex Parte Writ. Dkt.

1-7, at 56-58. When Plaintiff did finally initiate service, he merely mailed the service documents

via registered U.S. mail to RTSA’s office in Switzerland. Id. This method of service contravenes

the Hague Service Convention as ratified by Switzerland.

     29. Under the Hague Service Convention, service by mail is effective only if the receiving

country has not objected to Article 10 of the Hague Service Convention. See Water Splash, Inc. v.

Menon, 137 S. Ct. 1504, 1513, (2017). Switzerland has objected to Article 10; therefore, service

via mail on a Swiss entity is ineffective. See Appx. W at A-126, Declarations and Reservations of

Switzerland, Hague Convention on the Service Abroad of Judicial and Extrajudicial Documents

in     Civil     or     Commercial        Matters,      Nov.      15,     1965,      available      at

https://www.hcch.net/en/instruments/conventions/status-

table/notifications/?csid=424&disp=resdn; see also Elobied v. Baylock, 299 F.R.D. 105, 108 (E.D.

Pa. 2014) (noting Switzerland’s opposition to service through “postal channels” under Art. 10 and

finding that the Hague Service Convention “[does] not permit international service of process upon

individuals located in Switzerland other than by transmission of service through the Swiss Central

Authority”). Because service to Switzerland is ineffective via mail, service must be made pursuant

to Article 5 of the Hague Service Convention. Elobied, 299 F.R.D. at 108. Switzerland requires

that Article 5 service be made via a central authority (in the case of Geneva-based RTSA, the

designated official in the Canton of Geneva), and the service must be translated into the local

language (i.e., French). See Appx. W at A-126, Declarations and Reservations of Switzerland.

Plaintiff did neither. Dkt. 1-7 at 56-58. His attempted service therefore was ineffective under the

Hague Service Convention. Not only did Plaintiff violate an international treaty, then, he also



                                                 13
    Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 20 of 686




failed to “strictly conform” with the notice requirements of Texas law. Barrow, 587 S.W.3d at

139.

                 2. Plaintiff’s Attempt to Serve the Writ Violated Rule 663a

    30. Even if, arguendo, the Hague Service Convention did not govern service of the Writ on

RTSA, Plaintiff still failed to properly effect service on RTSA. Plaintiff’s purported service

violated Rule 663a insofar as it was (a) untimely and (b) incomplete and misleading.

    31. The Ex Parte Agent or Instrumentality Order was issued on December 16, 2020, and the

original Ex Parte Writ on December 18, 2020. 4 See Dkt. 1-8, Ex. 4 at 2-3. Plaintiff served the

original Ex Parte Writ on Vitol, the Garnishee, on December 22, 2020. Dkt. 1-2 (showing a service

date of 12/22/20 on Vitol).

    32. It was not until December 29, 2020—i.e., 11 days after the writ was originally issued and

a full week after Vitol was served—that Plaintiff even attempted to initiate service on RTSA via

U.S. registered mail. Dkt. 19-1, Ex. 5; Dkt. 1-7 at 56. Because Plaintiff chose this method of

shipment, RTSA did not even receive a copy of the Ex Parte Writ until January 18, 2021—four

weeks after the original writ was issued. Appx. A, Richard Declaration, at 2. In fact, the action was

removed to this Court before RTSA received any notice of Plaintiff’s efforts to seize $12 million

of its assets. Appx. A, Richard Declaration, at 2.

    33. Given the dramatic consequences of garnishment, an unreasonable delay in service of the

writ violates Rule 663a and is fatal to the proceedings. See Lease Fin. Grp., LLC v. Childers, 310

S.W.3d 120, 126 (Tex. App.—Fort Worth 2010, no pet.). Delays of as little as fifteen days—

roughly half the time it took RTSA to receive a copy of the Writ in violation of a multilateral

treaty—have been held to contravene Texas law. See id.at 126-27 (holding garnishor did not serve


4
 As noted supra, this initial writ improperly named “Rosneft, Inc.,” and a corrected writ was issued on December
23, 2020. Dkt. 1-7, at 6, 59.

                                                        14
   Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 21 of 686




judgment debtor “as soon as practicable” where garnishor could have reasonably served judgment

debtor fifteen days before it did). In addition, the fact that RTSA, whose assets are at risk under

the Ex Parte Writ, did not receive a copy of the Ex Parte Writ until 27 days after Plaintiff served

Vitol by itself makes the purported service on RTSA untimely and contrary to Rule 663a. Appx.

S at A-108, Arriaga v. Jess Enterprises, at *1 (service of writ of garnishment on judgment debtor

18 days after service on garnishee was “patently untimely”).

   34. In addition to being untimely, attempted service of the Writ on RTSA was incomplete. As

noted infra, for service to be effective under Rule 663a, Plaintiff must provide the judgment debtor

(i.e., under Plaintiff’s theory, RTSA) with a copy of the writ of garnishment, the application, and

the accompanying affidavits and orders of the court as soon as practicable following the service of

the writ. Appx. P at A-100, Tex. R. Civ. P. 663a.

   35. A copy of the documents Plaintiff purported to serve on RTSA is appended to this motion

as Appendix X, at A-127. Plaintiff sent RTSA a copy of the Ex Parte Writ and a copy of Plaintiff’s

Application for Post-Judgment Writ of Garnishment, which itself had three exhibits:

         •     an affidavit of one of Plaintiff’s lawyers;
         •     the docket of a case in New York federal court in which Plaintiff alleges that
               PdVSA (but not RTSA) is an agent or instrumentality of the FARC; and
         •     Plaintiff’s Notice of Registration of Foreign Judgment in the First Texas State
               Court Action.

   36. Conspicuously missing from this list is the Ex Parte Agent or Instrumentality Order. This

absence is shocking: the Ex Parte Agent or Instrumentality Order not only directed the issuance of

the Ex Parte Writ, but also declared RTSA to be an agent or instrumentality of the FARC, thereby

providing the purported link between the two entities. It is quite literally the key order in this

action. The order was issued on December 16, 2020, two days before the issuance of the Ex Parte




                                                15
    Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 22 of 686




Writ, and it not just could have been included in Plaintiff’s mailing—it needed to be included. Dkt.

1-8, Ex. 4

    37. Because Plaintiff failed to provide this crucial document (or the filings supporting its

issuance) and never named RTSA as a party in any of the relevant suits, Plaintiff could not have

expected RTSA to have an understanding of the basis for Plaintiff’s claims against it.

    38. Worse, the contents of Plaintiff’s delivery to RTSA were misleading. Other than stating

that Vitol is indebted to RTSA in the amount of $12,661,259.98, the only mention of RTSA in the

papers Plaintiff enclosed with the Ex Parte Writ was a single sentence in the affidavit of Plaintiff’s

counsel indicating that counsel “has reason to believe the Court will determine that [RTSA] is an

agent or instrumentality of the [FARC]”. Appx. X at A-133, Documents mailed to RTSA,

Application for Ex Parte Writ at 4, ¶ 6-7. There was no indication in the papers of why a court

might link RTSA and the FARC. Yet the Ex Parte Agent or Instrumentality Order was issued on

December 16, 2020. By the time Plaintiff dropped these papers in the mail to RTSA on December

29, that sentence had been out of date for nearly two weeks: the Court was not considering whether

RTSA was an agent or instrumentality of the FARC, it had decided as much on the basis of

Plaintiff’s ex parte record.

    39. Contrary to Plaintiff’s representation that RTSA was properly served, see Dkt. 19 ¶ 12,

Plaintiff did not provide RTSA with legally effective notice “as soon as practicable” under both

the Hague Service Convention and Rule 663a. Because Plaintiff has failed to strictly comply with

Rule 663a, the Court must dissolve the Ex Parte Writ and vacate the Ex Parte Agent or

Instrumentality Order. See Appx. U at A-123, Walnut Equip., 907 S.W.2d at 915 (upholding trial

court’s judgment dissolving writ of garnishment for failure to properly adhere to service

guidelines).



                                                 16
    Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 23 of 686




       ii. The Ex Parte Writ is Substantively Defective

               1. The Texas State Court Lacked Subject Matter Jurisdiction to Adjudicate
               the Issue at the Heart of the Ex Parte Writ

   40. Independent of the procedural deficiencies just detailed, the Writ also must be dissolved

due to a host of fatal substantive defects. Most fundamentally, the state court lacked subject matter

jurisdiction to entertain Plaintiff’s motion to designate RTSA an “agency or instrumentality” of

the FARC. Subject matter jurisdiction is a fundamental prerequisite to any judicial proceedings in

Texas. See, e.g., Univ. of Tex. Sw. Med. Ctr. at Dallas v. Loutzenhiser, 140 S.W.3d 351, 358 (Tex.

2004) (reaffirming “the longstanding principle that subject-matter jurisdiction is a power that

‘exists by operation of law only, and cannot be conferred upon any court by consent or waiver’”).

Indeed, “[a] judgment is void if rendered by a court without subject matter jurisdiction.” In re

United Servs. Auto. Ass’n, 307 S.W.3d 299, 309 (Tex. 2010). As a result, “[n]ot only may an issue

of subject matter jurisdiction ‘be raised for the first time on appeal by the parties or by the court,’

a court is obliged to ascertain that subject matter jurisdiction exists regardless of whether the

parties have questioned it.” Loutzenhiser, 140 S.W.3d at 358.

   41. Plaintiff instituted the First Texas State Court Action as a registration of a foreign judgment

under the Texas Uniform Enforcement of Foreign Judgments Act (“UEFJA”), codified in Chapter

35 of the Texas Civil Practice and Remedies Code. Dkt. 19-1, Ex. 4, at 1. “When a judgment

creditor chooses to proceed under the UEFJA, the filing of a foreign judgment is in the ‘nature of

both a plaintiff’s original petition and a final judgment: the filing initiates the enforcement

proceeding, but it also instantly creates a Texas judgment that is enforceable.’” Counsel Fin.

Servs., L.L.C. v. David McQuade Leibowitz, P.C., 311 S.W.3d 45, 50 (Tex. App.—San Antonio

2010, pet. denied). A foreign judgment registered under the UEFJA “is treated in the same manner

as a judgment of the court [in] which the foreign judgment is filed,” meaning that it “has ‘the same


                                                  17
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 24 of 686




effect and is subject to the same procedures, defenses, and proceedings for reopening, vacating,

staying, enforcing, or satisfying a judgment as a judgment of the court in which it is filed.’” Id.

(quoting Tex. Civ. Prac. & Rem. Code § 35.003(c)). Texas law and procedure, in short, governs

the ensuing enforcement proceedings.

      42. After registering the judgment, Plaintiff filed what he styled a “Motion for Agency or

Instrumentality Determination Pursuant to Section 201(a) of the Terrorism Risk Insurance Act of

2002” (the “TRIA Motion”). Dkt. 1-4. The TRIA Motion cited four putative authorities for the

desired relief: (1) the ATA; 5 (2) Section 201(a) of the TRIA; 6 (3) Rules 657–679 of the Texas

Rules of Civil Procedure and Chapter 63 of the Texas Civil Practice and Remedies Code; and (4)

Stansell, 771 F.3d at 729–30. Id. The resulting Ex Parte Agent or Instrumentality Order, in turn,

declared that the court had given “due and careful consideration” to each of those authorities,

then—without support—expressly found that it “ha[d] subject matter jurisdiction to conduct post-

judgment execution proceedings of a judgment creditor’s final judgment under a federal statute

(ATA), rendered by a U.S. district court and properly registered in this Court.” Dkt. 1-8, Ex. 4 at

2, ¶ 1.

      43. Even if the state court has jurisdiction to conduct enforcement proceedings under the

UEFJA, that jurisdiction did not extend to rendering a factual finding under federal law—the ATA

and the TRIA—as to RTSA’s alleged status as an “agency or instrumentality” of the FARC. On

the contrary, none of the cited authorities supplies an independent basis for such jurisdiction. The

ATA, Plaintiff’s primary authority for both the Florida Federal Court Action and the Motion,

confers exclusive jurisdiction on the federal courts. See 18 U.S.C. § 2338.




5
    18 U.S.C. § 2333(e).
6
    28 U.S.C. § 1610 note.

                                                18
    Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 25 of 686




    44. Section 201 of the TRIA is codified in a note to 28 U.S.C. § 1610—part of the Foreign

Sovereign Immunities Act (“FSIA”)—and, to the extent it contains any grant of subject matter

jurisdiction, it is tied to the FSIA or to the statute(s) underlying the judgment—here, the ATS and

the ATA. See 28 U.S.C. § 1610 note; 7 see also Kirschenbaum v. 650 Fifth Avenue & Related

Props., 830 F.3d 107, 131 (2d Cir. 2016) (“The TRIA provides jurisdiction for execution and

attachment proceedings to satisfy a judgment for which there was original jurisdiction under the

FSIA if certain statutory elements are satisfied.” (emphasis added) (citing Weinstein v. Islamic

Republic of Iran, 609 F.3d 43, 52 (2d Cir. 2010), abrogated on other grounds by Rubin v. Islamic

Republic of Iran, 138 S. Ct. 816 (2018)); Appx. Y at A-184, H.R. Rep. No. 107-779, at 27 (2002)

(Conf. Rep.) (“Section 201 builds upon and extends the principles in section 1610(f)(1) of the

Foreign Sovereign Immunities Act . . . [and] authorizes the enforcement of judgments against

terrorist organizations . . . , thereby making clear that all such judgments are enforceable against

any assets or property under any authorities referenced in Section 1610(f)(1).” (emphases added)).

None of the predicate proceedings in this case have even touched the FSIA—not the Florida State

Court Action from 2012, not the Florida Federal Court Action from 2018, and not the First Texas

State Court Action in 2020. The ATS, meanwhile, confers original jurisdiction on “[t]he district

courts” of the United States, 28 U.S.C. § 1350, “allow[ing] federal courts to recognize certain

causes of action based on sufficiently definite norms of international law.” Kiobel v. Royal Dutch

Petroleum Co., 569 U.S. 108, 116 (2013). And the ATA, as noted, prescribes exclusive federal

jurisdiction. See 18 U.S.C. § 2338.



7
 See 28 U.S.C. § 1610 note (“Notwithstanding any other provision of law, . . . in every case in which a person has
obtained a judgment against a terrorist party on a claim based upon an act of terrorism, or for which a terrorist
party is not immune under [the FSIA], the blocked assets of that terrorist party (including the blocked assets of any
agency or instrumentality of that terrorist party) shall be subject to execution or attachment in aid of execution to
satisfy such judgment to the extent of any compensatory damages for which such terrorist party has been adjudged
liable.” (emphasis added)).

                                                          19
   Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 26 of 686




   45. Likewise, Rules 657–679 of the Texas Rules of Civil Procedure and Chapter 63 of the

Texas Civil Practice and Remedies Code simply lay out the procedures for securing a writ of

garnishment, a remedy that is predicated on the existence of valid legal proceedings and that can

be secured only through a separate adversarial case. See Appx. Z at A-186, Tex. R. Civ. P. 658;

Appx. AA at A-187, Tex. R. Civ. P. 659. And the Eleventh Circuit’s decision in Stansell, for its

part, does no more than assess the application of the TRIA to proceedings instituted in federal

court, where subject matter jurisdiction lies under 28 U.S.C. § 1331. Stansell, 771 F.3d at 722,

737.

   46. As the state court was without jurisdiction to decide Plaintiff’s TRIA Motion, its order is

void. United Servs., 307 S.W.3d at 309. This Court, moreover, is fully empowered to vacate the

writ. See Jerez v. Republic of Cuba, 775 F.3d 419, 425 (D.C. Cir. 2014) (affirming district court’s

order vacating writ of attachment based on state and federal court default judgments entered

without jurisdiction under the FSIA).

               2. Plaintiff Improperly Attempts to Abrogate RTSA’s Due Process Rights

   47. Plaintiff has represented to this Court that it need not examine the issue of whether RTSA

is an agent or instrumentality of the FARC before executing the Ex Parte Writ against RTSA’s

assets. Dkt. 19, at n.2 (When considering whether to execute against RTSA’s assets, “an

independent agent or instrumentality determination by [this] Court is not necessary because such

a determination has already been made.”). That position is incorrect. As Plaintiff previously

represented to the Court considering the First Texas State Court Action, due process requires

RTSA be given an opportunity to challenge the agent or instrumentality designation before the

execution of any writ. Dkt. 1-4, at 10 (“[A]fter attachment should . . . [RTSA] wish to challenge

any determination as to [its] agent or instrumentality status, [it is] free [to] do so in accordance

with applicable law”). The substantive question of whether RTSA is an “agent or instrumentality”
                                                20
   Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 27 of 686




of the FARC is at the heart of the grounds for the Ex Parte Writ, and RTSA has not been afforded

the opportunity to challenge that designation. Because RTSA has not been afforded such due

process rights, this Court must dissolve the Ex Parte Writ and vacate the Ex Parte Agent or

Instrumentality Order.

   48. Plaintiff’s own authority supports RTSA’s due process rights. Plaintiff relies heavily on

the Eleventh Circuit’s decision in Stansell. As Plaintiff has admitted, Stansell is clear that when a

court makes an initial, ex parte determination that an individual or entity is an “agent or

instrumentality” under the TRIA, that individual or entity must be granted significant due process

rights, including the right to challenge an “agent or instrumentality” designation, before the

execution of any writ of garnishment. Dkt. 1-4 at 10.

   49. As the Eleventh Circuit explained, “because an agency or instrumentality determination

carries drastic results—the attachment and execution of property—it undeniably implicates due

process concerns.” Stansell, 771 F.3d. at 726 (internal citations omitted). Therefore, “parties whose

assets are under threat of execution pursuant to TRIA § 201 are entitled to notice and an

opportunity to be heard in order to rebut the allegations and preserve their possessory interest in

blocked assets.” Id. (quoting Dusenbery v. United States, 534 U.S. 161, 167 (2002)). Due process

“contemplates offering a party an opportunity to rebut charges leveled against it.” Id. at 727.

Federal due process requirements entitle third parties to notice and the opportunity to be heard

before execution. Id. at 729. Thus, before executing the Ex Parte Writ, this Court should analyze

whether Plaintiff has provided sufficient evidence to make a prima facie showing that RTSA is an

agent or instrumentality of the FARC and, only once that showing has been made, provide RTSA

with significant process rights to challenge that designation. As discussed infra, the evidence




                                                 21
   Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 28 of 686




Plaintiff provided in support of the Ex Parte Agent or Instrumentality Order is insufficient to

sustain that order and the Ex Parte Writ.

               3. Plaintiff’s Ex Parte Motion Did Not and Could Not Establish that RTSA is
               an “Agent or Instrumentality” of the FARC

   50. In a Rule 664a motion, Plaintiff, not the movant, bears the burden of proof. A court “shall

[] dissolve[] the writ unless, at such hearing, the plaintiff shall prove the grounds relied upon for

its issuance.” Appx. C at A-6, Tex. R. Civ. P. § 664a.; see also Appx. U at A-120, Walnut Equip.,

907 S.W.2d at 917. In a proceeding concerning a post-judgment writ of garnishment, the garnishor

must “prove it has a valid, subsisting judgment and, within its knowledge, the judgment debtor

does not possess property in Texas subject to execution sufficient to satisfy the judgment.” Exterior

Bldg. Supply, Inc. v. Bank of Am., N.A., 270 S.W.3d 769, 771 (Tex. App.—Dallas 2008, no pet.).

The garnishor must establish that defendant was the party against whom the underlying judgment

was issued. See id. (affirming dissolution of writ where plaintiff failed to prove that the entity

whose assets the writ sought to garnish was the entity against whom plaintiff obtained default

judgment). Any failure on the garnishor’s “part to carry that burden requires the trial court to

dissolve the writ.” Appx. AB at A-191, Cadle Co. v. Davis, No. 04-09-00763-CV, 2010 WL

5545389, at *5 (Tex. App.—San Antonio Dec. 29, 2010, pet. denied) (mem. op.). Here, Plaintiff’s

theory is that RTSA stands in the shoes of FARC, the judgment debtor; therefore, in order to prove

that it is the party against whom the judgment is issued, it bears the burden of proving that RTSA

is an agent or instrumentality of the FARC.

   51. The evidence Plaintiff offered to support this key holding is woefully inadequate. The Ex

Parte Agent or Instrumentality Order notes that the Court relied on various state and federal laws




                                                 22
    Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 29 of 686




and judicial holdings, as well as Exhibits 1 through 12 appended to Plaintiff’s TRIA Motion, 8 as

grounds for the order. Dkt. 1-8, Ex. 4, at 1-2. This evidence: (a) was insufficient as a matter of

law; and (b) omitted key facts crucial to the determination of the issue.

    52. The only exhibit Plaintiff provided to the Court that even mentions RTSA is the

supplemental declaration of Mr. McBrien, the retired OFAC official. Dkt. 19-1, Ex. 8, 9. In the 48

pages of Mr. McBrien’s two declarations RTSA is mentioned exactly once (in a single paragraph

noting that RTSA no longer conducts business with PdVSA, supposedly the crucial link between

it and the FARC and in one accompanying footnote). Dkt. 19-1, Ex. 9, at 7-8. These references,

which largely quote an OFAC press release, form the entire evidentiary support for the Ex Parte

Order. Id.

    53. Much of Mr. McBrien’s declarations are dedicated to alleging that PdVSA, one of the

world’s largest oil companies, is an “agent or instrumentality” of the FARC. Mr. McBrien’s only

factual allegation concerning RTSA stems from OFAC’s SDN designation of RTSA in 2020:

quoting an OFAC press release averring that RTSA “handled a large percentage of Venezuela’s

oil exports in 2019,” Mr. McBrien concludes that, “[g]iven the activities of . . . RTSA, it is my

opinion that . . . RTSA [and others] . . . are agents and instrumentalities of the FARC.” Id. In short,

a single footnote in an untested declaration filed in ex parte proceedings supplies the entire basis

for designating a Swiss oil trading company an affiliate of a Colombian terrorist group and seizing

more than $12 million of its assets.




8
  For avoidance of doubt, although the Court in the Ex Parte Agent or Instrumentality Order stated that it considered,
inter alia, “Exhibits 1 through 13 attached to the Motion”, Plaintiff attached only 12 exhibits to the motion. Dkt. 1-
4.

                                                         23
    Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 30 of 686




                  (1)       a. Plaintiff’s reliance on the OFAC designation is insufficient as a matter
                            of law to prove RTSA is an “agent or instrumentality” of the FARC

    54. As noted supra, the entire evidentiary foundation for Plaintiff’s allegation that RTSA is an

“agent or instrumentality” of the FARC is RTSA’s SDN designation in 2020. This is facially

insufficient to support the court’s TRIA § 201 finding as a matter of law. See Appx. AC at A-197,

Pescatore v. Pineda, No. 08-2245 (RMC), 2019 U.S. Dist. LEXIS 84048, at *7 (D.D.C. May 20,

2019) (an individual’s designation by OFAC as a Specially Designated Narcotics Trafficker

(“SDNT”) was insufficient to establish that the individual was an “agent or instrumentality” of the

FARC). As other federal courts have explained, “[i]t is ‘not proper for the [court] to rely solely on

[an] OFAC designation as creating an irrebuttable presumption of agency or instrumentality

status.” Id. To the contrary, basing an “agent or instrumentality” determination on an OFAC

designation alone raises serious due process concerns given the designee’s lack of involvement in

OFAC’s determination. Stansell, 771 F.3d at 726. Indeed, Plaintiff should know as much; his own

motions for TRIA findings in other venues have been denied on these grounds. 9

                  (2)       b. Plaintiff’s evidence is deficient because it purports to link RTSA to
                            PdVSA—not to the FARC

    55. Plaintiff’s theory of liability vis-à-vis RTSA is based on its affiliation with PdVSA, not

with the FARC. As discussed supra, Mr. McBrien’s declaration makes no allegation that RTSA

ever spoke with, entered into an agreement with, or had anything at all to do with any current or

former FARC member. Moreover, even accepting that RTSA has a commercial relationship with

a major oil producer like PdVSA, does not and cannot establish that RTSA is an “agent or


9
  See Appx. AD at A-201, Caballero v. Fuerzas Aramadas Revolucionarias de Colombia, No. 154864/2020, 2020
N.Y. Misc. LEXIS 10368, at *5 (N.Y. Sup. Ct. Dec. 12, 2020) (dismissing Plaintiff’s motion to declare other parties
to be “agents or instrumentalities” of the FARC based on their OFAC designation). Even if, arguendo, an OFAC
designation by itself could be considered sufficient to designate an entity as an agent or instrumentality of a terrorist
organization under the TRIA, the OFAC designation related to RTSA would still be insufficient because “no
evidence indicates that [the OFAC designation] originated from a connection to FARC, rather than for an entirely
separate reason.” Id.

                                                           24
     Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 31 of 686




instrumentality” of a Colombian narco-terrorist group. Appx. AE at A-231, Levin v. Bank of N.Y.

Mellon, No. 09-cv-5900 (JPO), 2019 U.S. Dist. LEXIS 22788, at *89-94 (S.D.N.Y. Feb. 12, 2019)

(disregarding an expert’s opinion that a claimant’s status as an “agent or instrumentality” of

Hezbollah meant that he was an “agent or instrumentality” of Iran because “none of the evidence

establishing [claimant’s] relationship with Hezbollah actually link[ed] him to Iran.”). This Court

is faced with the exact same situation as in Levin: Mr. McBrien alleges that RTSA is an “agent or

instrumentality” of PdVSA but provides absolutely no evidence linking RTSA to the FARC.

     56. Additionally, PdVSA is contesting its designation as an “agent or instrumentality” of the

FARC in other jurisdictions where Plaintiff has secured ex parte orders against it—a right Plaintiff

concedes due process gives to PdVSA. 10 See Dkt. 1-4 at 10. Moreover, PdVSA’s “agent or

instrumentality” status is essential to Mr. McBrien’s opinion as to RTSA, and, in turn, to the Ex

Parte Order.

                (3)      c. Plaintiff failed to provide the Court with key information—namely that
                         the FARC did not exist at the time RTSA allegedly acted as its agent or
                         instrumentality

     57. Plaintiff alleges that the FARC was designated as a Specially Designated Global Terrorist

by the United States in 2001 and that the Court in the Florida Federal Court Action found that the

FARC’s conduct constituted an act of international terrorism. Dk. 1-4, at 10–11. By Plaintiff’s

account, it is this very designation that allows him to pursue the FARC and its alleged “agents and

instrumentalities” under the TRIA. Id.




10
   See Appx. AF at A-234, Motion to Intervene and Memo. of Law in Supp. by Petroleos de Venezuela, S.A.,
Caballero v. Fuerzas Armadas Revolucionarias de Colombia, No. 3:20-cv-04485-MGL, ECF No. 11, (D.S.C. Feb.
5, 2021); Appx. AG at A-246, Limited Motion to Intervene and Memo. of Law in Supp. by Petroleos de Venezuela,
S.A., Caballero v. Fuerzas Aramadas Revolucionarias de Colombia, No. 1:20-mc-00040-LJV, ECF No. 37
(W.D.N.Y. Feb. 2, 2021).

                                                     25
   Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 32 of 686




   58. However, earlier proceedings in this matter have clarified the definition of the FARC for

the purposes of this litigation: both Plaintiff and the courts have recognized that the FARC was a

paramilitary group engaged in armed conflict against the Government of Colombia. Appx. D at A-

8, Pl. Second Amend. Compl. ¶ 38, Caballero v. Fuerzas Armadas Revolucionarias de Colom.,

No. 12-48803-CA-02, 2013 WL 10967065 (Fla. Cir. Ct. Mar. 20, 2013) (describing the FARC as

one of “two predominant rebel groups actively engaged against the Colombian government in a

decades—long civil war, which has been ongoing since about 1964.”); Appx. AH at A-265, Mem.

Op. ¶ 2, Caballero v. Fuerzas Armadas Revolucionarias de Colom., No. 12-48803-CA-02, Doc.

67 (Fla. Cir. Ct. Nov. 18, 2014) (finding that the FARC was an “active participant[] in the ongoing

war against the Colombian government” and that it was “an organization . . . with a well defined

organizational structure and line of command.”).

   59. That group no longer exists and has not existed since for nearly four years. In 2017, the

FARC and the Government of Colombia entered into a series of agreements by which the FARC

agreed to disarm, enter designated “demobilization zones,” and become civilians. Appx. E at A-

10, Last March of the FARC: Colombia’s hardened fighters reach for a normal life, the Guardian,

Feb.   3,   2017,    https://www.theguardian.com/world/2017/feb/03/farc-colombia-peace-deal-

transition-normal-life, at 2. As part of the agreement, the FARC agreed to hand over their weapons

to the United Nations and many of its members formed a legal political party in Colombia. Id; see

also Appx. AI at 319, Final Agreement For Ending the Conflict and Building a Stable and Lasting

Peace, Colombia-FARC, Nov. 24, 2016, https://colombia.unmissions.org/sites/default/files/s-

2017-272_e.pdf.

   60. In other words, the group identified by Plaintiff and the Court as the judgement debtor (i.e.,

FARC)—the group “with a well defined organizational structure and line of command” that was



                                                26
     Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 33 of 686




“actively engaged against the Colombian government in a decades-long civil war” and that is

allegedly so closely affiliated with RTSA to warrant holding the latter liable for a judgment against

the former—no longer exists. In fact, that group ceased to exist at least two years before any of

the acts of RTSA that Plaintiff cites as evidence.

     61. Plaintiff failed to apprise the Court of these crucial facts in its motion for an order finding,

as a matter of federal law, that RTSA constituted an “agent or instrumentality” of the FARC and

approving the seizure of $12.6 million of its assets to satisfy a judgment for the FARC’s acts of

terrorism two decades earlier. This failure is especially galling given the ex parte nature of the

proceedings below. 11 Mr. McBrien’s declaration, which discussed the FARC at length, never

mentioned that the FARC signed a peace agreement with the Government of Colombia and laid

down arms two years before the alleged transactions between PdVSA and RTSA that supposedly

links RTSA to the FARC. Dkt. 19-1, Ex. 8, 9. In fact, most of Mr. McBrien’s sources describing

the FARC were published well before 2017 and therefore do not accurately describe the present

situation. 12 Simply put, even if Plaintiff’s allegations against RTSA were taken as true, RTSA still

could not be an “agent or instrumentality” of the FARC because Plaintiff’s charge is based on

RTSA’s alleged conduct in 2019—more than two years after the FARC ceased to exist.

     62. Plaintiff surely knows the importance of demonstrating a temporal connection between an

alleged terrorist group and its agents or instrumentalities: Plaintiff presented another court with a



11
   Ethical canons of professional conduct mandate a duty of candor in such proceedings. See, e.g. Tex. Disciplinary
R. of Prof. Conduct 3.03(a)(3) ), reprinted in TEX. GOV'T. CODE ANN., tit. 2, Subt. G, App. A, Art. X, § 9 Rule 3.03)
(West 2019) “A lawyer shall not knowingly, in an ex parte proceeding, fail to disclose to the tribunal an
unprivileged fact which the lawyer reasonable believes should be known by that entity for it to make an informed
decision.”
12
   Three of the four sources Mr. McBrien cited in his description of the FARC were published in 2002, 2005, and
2009, respectively. Dkt. 19-1, Ex. 8, at 3. While Mr. McBrien did cite one post-2017 source related to the FARC in
his account of activities in Colombia, he failed to disclose that his source identified the subjects of the report as
dissidents of the FARC. Compare Dkt. 19-1, Ex. 8, at 4 with Appx. AJ at A-597, Excerpt of Drug Enforcement
Administration, 2019 National Drug Assessment, at 104.

                                                         27
   Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 34 of 686




declaration from Mr. McBrien in support of a finding under TRIA § 201 just last year, and that

court rebuffed Plaintiff’s request. See Appx. AD at A-201, Caballero v. Fuerzas Aramadas

Revolucionarias de Colombia, No. 154864/2020, 2020 N.Y. Misc. LEXIS 10368, at *5 (N.Y. Sup.

Ct. Dec. 12, 2020). In that action, Plaintiff again attempted to use a declaration from Mr. McBrien

to establish that two individuals were agents or instrumentalities of the FARC “based on two

OFAC publications and a United States Department of the Treasury press release” which purported

to link the individuals and their organization to an international drug trafficking group and other

entities “which do not include the FARC.” Id. at *3. In denying Plaintiff’s motion for declaratory

judgment, the Court found that Plaintiff provided evidence only that the FARC was connected to

the international drug trafficking groups (via an intermediary) in 2014, which “does not necessarily

establish that [the individuals] are agents or instrumentalities of FARC in 2020.” Id. at *4.

   63. As the writ is the product of fatal procedural and substantive defects, and the best evidence

that Plaintiff could muster without the check of an adversarial process is woefully deficient to

support the extraordinary relief Plaintiff secured on an ex parte basis, the Court should promptly

schedule a hearing, hold Plaintiff to his burden, and enter an order dissolving the writ.

E. The Court Should Vacate the Ex Parte Agent or Instrumentality Order

   64. Rule 664a allows a garnishee or judgment debtor to “seek to vacate, dissolve or modify the

writ of garnishment, and the order directing its issuance, for any grounds, extrinsic or intrinsic.”

Appx. C at A-6, Tex. R. Civ. P. 664a. (emphasis added). In orders dissolving writs of garnishment,

courts routinely vacate the underlying orders directing their issuance. See, e.g., Zeecon Wireless

Internet, LLC v. Am. Bank of Tex., N.A., 305 S.W.3d 813, 820 (Tex. App.—Austin 2010, no pet.)

(dissolving writ of garnishment and voiding portion of lower court’s judgment disbursing funds);

Appx. AK at A-600, Merrill, Lynch, Pierce, Fenner & Smith, Inc. v. Allied Bank of Texas, 704

S.W.2d 919, 920 (Tex. App.—Houston [14th Dist.] 1986, writ ref’d) (vacating a writ of
                                                 28
    Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 35 of 686




garnishment and reversing the trial court’s order entering default judgment). As the Ex Parte Agent

or Instrumentality Order directed the Clerk to issue “writs in aid of garnishment to attach to any

assets within this Court’s jurisdiction . . . [of RTSA],” Rule 664a expressly authorizes the Court

to vacate that order. See Dkt. 1-8, Ex. 4 at 3

    65. That the Ex Parte Order was entered in a separate proceeding below, with a different cause

number, is no bar to relief. Beyond the plain text of Rule 664a. This Court also has the authority

to vacate the Ex Parte Order by virtue of the removal of the entire controversy. See F.D.I.C. v.

Taylor, 727 F.Supp. 326, 329 (S.D. Tex. 1989) (“In obtaining removal jurisdiction over a case, a

federal district court sits not as an appellate tribunal but as the surrogate of the state trial court. It

assumes that everything that transpired in the case prior to removal occurred in the federal court.”).

Texas law recognizes that, within the same term, a court may set aside an order and may enter

another order in its place, either on its own motion or on the motion of a party. See Appx. AL at

A-603, Henningsmeyer v. First State Bank of Conroe, 109 Tex. 116, 117 (1917) (“we do not

question the authority of the Court of Civil Appeals to set aside its former order…it has full control

of its judgments during its term”). The Fifth Circuit, moreover, treats writs of garnishment as

removable, independent suits. Butler v. Polk, 592 F.2d 1293, 1295 (5th Cir. 1979) (the

independence of garnishment suits reflects a “recognition that actions such as this are in effect

suits involving a new party litigating the existence of a new liability”). By virtue of the removal

of the garnishment proceedings, this Court’s authority extends to the review and dissolution of the

underlying Ex Parte Agent or Instrumentality Order.




                                                   29
      Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 36 of 686




VI.     PRAYER FOR RELIEF

Wherefore, Third-Party Respondent RTSA respectfully requests that this Court grant an immediate

stay against any enforcement under the Writ of Garnishment dated December 23, 2020, and that,

upon full consideration, grant this motion and enter an order that:

   a. The Writ of Garnishment dated December 23, 2020, is dissolved; and

   b. The order from the 284th District Court of Montgomery County, Texas dated December

        16, 2020, is vacated.

 Dated:     February 25, 2021                    NORTON ROSE FULBRIGHT US LLP
            Austin, Texas
                                                 By: /s/ Mark Oakes
                                                         Mark Oakes
                                                         98 San Jacinto Boulevard, Suite 1100
                                                         Austin, Texas 78701-4255
                                                         Tel.: 512.474.5201
                                                          Fax: 512.536.4598
                                                          mark.oakes@nortonrosefulbright.com

                                                     Attorney for Third-Party Respondent Rosneft
                                                     Trading, S.A.




                                                30
   Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 37 of 686




                                CERTIFICATE OF SERVICE

        I certify that on February 25, 2021, this document was electronically filed with the Clerk
of Court using the CM/ECF system, which will send notification of such filing to all counsel of
record.

                                                 NORTON ROSE FULBRIGHT US LLP

                                                 By: /s/ Mark Oakes
                                                         Mark Oakes
                                                         98 San Jacinto Boulevard, Suite 1100
                                                         Austin, Texas 78701-4255
                                                         Tel.: 512.474.5201
                                                         Fax: 512.536.4598
                                                         mark.oakes@nortonrosefulbright.com

                                                  Attorney for Third-Party Respondent Rosneft
                                                 Trading S.A.


                             CERTIFICATE OF CONFERENCE

        I certify that on February 22, 2021, counsel for Rosneft Trading, S.A. conferred with
counsel for Vitol, Inc. Counsel for Vitol, Inc. does not oppose this motion. On February 22,
2021, counsel for Rosneft Trading, S.A. contacted Henry James Fasthoff , IV, counsel for
Antonio Caballero. Mr. Fasthoff indicated Caballero opposes this motion without stating
specific grounds for opposition.



                                                 NORTON ROSE FULBRIGHT US LLP

                                                 By: /s/ Mark Oakes
                                                         Mark Oakes
                                                         98 San Jacinto Boulevard, Suite 1100
                                                         Austin, Texas 78701-4255
                                                         Tel.: 512.474.5201
                                                         Fax: 512.536.4598
                                                         mark.oakes@nortonrosefulbright.com

                                                  Attorney for Third-Party Respondent Rosneft
                                                 Trading S.A.




                                                31
      Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 38 of 686




                          UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

 ANTONIO CABALLERO,
         Judgment Creditor & Garnishor,

 v.

 FUERZAS ARMADAS REVOLUCIONARIAS
 DE COLOMBIA a/k/a FARC-EP a/k/a
 REVOLUTIONARY ARMED FORCES OF
 COLOMBIA; and THE NORTE DEL VALLE
 CARTEL,
         Judgment Debtors,

 v.

 VITOL INC.,                                           CIVIL ACTION NO. 4:21-cv-00140
         Garnishee.
 _________________________________________
 VITOL INC.,
         Third-Party Petitioner.

 v.

 ANTONIO CABALLERO; ROSNEFT
 TRADING, S.A.; and LDC SUPPLY
 INTERNATIONAL, LLC,
              Third-Party Respondents.


                         ORDER GRANTING TEMPORARY STAY

        This Court, having considered Third-Party Respondent Rosneft Trading, S.A.’s Motion to

Dissolve the December 23, 2020 Writ Of Garnishment, to Vacate the Underlying Order

Directing Its Issuance, and For Other Relief, and arguments of counsel, is of the opinion that the

Motion should be Granted. It is, therefore,



                                                32
   Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 39 of 686




ORDERED that the matter is STAYED pending resolution of Third-Party Respondent RTSA’s

Motion to Dissolve the December 23, 2020 Writ Of Garnishment, to Vacate the Underlying

Order Directing Its Issuance, and For Other Relief.




SIGNED this _______ day of _______________, 2021.




                                                        ______________________________
                                                        Judge Andrew S Hanen




                                               33
      Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 40 of 686




                          UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

 ANTONIO CABALLERO,
         Judgment Creditor & Garnishor,

 v.

 FUERZAS ARMADAS REVOLUCIONARIAS
 DE COLOMBIA a/k/a FARC-EP a/k/a
 REVOLUTIONARY ARMED FORCES OF
 COLOMBIA; and THE NORTE DEL VALLE
 CARTEL,
         Judgment Debtors,

 v.

 VITOL INC.,                                           CIVIL ACTION NO. 4:21-cv-00140
         Garnishee.
 _________________________________________
 VITOL INC.,
         Third-Party Petitioner.

 v.

 ANTONIO CABALLERO; ROSNEFT
 TRADING, S.A.; and LDC SUPPLY
 INTERNATIONAL, LLC,
              Third-Party Respondents.


 ORDER DISSOLVING WRIT OF GARNISHMENT AND VACATING UNDERLYING
                             ORDER

        This Court, having considered Third-Party Respondent Rosneft Trading, S.A.’s Motion to

Dissolve the December 23, 2020 Writ Of Garnishment, to Vacate the Underlying Order

Directing Its Issuance, and For Other Relief, and arguments of counsel, is of the opinion that the

Motion should be Granted. It is, therefore,


                                                34
   Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 41 of 686




ORDERED that the December 23, 2020 Writ of Garnishment issued on is DISSOLVED;

IT IS FURTHER ORDERED that the December 16, 2020 Order Directing its Issuance from the

284th District Court of Montgomery County, Texas is VACATED.




SIGNED this _______ day of _______________, 2021.




                                                     ______________________________
                                                     Judge Andrew S Hanen




                                          35
         Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 42 of 686
                                                    Table of Contents



Appendix No.                                            Description                                              Page

     A         Declaration of Daniel Richard                                                                     A-1

     B         Admissions of Rosneft Trading, S.A. pursuant to Tex. R. Civ. P. 664a                              A-4

     C         Tex. R. Civ. P. 664a                                                                              A-6

               Excerpt of Pl. Second Amend. Compl., Caballero v. Fuerzas Armadas Revolucionarias de
     D         Colombia , No. 12-48803-CA-02, 2013 WL 10967065 (Fla. Cir. Ct. Mar. 20, 2013)                     A-7

               Last March of the FARC: Colombia’s hardened fighters reach for a normal life , the Guardian,
               Feb. 3, 2017, https://www.theguardian.com/world/2017/feb/03/farc-colombia-peace-deal-
     E         transition-normal-life, at 2                                                                      A-9

               First page of docket sheet of 24 actions filed by Plaintiff styled Caballero v. Fuerzas Armadas
     F         Revolucionarias de Colombia                                                                       A-17

               Docket of Caballero v. Fuerzas Armadas Revolucionarias de Colombia , No. 4:20-mc-02719
     G         (S.D. Tex. filed Sept. 23, 2020)                                                                  A-43

               Global 2000: The World’s Largest Public Companies , Forbes.com, (May 13, 2020)
     H         https://www.forbes.com/global2000/#5ae8f99d335d.                                                  A-44

               Ranking the World’s Top Oil Companies , Off-shore-technology.com (Jan. 31st 2020),
     I         https://www.offshore-technology.com/features/companies-by-oil-production/                         A-65

               Shareholder Structure , Rosneft.com, (Oct. 1, 2020),
     J         https://www.rosneft.com/Investors/Equity/Shareholder_structure/                                   A-74

     K         Board of Directors , Rosneft.com, https://www.rosneft.com/governance/board/                       A-76

     L         Worldwide Report, Oil & Gas Journal, at 7 (Dec. 2, 2019)                                          A-78

     M         PDV Holding, pdvholding.com, https://www.pdvholding.com/index.html                                A-85

               Country Analysis Executive Summary: Venezuela , U.S. Energy Information Administration
               (Nov. 30, 2020).
               https://www.eia.gov/international/content/analysis/countries_long/Venezuela/venezuela_exe.p
     N         df                                                                                                A-89

               Treasury Targets Russian Oil Brokerage Firm for Supporting Illegitimate Maduro Regime ,
               U.S. Department of the Treasury, (Feb. 18, 2020), https://home.treasury.gov/news/press-
     O         releases/sm909                                                                                    A-97

     P         Tex. R. Civ. P. 663a                                                                              A-100

               Nat’l Loan Inv’rs, L.P. v. Fidelity Bank, N.A. , 51 F.3d 1045, No. 94-10173, 1995 WL 153421,
     Q         at *2 (5th Cir. March 30, 1995) (per curiam)                                                      A-101

               Wease v. Bank of Am. , No. 05-14-00867, 2015 WL 4051974, at *3 (Tex. App.—Dallas July 2,
     R         2015, no pet.)                                                                                    A-104

               Arriaga v. Jess Enterprises , 2014 WL 1875917, at *1 (N.D. Tex. Apr. 10, 2014) report and
     S         recommendation adopted 2014 WL 1882002 (N.D. Tex. May 2, 2014)                                    A-107



                                                              1
         Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 43 of 686
                                                   Table of Contents



Appendix No.                                           Description                                           Page

               Baca v. Hoover, Bax & Shearer , 823 S.W.2d 734, 738 (Tex. App.—Houston [14th Dist.]
     T         1992, writ denied)                                                                            A-111

               Walnut Equip. Leasing Co. v. J-V Dirt & Loam , 907 S.W.2d 912, 917 (Tex. App.—Austin
     U         1995, writ denied).                                                                           A-118

     V         Tex. R. Civ. P. 108a.                                                                         A-124

               Declarations and Reservations of Switzerland, Convention on the Service Abroad of Judicial
               and Extrajudicial Documents in Civil or Commercial Matters, Nov. 15, 1965,
               https://www.hcch.net/en/instruments/conventions/status-
     W         table/notifications/?csid=424&disp=resdn                                                      A-126

               Envelope, Ex Parte Writ, and Application for Post-Judgment Writ of Garnishment and exhibits
     X         mailed to RTSA.                                                                               A-127

     Y         H.R. Rep. No. 107-779, at 27 (2002) (Conf. Rep.)                                              A-182

     Z         Tex. R. Civ. P. 658                                                                           A-186

    AA         Tex. R. Civ. P. 659                                                                           A-187

               Cadle Co. v. Davis , No. 04-09-00763-CV, 2010 WL 5545389, at *5 (Tex. App.—San Antonio
    AB         Dec. 29, 2010, pet. denied).                                                                  A-188

               Pescatore v. Pineda , No. 08-2245 (RMC), 2019 U.S. Dist. LEXIS 84048, at *7 (D.D.C. May
    AC         20, 2019).                                                                                    A-195

               Caballero v. Fuerzas Aramadas Revolucionarias de Colombia , No. 154864/2020, 2020 N.Y.
    AD         Misc. LEXIS 10368, at *5 (N.Y. Sup. Ct. Dec. 12, 2020)                                        A-199

               Levin v. Bank of N.Y. Mellon , No. 09-cv-5900 (JPO), 2019 U.S. Dist. LEXIS 22788, at *89-94
    AE         (S.D.N.Y. Feb. 12, 2019)                                                                      A-203

               Motion to Intervene and Memo. of Law in Supp. by Petroleos de Venezuela, S.A., Caballero v.
               Fuerzas Armadas Revolucionarias de Colombia, No. 3:20-cv-04485-MGL, ECF No. 11,
    AF         (D.S.C. Feb. 5, 2021)                                                                         A-234

               Limited Motion to Intervene and Memo. of Law in Supp. by Petroleos de Venezuela, S.A.,
               Caballero v. Fuerzas Aramadas Revolucionarias de Colombia, No. 1:20-mc-00040-LJV, ECF
    AG         No. 37 (W.D.N.Y. Feb. 2, 2021).                                                               A-246

               Mem. Opinion, Caballero v. Fuerzas Armadas Revolucionarias de Colombia , No. 12-48803-
    AH         CA-02, Doc. 67 (Fla. Cir. Ct. Nov. 18, 2014)                                                  A-261


               Final Agreement For Ending the Conflict and Building a Stable and Lasting Peace, Colombia-
    AI         FARC, Nov. 24, 2016, https://colombia.unmissions.org/sites/default/files/s-2017-272_e.pdf.    A-319

    AJ         Excerpt of Drug Enforcement Administration, 2019 National Drug Assessment                     A-596

               Merrill, Lynch, Pierce, Fenner & Smith, Inc. v. Allied Bank of Texas , 704 S.W.2d 919, 920
    AK         (Tex. App.—Houston [14th Dist.] 1986, writ refused)                                           A-599


                                                             2
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 44 of 686
                                                  Table of Contents



Appendix No.                                          Description                       Page

    AL         Henningsmeyer v. First State Bank of Conroe , 109 Tex. 116, 117 (1917)   A-602




                                                            3
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 45 of 686




                    Appendix A
     Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 46 of 686



                        UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION
ANTONIO CABALLERO,
        Judgment Creditor & Garnishor,

v.

FUERZAS ARMADAS REVOLUCIONARIAS
DE COLOMBIA a/k/a FARC-EP a/k/a
REVOLUTIONARY ARMED FORCES OF
COLOMBIA; and THE NORTE DEL VALLE
CARTEL,
        Judgment Debtors,
                                             CIVIL ACTION NO. 4:21-cv-00140
v.

VITOL INC.,
        Garnishee.
_________________________________________
VITOL INC.,
        Third-Party Petitioner.

v.

ANTONIO CABALLERO; ROSNEFT
TRADING, S.A.; and LDC SUPPLY
INTERNATIONAL, LLC,
             Third-Party Respondents
                         .




                                                                              A-1
    Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 47 of 686




                          DECLARATION OF DANIEL RICHARD

I, Daniel Richard, pursuant to Section 132.001 of the Texas Civil Practice and Remedies Code,

declare under penalty of perjury:

    1.     My name is Daniel Richard. I am over twenty-one (21) years of age, of sound mind,

under no legal disability, have never been convicted of a felony or a crime involving moral

turpitude, and am capable of making this declaration.

    2. I am a Member of the Board of Directors of Rosneft Trading, S.A. (“RTSA”). I have held

that position since January 2011.

    3. The facts herein stated in paragraphs 7, 9 through 10, 15 through 16, and 32 as well as

Exhibit A of Third Party Respondent RTSA’s Motion to Dissolve the December 23, 2020 Writ

Of Garnishment, to Vacate the Underlying Order Directing Its Issuance, and For Other Relief, in

the above-captioned matter are true and correct, and are based on my personal knowledge

obtained as Member of the Board of Directors of RTSA.

    4. Pursuant to Section 132.001 of the Texas Civil Practice and Remedies Code, my date of

birth is August 4, 1950 and my business address is No. 8 Avenue Jules Crosnier, 1206, Geneva,

Switzerland. I, Daniel Richard, declare under penalty of perjury that the foregoing is true and

correct.




                                                 2

                                                                                              A-2
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 48 of 686




                                                                    A-3
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 49 of 686




                    Appendix B
      Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 50 of 686



                          UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION
 ANTONIO CABALLERO,
         Judgment Creditor & Garnishor,

 v.

 FUERZAS ARMADAS REVOLUCIONARIAS
 DE COLOMBIA a/k/a FARC-EP a/k/a
 REVOLUTIONARY ARMED FORCES OF
 COLOMBIA; and THE NORTE DEL VALLE
 CARTEL,
         Judgment Debtors,
                                                       CIVIL ACTION NO. 4:21-cv-00140
 v.

 VITOL INC.,
         Garnishee.
 _________________________________________
 VITOL INC.,
         Third-Party Petitioner.

 v.

 ANTONIO CABALLERO; ROSNEFT
 TRADING, S.A.; and LDC SUPPLY
 INTERNATIONAL, LLC,
              Third-Party Respondents
                          .

  Admissions by Rosneft Trading, S.A., Pursuant to Texas Rule of Civil Procedure 664a


        Rosneft Trading, S.A. (“RTSA”) has filed its Motion to Dissolve the December 23, 2020

Writ of Garnishment, to Vacate the Underlying Order Directing its Issuance, and for Other Relief

under Texas Rule of Civil Procedure 664a. Texas Rule of Civil Procedure Rule 664a requires a

movant to admit or deny “each finding of the order directing the issuance of the writ.” See Tex. R.



                                               -1-

                                                                                              A-4
    Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 51 of 686



Civ. P. 664a. The order directing the issuance of the December 23, 2020 writ is the Court’s

December 16, 2020 Order on Judgment Creditor’s Motion for Agency or Instrumentality

Determination Pursuant to Section 201(a) of the Terrorism Risk Insurance Act of 2002. Dxt. 1-8,

Ex. 4 at 3. That order makes two factual findings: (1) “that Petroleos de Venezuela, S.A. (a.k.a.

PDVSA; a.k.a. PETROLEOS DE VENEZUELA S A; a.k.a. PETROLEOS DE VENEZUELA S.A

and [RTSA] are agents and instrumentalities of Fuerzas Armadas Revolucionarias de Colombia

(the "FARC")”; and (2) “that the assets of [PdVSA and RTSA] are blocked assets and are

executable under TRIA towards satisfaction of [Plaintiff] Caballero’s ATA Final Judgment.” Dkt.

1-8, Ex. 4 at 2-3.


Pursuant to Rule 664a, RTSA states as follows:


    •   In respect of Finding (1): RTSA denies the finding to the extent that it purports to designate

        RTSA an “agent or instrumentality” of the FARC. RTSA is unable to admit or deny the

        remainder of the allegations in Finding (1) as it does not have knowledge of the status of

        the other entities described in the finding.


    •   In respect of Finding (2): RTSA is unable to admit or deny the finding because: (a) to the

        extent Finding (2) purports to find that assets of RTSA may be executed under TRIA

        towards satisfaction of Plaintiff’s final judgment, that finding calls for a legal conclusion

        that is irrelevant to the grounds stated in RTSA’s Motion to Dissolve the December 23,

        2020 Writ of Garnishment, to Vacate the Underlying Order Directing its Issuance, and for

        Other Relief ; and (b) to the extent that Finding (2) refers to the assets of other entities,

        RTSA does not have sufficient knowledge of the status of the other entities’ assets.




                                                  -2-

                                                                                                 A-5
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 52 of 686




                    Appendix C
         Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 53 of 686
Rule 664a. Dissolution or Modification of Writ of Garnishment, TX R RCP Rule 664a




  Vernon's Texas Rules Annotated
    Texas Rules of Civil Procedure
      Part VI. Rules Relating to Ancillary Proceedings
        Section 4. Garnishment (Refs & Annos)

                                           TX Rules of Civil Procedure, Rule 664a

                             Rule 664a. Dissolution or Modification of Writ of Garnishment

                                                    Effective: June 1, 2020
                                                         Currentness


A defendant whose property or account has been garnished or any intervening party who claims an interest in such property or
account, may by sworn written motion, seek to vacate, dissolve or modify the writ of garnishment, and the order directing its
issuance, for any grounds or cause, extrinsic or intrinsic. Such motion shall admit or deny each finding of the order directing
the issuance of the writ except where the movant is unable to admit or deny the finding, in which case movant shall set forth
the reasons why he cannot admit or deny. Unless the parties agree to an extension of time, the motion shall be heard promptly,
after reasonable notice to the plaintiff (which may be less than three days), and the issue shall be determined not later than ten
days after the motion is filed. The filing of the motion shall stay any further proceedings under the writ, except for any orders
concerning the care, preservation or sale of any perishable property, until a hearing is had, and the issue is determined. The writ
shall be dissolved unless, at such hearing, the plaintiff shall prove the grounds relied upon for its issuance, but the court may
modify its previous order granting the writ and the writ issued pursuant thereto. The movant shall, however, have the burden
to prove that the reasonable value of the property garnished exceeds the amount necessary to secure the debt, interest for one
year, and probable costs. He shall also have the burden to prove facts to justify substitution of property.

The court's determination may be made upon the basis of affidavits, if uncontroverted, setting forth such facts as would be
admissible in evidence; otherwise, the parties shall submit evidence. The court may make all such orders including orders
concerning the care, preservation or disposition of the property (or the proceeds therefrom if the same has been sold), as justice
may require. If the movant has given a replevy bond, an order to vacate or dissolve the writ shall vacate the replevy bond and
discharge the sureties thereon, and if the court modifies its order or the writ issued pursuant thereto, it shall make such further
orders with respect to the bond as may be consistent with its modification.


Credits
July 11, 1977, eff. Jan. 1, 1978.



Notes of Decisions (38)

Vernon's Ann. Texas Rules Civ. Proc., Rule 664a, TX R RCP Rule 664a
Current with amendments received through January 1, 2021

End of Document                                                      © 2021 Thomson Reuters. No claim to original U.S. Government Works.




                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                   1
                                                                                                                             A-6
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 54 of 686




                    Appendix D
         Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 55 of 686
Antonio CABALLERO, v. FUERZAS ARMADAS..., 2013 WL 10967065...




                                      2013 WL 10967065 (Fla.Cir.Ct.) (Trial Pleading)
                                                Circuit Court of Florida.
                                                  Miami-dade County

                                          Antonio CABALLERO,
                                                   v.
                           FUERZAS ARMADAS REVOLUCIONARIAS DE COLUMBIA, et al.

                                                      No. 12-48803-CA-02.
                                                       March 20, 2013.

General Jurisdiction Division


                                            Corrected Second Amended Complaint


Joseph I Zumpano, Florida Bar No. 0056091, Jzumpano@zpwlaw.com, Leon N. Patricios, Florida Bar No. 0012777,
lpatricios@zpwlaw.com, Zumpano Patricios & Winker, P.A., 312 Minorca Avenue, Coral Gables, FL 33134, Tel: 305-444-5565,
Fax: 305-444-8588.

Plaintiff, ANTONIO CABALLERO (“Plaintiff”), files this corrected Second Amended Complaint (correcting a scrivener's
error), and sues Defendants, FUERZAS ARMADAS REVOLUCIONARIOS DE COLOMBIA (“FARC”), EJERCITO DE
LIBERACION NACIONAL (“ELN”), and THE NORTE DE VALLE CARTEL (“NDVC”) (collectively “Defendants”), and
alleges as follows:

                                                PRELIMINARY STATEMENT

1. This is a civil action for damages in excess of one hundred million dollars arising out of injury to Plaintiff due to the
Defendants' unlawful kidnapping, trafficking, detention, torture, and killing of Plaintiffs father, Senator and Ambassador of
the nation of Colombia, Carlos Caballero (“the Victim”), as well as the threat to Plaintiff's life which deprived them of their
property and businesses in Colombia, in violation of international law (via the Alien Tort Statute), Colombian law (via Florida's
“significant relationship” choice of law test), Federal law (via Civil Racketeer Influenced and Corrupt Organizations) and
Florida law (via Florida's long arm statute).



                                                         THE PARTIES

2. At the time of the filing of this Complaint, Plaintiff is a resident alien of the United States residing in Florida with a present
intent to make Florida his permanent home. Although a citizen of Colombia, the Defendants' actions forced Plaintiff to flee his
native country and obtain political asylum in the United States.

3. At all relevant times to this Complaint, Defendant, Fuerzas Armadas Revolucionarias de Colombia (“FARC”), has been a
terrorist organization and narcotics trafficker operating in and out of Colombia. Consequently, FARC has earned condemnation
from the United States as:


a) a Foreign Terrorist Organization pursuant to the Immigration and Nationality Act,         8 U.S.C. § 1189;




                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               1
                                                                                                                          A-7
         Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 56 of 686
Antonio CABALLERO, v. FUERZAS ARMADAS..., 2013 WL 10967065...



32. South Florida is a principal arrival zone and distribution center for powder cocaine and South American heroin. 8

33. Cocaine poses a serious threat to Florida, and is more often associated with violent crime than any other illicit drug in the
State. Colombian criminal groups control transportation of cocaine to Florida and are the primary wholesale distributors of
powdered cocaine. 9

34. Thus, Florida has become a primary point of entry and target market for FARC's cocaine trafficking.


35. FARC operates in roughly one-third of Colombia's geographic territory. 10

36. In November 1998, then-President Andres Pastrana ceded a 42,000-square-mile area (roughly the size of Switzerland) in
south-central Colombia to the FARC's control.

37. FARC has actively, widely, and systematically targeted civilians during its terrorist attacks against the Colombian
government.

38. FARC and ELN are the two predominant rebel groups actively engaged against the Colombian government in a decades-
long civil war, which has been ongoing since about 1964.

39. “In addition to its attacks on Colombian military, political and economic targets, the FARC's various fronts are deeply
involved in narcotics trafficking, kidnapping for ransom, extortion, murder and other criminal activities.” 11


40. FARC also operates outside the country of Colombia. 12


                                          The Global Terrorist Organization ELN

41. ELN is the second largest insurgent group in Colombia, after FARC, and, as a result of its longstanding history of extreme
brutality, has also earned universal condemnation from the United States and the international community: 13

a) In 1997, ELN was designated by the United States as a Foreign Terrorist Organization;

b) In 2001, ELN was designated by the United States as a Specially Designated Global Terrorist;

c) The European Union has designated and sanctioned the ELN as a terrorist organization for its breaches of international
humanitarian law.

42. As part of its campaign of terror, ELN strategically targets high profile Colombian citizens, such as politicians and
businessmen, using tactics such as kidnapping, hostage-taking, human trafficking, torture and extortion as tools to instill fear
into the people of Colombia while also silencing those adverse to ELN's violent agenda.

43. In order to finance its terrorist objectives, ELN engages in narcotics manufacturing and trafficking as the primary means
of funding its terrorist activities.


44. Similarly to FARC, ELN maintains considerable control of areas with significant coca and opium poppy cultivation. 14


45. ELN has been affirmatively linked to other narco-terrorist organizations. 15




               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            5
                                                                                                                      A-8
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 57 of 686




                    Appendix E
           Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 58 of 686




Farc
Last march of the Farc: Colombia's hardened ﬁghters
reach for a normal life

Sibylla Brodzinsky in Colinas




O
Fri 3 Feb 2017 05.00 EST

                ver his 18 years as a member of the revolutionary armed forces of
                Colombia, German became accustomed trekking for days through jungles
                and over mountains with a heavy pack on his back and an AK-47 strapped
                across his chest.

But, this week, as he and thousands of other rebels began to make the ﬁnal journey of
their 52-year war, the hardened guerrilla ﬁghter was ﬁlled with equal measures of
expectation and trepidation.

“Now we’re facing a diﬀerent kind of battle,” said Germán, 34, who was a member of a
senior Farc commander’s security detail.

At a temporary guerrilla camp near one of the demobilization sites, Mauricio Jaramillo,
the commander of the Farc’s powerful Eastern bloc, gave a pre-dawn brieﬁng to the 190
rebels amassed there.
                                                                                 A-9
          Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 59 of 686
“Start packing up your things,” he told the troops in a large open-sided tent that served
as a classroom, meeting hall and TV room. “We are getting ready for our last march,” he
said.

As part of a historic peace deal with the government, thousands of guerrillas began
traveling this week by foot, truck, bus and boat to demobilization zones throughout
the country. By 31 May about 6,300 guerrillas are to have handed over all their weapons
to a UN mission and should be well on their way to becoming civilians.

Winning approval for the peace deal – reached after four years of talks in Havana –
faced enormous obstacles after Colombians initially rejected the agreement in a
referendum. Likewise, implementing the revised accord has been slow, clumsy and
complicated.




       0:00 / 1:34



 ‘It’s the start of the construction of peace’: Columbians react to peace treaty – video Guardian

Initially, the rebels were meant to have reached the zones by 31 December, but the
logistics of setting up housing, power and other services in remote areas has
overwhelmed the government agencies charged with coordinating them.

Just a few days before the new deadline of 31 January, the 16-hectare demobilization
zone in the remote eastern province of Guaviare that Germán and nearly 500 other
guerrillas were supposed to occupy was far from ﬁnished.




                                                                                                    A-10
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 60 of 686
According to plans, housing, classrooms, water tanks and a water treatment system
should already have been constructed, but this week, the site was still an empty ﬁeld
with nothing but a few dozen wooden planks and a tent.

“We will go into the demobilization zones because it was an order from commanders,”
said Germán at the morning meeting, who like many rebels, feared that conditions of
the peace deal could soon be broken. “But if the government is not living up to its
promises with us still in arms, what’s going to happen once we get in there?” he asked.

“All they’re interested in is that we hand over our riﬂes,” he said of the government.
“Once we give them that they won’t do what they promised.”

Fundación Paz y Reconciliación, a conﬂict thinktank based in Bogotá, said in a report
this week that 23 of the 26 camps were still incomplete even though the government
had seven months to plan them.

In many of the zones, the guerrillas themselves have agreed to build their own
housing, but some worry that it will take time from their studies and training programs
that were supposed to smooth the transition to civilian life.

Despite the diﬃculties, Mauricio said he knew there was no turning back. “We are
committed to making this transition to a legal political party,” he said.

But that doesn’t mean the Farc’s struggle has come to an end, he said. “There is a peace
agreement but we still have to ﬁght for everything. For now we have to ﬁght so that the
government complies with what has been negotiated,” Mauricio said.

The government is also ﬁghting to make the Farc comply with the terms of the deal.

Even before a ﬁnal accord was reached in August, the guerrilla leadership had vowed to
hand over all minors in the rebel ranks to child welfare agency so they could be
returned to their families. However, only 13 children were released last year, said
Sergio Jaramillo, the government’s peace commissioner. The Farc now say they will
hand them over once they are all in the demobilization zones.

And in Guaviare, the guerrillas share some of the blame for the lack of infrastructure: a
2015 Farc attack on a power pylon left the remote jungle region disconnected from the
national grid.

Despite the setbacks, the sight of thousands of Farc troops marching toward their
demobilization throughout the country is nothing short of remarkable.



                                                                               A-11
           Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 61 of 686




  Members of the Farc make their journey towards a demobilization zone. At its height the group claimed as many as 20,000
members. Photograph: Christian Escobar Mora/EPA


The Farc’s ﬁrst long march was more of a scramble. In 1964, the government bombed a
small communist enclave known as Marquetalia and a ragtag group of peasants who
claimed independence from the government scattered into the jungle.

They quickly regrouped and formed the Revolutionary Armed Forces of Colombia,
which went on to become Latin America’s largest, strongest and most formidable
guerrilla group, claiming as many as 20,000 ﬁghters at the height of their power.

By the mid-1990s the Colombian state could barely ﬁght oﬀ the advance of the
guerrillas, often relying on far-right paramilitary forces to do the job. The Farc engaged
in forced recruitment, mass displacement, kidnapping, and extortion while reaping
huge beneﬁts from the expanding drug trade in areas under its control.

Launching bold attacks on military outposts and rural towns, they captured hundreds
of policemen and soldiers and held them for years in barbed wire cages in the jungle,
calling them “prisoners of war”. To the broader Colombian society they were simply
hostages.

The change today is dramatic in its mundanity. On the mud road between the
demobilization zone and the guerrilla camp in Colinas, a group of ﬁve soldiers stood
relaxed on the crest of a hill.

                                                                                                               A-12
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 62 of 686
Mauricio, who participated in attacks on the towns of Mitu and Miraﬂores where
dozens of servicemen were captured, passed in a pickup truck with his guards,
honking the horn in greeting.

The soldiers – now charged with their former enemies’ security – oﬀered a friendly
wave back, but the apparent calm belies the urgency of the army’s new mission.

Criminal gangs, so-called “neo-paramilitary” groups and the smaller ELN rebel group
have already begun ﬁlling the power vacuum left by the Farc’s retreat around the
country, and taking over the criminal economies once controlled or regulated by the
Farc. Of the 242 municipalities where the Farc were present, new armed groups have
expanded to at least 90 of them, according to Paz y Reconciliación.

In the case of Guaviare, a group of Farc dissidents have taken over.

Arsenio Mejía commander of the Farc’s First Front, saw his unit fall apart when a group
of ﬁghters announced that they would not accept a peace pact with the government.
Then another group split oﬀ in December under the command of Gentil Duarte – a top
Farc leader who had participated in the peace talks in Havana – claiming to represent
the ideals of the Farc’s founders.

“It was painful to see that happen,” said Mejía, also known as “Kokorikó”. “They were
my comrades, we fought together, and now they are traitors,” he said.

On Tuesday, a policeman participating in a mission to eradicate coca crops in the area
of Guaviare where the dissident group is operating was killed by a sniper, although it is
not yet clear whether it was a member of the dissident group who ﬁred the shot.

   Farc members             According to a classiﬁed security assessment of the area,
have a justiﬁed fear        seen by the Guardian, Duarte and about 30 men are acting
that once they lay          in the name of the Farc, and could pose a threat to the
down their arms and         demobilization process.
enter civilian life       They have called meetings of local communities to demand
they could be             payment of “war taxes”. The government – and their
targeted                  former comrades – say the dissidents are hiding behind
                          ideology to continue participating in the ﬂourishing
                          cocaine trade in the area; Duarte’s defection came just days
after maﬁa groups appeared in the area, according to several sources.

But Farc leaders believe the dissidents also left the group because they fear facing the
transitional justice system that will be set up under the accord to prosecute guerrillas

                                                                               A-13
        Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 63 of 686
for war crimes. “Each of us fears for what he has done,” said one Farc member.

And while the Farc don’t believe their former comrades pose a threat to them directly,
they are extremely concerned by the murders of community leaders and leftwing
activists seen as being politically aligned with the Farc.

At least 17 social leaders have been killed since implementation of the peace accord
began 1 December, according to the government’s Victim’s Unit.

Although there is no evidence that the murders are linked, Alan Jara, who was held
hostage by the Farc for more than seven years and is now director of the Victims Unit,
said that “social leaders are being massacred”.

Farc members have a justiﬁed fear that once they lay down their arms and enter
civilian life they could also be targeted; looming over the process is the fate of the
Patriotic Union party, a political party set up by the Farc during a previous attempt to
make peace in 1984. Thousands of members of the party and other leftist movements
were systematically hunted down and killed by rightwing paramilitaries.

Germán worries history could repeat itself, but for now he is hopeful. He is hoping to
become a certiﬁed physical therapist, expanding on the skills he learned in the Farc
where he helped wounded comrades in rehabilitation through exercise massage and
acupuncture.

“Let’s see if they let us,” he said.

As 2021 unfolds ...
... we have a small favour to ask. Through these turbulent and challenging times,
millions rely on the Guardian for independent journalism that stands for truth and
integrity. Readers chose to support us ﬁnancially more than 1.5 million times in 2020,
joining existing supporters in 180 countries.
For 2021, we’re committing to another year of high-impact reporting that can counter
misinformation and oﬀer an authoritative, trustworthy source of news for everyone.
With no shareholders or billionaire owner, we set our own agenda and provide
independent journalism that’s free from commercial and political inﬂuence. When it’s
never mattered more, we can investigate and challenge without fear or favour.
Unlike many others, we have never put up a paywall. We have chosen to keep
Guardian journalism free and open for all readers, regardless of where they live or
what they can aﬀord to pay. We do this because we believe everyone deserves to read
accurate news and thoughtful analysis.

                                                                               A-14
        Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 64 of 686
In the last year alone, we oﬀered readers a comprehensive, international perspective
on critical events – from the Black Lives Matter protests, to the US presidential
election, Brexit, and the ongoing pandemic. We enhanced our reputation for urgent,
powerful reporting on the climate emergency, and made the decision to reject
advertising from fossil fuel companies, divest from the oil and gas industries, and set
a course to achieve net zero emissions by 2030.
If there were ever a time to join us, it is now. Every contribution, however big or small,
powers our journalism and helps sustain our future. Support the Guardian from as
little as $1 – and it only takes a minute. Thank you.


   Support the Guardian              Remind me in April




comments 24
Sign in or create your Guardian account to join the discussion.




                                                                                A-15
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 65 of 686




                                                                     A-16
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 66 of 686




                    Appendix F
        Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 67 of 686



1:20cv11738, Caballero V. Fuerzas Revolucionarias De Colombia The Norte
                             De Valle Cartel
                                               US District Court Docket
                                 US District Court for the District of Massachusetts
                                                         (Boston)
                                     This case was retrieved on 09/23/2020




Header


Case Number: 1:20cv11738                                                                             Class Code: Closed
Date Filed: 09/23/2020                                                                                Closed: 10/01/2020
Nature of Suit: Other Statutory Actions (890)                                                            Statute: 28:1331
Cause: Federal Question: Enforcement of Judgment                                                     Jury Demand: None
Lead Docket: None                                                                                   Demand Amount: $0
Other Docket: None                                                                NOS Description: Other Statutory Actions
Jurisdiction: Federal Question




Litigants                                                     Attorneys
Antonio Caballero                                             James N. Doherty , Jr.
Plaintiff                                                     LEAD ATTORNEY;ATTORNEY TO BE NOTICED
                                                              Doherty Law Offices, LLC
                                                              Suite 308 800 Turnpike Street
                                                              North Andover, MA 01845
                                                              USA
                                                              978-689-9292 Fax: 978-689-9595
                                                              Email:Jim@dohertylawoffices.Com
Fuerzas Revolucionarias de Colombia The Norte de Valle
Cartel
Defendant




Proceedings

#        Date              Proceeding Text                                                      Source
1        09/25/2020        COMPLAINT against Massachusetts Department of Motor                  Events since last full
                           Vehicles, Massachusetts Department of Revenue Child Support          update
                           Division, filed by Ernest Preciado. (Attachments: # 1 Exhibit, # 2
                           Civil Cover Sheet, # 3 Category Form)(Baker, Casey) (Entered:
                           09/25/2020)
2        09/25/2020        AFFIDAVIT in Support re 1 Complaint. (Baker, Casey) (Entered:        Events since last full
                           09/25/2020)                                                          update




                                                                                                                A-17
            Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 68 of 686
Antonio Caballero v. Fuerzas Armadas Revolucionarias de Colombia et al, Docket No. 2:20-cv-07602 (C.D. Cal. Au

                                Current on Bloomberg Law as of 2021-02-22 19:46:32

                                     UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA (Western Division - Los Angeles)
                              CIVIL DOCKET FOR CASE #: 2:20-cv-07602-JWH




Antonio Caballero v. Fuerzas Armadas Revolucionarias de
Colombia et al

 Date Filed:                         Aug 14, 2020

 Nature of suit:                     890 Other Statutory Actions

 Assigned to:                        Judge John W. Holcomb

 Case in other court:                USDC Southern District of Florida, 18-25337
                                     KMM

 Cause:                              Civil Miscellaneous Case

 Jurisdiction:                       Federal Question

 Jury demand:                        None

 Related cases:                      2:20-mc-00077



Parties and Attorneys

Plaintiff                           Antonio Caballero

  Representation                    Joseph I Zumpano                               Leon N. Patricios
                                    Zumpano Patricios PA                           Zumpano Patricios PA
                                    312 Minorca Avenue                             312 Minorca Avenue
                                    Coral Gables, FL 33134                         Coral Gables, FL 33134
                                    (305) 444-5565                                 (305) 444-5565
                                    Fax: (305) 444-8588                            Fax: (305) 444-8588
                                    jzumpano@zplaw.com                             lpatricios@zplaw.com
                                    PRO HAC VICE                                   PRO HAC VICE
                                    ATTORNEY TO BE NOTICED                         ATTORNEY TO BE NOTICED

                                    Richard Henderson Coombs ,                     Darren J. Devlin

                                                      © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
                                                                                                                          // PAGE 1
                                                                                                                    A-18
            Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 69 of 686
Antonio Caballero v. Fuerzas Armadas Revolucionarias de Colombia et al, Docket No. 2:20-mc-00077 (C.D. Cal. Au

                                Current on Bloomberg Law as of 2021-02-22 19:46:40

                                     UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA (Western Division - Los Angeles)
                                 CIVIL DOCKET FOR CASE #: 2:20-mc-00077




Antonio Caballero v. Fuerzas Armadas Revolucionarias de
Colombia et al

 Date Filed:                        Aug 14, 2020

 Status:                            Closed

 Nature of suit:                    890 Other Statutory Actions

 Case in other court:               USDC Southern District of Florida, 18-25337
                                    KMM

 Cause:                             Civil Miscellaneous Case

 Date terminated:                   2020-08-14

 Jurisdiction:                      Federal Question

 Jury demand:                       None

 Related cases:                     2:20-cv-07602-JWH



Parties and Attorneys

Plaintiff                          Antonio Caballero

  Representation                   Joseph I Zumpano                                Leon N. Patricios
                                   Zumpano Patricios PA                            Zumpano Patricios PA
                                   312 Minorca Avenue                              312 Minorca Avenue
                                   Coral Gables, FL 33134                          Coral Gables, FL 33134
                                   (305) 444-5565                                  (305) 444-5565
                                   Fax: (305) 444-8588                             Fax: (305) 444-8588
                                   jzumpano@zplaw.com                              lpatricios@zplaw.com
                                   PRO HAC VICE                                    PRO HAC VICE
                                   ATTORNEY TO BE NOTICED                          ATTORNEY TO BE NOTICED


                                                      © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
                                                                                                                          // PAGE 1
                                                                                                                    A-19
            Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 70 of 686
Antonio Caballero vs. The Norte de Valle Cartel, Fuerzas Armadas Revolucionarias de Colombia, Ejercito de Libe

                                Current on Bloomberg Law as of 2021-02-22 19:28:34

                                           Minnesota 4th Judicial District
                                                  Hennepin County
                                          Docket for Case #: 27-CV-20-16663




Antonio Caballero vs. The Norte de Valle Cartel, Fuerzas
Armadas Revolucionarias de Colombia, Ejercito de Liberacion
Nacional

 Date Filed:                         Dec 17, 2020

 Case location:                      - Hennepin Civil

 Case Type:                          Foreign
                                     Judgment



Parties and Attorneys

Plaintiff                           Caballero, Antonio
                                    Coral Gables, FL 33134

   Representation                   GREGORY RONALD MERZ
                                    Retained
                                    612-632-3000


Defendant                           Ejercito de Liberacion Nacional

   Representation                   Pro Se


Defendant                           Fuerzas Armadas Revolucionarias de Colombia
                                    Florence, CO 81226

   Representation                   Pro Se


Defendant                           The Norte de Valle Cartel

                                                       © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
                                                                                                                           // PAGE 1
                                                                                                                     A-20
            Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 71 of 686
Caballero v. Fuerzas Armadas Revolucionarias de Colombia et al, Docket No. 1:20-mc-00249 (S.D.N.Y. Jul 06, 202

                                Current on Bloomberg Law as of 2021-02-22 19:51:54

                                                 U.S. District Court
                                    Southern District of New York (Foley Square)
                                  CIVIL DOCKET FOR CASE #: 1:20-mc-00249-AJN




Caballero v. Fuerzas Armadas Revolucionarias de Colombia et
al

 Date Filed:                        Jul 6, 2020

 Status:                            Closed

 Assigned to:                       Judge Alison J. Nathan

 Cause:                             M 18-302 Registration of Foreign
                                    Judgment

 Date terminated:                   2020-07-13



Parties and Attorneys

Plaintiff                           Antonio Caballero

  Representation                    Charles Nicholas Rostow , I                    Joseph I. Zumpano
                                    Zumpano Patricios & Popok                      Zumpano Patricios, P.A.
                                    417 Fifth Avenue                               312 Minorca Avenue
                                    Ste 826                                        Coral Gables, FL 33134
                                    New York, NY 10001                             (305) 444-5565
                                    (212) 381-9999                                 Fax: (305) 444-8588
                                    nrostow@zplaw.com                              jzumpano@zplaw.com
                                    New York                                       LEAD ATTORNEY
                                    LEAD ATTORNEY                                  ATTORNEY TO BE NOTICED
                                    ATTORNEY TO BE NOTICED

                                    Leon Patricios
                                    Zumpano Patricios, P.A.
                                    312 Minorca Avenue
                                    Coral Gables, FL 33134

                                                      © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
                                                                                                                          // PAGE 1
                                                                                                                    A-21
            Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 72 of 686
Caballero v. Fuerzas Armadas Revolucionarias De Colombia et al, Docket No. 2:20-mc-00845 (D. Utah Nov 25, 2020

                               Current on Bloomberg Law as of 2021-02-22 19:30:21

                                  US District Court Electronic Case Filing System
                                              District of Utah (Central)
                                   CIVIL DOCKET FOR CASE #: 2:20-mc-00845




Caballero v. Fuerzas Armadas Revolucionarias De Colombia et
al

 Date Filed:                        Nov 25, 2020

 Status:                            Closed

 Nature of suit:                    890 Other Statutory Actions

 Case in other court:               USDC Southern District of Florida, 1:18-cv-
                                    25337

 Cause:                             Registration of Foreign Judgment

 Date terminated:                   2020-11-25

 Jurisdiction:                      Federal Question

 Jury demand:                       None



Parties and Attorneys

Plaintiff                          Antonio Caballero

  Representation                   Bradley R. Helsten
                                   ZUMPANO PATRICIOS
                                   WINKER & HELSTEN LLC
                                   2061 E MURRAY HOLLADAY
                                   RD
                                   HOLLADAY, UT 84117
                                   (801) 839-5538
                                   brad@helsten.com
                                   LEAD ATTORNEY
                                   ATTORNEY TO BE NOTICED


                                                     © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
                                                                                                                         // PAGE 1
                                                                                                                   A-22
            Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 73 of 686
Caballero v. Fuerzas Armadas Revolucionarias de Colombia et al, Docket No. 3:20-cv-04283 (D.S.C. Dec 10, 2020)

                                Current on Bloomberg Law as of 2021-02-22 19:30:12

                                                  U.S. District Court
                                        District of South Carolina (Columbia)
                                  CIVIL DOCKET FOR CASE #: 3:20-cv-04283-MGL




Caballero v. Fuerzas Armadas Revolucionarias de Colombia et
al

 Date Filed:                        Dec 10, 2020

 Nature of suit:                    890 Other Statutory Actions

 Assigned to:                       Honorable Mary Geiger Lewis

 Case in other court:               Richland County Court of Common Pleas, 2020-CP-40-
                                    03495

 Cause:                             Application for a Writ of Garnishment

 Jurisdiction:                      Federal Question

 Jury demand:                       None

 Related cases:                     3:20-cv-04485-MGL



Parties and Attorneys

Plaintiff                          Antonio Caballero

  Representation                   William Norman Nettles                          Joseph Ignacio Zumpano
                                   Bill Nettles Law                                Zumpano Patricios PA
                                   2008 Lincoln Street                             312 Minorca Avenue
                                   Columbia, SC 29201                              Coral Gables, FL 33134
                                   (803) 814-2826                                  (305) 444-5565
                                   Fax: (888) 745-1381                             Fax: (305) 444-8588
                                   bill@billnettleslaw.com                         jzumpano@zplaw.com
                                   LEAD ATTORNEY                                   PRO HAC VICE
                                   ATTORNEY TO BE NOTICED                          ATTORNEY TO BE NOTICED

                                   Leon N Patricios

                                                      © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
                                                                                                                          // PAGE 1
                                                                                                                    A-23
            Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 74 of 686
Caballero v. Fuerzas Armadas Revolucionarias De Colombia et al, Docket No. 3:20-cv-04485 (D.S.C. Dec 29, 2020)

                               Current on Bloomberg Law as of 2021-02-22 19:23:30

                                                  U.S. District Court
                                        District of South Carolina (Columbia)
                                  CIVIL DOCKET FOR CASE #: 3:20-cv-04485-MGL




Caballero v. Fuerzas Armadas Revolucionarias De Colombia et
al

 Date Filed:                        Dec 29, 2020

 Nature of suit:                    890 Other Statutory Actions

 Assigned to:                       Honorable Mary Geiger Lewis

 Case in other court:               Richland County Common Pleas, 2020-CP-40-
                                    03495

 Cause:                             Application for a Writ of Garnishment

 Jurisdiction:                      Federal Question

 Jury demand:                       None

 Related cases:                     3:20-cv-04283-MGL



Parties and Attorneys

Plaintiff                          Antonio Caballero

  Representation                   William Norman Nettles                          Joseph Ignacio Zumpano
                                   Bill Nettles Law                                Zumpano Patricios PA
                                   2008 Lincoln Street                             312 Minorca Avenue
                                   Columbia, SC 29201                              Coral Gables, FL 33134
                                   (803) 814-2826                                  (305) 444-5565
                                   Fax: (888) 745-1381                             Fax: (305) 444-8588
                                   bill@billnettleslaw.com                         jzumpano@zplaw.com
                                   LEAD ATTORNEY                                   PRO HAC VICE
                                   ATTORNEY TO BE NOTICED                          ATTORNEY TO BE NOTICED

                                   Leon N Patricios

                                                      © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
                                                                                                                          // PAGE 1
                                                                                                                    A-24
            Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 75 of 686
Caballero v. Fuerzas Armadas Revolucionarias de Colombia et al, Docket No. 3:20-cv-06019 (N.D. Cal. Aug 27, 20

                                Current on Bloomberg Law as of 2021-02-22 19:47:02

                                                  U.S. District Court
                                     California Northern District (San Francisco)
                                     CIVIL DOCKET FOR CASE #: 3:20-cv-06019




Caballero v. Fuerzas Armadas Revolucionarias de Colombia et
al

 Date Filed:                         Aug 27, 2020

 Status:                             Closed

 Nature of suit:                     360 P.I.: Other

 Case in other court:                Southern District of Florida, 18-cv-
                                     25337

 Cause:                              Civil Miscellaneous Case

 Date terminated:                    2020-09-03

 Jurisdiction:                       Federal Question

 Jury demand:                        None



Parties and Attorneys

Plaintiff                           Antonio Caballero

  Representation                    Joseph I Zumpano                                Leon N Patricios
                                    312 Minorca Ave                                 Zumpano Patricios, PA
                                    Coral Gables, FL 33134                          312 Minorca Ave
                                    (305) 444-5565                                  Coral Gables, FL 33134
                                    jzumpano@zplaw.com                              (305) 444-5565
                                    LEAD ATTORNEY                                   lpatricios@zplaw.com
                                    ATTORNEY TO BE NOTICED                          LEAD ATTORNEY
                                                                                    ATTORNEY TO BE NOTICED

                                    Darren John Devlin
                                    Law Offices of Darren J. Devlin

                                                       © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
                                                                                                                           // PAGE 1
                                                                                                                     A-25
            Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 76 of 686
Antonio Caballero vs. Fuerzas Armadas Revolucionarias de Colombia a/k/a FARC-EP a/k/a Revolutionary Armed Forc

                               Current on Bloomberg Law as of 2021-02-09 10:29:17

                                         Minnesota 4th Judicial District
                                                Hennepin County
                                        Docket for Case #: 27-CV-19-16374




Antonio Caballero vs. Fuerzas Armadas Revolucionarias de
Colombia a/k/a FARC-EP a/k/a Revolutionary Armed Forces of
Colombia, Ejercito de Liberacion Nacional a/k/a ELN a/k/a
National Liberation Army, The Norte de Valle Cartel

 Date Filed:                        Sep 27, 2019

 Case location:                     - Hennepin Civil

 Case Type:                         Foreign
                                    Judgment



Parties and Attorneys

Plaintiff                          Caballero, Antonio
                                   Coral Gables, FL 33134

  Representation                   GREGORY RONALD MERZ
                                   Retained
                                   612-632-3000


  Defendant                        Ejercito de Liberacion Nacional


  Defendant                        Fuerzas Armadas Revolucionarias de Colombia
                                   Florence, CO 81226


Defendant                          The Norte de Valle Cartel
                                   Hopewell, VA 23860



                                                     © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
                                                                                                                         // PAGE 1
                                                                                                                   A-26
            Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 77 of 686
Caballero v. Fuerzas Armadas Revolucionarias de Colombia, Docket No. 0:20-cv-01304 (D. Minn. Jun 03, 2020), Co

                                  Current on Bloomberg Law as of 2020-06-03 15:18:42

                                                    U.S. District Court
                                             U.S. District of Minnesota (DMN)
                                        CIVIL DOCKET FOR CASE #: 0:20-cv-01304




Caballero v. Fuerzas Armadas Revolucionarias de Colombia

 Date Filed:                           Jun 3, 2020

 Nature of suit:                       999 Miscellaneous civil case

 Case in other court:                  Southern District of Florida, 1:18-cv-25337-
                                       KMM

 Cause:                                Civil Miscellaneous Case

 Jurisdiction:                         Federal Question



Parties and Attorneys

Plaintiff                              Antonio Caballero

  Representation                       Gregory R Merz
                                       Lathrop GPM LLP
                                       80 S 8th St
                                       Ste 500 IDS Center
                                       Minneapolis, MN 55402
                                       (612) 632-3000
                                       gregory.merz@lathropgpm.com
                                       ATTORNEY TO BE NOTICED


  Defendant                            Fuerzas Armadas Revolucionarias de Colombia


Notes

 Proceedings for case 0:20-cv-01304 are not available




                                                        © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
                                                                                                                            // PAGE 1
                                                                                                                      A-27
            Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 78 of 686
Caballero v. Fuerzas Armadas Revolucionarias de Colombia, Docket No. 0:20-mc-00045 (D. Minn. Jun 04, 2020), Co

                                 Current on Bloomberg Law as of 2020-06-04 10:04:05

                                                   U.S. District Court
                                            U.S. District of Minnesota (DMN)
                                      CIVIL DOCKET FOR CASE #: 0:20-mc-00045




Caballero v. Fuerzas Armadas Revolucionarias de Colombia

  Date Filed:                         Jun 4, 2020

  Nature of suit:                     999 Miscellaneous civil case

  Case in other court:                Southern District of Florida, 1:18-cv-25337-
                                      KMM

  Cause:                              Civil Miscellaneous Case

  Jurisdiction:                       Federal Question



Parties and Attorneys

Plaintiff                            Antonio Caballero

   Representation                    Gregory R Merz
                                     Lathrop GPM LLP
                                     80 S 8th St
                                     Ste 500 IDS Center
                                     Minneapolis, MN 55402
                                     (612) 632-3000
                                     gregory.merz@lathropgpm.com
                                     ATTORNEY TO BE NOTICED


   Defendant                         Fuerzas Armadas Revolucionarias de Colombia


Docket Entries
Numbers shown are court assigned numbers.




                                                     © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
                                                                                                                         // PAGE 1
                                                                                                                   A-28
            Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 79 of 686
Caballero v. Fuerzas Armadas Revolucionarias de Colombia, Docket No. 3:20-cv-01452 (D.P.R. Aug 31, 2020), Cour

                                 Current on Bloomberg Law as of 2020-08-31 12:20:38

                                              United States District Court
                                           District of Puerto Rico (San Juan)
                                      CIVIL DOCKET FOR CASE #: 3:20-cv-01452




Caballero v. Fuerzas Armadas Revolucionarias de Colombia

  Date Filed:                         Aug 31, 2020

  Nature of suit:                     890 Other Statutory Actions

  Cause:                              Registration of Foreign
                                      Judgment

  Jurisdiction:                       Federal Question

  Jury demand:                        None



Parties and Attorneys

Plaintiff                            Antonio Caballero

   Representation                    Harold D. Vicente-Colon
                                     Vicente & Cuebas
                                     P. O. BOX 11609
                                     San Juan, PR 00910-1609
                                     (787) 751-8000
                                     Fax: (787) 756-5250
                                     hdvc@vclawpr.com
                                     ATTORNEY TO BE NOTICED


   Defendant                         Fuerzas Armadas Revolucionarias de Colombia


Docket Entries
Numbers shown are court assigned numbers.




                                                     © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
                                                                                                                         // PAGE 1
                                                                                                                   A-29
            Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 80 of 686
caballero v. Fuerzas Armadas Revolucionarias de Colombia, Docket No. 3:20-cv-01458 (D.P.R. Sep 02, 2020), Cour

                                 Current on Bloomberg Law as of 2020-09-02 13:20:37

                                              United States District Court
                                           District of Puerto Rico (San Juan)
                                      CIVIL DOCKET FOR CASE #: 3:20-cv-01458




caballero v. Fuerzas Armadas Revolucionarias de Colombia

  Date Filed:                         Sep 2, 2020

  Nature of suit:                     890 Other Statutory
                                      Actions

  Cause:                              Civil Miscellaneous Case

  Jurisdiction:                       Federal Question

  Jury demand:                        None



Parties and Attorneys

Plaintiff                            antonio caballero

   Representation                    Harold D. Vicente-Colon
                                     Vicente & Cuebas
                                     P. O. BOX 11609
                                     San Juan, PR 00910-1609
                                     (787) 751-8000
                                     Fax: (787) 756-5250
                                     hdvc@vclawpr.com
                                     ATTORNEY TO BE NOTICED


   Defendant                         Fuerzas Armadas Revolucionarias de Colombia


Docket Entries
Numbers shown are court assigned numbers.




                                                      © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
                                                                                                                          // PAGE 1
                                                                                                                    A-30
            Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 81 of 686
Caballero v. Fuerzas Armadas Revolucionarias De Colombia, Docket No. 3:20-cv-01939 (D. Conn. Dec 22, 2020), Co

                               Current on Bloomberg Law as of 2021-02-22 19:26:02

                                                 U.S. District Court
                                       District of Connecticut (New Haven)
                                 CIVIL DOCKET FOR CASE #: 3:20-cv-01939-RNC




Caballero v. Fuerzas Armadas Revolucionarias De Colombia

 Date Filed:                        Dec 22, 2020

 Nature of suit:                    890 Other Statutory Actions

 Assigned to:                       Judge Robert N. Chatigny

 Case in other court:               3:20-mc-00090

 Cause:                             Registration of Foreign
                                    Judgment

 Jurisdiction:                      Federal Question

 Jury demand:                       None



Parties and Attorneys

Plaintiff                          Antonio Caballero

  Representation                   Houston Putnam Lowry                           Joseph I. Zumpano
                                   Ford & Paulekas, LLP                           Zumpano Patricios, P.A.
                                   280 Trumbull Street-Suite 2200                 312 Minorca Avenue
                                   Ste 2200                                       Coral Gables, FL 33134
                                   Hartford, CT 06103                             (305) 444-5565
                                   (860) 808-4213                                 Fax: (305) 444-8588
                                   Fax: (860) 249-7500                            jzumpano@zplaw.com
                                   ptl@hplowry.com                                LEAD ATTORNEY
                                   LEAD ATTORNEY                                  ATTORNEY TO BE NOTICED
                                   ATTORNEY TO BE NOTICED

                                   Leon Patricios
                                   Zumpano Patricios, P.A.
                                   312 Minorca Avenue

                                                     © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
                                                                                                                         // PAGE 1
                                                                                                                   A-31
            Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 82 of 686
Caballero v. Fuerzas Armadas Revolucionarias De Colombia, Docket No. 3:20-mc-00090 (D. Conn. Oct 16, 2020), Co

                               Current on Bloomberg Law as of 2021-02-22 19:40:23

                                                 U.S. District Court
                                       District of Connecticut (New Haven)
                                 CIVIL DOCKET FOR CASE #: 3:20-mc-00090-RNC




Caballero v. Fuerzas Armadas Revolucionarias De Colombia

 Date Filed:                        Oct 16, 2020

 Nature of suit:                    890 Other Statutory Actions

 Assigned to:                       Judge Robert N. Chatigny

 Case in other court:               3:20-cv-01939

 Cause:                             Registration of Foreign
                                    Judgment

 Jurisdiction:                      Federal Question

 Jury demand:                       None



Parties and Attorneys

Plaintiff                          Antonio Caballero

  Representation                   Houston Putnam Lowry                           Joseph I. Zumpano
                                   Ford & Paulekas, LLP                           Zumpano Patricios, P.A.
                                   280 Trumbull Street-Suite 2200                 312 Minorca Avenue
                                   Ste 2200                                       Coral Gables, FL 33134
                                   Hartford, CT 06103                             (305) 444-5565
                                   (860) 808-4213                                 Fax: (305) 444-8588
                                   Fax: (860) 249-7500                            jzumpano@zplaw.com
                                   ptl@hplowry.com                                LEAD ATTORNEY
                                   LEAD ATTORNEY                                  ATTORNEY TO BE NOTICED
                                   ATTORNEY TO BE NOTICED

                                   Leon Patricios
                                   Zumpano Patricios, P.A.
                                   312 Minorca Avenue

                                                     © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
                                                                                                                         // PAGE 1
                                                                                                                   A-32
            Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 83 of 686
Caballero v. Fuerzas Armadas Revolucionarias de Colombia, Docket No. 3:20-mc-00293 (D.P.R. Sep 01, 2020), Cour

                               Current on Bloomberg Law as of 2021-02-22 19:40:30

                                           United States District Court
                                        District of Puerto Rico (San Juan)
                                 CIVIL DOCKET FOR CASE #: 3:20-mc-00293-JAG




Caballero v. Fuerzas Armadas Revolucionarias de Colombia

 Date Filed:                        Sep 1, 2020

 Assigned to:                       Judge Jay A. Garcia-Gregory

 Case in other court:               Southern District of Florida, 18-25337
                                    KMM

 Cause:                             Civil Miscellaneous Case



Parties and Attorneys

Plaintiff                          Antonio Caballero

  Representation                   Harold D. Vicente-Colon                        Joseph I. Zumpano
                                   Vicente & Cuebas                               Zumpano Patricios, P.A.
                                   P. O. BOX 11609                                312 Minorca Avenue
                                   San Juan, PR 00910-1609                        Coral Gables, FL 33134
                                   (787) 751-8000                                 (305) 444-5565
                                   Fax: (787) 756-5250                            Fax: (305) 444-8588
                                   hdvc@vclawpr.com                               jzumpano@zplaw.com
                                   LEAD ATTORNEY                                  LEAD ATTORNEY
                                   ATTORNEY TO BE NOTICED                         PRO HAC VICE
                                                                                  ATTORNEY TO BE NOTICED

                                   Leon N. Patricios
                                   Zumpano Patricios, P.A.
                                   312 Minorca Avenue,
                                   Coral Gables, FL 33134
                                   (305) 444-5565
                                   Fax: (305) 444-8588
                                   lpatricios@zplaw.com

                                                     © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
                                                                                                                         // PAGE 1
                                                                                                                   A-33
            Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 84 of 686
Caballero v. Fuerzas Armadas Revolucionarias de Colombia, Docket No. 8:20-mc-00105 (M.D. Fla. Nov 23, 2020), C

                               Current on Bloomberg Law as of 2021-02-22 19:30:29

                                              U.S. District Court
                                       Middle District of Florida (Tampa)
                              CIVIL DOCKET FOR CASE #: 8:20-mc-00105-VMC-TGW




Caballero v. Fuerzas Armadas Revolucionarias de Colombia

 Date Filed:                        Nov 23, 2020

 Status:                            Closed

 Assigned to:                       Judge Virginia M. Hernandez Covington

 Case in other court:               Southern District of Florida, 1:18-cv-25337-
                                    KMM

 Cause:                             Registration of Foreign Judgment

 Date terminated:                   2020-11-23

 Referred to:                       Magistrate Judge Thomas G. Wilson



Parties and Attorneys

Plaintiff                          Antonio Caballero

  Representation                   Joseph Ignacio Zumpano                         Leon N. Patricios
                                   Zumpano Patricios, P.A.                        Zumpano, Patricios & Winker,
                                   312 Minorca Avenue                             PA
                                   Coral Gables, FL 33134                         312 Minorca Ave
                                   (305) 444-5565                                 Coral Gables, FL 33134
                                   Fax: (305) 444-8588                            (305) 444-5565
                                   jzumpano@zpwlaw.com                            Fax: (305) 444-8588
                                   ATTORNEY TO BE NOTICED                         lpatricios@zpwlaw.com
                                                                                  ATTORNEY TO BE NOTICED


  Defendant                        Fuerzas Armadas Revolucionarias de Colombia




                                                     © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
                                                                                                                         // PAGE 1
                                                                                                                   A-34
            Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 85 of 686
Caballero v. Fuerzas Armadas Revolucionarias de Colombia, et al., Docket No. 4:20-mc-80146 (N.D. Cal. Aug 31,

                                Current on Bloomberg Law as of 2021-02-22 19:41:02

                                                 U.S. District Court
                                       California Northern District (Oakland)
                                  CIVIL DOCKET FOR CASE #: 4:20-mc-80146-JST




Caballero v. Fuerzas Armadas Revolucionarias de Colombia,
et al.

 Date Filed:                         Aug 31, 2020

 Nature of suit:                     890 Other Statutory
                                     Actions

 Assigned to:                        Judge Jon S. Tigar

 Cause:                              Civil Miscellaneous Case

 Jurisdiction:                       Federal Question

 Jury demand:                        None



Parties and Attorneys

Plaintiff                           Antonio Caballero

  Representation                    Darren John Devlin                             Joseph I Zumpano
                                    Law Offices of Jason C. Tatman,                312 Minorca Ave
                                    A.P.C.                                         Coral Gables, FL 33134
                                    5677 Oberlin Drive                             (305) 444-5565
                                    Suite 210                                      jzumpano@zplaw.com
                                    San Diego, CA 92121                            LEAD ATTORNEY
                                    (844) 252-6972                                 ATTORNEY TO BE NOTICED
                                    Fax: (858) 348-4976
                                    darren@resolutionfunding.net
                                    LEAD ATTORNEY
                                    ATTORNEY TO BE NOTICED

                                    Leon N Patricios
                                    Zumpano Patricios, PA

                                                      © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
                                                                                                                          // PAGE 1
                                                                                                                    A-35
            Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 86 of 686
Caballero v. Fuerzas Armadas Revolucionarias De Coloumbia, et al, Docket No. 1:20-mc-00040 (W.D.N.Y. Sep 10, 2

                               Current on Bloomberg Law as of 2021-02-22 20:19:05

                                               U.S. DISTRICT COURT
                             U.S. District Court, Western District of New York (Buffalo)
                                  CIVIL DOCKET FOR CASE #: 1:20-mc-00040-LJV




Caballero v. Fuerzas Armadas Revolucionarias De Coloumbia,
et al

 Date Filed:                        Sep 10, 2020

 Assigned to:                       Hon. Lawrence J. Vilardo

 Case in other court:               United States District Court - SDFL, 18-
                                    25337

 Cause:                             No cause code entered



Parties and Attorneys

Plaintiff                          Antonio Caballero

  Representation                   Joseph I. Zumpano                               Leon N. Patricios
                                   Zumpano Patricios, P.A.                         Zumpano Patricios, P.A.
                                   312 Minorca Avenue                              312 Minorca Avenue
                                   Coral Gables, FL 33134                          Coral Gables, FL 33134
                                   (305) 444-5565                                  (305) 444-5565
                                   Fax: (305) 444-8588                             Fax: (305) 444-8488
                                   jzumpano@zplaw.com                              lpatricios@zplaw.com
                                   PRO HAC VICE                                    PRO HAC VICE
                                   ATTORNEY TO BE NOTICED                          ATTORNEY TO BE NOTICED

                                   Mitchell G. Mandell
                                   Zumpano Patricios & Popok,
                                   PLLC
                                   417 Fifth Avenue
                                   Suite 826
                                   New York, NY 10016
                                   (212) 542-8125

                                                      © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
                                                                                                                          // PAGE 1
                                                                                                                    A-36
            Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 87 of 686
Caballero v. Fuerzas Armadas Revolucionarias de Columbia et al, Docket No. 1:20-cv-11061 (S.D.N.Y. Dec 30, 202

                                Current on Bloomberg Law as of 2021-02-22 20:19:30

                                                U.S. District Court
                                   Southern District of New York (Foley Square)
                                  CIVIL DOCKET FOR CASE #: 1:20-cv-11061-ALC




Caballero v. Fuerzas Armadas Revolucionarias de Columbia et
al

 Date Filed:                        Dec 30, 2020

 Nature of suit:                    890 Other Statutory Actions

 Assigned to:                       Judge Andrew L. Carter, Jr

 Case in other court:               Supreme Court of the State of New York, 154864/
                                    2020

 Cause:                             28:1441nr Notice of Removal

 Jurisdiction:                      Federal Question

 Jury demand:                       None



Parties and Attorneys

Plaintiff                          Antonio Caballero

  Representation                   Charles Nicholas Rostow , I
                                   Zumpano, Patricios & Popok
                                   PLLC
                                   417 Fifth Avenue
                                   Suite 826
                                   New York, NY 10005
                                   (212) 381-9914
                                   nrostow@zplaw.com
                                   New York
                                   LEAD ATTORNEY
                                   ATTORNEY TO BE NOTICED



                                                      © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
                                                                                                                          // PAGE 1
                                                                                                                    A-37
            Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 88 of 686
Caballero v. Fuerzas Armadas Revolucionarias de Columbia et al, Docket No. 4:19-cv-04011 (D.S.D. Jan 18, 2019)

                                Current on Bloomberg Law as of 2021-02-22 20:24:16

                                                  U.S. District Court
                                    District of South Dakota (Southern Division)
                                  CIVIL DOCKET FOR CASE #: 4:19-cv-04011-KES




Caballero v. Fuerzas Armadas Revolucionarias de Columbia et
al

 Date Filed:                        Jan 18, 2019

 Nature of suit:                    150 Contract: Recovery of Overpayment & Enforcement of
                                    Judgment

 Assigned to:                       U.S. District Judge Karen E. Schreier

 Cause:                             28:1331 Fed. Question

 Jurisdiction:                      Federal Question

 Jury demand:                       None

 Related cases:                     4:19-cv-04141-KES



Parties and Attorneys

Plaintiff                           Antonio Caballero

  Representation                    James R. Myers                                 Joshua D. Zellmer
                                    Myers Billion, LLP                             Myers Billion, LLP
                                    PO Box 1085                                    PO Box 1085
                                    Sioux Falls, SD 57101-1085                     Sioux Falls, SD 57101-1085
                                    (605) 336-3700                                 (605) 336-3700
                                    Fax: (605) 336-3786                            Fax: (605) 336-3786
                                    jmyers@myersbillion.com                        jzellmer@myersbillion.com
                                    LEAD ATTORNEY                                  LEAD ATTORNEY
                                    ATTORNEY TO BE NOTICED                         ATTORNEY TO BE NOTICED

                                    Charles Nicholas Rostow                        Joseph I. Zumpano
                                    Zumpano Patricios & Popak,                     Zumpano Patricios, P.A.


                                                      © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
                                                                                                                          // PAGE 1
                                                                                                                    A-38
            Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 89 of 686
Caballero v. Fuerzas Armadas Revolutionarias de Colombia et al, Docket No. 0:20-cv-00492 (D. Minn. Feb 11, 202

                                Current on Bloomberg Law as of 2021-02-22 20:00:12

                                               U.S. District Court
                                        U.S. District of Minnesota (DMN)
                               CIVIL DOCKET FOR CASE #: 0:20-cv-00492-ECT-ECW




Caballero v. Fuerzas Armadas Revolutionarias de Colombia et
al

 Date Filed:                         Feb 11, 2020

 Nature of suit:                     360 P.I.: Other

 Demand:                             $9,999,000

 Assigned to:                        Judge Eric C. Tostrud

 Cause:                              28:1332 Diversity-Personal Injury

 Jurisdiction:                       Diversity

 Jury demand:                        None

 Referred to:                        Magistrate Judge Elizabeth Cowan
                                     Wright



Parties and Attorneys

Plaintiff                           Antonio Caballero

  Representation                    Gregory R Merz
                                    Lathrop GPM LLP
                                    80 S 8th St
                                    Ste 500 IDS Center
                                    Minneapolis, MN 55402
                                    (612) 632-3000
                                    gregory.merz@lathropgpm.com
                                    LEAD ATTORNEY
                                    ATTORNEY TO BE NOTICED




                                                       © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
                                                                                                                           // PAGE 1
                                                                                                                     A-39
            Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 90 of 686
Caballero v. Fuerzas Revolucionarias de Colombia The Norte de Valle Cartel, Docket No. 1:20-mc-91476 (D. Mass.

                                Current on Bloomberg Law as of 2021-02-22 20:14:26

                                             United States District Court
                                         District of Massachusetts (Boston)
                                   CIVIL DOCKET FOR CASE #: 1:20-mc-91476-IT




Caballero v. Fuerzas Revolucionarias de Colombia The Norte
de Valle Cartel

 Date Filed:                        Sep 23, 2020

 Nature of suit:                    890 Other Statutory Actions

 Assigned to:                       Judge Indira Talwani

 Case in other court:               USDC, Southern District of Florida, 18-cv-25337-
                                    KMM

 Cause:                             28:1331 Federal Question: Enforcement of Judgment

 Jurisdiction:                      Federal Question

 Jury demand:                       None



Parties and Attorneys

Plaintiff                           Antonio Caballero

  Representation                    James N. Doherty , Jr.                         Joseph I. Zumpano
                                    Doherty Law Offices, LLC                       Zumpano Patricios
                                    Suite 308                                      312 Minorca Avenue
                                    800 Turnpike Street                            Coral Gables, FL 33134
                                    North Andover, MA 01845                        (305) 444-5565
                                    (978) 689-9292                                 lpatricios@zplaw.com
                                    Fax: (978) 689-9595                            PRO HAC VICE
                                    jim@dohertylawoffices.com                      ATTORNEY TO BE NOTICED
                                    LEAD ATTORNEY
                                    ATTORNEY TO BE NOTICED

                                    Leon N. Patricios


                                                      © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
                                                                                                                          // PAGE 1
                                                                                                                    A-40
            Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 91 of 686
CABALLERO, ANTONIO vs. FUERZAS ARMADAS, Docket No. 154864/2020 (N.Y. Sup Ct. Jun 30, 2020), Court Docket

                             Current on Bloomberg Law as of 2021-02-19 22:05:53

                                         New York Supreme Court
                                            New York County
                                       Docket for Case # 154864/2020




CABALLERO, ANTONIO vs. FUERZAS ARMADAS

 Date Filed:                     Jun 30, 2020

 Status:                         Active

 Assigned to:                    LATIN, RICHARD G.

 Case Type:                      E-OTHER TORTS

 Action Description:             MOTION
 Category:                       E-FILED GENERAL CASES
 Complexity:                     Standard, Computer Assigned
 Damages:                        Personal Injury
 Part:                           46M
 Preference:                     General Preference
 RJI Entry Date:                 Jul 15, 2020
 RJI Filed Date:                 Jun 30, 2020
 RJI Type:                       E-FILING SUBMISSIONS
                                 CALENDAR


Parties and Attorneys

Plaintiff                       CABALLERO, ANTONIO

  Representation                ZUMPANO PATRICIOS &
                                POPOK PLLC
                                417 FIFTH AV., SUITE 826
                                NEW YORK, NY 10016
                                (212) 542-2564


  Defendant                     FUERZAS ARMADAS REVOLUCIONARIAS DE COLOMBIA, A/K/

                                                   © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
                                                                                                                       // PAGE 1
                                                                                                                 A-41
            Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 92 of 686
CABALLERO, ANTONIO vs. FUERZAS ARMADAS, Docket No. 159404/2018 (N.Y. Sup Ct. Oct 10, 2018), Court Docket

                             Current on Bloomberg Law as of 2019-10-07 16:14:23

                                         New York Supreme Court
                                            New York County
                                       Docket for Case # 159404/2018




CABALLERO, ANTONIO vs. FUERZAS ARMADAS

 Date Filed:                     Oct 10, 2018

 Status:                         Disposed

 Assigned to:                    PERRY, W. FRANC

 Case Type:                      E-OTHER TORTS

 Action Description:             MOTION
 Category:                       E-FILED GENERAL CASES
 Complexity:                     Standard, Computer
                                 Assigned
 Damages:                        Personal Injury
 Disposition Date:               Aug 9, 2019
 Part:                           23EFM
 Preference:                     General Preference
 RJI Entry Date:                 Oct 11, 2018
 RJI Filed Date:                 Oct 10, 2018
 RJI Type:                       EFSUBM


Parties and Attorneys

Plaintiff                       CABALLERO, ANTONIO

  Representation                PORZIO BROMBERG &
                                NEWMAN, PC
                                156 W 56TH ST, STE 803
                                NEW YORK, NY 10019
                                (212) 265-6888



                                                   © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
                                                                                                                       // PAGE 1
                                                                                                                 A-42
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 93 of 686




                    Appendix G
            Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 94 of 686
v. Fuerzas Revolucionarias de Colombia The Norte de Valle Cartel, Docket No. 4:20-mc-02719 (S.D. Tex. Sep 23,

                                    Current on Bloomberg Law as of 2021-02-05 10:56:25

                                                   U.S. District Court
                                        SOUTHERN DISTRICT OF TEXAS (Houston)
                                        CIVIL DOCKET FOR CASE #: 4:20-mc-02719




v. Fuerzas Revolucionarias de Colombia The Norte de Valle
Cartel

  Date Filed:                           Sep 23, 2020

  Assigned to:                          Judge Charles
                                        Eskridge



Parties and Attorneys

     Debtor                            Fuerzas Revolucionarias de Colombia The Norte de Valle Cartel


Docket Entries
Numbers shown are court assigned numbers.



 Entry #             Filing Date            Description
 1                   Sep 23, 2020           REGISTRATION of Foreign Judgment ( Filing fee $ 47 receipt number 0541-
                                            25244935.) filed by Antonio Caballero. (Attachments: # 1 Civil Cover Sheet)(Fasthoff,
                                            Henry) (Entered: 09/23/2020)

 2                   Sep 23, 2020           MOTION for Leon Patricios to Appear Pro Hac Vice by Antonio Caballero, filed. Motion
                                            Docket Date 10/14/2020. (Fasthoff, Henry) (Entered: 09/23/2020)

 3                   Sep 23, 2020           MOTION for Joseph Zumpano to Appear Pro Hac Vice by Antonio Caballero, filed.
                                            Motion Docket Date 10/14/2020. (Fasthoff, Henry) (Entered: 09/23/2020)

 4                   Sep 28, 2020           ORDER granting 2 MOTION for Leon Patricios to Appear Pro Hac Vice (Signed by
                                            Judge Charles Eskridge) Parties notified.(jengonzalez, 4) (Entered: 09/28/2020)

 5                   Sep 28, 2020           ORDER granting 3 MOTION for Joseph Zumpano to Appear Pro Hac Vice (Signed by
                                            Judge Charles Eskridge) Parties notified.(jengonzalez, 4) (Entered: 09/28/2020)

 6                   Jan 22, 2021           NOTICE of Related Litigation by Antonio Caballero, filed. (Fasthoff, Henry) (Entered:
                                            01/22/2021)




                                                            © 2021 The Bureau of National Affairs, Inc. All Rights Reserved. Terms of Service
                                                                                                                                // PAGE 1
                                                                                                                          A-43
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 95 of 686




                    Appendix H
2/21/2021                              Global 2000
                Case 4:21-cv-00140 Document    61 - The World's
                                                     Filed  onLargest Public Companies
                                                                08/13/21      in TXSD2020Page 96 of 686




                                                  May 13, 2020, 6:00am | EDITOR'S PICK



                                 GLOBAL 2000
              The World's Largest Public Companies
                                 By Andrea Murphy, Hank Tucker, Marley Coyne and Halah Touryalai.



                                                                          




                                     ust how enormous is the economic crisis caused by the

                      J              COVID-19 pandemic? Forbes’ 18th annual ranking of the
                                     world’s 2,000 largest public companies illustrates the
                magnitude of the global shutdowns and serves as a warning for more
                trouble ahead in the coming months.


                Most companies on this year’s Global 2000 list have seen their market
                values drop considerably since last year, and woeful first-quarter
https://www.forbes.com/global2000/#5ae8f99d335d                                                            1/21
                                                                                                    A-44
2/21/2021                              Global 2000
                Case 4:21-cv-00140 Document    61 - The World's
                                                     Filed  onLargest Public Companies
                                                                08/13/21      in TXSD2020Page 97 of 686
                earnings provide a painful insight into the impact of the Great
                Cessation. The past few months have been especially brutal for the
                airlines, which saw demand drop lower than after 9/11. American
                Airlines, for instance, fell from No. 372 on the list to 967th after losing a
                staggering $2.2 billion in its first quarter.


                Not all companies are being negatively affected by the pandemic,
                however. The biggest players in e-commerce—including Amazon,
                Alibaba and Walmart—have all experienced growth thanks to the rise in
                online shopping. All three moved up on this year’s list.


                On the financial front, the Industrial and Commercial Bank of China
                remained in the top spot for the eighth straight year with more than
                $4.3 trillion in assets. China’s “big four” state-owned banks all wound
                up in this year’s top 10. JPMorgan Chase is the largest U.S. company at
                No. 3, falling one spot from last year.


                In other bright spots, the largest IPO of 2019, Saudi Aramco, debuted at
                No. 5 on the list, while Zoom and Slack (which both IPOed last year)
                have also been instant beneficiaries of the new work-from-home
                realities. Both companies made an inaugural appearance on the Global
                2000—virtually overnight.


                                                   ADVERTISEMENT




https://www.forbes.com/global2000/#5ae8f99d335d                                                            2/21
                                                                                                    A-45
2/21/2021                              Global 2000
                Case 4:21-cv-00140 Document    61 - The World's
                                                     Filed  onLargest Public Companies
                                                                08/13/21      in TXSD2020Page 98 of 686




                          THE LIST: 2020 GLOBAL 2000


         SEARCH BY COUNTRY/TERRITORY                                                     SEARCH BY NAME

                                                             OR
                                                                                                               

    Rank          Company                                            Country/Territory         Sales          Pro ts

    1             ICBC                                               China                     $177.2 B       $45.3 B

    2             China Construction Bank                            China                     $162.1 B       $38.9 B

    3             JPMorgan Chase                                     United States             $142.9 B       $30 B

    4             Berkshire Hathaway                                 United States             $254.6 B       $81.4 B

    5             Agricultural Bank of China                         China                     $148.7 B       $30.9 B

    5             Saudi Arabian Oil Company (Saudi Aramco)           Saudi Arabia              $329.8 B       $88.2 B

    7             Ping An Insurance Group                            China                     $155 B         $18.8 B

    8             Bank of America                                    United States             $112.1 B       $24.1 B

    9             Apple                                              United States             $267.7 B       $57.2 B

    10            Bank of China                                      China                     $135.4 B       $27.2 B

    11            AT&T                                               United States             $179.2 B       $14.4 B

    11            Toyota Motor                                       Japan                     $280.5 B       $22.7 B

    13            Alphabet                                           United States             $166.3 B       $34.5 B


https://www.forbes.com/global2000/#5ae8f99d335d                                                                       3/21
                                                                                                       A-46
2/21/2021                              Global 2000
                Case 4:21-cv-00140 Document    61 - The World's
                                                     Filed  onLargest Public Companies
                                                                08/13/21      in TXSD2020Page 99 of 686
    Rank          Company                                            Country/Territory         Sales          Pro ts

    13            ExxonMobil                                         United States             $256 B         $14.3 B

    13            Microsoft                                          United States             $138.6 B       $46.3 B
                                                                          ADVERTISEMENT




    16            Samsung Electronics                                South Korea               $197.6 B       $18.4 B

    17            Wells Fargo                                        United States             $98.9 B        $14.3 B

    18            Citigroup                                          United States             $104.4 B       $17.1 B

    19            Walmart                                            United States             $524 B         $14.9 B

    20            Verizon Communications                             United States             $131.4 B       $18.4 B

    21            Royal Dutch Shell                                  Netherlands               $311.6 B       $9.9 B

    22            Amazon                                             United States             $296.3 B       $10.6 B

    23            Volkswagen Group                                   Germany                   $275.2 B       $12 B

    24            UnitedHealth Group                                 United States             $246.3 B       $13.8 B

    25            Allianz                                            Germany                   $122.4 B       $8.9 B

    26            China Merchants Bank                               China                     $58.4 B        $13.7 B

    27            Comcast                                            United States             $108.7 B       $11.7 B

    28            China Mobile                                       Hong Kong                 $108.1 B       $15.5 B

    29            Total                                              France                    $176.2 B       $11.3 B

https://www.forbes.com/global2000/#5ae8f99d335d                                                                        4/21
                                                                                                       A-47
2/21/2021                                 Global 2000
                   Case 4:21-cv-00140 Document    61 - The World's
                                                       Filed  on Largest Public in
                                                                   08/13/21     Companies
                                                                                   TXSD2020
                                                                                          Page 100 of 686
    Rank             Company                                            Country/Territory         Sales          Pro ts

    30               Postal Savings Bank Of China (PSBC)                China                     $64.4 B        $9 B
                                                                             ADVERTISEMENT

                                                                       One Question Site Survey
      Which of the following data analysis & visualization platforms have you heard of?
      SELECT UP TO 5 ANSWERS

            Tableau
            Qlik
            Microsoft Power BI
            Thoughtspot
            Looker
                                                                    VOTE TO SEE RESULTS
      Powered By Nielsen

    31               Alibaba Group                                      China                     $70.6 B        $24.7 B

    32               Gazprom                                            Russia                    $122.6 B       $22.7 B

    32               PetroChina                                         China                     $364.1 B       $6.6 B

    34               Johnson & Johnson                                  United States             $82.8 B        $17.2 B

    35               RBC                                                Canada                    $50.9 B        $10 B

    36               Walt Disney                                        United States             $74.8 B        $10.4 B

    37               China Life Insurance                               China                     $103.7 B       $8.5 B

    38               Intel                                              United States             $75.7 B        $22.7 B

    39               Facebook                                           United States             $73.4 B        $21 B

    40               CVS Health                                         United States             $256.8 B       $6.6 B

    41               Nestlé                                             Switzerland               $93.1 B        $12.7 B

    42               BNP Paribas                                        France                    $128 B         $8.7 B

    43               Nippon Telegraph & Tel                             Japan                     $109.6 B       $7.9 B

    44               HSBC Holdings                                      United Kingdom            $67.2 B        $3.8 B

    45               Bank of Communications                             China                     $66.6 B        $11.2 B




https://www.forbes.com/global2000/#5ae8f99d335d                                                                           5/21
                                                                                                          A-48
2/21/2021                             Global 2000
               Case 4:21-cv-00140 Document    61 - The World's
                                                   Filed  on Largest Public in
                                                               08/13/21     Companies
                                                                               TXSD2020
                                                                                      Page 101 of 686
    Rank          Company                                           Country/Territory       Sales          Pro ts
                                                                            ADVERTISEMENT




    46            TD Bank Group                                     Canada                  $44.8 B        $9.3 B

    47            Goldman Sachs Group                               United States           $53.9 B        $7.4 B

    48            Morgan Stanley                                    United States           $53 B          $8.3 B

    49            Pfizer                                            United States           $50.7 B        $15.8 B

    50            Tencent Holdings                                  China                   $54.6 B        $13.5 B

    51            IBM                                               United States           $76.5 B        $9 B

    52            Mitsubishi UFJ Financial                          Japan                   $60.1 B        $5.4 B

    53            General Electric                                  United States           $99.9 B        $6.3 B

    53            Rosneft                                           Russia                  $126.9 B       $10.9 B

    55            Santander                                         Spain                   $89.2 B        $7.3 B

    56            Anheuser-Busch InBev                              Belgium                 $52.3 B        $9.1 B

    57            Industrial Bank                                   China                   $50.2 B        $9.2 B

    58            Reliance Industries                               India                   $84.8 B        $6.2 B

    58            Sony                                              Japan                   $79.2 B        $6 B

    60            Sinopec                                           China                   $369.2 B       $3.3 B




https://www.forbes.com/global2000/#5ae8f99d335d                                                                     6/21
                                                                                                    A-49
2/21/2021                             Global 2000
               Case 4:21-cv-00140 Document    61 - The World's
                                                   Filed  on Largest Public in
                                                               08/13/21     Companies
                                                                               TXSD2020
                                                                                      Page 102 of 686
    Rank          Company                                           Country/Territory       Sales          Pro ts
                                                                         ADVERTISEMENT




    61            Chevron                                           United States           $140.1 B       $2.9 B

    62            Siemens                                           Germany                 $97.4 B        $5.9 B

    63            Cigna                                             United States           $154.5 B       $4.9 B

    64            AXA Group                                         France                  $150 B         $4 B

    65            Shanghai Pudong Development                       China                   $50 B          $8.6 B

    66            AIA Group                                         Hong Kong               $40.9 B        $6.6 B

    66            Softbank                                          Japan                   $87.4 B        $2.9 B

    68            Novartis                                          Switzerland             $48.6 B        $12.2 B

    69            Deutsche Telekom                                  Germany                 $90.1 B        $4.3 B

    70            Petrobras                                         Brazil                  $78.9 B        $10.2 B

    71            Procter & Gamble                                  United States           $70.3 B        $5 B

    72            Japan Post Holdings                               Japan                   $112.3 B       $4.7 B

    73            LVMH Moët Hennessy Louis Vuitton                  France                  $60.1 B        $8 B

    74            Roche Holding                                     Switzerland             $61.9 B        $13.6 B

    75            BMW Group                                         Germany                 $116.6 B       $5.5 B
                                                                         ADVERTISEMENT




    76            Zurich Insurance Group                            Switzerland             $71.8 B        $4.1 B

    77            CITIC                                             Hong Kong               $72.3 B        $6.9 B

    78            Itaú Unibanco Holding                             Brazil                  $52 B          $6.9 B

    79            China State Construction Engineering              China                   $203 B         $6.1 B

    80            MetLife                                           United States           $69 B          $5.9 B

    80            Sumitomo Mitsui Financial                         Japan                   $48.4 B        $6.4 B

https://www.forbes.com/global2000/#5ae8f99d335d                                                                     7/21
                                                                                                    A-50
2/21/2021                             Global 2000
               Case 4:21-cv-00140 Document    61 - The World's
                                                   Filed  on Largest Public in
                                                               08/13/21     Companies
                                                                               TXSD2020
                                                                                      Page 103 of 686
    Rank          Company                                                                Country/Territory                 Sales          Pro ts

    82            Cisco Systems                                                          United States                     $51.6 B        $11.1 B

    83            Honda Motor                                                            Japan                             $142.4 B       $4.3 B

    84            Commonwealth Bank                                                      Australia                         $27.3 B        $7 B

    85            Bank of Nova Scotia                                                    Canada                            $34.8 B        $6.4 B

    86            Raytheon Technologies                                                  United States                     $77.1 B        $5.5 B

    87            PepsiCo                                                                United States                     $68.2 B        $7.2 B

    88            American Express                                                       United States                     $46.8 B        $5.5 B

    89            General Motors                                                         United States                     $137.2 B       $6.7 B

    90            China Minsheng Bank                                                    China                             $48.5 B        $7.8 B
                                                                                                 ADVERTISEMENT




    91            British American Tobacco                                               United Kingdom                    $33 B          $7.3 B

    92            Merck & Co.                                                            United States                     $47.9 B        $10.1 B

    93            BHP Group                                                              Australia                         $45.8 B        $9.4 B

    94            Oracle                                                                 United States                     $39.8 B        $10.8 B

    95            Brookfield Asset Management                                            Canada                            $69.1 B        $2.8 B

    96            Coca-Cola                                                              United States                     $37.2 B        $10 B

    97            Enel                                                                   Italy                             $86.6 B        $2.4 B

    97            GlaxoSmithKline                                                        United Kingdom                    $44.7 B        $6.8 B

    99            LukOil                                                                 Russia                            $116.3 B       $9.9 B

    100           China Vanke                                                            China                             $53.5 B        $5.6 B

     « PREVIOUS                                                                                                                      NEXT »

                           Companies do not pay a fee for placement on the list, which is independently determined by Forbes.
                                               Companies with listings in bold have paid a fee to do so.




https://www.forbes.com/global2000/#5ae8f99d335d                                                                                                    8/21
                                                                                                                                   A-51
2/21/2021                             Global 2000
               Case 4:21-cv-00140 Document    61 - The World's
                                                   Filed  on Largest Public in
                                                               08/13/21     Companies
                                                                               TXSD2020
                                                                                      Page 104 of 686



                                   Use Forbes logos and quotes in your marketing.

                                           Logo Licensing           Reprints/Plaques




                                             Spreadsheet             Custom Pro le




                                                           ADVERTISEMENT




                              INSIDE THE GLOBAL 2000




            Global 2000 Highlights: Inside The Numbers Of The World’s Largest Public
                                            Companies
https://www.forbes.com/global2000/#5ae8f99d335d                                                         9/21
                                                                                                 A-52
2/21/2021                             Global 2000
               Case 4:21-cv-00140 Document    61 - The World's
                                                   Filed  on Largest Public in
                                                               08/13/21     Companies
                                                                               TXSD2020
                                                                                      Page 105 of 686




      America’s Largest Public Companies In 2020: JPMorgan Chase Leads The Way




     World’s Largest Banks 2020: Mega-Sized Lenders Deal With Coronavirus Fallout



https://www.forbes.com/global2000/#5ae8f99d335d                                                         10/21
                                                                                                 A-53
2/21/2021                             Global 2000
               Case 4:21-cv-00140 Document    61 - The World's
                                                   Filed  on Largest Public in
                                                               08/13/21     Companies
                                                                               TXSD2020
                                                                                      Page 106 of 686




        World’s Largest Technology Companies 2020: Apple Stays On Top, Zoom And
                                      Uber Debut




        Saudi Aramco Debuts As World’s Largest Oil Company While Industry Reels
                                     From Crisis




https://www.forbes.com/global2000/#5ae8f99d335d                                                         11/21
                                                                                                 A-54
2/21/2021                             Global 2000
               Case 4:21-cv-00140 Document    61 - The World's
                                                   Filed  on Largest Public in
                                                               08/13/21     Companies
                                                                               TXSD2020
                                                                                      Page 107 of 686




      World’s Largest Retailers 2020: Walmart, Amazon Increase Lead Ahead Of The
                                          Pack




         World’s Largest Food And Restaurant Companies 2020: Nestle's Profit Soars




https://www.forbes.com/global2000/#5ae8f99d335d                                                         12/21
                                                                                                 A-55
2/21/2021                             Global 2000
               Case 4:21-cv-00140 Document    61 - The World's
                                                   Filed  on Largest Public in
                                                               08/13/21     Companies
                                                                               TXSD2020
                                                                                      Page 108 of 686




     World’s Largest Transportation Companies 2020: Coronavirus Devastates Major
                                       Airlines




            As The Coronavirus Crisis Continues, These Are Europe’s Largest Public
                                         Companies




https://www.forbes.com/global2000/#5ae8f99d335d                                                         13/21
                                                                                                 A-56
2/21/2021                             Global 2000
               Case 4:21-cv-00140 Document    61 - The World's
                                                   Filed  on Largest Public in
                                                               08/13/21     Companies
                                                                               TXSD2020
                                                                                      Page 109 of 686




            Medtronic, Abbott And Thermo Fisher Are The World’s Largest Healthcare
                                     Companies In 2020




    These Are The World’s Largest Drug And Biotech Companies In The Coronavirus
                                        Era




https://www.forbes.com/global2000/#5ae8f99d335d                                                         14/21
                                                                                                 A-57
2/21/2021                             Global 2000
               Case 4:21-cv-00140 Document    61 - The World's
                                                   Filed  on Largest Public in
                                                               08/13/21     Companies
                                                                               TXSD2020
                                                                                      Page 110 of 686




              Hotels Are Getting Crushed By Coronavirus. How Will They Recover?




                         Global 2000 Shows Nothing Can Stop Russia’s Oil Beasts




https://www.forbes.com/global2000/#5ae8f99d335d                                                         15/21
                                                                                                 A-58
2/21/2021                             Global 2000
               Case 4:21-cv-00140 Document    61 - The World's
                                                   Filed  on Largest Public in
                                                               08/13/21     Companies
                                                                               TXSD2020
                                                                                      Page 111 of 686




                     IPOs Help Lift China To Another Record On Global 2000 List




                            India Punches Well Below Its Weight On Global 2000




https://www.forbes.com/global2000/#5ae8f99d335d                                                         16/21
                                                                                                 A-59
2/21/2021                             Global 2000
               Case 4:21-cv-00140 Document    61 - The World's
                                                   Filed  on Largest Public in
                                                               08/13/21     Companies
                                                                               TXSD2020
                                                                                      Page 112 of 686




     World’s Largest Media Companies 2020: Comcast And Disney Hold A Precarious
                                       Lead




            World’s Largest Apparel Companies 2020: LVMH On Top While Nike Gains
                                          Foothold




https://www.forbes.com/global2000/#5ae8f99d335d                                                         17/21
                                                                                                 A-60
2/21/2021                             Global 2000
               Case 4:21-cv-00140 Document    61 - The World's
                                                   Filed  on Largest Public in
                                                               08/13/21     Companies
                                                                               TXSD2020
                                                                                      Page 113 of 686




      World’s Largest Public Real Estate Companies 2020: Brookfield Keeps Top Spot




                Global 2000: Coronavirus Pandemic Will Roil The Insurance Sector




https://www.forbes.com/global2000/#5ae8f99d335d                                                         18/21
                                                                                                 A-61
2/21/2021                             Global 2000
               Case 4:21-cv-00140 Document    61 - The World's
                                                   Filed  on Largest Public in
                                                               08/13/21     Companies
                                                                               TXSD2020
                                                                                      Page 114 of 686




            All Eyes On Zoom: How The At-Home Era's Breakout Tool Is Coping With
                                     Surging Demand




        Read More: It’s Still Not Clear How Effective Gilead’s Antiviral Remdesivir Is
                                      Against COVID-19




                                              METHODOLOGY



https://www.forbes.com/global2000/#5ae8f99d335d                                                         19/21
                                                                                                 A-62
2/21/2021                             Global 2000
               Case 4:21-cv-00140 Document    61 - The World's
                                                   Filed  on Largest Public in
                                                               08/13/21     Companies
                                                                               TXSD2020
                                                                                      Page 115 of 686
                We compile our Global 2000 list using data from FactSet Research
                systems to screen for the biggest public companies in four metrics:
                sales, profits, assets and market value. Our market value calculation is
                as of April 30, 2020, closing prices and includes all common shares
                outstanding.


                We first create four separate lists of the 2000 biggest companies in each
                of the metrics: sales 2000, profits 2000, assets 2000, and market value
                2000. Each of the lists has a minimum cutoff value in order for a
                company to qualify: sales of $4.79 billion, profits of $323.2 million,
                assets of $11.63 billion and a market value of $5.27 billion. A company
                needs to qualify for at least one of the lists in order to be eligible for the
                final Global 2000 ranking. This year about 3,600 companies were
                needed to fill out the four lists of 2000, each company qualifying for at
                least one of the lists. Each company receives a separate score for each
                metric based on where in ranks on the metric’s 2000 list. If a company
                ranks below any metric’s 2000 list cutoff (see above for minimum cutoff
                values), it receives a zero score for that metric. We add up all the scores
                for all four metrics (equally weighted) and compile a composite score
                for each company based on their rankings for sales, profits, assets and
                market value. We sort the companies in descending order by the highest
                composite score and then apply our Forbes Global 2000 rank. The
                highest composite score gets the highest rank.


                All figures are consolidated and in U.S. dollars. We use the latest-12-
                months’ financial data available to us. We rely heavily on the databases
                for all data, as well as the latest financial period available for our
                rankings (the final database screen was run in late-April). Many factors
                play into which financial period of data is available for the companies
                and used in our rankings: the timeliness of our data
                collection/screening and company reporting policies, country-specific
                reporting policies and the lag time between when a company releases its

https://www.forbes.com/global2000/#5ae8f99d335d                                                         20/21
                                                                                                 A-63
2/21/2021                             Global 2000
               Case 4:21-cv-00140 Document    61 - The World's
                                                   Filed  on Largest Public in
                                                               08/13/21     Companies
                                                                               TXSD2020
                                                                                      Page 116 of 686
                financial data and when the databases capture it for screening/ranking.
                We quality-check the downloaded financial data to the best of our
                ability using other data sources and available company financial
                statements.


                Publicly traded subsidiaries for which the parent company consolidates
                figures are excluded from our list. For most countries, the accounting
                rules for the consolidation of a subsidiary is when the parent’s
                ownership (control) of the subsidiaries stock is more than 50%. Some
                countries accounting rules allow for the consolidation of a subsidiary at
                less than 50% ownership.




                                                             
                                                   © 2021 Forbes Media LLC. All Rights Reserved.



            AdChoices     Privacy Statement       Terms and Conditions      Contact Us      Send Us Feedback   Jobs At Forbes
                           Reprints & Permissions      Forbes Press Room       Forbes Quote of the Day    Advertise




https://www.forbes.com/global2000/#5ae8f99d335d                                                                                 21/21
                                                                                                                         A-64
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 117 of 686




                     Appendix I
2/21/2021                               Ranking
                Case 4:21-cv-00140 Document   61the world's
                                                    Filedtoponten08/13/21
                                                                  companies by
                                                                             inoilTXSD
                                                                                   productionPage 118 of 686




                 Q&A: the outlook for oil and gas in Africa with            Keeping the faith: new issue of Oﬀshore          The
             Latest   Analysis
               the African Energy Chamber                                   Technology Focus out now                         hist
                 2 weeks                                                    3 days                                           4 da




    Analysis




    Top ten companies by oil
    production
    Umar Ali | 14 May 2019 (Last Updated January 31st, 2020 07:38)


    Oil and gas plays a hugely important role in the economies of many countries
    around the world, which has led to oil and gas companies growing and becoming
    more inﬂuential. Oﬀshore Technology proﬁles the top ten largest companies by oil
    production.




   Oﬀshore Technology explores the top ten companies by oil production. Credit: Saudi Aramco.




    Share                                 Oil currently amounts for just under a third of the world’s
    Article
                                          energy, and oil companies have invested a great deal in
                                          exploration and overseas projects to ensure they can
https://www.offshore-technology.com/features/companies-by-oil-production/                                                     1/9
                                                                                                                      A-65
2/21/2021                           Ranking
            Case 4:21-cv-00140 Document   61the world's
                                                Filedtoponten08/13/21
                                                              companies by
                                                                         inoilTXSD
                                                                               productionPage 119 of 686

                                continue to help meet global energy demands.



                                About 6000 kinds of products and goods are also made from
                                oil, ranging from household goods to pharmaceutical
                                products and the automotive industry. This commercial
                                utility means the demand for oil extends beyond the energy
                                sector, and has ensured that oil companies have an important
                                role throughout society.



                                Largest oil companies by
                                production: ranking the top ten
                                This signi cant impact on the energy and manufacturing
                                sectors, among others, has made oil an important commodity
                                for decades now.

                                But which companies are leading in this booming sector?

                                (The production statistics quoted in this feature come from
                                GlobalData’s analyst team and are for 2018.)



                                1) Saudi Aramco –
                                10,963,091bbl/day
                                The Saudi Arabian Oil Company, better known as Saudi
                                Aramco, is the world leader in oil production with a
                                production rate of over 10 million barrels of oil per day
                                (mbbl/day).

                                The company has the world’s second-largest proven crude oil
                                reserves with 261.5 billion barrels of oil equivalent (BBOe),
                                which accounts for about 10% of the world’s crude oil supply.

                                           Saudi Aramco is also one of the largest and most pro table
                                           companies in the world with a net income of $111 1bn in 2018
https://www.offshore-technology.com/features/companies-by-oil-production/                                  2/9
                                                                                               A-66
2/21/2021                               Ranking
                Case 4:21-cv-00140 Document   61the world's
                                                    Filedtoponten08/13/21
                                                                  companies by
                                                                             inoilTXSD
                                                                                   productionPage 120 of 686
                                          companies in the world, with a net income of $111.1bn in 2018.




                                                                                     Poll

                                                                   Which has the most impact on the
                                                                    petrochemical industry in Asia?


                                                  ⚪    Fall in petrochemicals demand


                                                  ⚪    Spending cuts for 2020


                                                  ⚪    Project delays or cancellations


                                                  ⚪    Slower growth among some of Asian economies




                                                                                 Submit




                                          2) Rosneft – 42,17,780bbl/day
                                          Russian integrated energy company Rosneft is the second-
                                          largest producer of oil in the world, as well as the world’s
                                          largest publicly-traded petroleum company, with a
                                          production rate of over 4.2mbbl/day.


                                           THEMATIC REPORTS

                                           Are you worried about the pace of innovation in your industry?

                                           GlobalData's TMT Themes 2021 Report tells you everything you need to know about
                                           disruptive tech themes and which companies are best placed to help you digitally transfo
                                           your business
https://www.offshore-technology.com/features/companies-by-oil-production/                                                       3/9
                                                                                                                  A-67
2/21/2021                               Ranking
                Case 4:21-cv-00140 Document   61the world's
                                                    Filedtoponten08/13/21
                                                                  companies by
                                                                             inoilTXSD
                                                                                   productionPage 121 of 686
                                           your business.



                                                Find out more


                                          The company’s proven hydrocarbon resources are around
                                          41BBOe, with a number of exploration operations increasing
                                          Rosneft’s resources in recent years.

                                              Must Read




                                          Top ve offshore oil elds by remaining reserves

                                          Rosneft is the third-largest company in Russia, and accounts
                                          for over 40% of Russia’s crude and condensate production.
                                          These production levels are expected to continue through to
                                          2021, bolstered by a number of discoveries and projects
                                          launched in 2018.



                                          3) KPC – 3,412,203bbl/day
                                          The state-owned Kuwait Petroleum Company (KPC) is the
                                          third-largest producer of oil in the world, with a production
                                          rate of over 3.4mbbl/day.

                                          The company produces approximately 7% of the world’s total
                                          crude oil, with proven reserves of about 111BBOe.

                                          At the end of 2018, KPC announced an investment plan worth
https://www.offshore-technology.com/features/companies-by-oil-production/                                      4/9
                                                                                                        A-68
2/21/2021                           Ranking
            Case 4:21-cv-00140 Document   61the world's
                                                Filedtoponten08/13/21
                                                              companies by
                                                                         inoilTXSD
                                                                               productionPage 122 of 686

                                approximately $115bn, as part of its intention to increase oil
                                production to 4mbbl/day by 2020.


                                4) NIOC – 3,256,486bbl/day
                                The National Iranian Oil Company (NIOC) is an important
                                company in the oil and gas market despite US-imposed
                                sanctions on Iran, with a production rate of over
                                3.2mbbl/day.

                                While the sanctions placed on Iran due to the country’s
                                nuclear programme have deterred overseas investments in
                                Iranian oil and gas, the NIOC continues to invest in
                                exploration projects to utilise the 200 undeveloped oil and
                                gas elds in the country.



                                5) CNPC – 2,981,246bbl/day
                                The state-owned China National Petroleum Company (CNPC)
                                is the largest producer of oil in East Asia, with a production
                                rate of just under 3mbbl/day.

                                CNPC is also one of the largest oil and gas companies by
                                revenue, with revenues of $326bn The company ranked #4 in
                                Forbes’ Global Fortune 500 from 2017-2019.

                                The company’s international diversi cation in recent years
                                has contributed to its in uence in the global energy market,
                                even with the ongoing trade dispute between China and the
                                US.



                                6) ExxonMobil –
                                2,294,701bbl/day
                                           As a member of “Big Oil,” American energy company
                                           ExxonMobil is one of the world’s most in uential companies
https://www.offshore-technology.com/features/companies-by-oil-production/                                  5/9
                                                                                              A-69
2/21/2021                           Ranking
            Case 4:21-cv-00140 Document   61the world's
                                                Filedtoponten08/13/21
                                                              companies by
                                                                         inoilTXSD
                                                                               productionPage 123 of 686
                                ExxonMobil is one of the world s most in uential companies
                                and the largest producer by oil in the US, with a production
                                rate of 2.3mbbl/day.

                                ExxonMobil is also one the world’s largest companies by
                                revenue, with revenues of $244.3bn.

                                The company has recently expanded its global portfolio
                                through a number of overseas exploration and production
                                projects, in addition to increased production in the US.



                                7) Petrobras – 1,987,950bbl/day
                                Brazilian multinational Petroleo Brasiliero, better known as
                                Petrobras, is the largest producer of oil in South America
                                with a production rate of just under 2mbbl/day.

                                Petrobras is one of the most in uential companies in the oil
                                and gas industry, ranking at #73 in the 2018 Global Fortune
                                500.

                                While the company has struggled with corruption scandals
                                and debt woes in recent years, Petrobras has shown signs of
                                recovery and is involved in a number of planned exploration
                                and production projects.



                                8) ADNOC – 1,973,135bbl/day
                                With a production rate of just under 2mbbl/day, the UAE’s
                                state-owned Abu Dhabi National Oil Company (ADNOC) is a
                                signi cant player in the Organization of the Petroleum
                                Exporting Countries (OPEC).

                                           The company works with overseas contractors and
                                           multinationals to expand the UAE’s offshore industry.
                                           Recently, this includes initiating exploration bidding rounds
                                           for blocks in the UAE and awarding a number of contracts to
                                           develop offshore oil and gas in the country
https://www.offshore-technology.com/features/companies-by-oil-production/                                  6/9
                                                                                                 A-70
2/21/2021                               Ranking
                Case 4:21-cv-00140 Document   61the world's
                                                    Filedtoponten08/13/21
                                                                  companies by
                                                                             inoilTXSD
                                                                                   productionPage 124 of 686
                                          develop offshore oil and gas in the country.




                                          9) Chevron – 1,830,537bbl/day
                                          American multinational Chevron was one of the “Seven
                                          Sisters” that dominated the global oil and gas industry from
                                          1940-1970 and continues to be an in uential company in
                                          modern markets, with a production rate of 1.8mbbl/day.

                                          In April 2019 Chevron signed a deal to acquire hydrocarbon
                                          exploration company Anadarko for $50bn, but this merger
                                          deal is likely to be terminated following Occidental
                                          Petroleum’s acquisition of Anadarko in May 2019.



                                          10) Pemex – 1,813,360bbl/day
                                          State-owned petroleum company Petroleo Mexicanos, better
                                          known as Pemex, is one of the largest companies in Latin
                                          America with a production rate of 1.8mbbl/day.

                                          Although Pemex has had problems with debt in recent years,
                                          the company has invested in a number of operations over
                                          2018 to mitigate its nancial woes and boost its crude output.




                                          Related Companies


                                          SiiTech
                                          E-Navigation Solution for Oﬀshore Platforms


                                          28 Aug 2020




                                          Oﬀshore Technical Compliance
                                          Compliance Inspection and Training Services for the Oil and
                                          Gas Industry
https://www.offshore-technology.com/features/companies-by-oil-production/                                      7/9
                                                                                                        A-71
2/21/2021                               Ranking
                Case 4:21-cv-00140 Document   61the world's
                                                    Filedtoponten08/13/21
                                                                  companies by
                                                                             inoilTXSD
                                                                                   productionPage 125 of 686
                                          Gas Industry




                                          Pilgrim International
                                          Bolting and Tensioning Equipment for the Oﬀshore Industry




    Top 5 Most Read

    Analysis      3 days

    Keeping the faith: new issue of Oﬀshore Technology Focus out now                                                    1

    News      4 days


    BP and Chevron invest in Canadian geothermal technology
                                                                                                                        2

    Analysis      4 days

    The ﬁve most-ﬁned companies in US oil and gas history                                                               3

    News      5 days

    The American Petroleum Institute welcomes clean energy funding                                                      4

    Analysis      6 days

    How has Covid-19 disrupted oilﬁeld decommissioning?                                                                 5


    Up Next

    Analysis                              Analysis                          Analysis                  Analysis

    Keeping the faith:                    The ﬁve most-                     How has Covid-            Q&A: the outlook
    new issue of                          ﬁned companies                    19 disrupted              for oil and gas in
    Oﬀshore                               in US oil and gas                 oilﬁeld                   Africa with the
https://www.offshore-technology.com/features/companies-by-oil-production/                                                   8/9
                                                                                                                 A-72
2/21/2021                                 Ranking
                  Case 4:21-cv-00140 Document   61the world's
                                                      Filedtoponten08/13/21
                                                                    companies by
                                                                               inoilTXSD
                                                                                     productionPage 126 of 686

    Technology                            history                           decommissioning? African Energy
    Focus out now                                                                            Chamber
    18 Feb 2021                           17 Feb 2021                       16 Feb 2021          10 Feb 2021




                                                           Powered by


            About Us                   Editorial Approach                   Contact Us        Terms and Conditions
                                                                   Privacy Policy




                                                    © Copyright 2021 Verdict Media Limited.




https://www.offshore-technology.com/features/companies-by-oil-production/                                             9/9
                                                                                                               A-73
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 127 of 686




                     Appendix J
2/21/2021                                              Shareholder
                     Case 4:21-cv-00140 Document 61 Filed          structure in TXSD Page 128 of 686
                                                          on 08/13/21

                                     8 (499) 517-88-99 8 (800) 500-11-00                              8 (800) 200-10-70 8 (800) 500-25-45                              For Visually Impaired
                                     Rosneft Contact Centre        Hotline for Rosneft Shareholders Gas stations customers           Hot line of safety Rosneft
                                                                   (Free Domestic Calls)              support Hotline                                              На Русском       Sitemap


                                          Contact Us           Career at Rosneft


                                                                                                  Select a section



    ABOUT ROSNEFT             CORPORATE GOVERNANCE            BUSINESS            FOR INVESTORS AND SHAREHOLDERS                        SUSTAINABLE DEVELOPMENT             NEWS ROOM


                                             Main page → For Investors and Shareholders → Equity → Shareholder structure
    Corporate documents
                                             Shareholder structure
    Financial statements,
    presentations, annual reports
                                             Rosneft’s Shareholders as of October 1, 2020*
    LSE RNS disclosure

    Investor calendar                                                                                                            Number of Shares                 Equity Stake, %

    Rosneft: Contributing to                                                                                                        4,281,663,840                        40.40
                                                JSC ROSNEFTEGAZ1 (shareholder)
    Implementation of UN
    Sustainable Development Goals
                                                BP Russian Investments Limited (shareholder)                                        2,092,900,097                        19.75
    ESG
                                                QH Oil Investments LLC (shareholder)                                                2,006,045,126                        18.93
    Equity

                                                National Settlement Depository (nominal
     Securities information                                                                                                         1,105,907,848                        10.43
                                                shareholder central depository)
     Shareholder structure

     IPO                                        LLC RN-NeftKapitalInvest                                                            1,017,425,070                         9.60

     Consolidation
                                                LLC RN-Capital                                                                        58,231,968                          0.55
     Share buyback

                                                Russian Federation (through the Federal Agency
                                                                                                                                             1                       less than 0.01
    For Insiders                                for State Property Management) (shareholder)

    Shareholder’s Personal Account              Other minority shareholders (incl. individuals and
                                                                                                                                      36,003,867                          0.34
                                                legal entities)
    General shareholders' meeting

    Dividends                                   Total                                                                               10,598,177,817                        100

    Questions and answers for
    shareholders                             * – Information in accordance with the data from Rosneft's Shareholders Register.


    Investor tools                           1 – JSC ROSNEFTEGAZ is in 100% federal ownership. The Russian Government’s direct share (through the Federal Agency for State Property

                                             Management) in Rosneft’s equity is 0.000000009%.
    Contacts

    Beware of fraud!                         In July 2006, Rosneft carried out listing of Global Depositary Receipts (GDRs) on the London Stock Exchange.
                                             Issue of GDRs, which certify rights in respect of ordinary shares of Rosneft, in accordance with foreign law, was
                                             carried out by J.P. Morgan Europe Limited. One Global Depositary Receipt is equivalent to one common share of
    Search in Sections                       Rosneft. As of October 1, 2020, GDRs were issued for 571 mln ordinary shares, which is 5.4% of total shares.


                                             Rosneft management has no information about any shareholders with equity stakes exceeding 5% (all
                                             shareholders of Rosneft with equity stakes exceeding 5% of total issue), other than those listed above.

           RSS                               Information about the rights (including voting rights) granted by Rosneft ordinary shares are specified in Article
                                             5.8 of the Company’s Charter.
           Notifications

           Calendar

https://www.rosneft.com/Investors/Equity/Shareholder_structure/                                                                                                                           1/2
                                                                                                                                                                       A-74
2/21/2021                                                Shareholder
                       Case 4:21-cv-00140 Document 61 Filed          structure in TXSD Page 129 of 686
                                                            on 08/13/21
     « January, 2021 »
      Mo Tu We Th             Fr     Sa   Su
                               1     2    3

        4    5     6     7     8     9    10

       11    12   13    14    15     16   17

       18    19   20    21    22     23   24

       25    26   27    28    29     30   31




  8 (800) 500-11-00                        8 (800) 200-10-70
                                                                                                                                                      Select a section
  Hotline for Rosneft shareholders         Gas stations customers
  (Free Domestic Calls)                    support Hotline




  Sitemap                                           About rosneft   Corporate governance   Business   For Investors and Shareholders   Sustainable Development    News room



  © ROSNEFT, 2021            Find Us on Social Media:                                                 На Русском     Formal Notice     Contact Us   Subscribe    About Project




https://www.rosneft.com/Investors/Equity/Shareholder_structure/                                                                                                             2/2
                                                                                                                                                        A-75
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 130 of 686




                    Appendix K
2/21/2021             Case 4:21-cv-00140 Document 61 FiledBoard
                                                            on of08/13/21
                                                                  Directors in TXSD Page 131 of 686


                                            8 (499) 517-88-99 8 (800) 500-11-00                        8 (800) 200-10-70 8 (800) 500-25-45                               For Visually Impaired
                                            Rosneft Contact Centre     Hotline for Rosneft Shareholders Gas stations customers        Hot line of safety Rosneft
                                                                       (Free Domestic Calls)           support Hotline                                              На Русском        Sitemap


                                                 Contact Us          Career at Rosneft


                                                                                                    Select a section



    ABOUT ROSNEFT               CORPORATE GOVERNANCE                 BUSINESS        FOR INVESTORS AND SHAREHOLDERS                      SUSTAINABLE DEVELOPMENT              NEWS ROOM


                                                    Main page → Corporate governance → Board of Directors
    Board of Directors
                                                    Board of Directors
    Committees of Board of Directors

    Board of Directors Performance

    Remuneration of Members of the
    Board of Directors

    Shares Held by the Members of
    the Board of Directors and
    Management Board



    Management board
                                                     Gerhard Schroeder                   Igor Sechin
    Risk Management and Internal
                                                     Chairman of the Board of            Chief Executive Officer,
    Control                                          Directors of Rosneft,               Chairman of the
                                                     Independent Director                Management Board, Deputy
    Internal control and audit                                                           Chairman of the Board of
                                                                                         Directors of Rosneft
    Corporate documents




    Search in Sections




          RSS

          Notifications
                                                     Matthias Warnig                     Faisal Alsuwaidi                        Hamad Rashid Al-                  Oleg Viyugin
          Calendar
                                                     Deputy Chairman of the              Member of the Board of                  Mohannadi                         Member of the Board of
                                                     Board of Directors of               Directors of Rosneft                    Member of the Board of            Directors of Rosneft,
    « February, 2021                                 Rosneft, Independent                                                        Directors of Rosneft              Independent Director
     Mo Tu We Th            Fr    Sa   Su            Director

      1     2    3     4    5     6    7

      8     9    10    11   12    13   14

     15     16   17    18   19    20   21

     22     23   24    25   26    27   28




                                                     Robert Dudley                       Bernard Looney                          Alexander Novak                   Maxim Oreshkin
                                                     Member of the Board of              Member of the Board of                  Member of the Board of            Member of the Board of
                                                     Directors of Rosneft                Directors of Rosneft                    Directors of Rosneft              Directors of Rosneft




https://www.rosneft.com/governance/board/                                                                                                                                                   1/2
                                                                                                                                                                         A-76
2/21/2021             Case 4:21-cv-00140 Document 61 FiledBoard
                                                            on of08/13/21
                                                                  Directors in TXSD Page 132 of 686




                                                   Hans-Georg Rudloff
                                                   Member of the Board of
                                                   Directors of Rosneft,
                                                   Independent Director




                                                  Members of Rosneft’s Board of Directors are elected by the General Shareholders Meeting for a term until the
                                                  close of the next Annual General Shareholders Meeting.


                                                  The procedure for the nomination by the shareholders of a candidate to the Company's Board of Directors is
                                                  stipulated by clause № 53 of the federal law "On joint-stock companies" and by clause 9.6 of the Company's
                                                  Charter.


                                                  Rosneft’s Board of Directors consists of eleven members, and has a balanced combination of executive, non-
                                                  executive, and independent directors.


                                                  The Board’s principal role, powers, and functions, including the procedure for introduction of amendments to the
                                                  agenda of Board's meeting, are regulated by the internal documents.


                                                  Information on Rosneft Corporate Secretary




  8 (800) 500-11-00                     8 (800) 200-10-70
                                                                                                                                                   Select a section
  Hotline for Rosneft shareholders      Gas stations customers
  (Free Domestic Calls)                 support Hotline




  Sitemap                                        About rosneft   Corporate governance   Business   For Investors and Shareholders   Sustainable Development    News room



  © ROSNEFT, 2021            Find Us on Social Media:                                              На Русском     Formal Notice     Contact Us   Subscribe    About Project




https://www.rosneft.com/governance/board/                                                                                                                                2/2
                                                                                                                                                     A-77
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 133 of 686




                    Appendix L
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 134 of 686




                                                                     A-78
          Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 135 of 686
                                                                                                                   LOGOUT




HOME | GENERAL INTEREST


Worldwide reserves edge higher; oil production growth faded
According to OGJ's annual assessment, the world’s proved oil reserves total 1.68 trillion bbl
at yearend 2019, 0.6% higher than a year earlier.
Author — Conglin Xu, Laura Bell

Dec 2nd, 2019

According to Oil & Gas Journal’s annual assessment, the world’s proved oil reserves total 1.68 trillion bbl at yearend
2019, 0.6% higher than a year earlier. Worldwide proved natural gas reserves are 7.25 quadrillion cf (quads), up from
7.14 quads reported in the previous year’s survey.

OGJ data for oil reserves and production increasingly include natural gas liquids. Some countries’ gas reserves
changed to dry gas reserves after adding NGL reserves explicitly into oil reserves.

The published reserves gures rely on survey responses and of cial updates released by individual countries, which
are not provided every year in many cases. OGJ changes its estimate for a country only when it receives evidence
that a change is in order. Therefore, in a given reserves summary, a year-to-year change—or lack thereof—may not
necessarily re ect a change that applies to the calendar year alone.

When the original oil data are reported in metric tons, OGJ converted the data to volume unit b/d by applying
conversion factors suggested by the International Energy Agency for each country.

OGJ expects worldwide oil production in 2019 to average 94.4 million b/d vs. a 2018 average of 93.8 million b/d
(+0.6%), with production cuts from the Organization of Petroleum Exporting Countries largely offsetting non-OPEC
production growth. This compares with a nearly 3% increase seen in 2018.

Reserves changes

According to the 2019 China Mineral Resources Report (CMR), China’s proved remaining oil reserves at yearend 2018
total 3.57 billion tons (26.15 billion bbl), a 0.9% growth from 3.54 billion tons at yearend 2017. China’s remaining
reserves for conventional natural gas, coalbed methane, and shale gas increased by 4.9%, 8.9% and 0.7%,
respectively, from the previous year’s levels. In total, China’s gas reserves increased by 5% to 222.98 tcf.

According to the latest report from the Directorate General of Oil and Gas, Indonesia’s proven oil reserves as of Jan.
1, 2018 totaled 3.15 billion bbl, down from 3.17 billion bbl a year ago. Its proven gas reserves declined from 100.4 tcf to
96 tcf.

India’s reserves have not been updated by the Ministry of Petroleum and Natural Gas of India at the time of this
writing. Australia’s reserves estimates were made at yearend 2015, and no updates have been made after that,
according to Geoscience Australia.

                                                                                                               A-79
            Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 136 of 686
According to the Norwegian Petroleum Directorate (NPD), at yearend 2018, Norway’s proven oil reserves, which
                                                                                                                     LOGOUT
include crude oil, condensate, and NGLs, amounted to 8.22 billion bbl, an increase of 2% compared with the previous
year (Norway’s oil reserves at yearend 2017 was revised down by NPD). The increase was due to reserve growth on
several producing elds, submission of the Plans for Development and Operation (PDO) for Johan Sverdrup
construction phase 2 and Nova eld. Norway’s proven gas reserves at yearend 2018 declined to 57 tcf from 61 tcf at
yearend 2017.

According to the Geological Survey of the Netherlands, the country’s estimated natural gas reserves as of Jan. 1, 2019
amount to 6.9 tcf, down dramatically from the 24.5 tcf recorded a year earlier. This major reduction compared to Jan.
1, 2018 is due to the write-down of Groningen reserves. The oil reserves as of Jan. 1, 2019 amount to 114.5 million bbl,
up from 74.2 million bbl a year ago.

According to the latest estimates from the UK Oil & Gas Authority, UK’s proved oil reserves at yearend 2018
increased by 200 million bbl to 2.7 billion bbl. Proven gas reserves were little changed.

According to the Danish Energy Agency, Denmark’s proved gas reserves increased to 1.043 tcf, compared to 968 bcf
in last year’s survey. Proved oil reserves also increased 3% to 441 million bbl.

Canadian conventional crude and condensate reserves are now estimated at 4.36 billion bbl, up 11% from a year ago,
according to the latest evaluations by the Canadian Association of Petroleum Producers (CAPP). The latest evaluation
of Canadian oil sands reserves remained unchanged at 163.5 billion bbl. Canadian gas reserves moved down again to
71.3 tcf from 72.4 tcf a year ago.

According to Pemex’s hydrocarbon annual evaluations, as of Jan. 1, 2019, Mexico’s estimated proved oil reserves
totaled 5.78 billion bbl, down from 6.43 billion bbl as of Jan. 1, 2018. The current oil reserves consisted of 5.33 billion
bbl of crude, 62.4 million bbl of condensate, and 390.8 million bbl of NGL. Mexico’s proved dry gas reserves total 6.4
tcf, down from 6.6 tcf a year ago. Associated gas represents 59.9% of the total.

The latest estimates of Brazilian National Petroleum Agency (ANP) show that crude oil reserves in Brazil increased by
3% to 13.24 billion bbl in 2018, while its gas reserves continued to decline to an estimated 13.01 tcf.

According to the Argentinian Institute of Oil & Gas (IAPG), Argentina’s proved crude oil reserves at yearend 2018
totaled 2.39 billion bbl, an increase of 18.4% from a year ago. Its proved gas reserves increased to 13.12 tcf from 12.55
tcf in the previous evaluation.

Colombia’s crude oil reserves were up 9.9% to 1.96 billion bbl at yearend 2018. Gas reserves decreased 2.9% to 3.78
tcf. This according to the country’s energy ministry.

OPEC, Russia reserves

The reserves gures reported for OPEC members are referenced from the organization’s latest annual statistical
bulletin.

Total proved crude oil reserves for the current OPEC members are largely at from a year ago at 1,190 billion bbl and
total natural gas reserves moved up slightly by 0.6% to 2,570 tcf.

OPEC’s oil reserves account for 71% of the worldwide total and gas reserves account for 35% of the world’s gas
reserves. This compares with a 48% share of world gas reserves when Qatar was still an OPEC member.

Saudi Arabia’s crude oil reserves increased slightly to 267 billion bbl from 266.3 billion bbl a year ago. Its gas reserves
increased 4% to 320.2 tcf. Iraq’s crude oil reserves declined from 147.2 billion bbl to 145 billion bbl. Nigeria’s proved oil
                                                                                                               A-80
          Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 137 of 686
reserves increased from 36.18 billion bbl to 36.97 billion bbl. OGJ also updated Congo’s reserves based the
                                                                                                                      LOGOUT
information released by OPEC.

According to the Russian Ministry of Natural Resources, the volume of reserves proved up to A+B+C1 status in 2018 is
550 million tons of oil and 700 billion cu m (bcm) of gas. In 2017, 550 million tons of oil and 890 bcm of gas were
proved up to A+B+C1 status.

The Minister of Energy Alexander Novak says that Russia’s A+B+C1+C2 oil reserves amounted to 29 billion tons, but
commercially recoverable reserves given the current scal system and oil prices are only 15 billion tons, or 109 billion
bbl.

Meantime, many Russian oil and gas companies in recent years have released proven reserves under SEC and PRMS
classi cations with the help of foreign independent auditing companies. For example, Lukoil has proved oil reserves
of 11.57 billion bbl (SEC classi cation) in Russia territory, compared to 11.4 billion bbl in 2017. Its proven gas reserves in
Russia were around 16 tcf for both years. Rosneft reported its whole proven oil reserves to be 31.5 billion bbl (PRMS)
for 2018, up from 22 billion bbl in 2017. Gazprom has proved gas reserves of 631.7 tcf in 2018 (PRMS), down from 644.6
tcf in 2017.

US reserves

Proved reserves of crude oil in the US increased by 19.5%, or 6.4 billion bbl, to 39.2 billion bbl at yearend 2017,
according to the 2018 reserves report from the US Energy Information Administration. Proved lease condensate
reserves increased 16% to 2.8 billion bbl at yearend 2017. Combined, US crude oil and lease condensate proved
reserves increased by 6.8 billion bbl, or 19.2%, in 2017.

Texas saw the largest net increase in crude oil and lease condensate proved reserves (3.3 billion bbl) of all states in
2017—an increase of 24% from 2016. In 2017, the largest proved reserves gains were in the Permian basin of West
Texas where operators developed the Wolfcamp/Bone Spring shale play within the Delaware basin and the
Spraberry Trend Area of the Midland basin.

The second-largest net increase in crude oil and lease condensate proved reserves were in New Mexico (+1.0 billion
bbl) in 2017—an increase of 62% from 2016. In eastern New Mexico operators developed the Wolfcamp shale play and
the Bone Spring formation.

The US had 464.3 tcf of proved natural gas reserves as of December 31, 2017. US proved reserves of total natural gas
(including natural gas plant liquids) increased by 123.2 tcf, or 36.1%.

The estimated volume of natural gas plant liquids contained in proved reserves of total natural gas increased from
14.7 billion bbl in 2016 to 19.2 billion bbl in 2017, a 30% increase.

US dry natural gas proved reserves increased from an estimated 322.2 tcf in 2016 to 438.5 tcf in 2017, an increase of
36%.

EIA is scheduled to release the yearend 2018 estimates of proved reserves in December. As OGJ went to press at the
end of November and the gures were not yet available, OGJ made forecasts based on reserves information released
by the OGJ150 companies.

OGJ forecasts that, as of yearend 2018, US proved oil reserves, including crude oil, lease condensate, and NGLs
reserves, totaled 71 billion bbl, up 16% from the prior year. Dry natural gas reserves increased 6.5% to 467 tcf. OGJ
will update US reserves accordingly based EIA’s numbers.

                                                                                                                A-81
         Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 138 of 686
World oil production
                                                                                                                    LOGOUT


The strong worldwide oil production growth seen in 2018 halted in 2019. Oil production is expected to increase by
only 0.6% this year, compared to a 2.7% increase in 2018. Oil production volumes are expected to average 94.4 million
b/d vs. an estimated 2018 average of 93.8 million b/d.

OGJ forecasts that total OPEC oil production this year—including crude oil, condensate, and NGLs—will average
35.82 million b/d, down from 37.22 million b/d last year, due to OPEC+ supply cuts as well as massive losses in Iran
and Venezuela due mostly to sanctions. Saudi Arabia’s crude oil production could drop from 10.33 million b/d during
2018 to around 9.8 million b/d in 2019.

Russia’s oil production is expected to average 11.45 million b/d this year, up 0.8% from the year-ago level. According
to Russian Energy Minister Alexander Novak, seasonally higher gas production at the end of the year led to higher
gas condensate production, which is included in the of cial crude oil statistics.

In the US, crude oil production is forecast to rise to 12.29 million b/d this year, up from 10.99 million b/d last year.
Although overall US crude oil production continues to increase, the growth rate is slowing largely because of a
decline in oil-directed rigs. US NGLs production is expected to increase to 4.9 million b/d, a gain of about 500,000
b/d from the year-ago level, thanks to higher gas production. Hence, total US oil supplies are forecast to reach 17.2
million b/d this year, compared to 15.35 million b/d in 2018.

Canadian oil production is expected to increase by 2% this year to 5.3 million b/d, thanks to relaxation of the cuts
mandated by the Albertan government, additional pipeline capacity, and increased access to rail cars.

Underpinned by gains from new production units, including those in Buzios and Lula pre-salt elds in the Santos
Basin, Brazilian oil production is set to increase by 5.8% to 2.85 million b/d this year. Brazil will also be a major
source of global oil growth in 2020.

Norwegian oil output is expected to decline nearly 8% from last year due to eld declines and heavy maintenance at
Eko sk. However, with support from Johan Sverdrup eld and other projects coming online, Norwegian output in
2020 will post impressive gains, making Norway one of the largest contributors to global oil supply growth.

The fall of oil production in the Asia-Paci c region has been stabilized in 2019, mainly thanks to higher production
from China. Oil production in China for 2019 will increase around 2% to 3.85 million b/d, thanks to a signi cant
increase in upstream investment by China’s largest producers. Australia’s production is also expected to increase
signi cantly. On the other hand, production from Malaysia and Indonesia are both declining.




                                                                                                              A-82
                        Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 139 of 686

WORLDWIDE LOOK AT RESERVES AND PRODUCTION
                                                                                     ––––––––––––– ESTIMATED PROVED RESERVES –––––––––––––     ––––––––––––––––– OIL PRODUCTION –––––––––––––––––

                                                                                      –––––– Jan. 1, 2020 ––––––   ––––– Jan. 1, 2019 ––––––       Forecast           Change           Estimated
                                                                                         Oil, 1           Gas,         Oil, 1         Gas,           2019           from 2018            2018
COUNTRY                                                                                1,000 bbl           bcf       1,000 bbl         bcf         1,000 b/d            %              1,000 b/d

ASIA-PACIFIC
Afghanistan .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .                         —         1,750              —         1,750              —                  —                —
Australia .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .              2,446,000      113,530       2,446,000      113,530           380.0              10.9             342.5
Bangladesh .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .                      28,000         4460          28,000        5,957            11.0              (6.0)             11.7
Brunei .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .           1,100,000        9,200       1,100,000        9,200           117.0                5.0            111.4
China  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .          26,154,360      222,981      25,927,440      212,615         3,845.0                1.8          3,777.8
China, Taiwan .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .                          2,380          220           2,380          220             0.2                0.0              0.2
India .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .         4,423,006       47,306       4,423,006       47,306           816.0              (3.1)            842.0
Indonesia  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .                3,150,000       96,060       3,170,000      100,400           774.0              (3.0)            798.0
Japan .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .               44,115          738          44,115          738            11.2                1.8             11.0
Malaysia  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .              3,600,000       41,765       3,600,000       41,765           660.0              (5.7)            700.0
Myanmar  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .                    139,000       22,500         139,000       22,500            11.0                0.0             11.0
New Zealand .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .                        43,296        1,045          48,538          991            31.0                1.6             30.5
Pakistan .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .                 334,830       11,257         342,830       14,190            89.0              (2.2)             91.0
Papua New Guinea .  .  .  .  .  .  .  .  .  .  .  .  .  .                                 158,157        6,687         171,429        7,052            52.0                4.0             50.0
Philippines  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .                   138,500        3,480         138,500        3,480            14.3              10.9              12.9
South Korea  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .                           —           250              —           250             0.5                0.0              0.5
Thailand .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .                 292,600        6,058         322,500        6,410           224.0                0.0            224.0
Vietnam  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .               4,400,000       24,700       4,400,000       24,700           238.0              (4.0)            248.0
		                                                                                     ––––––––––      –––––––      ––––––––––     ––––––––         –––––––              ––––           –––––––
Total Asia-Pacific . . . . . . . . . . . . . . . .                                     46,454,243      613,987      46,303,738      613,053         7,274.2                0.2          7,262.5

WESTERN EUROPE
Austria  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .               37,000          197          38,000          219            12.7              (4.5)             13.3
Denmark .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .                  441,000        1,043         428,000          968           112.0              (2.8)            115.3
France  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .                55,855          283          61,719          290            14.7              (8.1)             16.0
Germany .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .                  102,240        1,003         113,040        1,222            38.0              (7.3)             41.0
Greece  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .                10,000           35          10,000           35             4.1                2.5              4.0
Ireland  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .                   —           350              —           350              —                  —                —
Italy .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .        517,933        1,712         534,407        1,578            83.0              (7.3)             89.6
Netherlands  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .                      114,474        6,922          74,220       24,533            20.0             (13.0)             23.0
Norway .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .              8,219,287       57,265       8,047,227       61,061         1,690.0              (8.2)          1,840.0
Spain  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .             150,000           90         150,000           90             4.0                0.0              4.0
Turkey .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .             366,000          134         324,000          170            56.6                4.0             54.4
United Kingdom  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .                          2,700,000        6,380       2,500,000        6,380         1,103.0                2.3          1,078.0
		                                                                                     ––––––––––      –––––––      ––––––––––     ––––––––         –––––––               ––––          –––––––
Total Western Europe . . . . . . . . . . . . .                                         12,713,789       75,413      12,280,611       96,896         3,138.1              (4.3)          3,278.5

EASTERN EUROPE and FSU
Albania .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .       150,000                  201         168,332          201             15.0             (3.8)             15.6
Azerbaijan .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .        7,000,000               45,000       7,000,000       35,000            772.0             (3.3)            798.5
Belarus .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .       198,000                  100         198,000          100             34.0               3.0             33.0
Bulgaria  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .         15,000                  200          15,000          200              1.0               0.0              1.0
Croatia  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .       71,000                  880          71,000          880             15.0               0.0             15.0
Czech Republic .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .                   15,000                  140          15,000          140              2.0               0.0              2.0
Georgia .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .        35,000                  300          35,000          300              0.4               0.0              0.4
Hungary .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .           18,300                  212          20,400          202             25.0             11.1              22.5
Kazakhstan .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .          30,000,000               85,000      30,000,000       85,000          1,956.0               0.0          1,956.0
Kyrgyzstan  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .             40,000                  200          40,000          200              1.0               0.0              1.0
Lithuania .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .         12,000                   —           12,000           —               2.0               0.0              2.0
Poland  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .       119,000                3,178         124,000        3,120             21.0             (4.5)             22.0
Romania .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .          600,000                3,725         600,000        3,725             73.0               0.0             73.0
Russia .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  80,000,000            1,688,228      80,000,000    1,688,228         11,450.0               0.8           11,357
Serbia .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .      77,500                1,700          77,500        1,700             17.0             (6.8)             18.3
Slovakia  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .          9,000                  500           9,000          500               —                 —                —
Tajikistan .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .        12,000                  200          12,000          200              0.2               0.0              0.2
Turkmenistan  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .                600,000              350,000         600,000      265,000            277.0               0.2            276.5
Ukraine .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .       395,000               39,000         395,000       39,000             54.4               7.7             50.5
Uzbekistan .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .             594,000               65,000         594,000       65,000             54.0             (0.5)             54.3
		 ––––––––––                                                                                          –––––––      ––––––––––     ––––––––          –––––––             ––––           –––––––
Total Eastern Europe and FSU . . . . . . .                                    119,960,800            2,283,765     119,986,232    2,188,696         14,770.0               0.5         14,698.7

MIDDLE EAST							
Bahrain .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .            94,600     6,800     108,000     7,400    51.0    0.0                                               51.0
Iran .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 155,600,000 1,197,109 155,600,000 1,193,966 3,440.0 (22.7)                                            4,448.0
Iraq .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 145,019,000   131,686 147,223,000   132,220 4,800.0    3.7                                            4,630.0
Israel .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .       12,730     6,216      12,730     6,216     1.0    0.0                                                1.0




  16                                                                                                                                                                              A-83
                                                                                                                                                                    Oil & Gas Journal | Dec. 2, 2019
                  Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 140 of 686


                                                                    ––––––––––––– ESTIMATED PROVED RESERVES –––––––––––––               ––––––––––––––––– OIL PRODUCTION –––––––––––––––––

                                                                       –––––– Jan. 1, 2020 ––––––           ––––– Jan. 1, 2019 ––––––       Forecast            Change          Estimated
                                                                           Oil,1           Gas,                 Oil, 1         Gas,           2019            from 2018           2018
COUNTRY                                                                 1,000 bbl           bcf               1,000 bbl         bcf         1,000 b/d             %             1,000 b/d


Jordan  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .           1,000         213          1,000          213               —                 —                 —
Kuwait* .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .     101,500,000      63,000    101,500,000       63,000          2,970.0               2.0           2,912.0
Oman  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .      5,373,000      31,218      5,373,000       31,218            982.0             (0.4)             986.0
Qatar .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  25,244,000     842,098     25,244,000      842,627          1,820.0               2.8           1,770.0
Saudi Arabia* .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .              267,026,000     320,257    266,260,000      307,747         12,000.0             (2.5)          12,314.0
Syria .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .   2,500,000       8,500      2,500,000        8,500             30.0               0.0              30.0
United Arab Emirates  .  .  .  .  .  .  .  .  .  .  .  .                         97,800,000     215,098     97,800,000      215,098          3,980.0               5.6           3,770.0
Yemen  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .        3,000,000      16,900      3,000,000       16,900             40.0               0.0              40.0
		 ––––––––––                                                                                   –––––––     ––––––––––     ––––––––          –––––––             ––––            –––––––
Total Middle East . . . . . . . . . . . . . . . .                               803,170,330   2,839,094    804,621,730    2,825,105         30,114.0             (2.7)          30,952.0

AFRICA							
Algeria  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .     12,200,000 159,054  12,200,000  159,054 1,567.0  (0.5)                                          1,575.0
Angola  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .       8,160,000  13,525   8,384,000   14,913 1,543.0  (6.8)                                          1,656.0
Benin .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .          8,000      40       8,000       40      —      —                                                —
Cameroon .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .              200,000   4,770     200,000    4,770    69.0    0.0                                             69.0
Chad .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .    1,500,000      —    1,500,000       —    128.0  (3.0)                                            132.0
Congo .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .      2,982,000  10,064   2,982,000   10,064   360.0  (1.9)                                            367.0
Egypt  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .     3,300,000  63,000   3,300,000   63,000   660.0  (1.2)                                            668.0
Equatorial Guinea .  .  .  .  .  .  .  .  .  .  .  .  .  .  .                     1,100,000   5,015   1,100,000    5,121   160.0 (13.0)                                            184.0
Ethiopia .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .            428     880         428      880      —      —                                                —
Gabon .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .      2,000,000     918   2,000,000      918   201.0    3.1                                            195.0
Ghana .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .        660,000     800     660,000      800   193.0   11.6                                            173.0
Ivory Coast  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .             100,000   1,000     100,000    1,000    30.0    0.0                                             30.0
Libya .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  48,363,000  53,144  48,363,000   53,144 1,140.0    5.9                                          1,076.0
Mauritania .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .             20,000   1,000      20,000    1,000     5.0    0.0                                              5.0
Morocco .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .                684      51         684       51      —      —                                                —
Mozambique .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .                       —  100,000          —   100,000      —      —                                                —
Namibia  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .                —    2,200          —     2,200      —      —                                                —
Niger .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .     150,000      —      150,000       —       —      —                                                —
Nigeria  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .     36,972,000 200,407  36,182,000  198,707 2,065.0    1.2                                          2,040.0
Rwanda  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .                 —    2,000          —     2,000      —      —                                                —
Somalia .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .              —      200          —       200      —      —                                                —
South Africa  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .                15,000      —       15,000       —      2.0    0.0                                              2.0
Sudan and South Sudan .  .  .  .  .  .  .  .  .  .                                5,000,000   3,000   5,000,000    3,000   251.0   13.6                                            221.0
Tanzania .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .                —      230          —       230      —      —                                                —
Tunisia  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .        425,000   2,300     425,000    2,300    41.5    0.0                                             41.5
Uganda .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .        2,500,000     500   2,500,000      500      —      —                                                —
		 ––––––––––                                                                               –––––––  –––––––––– –––––––– –––––––   ––––                                          –––––––
Total Africa . . . . . . . . . . . . . . . . . . . .                            125,656,112 624,099 125,090,112  623,893 8,415.5  (0.2)                                          8,434.5

WESTERN HEMISPHERE
Argentina  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .          2,388,841     13,121       2,016,761       12,553            603.0               1.9             592.0
Barbados  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .               2,123          5           2,356            5              0.7               0.0               0.7
Belize .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .         6,700         —            6,700           —               2.0               0.0               2.0
Bolivia .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .      240,900     10,700         211,450       10,450             74.0               0.0              74.0
Brazil  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .   13,238,530     13,011      12,835,060       13,063          2,850.0               5.8           2,693.0
Canada .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .      167,896,000     71,267     167,401,306       73,933          5,300.0               1.9           5,200.0
Chile .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .     150,000      3,460         150,000        3,460              3.0               0.0               3.0
Colombia .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .         1,960,000      3,783       1,782,208        3,896            896.0               3.4             866.5
Cuba .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .      124,000      2,500         124,000        2,500             50.0               0.0              50.0
Ecuador  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .         8,273,000        385       8,273,000          385            529.0               1.7             520.0
Guatemala  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .                89,415         —           91,633           —               9.7               1.0               9.6
Mexico  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .       5,786,100      6,398       6,427,000        6,593          1,900.0             (7.9)           2,063.0
Peru .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .      985,060     12,880       1,224,625       16,091            136.0               1.5             134.0
Suriname  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .              74,400         —           84,400           —              14.5            (14.7)              17.0
Trinidad and Tobago  .  .  .  .  .  .  .  .  .  .  .  .  .                          242,982     10,520         242,982        9,920             81.0             (6.9)              87.0
United States  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .              70,992,000    467,003      61,200,000      438,500         17,200.0              12.0          15,354.0
Venezuela .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .         302,809,000    200,372     302,809,000      201,537          1,070.0            (30.1)           1,531.0
		 ––––––––––                                                                                  –––––––      ––––––––––     ––––––––          –––––––              ––––           –––––––
Total Western Hemisphere  . . . . . . . . .                                     575,259,051    815,404     564,882,482      792,886         30,718.9               5.2          29,196.8

TOTAL WORLD  . . . . . . . . . . . . . . . . . .                   1,683,214,325              7,251,762   1,673,164,905   7,140,528         94,430.7               0.6          93,823.0

Total OPEC . . . . . . . . . . . . . . . . . . . . .               1,189,804,000              2,570,034   1,190,676,000   2,555,874         35,825.0             (3.7)          37,218.0

* Includes half of Neutral Zone production.
1: Includes crude oil, lease condensate, natural gas liquids, and oil sands.




Oil & Gas Journal | Dec. 2, 2019                                                                                                                                          A-84               17
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 141 of 686




                    Appendix M
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 142 of 686




Home (index.html)     Who We Are (WhoWeAre.html)        Activities (Activities.html)

                News (News.html)        Español (ES/index.html)




                              PDV Holding, Inc., a United
                                States subsidiary of the
                          Venezuelan National oil and gas
                                   company, Petróleos de
                           Venezuela, S.A. (“PDVSA”), is a
                             non-operating stock holding
                               company incorporated in
                           Delaware and headquartered in
                          Texas. PDVH is the indirect sole
                         stockholder of CITGO Petroleum                                A-85
                                                                                          /
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 143 of 686

                          Corporation, through ownership
                             of 100% of the shares of its
                         direct subsidiary CITGO Holding,
                           Inc. (CITGO Holding, Inc. is the
                              sole stockholder of CITGO
                                     Petroleum Corp.)




    ©2020 PDV Holding, Inc.   info@pdvh.com (mailto:info@pdvh.com)




                                                                           A-86
                                                                              /
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 144 of 686




                                                                           A-87
                                                                              /
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 145 of 686




                    Appendix N
  Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 146 of 686




Country Analysis Executive Summary: Venezuela
Last Updated: November 30, 2020

  Overview
  •   Although one of the original five large oil-producing countries that created the Organization of
      Petroleum Exporting Countries (OPEC) in 1960, Venezuela fell to the fourth-smallest producer
      among OPEC’s 13 members in 2019, ranked higher than only Congo-Brazzaville, Gabon, and
      Equatorial Guinea.
  •   Reduced capital expenditures by state-owned oil and natural gas company Petróleos de
      Venezuela, S.A. (PdVSA), along with increased U.S. sanctions, have resulted in foreign partners
      continuing to cut activities in the oil sector, making crude oil production losses increasingly
      widespread.
  •   Venezuela’s revenue from oil exports is severely constricted because few of the exports
      generate cash revenues. The remaining crude oil exports are sold domestically at a loss or sent
      as loan repayments to China, Russia, and European companies Repsol and ENI.
  •   In January 2019, the United States imposed further sanctions, making it increasingly difficult for
      foreign companies to conduct business in Venezuela. Further U.S. sanctions in February 2020,
      May 2020, and June 2020 have placed further restrictions on foreign companies.



Petroleum and other liquids
  •   In January 2020, Venezuela had 303 billion barrels of proved oil reserves, the largest in the
      world. 1

Exploration and production
  •   Venezuela’s crude oil production has declined rapidly to historically low levels. In 2019,
      Venezuela’s average crude oil production (including condensates) was 877,000 barrels per day
      (b/d), a decrease of more than one million b/d since 2017, when the United States first imposed
      sanctions on crude oil exports (Figure 1).




                                                                                                           1


                                                                                                  A-89
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 147 of 686




•   Several compounding factors have contributed to this steep decline in oil production:
        o A lack of maintenance
        o The faltering financial state of national oil company PDVSA
        o A diminishing workforce
        o National power outages in 2019 that continue to affect western Venezuela’s production
        o Sanctions imposed in 2019 and 2020 that have reduced foreign investments and
            markets for Venezuelan oil
        o Shortages of diluents needed for heavy oil
•   As of August 2020, Venezuela’s crude oil production (excluding condensates) was 360,000 b/d,
    the lowest level since EIA started recording production in 1973 (Figure 2).




                                                                                               2


                                                                                          A-90
  Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 148 of 686




   •   The number of active rigs fell from 69 in the first quarter of 2016 to 2 reported rigs in May 2020
       (Figure 2), although news sources state that the last active drilling rig left Venezuela in early
       August. 2 Several factor continue to drive down crude oil production:
           o Missed payments to oil service companies
           o A lack of working upgraders
           o A lack of knowledgeable and able managers and workers
           o Declines in oil industry capital expenditures will continue to drive down crude oil
               production 3

Refining
   •   Venezuela had 1.3 million b/d of domestic nameplate crude oil refining capacity in 2019, which
       PdVSA operated. 4 However, actual refining throughput in 2019 was at an estimated 10% of its
       nameplate capacity, or 135,000 b/d, down from approximately 40% in 2017. 5 Refining
       throughput fell because of a lack of refinery maintenance, power blackouts, and feedstock
       availability after the 2019 sanctions. With its refinery infrastructure in this state, Venezuela must
       import petroleum products for domestic consumption.
   •   In 2019, the Puerto La Cruz refinery was formally shut down after two years of low processing
       rates. 6




                                                                                                            3


                                                                                                    A-91
  Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 149 of 686




   •    PdVSA also operates significant refining capacity outside the country. The largest share of
        Venezuela's foreign downstream operations is in the United States, followed by significant
        operations in the Caribbean and stakes in Europe.

Trade
Exports

   •    Venezuela exported an average of 772, 000 b/d of crude oil (including lease condensates) in
        2019, or about 40% lower than the 2018 level.
   •    Europe is now the largest destination for Venezuelan crude oil exports, with ENI and Reliance
        lifting crude oil for debt repayment.
   •    The United States had historically been the primary destination for Venezuela’s crude oil
        shipments, and at its peak in 2007, U.S. imports of Venezuela’s crude oil averaged 1.1 million
        b/d. In January 2019, the United States placed sanctions on Venezuela that prohibited crude oil
        imports from the country, 7 and all U.S. imports of Venezuela’s crude oil ceased in March 2019
        (Figure 3).
   •    In the beginning of 2019, in anticipation of future sanctions, other countries began to wind
        down imports of Venezuela’s crude oil. In 2019, Venezuela exported primarily to India (321,000
        b/d), China (147,000 b/d), and Malaysia (119,000 b/d) (Figure 3).




                                                                                                          4


                                                                                                  A-92
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 150 of 686




•   In the first half of 2020, exports of Venezuela’s crude oil fell to an average of 500,000 b/d, based
    on tanker loadings data.
•   The United States had been a significant importer of petroleum products from Venezuela (Figure
    4), but sanctions resulted in the halt of all petroleum product trade after March 2019 as well.




                                                                                                       5


                                                                                                 A-93
    Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 151 of 686




    •    In 2019, Venezuela exported crude oil from seven loading points. Venezuela’s largest terminal
         by barrels loaded is the Jose Terminal, located offshore of the Jose industrial complex in
         northeast Venezuela (Table 1). The Jose Terminal consists of two berths that can accommodate
         300,000 deadweight tons at an average of 55,000 barrels per hour. 8

Table 1. PdVSA’s crude oil loading terminals and percentage shares of total exports, 2019
 Loading point                                                                    Percentage of total loadings during 2019

 Jose Terminal                                                                                                         89%
 Amuay Bay Lightering Zone                                                                                              5%
 Puerto Miranda Terminal                                                                                                4%
 Puerto De La Cruz                                                                                                      1%
 Amuay Bay Terminal                                                                                                     1%
 St. Eustatius Terminal                                                                                                 1%
 Bajo Grande Terminal                                                                                                 0.4%
 Curacao Terminal                                                                                                       0.2%
Source: U.S. Energy Information Administration, based on information published by ClipperData, Inc., tanker tracking database
Note: Percentages may not sum to 100% as a result of independent rounding.



    •    In addition to crude oil, PdVSA has exported refined products from Curacao. However, Curacao
         is pursuing a $162 million arbitration claim against Venezuela’s state-run PdVSA oil firm over its
         management of the island’s oil refinery. NuStar Energy operates the loading terminal at St.



                                                                                                                                6


                                                                                                                      A-94
  Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 152 of 686



       Eustatius, and PdVSA rents storage tanks for exporting crude oil. PdVSA and Citgo lease a
       refinery and a storage terminal in Aruba, but crude oil is not exported from that island.

Imports

   •   In 2019, U.S petroleum product exports to Venezuela fell to 12,000 b/d on average because of
       sanctions that took effect mid-year (Figure 5).




   Natural gas
   •   Venezuela had 200 trillion cubic feet (Tcf) of proved natural gas reserves at the beginning of
       2020, the tenth-largest in the world. 9

Exploration and production
   •   Natural gas production has been falling since 2016. In 2018, Venezuela produced 2.6 billion
       cubic feet per day (Bcf/d) of natural gas and consumed 2.4 Bcf/d of natural gas.
   •   Historically, 90% of the country’s natural gas production has been associated with oil (mostly in
       eastern Venezuela). As oil production has declined, natural gas production has also declined.




                                                                                                           7


                                                                                                   A-95
    Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 153 of 686



        Other factors such as operational and maintenance issues and decreased domestic gas
        consumption have contributed to a lack of further production increases. 10
    •   In early 2020, Trinidad and Tobago canceled an agreement with Venezuela for the joint
        development of the Loran-Manatee natural gas field on their shared maritime border because
        of U.S. sanctions on Venezuela’s state energy company PdVSA. 11

    Electricity
    •   In 2019, Venezuela generated more than 85 billion kilowatthours of electricity, a decrease of
        more than 19% compared with the previous year. 12 Lower electric generation in 2019 was
        primarily the result of power blackouts throughout the year and subsequent electricity
        rationing.
    •   Recent declines in generation are the result of technical failures affecting both the hydropower
        and thermal electric power generation plants. These issues include the government’s inability to
        repair or maintain facilities that are vital to electric power generation.

    Notes
•   Data presented in the text are the most recent available as of October 2020.
•   Data are EIA estimates unless otherwise noted.


Endnotes

1
  Oil and Gas Journal, “Worldwide Reserves Report,” January 2020.
2
  Forbes, “The Last Oil Drilling Rig Leaves Venezuela,” August 5, 2020.
3
  Reuters, “Venezuela’s deteriorating oil quality riles major refiners,” October 18, 2017.
4
  Oil and Gas Journal, “Worldwide Refining Survey,” January 2020.
5
  BP Statistical Review of World Energy, 2020
6
  IPD Latin America, “Venezuela Refining Report 2019-January 2020,” (February 2, 2020).
7
  Center for International & Strategic Studies (CSIS),” Are Sanctions Working in Venezuela?,” September 3, 2019.
8
  Clipper Data, Inc. tanker loadings (accessed August 2020) and Energy Intelligence World Crude Oil Data,
Venezuela” (accessed April 2018).
9
  Oil and Gas Journal, “Worldwide Reserves Report,” January 2020.
10
   IPD Latin America, “Where Venezuela’s Natural Gas Operations Stand,” (May 2, 2019)
11
   Reuters, “Trinidad cancels gas deal over U.S. sanctions on state-run Venezuelan company,” February 3, 2020.
12
   BP Statistical Review of World Energy, 2020




                                                                                                                   8


                                                                                                           A-96
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 154 of 686




                    Appendix O
2/21/2021        Venezuela-related
                Case               Designations;Document
                       4:21-cv-00140             Issuance of Venezuela-related
                                                               61 Filed on     General License; in
                                                                                 08/13/21       Issuance
                                                                                                   TXSD  of Venezuela-related
                                                                                                              Page 155 of     Frequently
                                                                                                                                 686 Asked Ques…

    U.S. DEPARTMENT OF THE TREASURY

    RECENT ACTIONS

        Enforcement Actions

        General Licenses

        Misc./Other

        Regulations and Guidance

        Sanctions List Updates



    Venezuela-related Designations; Issuance of Venezuela-related
    General License; Issuance of Venezuela-related Frequently
    Asked Questions; Update to the Sectoral Sanctions Identfications
    List

    02/18/2020
    The Department of the Treasury’s O ice of Foreign Assets Control (OFAC) is issuing Venezuela-
    related General License 36                     "Authorizing Certain Activities Necessary to the Wind Down of
    Transactions Involving Rosne Trading S.A." OFAC is also issuing new Venezuela-related
    frequently asked questions.

    IN ADDITION, OFAC HAS ADDED THE FOLLOWING NAMES
    TO ITS LIST OF SPECIALLY DESIGNATED NATIONALS AND
    BLOCKED PERSONS.

    The following individual has been added to OFAC's SDN List:

    CASIMIRO, Didier, Moscow, Russia; DOB 15 Nov 1966; POB Vilvoorde, Belgium; Gender Male
    (individual) [VENEZUELA-EO13850] (Linked To: ROSNEFT TRADING S.A.).

https://home.treasury.gov/policy-issues/financial-sanctions/recent-actions/20200218                                                          1/3
                                                                                                                            A-97
2/21/2021        Venezuela-related
                Case               Designations;Document
                       4:21-cv-00140             Issuance of Venezuela-related
                                                               61 Filed on     General License; in
                                                                                 08/13/21       Issuance
                                                                                                   TXSD  of Venezuela-related
                                                                                                              Page 156 of     Frequently
                                                                                                                                 686 Asked Ques…

    The following entity has been added to OFAC's SDN List:

    ROSNEFT TRADING S.A., Rue Place du Lac 2, 1204, Geneva, Switzerland; Website
    www.rosne .com; Executive Order 13662 Directive Determination - Subject to Directive 2; alt.
    Executive Order 13662 Directive Determination - Subject to Directive 4; Tax ID No. CHE-
    309.842.573 (Switzerland); Registration Number CH-660.0.257.011-8 (Switzerland); For more
    information on directives, please visit the following link: http://www.treasury.gov/resource-
    center/sanctions/Programs/Pages/ukraine.aspx#directives. [UKRAINE-EO13662] [VENEZUELA-
    EO13850] (Linked To: OPEN JOINT-STOCK COMPANY ROSNEFT OIL COMPANY).

    The following changes have been made to OFAC's Sectoral Sanctions
    Identifications List:

    ROSNEFT TRADING S.A., 2, Rue Place du Lac, 1204, Geneva, Switzerland; Website
    www.rosne .com; Executive Order 13662 Directive Determination - Subject to Directive 2; alt.
    Executive Order 13662 Directive Determination - Subject to Directive 4; For more information on
    directives, please visit the following link: http://www.treasury.gov/resource-
    center/sanctions/Programs/Pages/ukraine.aspx#directives. [UKRAINE-EO13662] (Linked To:
    OPEN JOINT-STOCK COMPANY ROSNEFT OIL COMPANY). -to- ROSNEFT TRADING S.A., Rue Place
    du Lac 2, 1204, Geneva, Switzerland; Website www.rosne .com; Executive Order 13662
    Directive Determination - Subject to Directive 2; alt. Executive Order 13662 Directive
    Determination - Subject to Directive 4; Tax ID No. CHE-309.842.573 (Switzerland);
    Registration Number CH-660.0.257.011-8 (Switzerland); For more information on
    directives, please visit the following link: http://www.treasury.gov/resource-
    center/sanctions/Programs/Pages/ukraine.aspx#directives. [UKRAINE-EO13662]
    [VENEZUELA-EO13850] (Linked To: OPEN JOINT-STOCK COMPANY ROSNEFT OIL COMPANY).


    Press Release Link
    Treasury Targets Russian Oil Brokerage Firm for Supporting Illegitimate Maduro Regime



    SEARCH RECENT ACTIONS



https://home.treasury.gov/policy-issues/financial-sanctions/recent-actions/20200218                                                          2/3
                                                                                                                            A-98
2/21/2021        Venezuela-related
                Case               Designations;Document
                       4:21-cv-00140             Issuance of Venezuela-related
                                                               61 Filed on     General License; in
                                                                                 08/13/21       Issuance
                                                                                                   TXSD  of Venezuela-related
                                                                                                              Page 157 of     Frequently
                                                                                                                                 686 Asked Ques…
    Start Date                                                                 End date
      mm/dd/yyyy                                                                 mm/dd/yyyy



        S EA RCH




                                                SUBSCRIBE TO THE OFAC RSS FEED

                                  SIGN UP FOR OFAC RECENT ACTIONS E-MAIL UPDATES

    RSS Feed Validator




https://home.treasury.gov/policy-issues/financial-sanctions/recent-actions/20200218                                                          3/3
                                                                                                                            A-99
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 158 of 686




                     Appendix P
        Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 159 of 686
Rule 663a. Service of Writ on Defendant, TX R RCP Rule 663a




  Vernon's Texas Rules Annotated
    Texas Rules of Civil Procedure
      Part VI. Rules Relating to Ancillary Proceedings
        Section 4. Garnishment (Refs & Annos)

                                          TX Rules of Civil Procedure, Rule 663a

                                         Rule 663a. Service of Writ on Defendant

                                                   Effective: June 1, 2020
                                                        Currentness


The defendant shall be served in any manner prescribed for service of citation or as provided in Rule 21a with a copy of the writ
of garnishment, the application, accompanying affidavits and orders of the court as soon as practicable following the service of
the writ. There shall be prominently displayed on the face of the copy of the writ served on the defendant, in ten-point type and
in a manner calculated to advise a reasonably attentive person of its contents, the following:

  “To ____________________, Defendant:

     You are hereby notified that certain properties alleged to be owned by you have been garnished. If you claim any
     rights in such property, you are advised:

     “YOU HAVE A RIGHT TO REGAIN POSSESSION OF THE PROPERTY BY FILING A REPLEVY BOND. YOU
     HAVE A RIGHT TO SEEK TO REGAIN POSSESSION OF THE PROPERTY BY FILING WITH THE COURT
     A MOTION TO DISSOLVE THIS WRIT.”


Credits
July 11, 1977, eff. Jan. 1, 1978.



Notes of Decisions (20)

Vernon's Ann. Texas Rules Civ. Proc., Rule 663a, TX R RCP Rule 663a
Current with amendments received through January 1, 2021

End of Document                                                     © 2021 Thomson Reuters. No claim to original U.S. Government Works.




                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                  1
                                                                                                                       A-100
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 160 of 686




                    Appendix Q
        Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 161 of 686
National Loan v. Fidelity Bank, 51 F.3d 1045 (1995)




                      51 F.3d 1045                                                             I
             This case was not selected for
          publication in the Federal Reporter.                   NLI is the holder in due course of two promissory notes
    Not for Publication in West's Federal Reporter               executed by Danny Duane Pitzer. The parties reached a
       See Fed. Rule of Appellate Procedure 32.1                 settlement agreement, under which Pitzer agreed to pay NLI
         generally governing citation of judicial                $16,500.00 in sixty monthly installments of $275.00. Pitzer
     decisions issued on or after Jan. 1, 2007. See              failed to make three monthly payments in a timely manner.
      also Fifth Circuit Rules 28.7, 47.5.3, 47.5.4.             NLI, seeking to enforce the agreed judgment, petitioned
     (Find CTA5 Rule 28 and Find CTA5 Rule 47)                   the district court for a writ of garnishment. Pitzer filed a
            United States Court of Appeals,                      motion to dissolve the writ of garnishment that included
                      Fifth Circuit.                             counterclaims against NLI and its attorney, George Henry, for
                                                                 violations of the Texas Deceptive Trade Practices Act, unfair
     NATIONAL LOAN Investors, L.P., Plaintiff                    debt collection, abuse of process, and negligent infliction
      Garnishor-Counter Defendant-Appellee,                      of emotional distress. NLI responded with a motion to
                         v.                                      strike Pitzer's counterclaims and a motion for misjoinder of
               FIDELITY BANK, NA,                                George Henry. Without holding a hearing, the district court
           Defendant Garnishee-Appellee,                         denied Pitzer's motion and granted NLI's motions, striking
                                                                 all claims and counterclaims against Henry. Pitzer appeals
                         v.
                                                                 the district court's denial of his motion to dissolve the writ
        Danny D. Pitzer, Judgment Debtor-
                                                                 of garnishment, claiming that the district court erred by (1)
             Counter Plaintiff-Appellant,
                                                                 failing to require service of process on the judgment debtor,
                         v.                                      (2) failing to hear evidence in support of Pitzer's motion
    George S. Henry, Counter Defendant-Appellee.                 to dissolve the writ before denying the motion, (3) failing
                                                                 to require a sufficient affidavit to support NLI's writ of
                       No. 94-10173.
                                                                 garnishment, (4) failing to allow the judgment debtor an
                             |
                                                                 opportunity to present defenses to the garnishment action and
                     Summary Calendar.
                                                                 to present his DTPA claims, and (5) denying his motion in
                             |
                                                                 violation of his due process rights.
                      March 30, 1995.

Appeal from the United States District Court for the Northern
District of Texas (3:93-CV-2308-X).                                                            II

Before SMITH, EMILIO M. GARZA, and PARKER, Circuit
Judges.                                                                                        A

Opinion                                                          The Federal Rules of Civil Procedure require that federal
                                                                 courts conduct garnishment proceedings pursuant to the
PER CURIAM. *                                                    law of the state in which the district court sits. See
                                                                 Fed.R.Civ.P. 64 (providing generally for seizure of persons
 *1 Danny Duane Pitzer failed to make timely payments            or property); see also Fed.R.Civ.P. 69 (giving rules for
pursuant to an agreed judgment entered by the district court.    executions on judgments). Thus, because NLI sought the writ
In response, National Loan Investors (“NLI”) obtained a          of garnishment from the United States District Court for the
writ of garnishment from the court. Pitzer filed a motion        Northern District of Texas, we apply Texas garnishment law
to dissolve the writ of garnishment, which the district court    to the present case. Appellees NLI and Henry assert that an
denied. Pitzer appeals the denial of his motion; we vacate and   order denying a motion to dissolve a writ of garnishment is
remand.
                                                                 interlocutory and thus not appealable, and cite  Bowden
                                                                 v. Hunt, 571 S.W.2d 550, 551 (Tex.Civ.App.) (Dallas 1978,
                                                                 no writ), as support. However, the Bowden court limited



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                          1
                                                                                                                A-101
        Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 162 of 686
National Loan v. Fidelity Bank, 51 F.3d 1045 (1995)


                                                                 Texas Rules of Civil Procedure, which allows party to waive
its holding to prejudgment garnishment actions, id. at 551,
                                                                 service of process, “is to assure the defendant knows about
whereas the present case involves a postjudgment writ of
garnishment. Generally, “[a] garnishment action, although        the proceedings and can, therefore, defend against them”). 2
ancillary to the underlying suit, is a separate proceeding....   Thus, the district court did not err in denying Pitzer's motion
Because it is a separate proceeding, an appeal will lie from     to dissolve the writ of garnishment for failure to give proper
a final judgment in a garnishment suit independently of          notice.
the underlying suit.” Varner v.. Koons, 888 S.W.2d 511,
513 (Tex.App.) (El Paso 1994, n.w.h.) (citations omitted).
Because the denial of a motion to dissolve a postjudgment                                       C
writ of garnishment is a final judgment, Pitzer's appeal from
the district court's order is properly before this court. See    Pitzer asserts next that the district court erred in failing
Fed. R. Civ. Pro. 1291 (granting federal courts of appeals       to hear evidence in support of his motion to dissolve the
jurisdiction over appeals from federal district courts' final    writ of garnishment, which the district court denied without
judgments).                                                      a hearing. The Texas Rules of Civil Procedure require
                                                                 the trial court to hold a hearing on a motion to either
                                                                 dissolve or modify a writ of garnishment. 3 “[T]he remedy
                              B                                  of garnishment is summary and harsh and should not be
                                                                 sustained unless there is strict compliance with statutory
 *2 Pitzer claims that NLI and Henry violated Texas law by
                                                                 requirements.”      Baca v. Hoover, Bax & Shearer, 823
failing to serve him with notice of the garnishment action.
                                                                 S.W.2d 734, 738 (Tex.App.) (Houston [14th Dist.] 1992, writ
Rule 663a of the Texas Rules of Civil Procedure requires that
                                                                 denied). Thus, the district court erred in not holding a hearing
the garnishor notify the judgment debtor of the garnishment
                                                                 on Pitzer's motion to dissolve the writ of garnishment, and we
proceedings. 1      Hering v.. Norbanco Austin I, Ltd., 735      remand to the district court for such a hearing. 4
S.W.2d 638, 641 (Tex.App.) (Austin 1987, writ denied).
NLI and Henry contend that they properly served Pitzer
by certified mail. We need not address this factual issue
because Pitzer filed an answer to the writ of garnishment.                                     III
A defendant's right to notice is waived if the defendant
                                                                 For the foregoing reasons, we VACATE the district court's
makes a general appearance. See Dura-Stilts Co. v. Zachry,
                                                                 order denying Pitzer's motion to dissolve the writ of
697 S.W.2d 658, 660 (Tex.App.) (Houston [1st Dist.] 1985,
                                                                 garnishment and REMAND to that court for further
writ ref'd n.r.e.) (holding that general appearance waives
                                                                 proceedings consistent with this opinion.
any error in citation); Dodson v. Seymour, 664 S.W.2d 158,
161 (Tex.App.) (San Antonio 1983, no writ) (maintaining
that appearance waives service of process); see also Terry v.    All Citations
Caldwell, 851 S.W.2d 875, 876 (Tex.App.) (Houston [14th
Dist.] 1993, no writ) (noting that policy guiding Rule 124 of    51 F.3d 1045, 1995 WL 153421




                                                         Footnotes


*      Local Rule 47.5.1 provides: “The publication of opinions that have no precedential value and merely decide
       particular cases on the basis of well-settled principles of law imposes needless expense on the public and
       burdens on the legal profession.” Pursuant to that Rule, the Court has determined that this opinion should
       not be published.
1      Rule 663a provides:




               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            2
                                                                                                                  A-102
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 163 of 686
National Loan v. Fidelity Bank, 51 F.3d 1045 (1995)


           The defendant shall be served in any manner prescribed for service of citation or as provided in Rule
           21a with a copy of the writ of garnishment, the application, accompanying affidavits and orders of the
           court as soon as practicable following the service of the writ.
         Tex.R. Civ. P. 663a.
2
       Pitzer relies in part on       Hering, 735 S.W.2d at 641, in which a Texas court of appeals held that a creditor's
       failure to serve the judgment debtor with notice of the garnishment action is fatal to the judgment. Id. However,
       in Hering, there is no indication that the judgment debtor filed a responsive pleading. In the present case,
       Pitzer appeared and waived his right to notification when he filed an answer to the writ of garnishment despite
       his claims that he was not properly served.
3      Rule 664a provides in pertinent part:
             Such motion [for dissolution or modification of writ of garnishment] shall admit or deny each finding of the
             order directing the issuance of the writ except where the movant is unable to admit or deny the finding,
             in which case movant shall set forth the reasons why he cannot admit or deny. Unless the parties agree
             to an extension of time, the motion shall be heard promptly, after reasonable notice to the plaintiff (which
             may be less than three days), and the issue shall be determined not later than ten days after the motion
             is filed. The filing of the motion shall stay any further proceedings under the writ, except for any orders
             concerning the care, preservation or sale of any perishable property, until a hearing is had, and the issue
             is determined.
          Tex.R. Civ. P. 664a; see also Swiderski v. Victoria Bank & Trust Co., 706 S.W.2d 676, 678 (Tex.App.)
          (Corpus Christi 1986, writ ref'd n.r.e.) (holding that Rule 664a mandates hearing on motion to dissolve writ
          of garnishment).
4      Because we remand for a hearing on Pitzer's motion to dissolve the writ of garnishment, we need not address
       Pitzer's remaining claims.


End of Document                                           © 2021 Thomson Reuters. No claim to original U.S. Government Works.




              © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                          3
                                                                                                               A-103
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 164 of 686




                    Appendix R
        Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 165 of 686
Wease v. Bank of America, Not Reported in S.W. Rptr. (2015)


                                                                  According to the record, Castleberry obtained a final
                                                                  judgment against his former wife, Candi Sue Wease a/k/a
                  2015 WL 4051974
                                                                  Candi Sue Castleberry (“Candi”), for $5,425.00 plus interest.
    Only the Westlaw citation is currently available.
                                                                  On April 3, 2014, Castleberry filed this garnishment action
          SEE TX R RAP RULE 47.2 FOR                              asserting that Candi lacked sufficient property in Texas
    DESIGNATION AND SIGNING OF OPINIONS.                          to satisfy the judgment and that Bank of America was
                                                                  “indebted to, or possess[ed] non-exempt property belonging
            Court of Appeals of Texas, Dallas.                    to, Judgement Debtor, Candi Sue Wease a/k/a Candi Sue
                                                                  Castleberry.” Bank of America filed an answer to the writ of
               Michael WEASE, Appellant
                                                                  garnishment, stating it was indebted to Candi “in the amount
                           v.                                     of $1,899.48 in an account styled ‘Michael R. Wease or Candi
                BANK OF AMERICA and                               C. Wease.’ ” Appellant Wease is Candi's husband.
              James Castleberry, Appellees
                                                                  On May 20, 2014, a “Notice of Hearing” on Castleberry's writ
                  No. 05–14–00867–CV                              of garnishment was filed in the trial court. The blanks for date
                             |                                    and time on the file stamped notice in the clerk's record are not
                 Opinion Filed July 2, 2015                       filled in with any date or time. However, an entry in the district
                                                                  clerk's case summary, described as “Writ of Garnishment” and
On Appeal from the 255th Judicial District Court, Dallas
County, Texas, Trial Court Cause No. DF–14–06455. Lori            “Case Closed,” shows that a “Canceled Motion Hearing,” was
Hockett, Judge.                                                   set for June 23, 2014, at 1:30 p.m. (emphasis in original).

Attorneys and Law Firms                                           On June 2, 2014, Wease filed in the trial court a sworn
                                                                  document entitled, “Motion to Dissolve Writ of Garnishment,
Michael Wease, pro se.                                            Sanctions.” In that motion, Wease asserted that he was the
                                                                  owner of the bank account, which Bank of America identified
Evan A. Moelle, Houston, TX, William E. Sollows, Lisa E.
                                                                  in its answer to the writ of garnishment, and that “Garnishee
McKnight, Dallas, TX, for appellees.
                                                                  [Bank of America] has no debt to Defendant Candi Wease.”
Before Justices Lang, Stoddart, and Schenck                       No response was filed to Wease's motion to dissolve, and no
                                                                  hearing was held on the motion. The record reflects that on
                                                                  June 6, 2014, an agreed judgment was approved in writing
                                                                  by Castleberry and Bank of America and signed by the
               MEMORANDUM OPINION
                                                                  trial court. The agreed judgment provided that Castleberry
Opinion by Justice Lang                                           recover $1,199.48 against Bank of America “to be credited
                                                                  to the judgment [against Candi].” By rendering the agreed
 *1 This is an appeal from a post-judgment garnishment            judgment, the trial court implicitly denied Wease's motion
action. In one issue on appeal, Michael Wease (“Wease”), a        to dissolve the writ of garnishment See TEX.R.APP. P.
purported owner of the garnished bank account, contends the       33.1(a)(2)(A); Rosemond v. Al–Lahiq, 331 S.W.3d 764, 767
trial court erred in “accepting an Agreed Judgment” between       (Tex.2011). This appeal followed.
James Castleberry (“Castleberry”), the garnishor, and Bank
of America, the garnishee, without conducting a hearing or
deciding Wease's motion to dissolve the writ of garnishment.
                                                                                   II. AGREED JUDGMENT
We decide in favor of Wease. We reverse and remand this case
to the trial court for further proceedings consistent with this   Wease contends the trial court “violated rule 664 of the [Texas
opinion.                                                          Rules of Civil Procedure] by not staying ‘further proceedings’
                                                                  ” when it rendered the agreed judgment between Castleberry
                                                                  and Bank of America before conducting a hearing on Wease's
   I. FACTUAL AND PROCEDURAL BACKGROUND                           motion to dissolve the writ of garnishment. Castleberry raises
                                                                  two points in response: (1) Wease “lacks standing to contest
                                                                  the issuance of [the] writ”; and (2) Wease's motion “is



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               1
                                                                                                                    A-104
        Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 166 of 686
Wease v. Bank of America, Not Reported in S.W. Rptr. (2015)


insufficient on its face to establish a defense to the proposed     further evidence the garnishee may have those funds applied
garnishment.” Bank of America did not file a brief, but it filed    to pay the debt owed by the debtor.” Bechem v. Reliant Energy
a letter with this Court, stating “Bank of America does not         Retail Servs., LLC, 441 S.W.3d 839, 843 (Tex.App.–Houston
oppose the relief Mr. Wease seeks from this Court.”                 [14th Dist.] 2014, no pet.). “A debtor may controvert the
                                                                    garnishee's answer, however, or a third party may intervene
                                                                    claiming an interest in the garnished property.” Id. (citing
                                                                    TEX.R. CIV. P. 664a, 673). “[A]n intervention is timely
                    A. Standard of Review
                                                                    and proper if brought anytime before the judge renders
 *2 We review a trial court's ruling on a motion to dissolve        his judgment.” Jefferson Sav. & Loan Ass'n v. Adams, 802
a writ of garnishment for an abuse of discretion. Jacobs            S.W.2d 811, 813 (Tex.App.—San Antonio 1990, writ denied)
v. Jacobs, 448 S.W.3d 626, 631 (Tex.App.–Houston [14th              (holding intervention in garnishment proceeding was timely
Dist.2014, no pet.). “[A] trial court abuses its discretion         when motion to intervene was filed one day before the
if, under the record, it reasonably could have reached              trial court entered judgment); see also     Texas Mut. Ins.
only one conclusion and it failed to do so.” Moroch v.              Co. v. Ledbetter, 251 S.W.3d 31, 36 (Tex.2008) (“There is
Collins, 174 S.W.3d 849, 864 (Tex.App.–Dallas 2005, pet.            no deadline for intervention in the Texas Rules of Civil
denied) (citing      Walker v. Packer, 827 S.W.2d 833, 840          Procedure,” but “[g]enerally one cannot intervene after final
(Tex.1992)). “However, because a trial court has no discretion      judgment.”).
in determining what the law is or applying the law to the facts,
a clear failure by the trial court to analyze or apply the law      Rule 664a of the Texas Rules of Civil Procedure provides
correctly will constitute an abuse of discretion.” Id. at 864–65.   the framework for the dissolution or modification of a writ
                                                                    of garnishment. Rule 664a states that “any intervening party
                                                                    who claims an interest” in a garnished account may, by sworn
                                                                    written motion, seek to dissolve the writ of garnishment and
                      B. Applicable Law                             the order directing its issuance “for any grounds or cause,
                                                                    extrinsic or intrinsic.” TEX.R. CIV. P. 664a. Further, a motion
“Garnishment is a statutory proceeding whereby the property,
                                                                    filed under Rule 664a “shall be heard promptly,” and the filing
money, or credits of a debtor in the possession of another are
                                                                    of such a motion, “shall stay any further proceedings under
applied to the payment of the debt.” Bank One, Tex., N.A. v.
                                                                    the writ ... until a hearing is had and the issue is determined.”
Sunbelt Sav., F.S.B., 824 S.W.2d 557, 558 (Tex.1992). “The
                                                                    Id. “The issue to be determined in a Rule 664a hearing is that
garnishee is a third party who owes a debt to or holds property
                                                                    ‘the plaintiff shall prove the grounds relied upon for its (the
of the debtor. The plaintiff or garnishor is a creditor of the
                                                                    writ of garnishment's) issuance.’ ” Swiderski v. Victoria Bank
debtor and requests the court to issue the writ of garnishment
                                                                    & Trust Co., 706 S.W.2d 676, 678 (Tex.App.–Corpus Christi
to the garnishee.” Tenet Health Sys. Hosps. Dallas, Inc. v.
                                                                    1986, writ ref'd n.r.e.) (quoting TEX.R. CIV. P. 664a). Finally,
N. Tex. Hosp. Physicians Grp., P.A., 438 S.W.3d 190, 197
                                                                    “[t]he writ shall be dissolved” unless the plaintiff meets this
(Tex.App.–Dallas 2014, no pet.). “It has long been recognized
                                                                    burden at the hearing. TEX.R. CIV. P. 664a.
in this state that the remedy of garnishment is summary
and harsh, and should not be sustained unless there is strict
compliance with the statutory requirements.” In re Tex. Am.
Express, Inc., 190 S.W.3d 720, 725 (Tex.App.–Dallas 2005,                       C. Application of the Law to the Facts
orig. proceeding).
                                                                     *3 We address the standing issue first. See Mazon
Garnishment proceedings are governed by Chapter 63 of the           Assocs., Inc. v. Comerica Bank, 195 S.W.3d 800, 803
Texas Civil Practices and Remedies Code and Rules 657               (Tex.App.–Dallas 2006, no pet.) (“Standing is a constitutional
through 679 of the Texas Rules of Civil Procedure. See TEX.         prerequisite to maintaining a suit under Texas law.”).
CIV. PRAC. & REM.CODE ANN. §§ 63.001–.008 (West                     “Typically standing is a component of subject matter
2015); TEX.R. CIV. P. 657–79. When a garnishee responds to          jurisdiction. In that context, lack of standing cannot be waived
a writ of garnishment by answering that it actually holds funds     and can be raised for the first time on appeal.” Thompson
belonging to the debtor, the garnishee's answer “establishes        v. Harco Nat. Ins. Co., 997 S.W.2d 607, 616 (Tex.App.–
prima facie proof that the debtor owns the funds, and without       Dallas 1998, pet. denied) (emphasis in original) (footnotes



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               2
                                                                                                                     A-105
        Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 167 of 686
Wease v. Bank of America, Not Reported in S.W. Rptr. (2015)


                                                                        *2 (5th Cir. Mar. 30, 1995) (per curiam) (not designated for
omitted), overruled in part on other grounds by           John v.       publication) (applying Rule 664a and concluding the trial
Marshall Health Servs., Inc., 58 S.W.3d 738, 741 (Tex.2001).            court erred in denying a motion to dissolve without holding
“In contrast, standing under Rule 664a is a procedural                  the required hearing); Swiderski, 706 S.W.2d at 678 (“Rule
issue; it does not affect the trial court's jurisdiction over the       664a now provides for a hearing when the defendant debtor
garnishment proceeding or over the parties.” Id. Accordingly,           chooses to intervene in either a prejudgment or postjudgment
lack of standing under Rule 664a must be brought to the                 garnishment proceeding.”). Because Wease filed a motion to
trial court's attention before a party may complain of error            dissolve the writ of garnishment, the trial court was required
on appeal. Id. Castleberry did not object to Wease's alleged            to “stay any further proceedings under the writ ... until a
lack of standing under Rule 664a or otherwise raise the issue           hearing is had and the issue is determined.” See TEX.R. CIV.
in the trial court. We conclude Castleberry did not preserve            P. 664a; Nat'l Loan, 1995 WL 153421, at *2; Swiderski, 706
this issue for appellate review. See TEX.R.APP. P. 33.1(a);             S.W.2d at 678. We conclude that the trial court erred in failing
   Thompson, 997 S.W.2d at 616.                                         to conduct a hearing on Wease's motion to dissolve before
                                                                        rendering the agreed judgment. See TEX.R.APP. P. 664a. We
Next, we address whether the trial court erred in failing               decide Wease's sole issue in his favor.
to conduct a hearing on Wease's motion to dissolve before
rendering the agreed judgment. Four days before final
judgment was rendered, Wease filed a sworn written motion,                                   III. CONCLUSION
seeking to dissolve the writ of garnishment, denying that
Candi had an interest in the account with Bank of America,              The trial court erred in failing to conduct a hearing on
and asserting that he was the owner of the bank account. See            Wease's motion to dissolve the writ of garnishment before
TEX.R. CIV. P. 664a. Although Castleberry argues generally              rendering the agreed judgment between Castleberry and Bank
that Wease's motion was “insufficient on its face to establish          of America. We reverse and remand this case to the trial court
a defense to the proposed garnishment,” the merits of the               for further proceedings consistent with this opinion.
proposed garnishment are not before this Court. Rule 664a
requires the trial court to hold a hearing on a motion to
dissolve a writ of garnishment. See id.; Nat'l Loan Investors,          All Citations
L.P. v. Fid. Bank, NA, No. 94–10173, 1995 WL 153421, at
                                                                        Not Reported in S.W. Rptr., 2015 WL 4051974

End of Document                                                     © 2021 Thomson Reuters. No claim to original U.S. Government Works.




                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                  3
                                                                                                                         A-106
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 168 of 686




                     Appendix S
        Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 169 of 686
Arriaga v. Jess Enterprises, Not Reported in F.Supp.3d (2014)


                                                               in attorneys' fees, and $4,136.80 in costs. (Docs.48, 52,
                                                               58). On December 4, 2013, Defendants appealed the Court's
                  2014 WL 1875917
                                                               award of attorneys' fees. (Doc.62 ). At Plaintiff's request,
    Only the Westlaw citation is currently available.
                                                               the Clerk issued a writ of garnishment to JPMorgan Chase
             United States District Court,
                                                               Bank (“Chase”) based on Plaintiff's representation that Chase
                     N.D. Texas,
                                                               possessed property belonging to Defendants that could be
                   Dallas Division.
                                                               used to satisfy the judgment. (Doc. 59 at 2; Doc. 67 ).
           Pedro Garcia ARRIAGA, Plaintiff,                    Chase filed its answer on March 26, 2014, and asserted a
                           v.                                  counterclaim for attorneys' fees of $600 against Defendants
      JESS ENTERPRISES, Sej Properties, L.P.,                  and Plaintiff. (Doc.73 ). Defendants now move to dissolve the
                                                               writ, to stay these garnishment proceedings, and to provide
     Califco, LLC, and Elias Shokrian, Defendants.
                                                               alternate security while Plaintiff seeks the release of the
          Civil Action No. 3:12–CV–094–L–BK.                   garnished funds to satisfy the judgment in his favor.
                             |
                   Signed April 10, 2014.
                                                                  B. Applicable Law
Attorneys and Law Firms                                        Pursuant to Federal Rule of Civil Procedure 69(a)(1), a
                                                               money judgment is enforced by a writ of execution. The
Jamie Harrison Zidell, Robert Lee Manteuffel, JH Zidell PC,    procedure for execution and supplementary proceedings,
Dallas, TX, for Plaintiff.                                     including garnishment, must accord with the procedure of
                                                               the state where the court is located, in this case Texas. See
Tom A. Carse, Carse Law Firm, Dallas, TX, for Defendants.
                                                                   FG Hemisphere Assoc., LLC v. Republique du Congo,
                                                               455 F.3d 575, 595 (5th Cir.2006 ) (noting that “as actions
                                                               supplemental to or in aid of execution according to [Rule 69
              FINDINGS, CONCLUSIONS,
                                                               ], garnishment actions are governed by state law to the extent
               AND RECOMMENDATION
                                                               it does not conflict with federal law”). Texas Rule of Civil
RENÉE HARRIS TOLIVER, United States Magistrate                 Procedure 663a requires that the judgment debtor be served
Judge.                                                         with specified garnishment documents in a precise way and
                                                               “as soon as practicable following the service of the writ.”
 *1 Pursuant to the District Court's Order of Reference
dated April 1, 2014, this cause is before the undersigned on   The purpose of the service requirement is to advise the debtor
Defendants' Motion to Dissolve Writ of Garnishment(Doc.        that the writ has issued and to inform him of his rights
71), Motion to Stay Garnishment Proceedings and Request
                                                               to contest the garnishment.        Zeecon Wireless Internet,
for Emergency Hearing(Doc. 74), Amended Opposed Motion
                                                               LLC v. Am. Bank of Texas, N.A., 305 S.W.3d 813, 817–18
for Permission to File Irrevocable Letter of Credit in
                                                               (Tex.App.-Austin, 2010 ). “The requirement of service on the
Lieu of Supersedeas Bond and Stay of Garnishment
                                                               debtor is not a mere technicality but is an integral part of
Proceedings(Doc. 78), and Plaintiff's Motion to Disburse
                                                               the statutory requirements in a garnishment proceeding.” Id.
Garnished Funds(Doc. 79 ). For the reasons that follow,
                                                               at 818. If any of the statutory requirements are not met,
it is recommended that Defendants' Motion to Dissolve
                                                               the right to have a garnishment judgment rendered against
Writ of Garnishment(Doc. 71 ) be GRANTED, Defendants'
Motion to Stay Garnishment Proceedings and Request for         the property of the debtor fails. Id. at 816 (citing      St.
Emergency Hearing(Doc. 74 ) and Amended Opposed Motion         Louis, Brownsville & Mexico R.R. v. Dallas Cooperage &
for Permission to File Irrevocable Letter of Credit(Doc. 78    Woodenware Co., 268 S.W. 769, 771 (Tex.Civ.App.-Dallas
) be DENIED, and Plaintiff's Motion to Disburse Garnished      1925) ). Though the requirement that a judgment debtor be
Funds(Doc. 79 ) be DENIED.                                     served with a garnishment writ “as soon as practicable” is
                                                               not susceptible to an exact definition, the requirement does
                                                               establish a prescribed period in which the garnishor must
   A. Background                                               serve the writ on the debtor, and a 15–day delay does not
Following a bench trial, the District Court entered judgment
in Plaintiff's favor for $29,000.62 in damages, $85,245.00     comply with such requirement.         Lease Finance Group,


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                        1
                                                                                                              A-107
        Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 170 of 686
Arriaga v. Jess Enterprises, Not Reported in F.Supp.3d (2014)


LLC v. Childers, 310 S.W.3d 120, 126 (Tex.App.-Ft.Worth,            as practicable following the service of the writ.” Here, the
2010 ).                                                             writ was served on Chase on March 6, 2014, but Plaintiff
                                                                    did not provide notice of the writ to Defendants until March
                                                                    24, 2014–18 days later. (Doc. 70; Doc. 72 ). This is patently
  C. Arguments and Analysis
                                                                    untimely.     Lease Finance Group, 310 S.W.3d at 126.
   1. Motion to Dissolve Writ of Garnishment (Doc. 71);             Although Plaintiff represents to the Court that the attorney
   Motion to Stay Garnishment Proceedings and for                   responsible for this case left the firm the day after the return
   Emergency Hearing (Doc. 74); Motion to Disburse                  of service was filed, that is not sufficient cause to excuse
   Garnished Funds (Doc. 79)                                        the untimely service. (Doc. 75 at 7 n.2). First, Plaintiff's
 *2 As an initial matter, Defendants argue that this Court          counsel should have kept better track of their process server
should dissolve the writ on jurisdictional grounds because          and learned prior to the return being filed in court when the
the Court relinquished control of the case when Defendants          writ was served on Chase, as the statute tasks them with such
appealed. (Doc. 71 at 2, 7–8). This argument is misplaced.          knowledge. Second, two other attorneys have been listed as
The “filing of a valid notice of appeal from a final order of       counsel of record for Plaintiff since January 2012, and there
the district court divests that court of jurisdiction to act on     does not appear to be any reason why these attorneys did not
the matters involved in the appeal, except to ... enforce its       timely take action at this critical juncture of the case. (Doc.
judgment so long as the judgment has not been stayed or             1 at 5; Doc. 5). Thus, the Court should grant Defendants'
                                                                    motion and dissolve the writ; however the dissolution of the
superseded.”     Ross v. Marshall, 426 F.3d 745, 751 (5th Ci
                                                                    writ should be without prejudice to Plaintiff's refiling.
r.2005);seeFG       Hemisphere, 455 F.3d at 595 (noting that
garnishment actions are governed by state law to the extent          *3 Defendants also request that the Court stay these
it does not conflict with federal law). The Court's judgment        garnishment proceedings pending an immediate hearing,
in this case has not been stayed or superseded, thus the Clerk      arguing that they are entitled to a stay under Texas Rule of
had jurisdiction to issue the writ. Moreover, the garnishment       Civil Procedure Rule 664a. (Doc. 71 at 3; Doc. 74 at 2).
remains in effect unless the Court's judgment is reversed.          Rule 664a provides that a defendant whose account has been
    Matter of Bohart, 743 F.2d 313, 324 (5th Cir.1984 )             garnished may seek to dissolve the writ, and the filing of
(holding that a post-judgment garnishment was effective after       the motion shall stay any further proceedings under the writ
its service and until the decision of the Texas Court of Appeals    except for any orders concerning the care, preservation or sale
reversed the judgment of the garnishor against the debtor,          of any perishable property, until a hearing is had and the issue
and the garnishment became effective again after the Texas          is determined. Given the Court's recommendation to grant
Supreme Court reinstated the trial court's judgment).               Defendants' request to dissolve the writ of garnishment, the
                                                                    Court should DENY as unnecessary Defendants' request for
Defendants next contend that the writ should be dissolved           a stay and an emergency hearing. Further, Plaintiff's Motion
because Plaintiff did not comply with the notice requirements       to Disburse Garnished Funds (Doc.79 ) in the total amount of
of Rule 663a by serving them with the writ as soon as               $118,382.42 should be DENIED.
practicable following service upon Chase. (Doc. 71 at 1, 3,
7). Plaintiff responds that he properly served Defendants with
                                                                       2. Amended Opposed Motion for Permission to File
notice of the writ as soon as practicable after service on Chase.
                                                                       Irrevocable Letter of Credit in Lieu of Supersedeas Bond
(Doc. 75 at 6). The writ was issued on March 3, 2014, served
                                                                       and Stay of Garnishment Proceedings (Doc. 78 )
on Chase by the constable on March 6, and the return of
                                                                    Defendants next request that the Court allow them to secure
service was filed on March 12 and entered on the docket sheet
                                                                    Plaintiff's judgment with an irrevocable letter of credit instead
on March 13. (Doc. 67; Doc. 70 ). Plaintiff filed and served
                                                                    of a supersedeas bond and stay these proceedings for ten
his Notice of Garnishment on March 24, 2014. (Doc.72 ).
                                                                    days while they procure and file the letter. (Doc. 78 at 2–3
                                                                    ). Defendants state that use of a letter of credit in lieu of a
Upon consideration of the law and the parties' arguments, the
                                                                    supersedeas bond will avoid unnecessary fees and premiums
Court finds that dissolution of the writ is warranted because
                                                                    associated with bond procurement while assuring the same
Plaintiff did not timely serve Defendants with notice of the
                                                                    level of judgment security for Plaintiff. (Doc. 78 at 3 ).
writ under the circumstances. Rule 663a requires that the
judgment debtor be served with notice of the writ “as soon


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               2
                                                                                                                     A-108
        Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 171 of 686
Arriaga v. Jess Enterprises, Not Reported in F.Supp.3d (2014)


                                                                       *4 In this case, Defendants have not objectively
Plaintiff opposes Defendants' motion, arguing that
                                                                      demonstrated the need for the Court to depart from its
Defendants have not offered sufficient justification for
                                                                      usual procedure of requiring a supersedeas bond to secure a
providing a letter of credit as security instead of posting a
                                                                      judgment pending appeal. Id. Moreover, Defendants have not
supersedeas bond. (Doc. 82 at 3 ). Additionally, Plaintiff
                                                                      shown that they have the present financial ability to easily
maintains that Defendants have not demonstrated either that
                                                                      pay the judgment nor have they presented the Court with
extraordinary circumstances exist for posting this alternate
                                                                      a plan to maintain their solvency during the pendency of
method of security or that a letter of credit is sufficient to
                                                                      this appeal. Id. Accordingly, Defendants' Amended Opposed
protect his rights. (Doc. 82 at 4–5 ).
                                                                      Motion for Permission to File Irrevocable Letter of Credit
The Court of Appeals for the Fifth Circuit has stated that            in Lieu of Supersedeas Bond and Stay of Garnishment
the amount of a supersedeas bond should include the entire            Proceedings(Doc. 78 ) should be DENIED, and Defendants
amount of the judgment remaining unsatisfied, costs on                should be ordered to post a supersedeas bond forthwith if
appeal, interest, and damages for delay unless the district           they desire to stay the execution of the judgment pending the
court, after notice and hearing and for good cause shown,             outcome of their appeal.
fixes a different amount or orders a security other than a
bond.      Poplar Grove Planting and Refining Co., Inc. v.               D. Conclusion
Bache Halsey Stuart, Inc., 600 F.2d 1189, 1191 (5th Cir.1979          For the foregoing reasons, it is recommended that Defendants'
). Thus, where a judgment debtor objectively demonstrates a           Motion to Dissolve Writ of Garnishment(Doc. 71 ) be
present financial ability to easily pay a money judgment and          GRANTED, Defendants' Motion to Stay Garnishment
presents to the court a financially secure plan for maintaining       Proceedings and Request for Emergency Hearing(Doc. 74
the same degree of solvency during the appeal, the district           ) and Amended Opposed Motion for Permission to File
court may exercise its discretion to substitute some other            Irrevocable Letter of Credit(Doc. 78 ) be DENIED, and
form of guarantee for the usual supersedeas bond. Id. “If             Plaintiff's Motion to Disburse Garnished Funds(Doc. 79 ) be
a court chooses to depart from the usual requirement of a             DENIED.
full security supersedeas bond to suspend the operation of an
unconditional money judgment, it should place the burden on
the moving party to objectively demonstrate the reasons for           All Citations
such a departure.” Id.
                                                                      Not Reported in F.Supp.3d, 2014 WL 1875917


End of Document                                                   © 2021 Thomson Reuters. No claim to original U.S. Government Works.




               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                 3
                                                                                                                       A-109
        Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 172 of 686
Arriaga v. Jess Enterprises, Not Reported in F.Supp.3d (2014)


                                                                  Garnished Funds (Doc. 79), filed March 31, 2014. The
                                                                  postjudgment motions were referred to Magistrate Judge
                 2014 WL 1882002
                                                                  Renee Harris Toliver, who entered Findings, Conclusions
   Only the Westlaw citation is currently available.
                                                                  and Recommendation of the United States Magistrate Judge
            United States District Court,
                                                                  (“Report”) on April 10, 2014, recommending that the court:
                    N.D. Texas,
                                                                  grant Defendants' Motion to Dissolve Writ of Garnishment
                  Dallas Division.
                                                                  (Doc. 71); deny Defendants' Motion to Stay Garnishment
           Pedro Garcia ARRIAGA, Plaintiff,                       Proceedings and Request for Emergency Hearing (Doc. 74);
                           v.                                     deny Defendants' Amended Opposed Motion for Permission
      JESS ENTERPRISES; SEJ Properties, L.P.;                     to File Irrevocable Letter of Credit in Lieu of Supersedeas
                                                                  Bond and Stay of Garnishment Proceedings (Doc. 78); and
     Califco, LLC; and Elias Shokrian, Defendants.
                                                                  deny Plaintiff s Motion to Disburse Garnished Funds (Doc.
             Civil Action No. 3:12–CV–94–L.                       79). Plaintiff filed objections to the Report on April 24, 2014,
                             |                                    to which Defendants responded.
                    Signed May 2, 2014.
                                                                  Having reviewed the motions, file, record in this case,
Attorneys and Law Firms                                           Report, Plaintiff's objections to the Report, and Defendants'
                                                                  response in opposition to Plaintiff's objections, the court
Jamie Harrison Zidell, Robert Lee Manteuffel, J.H. Zidell         determines that the findings and conclusions of the magistrate
P.C., Dallas, TX, for Plaintiff.                                  judge are correct, accepts them as those of the court,
                                                                  and overrules Plaintiff's objections. Accordingly, the court
Tom A. Carse, Carse Law Firm, Dallas, TX, for Defendants.
                                                                  grants Defendants' Motion to Dissolve Writ of Garnishment
                                                                  (Doc. 71); denies Defendants' Motion to Stay Garnishment
                                                                  Proceedings and Request for Emergency Hearing (Doc.
                         ORDER
                                                                  74); denies Defendants' Amended Opposed Motion for
SAM A. LINDSAY, District Judge.                                   Permission to File Irrevocable Letter of Credit in Lieu of
                                                                  Supersedeas Bond and Stay of Garnishment Proceedings
 *1 Before the court is Defendants' Motion to Dissolve            (Doc. 78); and denies Plaintiff's Motion to Disburse
Writ of Garnishment (Doc. 71), filed March 21, 2014;              Garnished Funds (Doc. 79).
Defendants' Motion to Stay Garnishment Proceedings and
Request for Emergency Hearing (Doc. 74), filed March 26,          It is so ordered.
2014; Defendants' Amended Opposed Motion for Permission
to File Irrevocable Letter of Credit in Lieu of Supersedeas
Bond and Stay of Garnishment Proceedings (Doc. 78),               All Citations
filed March 28, 2014; and Plaintiff's Motion to Disburse
                                                                  Not Reported in F.Supp.3d, 2014 WL 1882002

End of Document                                               © 2021 Thomson Reuters. No claim to original U.S. Government Works.




              © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              1
                                                                                                                   A-110
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 173 of 686




                    Appendix T
         Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 174 of 686
Baca v. Hoover, Bax & Shearer, 823 S.W.2d 734 (1992)


                                                                               defendant does not have pending claim for
                                                                               affirmative relief. Vernon's Ann.Texas Rules
      KeyCite Yellow Flag - Negative Treatment                                 Civ.Proc., Rule 162.
Distinguished by Stewart A. Feldman & Associates, L.L.P. v. Industrial
Photographic Supply, Inc., Tex.App.-Hous. (14 Dist.), September 12,            2 Cases that cite this headnote
2002


                      823 S.W.2d 734                                     [2]   Pretrial Procedure        Counterclaim or other
                  Court of Appeals of Texas,                                   request for affirmative relief, effect of
                    Houston (14th Dist.).                                      “Claim for affirmative relief” brought by
                                                                               a defendant, which precludes plaintiff from
   Joseph Fred BACA and Pamela Baca, Appellants,
                                                                               taking a nonsuit, must be pleading that states
                        v.                                                     facts showing cause of action independent of
       HOOVER, BAX, & SHEARER, Appellee.                                       plaintiff's claim and allows defendant to recover
                                                                               benefits, compensation, or relief even though
                  No. A14–90–00466–CV.
                                                                               plaintiff has abandoned his cause of action or
                              |
                                                                               failed to establish it. Vernon's Ann.Texas Rules
                        Jan. 16, 1992.
                                                                               Civ.Proc., Rule 162.
                              |
                Rehearing Denied Feb. 6, 1992.                                 7 Cases that cite this headnote

Synopsis
Attorneys brought action for fees against their client. Trial            [3]   Pretrial Procedure        Counterclaim or other
court granted the attorneys' motion for summary judgment                       request for affirmative relief, effect of
in underlying suit for fees. Subsequently, attorneys and bank                  Whether defendant's pleading is affirmative
entered into agreed final judgment in garnishment proceeding                   claim for relief, so as not to allow plaintiff to take
ordering attorneys to recover from bank moneys bank was                        nonsuit, is determined by facts alleged and not by
indebted to clients. Thereafter, Court of Appeals dismissed                    name given plea or by form of prayer for relief.
summary judgment in underlying suit for attorney's fees, and                   Vernon's Ann.Texas Rules Civ.Proc., Rule 162.
clients filed motion for restitution. Clients brought motion
to dismiss underlying action. The County Court at Law No.                      6 Cases that cite this headnote
3, Harris County, Carolyn Day Hobson, J., granted motion
and entered order discharging writ of attachment. Clients                [4]   Pretrial Procedure        Counterclaim or other
appealed. The Court of Appeals, Cannon, J., on rehearing,                      request for affirmative relief, effect of
held that after trial court reversed underlying judgment,
                                                                               Claim is “pending,” for purposes of allowing
clients were entitled to restitution.
                                                                               plaintiff to take nonsuit if defendant does not
                                                                               have “pending” claim for affirmative relief,
Reversed, rendered and remanded.
                                                                               from time it has been filed until it is finally
                                                                               and conclusively disclosed. Vernon's Ann.Texas
Procedural Posture(s): On Appeal; Motion to Dismiss;
                                                                               Rules Civ.Proc., Rule 162.
Motion for Summary Judgment.
                                                                               1 Cases that cite this headnote
 West Headnotes (21)
                                                                         [5]   Pretrial Procedure        Counterclaim or other
                                                                               request for affirmative relief, effect of
 [1]     Pretrial Procedure        Counterclaim or other
         request for affirmative relief, effect of                             Facts alleged in plea, not name of plea, determine
                                                                               whether it is claim for affirmative relief,
         Pretrial Procedure           Trial, dismissal during
                                                                               for purposes of determining whether plaintiff
         Plaintiff has absolute right to take nonsuit before
                                                                               can take nonsuit. Vernon's Ann.Texas Rules
         resting its case against defendant, provided that
                                                                               Civ.Proc., Rule 162.


                 © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                    1
                                                                                                                         A-111
        Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 175 of 686
Baca v. Hoover, Bax & Shearer, 823 S.W.2d 734 (1992)


                                                                     judgment in main suit is affirmed, trial court
        3 Cases that cite this headnote                              regains jurisdiction over garnishment action.

                                                                     3 Cases that cite this headnote
 [6]    Pretrial Procedure        Counterclaim or other
        request for affirmative relief, effect of
        Clients' motion for restitution which was pending     [11]   Creditors' Remedies     Judgments and
        at time of attorneys' nonsuit was “pending claim             Orders on Which Garnishment Is Authorized
        for affirmative relief” and, thus, trial court               If judgment in main suit is reversed, garnishment
        had jurisdiction to hear that motion, even after             proceedings become nullity and writs issued
        attorneys, who were plaintiffs, took a nonsuit.              thereunder are functus officio, or of no force or
        Vernon's Ann.Texas Rules Civ.Proc., Rule 162.                authority.

        2 Cases that cite this headnote                              4 Cases that cite this headnote


 [7]    Creditors' Remedies         Relief from               [12]   Pretrial Procedure       Right in general
        Judgment or Order                                            Rule allowing nonsuit is to be construed liberally
        Validity of judgment in garnishment action rests             in favor of right to nonsuit. Vernon's Ann.Texas
        upon finality of underlying debt judgment.                   Rules Civ.Proc., Rule 162.

        6 Cases that cite this headnote                              1 Cases that cite this headnote


 [8]    Creditors' Remedies         Relief from               [13]   Creditors' Remedies   Particular
        Judgment or Order                                            Remedies––Garnishment
        If underlying judgment has not reached that stage            Creditors' Remedies        Proceedings
        of judicial process in which it is not subject to            Remedy of garnishment is summary and harsh
        being set aside by trial or appellate court, then            and should not be sustained unless there is strict
        judgment in ancillary garnishment action cannot              compliance with statutory requirements.
        stand.
                                                                     3 Cases that cite this headnote
        7 Cases that cite this headnote

                                                              [14]   Appeal and Error         Making or compelling
 [9]    Creditors' Remedies         Relation to principal            restitution
        action
                                                                     When erroneous judgment has not been
        Creditors' Remedies         Jurisdiction of                  suspended pending appeal and relief granted has
        principal action                                             already been obtained, successful appellant may
        Garnishment is not original suit, but ancillary to           reclaim what he has been deprived of, but he
        main one, and for that reason takes jurisdiction             must do so in normal course of judicial process
        from main suit.                                              by proper pleading, citation to all interested
                                                                     parties, and evidence establishing denial of his
        6 Cases that cite this headnote                              rights.

                                                                     4 Cases that cite this headnote
 [10]   Appeal and Error         Attachment and
        garnishment
        Appeal and Error         Effect of affirmance         [15]   Appeal and Error         Making or compelling
                                                                     restitution
        When trial court loses jurisdiction in main suit
        by reason of appeal, it likewise loses jurisdiction          Successful appellant may reclaim relief without
        in ancillary garnishment proceeding, but if                  resorting to new suit.



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                        2
                                                                                                            A-112
        Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 176 of 686
Baca v. Hoover, Bax & Shearer, 823 S.W.2d 734 (1992)


                                                                    though debtor did not appeal from garnishment
        1 Cases that cite this headnote                             action; garnishment proceeding had become
                                                                    nullity and writs issued thereunder were of
 [16]   Implied and Constructive                                    no further force or authority when summary
        Contracts    Restitution                                    judgment was reversed.
        Party may have restitution upon its own                     3 Cases that cite this headnote
        motion after evidentiary hearing establishing
        with certainty what he had lost.

        1 Cases that cite this headnote
                                                            Attorneys and Law Firms

 [17]   Appeal and Error        Restitution                  *736 Michael Louis Minns, Wolf D. Schroeter, Scott L.
        Abuse of discretion standard governed review        Franck, Houston, for appellants.
        of trial court's decision overruling defendants'
                                                            Hal G. Wolff, Larry Huelbig, Houston, for appellee.
        motion for restitution.
                                                            Before MURPHY, SEARS and CANNON, JJ.

 [18]   Appeal and Error        Abuse of discretion
        Test for “abuse of discretion” is whether court              MAJORITY OPINION ON REHEARING
        acted without reference to any guiding rules and
        principles.                                         CANNON, Justice.

                                                            This appeal arises from a suit for attorney's fees. The Bacas
                                                            bring four points of error. We reverse and render.
 [19]   Appeal and Error        Abuse of discretion
        Mere fact or circumstance that trial judge          On January 5, 1988, the law firm of Hoover, Bax, and Shearer
        may decide matter within his discretionary          (HBS) filed suit against Joseph and Pamela Baca to recover
        authority in manner different from what appellate   attorney's fees for legal services allegedly rendered on behalf
        judgment would decide if placed in similar          of the Bacas. HBS sought recovery under theories of sworn
        circumstance does not demonstrate abuse of          account and quantum meruit.
        discretion has occurred.
                                                            At the same time, HBS initiated a garnishment action against
                                                            Texas Commerce Bank–Westlake Park and Baca Landata,
 [20]   Appeal and Error         Substitution of            Inc. That proceeding was docketed separately from the suit
        reviewing court's discretion or judgment            for attorney's fees and given a different cause number. On
        When reviewing under abuse of discretion            January 6, 1988, the trial court granted HBS's prejudgment
        standard, appellate court must not substitute its   applications for writs of garnishment and writ of attachment.
        judgment for trial court, rather, it must decide    On that same date, a writ of garnishment was served
        whether trial court's decision was arbitrary or     upon Texas Commerce Bank National Association (Texas
        unreasonable.                                       Commerce), the successor by merger to Texas Commerce
                                                            Bank–Westlake Park. On February 1, 1988, Texas Commerce
                                                            answered and admitted it was indebted to the Bacas in the
                                                            sum of $32,582.22. That sum represented the balance in two
 [21]   Implied and Constructive
                                                            checking accounts owned by the Bacas. A writ of garnishment
        Contracts    Restitution
                                                            was also served on Baca Landata, Inc., but it did not timely
        Debtor was entitled to restitution of money         answer. Baca Landata, however, was not indebted to the
        provided to garnishor under writ of garnishment     Bacas and was eventually dismissed from the garnishment
        after summary judgment in favor of garnishor        proceeding by agreement. The writ of attachment was also
        in underlying proceeding was reversed, even         executed on certain property owned by the Bacas.


              © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                       3
                                                                                                            A-113
        Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 177 of 686
Baca v. Hoover, Bax & Shearer, 823 S.W.2d 734 (1992)


                                                                     [1] [2] [3] [4] TEX.R.CIV.P. 162 provides that a plaintiff
On February 17, 1988, the trial court granted HBS's motion          has an absolute right to take a nonsuit before resting its
for summary judgment in the underlying suit for attorney's          case against the defendant, provided that the defendant does
fees. On April 18, 1988, the Bacas perfected *737 an                not have a pending claim for affirmative relief. Johnson
appeal from that summary judgment. On April 21, 1988,               v. Harless, 651 S.W.2d 259, 260 (Tex.1983) (per curiam);
HBS and Texas Commerce entered into an agreed final                 Weaver v. Jock, 717 S.W.2d 654, 657 (Tex.App.—Waco
judgment in the garnishment proceeding. That judgment               1986, writ ref'd n.r.e.). A “claim for affirmative relief”
ordered HBS to recover $32,332.22 from Texas Commerce.              must be a pleading that states facts showing a cause of
It also allowed Texas Commerce to recover $250.00 in
                                                                    action independent of the plaintiff's claim.       Greenberg v.
attorney's fees from the Bacas. On April 26, 1988, HBS
                                                                    Brookshire, 640 S.W.2d 870, 872 (Tex.1982) (per curiam);
received from Texas Commerce a check in the amount of
                                                                    Progressive Ins. Co. v. Hartman, 788 S.W.2d 424, 426
$32,332.22 that was credited to the February 17 summary
                                                                    (Tex.App.—Dallas 1990, no writ); Weaver, 717 S.W.2d
judgment in the underlying action.
                                                                    at 657. Such a claim allows the defendant to recover
                                                                    benefits, compensation, or relief even though the plaintiff
On March 9, 1989, this Court, in an unpublished opinion
                                                                    has abandoned his cause of action or failed to establish it.
reversed the summary judgment. The Court held that recovery
                                                                    Weaver, 717 S.W.2d at 657. If the defendant is doing nothing
by HBS on a theory of sworn account was improper where
                                                                    more than resisting the plaintiff's recovery, the pleading
the petition named the Bacas as defendants, but the attached
                                                                    cannot be construed as requesting affirmative relief. Lipsey
invoices named only Baca Publications, Inc. The Court
                                                                    v. Lipsey, 660 S.W.2d 149, 151 (Tex.App.—Waco 1983, no
also held that the trial court misplaced the burden of proof
                                                                    writ). Whether a pleading is an affirmative claim for relief is
in overruling the Bacas' motion to dissolve the writ of
                                                                    determined by the facts alleged and not by the name given the
attachment and remanded to the trial court for redetermination
                                                                    plea or by the form of the prayer for relief. Progressive Ins.
of that motion. On remand, Pamela Baca moved for partial
                                                                    Co., 788 S.W.2d at 426. A claim is “pending” from the time
summary judgment. That motion was granted on June 6, 1989.
                                                                    it has been filed until it is finally and conclusively disposed
On February 26, 1990, the Bacas filed in the underlying
                                                                    of. Tri–M Erectors, Inc. v. Clearwater Constructors, Inc., 788
action a combined motion for restitution, dissolution of writ
                                                                    S.W.2d 906, 908 (Tex.App.—Austin 1990, writ denied).
of attachment, and dissolution of writ of garnishment (motion
for restitution). The motion for restitution sets out all the
                                                                    It is beyond dispute that the Bacas' motion for restitution was
facts necessary to support a cause of action for restitution. On
                                                                    pending at the time of HBS's nonsuit. At issue is whether
March 2, 1990, HBS moved to dismiss the underlying action
                                                                    that motion is a claim for affirmative relief. HBS contends
pursuant to TEX.R.CIV.P. 162. On that same date, the trial
                                                                    that the motion for restitution is not a claim for affirmative
court granted HBS's motion and entered an order discharging
                                                                    relief because it was not a proper pleading under the Rules
the writ of attachment. After a hearing on March 28, 1990, the
                                                                    of Procedure and it was not filed *738 timely in the proper
trial court denied the Bacas' motion for restitution. The Bacas
                                                                    proceeding. HBS argues that a claim for affirmative relief
appeal from that order.
                                                                    can only be made through pleadings, as distinguished from

In their first point of error, the Bacas contend the trial court    a mere motion. Under        TEX.R.CIV.P. 47, pleadings that
erred in denying their motion for restitution.                      set forth a claim for relief include a petition, counterclaim,
                                                                    crossclaim, or third-party claim. Since the Bacas' motion for
Before we address this point, we must direct our attention to       restitution is not any of the above, HBS asserts that it is
HBS's contention that the trial court did not have jurisdiction     not a claim for affirmative relief. HBS also argues that the
to hear the Bacas' motion because it granted a nonsuit to HBS.      Bacas' should have filed their motion for restitution in the
The nonsuit was granted after the Bacas filed their motion for      garnishment proceeding, instead of in the underlying action.
restitution. In the absence of the nonsuit, the order denying the   By failing to do so, the Bacas waived any attack on the
Bacas' motion for restitution purports to dispose of all issues     garnishment judgment since it became final thirty days after it
and all parties since it states that “any relief not granted is     was signed.  Glenn W. Casey Constr., Inc. v. Citizen's Nat'l
hereby denied.”      Teer v. Duddlesten, 664 S.W.2d 702, 704        Bank, 611 S.W.2d 695, 701–702 (Tex.App.—Tyler 1980,
(Tex.1984).                                                         no writ);    Southern Pipeline Co., Inc. v. Humble Oil and



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             4
                                                                                                                    A-114
        Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 178 of 686
Baca v. Hoover, Bax & Shearer, 823 S.W.2d 734 (1992)


Refining Co., 496 S.W.2d 248 (Tex.App.—Houston [14th              deposit in lieu of a supersedeas bond when they appealed the
Dist.] 1973, writ ref'd n.r.e.); TEX.R.CIV.P. 329b.               summary judgment. Nonetheless, HBS obtained a judgment
                                                                  in the garnishment proceeding while that appeal was pending.
 [5] [6] The Bacas' motion for restitution seeks the return It continued to hold the garnished funds after the underlying
of monies garnished by HBS in the absence of an underlying        judgment was reversed. On remand, HBS abandoned its
final judgment on the debt. While it is not one of the            underlying cause of action for the debt without ever obtaining
                                                                  a judgment or otherwise having proven the Bacas' liability for
pleadings enumerated in        TEX.R.CIV.P. 47, that fact alone
                                                                  the debt.
is not fatal. The facts alleged in the plea, not the name
of the plea, determine whether it is a claim for affirmative
                                                                   [14] [15] [16] When an erroneous judgment has not been
relief. Progressive Ins. Co., 788 S.W.2d at 426. We hold that
                                                                  suspended pending appeal and the relief granted has already
the Bacas' motion for restitution was a pending claim for
                                                                  been obtained, the successful appellant may reclaim what he
affirmative relief and that the trial court had jurisdiction to
                                                                  has been deprived of. Salgo v. Hoffman, 521 S.W.2d 922,
hear that motion.
                                                                  925 (Tex.App.—Dallas 1975, no writ). He must do so in the
                                                                  normal course of judicial process by proper pleading, citation
 [7] [8] [9] [10] [11] Further, it is a well-established
                                                                  to all interested parties, and evidence establishing the *739
and longstanding rule that the validity of judgment in a
garnishment action rests upon the finality of the underlying      denial of his rights.       Currie v. Drake, 550 S.W.2d 736,
                                                                  740 (Tex.App.—Dallas 1977, writ ref'd n.r.e.); Salgo, 521
debt judgment.       Taylor v. Trans–Continental Properties,
                                                                  S.W.2d at 925. The successful appellant may reclaim relief
Ltd., 670 S.W.2d 417, 419 (Tex.App.—Tyler 1984, rev'd
                                                                  without resorting to a new suit. Id. It would be unreasonable to
on other grounds, 717 S.W.2d 890 (Tex.1986);                 Tom  impose technical formalities on a party attempting to recover
Benson Chevrolet Co., Inc. v. Beall, 567 S.W.2d 857, 859          wrongfully taken property to which he is entitled, so long as
(Tex.App.—San Antonio 1978, writ ref'd n.r.e.). If the
                                                                  basic requirements of notice and hearing are met.        Currie,
underlying judgment has not reached that stage of the judicial
                                                                  550 S.W.2d at 740. A party may have restitution upon its
process in which it is not subject to being set aside by the
                                                                  own motion after an evidentiary hearing establishing with
trial or appellate court, then the judgment in the ancillary
                                                                  certainty what he has lost. Id. (Emphasis added). The Bacas'
garnishment action cannot stand.         Taylor, 670 S.W.2d at    have complied with these requirements.
419. A garnishment is not an original suit, but ancillary to
the main one, and for that reason takes its jurisdiction from      [17]     [18]    [19]      [20] Having determined that the trial
the main suit. Id. (citing King & King v. Porter, 113 Tex.        court had jurisdiction to hear the Bacas' motion for restitution,
198, 252 S.W. 1022 (1923)). Thus, when the trial court loses      we must now decide whether it was proper for the trial
jurisdiction in the main suit by reason of an appeal, it likewise court to overrule that motion. The Bacas do not say what
loses jurisdiction in the ancillary garnishment proceeding.       standard of review applies. HBS states that the standard of
   Taylor, 670 S.W.2d at 419. If the judgment in the main           review is “abuse of discretion.” Since that standard governs
suit is affirmed, the trial court regains jurisdiction over the     the review of virtually all pretrial rulings, we apply it
garnishment action. Id. If the judgment in the main suit is         here. The test for abuse of discretion is whether the court
reversed, the garnishment proceedings become a nullity and          acted without reference to any guiding rules and principles.
the writs issued thereunder are functus officio, or of no further
                                                              Craddock v. Sunshine Bus Lines, 134 Tex. 388, 133
force or authority. Id. (Emphasis added).                  S.W.2d 124, 126 (Tex.Comm.App.1939, opinion adopted).
                                                           The mere fact or circumstance that a trial judge may decide a
 [12]    [13] We are aware that TEX.R.CIV.P. 162 is to matter within his discretionary authority in a manner different
be construed liberally in favor of the right to nonsuit.   from what an appellate judge would decide if placed in a
    Greenberg, 640 S.W.2d at 872. We are also aware that   similar circumstance does not demonstrate that an abuse of
the remedy of garnishment is summary and harsh and should  discretion has occurred. Jones v. Strayhorn, 159 Tex. 421,
not be sustained unless there is strict compliance with    321 S.W.2d 290, 295 (Tex.1959). The appellate court must
statutory requirements. Fogel v. White, 745 S.W.2d 444,    not substitute its judgment for the trial court, rather, it must
446 (Tex.App.—Houston [14th Dist.] 1988, orig. proceeding  decide whether the trial court's decision was arbitrary or
[leave denied] ). Here, the Bacas posted a $20,000.00 cash


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                          5
                                                                                                                  A-115
         Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 179 of 686
Baca v. Hoover, Bax & Shearer, 823 S.W.2d 734 (1992)


unreasonable. Landry v. Travelers Ins. Co., 458 S.W.2d 649,         debtor filed a motion for new trial in the underlying action.
651 (Tex.1970).                                                     The trial court entered an order granting the debtor's motion
                                                                    for new trial and setting aside the garnishment judgment.
Although it acknowledged error in rendering a judgment in           The garnishee then moved to vacate that part of the court's
the garnishment proceeding before the underlying judgment           order setting aside the garnishment judgment. That motion
became final, the trial court denied the Bacas' motion for          was granted and the debtor appealed. This Court held that
restitution stating that it could not correct the error since the   while the judgment in the garnishment action was erroneously
Bacas did not appeal from the garnishment action. The trial         rendered before the judgment in the underlying action became
court's ruling relied solely on the holding in Glenn W. Casey       final, the debtor could have cured the error by a timely appeal
Constr., Inc. There, the garnishor obtained a default judgment
                                                                    from the garnishment judgment.        496 S.W.2d at 248–49.
against the garnishee in a garnishment action before obtaining
judgment in the underlying debt action. Fifty-seven days later,
                                                                    On the facts of this case, it was not necessary for the Bacas
the garnishor obtained a judgment against the debtor in the
                                                                    to appeal from the garnishment judgment. Garnishment is
underlying action. At the same time, the trial court set aside
                                                                    but a mode of enforcing execution of the court's judgment.
the earlier default judgment in the garnishment action and
entered a second default judgment based on the judgment in             Tom Benson Chevrolet, 567 S.W.2d at 859. A judgment
                                                                    that is nonexistent will not support a garnishment judgment.
the underlying action.     611 S.W.2d at 697.
                                                                    Id. Here, there is no underlying judgment to support the
                                                                    garnishment judgment. The Bacas successfully appealed the
On appeal by writ of error from the garnishment proceeding,
                                                                    summary judgment in the underlying debt action. On remand,
the garnishee argued that the first default judgment be set
                                                                    the trial court did not hold proceedings or render judgment
aside because it was entered before the garnishor obtained
                                                                    to establish the Bacas' liability, if any, for the debt. As
the judgment in the underlying debt action. The garnishee
                                                                    previously noted, HBS sued under theories of sworn account
also argued that the court lacked jurisdiction to set aside the
                                                                    and quantum meruit. The trial court on remand granted partial
first default judgment and enter a second default judgment.
                                                                    summary judgment in favor of Pamela Baca, finding that she
   611 S.W.2d at 698. The Court of Appeals held that                was not liable for the debt under a theory of sworn account.
the trial court erred in entering a default judgment in the         The trial court did not determine her liability under a theory of
ancillary garnishment proceeding before rendering judgment          quantum meruit, nor did it determine Joseph Baca's liability
in the underlying action and before that judgment became            for the debt under either a sworn account or a quantum
                                                                    meruit theory. Yet, HBS still held in its possession more than
final.    611 S.W.2d at 701. The court, concluding that the
                                                                    $32,000.00 of the Bacas' funds as a result of garnishment.
garnishment judgment was not void, also held that the trial
court lacked jurisdiction to set aside the first default judgment
                                                                    The Bacas were a party to the underlying debt action, not the
after the expiration of 30 days absent an appeal, bill of
                                                                    garnishment action. Certainly, the Bacas were not required to
review, or writ of error. Since the garnishee properly brought
                                                                    appeal from a judgment rendered in a proceeding in which
a writ of error complaining of both default judgments in the
                                                                    they were not a party. The validity of a garnishment judgment
garnishment proceeding, both of those judgments were set
                                                                    is solely dependent on the validity of the underlying debt
aside.    611 S.W.2d at 702.                                        claim and not vice-versa. If the Bacas had intervened and
                                                                    appealed only from the garnishment judgment, HBS would
 [21] When the summary judgment was reversed in the                 no doubt be arguing that the Bacas waived error by failing to
instant case, the garnishment proceeding became a nullity           appeal from the underlying debt judgment. At the very least,
and the writs issued thereunder were of no further force or         the Bacas were entitled to a determination of their liability for
authority. Taylor, 670 S.W.2d at 420. As a result, the Bacas        the debt. They were deprived of that opportunity when HBS
were not required to appeal from the garnishment action.            abandoned its cause of action. Likewise, HBS was not entitled
We are aware of this Court's holding in Southern Pipeline.          to garnish monies allegedly owed them by the Bacas without
There, the garnishor obtained a default judgment against the        ever having proven that the Bacas, in fact, incurred the debt.
debtor in the underlying action. Six days later, the garnishor      Such would be the case if we were to allow the trial court's
entered into an agreed *740 judgment with the garnishee             ruling to stand.
in the ancillary garnishment action. Shortly thereafter, the



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               6
                                                                                                                     A-116
        Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 180 of 686
Baca v. Hoover, Bax & Shearer, 823 S.W.2d 734 (1992)


                                                                       that the Bacas recover $32,332.22 from HBS and $250.00
Hence, we hold that the trial court abused its discretion in
                                                                       from Texas–Commerce. We further remand to the trial court
overruling the Bacas motion for restitution and we sustain the
                                                                       to determine the amount of interest that the Bacas are entitled
Bacas' first point of error. In light of our disposition of the
                                                                       to recover.
Bacas' first point of error, we need not address their remaining
points of error. Because HBS abandoned its cause of action
for the debt, the Bacas' motion for restitution is the only            All Citations
claim pending before the trial court, and they are entitled
to recover the funds as a matter of law. Accordingly, we               823 S.W.2d 734
reverse the judgment of the trial court and render judgment

End of Document                                                    © 2021 Thomson Reuters. No claim to original U.S. Government Works.




                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                 7
                                                                                                                        A-117
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 181 of 686




                    Appendix U
         Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 182 of 686
Walnut Equipment Leasing Co. v. J-V Dirt & Loam, a Div...., 907 S.W.2d 912 (1995)




                                                                              2 Cases that cite this headnote
      KeyCite Yellow Flag - Negative Treatment
Distinguished by Jacobs v. Jacobs, Tex.App.-Hous. (14 Dist.), October
2, 2014
                                                                        [2]   Creditors' Remedies   Particular
                                                                              Remedies––Garnishment
                      907 S.W.2d 912                                          Garnishment was not known to common law, but
                  Court of Appeals of Texas,                                  is purely statutory.
                           Austin.
                                                                              2 Cases that cite this headnote
  WALNUT EQUIPMENT LEASING CO., Appellant,
                      v.
                                                                        [3]   Creditors' Remedies        Applicable rules of
       J–V DIRT & LOAM, A DIVISION                                            procedure
       OF J–V MARBLE MFG., INC., and
                                                                              Garnishment proceedings cannot be sustained
     NationsBank of Texas, N.A., Appellees.                                   unless they strictly conform to statutory
                                                                              requirements and related rules. Vernon's
                  No. 03–95–00060–CV.
                                                                              Ann.Texas Rules Civ.Proc., Rule 663a.
                              |
                       Sept. 20, 1995.                                        5 Cases that cite this headnote
                              |
              Rehearing Overruled Nov. 8, 1995.
                                                                        [4]   Creditors' Remedies        Service
Synopsis                                                                      Creditors' Remedies        Defects, objections,
In garnishment action, judgment debtor moved to dissolve                      and amendment
writ of garnishment and sought damages for wrongful
                                                                              Garnishor must strictly comply with requirement
garnishment. The County Court at Law No. 1, Travis
                                                                              that it serve debtor, and its failure to comply is
County, Steve Russell, J., rendered judgment dissolving
                                                                              not mere irregularity. Vernon's Ann.Texas Rules
writ and dismissed action. Judgment creditor appealed. The
                                                                              Civ.Proc., Rule 663a.
Court of Appeals held that: (1) judgment debtor's voluntary
appearance at garnishment proceedings did not cure judgment                   8 Cases that cite this headnote
creditor's failure to serve judgment debtor with copy of writ;
(2) evidence supported trial court's finding that third party on
whom writ was served was entity distinct from debtor, and               [5]   Creditors' Remedies        Defects, objections,
that judgment debtor was not properly served; and (3) even                    and amendment
if judgment creditor sustained its burden to prove grounds                    When judgment debtor voluntarily answers and
for issuing writ of garnishment, judgment creditor's failure                  appears in garnishment suit, debtor waives only
to serve judgment debtor with writ established independent                    irregularities in writ of garnishment and not
grounds for quashing writ.                                                    necessity for writ itself. Vernon's Ann.Texas
                                                                              Rules Civ.Proc., Rule 663a.
Affirmed.
                                                                              5 Cases that cite this headnote
Procedural Posture(s): On Appeal.
                                                                        [6]   Creditors' Remedies        Defects, objections,
                                                                              and amendment
 West Headnotes (18)
                                                                              Judgment debtor's voluntary appearance in
                                                                              garnishment proceedings did not cure judgment
 [1]     Creditors' Remedies   Particular                                     creditor's failure to serve judgment debtor with
         Remedies––Garnishment                                                copy of writ of garnishment. Vernon's Ann.Texas
         Writ of garnishment affords harsh remedy.                            Rules Civ.Proc., Rule 663a.




                 © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               1
                                                                                                                     A-118
        Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 183 of 686
Walnut Equipment Leasing Co. v. J-V Dirt & Loam, a Div...., 907 S.W.2d 912 (1995)


                                                                      tending to support finding; if any probative
        8 Cases that cite this headnote                               evidence supports finding, it must be upheld.


 [7]    Creditors' Remedies          Form, requisites, and
        sufficiency                                            [11]   Appeal and Error         On review of verdict,
        Actual notice to debtor of garnishment action                 findings, and sufficiency of evidence
        does not constitute sufficient notice under rules             Appeal and Error         Clear or plain weight;
        governing garnishment. Vernon's Ann.Texas                     clearly or plainly contrary
        Rules Civ.Proc., Rule 663a.                                   To review factual sufficiency challenge, Court of
                                                                      Appeals considers all evidence and will set aside
        1 Cases that cite this headnote
                                                                      finding only if evidence supporting it is so weak,
                                                                      or evidence to contrary so overwhelming, as to
 [8]    Creditors' Remedies          Weight and                       make it clearly wrong and unjust.
        Sufficiency
        Testimony of principal owner of judgment
        debtor that judgment debtor's name did not             [12]   Creditors' Remedies     Right to Relief;
        include “doing business as” designation and that              Grounds, Defenses, and Factors Considered
        judgment debtor had never done business under                 Evidence was legally and factually sufficient to
        name specified on writ of garnishment as well                 support trial court's finding that judgment debtor
        as testimony that leased equipment was used                   did not and had never done business at address
        at location other than judgment debtor's, that                specified in writ of garnishment and had never
        judgment creditor billed third party for lease                represented to anyone that such address was its
        payments, and that judgment creditor assumed                  correct or proper address, justifying dissolution
        that third party was part of judgment debtor was              of writ of garnishment due to lack of service
        legally and factually sufficient to support trial             of writ on debtor. Vernon's Ann.Texas Rules
        court's finding that third party was entity distinct          Civ.Proc., Rule 664a.
        from judgment debtor and that service on third
        party of writ of garnishment was not sufficient to
        constitute service on judgment debtor. Vernon's
                                                               [13]   Appeal and Error         Specification of Errors
        Ann.Texas Rules Civ.Proc., Rule 663a.
                                                                      Trial court's findings not attacked by appellant
                                                                      are binding on appeal.

 [9]    Creditors' Remedies          Evidence, hearing,               2 Cases that cite this headnote
        and determination
        Apart from proof of grounds supporting issuance
                                                               [14]   Appeal and Error       Verdict, Findings,
        of writ of garnishment, party moving to
                                                                      Sufficiency of Evidence, and Judgment
        dissolve writ bears burden to prove ground for
                                                                      Court of Appeals need not consider grounds not
        dissolution. Vernon's Ann.Texas Rules Civ.Proc.,
                                                                      made basis for judgment. Vernon's Ann.Texas
        Rule 664a.
                                                                      Rules Civ.Proc., Rule 299.
        5 Cases that cite this headnote

                                                               [15]   Creditors' Remedies     Right to Relief;
 [10]   Appeal and Error        Review for factual or
                                                                      Grounds, Defenses, and Factors Considered
        legal sufficiency; “no evidence” review
                                                                      Even if judgment creditor sustained its burden to
        Appeal and Error          Any evidence
                                                                      prove grounds for issuing writ of garnishment,
        To review no evidence challenge, Court of
                                                                      judgment creditor's failure to serve writ on
        Appeals considers only evidence and inferences
                                                                      judgment debtor was independent ground for



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                         2
                                                                                                             A-119
        Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 184 of 686
Walnut Equipment Leasing Co. v. J-V Dirt & Loam, a Div...., 907 S.W.2d 912 (1995)


        dissolving writ. Vernon's Ann.Texas Rules
        Civ.Proc., Rules 663a, 664a.                           Opinion

        2 Cases that cite this headnote                        PER CURIAM.

                                                               This appeal arises from a proceeding to dissolve a writ of
 [16]   Appeal and Error         Necessity of ruling on        garnishment. Appellant Walnut Equipment Leasing Company
        exception                                              obtained a writ of garnishment against appellee NationsBank
        Judgment creditor's failure to obtain ruling on        of Texas, N.A. The writ impounded funds of appellee J–V
        its exception to affidavit of judgment debtor's        Dirt & Loam, a Division of J–V Marble Manufacturing, Inc.,
        officer which was attached to motion to dissolve       against whom Walnut had previously obtained a judgment.
        writ of garnishment on basis that affidavit did not    The underlying judgment was based on J–V's breach of a
        show officer's personal knowledge waived claim         lease for cellular telephones. J–V moved to dissolve the writ
        on appeal. Vernon's Ann.Texas Rules Civ.Proc.,         and also sought damages for wrongful garnishment. After a
        Rule 90; Rules App.Proc., Rule 52(a).                  hearing before the trial court, the court rendered judgment
                                                               dissolving the writ of garnishment. We will affirm the trial
        3 Cases that cite this headnote                        court's judgment.

                                                               A garnishor must serve the judgment debtor with a copy
 [17]   Appeal and Error       Dismissal or nonsuit
                                                               of the writ of garnishment, the application, accompanying
        and striking from docket
                                                               affidavits, and orders of the court as soon as practicable
        Judgment creditor's failure to object in trial
                                                               following service of the writ on the garnishee. Tex.R.Civ.P.
        court that judgment debtor's motion to dismiss
                                                               663a. In point of error one, Walnut asserts that J–V waived the
        garnishment action was unsworn waived claim
                                                               requirement of service when it moved to dissolve the writ and
        on appeal. Vernon's Ann.Texas Rules Civ.Proc.,
                                                               appeared before the trial court. The trial court's findings of
        Rules 90, 664a; Rules App.Proc., Rule 52(a).
                                                               fact reveal that it dissolved the writ based on Walnut's failure
        1 Cases that cite this headnote                        to serve J–V as Rule 663a required. Walnut does not dispute
                                                               its failure to serve J–V with a copy of the writ.

 [18]   Creditors' Remedies         Motions in general         Following Walnut's service of the writ on NationsBank, J–V
        Although motion to dissolve writ of garnishment        filed a “Motion To Dissolve *915 Writ of Garnishment and
        must be sworn, unsworn motion does not present         for Damages, Costs, and Attorney's Fees.” The court held an
        jurisdictional or fundamental defect. Vernon's         evidentiary hearing, in which J–V participated and adduced
        Ann.Texas Rules Civ.Proc., Rules 663a, 664a.           evidence on its damages for wrongful garnishment. Several
                                                               months later, J–V filed a “Motion To Release Garnished
        1 Cases that cite this headnote                        Funds and for Dismissal.” The court then signed its order
                                                               dissolving the writ of garnishment and dismissing the cause.

                                                                [1]   [2]   [3]    [4]   [5] The writ of garnishment affords
Attorneys and Law Firms                                        a harsh remedy. It was not known to the common law,
                                                               but is purely statutory. Beggs v. Fite, 130 Tex. 46, 106
*914 William A. Petersen, Jr., Houston, for Appellant.         S.W.2d 1039, 1042 (1937); see Tex.Civ.Prac. & Rem.Code
                                                               Ann. §§ 63.001–.005 (West 1986 & Supp.1995); Tex.R.Civ.P.
David G. Caldwell, Austin, for J–V Dirt & Loam.
                                                               657–679. For this reason, garnishment proceedings cannot
Jeffrey J. Brookner, Hirsch & Westheimer, P.C., Houston, for   be sustained unless they strictly conform to the statutory
NationsBank of Texas.                                          requirements and related rules. Fite, 106 S.W.2d at 1042;
                                                                   Pinkston v. Victoria Bank & Trust Co., 215 S.W.2d 245,
Before CARROLL, C.J., and ABOUSSIE and JONES, JJ.
                                                               247 (Tex.Civ.App.—Waco 1948, no writ). The garnishor must
                                                               strictly comply with the requirement that it serve the debtor,
                                                               and its failure to comply is not a mere irregularity. Small


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                          3
                                                                                                                A-120
        Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 185 of 686
Walnut Equipment Leasing Co. v. J-V Dirt & Loam, a Div...., 907 S.W.2d 912 (1995)


Business Inv. Co. v. Champion Int'l Corp., 619 S.W.2d 28,        probative evidence supports the finding, it must be upheld.
30 (Tex.Civ.App.—Houston [1st Dist.] 1981, no writ). When        Responsive Terminal Sys., Inc. v. Boy Scouts of Am., 774
the judgment debtor voluntarily answers and appears in a         S.W.2d 666, 668 (Tex.1989); Southern States Transp., Inc. v.
garnishment suit, the debtor waives only irregularities in       State, 774 S.W.2d 639, 640 (Tex.1989). To review Walnut's
the writ of garnishment and not the necessity for the writ       factual-sufficiency challenge, we consider all the evidence
itself. Id.; e.g., Long v. Cosden Petroleum Corp., 407 S.W.2d    and will set aside the finding only if the evidence supporting it
1, 2–3 (Tex.Civ.App.—Texarkana 1966, no writ) (debtor            is so weak, or the evidence to the contrary so overwhelming,
who filed general pleading waived technical defect in writ       as to make it clearly wrong and unjust. Cain v. Bain, 709
of garnishment); see 38 C.J.S. Garnishment § 165 (1943)          S.W.2d 175, 176 (Tex.1986); *916 West v. Watkins, 594
(garnishment void because properly certified copy of writ was    S.W.2d 800, 802 (Tex.Civ.App.—San Antonio 1980, writ
not left with debtor is not validated by debtor's appearance).   ref'd n.r.e.).

 [6]    [7] Given the requirement that a garnishor strictly      Walnut does not challenge the court's finding number one,
comply with rules governing garnishment proceedings, we          which states, “The correct name of the Defendant herein is
hold that J–V's voluntary appearance did not cure Walnut's       J–V Dirt and Loam, a Division of Marble Manufacturing,
failure to serve it with a copy of the writ. Small Business      Inc.” We are therefore bound by this finding. Des Champ
Inv. Co., 619 S.W.2d at 30. This holding is in accord with       v. Featherston, 886 S.W.2d 536, 541 (Tex.App.—Austin
our previous holding that actual notice to the debtor of a       1995, no writ). John Sprenkle, the principal owner of J–V,
garnishment action does not constitute sufficient notice under   denied that the company's name included “d/b/a Turner and
                                                                 Associates.” He testified that J–V Dirt & Loam, a Division
Rule 663a. See     Hering v. Norbanco Austin I, Ltd., 735
                                                                 of J–V Marble Manufacturing, Inc., had never done business
S.W.2d 638 (Tex.App.—Austin 1987, writ denied). We note
                                                                 under the name of Turner and Associates.
that the court of appeals in DEL–PHI Eng'g Assocs., Inc.
v. Texas Commerce Bank–Conroe, N.A., held that judgment
                                                                 William Shapiro, president of Walnut, testified that Walnut
debtors, who had not been served with a copy of the writ
                                                                 received a check in partial payment of the lease from “Turner
of garnishment, waived notice by agreeing to the second
                                                                 Trucking Company, debtor in possession.” He also stated that
hearing on their motion to dissolve.         771 S.W.2d 589,     Sprenkle told Walnut that the leased equipment would be in
591 (Tex.App.—Beaumont 1989, no writ). To the extent that        the possession of Turner Trucking. Each month, Walnut billed
DEL–PHI compels a determination that J–V waived service          J–V by sending an invoice to the address J–V directed; J–V
of the writ in this case, we decline to follow it. We overrule   frequently changed the address for invoicing. At some point,
point one.                                                       Walnut was told to send invoices to Turner and Associates.

 [8] In its second point of error, Walnut challenges the legal The trial court admitted in evidence Walnut's business records
and factual sufficiency of the evidence to support the trial   along with the affidavit of Shapiro. The records and affidavit
court's finding of fact number two. This finding states, “The  show that shortly after signing the lease, J–V told Walnut to
Defendant does not now and has never at any time done          send its bills to the attention of Joanne Turner at the address
business under the name Turner and Associates.” In finding     given in the lease for the location of the leased phones. About
number four, which Walnut does not challenge, the trial court  one month later, Sprenkle informed Walnut that it should
states that Walnut served J–V “doing business as Turner and    contact Bill Turner about the leased equipment. The next
Associates” at 3510 Rivercrest Drive, Austin, Texas 78746.     month, Sprenkle told Walnut to talk to Joanne Turner of the
                                                               National Safety Association to verify the information in the
 [9] [10] [11] Apart from proof of the grounds supporting lease. Sprenkle said that Joanne was the person who was using
issuance of the writ, the party moving to dissolve the writ    the leased equipment and who was to pay the invoices. Joanne
bears the burden to prove the ground for dissolution. See      Turner confirmed with Walnut that the leased equipment
Tex.R.Civ.P. 664a; 38 C.J.S. Garnishment § 272(c) (1943);      had been installed in vehicles at her place of business. On
e.g., Jefferson Sav. & Loan Ass'n v. Adams, 802 S.W.2d         September 30, 1991, Walnut sent Sprenkle an invoice that was
811, 813 (Tex.App.—San Antonio 1990, writ denied). To          returned with a notation by the post office giving the address
review Walnut's no-evidence challenge, we consider only the    of Turner and Associates.
evidence and inferences tending to support the finding. If any



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             4
                                                                                                                  A-121
        Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 186 of 686
Walnut Equipment Leasing Co. v. J-V Dirt & Loam, a Div...., 907 S.W.2d 912 (1995)


Shapiro states in his affidavit that because Sprenkle had           sent. Shapiro states in his affidavit that a new address, “3510
told Walnut that Turner and Associates possessed the leased         Rivercrest; Austin, Texas 78746” was obtained from the post
equipment, Walnut assumed that Turner and Associates                office and was the last address known to Walnut. A memo
was associated with or was a division of J–V Marble                 among Walnut's business records dated February 15, 1993,
Manufacturing, Inc.                                                 notes that the new address for Turner and Associates is 3510
                                                                    Rivercrest, Austin, Texas 78746. In testifying on his attorney's
Sprenkle's testimony that J–V's name did not include “d/            fees, Walnut's attorney stated that the last address Walnut had
b/a Turner and Associates” and that J–V had never done              been sending invoices to, and apparently receiving checks
business as Turner and Associates is clearly some evidence          from, was 3510 Rivercrest.
to support the challenged finding. The remaining evidence,
including testimony that the leased equipment was used at           The facts shown are that J–V itself changed addresses once
a location other than J–V's, that Walnut billed Turner and          and that it directed invoices under the lease to a second
Associates for lease payments, and that Walnut assumed that         address. Several months after the lease was signed, Walnut's
Turner and Associates was part of J–V, does not overcome            invoices were returned. Nothing in the evidence, however,
Sprenkle's testimony. Because both legally and factually            connects the address at Rivercrest to J–V. The evidence
sufficient evidence support the trial court's finding that Turner   shows, legally and factually, that during the time in question
and Associates was an entity distinct from J–V, we overrule         J–V had addresses other than 3510 Rivercrest. The evidence
point two.                                                          also shows that, as to the relations between the parties, J–V
                                                                    never represented 3510 Rivercrest to be its correct address.
 [12] In its third point of error, Walnut challenges the legal      The evidence is legally and factually sufficient to support the
and factual sufficiency of the evidence to support the trial        trial court's third finding of fact. We therefore overrule point
court's fact finding number three. This finding states, “The        three.
Defendant does not now and has never done business at 3510
Rivercrest Drive, Austin, Texas 78746, nor has Defendant             [13] [14] In points of error four and five, Walnut complains
ever represented to anyone that was its correct or proper           that the evidence is legally and factually insufficient to
address.”                                                           support the trial court's dismissal of the writ of garnishment.
                                                                    Walnut first argues that the dismissal cannot be supported
Regarding J–V's address, Shapiro testified that Walnut sent         by J–V's claim that the underlying judgment, obtained in
invoices on the lease to the addresses furnished to its             Pennsylvania, is invalid. The trial court's fact findings four
employees. Walnut's business records, as well as Shapiro's          and five reveal, however, that it based the dismissal on
affidavit, document several addresses for J–V. The lease,           Walnut's failure to serve the writ of garnishment on J–V as
signed August 12, 1991, gave J–V's address as 12009 Harold          required by Rule 663a. Because Walnut does not attack these
Green in Austin and the location of the leased equipment as         findings, they are binding on appeal. Des Champ, 886 S.W.2d
9390 Research in Austin. On August 27, J–V requested that           at 541. We need not consider grounds not made the basis for
all bills be sent to the Kaleido Building at 9390 Research. One     the judgment. See Tex.R.Civ.P. 299.
month later, Sprenkle requested a copy of the lease, which
Walnut sent to 12009 Harold Green. Sprenkle told Walnut on           [15] Walnut next asserts that because it proved the grounds
October 3, however, that he had not received the lease, that        relied on for issuance of the writ of garnishment, it was
the Harold Green address was incorrect, and that the correct        entitled to a judgment upholding the writ. On a motion to
address was 305 Industrial Boulevard in Austin. The location        dissolve the writ, Texas Rule of Civil Procedure 664a assigns
at *917 Harold Green was apparently property on which J–V           to the garnishor the burden to prove the grounds relied on to
was building. Walnut sent a copy of the lease to 305 Industrial     issue the writ. See Tex.Civ.Prac. & Rem.Code Ann. § 63.001
Boulevard, and Sprenkle confirmed on October 23 that he had         (West 1986). 1 At the same hearing, however, the party
received the lease.                                                 whose property has been garnished may seek dissolution of
                                                                    the writ “for any grounds or cause, extrinsic or intrinsic.”
Invoices sent to J–V were returned on October 3 with a              Tex.R.Civ.P. 664a. Even if Walnut sustained its burden to
notation by the post office that the new address was “Turner        prove the grounds for issuing the writ, J–V was entitled to
and Associates; P.O. Box 201414” in Austin. The evidence            assert independent reasons for quashing it. If J–V established
does not show the address to which the returned invoices were       its independent ground for dissolving the writ, Walnut's proof



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              5
                                                                                                                     A-122
        Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 187 of 686
Walnut Equipment Leasing Co. v. J-V Dirt & Loam, a Div...., 907 S.W.2d 912 (1995)


                                                                     V's motion to dismiss was unsworn. Although a motion to
would not preclude dissolution. In this case, the trial court
                                                                     dissolve a writ of garnishment must be sworn, an unsworn
concluded that J–V established Walnut's failure to serve it.
                                                                     motion does not present a jurisdictional or fundamental
We therefore disagree that Walnut's proof of the grounds for
issuing the writ compelled a denial of the motion. We overrule       defect. See Sherry Lane Nat'l Bank v. Bank of Evergreen, 715
points four and five.                                                S.W.2d 148, 150 (Tex.App.—Dallas 1986, writ ref'd n.r.e.)
                                                                     (unsworn application for garnishment, though required to
 [16] In its sixth point of error, Walnut claims that J–V's          be sworn, did not present fundamental error);    Hudler–
pleadings were insufficient to support the judgment. Walnut          Tye Constr., Inc. v. Pettijohn & Pettijohn Plumbing, Inc.,
first argues that the motion to dissolve and the motion to           632 S.W.2d 219, 223 (Tex.App.—Fort Worth 1982, no writ);
dismiss lacked the sworn denials required by Rule of Civil           Gottesman v. Toubin, 353 S.W.2d 294, 299 (Tex.Civ.App.—
Procedure 664a. Rule 664a states that a judgment debtor              Houston [1st Dist.] 1962, no writ).
may seek to dissolve a writ of garnishment by sworn written
motion. Tex.R.Civ.P. 664a. Without addressing the question           Walnut next claims that the grounds in the motion to dissolve
whether the *918 motion to dismiss superseded the motion             concerning the validity of the underlying judgment were
to dissolve, we determine that Walnut has waived its objection       insufficient to support the dissolution. Because the trial court
to the lack of sworn pleadings by failing to object and obtain       dissolved the writ on another basis, the grounds Walnut
a ruling in the trial court. See Tex.R.Civ.P. 90; Tex.R.App.P.       attacks are of no consequence. We overrule point six.
52(a).
                                                                 NationsBank independently asserts two points of error that,
 [17]     [18] Walnut specially excepted to the affidavit of in view of our disposition of this case, we need not address.
Sprenkle, which was attached to the motion to dissolve, on the
basis that it did not show Sprenkle's personal knowledge. By     We affirm the judgment of the trial court.
failing to obtain a ruling on its exception, however, Walnut has
waived the claim for review. Tex.R.Civ.P. 90; Tex.R.App.P.
                                                                 All Citations
52(a);      Olney Sav. and Loan Ass'n v. Farmers Market of
Odessa, Inc., 764 S.W.2d 869, 871 (Tex.App.—El Paso 1989,        907 S.W.2d 912
writ denied). Walnut never objected in the trial court that J–




                                                         Footnotes


1      A writ of garnishment is available if a plaintiff has a valid, subsisting judgment and makes an affidavit stating
       that, within the plaintiff's knowledge, the defendant does not possess property in Texas subject to execution
       sufficient to satisfy the judgment. Tex.Civ.Prac. & Rem.Code Ann. § 63.001(3) (West 1986).


End of Document                                                  © 2021 Thomson Reuters. No claim to original U.S. Government Works.




               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                6
                                                                                                                      A-123
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 188 of 686




                    Appendix V
        Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 189 of 686
Rule 108a. Service of Process in Foreign Countries, TX R RCP Rule 108a




     KeyCite Red Flag - Severe Negative Treatment
Enacted Legislation Amended by 2020 TEXAS COURT ORDER 0040 (C.O. 0040),



  Vernon's Texas Rules Annotated
    Texas Rules of Civil Procedure
      Part II. Rules of Practice in District and County Courts
        Section 5. Citation (Refs & Annos)

                                           TX Rules of Civil Procedure, Rule 108a

                                     Rule 108a. Service of Process in Foreign Countries

                                                 Effective: December 31, 2020
                                                          Currentness


(a) Method. Service of process may be effected on a party in a foreign country if the citation and petition is served:


  (1) as prescribed by the foreign country's law for service in that country in an action in its courts of general jurisdiction;


  (2) as the foreign authority directs in response to a letter rogatory or letter of request;


  (3) as provided by Rule 106(a);


  (4) pursuant to the terms and provisions of any applicable international agreement;


  (5) by diplomatic or consular officials when authorized by the United States Department of State; or


  (6) by other means not prohibited by international agreement or the foreign country's law, as the court orders.

  The method for service of process in a foreign country must be reasonably calculated, under all of the circumstances, to give
  actual notice of the proceedings to the defendant in time to answer and defend. A defendant served with process under this
  rule must appear and answer in the same manner and time and under the same penalties as if the defendant had been personally
  served with citation within this state to the full extent that the defendant may be required to appear and answer under the
  Constitution of the United States or under any applicable international agreement in an action either in rem or in personam.


(b) Return. Proof of service may be made as prescribed by the foreign country's law, by court order, by Rule 107, or by a method
provided in any applicable international agreement.


Credits
Dec. 5, 1983, eff. April 1, 1984. Amended by orders of Aug. 21, 2020, and Dec. 18, 2020, eff. Dec. 31, 2020.




               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                 1
                                                                                                                     A-124
        Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 190 of 686
Rule 108a. Service of Process in Foreign Countries, TX R RCP Rule 108a




Editors' Notes

COMMENT TO 2020 CHANGE

    Rule 108a is revised to provide that “other means” of service ordered under (a)(6) must not be prohibited by
    international agreement. Other clarifying and stylistic changes have been made.



Notes of Decisions (5)

Vernon's Ann. Texas Rules Civ. Proc., Rule 108a, TX R RCP Rule 108a
Current with amendments received through January 1, 2021

End of Document                                              © 2021 Thomson Reuters. No claim to original U.S. Government Works.




                 © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                          2
                                                                                                                A-125
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 191 of 686




                   Appendix W
2/17/2021       Case 4:21-cv-00140 Document HCCH | Declaration/reservation/notification
                                            61 Filed     on 08/13/21 in TXSD Page 192 of 686




   DECLARATION/RESERVATION/NOTIFICATION

   Declarations
   Reservations

   Articles: 1,5,8,10,15

   (Click here for the Central Authority designated by Switzerland and other practical information)

   Text of the declarations:

   (Translation)
   Re Article 1
   1. With regard to Article 1, Switzerland takes the view that the Convention applies exclusively to the Contracting
   States. In particular, it believes that documents which are e ectively addressed to a person resident abroad cannot
   be served on a legal entity who is not authorized to receive them in the country in which they were drawn up without
   derogating from Articles 1 and 15, rst paragraph, of the Convention.

   (...)
   Re Article 5, third paragraph
   3. Switzerland declares that in cases where the addressee does not voluntarily accept a document, it cannot o cially
   be served on him or her in accordance with Article 5, rst paragraph, unless it is in the language of the authority
   addressed, i.e. in German, French or Italian, or accompanied by a translation into one of these languages, depending
   on the part of Switzerland in which the document is to be served (cf. annex).

   (...)
   Re Articles 8 and 10
   5. In accordance with Article 21, second paragraph (a), Switzerland declares that it is opposed to the use in its
   territory of the methods of transmission provided for in Articles 8 and 10.
   (...)




https://www.hcch.net/en/instruments/conventions/status-table/notifications/?csid=424&disp=resdn                           1/1
                                                                                                            A-126
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 193 of 686




                    Appendix X
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 194 of 686




                                                                  A-127
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 195 of 686




                                                                  A-128
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 196 of 686




                                                                  A-129
 Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 197 of 686



                                                                       Received and E-Filed for Recore
                                                                                   12/16/2020 6: 15 PIV
                                                                            Melisa Miller, District Cieri
                                                                           Montgomery County, Texa!
                               CAUSE No'?0-12-15427                        Deputy Clerk, Kayla Adam!




ANTONIO CABALLERO,                          §   IN THE DISTRICT COURT OF
                                            §
             JUDGMENT CREDITOR &            §
             GARNISHOR,                     §
                                            §
vs.                                         §
                                            §
FUERZAS ARMADAS                             § MONTGOMERY COUNTY, TEXAS
REVOLUCIONARIAS DE COLOMBIA                 §
a/k/a F ARC-EP a/k/a                        §
REVOLUTIONARY ARMED FORCES                  §
OF COLOMBIA; and THE NORTE DEL              §
VALLE CARTEL,                               §
                                            §
             JUDGMENT DEBTORS.              §
                                            §
vs.                                         §
                                            §
VITOLINC.,                                  §
                                            §
             GARNISHEE.                     §       284TH JUDICIAL DISTRICT


                         APPLICATION FOR
                POST-JUDGMENT WRIT OF GARNISHMENT

      Judgment Creditor & Garnishor Antonio Caballero ("Caballero"), by and

through undersigned counsel, files this Application for Writ of Garnishment pursuant

to Rules 657-679 of the TEXAS RULES OF CIVIL PROCEDURE and TEXAS CIVIL PRACTICE

& REMEDIES CODE§§ 63.001, et seq., respectfully showing the Court as follows:




                                                                            A-130
    Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 198 of 686




                                               I. PARTIES


         1. Judgment Creditor & Garnishor is Antonio Caballero, whose address is c/o

Joseph I. Zumpano or Leon N. Patricios, Zumpano Patricios, P.A., 312 Minorca Ave.

Coral Gables, FL 33134.

        2. Garnishee Vitol Inc. is a Delaware limited liability company doing business

in Texas and that maintains a place of business in Texas is located at 2925 Richmond

Ave., 11th Floor Houston, TX 77098. Vito I Inc. may be served by delivery of the writ

and other process to its registered agent, CT Corporation System, at its registered office

located at 1999 Bryan St., Suite 900 Dallas, TX 75201, or at any other location in the

state where it may be found. 1

                                          II. EXHIBITS

        3.     This application is supported by the following exhibits:

                   • Affidavit of Leon Patricios, Ex. 1;

                   • Docket Sheet from Case No.I: 18-mc-00545-ALC; Olivia
                     Pescatore v. Juvenal Ovidio Ricardo Palmera Pineda, et al; In the
                     United States District Court for the Southern District of New York,
                     Foley Square (Dkt Nos. 38 and 40); and Docket Sheet from Case
                     No. 1:16-MC-00405-ALC; Keith Stansell, et al. v. Revolutionary
                     Armed forces of Colombia (FARC); In the United States District
                     Court for the Southern District of New York, Foley Square (Dkt.
                     Nos. 109and 114);and



1
  Any district court may issue a writ of garnishment. TEX. Crv. PRAC. & REM. CODE§ 63.002. If the
Garnishee's answer in this case is controverted, the case must be tried in this court because Garnishee
is a foreign corporation. TEX. CIV. PRAC. & REM. CODE§ 63.002(b).

                                                   2




                                                                                            A-131
    Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 199 of 686




                        • Judgment in Cause No. 20-09-11744, 20-09-11744; Antonio
                          Caballero v. Fuerzas Armadas Revolucionarias de Colombia, et al;
                          In the District Courts of Montgomery County, Texas, 28th Judicial
                          District, Ex. 3

All Exhibits attached hereto are incorporated herein by reference, and they are true and

correct copies of the original documents.

                                  III. PROCEDURAL HISTORY

         4. On May 20, 2020, Chief Judge Michael K. Moore of the United States District

Court for the Southern District ofFlorida ("S.D. Fla.") entered a final judgment in favor

of Caballero against the Judgment Debtors in the amount of $46,729,667.00, which

was trebled pursuant to Section 18 U.S.C. § 2333, and which included post-judgment

interest at the rate of 0.15% from May 20, 2020, the date of the final judgment (the

"Final Judgment"). The outstanding balance of the non-trebled portion of the

compensatory damages award is $41,734,153.93 and the amounts sought in each of the

pending applications for garnishments before this Court will not exceed such amount. 2

         5.        On September 28, 2020, in Cause No. 20-09-11744 on the docket of this

Court,        sty led   Antonio   Caballero,   Judgment      Creditor     v.   Fuerzas     Armadas

Revolucionarias de Colombia alk/a FARC-EP alk/a Revolutionary Armed Forces of

Colombia and the Norte De Valle Cartel (hereinafter the "Judgment Debtors"),

Caballero registered his Final Judgment issued by the S.D. Fla. against the Judgment



2
  Whether TRIA judgment creditors - such as Caballero - are permitted to collect their total trebled
final judgments is currently on appeal before the Eleventh Circuit Court of Appeals (the "Eleventh
Circuit") in Caballero v. Stansell, et al., No. 20-13102 (11th Cir. 2020). The Eleventh Circuit appeal
will resolve whether Caballero is permitted to seek turnover of the outstanding balance of his trebled
damages award (i.e., $135, 193,487.93) plus interest, or only the outstanding non-trebled portion of
his compensatory damages award (i.e., $41, 734, 153. 93) plus interest.
                                                    3




                                                                                           A-132
 Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 200 of 686




Debtors. The Final Judgment is to be treated the same as any final judgment issued by

this Court pursuant to Section 35.003(b) of the TEXAS CIVIL PRACTICE AND REMEDIES

CODE. The Final Judgment is valid and subsisting and remains unsatisfied.

                       IV. RELEVANT BACKGROUND FACTS

       6.     The Office of Foreign Assets Control ("OFAC"), the U.S. Treasury

Department's sanctions organization, is responsible for maintaining the Specially

Designated Nationals and Blocked Persons List. Through post-judgment discovery

efforts in the S.D. Fla. action, including a subpoena to OFAC, Caballero has learned

that Garnishee is holding blocked assets in the putative name of, or for the benefit of

Rosneft Trading, S.A. ("Rosneft") in the amount of $12,661,259.98, and the

Venezuelan stated owned oil company Petroleos de Venezuela, S.A. (a.k.a. PDVSA;

a.k.a. PETROLEOS DE VENEZUELA S A; a.k.a. PETROLEOS DE VENEZUELA

S.A; a.k.a. REFINERIA EL PALITO) ("PdVSA") in the amount of $9,444,116.76.

       7.     The United States District Court for the Southern District of New York

has twice determined that PdVSA is an agent or instrumentality of the Judgment Debtor

Fuerzas Armadas Revolucionarias de Colombia ("F ARC") as set forth in Exhibit 2

attached hereto, and Judgment Creditor has reason to believe the Court will determine

that Rosneft is an is an agent or instrumentality of the Judgment Debtor Fuerzas

Armadas Revolucionarias de Colombia ("FARC") as set forth in Judgment Debtor's

Motion for Agent or Instrumentality Determination filed in Cause No. 20-09-11744

filed in this Court.

                                          4




                                                                             A-133
 Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 201 of 686




       8.     As set forth in the Affidavit of Leon Patricios, Caballero has reason to

believe, and does believe, that Judgment Debtors do not possess property in Texas titled

in their names subject to execution sufficient to satisfy said Final Judgment. Ex. 1. TEX.

R. CIV. P. 658 (authorizing attorney to execute supporting affidavit).

       9.     Caballero has reason to believe, and does believe, that Garnishee is

indebted to Rosneft, as an agent or instrumentality of the FARC, in the amount of

$12,661,259.98, and is indebted to PdVSA, as an agent or instrumentality of the FARC,

in the amount of$9,444,116.76, Ex. 1.

       10.    Plaintiff seeks a writ of garnishment so that justice may be done, and such

writ is not sought to injure Judgment Debtors or Garnishee.

       Judgment Creditor & Garnishor Antonio Caballero respectfully asks the Court to

(i) grant this application, (ii) instruct the clerk of the court to issue a writ of garnishment

for service upon Garnishee, (iii) enter judgment in favor against of Caballero against

Garnishee, (iv) award to Caballero all attorney's fees and costs of court incurred herein

and (v) grant to Caballero all other relief to which he may be entitled.


                                          Respectfully Submitted,
                                          FASTHOFF LAW FIRM, PLLC

                                          Isl Hank Fasthoff
                                          Hank Fasthoff
                                          Texas Bar No. 24003510
                                          Federal Bar No. 22959
                                          21 Waterway Ave., Suite 300
                                          The Woodlands, Texas 773 80
                                           (Tel) 713.929.9314
                                          hank@fasthofflawfirm.com



                                               5




                                                                                     A-134
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 202 of 686




                                Isl Josevh Zumvano
                                Joseph Zumpano
                                Florida Bar Number: 0056091
                                jzumpano@zplaw.com
                                (Admitted Pro Hae Vice)
                                Leon Patricios
                                Florida Bar Number: 0012777
                                lpatricios@zplaw.com
                                (Admitted Pro Hae Vice)
                                ZUMPANO PATRICIOS, P.A.
                                3 12 Minorca Avenue
                                Coral Gables, FL 33134
                                Telephone: (305) 444-5565

                                Attorneys for Judgment Creditor
                                Antonio Caballero




                                    6




                                                                  A-135
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 203 of 686




                                                                  A-136
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 204 of 686




                                                                  A-137
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 205 of 686




                                                                  A-138
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 206 of 686




                                                                  A-139
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 207 of 686




                                                                  A-140
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 208 of 686




                                                                  A-141
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 209 of 686




                                                                  A-142
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 210 of 686




                                                                  A-143
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 211 of 686




                                                                  A-144
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 212 of 686




                                                                  A-145
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 213 of 686




                                                                  A-146
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 214 of 686




                                                                  A-147
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 215 of 686




                                                                  A-148
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 216 of 686




                                                                  A-149
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 217 of 686




                                                                  A-150
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 218 of 686




                                                                  A-151
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 219 of 686




                                                                  A-152
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 220 of 686




                                                                  A-153
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 221 of 686




                                                                  A-154
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 222 of 686




                                                                  A-155
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 223 of 686




                                                                  A-156
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 224 of 686




                                                                  A-157
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 225 of 686




                                                                  A-158
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 226 of 686




                                                                  A-159
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 227 of 686




                                                                  A-160
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 228 of 686




                                                                  A-161
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 229 of 686




                                                                  A-162
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 230 of 686




                                                                  A-163
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 231 of 686




                                                                  A-164
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 232 of 686




                                                                  A-165
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 233 of 686




                                                                  A-166
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 234 of 686




                                                                  A-167
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 235 of 686




                                                                  A-168
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 236 of 686




                                                                  A-169
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 237 of 686




                                                                  A-170
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 238 of 686




                                                                  A-171
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 239 of 686




                                                                  A-172
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 240 of 686




                                                                  A-173
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 241 of 686




                                                                  A-174
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 242 of 686




                                                                  A-175
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 243 of 686




                                                                  A-176
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 244 of 686




                                                                  A-177
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 245 of 686




                                                                  A-178
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 246 of 686




                                                                  A-179
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 247 of 686




                                                                  A-180
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 248 of 686




                                                                  A-181
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 249 of 686




                    Appendix Y
        Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 250 of 686
H.R. CONF. REP. 107-779, H.R. CONF. REP. 107-779 (2002)




                            H.R. CONF. REP. 107-779, H.R. Rep. No. 779, 107TH Cong., 2ND
                           Sess. 2002, 2002 WL 31529126, 2002 U.S.C.C.A.N. 1430 (Leg.Hist.)
                         P.L. 107-297,TERRORISM *1 **1430 RISK INSURANCE ACT OF 2002

                                              TERRORISM RISK PROTECTION ACT

                                            DATES OF CONSIDERATION AND PASSAGE

                                                    House: November 29, 2001
                                                      Senate: July 25, 2002
                                                   Cong. Record Vol. 148 (2002)

                                                 House Conference Report 107-779
                                                 No. 107-779, November 13, 2002
                                                    [To accompany H.R. 3210]


                                       HOUSE CONFERENCE REPORT NO. 107–779

                                                     **0 November 13, 2002

                             Mr. Oxley, from the committee of conference, submitted the following

                                                    CONFERENCE REPORT

                                                    [To accompany H.R. 3210]

  The committee of conference on the disagreeing votes of the two Houses on the amendment of the Senate to the bill (H.R.
3210), to ensure the continued financial capacity of insurers to provide coverage for risks from terrorism, having met, after full
and free conference, have agreed to recommend and do recommend to their respective Houses as follows:

  That the House recede from its disagreement to the amendment of the Senate and agree to the same with an amendment
as follows:

  In lieu of the matter proposed to be inserted by the Senate amendment, insert the following:


SECTION 1. SHORT TITLE; TABLE OF CONTENTS.

    (a) Short Title.–This Act may be cited as the “Terrorism Risk Insurance Act of 2002”.

    (b) Table of Contents.–The table of contents for this Act is as follows:

  Sec. 1. Short title; table of contents.


                                       TITLE I–TERRORISM INSURANCE PROGRAM

  Sec. 101. Congressional findings and purpose.




                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            1
                                                                                                                   A-182
        Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 251 of 686
H.R. CONF. REP. 107-779, H.R. CONF. REP. 107-779 (2002)




Section 104. General authority and administration of claims

  The Secretary shall have the powers and authorities necessary to carry out the Program. The Secretary shall annually compile
information on the terrorism risk insurance premium rates of insurers *26 for the preceding year. To the extent that such
information is not otherwise available, the Secretary may require insurers to submit their terrorism risk insurance premium rates
to the NAIC, which shall make such information available to the Secretary.


Section 105. Preemption and nullification of pre-existing terrorism exclusions

  This section voids any commercial property and casualty terrorism insurance exclusion that is in force on the date of the
enactment of this Act to the extent that it excludes that in force on the date of the enactment of this Act to the extent that it
excludes losses that would otherwise be insured losses. Any Sate approval of any commercial property and casualty terrorism
insurance exclusion in force on the date of enactment is also void to the extent that it excludes losses that would otherwise
be insured losses.

  This provision is intended to create immediate terrorism coverage for commercial property and casualty policyholders upon
enactment for a short window of time, while allowing insurers to immediately send notices of the increased premium for such
coverage and giving policyholders the option within 30 days of such notice to pay such increased premium or allow reinstatement
of any preexisting terrorism exclusion.


Section 106. Preservation provisions

   This section preserves State regulatory authority except as specifically provided in this legislation. A uniform definition of
a terrorist act is established in this legislation. Until the end of 2003, States would be required to allow rate and form changes
to take **1434 effect immediately but would retain authority to disapprove any rates as excessive, inadequate, or unfairly
discriminatory and where a State has prior approval authority for forms, subsequent review of such forms is permitted. During
the period in which the Secretary's authority to carry out the Program is in effect, the Secretary would have access to any books
and records of insurers that are relevant to the Program.


*27 Section 107. Litigation management

  The Conferees agreed to a provision on litigation management.


Section 108. Termination of program

  This section provides a three-year program (with a transition period for the balance of 2002) that terminates on December 31,
2005. The Secretary shall conduct a study and report to Congress no later than June 30, 2005 on the effectiveness of the Program
and the likely capacity of the property and casualty insurance industry to offer insurance for terrorism risk after termination of
the Program, and the availability and affordability of such insurance for various policyholders, including railroads, trucking,
and public transit.


                                     TITLE II–TREATMENT OF TERRORIST ASSETS

Section 201. Satisfaction of judgments from blocked assets of terrorists, terrorist organizations, and state sponsors of terrorism

  The purpose of Section 201 is to deal comprehensively with the problem of enforcement of judgments rendered on behalf of
victims of terrorism in any court of competent jurisdiction by enabling them to satisfy such judgments through the attachment


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            22
                                                                                                                   A-183
        Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 252 of 686
H.R. CONF. REP. 107-779, H.R. CONF. REP. 107-779 (2002)


of blocked assets of terrorist parties. It is the intent of the Conferees that Section 201 establish that such judgments are to be
enforced. Section 201 builds upon and extends the principles in section 1610(f)(1) of the Foreign Sovereign Immunities Act (28
U.S.C. S 1610(f)(1)), authorizes the enforcement of judgments against terrorist organizations and eliminates the effect of any
Presidential waiver issued prior to the date of enactment purporting to bar or restrict enforcement of such judgments, thereby
making clear that all such judgments are enforceable against any assets or property under any authorities referenced in Section
1610(f)(1).

  Section 201(c) establishes a special rule for cases against Iran. In Section 2002 of the Victims of Trafficking and Violence
Protection Act of 2000 (2000 Act), Congress directed that specified claimants against Iran under Section 1605(a)(7) of the
Foreign Sovereign Immunities Act receive payment in satisfaction of judgments. Unfortunately, several victims and families of
victims who brought suit against Iran, were left out of the 2000 Act. The Conferees have sought to correct this injustice.

  In order to accommodate additional dates within the equitable formula for payment of remaining amounts in the accounts
and rental proceeds, the Conferees added to Section (c) an adjustment to the proportional formula for payment to qualifying
claimants.

  In Section 201(d), the Conferees broadened the definition of “act of terrorism” for purposes of that section; defined the term
“blocked assets”; and clarified the term “terrorist organization” to mean any entity included in the definition provided in Section
 **1435 212(a)(3)(B)(vi) of the Immigration and Nationality Act, (8 U.S.C. S 1182(a)(3)(B)(vi)). This provision is intended
to reach terrorist organizations.


                                *28 TITLE III–FEDERAL RESERVE BOARD PROVISIONS

Section 301. Certain authority of the Board of Governors of the Federal Reserve System

  The Conferees agreed to certain changes to Section 11 of the Federal Reserve Act.

   From the Committee on Financial Services, for consideration of the House bill and the Senate amendment thereto, and
  modifications committed to conference:

  Michael G. Oxley,

  Richard H. Baker,

  Robert W. Ney,

  Sue W. Kelly,

  Christopher Shays,

  Vito Fossella,

  Michael Ferguson,

  John J. LaFalce,

  Paul E. Kanjorski,

  Ken Bentsen,



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             23
                                                                                                                    A-184
        Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 253 of 686
H.R. CONF. REP. 107-779, H.R. CONF. REP. 107-779 (2002)




  James H. Maloney,

  Darlene Hooley,

    From the Committee on the Judiciary, for consideration of sec. 15 the House bill and secs. 10 and 11 of the Senate
  amendment thereto, and modifications committed to conference:

  John Conyers, Jr.,

                                          Managers on the Part of the House.
  Paul Sarbanes,

  Christopher J. Dodd,

  Jack Reed,

  Charles Schumer,

                                          Managers on the Part of the Senate.


H.R. CONF. REP. 107-779, H.R. Rep. No. 779, 107TH Cong., 2ND Sess. 2002, 2002 WL 31529126, 2002 U.S.C.C.A.N. 1430
(Leg.Hist.)

End of Document                                                © 2021 Thomson Reuters. No claim to original U.S. Government Works.




               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            24
                                                                                                                  A-185
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 254 of 686




                    Appendix Z
        Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 255 of 686
Rule 658. Application for Writ of Garnishment and Order, TX R RCP Rule 658




  Vernon's Texas Rules Annotated
    Texas Rules of Civil Procedure
      Part VI. Rules Relating to Ancillary Proceedings
        Section 4. Garnishment (Refs & Annos)

                                            TX Rules of Civil Procedure, Rule 658

                                Rule 658. Application for Writ of Garnishment and Order

                                                    Effective: June 1, 2020
                                                         Currentness


Either at the commencement of a suit or at any time during its progress the plaintiff may file an application for a writ of
garnishment. Such application shall be supported by affidavits of the plaintiff, his agent, his attorney, or other person having
knowledge of relevant facts. The application shall comply with all statutory requirements and shall state the grounds for issuing
the writ and the specific facts relied upon by the plaintiff to warrant the required findings by the court. The writ shall not be
quashed because two or more grounds are stated conjunctively or disjunctively. The application and any affidavits shall be made
on personal knowledge and shall set forth such facts as would be admissible in evidence; provided that facts may be stated
based upon information and belief if the grounds of such belief are specifically stated.

No writ shall issue before final judgment except upon written order of the court after a hearing, which may be ex parte. The
court in its order granting the application shall make specific findings of facts to support the statutory grounds found to exist,
and shall specify the maximum value of property or indebtedness that may be garnished and the amount of bond required of
plaintiff. Such bond shall be in an amount which, in the opinion of the court, shall adequately compensate defendant in the event
plaintiff fails to prosecute his suit to effect, and pay all damages and costs as shall be adjudged against him for wrongfully suing
out the writ of garnishment. The court shall further find in its order the amount of bond required of defendant to replevy, which,
unless defendant exercises his option as provided under Rule 664, shall be the amount of plaintiff's claim, one year's accrual
of interest if allowed by law on the claim, and the estimated costs of court. The order may direct the issuance of several writs
at the same time, or in succession, to be sent to different counties.


Credits
Aug. 18, 1947, eff. Dec. 31, 1947. Amended by order of July 11, 1977, eff. Jan. 1, 1978.



Notes of Decisions (52)

Vernon's Ann. Texas Rules Civ. Proc., Rule 658, TX R RCP Rule 658
Current with amendments received through January 1, 2021

End of Document                                                      © 2021 Thomson Reuters. No claim to original U.S. Government Works.




                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                   1
                                                                                                                        A-186
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 256 of 686




                  Appendix AA
        Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 257 of 686
Rule 659. Case Docketed, TX R RCP Rule 659




  Vernon's Texas Rules Annotated
    Texas Rules of Civil Procedure
      Part VI. Rules Relating to Ancillary Proceedings
        Section 4. Garnishment (Refs & Annos)

                                           TX Rules of Civil Procedure, Rule 659

                                                  Rule 659. Case Docketed

                                                   Effective: June 1, 2020
                                                        Currentness


When the foregoing requirements of these rules have been complied with, the judge, or clerk, or justice of the peace, as the case
may be, shall docket the case in the name of the plaintiff as plaintiff and of the garnishee as defendant; and shall immediately
issue a writ of garnishment directed to the garnishee, commanding him to appear before the court out of which the same is issued
at or before 10 o'clock a.m. of the Monday next following the expiration of twenty days from the date the writ was served, if
the writ is issued out of the district or county court; or the Monday next after the expiration of ten days from the date the writ
was served, if the writ is issued out of the justice court. The writ shall command the garnishee to answer under oath upon such
return date what, if anything, he is indebted to the defendant, and was when the writ was served, and what effects, if any, of the
defendant he has in his possession, and had when such writ was served, and what other persons, if any, within his knowledge,
are indebted to the defendant or have effects belonging to him in their possession.


Credits
Sept. 20, 1941, eff. Dec. 31, 1941. Amended by orders of Aug. 18, 1947, eff. Dec. 31, 1947; July 11, 1977, eff. Jan. 1, 1978.



Notes of Decisions (13)

Vernon's Ann. Texas Rules Civ. Proc., Rule 659, TX R RCP Rule 659
Current with amendments received through January 1, 2021

End of Document                                                     © 2021 Thomson Reuters. No claim to original U.S. Government Works.




               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                   1
                                                                                                                       A-187
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 258 of 686




                  Appendix AB
        Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 259 of 686
Cadle Co. v. Davis, Not Reported in S.W.3d (2010)


                                                               Mark Davis borrowed money from San Antonio Savings
                                                               Association and secured the loan with a first mortgage on
                  2010 WL 5545389
                                                               property he owned in Comal County. Cadle obtained the
    Only the Westlaw citation is currently available.
                                                               indebtedness through a series of transactions. In 1993, Cadle
         SEE TX R RAP RULE 47.2 FOR                            brought suit to convert the loan into a judgment. Cadle and
   DESIGNATION AND SIGNING OF OPINIONS.                        Davis entered into a consent judgment in the amount of
                                                               $45,167.74, and Cadle obtained a lien on the Comal County
            MEMORANDUM OPINION                                 property. At some point, the Internal Revenue Service (“IRS”)
             Court of Appeals of Texas,                        also placed a lien on the Comal County property. Davis
                   San Antonio.                                testified that over the course of four years following the entry
                                                               of the consent judgment Cadle regularly contacted him to
           The CADLE COMPANY, Appellant
                                                               inquire about non-exempt property and ask for payments to
                          v.                                   satisfy the consent judgment. Davis testified he gave a non-
              Mark T. DAVIS and Alamo                          stenographic deposition regarding his assets in 1994.
               Title Company, Appellees.
                                                               In 1997, Pete Barta, a representative of Cadle, began
                No. 04–09–00763–CV.                            discussions with Davis about selling the Comal County
                           |                                   property. Davis claims that Barta offered to settle and release
                     Dec. 29, 2010.                            all claims relating to the consent judgment if Davis resolved
                           |                                   the tax lien issue, sold the property, and gave Cadle the
           Rehearing Overruled April 13, 2011.                 proceeds remaining after paying the IRS. Davis testified Barta
                                                               said “if you can sell it [the property], I will work out a deal
From the 408th Judicial District Court, Bexar County, Texas,
                                                               with the IRS and we will get all of this behind us and be
Trial Court No. 2006–CI–05826; Larry Noll, Judge Presiding.
                                                               through with it.” However, Barta testified he told Davis that
Attorneys and Law Firms                                        if he could persuade the IRS to accept a small portion of the
                                                               proceeds of the sale in order to release its lien, Cadle would
Jeffrey S. Lowenstein, Bell Nunnally & Martin LLP, Dallas,     likewise agree to release its deed of trust in exchange for a
TX, for Appellant.                                             portion of the proceeds. Barta testified he never agreed to
                                                               release the consent judgment. A buyer for the property was
Randal L. Telford, Patricia A. Peterson, Attorney at Law,
                                                               found and Davis contacted the IRS to negotiate a release of
Irving, TX, Troy A. Glander, Davis, Cedillo & Mendoza, Inc.,
                                                               the tax lien. The IRS agreed to release the lien for a portion
San Antonio, TX, for Appellees.
                                                               of the sale proceeds. After the IRS was paid, Cadle received
Sitting: CATHERINE STONE, Chief Justice, SANDEE                $7,500 from the sale.
BRYAN MARION, Justice, STEVEN C. HILBIG, Justice.
                                                               In the present litigation, Davis asserts the 1997 sale and
                                                               agreement satisfied the consent judgment. Davis contends
                                                               numerous documents demonstrate that Cadle agreed to not
              MEMORANDUM OPINION
                                                               only release the lien but also the judgment when Cadle
Opinion by STEVEN C. HILBIG, Justice.                          received a portion of the proceeds on the property sale. Cadle,
                                                               on the other hand, contends the payment of the $7,500 was for
 *1 The Cadle Company appeals the judgment awarding            release of the lien only, and it did not forgive the entire debt.
Mark T. Davis damages and attorney's fees on his breach of     Among other evidence, Cadle refers to Barta's testimony that
contract claim. We reverse the judgment and remand Davis's     the agreement was only to release the lien, as demonstrated
breach of contract and wrongful garnishment claims to the      by the Release of Deed of Trust executed by Cadle.
trial court.
                                                               Both parties agree that from 1997 until 2003, Cadle took no
                                                               action to collect on the consent judgment. Davis testified that
                                                               in September 2003, a Bexar County deputy sheriff left a card
                    BACKGROUND
                                                               at his mother's residence. Davis stated he called the deputy,



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                           1
                                                                                                                A-188
        Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 260 of 686
Cadle Co. v. Davis, Not Reported in S.W.3d (2010)


who told him he had a document directing the sheriff to collect   not been legally satisfied. Before opening statements, the trial
on the Cadle judgment. Davis testified he told the deputy he      court instructed the jury as follows:
had no non-exempt property, and the deputy took no further
action.
                                                                               Therefore, as you listen to the evidence
 *2 Davis testified that approximately two months later Ted                    in this case and consider the evidence
Lance, another Cadle representative, contacted him regarding                   in this matter, you are instructed to
the judgment. Davis said he told Lance the judgment was                        accept as a matter of law that the
settled in 1997, but Lance insisted it was not. Davis testified                1993 judgment of The Cadle Company
Lance warned him that if he did not pay the judgment, Cadle                    versus Mark Davis has been satisfied.
would seize the money in Davis's IBC bank account. Davis                       That issue is not a question for you to
sent Cadle financial information showing he had no assets.                     have to decide.
Davis testified he received harassing phone calls from Cadle
and he decided to make a good faith payment and consult a
lawyer. Davis hired an attorney who sent several letters to
                                                                  At the conclusion of Davis's case, Cadle moved for a directed
Lance in March and April of 2004. Davis claims Lance and
                                                                  verdict on Davis's claims for fraud and breach of contract.
Cadle did not respond to the letters, but stopped harassing
                                                                  The motion was denied. After Cadle rested, Davis moved for
him.
                                                                  directed verdict on two elements of the breach of contract
                                                                  claim—the existence of a contract and breach of the contract.
In March 2006, Cadle garnished Davis's IBC account. Davis
                                                                  Davis's argument for the directed verdict was grounded on
learned of the garnishment when he attempted to withdraw
                                                                  the trial court's ruling on collateral estoppel. The trial court
money from the account on March 29, 2006. Davis contacted
                                                                  granted Davis's motion and included the following instruction
his attorney that day, who then tried to contact Cadle's
                                                                  in the jury charge: “You are instructed that in 1997 there
counsel to discuss the matter. On April 11, 2006, Davis filed
                                                                  was an agreement between Davis and Cadle to satisfy the
an emergency motion to dissolve the writ of garnishment,
                                                                  1993 Consent Judgment and that Cadle has breached that
which was heard the next day. The court granted the motion,
                                                                  agreement.”
dissolved the writ, and dismissed the garnishment suit with
prejudice. Cadle appealed, and the order dissolving the writ
                                                                   *3 The jury returned a verdict in favor of Davis on his claims
of garnishment was affirmed by this court. Cadle Co. v. Int'l
                                                                  of wrongful garnishment, fraud, and breach of contract.
Bank of Commerce, No. 04–06–00456–CV, 2007 WL 752260
                                                                  Davis sought as damages for all three claims the attorney's
(Tex.App.-San Antonio Mar. 14, 2007, pet. denied).
                                                                  fees he incurred in 2004 and in the garnishment action, the
                                                                  money paid to Cadle in 2004, and bank service charges.
On April 12, 2006, Davis filed suit against Cadle for
                                                                  Davis elected to recover on his contract claim, and the trial
breach of contract, wrongful garnishment, and fraud. 1 Cadle
                                                                  court rendered judgment, awarding damages in the amount of
counterclaimed, asserted affirmative defenses, and filed a
                                                                  $273,926, which represents the actual damages ($20,642 .00
third party action against Alamo Title 2 based on Davis's         for attorney's fees in garnishment action and $85 for out-of-
assertion that he was misled by the closing document prepared     pocket), and attorney's fees for preparation of the case through
by Alamo. Davis's claims are based on Cadle's efforts to          trial ($253,199.00).
collect on the consent judgment that Davis contends was
satisfied in 1997.                                                Cadle appeals, claiming the trial court erred in denying its
                                                                  motion for directed verdict on the contract claim because
In his pleadings, Davis alleged the ruling in the garnishment     (1) the claim was barred by either the statute of limitations
case collaterally estopped Cadle from asserting that the          or the statute of frauds, (2) the evidence is legally and
judgment was not satisfied. Cadle disputed the application of     factually insufficient that an agreement was reached, and (3)
collateral estoppel and asked the court to rule on the issue      there was no evidence of an agreement not to collect on the
pretrial. After hearing argument of counsel and reviewing         “allegedly satisfied judgment.” Cadle also asserts the trial
various exhibits, the trial court ruled Cadle was collaterally    court improperly instructed the jury on collateral estoppel,
estopped from asserting that the 1993 consent judgment had        which caused an improper verdict.




               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             2
                                                                                                                   A-189
         Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 261 of 686
Cadle Co. v. Davis, Not Reported in S.W.3d (2010)


Cadle also argues the jury's affirmative finding of wrongful          contends that if there was a breach of contract, it occurred
garnishment was erroneous because an element of a wrongful            in 1997 when it failed to release the judgment and Cadle
garnishment claim is whether there was a valid judgment and           informed Alamo Title it would not release the debt. However,
the court erroneously instructed them that Cadle could not            Davis argues the breach occurred when Cadle attempted to
assert otherwise. Additionally, Cadle claims Davis failed to          collect on the judgment. Davis testified that he had no contact
prove fraud because there is no legal or factually sufficient         from Cadle regarding debt collection efforts until September
evidence of an actionable misrepresentation, and the claim is         2003. Nothing in the record suggests Cadle attempted to
barred by limitations.                                                collect on the consent judgment prior to September 2003.
                                                                      Because the petition alleged that the agreement was that the
Lastly, Cadle claims Davis was not entitled to an award of            judgment was satisfied by the proceeds from the sale of the
damages because (1) there was no legal basis to award Davis           property, we agree with Davis that any breach occurred when
attorney's fees related to the garnishment action, (2) the trial      efforts to collect on the judgment were made. Suit was filed
court admitted highly prejudicial evidence to justify the fees,       in 2006, within the statute of limitations. Therefore, the claim
and (3) the pleadings did not support the award. Cadle asserts        is not barred by limitations.
the award of attorney's fees is excessive and Davis did not
properly segregate the fees.                                          Nor does the purported agreement fall within the statute
                                                                      of frauds. The statute of frauds provides that an agreement
                                                                      “which is not to be performed within one year from the date
                                                                      of making the agreement” is not enforceable unless it is in
      STATUTE OF LIMITATIONS AND FRAUDS
                                                                      writing. See TEX. BUS. & COM.CODE ANN. § 26.01(a),
Cadle moved for a directed verdict on Davis's contract                (b)(6) (West 2009). For the one-year provision to apply,
claim asserting it was barred by the statute of limitations or        performance within one year must be impossible. See Chacko
alternatively the statute of frauds. As a general rule, the statute   v. Mathew, No. 14–07–00613–CV, 2008 WL 2390486, at *3–
of limitations for a breach of contract action is four years          4 (Tex.App.-Houston [14th Dist.] June 12, 2008, pet. denied)
from the day the cause of action accrues. TEX. CIV. PRAC.             (mem.op.); Cruikshank v. Consumer Direct Mortg., Inc., 138
                                                                      S.W.3d 497, 501 (Tex.App.-Houston [14th Dist.] 2004, pet.
& REM.CODE ANN. § 16.004 (West 2002);               Via Net v.
                                                                      denied). Whether an agreement falls within the statute of
TIG Ins. Co., 211 S.W.3d 310, 315 (Tex.2006). A breach of
contract occurs when a party fails or refuses to do something         frauds is a question of law.   Tabrizi v. Daz–Rez Corp., 153
                                                                      S.W.3d 63, 66 (Tex.App.-San Antonio 2004, no pet.). The
he has promised to do.     Mays v. Pierce, 203 S.W.3d 564,
                                                                      purported contract between the parties was an agreement that
575 (Tex.App.-Houston [14th Dist.] 2006, pet. denied). A
                                                                      the judgment would be satisfied upon the sale of the Comal
breach of contract cause of action accrues when a party has
                                                                      County property and Cadle's receipt of the sale proceeds. This
been injured by actions or omissions of another.        Barker v.     obligation is clearly performable in one year and does not fall
                                                                      within the statute of frauds.
Eckman, 213 S.W.3d 306, 311 (Tex.2006) (citing     Moreno
v. Sterling Drug, Inc., 787 S.W.2d 348, 351 (Tex.1990) (“A
cause of action can generally be said to accrue when the
                                                                                     COLLATERAL ESTOPPEL
wrongful act effects an injury”)); see also Stine v. Stewart,
80 S.W.3d 586, 592 (Tex.2002). “The accrual of the cause of           Cadle argues the trial court improperly ruled and instructed
action ‘means the right to institute and maintain a suit; and         the jury on collateral estoppel, resulting in an improper
whenever one person may sue another a cause of action has             verdict. Cadle contends it should not have been collaterally
accrued, and the statute begins to run .’ “ Port Arthur Rice          estopped from asserting that the judgment had not been
Milling Co. v. Beaumont Rice Mills, 105 Tex. 514, 143 S.W.            satisfied because the issue was not fully and fairly litigated
926, 928 (1912)(emphasis omitted).                                    in the garnishment action and the issue of satisfaction of the
                                                                      judgment was not essential to the garnishment judgment.
 *4 Davis based his contract claim on the alleged oral
agreement between Cadle and Davis that the 1993 judgment              The applicability of collateral estoppel to a particular
would be satisfied by Cadle's receipt of a portion of the             judgment is a question of law. James v. City of Houston,
proceeds from the sale of the Comal County property. Cadle            138 S.W.3d 433, 437 (Tex.App.-Houston [14th Dist] 2004,


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                3
                                                                                                                       A-190
           Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 262 of 686
Cadle Co. v. Davis, Not Reported in S.W.3d (2010)


                                                                     appeal. To resolve this point, we must decide what issues were
no pet.);     Nu–Way Energy Corp. v. Delp, 205 S.W.3d 667,
                                                                     actually litigated and finally determined in the garnishment
678 (Tex.App.-Waco 2006, pet. denied), cert. denied, 552
                                                                     proceeding.
U.S. 1039, 128 S.Ct. 652, 169 L.Ed.2d 509 (2007); Martin v.
U.S. Trust Co. of N.Y., 690 S.W.2d 300, 307 (Tex.App.-Dallas
                                                                     Rule 664a of the Texas Rules of Civil Procedure governs the
1985, writ ref'd n.r.e.). The doctrine of collateral estoppel
                                                                     dissolution of a writ of garnishment and permits a defendant
is designed to promote judicial efficiency, protect parties
                                                                     to seek dissolution for grounds or cause, extrinsic or intrinsic.
from multiple lawsuits, and prevent inconsistent judgments
by precluding the relitigation of any ultimate issue of fact         TEX.R. CIV. P. 664a.;      Thompson v. Harco Nat'l Ins. Co.,
actually litigated and essential to the judgment in a prior suit.    997 S.W.2d 607, 612 (Tex.App.-Dallas 1998, pet. denied),
                                                                     overruled in part on other grounds by John v. Marshall Health
   Sysco Food Servs., Inc. v. Trapnell, 890 S.W.2d 796, 801
                                                                     Servs, Inc., 585 S.W.3d 738, 741 (Tex.2001). Rule 664a
(Tex.1994); Tarter v. Metro. Sav. & Loan Ass'n, 744 S.W.2d
                                                                     provides a writ shall be dissolved unless at the hearing on
926, 927 (Tex.1988).
                                                                     the motion to dissolve the garnishor proves the grounds relied
 *5 “A party seeking to assert the bar of collateral estoppel        upon for its issuance. TEX.R. CIV. P. 664a;         Thompson,
must establish that (1) the facts sought to be litigated in the      997 S.W.2d at 612. “In the context of a post judgment
second action were fully and fairly litigated in the first action;   garnishment proceeding, this means the garnishor must prove
(2) those facts were essential to the judgment in the first          (a) it has a valid, subsisting judgment and (b) that within the
action; and (3) the parties were cast as adversaries in the first    garnishor's knowledge, the judgment debtor does not possess
                                                                     property in the state subject to execution sufficient to satisfy
action.”     John G. & Marie Stella Kenedy Mem'l Found. v.
                                                                     the judgment.” Id. Since the garnishor has the burden of
Dewhurst, 90 S.W.3d 268, 288 (Tex.2002)(quoting        Sysco,        proof, any failure on its part to carry that burden requires
890 S.W.2d at 801). Collateral estoppel extends only to
                                                                     the trial court to dissolve the writ.  Id. at 613; Huie–Clark
those issues of fact or law that were expressly or necessarily
                                                                     Joint Venture v. Am. States Ins. Co., 629 S.W.2d 109, 110–11
determined in the prior action.     Bonniwell v. Beech Aircraft      (Tex.App.-Dallas 1981, writ ref'd n.r.e.).
Corp., 663 S.W.2d 816, 818 (Tex.1984);      SWEPI, L.P.
v. Camden Res., Inc., 139 S.W.3d 332, 339 (Tex.App.-San               *6 At the hearing on Davis's emergency motion to dissolve
Antonio 2004, pet. denied).                                          the writ of garnishment, Cadle had the burden of proving
                                                                     that the 1993 judgment was a valid and subsisting judgment.
To have collateral estoppel effect, the particular issue in the      During the hearing, counsel for Davis discussed the exhibits
current case must have been actually litigated in the earlier        attached to the motion to dissolve the writ, including the
proceeding, which means that the issue was raised by the             affidavit of Davis. The exhibits included the following:
pleadings or otherwise submitted for determination and was
                                                                       1. Release of Deed of Trust;
determined by the fact finder. Rexrode v. Bazar, 937 S.W.2d
614, 617 (Tex.App.-Amarillo 1997, no writ) (citing     Van             2. 1993 consent judgment;
Dyke v. Boswell, O'Toole, Davis & Pickering, 697 S.W.2d
                                                                       3. Correspondence to IRS, Alamo Title, Davis, Cadle, and
381, 384 (Tex.1985)). The issue decided in the prior action
                                                                       the parties' attorneys;
must be identical to the issue in the pending action. State
& Cnty. Mut. Fire Ins. Co. v. Miller, 52 S.W.3d 693, 696               4. Affidavit as to Debts & Liens, prepared by Davis, which
(Tex.2001);   Getty Oil Co. v. Ins. Co. of North Am., 845              states that Davis's first mortgage loan that was transferred
S.W.2d 794, 802 (Tex.1992), cert. denied, 510 U.S. 820, 114            to Cadle and that “entire amount was being “released” as
                                                                       the judgment was being satisfied”;
S.Ct. 76, 126 L.Ed.2d 45 (1993);       SWEPI, L.P., 139 S.W.3d
at 339.                                                                5. The Alamo Title Company closing documents, which
                                                                       reflect that $7500 was to pay off the first mortgage;
Davis argues Cadle was properly estopped from asserting
the judgment had not been satisfied because of the judgment            6. The cancelled check;
rendered in the garnishment proceeding and its affirmance on
                                                                       7. Writ of Garnishment;



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                4
                                                                                                                      A-191
        Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 263 of 686
Cadle Co. v. Davis, Not Reported in S.W.3d (2010)


                                                                    collateral estoppel does not apply. See id. The issue of whether
  8. Application for Writ of Garnishment;                           Davis satisfied the judgment was not actually resolved in the
                                                                    garnishment proceeding. The trial court and this court simply
  9. Execution on 1993 judgment; and
                                                                    determined Cadle did not meet its burden of proof. 3
  10. Abstract of judgment.
                                                                     *7 Additionally, even when the identical issue is litigated
Davis's affidavit identified the exhibits and set out the facts     and determined by a valid and final judgment, relitigation is
leading up to the garnishment. In the affidavit Davis denied        not precluded when the party against whom the preclusion
that there was a valid and subsisting judgment.                     is sought had a higher burden of proof in the initial action

Lance testified at the hearing as to Cadle's general practices      than in the subsequent action. Sysco, 890 S.W.2d at 802
and acknowledged he was not an employee of Cadle in 1997            (citing RESTATEMENT (SECOND) OF JUDGMENTS §§
when Davis sold the Comal County property. Lance had no             28(4), 29 (1982)); see also    Scurlock Oil Co., v. Smithwick,
personal knowledge of Cadle's actions prior to 2000, other
                                                                    724 S.W.2d 1, 7 (Tex.1986);          SWEPI, L.P., 139 S.W.3d
than what he learned from the review of documents. After a
                                                                    at 339 n. 10. In the garnishment proceeding, Cadle had the
brief hearing, the trial court dissolved the writ and stated:
                                                                    burden to prove there was a valid and subsisting judgment. In
                                                                    this case, Davis had the burden to prove there was no valid
                                                                    and subsisting judgment because he and Cadle had entered
             I am going to dissolve the writ. I guess
                                                                    into a contract to resolve the debt, and the debt was satisfied.
             I am troubled by that lack of evidence
                                                                    Accordingly, the garnishment judgment did not collaterally
             on Cadle's part of how they treated
                                                                    estop Cadle from contending in this case that there was no
             the $7500 payment. There was no
                                                                    agreement to satisfy the judgment, and the trial court erred
             communication in that six-year period
                                                                    in instructing the jury on collateral estoppel. The erroneous
             that this was applied to a balance still
                                                                    application of collateral estoppel and the giving of the jury
             due and owing. Cadle just didn't get
                                                                    instructions that the 1993 consent judgment was satisfied led
             that release drafted and filed is what
                                                                    to the rendition of an improper verdict on Davis's contract
             it looks like to me at this point. But I
             understand that might be a subject of                  and wrongful garnishment claims. 4 TEX.R.APP. P. 44(a)(1)
             some other proceeding.                                 & (2).

                                                                    Cadle argues that if we determine collateral estoppel is
                                                                    inapplicable then it is entitled to a reversal and rendition on
No formal findings of fact were entered by the trial court.         the breach of contract claim. Cadle contends the alleged oral
Davis argues the statement in the garnishment judgment              statements by Cadle are too indefinite to support the existence
that the writ was dissolved “for the reason that the subject        of an enforceable agreement as a matter of law. Cadle also
Judgment has been satisfied” is a fact finding. Although the        contends that there is no evidence of consideration for Cadle
statement is a factual assertion, findings of fact in judgments     to release its judgment.
are forbidden and may not be considered on appeal. TEX.R.
CIV. P. 299a; Lafrensen v. Lafrensen, 106 S.W.3d 876, 878           “As long as there is a probability that a case has for any
(Tex.App.-Dallas 2003, no pet.);  Frommer v. Frommer,               reason not been fully developed, an appellate court has the
981 S.W.2d 811, 812–14 (Tex.App.-Houston [1st Dist.] 1998,          discretion to remand rather than render a decision.” Pena
pet. dism'd).                                                       v. Smith, 321 S.W.3d 755, 759 (Tex.App.-Fort Worth 2010,
                                                                    no pet.); see also    Scott E. Bader, Inc., v. Sandstone
A basic tenet of collateral estoppel is that an issue must          Prod., Inc., 248 S.W.3d 802, 822 (Tex.App.-Houston [1st
have been actually resolved for it to have preclusive effect.
                                                                    Dist.] 2008, no pet.);       Zion Missionary Baptist Church
    SWEPI, L .P., 139 S.W.3d at 339. Where the first fact           v. Pearson, 695 S.W.2d 609, 613 (Tex.App.-Dallas 1985,
finder did not determine the ultimate fact question at issue        writ ref'd n.r.e.). Here, the trial court's ruling on collateral
in the second proceeding, but merely determined a party             estoppel affected the presentation of the case because the
failed to set forth proof to meet its burden in the first action,   ruling relieved Davis of the burden to establish the terms of


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              5
                                                                                                                     A-192
        Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 264 of 686
Cadle Co. v. Davis, Not Reported in S.W.3d (2010)


the purported agreement. Davis contends his trial strategy           Davis argues on appeal that his fraud claim is “based on
would have been different had the trial court not ruled that         representations that were made to induce [him] to enter
Cadle was collaterally estopped to assert the 1997 judgment          into the 1997 agreement—that the Judgment would be
was not satisfied and instructed the jury accordingly. See           satisfied with the sale of the Comal County property.”
                                                                     Davis does not identify these “representations” or cite the
   Scott E. Badar, Inc., 248 S.W.3d at 822 (remand necessary
                                                                     record where there is testimony regarding the representations.
because sanction order by trial court affected and shaped the
                                                                     Rather, Davis simply refers to the general statement that
presentation and development of case).
                                                                     they would “get this behind us” and to the instruction on
                                                                     collateral estoppel. Vague representations cannot constitute
The collateral estoppel ruling affected Davis's claims for
                                                                     a material representation actionable under our laws. See
breach of contract and wrongful garnishment, as both
are premised on whether the 1997 consent judgment was                   In re Media Arts Group, Inc., 116 S.W.3d 900, 910 (Tex.
satisfied. Because of our conclusion that the trial court erred in   App .-Houston [14th Dist.] 2003, orig. proceeding [man.
applying collateral estoppel and instructing the jury as it did,     denied] )(statement “don't worry about it” too vague to
and in the interest of justice, we remand this case for further      constitute material misrepresentation in claim of fraudulent
proceedings on Davis's contract and wrongful garnishment             inducement); see also Bank One, Tex., N.A. v. Little,
causes of action. TEX.R.APP. P .44(a)(1) & (2).                      978 S.W.2d 272, 280 (Tex.App.-Fort Worth 1998, pet.
                                                                     denied)(imprecise or vague representation constitutes mere
                                                                     opinion and is not actionable misrepresentation under DTPA);
                            FRAUD                                        Hedley Feedlot, Inc., v. Weatherly Trust, 855 S.W.2d
                                                                     826, 839 (Tex.App.-Amarillo 1993, writ denied)(imprecise
*8 Cadle contends there is legally and factually insufficient        statement not actionable misrepresentation under DTPA). We
evidence of an actionable misrepresentation. 5 Cadle argues          hold the evidence is legally insufficient to support the jury's
that the only representation identified by Davis was an alleged      finding on fraud because there is no evidence of a specific
statement by Pete Barta that “if you sell it [the Comal              and definite misrepresentation. Therefore, a finding of fraud
property], I will work out a deal with the IRS and we will get       cannot support an alternate ground for judgment in favor of
this behind us and be through with it.” Cadle contends this          Davis and he is not entitled to a new trial on fraud.
statement is not sufficiently definite and specific to trigger
Davis's reasonable reliance to support a fraud claim.

                                                                                            CONCLUSION
The elements of fraud are: (1) a false, material representation;
(2) that was either known to be false when made or was                *9 We hold Davis's breach of contract claim is not barred by
made without knowledge of its truth; (3) that was intended           limitations or the statute of frauds. We also hold that collateral
to be acted upon; (4) that was relied upon; and (5) that             estoppel does not apply in this case. The trial court erred in
caused injury. See Formosa Plastics Corp. USA v. Presidio            instructing the jury the 1993 judgment had been satisfied,
Eng'rs & Contractors, Inc., 960 S.W.2d 41, 47 (Tex.1998).            that there was an agreement between Davis and Cadle to
The mere failure to perform a contract is not evidence of            satisfy the 1993 consent judgment, and Cadle breached that
fraud. But a promise of future performance is actionable if          agreement. We reverse the judgment and remand Davis's
at the time the promise was made the promisor intended to            breach of contract and wrongful garnishment claims for a
                                                                     new trial because of the improper application of collateral
deceive and had no intention of performing. See             id. at   estoppel. We do not address Cadle's sufficiency challenges
48;      Spoljaric v. Percival Tours, Inc., 708 S.W.2d 432, 434      to the Davis's contract claim because there is a probability
(Tex.1986). Promises must be specific and definite enough for        that Davis did not fully develop his breach of contract case
it to be reasonable to rely upon them. See Gilmartin v. KVTV–        due to the trial court's ruling on collateral estoppel. We also
Channel 13, 985 S.W.2d 553, 559 (Tex.App.-San Antonio                do not address Cadle's complaint regarding the jury's verdict
1998, no pet.). Vague assurances that no reasonable person           on wrongful garnishment because the trial court's erroneous
would rely upon are not actionable misrepresentations. See id.       ruling on collateral estoppel and improper jury instructions
                                                                     requires a remand of the wrongful garnishment claim. We
                                                                     hold there is no evidence of an actionable misrepresentation.



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                 6
                                                                                                                       A-193
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 265 of 686
Cadle Co. v. Davis, Not Reported in S.W.3d (2010)



We need not address Davis's remaining issues on the award
of actual damages and attorney's fees because we reverse         All Citations
and remand the breach of contract and wrongful garnishment
claims for new trial.                                            Not Reported in S.W.3d, 2010 WL 5545389




                                                     Footnotes


1      Davis plead other causes of action, but these were resolved by either a dismissal or a directed verdict and
       these orders are not challenged on appeal.
2      Alamo received a take nothing judgment and there are no issues on appeal related to it.
3      On appeal we affirmed the trial court's judgment but noted: “We express no opinion as to whether The
       Cadle Company would be able to garner sufficient evidence to establish a valid and subsisting judgment in
       any subsequent proceeding between the parties. We only hold that The Cadle Company failed to introduce
       sufficient evidence to satisfy its burden in the underlying garnishment proceeding.” Cadle Co. v. Int'l Bank
       of Commerce, No. 04–06–00456–CV, 2007 WL 752260, at *4 n. 1 (Tex.App.-San Antonio Mar. 14, 2007,
       pet. denied).
4      A garnishment is wrongful if the factual allegations in the affidavit, including allegations that there is a valid
       and subsisting judgment and the judgment debtor does not possess property in Texas to satisfy the judgment,
       are false. TEX. CIV. PRAC. & REM.CODE § 63.001 (West 2008);            Jamison v. Nat'l Loan Investors, L.P., 4
       S.W.3d 465, 468 (Tex.App.-Houston [1st Dist.] 1999, pet denied). Because the jury was improperly instructed
       to accept as a matter of law that the 1993 judgment of had been satisfied, the garnishment claim must be
       remanded along with the contract claim. TEX.R.APP. P. 44(a)(1) & (2).
5      Although judgment was not rendered on this issue, we address Cadle's complaint regarding the jury's finding
       of fraud because the jury's verdict allows for an alternate recovery based on the fraud claim.


End of Document                                              © 2021 Thomson Reuters. No claim to original U.S. Government Works.




              © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             7
                                                                                                                  A-194
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 266 of 686




                  Appendix AC
        Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 267 of 686


     Neutral
As of: February 18, 2021 3:52 PM Z


                                            Pescatore v. Pineda
                                United States District Court for the District of Columbia
                                     May 20, 2019, Decided; May 20, 2019, Filed
                                            Civil Action No. 08-2245 (RMC)

Reporter
2019 U.S. Dist. LEXIS 84048 *; 2019 WL 2173835


OLIVIA PESCATORE, et al., Plaintiffs, v. JUVENAL             Opinion
OVIDIO RICARDO PALMERA PINEDA, et al.,
Defendants.

                                                             MEMORANDUM OPINION

                                                             Frank Thomas Pescatore, Jr., was kidnapped in 1996,
Prior History: Pescatore v. Pineda, 345 F. Supp. 3d 68,      held for ransom, and ultimately killed by the Fuerzas
2018 U.S. Dist. LEXIS 186862 (D.D.C., Nov. 1, 2018)          Armadas Revolucionarias de Colombia (FARC).
                                                             Members of the Pescatore family (Plaintiffs) sued FARC
                                                             and senior FARC commander Juvenal Ovidio Ricardo
                                                             Palmera Pineda under the Antiterrorism Act, 18 U.S.C.
Core Terms                                                   § 2333 et seq., and this Court granted default judgment
                                                             and damages. Plaintiffs now seek to enforce the Court's
Intervenors, instrumentalities, intervene, blocked,          Order for damages against Samark Jose Lopez Bello
motion to intervene, designation                             and his company, the Yakima Trading Corporation, as
                                                             agents or instrumentalities of FARC. Mr. Lopez and
                                                             Yakima, neither of which was a party to the underlying
                                                             lawsuit, move to intervene so that they may defend
Counsel: [*1] For OLIVIA PESCATORE, JOSH                     themselves against execution of the judgment order.
PESCATORE, JADA PESCATORE, JARROD                            Because Mr. [*2] Lopez and Yakima are entitled to an
PESCATORE, JORDAN PESCATORE, CAROL                           opportunity to defend their interests in this action, the
PESCATORE HARPSTER, as the representative of the             Court will grant their motion to intervene.
Estate of Frank Pescatore, Sr., RICHARD
PESCATORE, JOHN PESCATORE, CAROLYN
PESCATORE, Plaintiffs: Nathaniel A. Tarnor, LEAD             I. BACKGROUND
ATTORNEY, HAGENS BERMAN SOBOL SHAPIRO
LLP, New York, NY; Peter G. Safirstein, PRO HAC              In November 2018, after ten years of litigation both here
VICE, SAFIRSTEIN METCALF LLP, New York, NY.                  and as part of a multi-district case in Florida, see
                                                             Stansell v. Revolutionary Armed Forces of Columbia,
                                                             771 F.3d 713 (11th Cir. 2014), Plaintiffs secured from
                                                             this Court an Order of default judgment against Mr.
Judges: ROSEMARY M. COLLYER, United States                   Pineda and FARC totaling $69 million. See Pescatore v.
District Judge.                                              Pineda, 345 F. Supp. 3d 68 (D.D.C. 2018). Section
                                                             201(a) of the Terrorism Risk Insurance Act (TRIA), 28
                                                             U.S.C. § 1610 et seq., allows Plaintiffs to satisfy this
                                                             judgment against "blocked assets" of "agents or
Opinion by: ROSEMARY M. COLLYER                              instrumentalities" of FARC. See Stansell, 771 F.3d at
                                                             722-23. Assets are blocked when the United States
                                                             Department of Treasury Office of Foreign Assets
                                                             Control (OFAC) designates their owner a Specially

                                                      Matthew Niss
                                                                                                        A-195
         Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 268 of 686
                                                                                                              Page 2 of 4
                                            2019 U.S. Dist. LEXIS 84048, *2

Designated Narcotics Trafficker (SDNT). However, it is          transaction that is the subject of the action, and is so
up to the courts to determine whether a person is an            situated that disposing of the action may as a practical
agent or instrumentality of FARC. Id. at 726-27 ("Before        matter impair or impede the movant's ability to protect
a writ of garnishment or execution pursuant to TRIA §           its interest, unless existing parties adequately represent
201 issues, a district court must determine that the            that interest." Fed. R. Civ. P. 24(a)(2). The D.C. Circuit
property owner is . . . an agency or instrumentality of the     has "identified four prerequisites to intervene as of right:
judgment debtor terrorist party.").                             (1) the application to intervene must be timely; (2) the
                                                                applicant must demonstrate a legally protected interest
OFAC has designated Mr. Lopez and Yakima (together,             in the action; (3) the action must threaten to impair that
Intervenors) SDNTs. See Opp'n, Ex. 1, Treasury                  interest; and (4) no party to the action can be an
Sanctions Prominent Venezuelan Drug Trafficker                  adequate representative of applicant's interests."
Tareck El Aissami and His [*3] Primary Frontman                 Karsner v. Lothian, 532 F.3d 876, 885, 382 U.S. App.
Samark Lopez Bello [Dkt. 79-1]. Based on this, and              D.C. 275 (internal cites and quotes omitted).
without a court finding that Intervenors are agents or
instrumentalities of FARC, Plaintiffs sent writs of
attachment to several banks attempting to seize                 III. ANALYSIS
Intervenors' assets, copies of which were also mailed to
properties owned by Mr. Lopez and Yakima but blocked            Plaintiffs contest only the first two factors: timeliness
by OFAC. See Pls.' Mot. to Enforce Their Judgment               and the interest at stake.
Against the Blocked Assets of FARC and FARC's
Agencies and Instrumentalities (Motion to Enforce) [Dkt.
68] at 3. Co-plaintiffs from the Stanell litigation (Stansell   A. Timeliness
Plaintiffs) moved to dismiss these writs, protesting that
Plaintiffs were attempting to gain lien priority on those       Timeliness "is to be judged in consideration of all the
assets improperly by skipping this crucial finding. On          circumstances, especially weighing the factors of time
January 18, 2019, Plaintiffs responded by moving this           elapsed since the inception of the suit, the purpose for
Court to find that Mr. Lopez and Yakima are agents or           which intervention is sought, the need for intervention as
instrumentalities of FARC. See Motion to Enforce.               a means of preserving the applicant's rights, and the
                                                                probability of prejudice to those already parties in the
Meanwhile, on January 22, 2019, the Stansell                    case." [*5] Id. at 886 (internal cites and quotes omitted).
Plaintiffs—who have moved another court in this district        Timeliness depends on when the movant "knew or
to find Mr. Lopez and Yakima are, along with others,            should have known that any of its rights would be
agents or instrumentalities of FARC—emailed a copy of           directly affected by this litigation." Nat'l Wildlife Fed'n v.
their motion to dismiss to Mr. Lopez's counsel. See             Burford, 878 F.2d 422, 434, 278 U.S. App. D.C. 320
Mot., Ex. 2, Decl. of Jeffrey M. Kolansky in Supp. of           (D.C. Cir. 1989). That said, "[t]he most important
Mot. to Intervene [Dkt. 77-2] ¶ 3. Mr. Lopez and Yakima         consideration in deciding whether a motion for
moved to intervene in this case on February 11, 2019.           intervention is untimely is whether the delay in moving
Plaintiffs oppose.1                                             for intervention will prejudice the existing parties to the
                                                                case." 7C Charles Alan Wright & Arthur R. Miller,
                                                                Federal Practice and Procedure § 1916 (2019). "Since
II. LEGAL STANDARD [*4]                                         in situations in which intervention is of right the would-be
                                                                intervenor may be seriously harmed if intervention is
A party may intervene in an action as of right when that        denied, courts should be reluctant to dismiss such a
party "claims an interest relating to the property or           request as untimely." Id.

                                                                Although Plaintiffs have been litigating this case for
1 See  Samark Jose Lopez Bello's & Yakima Trading Corp.'s
                                                                almost a decade, at no point had Plaintiffs named or
Mot. to Intervene & Request for Stay [Dkt. 77]; Samark Jose     otherwise referred to Mr. Lopez or Yakima until now;
Lopez Bello's & Yakima Trading Corp.'s Mem. in Supp. of Mot.    Plaintiffs' case against Mr. Lopez and Yakima is new
to Intervene (Mem.) [Dkt. 77-1]; Pesctore Pls.' Opp'n to        and Plaintiffs do not explain why Intervenors should
Samark Jose Lopez Bello's & Yakima Trading Corp.'s Mot. to      bear the consequences of Plaintiffs' extended litigation
Intervene (Opp'n) [Dkt. 79]; see also Samark Jose Lopez         in this Court and in Florida. Plaintiffs argue that the
Bello's & Yakima Corp.'s Reply Mem. in Supp. of Mot. to         motion to intervene should have been filed earlier, after
Intervene (Reply) [Dkt. 80].

                                                       Matthew Niss
                                                                                                               A-196
         Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 269 of 686
                                                                                                              Page 3 of 4
                                             2019 U.S. Dist. LEXIS 84048, *5

Plaintiffs mailed copies of their writs to Mr. Lopez's           from OFAC on those points; it is "not proper for the
OFAC-blocked addresses on December 24, 2018. [*6]                district court to rely solely on OFAC designation as
However, Intervenors note that, because those                    creating an irrebuttable presumption of agency or
addresses were blocked, Mr. Lopez could not reside               instrumentality status." Id. at 732 n.13. Indeed,
there and so could not receive notice—which Plaintiffs           Plaintiffs [*8] apparently recognized as much when they
should have known. Reply at 3. More to the point, even           filed their Motion to Enforce with this Court.
if Intervenors were aware of their interest in this case by
the end of 2018, Plaintiffs do not explain why a few             Plaintiffs next argue that Intervenors have already
weeks' delay should be dispositive, especially since             forfeited their property interest because their assets are
Plaintiffs did not file to enforce their writs until mid-        blocked by OFAC. The argument suggests that if
January 2019. Certainly, this case has withstood longer          Intervenors cannot currently access their property, then
delays. See, e.g., 8/10/2010 Order to Show Cause;                surely it makes no difference to them if Plaintiffs take it.
10/5/2009 Order to Show Cause.                                   This argument borders on the frivolous. Intervenors can
                                                                 work with, or litigate against, OFAC to secure the return
Most importantly, Plaintiffs do not explain how they will        of their property. But if this Court determines that
be prejudiced if the Court grants intervention. Although         Intervenors are agents or instrumentalities of FARC
Plaintiffs fear Intervenors mean to "reopen the                  and, therefore, allows Plaintiffs to execute against their
underlying case that Plaintiffs have spent over a decade         assets, those assets will be gone forever.
litigating," Opp'n at 7, this fear is without basis since
Intervenors explicitly state that their intervention will "not
affect the underlying judgment against the FARC                  C. Motion Defects
defendants," and their motion references only the
enforcement of judgment against them. Mem. at 8.                 Plaintiffs also quibble about the form of the motion to
                                                                 intervene.
Intervenors filed their motion to intervene within a mere
1-2 months of receiving notice that their rights were            First, Local Civil Rule 7(j) requires a motion to intervene
implicated by this case. Any related [*7] delays will not        to be "accompanied by an original of the pleading
prejudice Plaintiffs in this case. The Courts finds              setting forth the claim or defense for which intervention
Intervenors' motion timely.                                      is sought." LCvR 7(j). Plaintiffs complain that no such
                                                                 pleading accompanied Intervenors' motion. However,
                                                                 Plaintiffs' own pleadings make no mention of Mr. Lopez
B. Interest                                                      or Yakima or their assets and Plaintiffs do not identify
                                                                 the missing pleading.
"Interests in property are the most elementary type of
right that Rule 24(a) is designed to protect." Diaz v. S.        Second, Plaintiffs complain that Intervenors refuse [*9]
                                                                 to subject themselves fully to the jurisdiction of this
Drilling Corp., 427 F.2d 1118, 1124 (5th Cir. 1970).
                                                                 Court, and that their motion should be rejected in this
Because Plaintiffs seek to enforce their Order for default
                                                                 basis alone. Intervenors clarify that they mean preserve
judgment against third-party Intervenors' assets,
                                                                 their right to argue subject matter jurisdiction and venue.
Plaintiffs face an uphill battle at preventing their
                                                                 Reply at 4 n.1. Ultimately, the Court will decide its
intervention.
                                                                 jurisdiction; Plaintiffs' objection is insufficient to cause
Undeterred, Plaintiffs first argue that there is nothing left    the Court to reject the motion to intervene.
to litigate because the OFAC designation alone is itself
enough to find Intervenors agents or instrumentalities of
FARC. Not so. "[T]he agency or instrumentality                   IV. CONCLUSION
determination is separate from the determination that an
                                                                 Plaintiffs' Motion to Enforce carries significant
asset is blocked and carries more immediate and
                                                                 implications for Intervenors and their property.
substantial consequences than does the SDNT
                                                                 Intervenors have timely moved to intervene. The Motion
designation." Stansell, 771 F.3d at 727. Stansell, which
                                                                 to Intervene and Request for Stay, Dkt. 77, will be
Plaintiffs cite as support, actually made it clear that
                                                                 granted in part and denied in part. Intervention will be
while a district court may appropriately cite an OFAC
                                                                 granted. Since Intervenors plan to file "additional
designation as evidence of agency and instrumentality,
                                                                 motions to vacate or modify the Court's Order, to
it must also make an independent determination apart
                                                                 dissolve the writs, and to stay the execution of

                                                        Matthew Niss
                                                                                                              A-197
        Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 270 of 686
                                                                            Page 4 of 4
                                        2019 U.S. Dist. LEXIS 84048, *9

judgment," Mem. at 3, the motion for a stay will be
denied at this time.

A memorializing Order accompanies this Memorandum
Opinion.

Date: May 20, 2019

/s/ Rosemary M. Collyer

ROSEMARY M. COLLYER

United States District Judge


ORDER

For the reasons stated in the Memorandum Opinion
issued contemporaneously with this Order, it is hereby

ORDERED that Samark Jose Lopez Bello's & Yakima
Trading Corp.'s [*10] Mot. to Intervene & Request for
Stay, Dkt. 77, is GRANTED in part and DENIED in part;
and it is

FURTHER ORDERED that Samark Jose Lopez Bello
and Yakima Trading Corp. may intervene as defendants
in this case; and it is

FURTHER ORDERED that the request for stay is
DENIED; and it is

FURTHER ORDERED that Mr. Lopez and Yakima shall
respond to Plaintiffs' Motion to Enforce Their Judgment
Against the Blocked Assets of FARC and FARC's
Agencies and Instrumentalities, Dkt. 68, by June 10,
2019.

Date: May 20, 2019

/s/ Rosemary M. Collyer

ROSEMARY M. COLLYER

United States District Judge


  End of Document




                                                 Matthew Niss
                                                                            A-198
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 271 of 686




                  Appendix AD
      Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 272 of 686


 ~·· LexisNexis·
User Name: John Heath
Date and Time: Sunday, February 21 , 2021 10: 16:00 AM CST
Job Number: 137078594


Document (1)

 1. Caballero v Fuerzas Armadas Revolucionarias De Colombia. 2020 N. Y. Misc. LEXIS 10368
  Client/Matter: 1001154315/18125
  Search Terms: "agent or instrumentality
  Search Type: Natural Language
  Narrowed by:
             Content Type                        Narrowed by
             Cases                               -None-




         ~   · LexisNexis·1About LexisNexis I Privacy Policy I Terms & Conditions I Copyright © 2021 LexisNexis
                                                      John Heath
                                                                                                           A-199
         Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 273 of 686


0    Neutral
As of: February 21 , 2021 4:16 PM Z


               Caballero v Fuerzas Armadas Revolucionarias De Colombia
                                      Supreme Court of New York, New York County
                                                December 4, 2020, Decided
                                                        154864/2020

Reporter
2020 N.Y. Misc. LEXIS 10368 *; 2020 NY Slip Op 34026(U) ••



                                                               Opinion
[**1] ANTONIO CABALLERO, Plaintiff - against -
FUERZAS ARMADAS REVOLUCIONARIAS DE
COLOMBIA, a/k/a/ FARC-EP a/k/a REVOLUTIONARY                   DECISION AND ORDER
ARMED FORCES OF COLOMBIA, and NORTE DE
VALLE CARTEL, Defendants Index No. 154864/2020                 LUCY BILLINGS, J.S.C.:

                                                               Plaintiff's action seeks to enforce a federal judgment
                                                               from the Southern District of Florida, now domesticated
Notice: THIS OPINION IS UNCORRECTED AND WILL                   in New York by the Erie County Clerk. C.P.L.R. §
NOT BE PUBLISHED IN THE PRINTED OFFICIAL                       5018(b) . Plaintiff moves for a declaratory judgment,
REPORTS.                                                       C.P.L.R. § 3001 , that Julio Cesar Alvarez Montelongo
                                                               and Rafael Marquez are agents or instrumentalities of
                                                               defendant Fuerzas Armada Revolucionarias de
                                                               Colombia (FARC) under 28 U.S.C. § 1610 n., so that
                                                               plaintiff may enforce his judgment against them.
                                                               Kirschenbaum v. 650 Fifth Ave., 830 F.3d 107, 132-33
Prior History: Caballero v. Fuerzas Armadas
Revolucionarias de Colombia. 2020 N. Y. Misc. LEXIS            (2d Cir. 2016) .
10188 (N. Y. Sup. Ct. , Nov. 20, 2020)
                                                               The federal district court for the Southern District of
                                                               Florida determined that defendants FARC and Norte de
                                                               Valle Cartel [**2] are narcoterrorist organizations
                                                               engaged in international terrorism and entered a final
Core Terms                                                     judgment against them in plaintiff's favor. A terrorist
                                                               organization includes any organization designated as a
instrumentality, blocked, entities, terrorist organization ,   Foreign Terrorist Organization under 8 U.S.C. § 1189,
linked, designated, trafficker, website, narcotics             any organization designated in the Federal Register as
trafficking, declaratory judgment, judicial notice, press      a terrorist organization , or a group of two or more
release , documents, narcotics, alliance, includes,            individuals who engage in terrorist activities. 8 U.S. C. §
attests, leader                                                1182(a)(3)(8)(iv); Kirschenbaum v. 650 Fifth Ave., 830
                                                               F.3d at 131-33. An agent or instrumentality of a
                                                               terrorist organization such as FARC includes a person
                                                               who materially assisted in, provided financial or
Judges: [*1] LUCY BILLINGS, J.S.C.                             technical support to, or provided merchandise or
                                                               services [*2] in support of the international narcotics
                                                               trafficking activities of a narcotics trafficker such as
                                                               FARC or was controlled by or acted for a narcotics
Opinion by: LUCY BILLINGS                                      trafficker. Kirschenbaum v. 650 Fifth Ave., 830 F.3d at
                                                               135; Stansell v. Revolutionary Armed Forces of

                                                         John Heath
                                                                                                           A-200
        Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 274 of 686
                                                                                                           Page 2 of 3
                         2020 N.Y. Misc. LEXIS 10368, *2; 2020 NY Slip Op 34026(U), **2

Columbia, 771 F.3d 713, 724 n.6, 731-32 (11th Cir.           Persons Whose Property and Interests in Property Are
2014).                                                       Blocked," published by the United States Department of
                                                             the Treasury August 13, 2014. kl Ex. 0. "Blocked"
To establish that Montelongo and Marquez both are            persons are persons who own "blocked" assets, which
agents or instrumentalities of FARC, plaintiff presents      the United [*4] States has seized or frozen under 50
an affidavit by John Robert McBrien, the former              U.S.C. §§ 1701-1702 or 50 U.S.C. App. § 5(b). 28
Associate Director for Global Targeti ng in the Office of    U.S.C. § 1610 n. ; Kirschenbaum v. 650 Fifth Ave., 830
Foreign Assets Control (OFAC) of the United States           F.3d at 137; Stansell v. Revolutionary Armed Forces of
Department of the Treasury. Aff. of Nicholas [**3]           Columbia, 771 F.3d at 723. The court similarly may take
Rostow Ex. A. McBrien attests that Montelongo and            judicial notice of the Revised Guidance on the
Marquez are FARC's agents or instrumentalities based         Department of the Treasury's website. People v.
on two OFAC publications and a United States                 Schreier. 22 N. Y.3d at 498 n.; Travelers Prop. Gas. Co.
Department of the Treasury press release in August           of Am. v. Archibald, 124 A.D.3d at 481 ; [**5] LaSonde
2017, which identified individuals and entities linked to    v. Seabrook, 89 A.D.3d at 137 n.8; L & 0 Realty Corp.
the Flores Drug Trafficking Organization (OTO),              v. Assessor, 71 A.D.3d at 1026.
including Montelongo and Marquez and entities linked to
them , which do not include FARC. Aff. of John Robert        This evidence, however, shows only that OFAC may
McBrien (Rostow Aff. Ex. A) Exs . D-F. While the court       "block" individuals, entities, and assets pursuant to an
may take judicial notice of these documents published        Executive Order or OFAC regulations and not that
on the United States Department of the Treasury's            Montelongo and Marquez are blocked individuals, are
website , People v. Schreier, 22 N. Y.3d 494, 498 n.         associated with blocked entities, or own blocked assets.
(2014, 982 N. Y.S.2d 822, 5 N.E.3d 985); Travelers           McBrien Aff. Ex. 0. Moreover, even if pla intiff
Prop. Gas. Co. of Am. v. Archibald, 124 A.D.3d 480,          established that the United States Department of the
481, 2 N. Y.S.3d 92 (1st Dep't 2015); LaSonde v.             Treasury blocked Montelongo and Marquez, their
Seabrook. 89 A.D.3d 132, 137 n.8, 933 N. Y.S.2d 195          associated entities, or their assets, no evidence
(1st Dep't 2011); L & 0 Realtv Corp. v. Assessor, 71         indicates that such a designation originated from a
A.D.3d 1025, 1026. 896 N. Y.S.2d 886 (1st Dep't 2012),       connection to FARC, rather than for an entirely separate
this evidence does not establish that Montelongo or          reason.
Marquez is FARC's agent or instrumentality. The
evidence shows only that Montelongo and [*3] Marquez         In total , plaintiffs combined evidence does not establish
are linked to the Flores OTO.                                that Montelongo or Marquez assisted in, provided
                                                             support to, were controlled by, or acted for FARC or its
The evidence does not show that the Flores OTO is an         international narcotics trafficking activities, to qualify as
agent or instrumentality of FARC, as neither the             its agent or instrumentality under 28 U.S.C. § 1610 n.
OFAC documents nor the United States Department of           Plaintiff fails to present evidence, from OFAC's website
the Treasury press release mentions FARC. At most,           or otherwise, identifying Montelongo or Marquez as
plaintiff establishes a strategic alliance between Raul      FARC's agent or instrumentality, or showing a direct
Flores Hernandez, the leader of the Flores OTO, and          connection between FARC [*5] and Montelongo or
 [**4] the leaders of the Sinaloa Cartel, McBrien Aff. Ex.   Marquez. Because plaintiff has failed to establish that
F, at 1, which Caballero v. Fuerzas Armadas                  Julio Cesar Alvarez Montelongo or Rafael Marquez is
Revolucionarias de Colombia, No. 12-48803, slip op. at       an agent or [**6] instrumentality of defendant
1 (1 1th Judicial Fla. Cir. Ct. Nov. 18, 2014), found was    Fuerzas Armada Revolucionarias de Colombia (FARC)
an agency or instrumentality of FARC in 2014.                under 28 U.S.C. § 1610 n. , the court denies plaintiffs
Montelongo's and Marquez's link to the Flores OTO and        motion for a declaratory judgment declaring that
an alliance between the Flores OTO and the Sinaloa           Montelongo          and    Marquez     are      agents     or
Cartel, which was an agent or instrumentality of             instrumentalities of FARC, without prejudice to a future
FARC in 2014, does not necessarily establish that            motion presenti ng such evidence. C.P.L.R. § 3001 .
Montelongo        and     Marquez     are    agents     or
instrumentalities of FARC in 2020.                           DATED: December 4, 2020

McBrien also attests that OFAC blocked assets linked to      /s/ Lucy Billings
Montelongo and Marquez, McBrien Aff. ~-m 34, 35,
                                                             LUCY BILLINGS, J.S.C.
based on the "Revised Guidance on Entities Owned by


                                                     John Heath
                                                                                                           A-201
      Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 275 of 686
                                                                                   Page 3 of 3
                  2020 N.Y. Misc. LEXIS 10368, *5; 2020 NY Slip Op 34026(U), **6


End of Document




                                           John Heath
                                                                                   A-202
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 276 of 686




                  Appendix AE
        Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 277 of 686


     Neutral
As of: February 18, 2021 4:04 PM Z


                                     Levin v. Bank of N.Y. Mellon
                          United States District Court for the Southern District of New York
                                February 12, 2019, Decided; February 12, 2019, Filed
                                                 09-CV-5900 (JPO)

Reporter
2019 U.S. Dist. LEXIS 22788 *; 2019 WL 564341

                                                            JP Morgan Chase, Defendant, Pro se.
JEREMY LEVIN and LUCILLE LEVIN, Plaintiffs, -v-
THE BANK OF NEW YORK MELLON, et al.,
                                                            For Societe Generale, Defendant: Mark Hanchet, LEAD
Defendants.JPMORGAN CHASE BANK, N.A., Third-
                                                            ATTORNEY, Christopher James Houpt, Mayer Brown
Party Plaintiff, -v- KASSIM TAJIDEEN, et al., Third-
                                                            LLP (NY), New York, NY.
Party Defendants.

                                                            For Citibank, Defendant: Christopher J. Robinson,
                                                            Sharon L. Schneier, LEAD ATTORNEYS, Davis Wright
Prior History: Levin v. Bank of N.Y., 2010 U.S. Dist.       Tremaine LLP (NYC), New York, NY.
LEXIS 53282 (S.D.N.Y., May 26, 2010)
                                                            For Angela Yoak, John Becker, The Estate of Anthony
                                                            Brown, John R. Cuddeback, Louise Gaddo Blatter,
                                                            Kathy Hodges, Defendants: Noel J. Nudelman, LEAD
Core Terms                                                  ATTORNEY, Heideman Nudelman & Kalik, PC,
                                                            Washington, DC.
blocked, funds, terrorist, judgment creditor, summary
judgment, instrumentality, turnover, parties, summary
judgment motion, life insurance policy, designation,        JPMorgan Chase & Co., Defendant, Pro se, New York,
regulations, blocked account, Third-Party, surrender,       NY.
Treasury, FAQ, supplemental complaint, genuine
dispute, surrender value, press release, deposited          For JPMorgan Chase Bank, N.A., Defendant: Haley
                                                            Ellen Adams, Katsky Korins LLP, New York, NY.


Counsel: [*1] For Jeremy Levin, Dr. Lucille Levin,          The Bank of New York Mellon, ThirdParty Plaintiff, [*2]
Plaintiffs, Counter Defendants: Curtis Campbell             Pro se.
Mechling, LEAD ATTORNEY, Stroock & Stroock &
Lavan LLP, New York, NY; Don Howarth, Suzelle Moss          JPMorgan Chase Bank, N.A., ThirdParty Plaintiff, Pro
Smith, LEAD ATTORNEYS, Howarth & Smith (LA), Los            se.
Angeles, CA; Kathryn Lee Crawford, Brownstein Hyatt
Farber Schreck LLP (Los Angeles), Los Angeles, CA.
                                                            For Societe Generale, ThirdParty Plaintiff: Christopher
                                                            James Houpt, Mark Hanchet, LEAD ATTORNEYS,
For Jay Glenn, Movant: Daniel Cobrinik, LEAD                Mayer Brown LLP (NY), New York, NY.
ATTORNEY, Daniel Cobrinik, P.C., New York, NY.

                                                            For Citibank, N.A., ThirdParty Plaintiff: Christopher J.
For Bank of New York, Defendant: Steven B.                  Robinson, Sharon L. Schneier, LEAD ATTORNEYS,
Feigenbaum, Katsky Korins, LLP, New York, NY.               Davis Wright Tremaine LLP (NYC), New York, NY.



                                                    Matthew Niss
                                                                                                         A-203
        Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 278 of 686
                                                                                                     Page 2 of 31
                                         2019 U.S. Dist. LEXIS 22788, *2

For Commerzbank AG, ThirdParty Defendant: Jeffrey          Paul [*4] Martinez, Jr., Tomasita L. Martinez, Susanne
Lance Nagel, Paul Anthony Saso, LEAD ATTORNEY,             Yeoman, John Opatovsky, The Estate of Michael Lee
Gibbons P.C. (NY), New York, NY.                           Page, Albert Page, Janet Page, Joyce Clifford, David
                                                           Penosky, Joseph Penosky, Christian R. Rauch, Leonard
                                                           Paul Tice, The Estate of Burton Wherland, Sarah
For Sealed Third-Party Defendant, ThirdParty
                                                           Wherland, Gregory Wherland, Kimmy Wherland,
Defendant: Jonathan G. Kortmansky, LEAD
                                                           Charles F. West, Charles H. West, Sharon Davis, Alan
ATTORNEY, Sullivan & Worcester LLP, New York, NY;
                                                           C. Anderson, Michael Anderson, Thelma Anderson,
Liviu Vogel, Salon Marrow Dyckman Newman Broudy
                                                           Stephen Boyd Bland, Estate of Frank Bland, Ruth Ann
LLP, New York, NY; Noel J. Nudelman, LEAD
                                                           Bland, James Bland, Estate of Laura Virginia Copeland,
ATTORNEY, Heideman Nudelman & Kalik, PC,
                                                           Sidney Decker, Ida Decker, Dudley Decker, Johnnie
Washington, DC.
                                                           Decker, Carolyn Mudd, Ronald Duplanity, Estate of
                                                           Sean F. Ester, Louis Estler, Jr., Mary Ellen Estler,
For The Bank Of Tokyo-Mitsubishi UFJ, Ltd. (New York       Estate of Benjamin E. Fuller, Ellaine Allen, Ernest C.
Branch), ThirdParty Defendant: George F. Hritz, LEAD       Fuller, John Gibson, Holy Gibson, Maurice Gibson,
ATTORNEY, Kaplan Fox & Kilsheimer, LLP, New York,          Estate of Michael Hastings, Joyce Hastings, Estate of
NY; Karl Geercken, Alston & Bird, LLP(NYC), New York,      Paul Hein, Christopher Hein, Jo Ann Hein, Karen Hein-
NY.                                                        Sullivan, Victor J. Hein, Jacqueline M. Kunysz, Estate of
                                                           John Hendrickson, John Hendrickson, Tyson
                                                           Hendrickson, Deborah Ryan, Estate of Bruce
For The Bank Of Tokyo-Mitsubishi UFJ, Ltd. (London
                                                           Hollingshead, Melinda Hollingshead, Renard Manley,
Branch), ThirdParty Defendant: George F. Hritz, LEAD
                                                           Estate of Michael Robert Massman, Nicole Gomez,
ATTORNEY, Kaplan Fox & Kilsheimer, LLP, New York,
                                                           Angela Massman, Kristopher Massman, Lydia
NY.
                                                           Massman, Patricia Lou Smith, Estate of Louis
                                                           Melendez, [*5] Zaida Melendez, Douglas Jason
For The Estate of James Silvia and Lynne Michol            Melendez, Johnny Melendez, Johnny Jr. Melendez,
Spencer, ThirdParty Defendant: [*3] Keith Martin           Estate of Michael Mercer, Sarah Mercer, Samuel
Fleischman, LEAD ATTORNEY, The Fleischman Law              Palmer, Robin Nicely, Estate of Juan C. Rodriguez,
Firm, New York, NY; Noel J. Nudelman, LEAD                 Louisa Punonet, Robert Rucker, Estate of Billy San
ATTORNEY, Heideman Nudelman & Kalik, PC,                   Pedro, Cesar San Pedro, Sila V. San Pedro, Guillermo
Washington, DC; June Hee Park, Fleischman Law Firm,        San Pedro, Javier San Pedro, Thurnell Shields,
New York, NY.                                              Emanuel Simmons, Estate of James Surch, Patty
                                                           Barnett, Will Surch, Bradley Ulick, Jeanette Doughtry,
                                                           Marilyn Peterson, Estate of Eric Walker, Tena Walker-
For Joseph A. Barile, Angela E. Barile, Michael Barile,
                                                           Jones, Ronald E. Walker, Galen Weber, Estate of
Andrea Ciarla, Ann Marie Moore, Vara Brown, John
                                                           Obrian Weekes, Anson Edmond, Arnold Edmond, Hazel
Brown, Sulba Brown, Rowel Brown, Marvine McBride,
                                                           Edmond, Edmond Wendy, Keith Weekes, Faith
LaJuana Smith, Rodney E. Burns, Jeannie Scaggs,
                                                           Weekes, Ianthe Weekes, Meta Weekes, Estate of
Eugene Burns, David Burns, Daniel Cuddeback, Jr.,
                                                           Dennis Lloyd West, Kathy West, Estate of John Weyl,
Daniel Cuddeback, Sr., Barbara Cuddeback, Robert
                                                           Kelly Bachlor, Robin Brock, Morgan W. Rowan, Sharon
Dean, Michael Episcopo, Randy Gaddo, Peter Gaddo,
                                                           J. Rowan, Nelson Weyl, ThirdParty Defendants: Noel J.
Timothy Gaddo, Gaddo Blatter, The Estate of Willim R.
                                                           Nudelman, LEAD ATTORNEY, Heideman Nudelman &
Gaines, Jr., Michael A. Gaines, Carolyn Spears, William
                                                           Kalik, PC, Washington, DC.
R. Gaines, Sr., Evelyn Sue Spears Elliot, Carol Weaver,
The Estate of Virgel Hamilton, Gloria Hamilton, Bruce
Hastings, Mary Jean Hodges, Maynard Hodges, Lorreta        For Deborah D. Peterson, personal representative of the
Brown, Cindy Holmes, Shana Saul, Daniel Joy, Sean          Estate of James C. Knipple, et al., ThirdParty
Kirkpatrick, Daniel Kremer, Joseph T. Kremer,              Defendant: Liviu Vogel, LEAD ATTORNEY, Salon
Jacqueline Stahrr, The Estate of Christine Kremer, The     Marrow Dyckman Newman Broudy LLP, New York, NY.
Estate of Thomas Kremer, The Estate of David A.
Lewis, Betty Lewis, Jerry L. Lewis, Scott M. Lewis, Paul
                                                           For The International Bank of Azerbaijan-Moscow LLC,
Martinez, Sr., Teresa Gunterh, Esther Martinez Parks,
                                                           Third Party Defendant, ThirdParty Defendant: John
Alphonso Martinez, Daniel Martinez, Michael Martinez,
                                                           Joseph [*6] Hay, LEAD ATTORNEY, Salans FMC SNR

                                                   Matthew Niss
                                                                                                      A-204
        Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 279 of 686
                                                                                                      Page 3 of 31
                                          2019 U.S. Dist. LEXIS 22788, *6

Denton Europe LLP, New York, NY.                            Goldfarb, Mary V. Hernandez, Robert Muffler, Jr., Jutta
                                                            Yarber, Ronald L. Tishmack, Celia Walker, Dorothy
                                                            Wint, Dorothy C Wint, Floyd [*8] Carpenter, Leonora
For Alan D. Hayman, Shirlee Hayman, ThirdParty
                                                            Pontillo, ThirdParty Defendants: Annie Pennock Kaplan,
Defendants: Curtis Campbell Mechling, LEAD
                                                            LEAD ATTORNEY, Fay Kaplan Law, P.A.,
ATTORNEY, James Lawrence Bernard, Stroock &
                                                            Wasshington, DC.
Stroock & Lavan LLP, New York, NY.

                                                            For Luis Rotondo Estate of, John Muffler Estate of, John
For Redacted Third-Party Defendant, ThirdParty
                                                            Jay Tishmack Estate of, Grisselle Alvarado, Luis
Defendant: George Michael Chalos, LEAD ATTORNEY,
                                                            Alvarado, Luisa Alvarado, Maria Alvarado, ThirdParty
Kerri Marie D'Ambrosio, Chalos & Co., P.C., Oyster
                                                            Defendants: Annie Pennock Kaplan, LEAD ATTORNEY,
Bay, NY; Gina Maria Venezia, LEAD ATTORNEY,
                                                            Fay Kaplan Law, P.A., Wasshington, DC; June Hee
Edward John Carlson, Freehill, Hogan & Mahar, LLP,
                                                            Park, Fleischman Law Firm, New York, NY.
New York, NY.

                                                            For Estate of Michael Heiser, ThirdParty Defendant:
For Catherine Bonk, Terrance Valore, Cathrine Bonk
                                                            Curtis Campbell Mechling, LEAD ATTORNEY, Stroock
Hunt, Sr. John Bonk, Kevin Bonk, Thomas Bonk, Lisa
                                                            & Stroock & Lavan LLP, New York, NY; Barbara L.
DiGiovanni, Marion DiGiovanni, Sherry Lynn Fiedler,
                                                            Seniawski, Cary Brian Samowitz, DLA Piper US LLP
Robert Fluegel, Thomas A Fluegel, Marilou Fluegel,
                                                            (NY), New York, NY; Dale Kerbin Cathell, DLA Piper US
Evans Hairston, Felicia Hairston, Julia Bell Hairston,
                                                            LLP (MD), Baltimore, MD; Richard Marc Kremen, PRO
Henry Hukill, Mark Andrew Hukill, Matthew Scott Hukill,
                                                            HAC VICE, DLA Piper US LLP (MD), Baltimore, MD.
Melissa Hukill, Meredith Ann Hukill, Mitchell Charles
Hukill, Monte Hukill, Virginia Ellen Hukill, Storm Jones,
Penni Joyce, Sr. Carl Kirkwood, Jeff Kirkwood, Shirley      For Fran Heiser, individually and as personal
Kirkwood, Jr. Carl A. Kirkwood, Patricia Kronenbitter,      representative of the Estate of Michael Heiser, Gary
Kris Laise, Betty Laise, James Macgroglou, Lorraine         Heiser, individually and as personal representative of
Macgroglou, Bill Macgroglou, Kathy McDonald, Edward         the Estate of Michael Heiser, ThirdParty Defendants:
W. McDonough, Sean McDonough, Edward J                      Curtis Campbell Mechling, LEAD ATTORNEY, Stroock
McDonough, Rose Rotondo Estate [*7] of, Phyllis             & Stroock & Lavan LLP, New York, NY; Barbara L.
Santoserra Estate of, Deborah Rhosto, Robert Simpson,       Seniawski, Cary Brian Samowitz, DLA Piper US LLP
Renee Eileen Simpson, Sr. Larry Simpson, Anna Marie         (NY), New York, NY.
Simpson, Sally Jo Wirick, David A. Battle Estate of,
Matilde Hernandez Estate of, James Yarber Estate of,
                                                            For Estate of Brent Marthaler, Katie Lee Marthaler,
Pedro Alvarado, Jr., Andres Alvarado Tull, Angel
                                                            individually [*9] and as personal representative of the
Alvarado, Geraldo Alvarado, Marta Alvarado, Minerva
                                                            Estate of Brent Marthaler, Herman Marthaler, Sharon
Alvarado, Yolanda Alvarado, Zoraida Alvarado, Dennis
                                                            Marthaler, Matthew Marthaler, Kirk Marthaler, Richard
Jack Anderson, Michael Harris, Rose Harris, Donald R.
                                                            Wood, Kathleen Wood, Shawn Wood, Denise
Pontillo, Deborah True, Douglas Pontillo, John E. Selbe,
                                                            Eichstaedt, Anthony Cartrette, Lewis Cartrette, Estate of
Eloise F. Selbe, Belinda Skarka, Don Selbe, James
                                                            Patrick Fennig, Thaddeus C. Fennig, individually and as
Selbe, Willy G. Thompson, Allison Thompson, Ifaline
                                                            personal representative of the Estate of Patrick Fennig,
Thompson, Cheryl Bass, Johnny Thompson, Wanda
                                                            Catherine Fennig, individually and as personal
Ford, Orlando Michael Valore, Sr., Orlando M. Valore,
                                                            representative of the Estate of Patrick Fennig, Paul
Jr., Janice Valore, Marcy Lynn Parson, Timothy Brooks,
                                                            Fennig, Mark Fennig, Estate of Christopher Adams,
Edward J. Brooks, Patricia A. Brooks, ThirdParty
                                                            Catherine Adams, individually and as personal
Defendants: Annie Pennock Kaplan, LEAD ATTORNEY,
                                                            representative of the Estate of Christopher Adams, Mary
Fay Kaplan Law, P.A., Wasshington, DC; Keith Martin
                                                            Young, Daniel Adams, Elizabeth Wolf, ThirdParty
Fleischman, LEAD ATTORNEY, The Fleischman Law
                                                            Defendants: Barbara L. Seniawski, Cary Brian
Firm, New York, NY; June Hee Park, Fleischman Law
                                                            Samowitz, DLA Piper US LLP (NY), New York, NY.
Firm, New York, NY.

                                                            For Patrick Adams, William Adams, Michael Adams,
For Robert DiGiovanni, Danielle DiGiovanni, Juanita R.
                                                            Estate of Thanh "Gus" Nguyen, Christopher Nguyen,

                                                   Matthew Niss
                                                                                                       A-205
        Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 280 of 686
                                                                                                      Page 4 of 31
                                          2019 U.S. Dist. LEXIS 22788, *9

individually and as personal representative of the Estate    LEAD ATTORNEY, June Hee Park, The Fleischman
of Thanh "Gus" Nguyen, Sandra M. Wetmore, Bridget            Law Firm, New York, NY.
Brooks, James Rimkus, Anne Rimkus, Estate of Kendall
Kitson, Jr., Kendall Kitson, Sr., individually and as
                                                             For Geraldo Alvarado, Grisselle Alvarado, Luis
personal representative of the Estate of Kendall Kitson,
                                                             Alvarado, Luisa Alvarado Luisa Alvarado, ThirdParty
Jr., Nancy R. Kitson, individually and as personal
                                                             Defendants: June Hee Park, The Fleischman Law Firm,
representative of the Estate of [*10] Kendall Kitson, Jr.,
                                                             New [*12] York, NY.
Steve K. Kitson, Nancy A. Kitson, Lawrence Taylor,
Vickie Taylor, Starlina Taylor, Estate of Joshua Woody,
Dawn Woody, individually and as personal                     For Alan C. Anderson, Michael Anderson, Johnnie
representative of the Estate of Joshua Woody,                Decker, Sidney Decker, Estate of Laura Virginia
Bernadine Beekman, Tracy Smith, Jonica Woody,                Copeland, Keith Estler, Louis Estler, Jr., Mary Ellen
Timothy Woody, Estate of Leland "Tim" Haun, Ibis             Estler, Carolyn Mudd, Estate of Billy San Pedro, Estate
"Jenny&quo Haun, individually and as personal                of Bruce Hollingshead, Estate of Louis Melendez, Estate
representative of the Estate of Leland "Tim" Haun,           of Michael Robert Massman, Holly Gibson, Karen Hein-
Senator Haun, Milly Perez-Dallis, Estate of Christopher      Sullivan, John Hendrickson, Lydia Massman, Sarah
Lester, Judy Lester, individually and as personal            Mercer, Samuel Palmer, Robert Rucker, Patricia Lou
representative of the Estate of Christopher Lester, Cecil    Smith, Patty Barnett, Wendy Edmond, Estate of Dennis
Lester, Jr., Jessica Lester, Estate of Kevin Johnson, Sr.,   Lloyd West, Estate of Eric Walker, Cesar San Pedro,
Shyrl Johnson, individually and as personal                  Javier San Pedro, Sila V. San Pedro, Ronald E. Walker,
representative of the Estate of Kevin Johnson, Sr.,          Ronald Walker, Jr., Galen Weber, Faith Weekes, Meta
Nicholas Johnson, Estate of Peter Morgera, Michael           Weekes, Kathy West, Robin Brock, Sharon J. Rowan,
Morgera, individually and as personal representative of      Nelson Weyl, Joseph A. Barile, Michael Barile, John
the Estate of Peter Morgera, Thomas Morgera, Estate of       Becker, John Brown, Rodney E. Burns Andrea Ciarla
Millard "Dee" Campbell, Marie Campbell, individually         Robert Dean, Timothy Gaddo, Louise Gaddo Blatter,
and as personal representative of the Estate of Millard      LaJuana Smith, James S. Spears, Evelyn Sue Spears
"Dee" Campbell, Bessie Campbell, Estate of Justin            Elliot, Angela Yoak, Lorreta Brown, Gloria Hamilton,
Wood, Estate of Earl Cartrette, Jr., Estate of Brian         Bruce Hastings, Cindy Holmes, Betty Lewis, Paul
McVeigh, Estate of Joseph E. Rimkus, Estate of Jeremy        Martinez, Sr., The Estate of David A. Lewis, Joyce
Taylor, James Wetmore, George Beekman, Che                   Clifford, Jean Givens Owen, Alphonso Martinez, Daniel
Colson, [*11] Bruce Johnson, ThirdParty Defendants:          Martinez, Michael Martinez, Steven G. Owen, David
Barbara L. Seniawski, Cary Brian Samowitz, DLA Piper         Penosky, The Estate of Burton Wherland, The Estate of
US LLP (NY), New York, NY.                                   Michael [*13] Lee Page, Charles F. West, Sarah
                                                             Wherland, ThirdParty Defendants: Noel J. Nudelman,
                                                             Heideman Nudelman & Kalik, PC, Washington, DC.
For John Adams, Cecil Lester, Sr., individually and as
personal representative of the Estate of Christopher
Lester, Kevin Johnson, Jr., Laura Johnson ThirdParty         For Estate of Binyamin Kahane, Estate of Irma Franklin,
Defendants: Cary Brian Samowitz, DLA Piper US LLP            ThirdParty Defendants: Curtis Campbell Mechling,
(NY), New York, NY.                                          LEAD ATTORNEY, Nathan Harry Stopper, Patrick
                                                             Nicholas Petrocelli, Stroock & Stroock & Lavan LLP,
                                                             New York, NY.
For Pedro Alvarado, Jr., Lynne Michol Spencer, Andres
Alvarado Tull, Terance J. Valore, Angel Alvarado, Marta
Alvarado, Minerva Alvarado, Yolanda Alvarado, Zoraida        For Estate of Meir Kahane, ThirdParty Defendant: Curtis
Alvarado, Dennis Jack Anderson, Michael Harris, Cheryl       Campbell Mechling, LEAD ATTORNEY, Stroock &
Bass, Wanda Ford, Bennie Harris, Rose Harris, Donald         Stroock & Lavan LLP, New York, NY.
P. Pontillo, Douglas Pontillo, Don Selbe, James Selbe,
John E. Selbe, Belinda Skarka, Allison Thompson,
                                                             For Sonia Kahane, ThirdParty Defendant: Curtis
Ifaline Thompson, Johnny Thompson, Willy G.
                                                             Campbell Mechling, Patrick Nicholas Petrocelli, Stroock
Thompson, Deborah True, Edward J. Brooks, Patricia A.
                                                             & Stroock & Lavan LLP, New York, NY.
Brooks, Timothy Brooks, Marcy Lynn Parson, Janice
Valore, Orlando Michael Valore, Sr., Orlando M. Valore,
Jr., ThirdParty Defendants: Keith Martin Fleischman,

                                                    Matthew Niss
                                                                                                       A-206
        Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 281 of 686
                                                                                                     Page 5 of 31
                                          2019 U.S. Dist. LEXIS 22788, *13

For Catherine Bonk, John Bonk, Sr., Kevin Bonk,              Marthaler, III, Katie L. Marthaler, Sharon Marthaler,
Thomas Bonk, Catherine Bonk Hunt, Marion                     Anne M. Rimkus, James R. Rimkus, Catherine Adams,
DiGiovanni, Sherry Lynn Fiedler, Marilou Fluegel,            Daniel Adams, John E. Adams, Patrick D. Adams,
Robert Fluegel, Thomas A. Fluegel, Evans Hairston,           William Adams, Bernadine R. Beekman, George M.
Felicia Hairston, Julia Bell Hairston, Henry Durban          Beekman, Estate of Joshua E. Woody, Estate of Kendall
Hukill, Mark Andrew Hukill, Meredith Ann Hukill, Mitchell    Kitson, Jr., Estate of Peter J. Morgera, Kendall K.
Charles Hukill, Monte Hukill, Virginia Ellen Hukill, Storm   Kitson, Steve K. Kitson, Kirk Marthaler, Matthew
Jones, Penni Joyce, Carl Kirkwood, Sr., Patricia             Marthaler, Christopher R. Nguyen, Tracey M. Smith,
Kronenbitter, Kris Laise, Bill Macgroglou, James             Elizabeth Wolf, Dawn Woody, Jonica L. Woody, Timothy
Macgroglou, Lorraine Macgroglou, Kathy McDonald,             Woody, Estate of Jeremy Taylor, Estate of Patrick
Edward W. McDonough, Edward J McDonough,                     Fennig, Lawrence Taylor, Starlina D. Taylor, Vicki L
Deborah Rhosto, (Estate) Luis Rotondo, [*14] (Estate)        Taylor, ThirdParty Defendants: Barbara L. Seniawski,
Phyllis Santoserra, Anna Marie Simpson, Larry                DLA Piper US LLP (NY), New York, NY.
Simpson, Sr., Renee Eileen Simpson, Robert Simpson,
Sally Jo Wirick, Estate of Moses Arnold, Jr., Lolita M.
                                                             For Estate of Michael Heiser, Francis Heiser, Gary
Arnold, Estate of David L. Battle, Lisa Ann Beck, Betty
                                                             Heiser, ThirdParty Defendants: [*16] Curtis Campbell
J. Bolen, Keith Edwin Bolen, Neale Scott Bolen,
                                                             Mechling, LEAD ATTORNEY, Patrick Nicholas
Sheldon H. Bolen, Sharla M. Korz, Estate of John
                                                             Petrocelli, Stroock & Stroock & Lavan LLP, New York,
Muffler, Estate of Rose Rotondo, Estate of John Jay
                                                             NY; Barbara L. Seniawski, DLA Piper US LLP (NY),
Tishmack, Estate of Leonard Warren Walker, Estate of
                                                             New York, NY.
Walter Emerson Wint, Jr., Estate of James Yarber,
ThirdParty Defendants: Keith Martin Fleischman, LEAD
ATTORNEY, The Fleischman Law Firm, New York, NY;             For Alan Hayman, ThirdParty Defendant: Curtis
June Hee Park, Fleischman Law Firm, New York, NY.            Campbell Mechling, Patrick Nicholas Petrocelli, Nathan
                                                             Harry Stopper, Stroock & Stroock & Lavan LLP, New
                                                             York, NY.
For Matthew Scott Hukill, Melissa Hukill, ThirdParty
Defendants: Keith Martin Fleischman, The Fleischman
Law Firm, New York, NY; June Hee Park, Fleischman            For Shirlee Hayman, ThirdParty Defendant: Curtis
Law Firm, New York, NY.                                      Campbell Mechling, Stroock & Stroock & Lavan LLP,
                                                             New York, NY.
For (estate) rose rotondo, ThirdParty Defendant: June
Hee Park, Fleischman Law Firm, New York, NY.                 For Elizabeth Adams, ThirdParty Defendant: Steven
                                                             Karl Barentzen, LEAD ATTORNEY, The Law Office of
                                                             Steven Barentzen, Washington, DC.
For Estate of Judith Greenbaum, ThirdParty Defendant:
Curtis Campbell Mechling, LEAD ATTORNEY, Patrick
Nicholas Petrocelli, Stroock & Stroock & Lavan LLP,          For Jeremy Levin, Dr. Lucille Levin, ThirdParty
New York, NY.                                                Defendants: Curtis Campbell Mechling, LEAD
                                                             ATTORNEY, Stroock & Stroock & Lavan LLP, New
                                                             York, NY; Suzelle Moss Smith, Howarth & Smith (LA),
For Anthony W. Cartrette, Lewis W. Cartrette, Denise M.
                                                             Los Angeles, CA.
Eichstaedt, Estate of Brian McVeigh, Estate of Earl F.
Cartrette, Jr., Estate [*15] of Justin R. Wood, Estate of
Leland Timonthy Haun, Estate of Millard D. Campbell,         For John Bonk, Jr., ThirdParty Defendant: June Hee
Ibis S. Haun, Milagritos Perez-Dalis, Senator Haun,          Park, Fleischman Law Firm, New York, NY.
James V. Wetmore, Sandra M. Wetmore, Kathleen M.
Wood, Richard W. Wood, Shawn M. Wood, Marie R.
                                                             For (Estate Of) Maurice Edward Hukill, ThirdParty
Campbell, Bessie A. Campbell, Che G. Colson, Estate
                                                             Defendant: Keith Martin Fleischman, The Fleischman
of Brent E. Marthaler, Estate of Joseph E. Rimkus,
                                                             Law Firm, New York, NY.
Estate of Kevin J. Johnson, Bruce Johnson, Kevin
Johnson, a minor, Laura E. Johnson, Nicholas A.
Johnson, a minor, Shyrl L. Johnson, Herman C.                For James Owens, ThirdParty Defendant: Annie


                                                    Matthew Niss
                                                                                                       A-207
        Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 282 of 686
                                                                                                    Page 6 of 31
                                        2019 U.S. Dist. LEXIS 22788, *16

Pennock Kaplan, LEAD ATTORNEY, Fay Kaplan Law,            ATTORNEY, Phillips Lytle LLP (Madison Ave.), New
P.A., Wasshington, DC.                                    York, NY; Sean Charles McPhee, Phillips Lytle LLP
                                                          (Buffalo, NY), Buffalo, NY.
For Larry H. Simpson, Jr., Estate of Matilde Hernandez,
Jr., ThirdParties Defendants: Keith [*17] Martin          For CIMB Bank Berhad, ThirdParty Defendant: Jacob S.
Fleischman, LEAD ATTORNEY, The Fleischman Law             Pultman, LEAD ATTORNEY, Allen & Overy, LLP, New
Firm, New York, NY; June Hee Park, Fleischman Law         York, NY.
Firm, New York, NY.
                                                          For Central Bank of Nigeria, ThirdParty Defendant:
For Dr. Lucille Levin, ThirdParty Defendant: Curtis       David H. Fromm, PRO HAC VICE, Brown Gavalas &
Campbell Mechling, LEAD ATTORNEY, Stroock &               Fromm LLP, New York, NY.
Stroock & Lavan LLP, New York, NY; Suzelle Moss
Smith, Howarth & Smith (LA), Los Angeles, CA.
                                                          For Kathy Dianne Bailey, Attorney for Third Party
                                                          Defendant Turkiye Is Bankasi A.S., Turkiye Is Bankasi
For United Overseas Bank Limited, ThirdParty              A.S., ThirdParty Defendants: by Kathy Dianne Bailey,
Defendant: Baruch Weiss Arnold & Porter Kaye Scholer      LEAD ATTORNEY, Bailey Law Group, Washington, DC.
LLP DC), Washington, DC; Drew A Harker, PRO HAC
VICE, Arnold & Porter, LLP (DC), Washington, DC.
                                                          For Engareh (M) SDN. BDH., ThirdParty Defendant:
                                                          Thomas John Luz, LEAD ATTORNEY, Karaahmet Luz
For Redacted Third-Party Defendant, Redacted Third-       & Greenberg, L.L.P., New York, NY.
Party Defendant, ThirdParty Defendant: Christopher
Carlsen, LEAD ATTORNEY, Clyde & Co US LLP, New
                                                          For Redacted Third Party Defendant, ThirdParty
York, NY.
                                                          Defendant: Gina Maria Venezia, Freehill, Hogan &
                                                          Mahar, LLP, New York, NY.
For redacted third-party, Redacted Third-Party
Defendant, ThirdParty Defendant: Chijioke Metu, LEAD
                                                          For Redacted Third-Party Defendant, [*19] ThirdParty
ATTORNEY, Placid & Emmanuel, P.C, Jamaica, NY;
                                                          Defendant: David H. Fromm, LEAD ATTORNEY, PRO
Nicholas Lawrence Magali, Clyde & Co US LLP (NYC),
                                                          HAC VICE, Brown Gavalas & Fromm LLP, New York,
New York, NY.
                                                          NY.

For redacted third-party, Redacted Third-Party
                                                          For Estate of Terrence Rich, Bryan Harris, Elizabeth
Defendant, ThirdParty Defendant: Thomas John Luz,
                                                          Murphy, Individually and as Administratrix of the Estate
LEAD ATTORNEY, Karaahmet Luz & Greenberg,
                                                          of Terrence Rich, Armando J. Ybarra, ThirdParty
L.L.P., New York, NY; Gina Maria Venezia, Freehill,
                                                          Defendants: John W. Karr, LEAD ATTORNEY, Karr &
Hogan & Mahar, LLP, New York, NY; William F.
                                                          Allison P.C., Washington, DC.
McGovern, Kobre & Kim LLP (NYC), New York, NY.

                                                          For John E. L'Heureux, ThirdParty Defendant: John W.
For Redacted Third-Party Defendant, Redacted [*18]
                                                          Karr, LEAD ATTORNEY, Karr & Allison P.C.,
Third-Party Defendant, ThirdParty Defendant: Douglas
                                                          Washington, DC; Steven Karl Barentzen, The Law
R. Maag, Clyde & Co US LLP (NYC), New York, NY.
                                                          Office of Steven Barentzen, Washington, DC.

For Redacted third party defendant, ThirdParty
                                                          For Linda Bennett, Indvidually and as Co-Administrator
Defendant: Chijioke Metu, Placid & Emmanuel, P.C,
                                                          of the Estate of Marla Ann Bennett, Michael Bennett,
Jamaica, NY.
                                                          Individually and as Co-Administrator of the Estate of
                                                          Marla Ann Bennett, ThirdParty Defendants: Carl E.
For HSBC Bank USA, N.A., ThirdParty Defendant: by         Person, LEAD ATTORNEY, Carl E. Person - An
Anna Mercado Clark, LEAD ATTORNEY, Phillips Lytle         Individual Practitioner New York, NY; Ferris R. Bond,
LLP, New York, NY; Paul Kenneth Stecker, LEAD             Bond & Norman PLLC, Washington, DC.

                                                  Matthew Niss
                                                                                                     A-208
        Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 283 of 686
                                                                                                  Page 7 of 31
                                        2019 U.S. Dist. LEXIS 22788, *19

                                                         Defendant: Lee Scott Wolosky, LEAD ATTORNEY,
                                                         Boies Schiller Flexner LLP, New York, NY.
For Lisa Bennett, Estate of Marla Ann Bennett,
ThirdParty Defendants: Carl E. Person, LEAD
ATTORNEY, Carl E. Person - An Individual Practitioner    For Vestel Elektronik Sanayi Ve Ticaret A.S.,
New York, NY.                                            Interpleader Defendant: Carolyn B. Lamm, LEAD
                                                         ATTORNEY, White & Case LLP (DC), Washington, DC.
For Kerry M. L'Heureux, Mary E. Wells, Bryan Harris,
Jane L'Heureux, Mary Wells, Armando J. Ybarra,           For Bill Laise, ADR Provider: Annie Pennock Kaplan,
ThirdParty Defendants: John W. Karr, LEAD                LEAD ATTORNEY, Fay Kaplan Law, P.A.,
ATTORNEY, Karr & Allison P.C., [*20] Washington,         Wasshington, DC; Keith Martin Fleischman, LEAD
DC.                                                      ATTORNEY, The Fleischman Law Firm, New York, NY;
                                                         June Hee Park, Fleischman Law Firm, New York, NY.
For Redacted Third-Party Defendant, ThirdParty
Defendant: Andrew Michael Meehan, LEAD                   For Redacted Third-Party Defendant, ADR Provider:
ATTORNEY, Akin Gump Strauss Hauer & Feld (1              Joseph B. Tompkins, Jr., LEAD ATTORNEY, Sidley
Battery Pk.), New York, NY.                              Austin LLP (DC), Washington, DC.


For Bryan Harris, Jane L'Heureux, John E. L'Heureux,     For United States Of America, Miscellaneous: David
Kerrie L'Heureux, Elizabetth Murphy, Mary Wells,         Stuart Jones, U.S. Attorney's Office, SDNY (86
Armando J. Ybarra, Estate of Terrance Rich, John         Chambers St.), New York, NY.
L'Heureux, Kerry L'Heureux, Elizabeth Murphy,
ThirdParty Defendants: John W. Karr, LEAD
                                                         The Bank of New York Mellon, ThirdParty Plaintiff, Pro
ATTORNEY, Karr & Allison P.C., Washington, DC;
                                                         se.
Steven Karl Barentzen, LEAD ATTORNEY, The Law
Office of Steven Barentzen, Washington, DC.
                                                         For JPMorgan Chase Bank, N.A., ThirdParty Plaintiff:
                                                         Christopher James Houpt, Mayer Brown LLP (NY), New
For Estate of Terrence Rich, ThirdParty Defendant:
                                                         York, NY; Steven B. Feigenbaum, Katsky Korins, LLP,
Steven Karl Barentzen, LEAD ATTORNEY, The Law
                                                         New York, NY.
Office of Steven Barentzen, Washington, DC.

                                                         For Societe Generale, ThirdParty Plaintiff: Mark
For Estate of Martin Kirschenbaum, David
                                                         Hanchet, LEAD ATTORNEY, Christopher James Houpt,
Kirschenbaum, Isabelle Kirschenbaum, Jason
                                                         Mayer Brown LLP (NY), New York, NY.
Kirschenbaum, Joshua Kirschenbaum, ThirdParty
Defendants: Curtis Campbell Mechling, LEAD
ATTORNEY, Stroock & Stroock & Lavan LLP, New             For Commerzbank AG, ThirdParty Defendant:
York, NY.                                                Paul [*22] Anthony Saso, LEAD ATTORNEY, Gibbons
                                                         P.C. (NY), New York, NY.
For American Life Insurance Company - Lebanon
Branch, ThirdParty Defendant: Ilana Haramati, Meister    For Sealed, Joseph A. Barile, Angela E. Barile, Michael
Seelig & Fein LLP, New York, NY; Obiamaka Patricia       Barile, Andrea Ciarla, Ann Marie Moore, Vara Brown,
Madubuko, McDermott, Will & Emery, LLP NY), New          John Brown, Sulba Brown, Rowel Brown, Marvine
York, NY.                                                McBride, LaJuana Smith, Rodney E. Burns, Jeannie
                                                         Scaggs, Eugene Burns, David Burns, Daniel
                                                         Cuddeback, Jr., Daniel Cuddeback, Sr., Barbara
For Fiona Havlish, ThirdParty Defendant: Lee Scott
                                                         Cuddeback, Robert Dean, Michael Episcopo, Randy
Wolosky, LEAD ATTORNEY, Boies [*21] Schiller
                                                         Gaddo, Peter Gaddo, Timothy Gaddo, Gaddo Blatter,
Flexner LLP, New York, NY.
                                                         The Estate of Willim R. Gaines, Jr., Michael A. Gaines,
                                                         Carolyn Spears, William R. Gaines, Sr., Evelyn Sue
For Babak Bayani, Sheryl Wultz, ThirdParties             Spears Elliot, Carol Weaver, The Estate of Virgel

                                                  Matthew Niss
                                                                                                   A-209
        Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 284 of 686
                                                                                                     Page 8 of 31
                                         2019 U.S. Dist. LEXIS 22788, *22

Hamilton, Gloria Hamilton, Bruce Hastings, Mary Jean       Nicely, Estate of Juan C. Rodriguez, Louisa Punonet,
Hodges, Maynard Hodges, Lorreta Brown, Cindy               Robert Rucker, Estate of Billy San Pedro, Cesar San
Holmes, Shana Saul, Daniel Joy, Sean Kirkpatrick,          Pedro, Sila V. San Pedro, Guillermo San Pedro, Javier
Sean Kirkpatrick, Joseph T. Kremer, Jacqueline Stahrr,     San Pedro, Thurnell Shields, Emanuel Simmons, Estate
The Estate of Christine Kremer, The Estate of Thomas       of James Surch, Patty Barnett, Will Surch, Bradley
Kremer, The Estate of David A. Lewis, Betty Lewis,         Ulick, Jeanette Doughtry, Marilyn Peterson, Estate of
Jerry L. Lewis, Scott M. Lewis, Paul Martinez, Sr.,        Eric Walker, Tena Walker-Jones, Ronald E. Walker,
Teresa Gunterh, Esther Martinez Parks, Alphonso            Galen Weber, Estate of Obrian Weekes, Anson
Martinez, Daniel Martinez, Michael Martinez, Paul          Edmond, Arnold Edmond, Hazel Edmond, Edmond
Martinez, Jr., Tomasita L. Martinez, Susanne Yeoman,       Wendy, Keith Weekes, Faith Weekes, Ianthe Weekes,
John Opatovsky, The Estate of Michael Lee Page,            Meta Weekes, Estate of Dennis Lloyd West, Kathy
Albert Page, Janet Page, Joyce Clifford, [*23] David       West, Estate of John Weyl, Kelly Bachlor, Robin Brock,
Penosky, Joseph Penosky, Christian R. Rauch, Leonard       Morgan W. Rowan, Sharon J. Rowan, Nelson Weyl,
Paul Tice, The Estate of Burton Wherland, Sarah            ThirdParty [*25] Defendants: Noel J. Nudelman, LEAD
Wherland, Gregory Wherland, Kimmy Wherland,                ATTORNEY, Heideman Nudelman & Kalik, PC,
Charles F. West, Charles H. West, Sharon Davis, Alan       Washington, DC.
C. Anderson, Michael Anderson, Thelma Anderson,
Stephen Boyd Bland, Estate of Frank Bland, Ruth Ann
                                                           The Bank of New York Mellon, ThirdParty Plaintiff, Pro
Bland, James Bland, Estate of Laura Virginia Copeland,
                                                           se.
Sidney Decker, Ida Decker, Dudley Decker, Johnnie
Decker, Carolyn Mudd, Ronald Duplanity, Estate of
Sean F. Ester, Louis Estler, Jr., Mary Ellen Estler,       JPMorgan Chase Bank, N.A., ThirdParty Plaintiff, Pro
Estate of Benjamin E. Fuller, Third-Parties Defendants:    se.
Noel J. Nudelman, LEAD ATTORNEY, Heideman
Nudelman & Kalik, PC, Washington, DC.
                                                           For Estate of Michael Heiser, Fran Heiser, individually
                                                           and as personal representative of the Estate of Michael
For Citibank, N.A., ThirdParty Defendant: Christopher J.   Heiser, Gary Heiser, individually and as personal
Robinson, Sharon L. Schneier, LEAD ATTORNEYS,              representative of the Estate of Michael Heiser, Counter
Davis Wright Tremaine LLP (NYC), New York, NY.             Claimants: Curtis Campbell Mechling, LEAD
                                                           ATTORNEY, Stroock & Stroock & Lavan LLP, New
                                                           York, NY; Cary Brian Samowitz, DLA Piper US LLP
For The Estate of James Silvia and Lynne Michol
                                                           (NY), New York, NY.
Spencer, ThirdParty Defendant: Keith Martin
Fleischman, LEAD ATTORNEY, The Fleischman Law
Firm, New York, NY; Noel J. Nudelman, LEAD                 For Estate of Brent Marthaler, Katie Lee Marthaler,
ATTORNEY, Heideman Nudelman & Kalik, PC,                   individually and as personal representative of the Estate
Washington, DC; June Hee Park, Fleischman Law Firm,        of Brent Marthaler, Herman Marthaler, Sharon
New York, NY.                                              Marthaler, Matthew Marthaler, Kirk Marthaler, Richard
                                                           Wood, Kathleen Wood, Shawn Wood, Denise
                                                           Eichstaedt, Anthony Cartrette, Lewis Cartrette, Estate of
For Ellaine Allen, Ernest C. Fuller, John Gibson, Holy
                                                           Patrick Fennig, Thaddeus C. Fennig, individually and as
Gibson, Maurice Gibson, Estate of Michael Hastings,
                                                           personal representative of the Estate of Patrick Fennig,
Joyce Hastings, [*24] Estate of Paul Hein, Christopher
                                                           Catherine Fennig, individually and as personal
Hein, Jo Ann Hein, Karen Hein-Sullivan, Victor J. Hein,
                                                           representative of the Estate of Patrick Fennig, Paul
Jacqueline M. Kunysz, Estate of John Hendrickson,
                                                           Fennig, Mark Fennig, Estate of Christopher Adams,
John Hendrickson, Tyson Hendrickson, Deborah Ryan,
                                                           Catherine Adams, individually and as personal
Estate of Bruce Hollingshead, Melinda Hollingshead,
                                                           representative [*26] of the Estate of Christopher
Renard Manley, Estate of Michael Robert Massman,
                                                           Adams, Mary Young, Daniel Adams, Elizabeth Wolf,
Nicole Gomez, Angela Massman, Kristopher Massman,
                                                           Patrick Adams, John Adams, William Adams, Michael
Lydia Massman, Patricia Lou Smith, Estate of Louis
                                                           Adams, Estate of Thanh "Gus" Nguyen, Christopher
Melendez, Zaida Melendez, Douglas Jason Melendez,
                                                           Nguyen, individually and as personal representative of
Johnny Melendez, Johnny Jr. Melendez, Estate of
                                                           the Estate of Thanh "Gus" Nguyen, Sandra M.
Michael Mercer, Sarah Mercer, Samuel Palmer, Robin

                                                   Matthew Niss
                                                                                                      A-210
        Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 285 of 686
                                                                                                        Page 9 of 31
                                          2019 U.S. Dist. LEXIS 22788, *26

Wetmore, Bridget Brooks, James Rimkus, Anne                  For Catherine Bonk, Terrance Valore, Cathrine Bonk
Rimkus, Estate of Kendall Kitson, Jr., Kendall Kitson,       Hunt, Sr. John Bonk, Kevin Bonk, Thomas Bonk, Marion
Sr., individually and as personal representative of the      DiGiovanni, Sherry Lynn Fiedler, Robert Fluegel,
Estate of Kendall Kitson, Jr., Nancy R. Kitson,              Thomas A Fluegel, Marilou Fluegel, Evans Hairston,
individually and as personal representative of the Estate    Felicia Hairston, Julia Bell Hairston, Henry Hukill, Mark
of Kendall Kitson, Jr., Steve K. Kitson, Nancy A. Kitson,    Andrew Hukill, Melissa Hukill, Meredith Ann Hukill,
Lawrence Taylor, Vickie Taylor, Starlina Taylor, Estate      Mitchell Charles Hukill, Monte Hukill, Virginia Ellen
of Joshua Woody, Dawn Woody, individually and as             Hukill, Storm Jones, Penni Joyce, Sr. Carl Kirkwood,
personal representative of the Estate of Joshua Woody,       Jeff Kirkwood, Shirley Kirkwood, Jr. Carl A. Kirkwood,
Bernadine Beekman, Tracy Smith, Jonica Woody,                Patricia Kronenbitter, Kris Laise, Bill Laise, Betty Laise,
Timothy Woody, Estate of Leland "Tim" Haun, Ibis             James Macgroglou, Lorraine Macgroglou, Bill
"Jenny&quo Haun, individually and as personal                Macgroglou, Kathy McDonald, Edward W. McDonough,
representative of the Estate of Leland "Tim" Haun,           Sean McDonough, Edward J McDonough, Rose
Senator Haun, Milly Perez-Dallis, Estate of Christopher      Rotondo Estate of, Luis Rotondo Estate of, Phyllis
Lester, Cecil Lester, Sr., individually and as personal      Santoserra Estate of, Deborah Rhosto, Robert Simpson,
representative of the Estate of Christopher Lester, Judy     Renee Eileen Simpson, Sr. Larry Simpson, Anna Marie
Lester, individually and as personal representative of       Simpson, Sally Jo Wirick, David A. Battle Estate of,
the Estate of Christopher Lester, [*27] Cecil Lester, Jr.,   Matilde Hernandez Estate of, Robert Muffler, Jr., Cross
Jessica Lester, Estate of Kevin Johnson, Sr., Shyrl          Defendants: Keith Martin Fleischman, LEAD
Johnson, individually and as personal representative of      ATTORNEY, The Fleischman Law Firm, New York, NY;
the Estate of Kevin Johnson, Sr., Kevin Johnson, Jr.,        June Hee Park, Fleischman Law Firm, New York, NY.
Nicholas Johnson, Estate of Peter Morgera, Michael
Morgera, individually and as personal representative of
                                                             For Matthew Scott Hukill, Cross Defendant: [*29] Keith
the Estate of Peter Morgera, Thomas Morgera, Estate of
                                                             Martin Fleischman, The Fleischman Law Firm, New
Millard "Dee" Campbell, Marie Campbell, individually
                                                             York, NY; June Hee Park, Fleischman Law Firm, New
and as personal representative of the Estate of Millard
                                                             York, NY.
"Dee" Campbell, Bessie Campbell, Estate of Justin
Wood, Estate of Earl Cartrette, Jr., Estate of Brian
McVeigh, Estate of Joseph E. Rimkus, Estate of Jeremy        For John Muffler Estate of, Cross Defendant: June Hee
Taylor, James Wetmore, George Beekman, Che                   Park, Fleischman Law Firm, New York, NY.
Colson, Laura Johnson, Bruce Johnson, Counter
Claimants: Cary Brian Samowitz, DLA Piper US LLP
                                                             For James Yarber Estate of, Cross Defendant: Keith
(NY), New York, NY.
                                                             Martin Fleischman, LEAD ATTORNEY, The Fleischman
                                                             Law Firm, New York, NY; June Hee Park, Fleischman
For Societe Generale, Societe Generale, Counter              Law Firm, New York, NY.
Defendants: Christopher James Houpt, Mark Hanchet,
LEAD ATTORNEYS, Mayer Brown LLP (NY), New
                                                             For John Jay Tishmack Estate of, Geraldo Alvarado,
York, NY.
                                                             Grisselle Alvarado, Luis Alvarado, Luisa Alvarado, Maria
                                                             Alvarado, Cross Defendants: June Hee Park,
For Citibank, N.A., Citibank, Counter Defendants:            Fleischman Law Firm, New York, NY.
Christopher J. Robinson, Sharon L. Schneier, LEAD
ATTORNEYS, Davis Wright Tremaine LLP (NYC), New
                                                             For Pedro Alvarado, Jr., Marta Alvarado, Minerva
York, NY.
                                                             Alvarado, Yolanda Alvarado, Zoraida Alvarado, Dennis
                                                             Jack Anderson, Michael Harris, Rose Harris, Donald R.
For Jeremy Levin, Dr. Lucille Levin, Cross Defendants:       Pontillo, Deborah True, Douglas Pontillo, John E. Selbe,
Curtis Campbell Mechling, LEAD ATTORNEY, Stroock             Eloise F. Selbe, Belinda Skarka, Don Selbe, James
& Stroock & Lavan LLP, [*28] New York, NY; Suzelle           Selbe, Willy G. Thompson, Allison Thompson, Ifaline
Moss Smith, LEAD ATTORNEY, Howarth & Smith (LA),             Thompson, Cheryl Bass, Johnny Thompson, Wanda
Los Angeles, CA.                                             Ford, Orlando Michael Valore, Sr., Orlando M. Valore,
                                                             Jr., Janice Valore, Marcy Lynn Parson, Timothy Brooks,
                                                             Edward J. Brooks, Patricia A. Brooks, The Estate of

                                                    Matthew Niss
                                                                                                         A-211
        Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 286 of 686
                                                                                                    Page 10 of 31
                                          2019 U.S. Dist. LEXIS 22788, *29

James Silvia and Lynne Michol Spencer, Cross                 Christopher J. Robinson, Sharon L. Schneier, LEAD
Defendant: Keith Martin Fleischman, LEAD                     ATTORNEYS, Davis Wright Tremaine LLP (NYC), New
ATTORNEY, The Fleischman Law [*30] Firm, New                 York, NY.
York, NY; June Hee Park, Fleischman Law Firm, New
York, NY.
                                                             For Societe Generale, Societe Generale, Counter
                                                             Defendants: Christopher James Houpt, Mark Hanchet,
For Estate of Michael Heiser, Fran Heiser, individually      LEAD ATTORNEYS, Mayer Brown LLP (NY), New
and as personal representative of the Estate of Michael      York, NY.
Heiser, Gary Heiser, individually and as personal
representative of the Estate of Michael Heiser, Cross
                                                             For Jeremy Levin, Dr. Lucille Levin, Jeremy Levin,
Defendants: Curtis Campbell Mechling, LEAD
                                                             Counter Claimants: Curtis Campbell Mechling, LEAD
ATTORNEY, Stroock & Stroock & Lavan LLP, New
                                                             ATTORNEY, Stroock & Stroock & Lavan LLP, New
York, NY.
                                                             York, NY; Suzelle Moss Smith, LEAD ATTORNEY,
                                                             Howarth & Smith (LA), Los Angeles, CA.
For Citibank, N.A., Cross Defendant: Christopher J.
Robinson, Sharon L. Schneier, LEAD ATTORNEYS,
                                                             For Michael T. Adams, William Adams, ThirdParty
Davis Wright Tremaine LLP (NYC), New York, NY.
                                                             Defendants: Barbara L. Seniawski, DLA Piper US LLP
                                                             (NY), New York, NY.
For Deborah D. Peterson, personal representative of the
Estate of James C. Knipple, et al., Cross Defendant:
                                                             For Elaine Allen, Michael Anderson, ThirdParty
Liviu Vogel, LEAD ATTORNEY, Salon Marrow Dyckman
                                                             Defendants: Noel J. Nudelman, LEAD ATTORNEY,
Newman Broudy LLP, New York, NY.
                                                             Heideman Nudelman & Kalik, PC, Washington, DC.

For Alan D. Hayman, Shirlee Hayman, Cross
                                                             For Angel Alvarado, Minerva Alvarado, Pedro Alvarado,
Defendants: Curtis Campbell Mechling, LEAD
                                                             Jr., Yolanda Alvarado, Zoraida Alvarado, Dennis Jack
ATTORNEY, James Lawrence Bernard, Stroock &
                                                             Anderson, Estate [*32] of Moses Arnold, Jr., Lolita M.
Stroock & Lavan LLP, New York, NY.
                                                             Arnold, ThirdParty Defendants: Keith Martin
                                                             Fleischman, LEAD ATTORNEY, The Fleischman Law
For Citibank, N.A., Cross Defendant, ThirdParty Plaintiff:   Firm, New York, NY; June Hee Park, Fleischman Law
Christopher J. Robinson, Sharon L. Schneier, LEAD            Firm, New York, NY.
ATTORNEYS, Davis Wright Tremaine LLP (NYC), New
York, NY.
                                                             For Geraldo Alvarado, Marta Alvarado, ThirdParty
                                                             Defendants: June Hee Park, Fleischman Law Firm, New
For The Estate of James Silvia and Lynne Michol              York, NY.
Spencer, Cross Defendant: Keith Martin Fleischman,
LEAD ATTORNEY, The Fleischman Law Firm, New
                                                             For Angela E. Barile, Patty Barnett, ThirdParty
York, NY; June [*31] Hee Park, Fleischman Law Firm,
                                                             Defendants: Noel J. Nudelman, Heideman Nudelman &
New York, NY.
                                                             Kalik, PC, Washington, DC.

For Alan D. Hayman, Shirlee Hayman, Cross
                                                             For Cheryl Bass, Estate of David L. Battle, Lisa Ann
Defendants: Curtis Campbell Mechling, LEAD
                                                             Beck, Betty J. Bolen, Keith Edwin Bolen, Neale Scott
ATTORNEY, Stroock & Stroock & Lavan LLP, New
                                                             Bolen, Sheldon H. Bolen, Catherine Bonk, Sr. John
York, NY.
                                                             Bonk, Kevin Bonk, Thomas Bonk, Catherine Bonk Hunt,
                                                             Patricia A. Brooks, Timothy Brooks, Marion DiGiovanni,
For Societe Generale, Counter Defendant: Christopher         David A. Battle Estate of, Luis Rotondo Estate of,
James Houpt, Mayer Brown LLP (NY), New York, NY.             Matilde Hernandez Estate of, ThirdParty Defendants:
                                                             Keith Martin Fleischman, LEAD ATTORNEY, The
                                                             Fleischman Law Firm, New York, NY; June Hee Park,
For Citibank, Citibank, N.A., Counter Defendants:

                                                    Matthew Niss
                                                                                                      A-212
        Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 287 of 686
                                                                                                       Page 11 of 31
                                          2019 U.S. Dist. LEXIS 22788, *32

Fleischman Law Firm, New York, NY.                           & Stroock & Lavan LLP, New York, NY; Barbara L.
                                                             Seniawski, DLA Piper US LLP (NY), New York, NY.
For Bernadine R. Beekman, George M. Beekman,
Bridget Brooks, Marie R. Campbell, Anthony W.                For Phyllis Santoserra Estate of, Rose Rotondo Estate
Cartrette, Lewis W. Cartrette, Che G. Colson, Denise M.      of, Sherry Lynn Fiedler, Marilou Fluegel, Thomas A.
Eichstaedt, Estate of Brian McVeigh, Estate of               Fluegel, Wanda Ford, Felicia Hairston, Julia Bell
Christopher Adams, Estate of Christopher Lester, Estate      Hairston, Bennie Harris, Michael Harris, Rose Harris,
of Earl Cartrette, Jr., Estate [*33] of Earl F. Cartrette,   Henry Durban Hukill, Mark Andrew Hukill, Matthew
Jr., Estate of Joseph E. Rimkus, Estate of Joshua E.         Scott Hukill, Meredith Ann Hukill, Mitchell Charles Hukill,
Woody, Estate of Justin R. Wood, Estate of Kendall           Monte Hukill, Virginia Ellen Hukill, Cathrine Bonk Hunt,
Kitson, Jr., Estate of Kevin J. Johnson, Estate of Leland    Storm Jones, Penni Joyce, Carl Kirkwood, Sr., Jr. Carl
Timonthy Haun, Estate of Millard D. Campbell, Estate of      A. Kirkwood, Sr. Carl Kirkwood, Jeff Kirkwood, Shirley
Patrick Fennig, Estate of Peter J. Morgera, Estate of        Kirkwood, Sharla M. Korz, Patricia Kronenbitter, Betty
Thanh Van Nguyen, ThirdParty Defendants: Barbara L.          Laise, Kris Laise, ThirdParty Defendants: Keith Martin
Seniawski, DLA Piper US LLP (NY), New York, NY.              Fleischman, LEAD ATTORNEY, June Hee [*35] Park,
                                                             The Fleischman Law Firm, New York, NY.
For James Bland, Stephen Boyd Bland, Vara Brown,
Eugene Burns, John R. Cuddeback, Dudley Decker,              For Catherine Fennig, individually and as personal
Johnnie Decker, Ronald Duplanity, Anson Edmond,              representative of the Estate of Patrick Fennig, Paul D.
Hazel Edmond, Wendy Edmond, Estate of Billy San              Fennig, Thaddeus C. Fennig, individually and as
Pedro, Estate of Eric Walker, Estate of Frank Bland,         personal representative of the Estate of Patrick Fennig,
Estate of James Surch, Estate of Laura Virginia              Ibis S. Haun, Senator Haun, Bruce Johnson, Nicholas
Copeland, Estate of Michael Hastings, Estate of Michael      A. Johnson, a minor, Shyrl L. Johnson, Nancy R. Kitson,
Mercer, Estate of Obrian Weekes, Keith Estler, Louis         individually and as personal representative of the Estate
Estler, Jr., ThirdParty Defendants: Noel J. Nudelman,        of Kendall Kitson, Jr., Cecil Lester, Jr., ThirdParty
Heideman Nudelman & Kalik, PC, Washington, DC.               Defendants: Barbara L. Seniawski, DLA Piper US LLP
                                                             (NY), New York, NY.
For John Bonk, Sr., Edward J. Brooks, ThirdParty
Defendants: Keith Martin Fleischman, The Fleischman          For Ernest C. Fuller, Peter Gaddo, Holly Gibson,
Law Firm, New York, NY; June Hee Park, Fleischman            Maurice Gibson, Jean Givens Owen, Nicole Gomez,
Law Firm, New York, NY.                                      Joyce Hastings, Christopher Hein, Jo Ann Hein, Karen
                                                             Hein-Sullivan, John Hendrickson, Tyson Hendrickson,
                                                             Kathy Hodges, Maynard Hodges, Melinda Hollingshead,
For James Yarber Estate of, John Muffler Estate of,
                                                             Daniel Joy, Daniel Kremer, Jacqueline M. Kunysz,
John Jay Tishmack Estate of, ThirdParty Defendants:
                                                             ThirdParty Defendants: Noel J. Nudelman, Heideman
June Hee Park, Fleischman [*34] Law Firm, New York,
                                                             Nudelman & Kalik, PC, Washington, DC.
NY.

                                                             For Alan D. Hayman, Alan Hayman, Fran Heiser,
For Estate of Binyamin Kahane, Estate of Irma Franklin,
                                                             individually and as personal representative of the Estate
ThirdParty Defendants: Curtis Campbell Mechling,
                                                             of Michael Heiser, Sonia Kahane, ThirdParty
LEAD ATTORNEY, Stroock & Stroock & Lavan LLP,
                                                             Defendants: Curtis Campbell Mechling, Stroock &
New York, NY.
                                                             Stroock & Lavan LLP, New York, NY.

For Estate of Meir Kahane, ThirdParty Defendant: Curtis
                                                             For Shirlee Hayman, ThirdParty Defendant: [*36] Curtis
Campbell Mechling, LEAD ATTORNEY, Nathan Harry
                                                             Campbell Mechling, Nathan Harry Stopper, Patrick
Stopper, Patrick Nicholas Petrocelli, Stroock & Stroock
                                                             Nicholas Petrocelli, Stroock & Stroock & Lavan LLP,
& Lavan LLP, New York, NY.
                                                             New York, NY.

For Estate of Michael Heiser, ThirdParty Defendant:
                                                             For Francis Heiser, Gary Heiser, Gary Heiser,
Curtis Campbell Mechling, LEAD ATTORNEY, Stroock

                                                    Matthew Niss
                                                                                                         A-213
        Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 288 of 686
                                                                                                   Page 12 of 31
                                         2019 U.S. Dist. LEXIS 22788, *36

individually and as personal representative of the Estate   For James Owens, ThirdParty Defendant: Annie
of Michael Heiser, ThirdParty Defendants: Curtis            Pennock Kaplan, LEAD ATTORNEY, Fay Kaplan Law,
Campbell Mechling, Stroock & Stroock & Lavan LLP,           P.A., Wasshington, DC.
New York, NY; Barbara L. Seniawski, DLA Piper US
LLP (NY), New York, NY.
                                                            For Deborah D. Peterson, personal representative of the
                                                            Estate of James C. Knipple, et al., ThirdParty
For Thomas Adrian Julian, ThirdParty Defendant:             Defendant: Liviu Vogel, Salon Marrow Dyckman [*38]
Steven Karl Barentzen, The Law Office of Steven             Newman, New York, NY.
Barentzen, Washington, DC.
                                                            For Anne Rimkus, James Rimkus, ThirdParty
For Cecil H. Lester, Judy Lester, Herman C. Marthaler,      Defendants: Barbara L. Seniawski, Cary Brian
III, Michael Morgera, individually and as personal          Samowitz, DLA Piper US LLP (NY), New York, NY.
representative of the Estate of Peter Morgera, Thomas
Morgera, Christopher Nguyen, individually and as
                                                            For Eloise F. Selbe, John E. Selbe, Anna Marie
personal representative of the Estate of Thanh "Gus"
                                                            Simpson, Sr. Larry Simpson, ThirdParty Defendants:
Nguyen, Christopher R. Nguyen, Milagritos Perez-Dalis,
                                                            Annie Pennock Kaplan, LEAD ATTORNEY, Fay Kaplan
Anne M. Rimkus, James R. Rimkus, ThirdParty
                                                            Law, P.A., Wasshington, DC; Keith Martin Fleischman,
Defendants: Barbara L. Seniawski, DLA Piper US LLP
                                                            LEAD ATTORNEY, The Fleischman Law Firm, New
(NY), New York, NY.
                                                            York, NY; June Hee Park, Fleischman Law Firm, New
                                                            York, NY.
For Jeremy Levin, Dr. Lucille Levin, ThirdParty
Defendants: Curtis Campbell Mechling, LEAD
                                                            For Belinda Skarka, Lynne Michol Spencer, The Estate
ATTORNEY, Stroock & Stroock & Lavan LLP, New
                                                            of James Silvia, Allison Thompson, Ifaline Thompson,
York, NY; Suzelle Moss Smith, LEAD ATTORNEY,
                                                            Johnny Thompson, Willy G. Thompson, Estate of John
Howarth & Smith (LA), Los Angeles, CA.
                                                            Jay Tishmack, Deborah True, Andres Alvarado Tull,
                                                            Orlando M. Valore, Jr., Orlando Michael Valore, Sr.,
For Scott M. Lewis, James Macgroglou, [*37] Lorraine        Terance J. Valore, ThirdParty Defendants: Keith Martin
Macgroglou, Alphonso Martinez, Daniel Martinez,             Fleischman, LEAD ATTORNEY, June Hee Park, The
Esther Martinez Parks, Angela Massman, Kristopher           Fleischman Law Firm, New York, NY.
Massman, Douglas Jason Melendez, Ann Marie Moore,
Carolyn Mudd, Robin Nicely, John Opatovsky, Steven
                                                            For Tracey M. Smith, Lawrence Taylor, Starlina D.
G. Owen, Janet Page, Marilyn Peterson, Morgan W.
                                                            Taylor, Vicki L Taylor, Jonica L. Woody, Mary Young,
Rowan, Shana Saul, Jeannie Scaggs, Thurnell Shields,
                                                            Patrick D. Adams, William Adams, Bernadine R.
ThirdParty Defendants: Noel J. Nudelman, LEAD
                                                            Beekman, George M. Beekman, Bessie A. Campbell,
ATTORNEY, Heideman Nudelman & Kalik, PC,
                                                            Marie R. Campbell, Anthony W. Cartrette, Lewis W.
Washington, DC.
                                                            Cartrette, Che G. Colson, Denise M. Eichstaedt, Estate
                                                            of Brent E. Marthaler, Estate of Brian McVeigh, [*39]
For Bill Macgroglou, Kathy McDonald, Edward J               ThirdParty Defendants: Barbara L. Seniawski, DLA
McDonough, Edward W. McDonough, Sean                        Piper US LLP (NY), New York, NY.
McDonough, Estate of John Muffler, Marcy Lynn
Parson, Donald R. Pontillo, Douglas Pontillo, Deborah
                                                            For Societe Generale, ThirdParty Defendant:
Rhosto, Estate of Rose Rotondo, (Estate) Luis Rotondo,
                                                            Christopher James Houpt, Mark Hanchet, LEAD
(Estate) Phyllis Santoserra, James Selbe, Larry H.
                                                            ATTORNEYS, Mayer Brown LLP (NY), New York, NY.
Simpson, Jr., Larry Simpson, Sr., Renee Eileen
Simpson, Robert Simpson, Belinda Skarka, ThirdParty
Defendants: Keith Martin Fleischman, LEAD                   For Carolyn Spears, Mark Spears, Jacqueline Stahrr,
ATTORNEY, The Fleischman Law Firm, New York, NY;            Will Surch, The Estate of Anthony Brown, The Estate of
June Hee Park, Fleischman Law Firm, New York, NY.           Burton Wherland, The Estate of Christine Kremer, The
                                                            Estate of Jeffrey Bruce Owen, The Estate of Michael
                                                            Lee Page, The Estate of Thomas Kremer, The Estate of

                                                   Matthew Niss
                                                                                                      A-214
        Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 289 of 686
                                                                                                    Page 13 of 31
                                         2019 U.S. Dist. LEXIS 22788, *39

Virgel Hamilton, Leonard Paul Tice, Bradley Ulick, Tena     Estate of Patrick Fennig, Nancy R. Kitson, individually
Walker-Jones, Ronald E. Walker, Carol Weaver, Galen         and as personal representative of the Estate of Kendall
Weber, Faith Weekes, Ianthe Weekes, Keith Weekes,           Kitson, Jr., Jessica Lester, Sharon Marthaler, Timothy
Meta Weekes, Edmond Wendy, Charles H. West, Kathy           Woody, Mary Young, Cecil Lester, Jr., Judy Lester,
West, Rick West, James Wetmore, Sandra M. Wetmore,          individually and as personal representative of the Estate
Nelson Weyl, Gregory Wherland, Sarah Wherland,              of Christopher Lester, Lawrence Taylor, Dawn Woody,
Susanne Yeoman, ThirdParty Defendants: Noel J.              individually and as personal representative of the Estate
Nudelman, LEAD ATTORNEY, Heideman Nudelman &                of Joshua Woody, Counter Claimants: Barbara L.
Kalik, PC, Washington, DC.                                  Seniawski, Cary Brian Samowitz, DLA Piper US LLP
                                                            (NY), New York, NY.
For Starlina Taylor, Vickie Taylor, Kathleen Wood,
Shawn Wood, Dawn Woody, individually and as                 For Estate of Earl F. Cartrette, Jr., Estate of Joseph E.
personal representative of the Estate of Joshua Woody,      Rimkus, Estate of Joshua E. Woody, Estate of Justin R.
Timothy Woody, Mary Young, Catherine Adams,                 Wood, Estate of Kendall Kitson, Jr., Estate of Kevin J.
individually and as personal representative of the Estate   Johnson, Estate of Leland Timonthy Haun, Estate of
of Christopher Adams, ThirdParty Defendants: [*40]          Millard D. Campbell, Estate of Patrick Fennig, Estate of
Barbara L. Seniawski, Cary Brian Samowitz, DLA Piper        Peter J. Morgera, Estate of Thanh Van Nguyen, Paul D.
US LLP (NY), New York, NY.                                  Fennig, Ibis S. Haun, Senator Haun, Shyrl L. Johnson,
                                                            Steve K. Kitson, Cecil Lester, Jr., Cecil H. Lester, Judy
                                                            Lester, Thomas Morgera, Christopher R. Nguyen,
For Janice Valore, Terrance Valore, Sally Jo Wirick,
                                                            Milagritos Perez-Dalis, Anne M. Rimkus, James R.
ThirdParty Defendants: Annie Pennock Kaplan, LEAD
                                                            Rimkus, Tracey M. Smith, Lawrence Taylor, Starlina D.
ATTORNEY, Fay Kaplan Law, P.A., Wasshington, DC;
                                                            Taylor, Vicki L Taylor, James V. Wetmore, Sandra M.
Keith Martin Fleischman, LEAD ATTORNEY, The
                                                            Wetmore, Elizabeth [*42] Wolf, Richard W. Wood,
Fleischman Law Firm, New York, NY; June Hee Park,
                                                            Shawn M. Wood, Dawn Woody, Jonica L. Woody,
Fleischman Law Firm, New York, NY.
                                                            William Adams, Bernadine R. Beekman, George M.
                                                            Beekman, Bridget Brooks, Bessie A. Campbell, Marie R.
For Dorothy Wint, Dorothy C Wint, ThirdParty                Campbell, Anthony W. Cartrette, Lewis W. Cartrette,
Defendants: Annie Pennock Kaplan, LEAD ATTORNEY,            Che G. Colson, Denise M. Eichstaedt, Estate of Brent E.
Fay Kaplan Law, P.A., Wasshington, DC.                      Marthaler, Estate of Brian McVeigh, Bruce Johnson,
                                                            Kendall K. Kitson, Sharon Marthaler, Estate of Earl
                                                            Cartrette, Jr., Matthew Marthaler, Kathleen M. Wood,
For (estate) rose rotondo, ThirdParty Defendant: June
                                                            Estate of Jeremy Taylor, Counter Claimants: Barbara L.
Hee Park, Fleischman Law Firm, New York, NY.
                                                            Seniawski, DLA Piper US LLP (NY), New York, NY.

For Alan D. Hayman, Alan D. Hayman, Alan D.
                                                            For Estate of Michael Heiser, Francis Heiser, Gary
Hayman, Alan Hayman, Shirlee Hayman, Counter
                                                            Heiser, Counter Claimants: Curtis Campbell Mechling,
Claimants: Curtis Campbell Mechling, LEAD
                                                            LEAD ATTORNEY, Stroock & Stroock & Lavan LLP,
ATTORNEY, James Lawrence Bernard, Stroock &
                                                            New York, NY; Barbara L. Seniawski, DLA Piper US
Stroock & Lavan LLP, New York, NY.
                                                            LLP (NY), New York, NY.

For Alan Hayman, Shirlee Hayman, Sonia Kahane,
                                                            For Michael Morgera, individually and as personal
Sonia Kahane, Alan Hayman, Shirlee Hayman, Counter
                                                            representative of the Estate of Peter Morgera, Nicholas
Claimants: Curtis Campbell Mechling, Stroock & Stroock
                                                            A. Johnson, a minor, Counter Claimants: Barbara L.
& Lavan LLP, New York, NY.
                                                            Seniawski, DLA Piper US LLP (NY), New York, NY.

For Estate of Christopher Adams, Estate of Christopher
                                                            For Estate of Michael Heiser, Counter Claimant: Curtis
Lester, Estate of Jeremy Taylor, Catherine Fennig,
                                                            Campbell Mechling, LEAD ATTORNEY, Stroock &
individually and as personal representative of the Estate
                                                            Stroock & Lavan LLP, New York, NY; Barbara L.
of Patrick Fennig, Mark Fennig, Thaddeus C. Fennig,
                                                            Seniawski, Cary Brian Samowitz, DLA Piper US LLP
individually [*41] and as personal representative of the

                                                   Matthew Niss
                                                                                                       A-215
        Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 290 of 686
                                                                                                    Page 14 of 31
                                         2019 U.S. Dist. LEXIS 22788, *42

(NY), New York, NY; Dale Kerbin Cathell, Richard [*43]      For Estate of Michael Heiser, Gary Heiser, Counter
Marc Kremen, DLA Piper US LLP (MD), Baltimore, MD.          Claimants: Curtis Campbell Mechling, LEAD
                                                            ATTORNEY, Stroock & Stroock & Lavan LLP, New
                                                            York, NY; Barbara L. Seniawski, DLA Piper US LLP
For Gary Heiser, individually and as personal
                                                            (NY), New York, NY.
representative of the Estate of Michael Heiser, Counter
Claimant: Curtis Campbell Mechling, Stroock & Stroock
& Lavan LLP, LEAD ATTORNEY, New York, NY;                   For Catherine Fennig, individually and as personal
Barbara L. Seniawski, DLA Piper US LLP (NY), New            representative of the Estate of Patrick Fennig,
York, NY.                                                   Thaddeus C. Fennig, individually and as personal
                                                            representative of the Estate of Patrick Fennig, Jessica
                                                            Lester, Judy Lester, individually and as personal
For Alan D. Hayman, Counter Claimant: Curtis
                                                            representative of the Estate of Christopher Lester, Tracy
Campbell Mechling, LEAD ATTORNEY, James
                                                            Smith, Lawrence Taylor, Kathleen Wood, Timothy
Lawrence Bernard, Stroock & Stroock & Lavan LLP,
                                                            Woody, Mary Young, Counter Claimants: Barbara L.
New York, NY.
                                                            Seniawski, Cary Brian Samowitz, DLA Piper US [*45]
                                                            LLP (NY), New York, NY.
For Alan Hayman, Shirlee Hayman, Counter Claimant:
Curtis Campbell Mechling, Stroock & Stroock & Lavan
                                                            For Societe Generale, Counter Defendants: Christopher
LLP, New York, NY.
                                                            James Houpt, Mayer Brown LLP (NY), New York, NY.

For Citibank, Citibank, N.A., Counter Defendants:
                                                            For Angel Alvarado, Minerva Alvarado, Pedro Alvarado,
Christopher J. Robinson, Sharon L. Schneier, LEAD
                                                            Jr., Yolanda Alvarado, Zoraida Alvarado, Estate of
ATTORNEYS, Davis Wright Tremaine LLP (NYC), New
                                                            Moses Arnold, Jr., Lolita M. Arnold, Cheryl Bass, Estate
York, NY.
                                                            of David L. Battle, Lisa Ann Beck, Betty J. Bolen, Keith
                                                            Edwin Bolen, Neale Scott Bolen, Sheldon H. Bolen, Sr.
For Societe Generale, Counter Defendant: Christopher        John Bonk, Kevin Bonk, Thomas Bonk, Catherine Bonk
James Houpt, Mark Hanchet, LEAD ATTORNEYS,                  Hunt, Edward J. Brooks, Timothy Brooks, Marion
Mayer Brown LLP (NY), New York, NY.                         DiGiovanni, Matilde Hernandez Estate of, Phyllis
                                                            Santoserra Estate of, Rose Rotondo Estate of, Sherry
                                                            Lynn Fiedler, Marilou Fluegel, Robert Fluegel, Thomas
For Catherine Fennig, individually and as personal
                                                            A. Fluegel, Wanda Ford, Evans Hairston, Felicia
representative of the Estate of Patrick Fennig, Counter
                                                            Hairston, Bennie Harris, Michael Harris, Michael Harris,
Claimant: Barbara L. Seniawski, Cary Brian Samowitz,
                                                            Rose Harris, Estate of Matilde Hernandez, Jr., Henry
DLA Piper US LLP (NY), New York, NY.
                                                            Hukill, Henry Durban Hukill, Mark Andrew Hukill,
                                                            Mitchell Charles Hukill, Monte Hukill, Virginia Ellen
For Estate of Leland Timonthy Haun, Estate of Millard       Hukill, Storm Jones, Penni Joyce, Sr. Carl Kirkwood,
D. Campbell, Estate of Patrick Fennig, Estate of Peter J.   Carl Kirkwood, Sr., Jeff Kirkwood, Shirley Kirkwood,
Morgera, Estate of Thanh Van Nguyen, [*44] Paul D.          Sharla M. Korz, Betty Laise, Kris Laise, James
Fennig, Ibis S. Haun, Senator Haun, Bruce Johnson,          Macgroglou, Lorraine Macgroglou, Kathy McDonald,
Shyrl L. Johnson, Steve K. Kitson, Herman C.                Edward J McDonough, Edward W. McDonough, Sean
Marthaler, III, Matthew Marthaler, Sharon Marthaler,        McDonough, Estate of John Muffler, Marcy [*46] Lynn
Michael Morgera, individually and as personal               Parson, Donald P. Pontillo, Douglas Pontillo, Deborah
representative of the Estate of Peter Morgera, Thomas       Rhosto, Estate of Rose Rotondo, (Estate) Luis Rotondo,
Morgera, Christopher R. Nguyen, Milagritos Perez-           Don Selbe, James Selbe, John E. Selbe, Anna Marie
Dalis, Anne M. Rimkus, James R. Rimkus, Vicki L             Simpson, Sr. Larry Simpson, Larry Simpson, Sr., Larry
Taylor, James V. Wetmore, Sandra M. Wetmore,                H. Simpson, Jr., Renee Eileen Simpson, Robert
Elizabeth Wolf, Richard W. Wood, Shawn M. Wood,             Simpson, Belinda Skarka, Lynne Michol Spencer, The
Jonica L. Woody, Counter Claimants: Barbara L.              Estate of James Silvia, The Estate of James Silvia and,
Seniawski, DLA Piper US LLP (NY), New York, NY.             Allison Thompson, Ifaline Thompson, Johnny
                                                            Thompson, Willy G. Thompson, Deborah True, Andres
                                                            Alvarado Tull, Janice Valore, Orlando M. Valore, Jr.,

                                                   Matthew Niss
                                                                                                       A-216
        Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 291 of 686
                                                                                                      Page 15 of 31
                                          2019 U.S. Dist. LEXIS 22788, *46

Orlando Michael Valore, Sr., Terance J. Valore, Estate       Rose Rotondo Estate of, Sherry Lynn Fiedler, Marilou
of Leonard Warren Walker, Estate of Walter Emerson           Fluegel, Robert Fluegel, Thomas A. Fluegel, Wanda
Wint, Jr., Sally Jo Wirick, Estate of James Yarber,          Ford, Evans Hairston, Felicia Hairston, Bennie Harris,
Counter Claimants: Keith Martin Fleischman, LEAD             Michael Harris, Michael Harris, Rose Harris, Estate of
ATTORNEY, The Fleischman Law Firm, New York, NY;             Matilde Hernandez, Jr., Henry Hukill, Henry Durban
June Hee Park, Fleischman Law Firm, New York, NY.            Hukill, Meredith Ann Hukill, Monte Hukill, Virginia Ellen
                                                             Hukill, Storm Jones, Penni Joyce, Sr. Carl Kirkwood,
                                                             Carl Kirkwood, Sr., Jeff Kirkwood, Shirley Kirkwood,
For Patricia A. Brooks, Thomas A Fluegel, Julia Bell
                                                             Sharla M. Korz, Betty Laise, Kris Laise, James
Hairston, Cathrine Bonk Hunt, Jr. Carl A. Kirkwood,
                                                             Macgroglou, Lorraine Macgroglou, Kathy McDonald,
Patricia Kronenbitter, Bill Laise, Bill Macgroglou, Donald
                                                             Edward J McDonough, Edward W. McDonough, Sean
R. Pontillo, Eloise F. Selbe, Terrance Valore, Counter
                                                             McDonough, Estate of John Muffler, Marcy Lynn
Claimants: Annie Pennock Kaplan, LEAD ATTORNEY,
                                                             Parson, Douglas Pontillo, Deborah Rhosto, Estate of
Fay Kaplan Law, P.A., Wasshington, DC; Keith Martin
                                                             Rose Rotondo, (Estate) Luis Rotondo, (Estate) Phyllis
Fleischman, LEAD ATTORNEY, The Fleischman Law
                                                             Santoserra, Don Selbe, James Selbe, John E. Selbe,
Firm, New York, [*47] NY; June Hee Park, Fleischman
                                                             Anna Marie Simpson, Renee Eileen Simpson, Robert
Law Firm, New York, NY.
                                                             Simpson, Belinda Skarka, Lynne Michol Spencer, The
                                                             Estate of James Silvia, The Estate of James Silvia and
For Lynne Michol Spencer, Counter Claimant: Keith            Lynne Michol Spencer, Willy G. Thompson, Estate of
Martin Fleischman, LEAD ATTORNEY, The Fleischman             John Jay Tishmack, Deborah True, Andres Alvarado
Law Firm, New York, NY; Noel J. Nudelman, LEAD               Tull, Janice Valore, Orlando M. Valore, Jr., Orlando
ATTORNEY, Heideman Nudelman & Kalik, PC,                     Michael [*49] Valore, Sr., Terance J. Valore, Estate of
Washington, DC; June Hee Park, Fleischman Law Firm,          Leonard Warren Walker, Estate of Walter Emerson
New York, NY.                                                Wint, Jr., Sally Jo Wirick, Estate of James Yarber, Cross
                                                             Claimants: Keith Martin Fleischman, LEAD ATTORNEY,
                                                             The Fleischman Law Firm, New York, NY; June Hee
For Citibank, N.A., Counter Defendant: Christopher J.
                                                             Park, Fleischman Law Firm, New York, NY.
Robinson, Sharon L. Schneier, LEAD ATTORNEYS,
Davis Wright Tremaine LLP (NYC), New York, NY.
                                                             For Matilde Hernandez Estate of, Thomas A Fluegel,
                                                             Julia Bell Hairston, Mitchell Charles Hukill, Cathrine
For Angel Alvarado, Yolanda Alvarado, Zoraida
                                                             Bonk Hunt, Jr. Carl A. Kirkwood, Patricia Kronenbitter,
Alvarado, Estate of Moses Arnold, Jr., Lolita M. Arnold,
                                                             Bill Laise, Bill Macgroglou, Donald R. Pontillo, Terrance
Cheryl Bass, Estate of David L. Battle, Lisa Ann Beck,
                                                             Valore, Cross Claimants: Annie Pennock Kaplan, LEAD
Betty J. Bolen, Keith Edwin Bolen, Neale Scott Bolen,
                                                             ATTORNEY, Fay Kaplan Law, P.A., Wasshington, DC;
Sheldon H. Bolen, Catherine Bonk, Catherine Bonk
                                                             Keith Martin Fleischman, LEAD ATTORNEY, The
Hunt, Thomas Bonk, Timothy Brooks, Marion
                                                             Fleischman Law Firm, New York, NY; June Hee Park,
DiGiovanni, Cross Claimants: Keith Martin Fleischman,
                                                             Fleischman Law Firm, New York, NY.
LEAD ATTORNEY, The Fleischman Law Firm, New
York, NY; June Hee Park, Fleischman Law Firm, New
York, NY.                                                    For Allison Thompson, Johnny Thompson, Cross
                                                             Claimants: Keith Martin Fleischman, The Fleischman
                                                             Law Firm, New York, NY; June Hee Park, Fleischman
For Dennis Jack Anderson, Kevin Bonk, Edward J.
                                                             Law Firm, New York, NY.
Brooks, Patricia A. Brooks, Cross Claimants: Annie
Pennock Kaplan, LEAD ATTORNEY, Fay Kaplan Law,
P.A., Wasshington, DC; Keith Martin Fleischman, LEAD         For Citibank, N.A., Cross Defendant: Christopher J.
ATTORNEY, The Fleischman Law Firm, New York, NY;             Robinson, Sharon L. Schneier, LEAD ATTORNEYS,
June Hee Park, Fleischman Law Firm, New York, [*48]          Davis Wright Tremaine LLP (NYC), New York, NY.
NY.
                                                             For Societe Generale, Christopher James Houpt, Cross
For David A. Battle Estate of, James Yarber Estate of,       Defendants: Mark Hanchet, LEAD ATTORNEYS, Mayer
Luis Rotondo Estate of, Phyllis Santoserra Estate of,        Brown LLP (NY), New York, NY.


                                                    Matthew Niss
                                                                                                        A-217
        Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 292 of 686
                                                                                                   Page 16 of 31
                                         2019 U.S. Dist. LEXIS 22788, *49

                                                           Dennis Jack Anderson, Estate [*52] of Moses Arnold,
                                                           Jr., Lolita M. Arnold, Cheryl Bass, Estate of David L.
For Angel Alvarado, Yolanda [*50] Alvarado Zoraida
                                                           Battle, Lisa Ann Beck, Betty J. Bolen, Keith Edwin
Alvarado Estate of Moses Arnold, Jr. Lolita M. Arnold
                                                           Bolen, Neale Scott Bolen, Sheldon H. Bolen, Kevin
Cheryl Bass Estate of David L. Battle Counter Claimant
                                                           Bonk, Thomas Bonk, Catherine Bonk Hunt, Patricia A.
Lisa Ann Beck Betty J. Bolen Keith Edwin Bolen Neale
                                                           Brooks, Timothy Brooks, Marion DiGiovanni, David A.
Scott Bolen Sheldon H. Bolen Catherine Bonk Counter
                                                           Battle Estate of, Phyllis Santoserra Estate of, Rose
Claimant Catherine Bonk Hunt Thomas Bonk Timothy
                                                           Rotondo Estate of, Sherry Lynn Fiedler, Marilou Fluegel,
Brooks Marion DiGiovanni David A. Battle Estate of
                                                           Thomas A. Fluegel, Thomas A Fluegel, Wanda Ford,
James Yarber Estate of Luis Rotondo Estate of Phyllis
                                                           Evans Hairston, Felicia Hairston, Bennie Harris, Michael
Santoserra Estate of, Rose Rotondo Estate of, Sherry
                                                           Harris, Rose Harris, Estate of Matilde Hernandez, Jr.,
Lynn Fiedler, Marilou Fluegel, Robert Fluegel, Thomas
                                                           Henry Hukill, Henry Durban Hukill, Monte Hukill, Virginia
A. Fluegel, Wanda Ford, Evans Hairston, Felicia
                                                           Ellen Hukill, Cathrine Bonk Hunt, Storm Jones, Penni
Hairston, Bennie Harris, Michael Harris, Michael Harris,
                                                           Joyce, Sr. Carl Kirkwood, Jr. Carl A. Kirkwood, Jeff
Rose Harris, Estate of Matilde Hernandez, Jr., Henry
                                                           Kirkwood, Shirley Kirkwood, Sharla M. Korz, Betty
Hukill, Henry Durban Hukill, Meredith Ann Hukill, Monte
                                                           Laise, Bill Laise, Kris Laise, Bill Macgroglou, James
Hukill, Virginia Ellen Hukill, Storm Jones, Penni Joyce,
                                                           Macgroglou, Lorraine Macgroglou, Kathy McDonald,
Sr. Carl Kirkwood, Carl Kirkwood, Sr., Jeff Kirkwood,
                                                           Edward J McDonough, Edward W. McDonough, Sean
Shirley Kirkwood, Sharla M. Korz, Betty Laise, Kris
                                                           McDonough, Estate of John Muffler, Marcy Lynn
Laise, James Macgroglou, Lorraine Macgroglou, Kathy
                                                           Parson, Douglas Pontillo, Deborah Rhosto, Estate of
McDonald, Edward J McDonough, Edward W.
                                                           Rose Rotondo, Estate) Luis Rotondo, Estate) Phyllis
McDonough, Sean McDonough, Counter Claimants:
                                                           Santoserra, Don Selbe, Eloise F. Selbe, James Selbe,
Keith Martin Fleischman, LEAD ATTORNEY, The
                                                           John E. Selbe, Anna Marie Simpson, Sr. Larry Simpson,
Fleischman Law Firm, New York, NY; June Hee Park,
                                                           Renee Eileen Simpson, Robert Simpson, [*53] Belinda
Fleischman Law Firm, New York, NY.
                                                           Skarka, Lynne Michol Spencer, The Estate of James
                                                           Silvia, The Estate of James Silvia and Lynne Michol
For Dennis Jack Anderson, Kevin Bonk, Edward J.            Spencer, Allison Thompson, Willy G. Thompson, Estate
Brooks, Patricia [*51] A. Brooks, Matilde Hernandez        of John Jay Tishmack, Deborah True, Andres Alvarado
Estate of, Thomas A Fluegel, Julia Bell Hairston,          Tull, Janice Valore, Terance J. Valore, Terrance Valore,
Mitchell Charles Hukill, Cathrine Bonk Hunt, Jr. Carl A.   Estate of Leonard Warren Walker, Estate of Walter
Kirkwood, Patricia Kronenbitter, Bill Laise, Bill          Emerson Wint, Jr., Sally Jo Wirick, Estate of James
Macgroglou, Counter Claimants: Annie Pennock               Yarber, Counter Claimants: Keith Martin Fleischman,
Kaplan, LEAD ATTORNEY, Fay Kaplan Law, P.A.,               LEAD ATTORNEY, The Fleischman Law Firm, New
Wasshington, DC; Keith Martin Fleischman, LEAD             York, NY; Noel J. Nudelman, LEAD ATTORNEY,
ATTORNEY, The Fleischman Law Firm, New York, NY;           Heideman Nudelman & Kalik, PC, Washington, DC.
June Hee Park, Fleischman Law Firm, New York, NY.
                                                           For Donald R. Pontillo, Julia Bell Hairston, Patricia
For Marcy Lynn Parson, Douglas Pontillo, Deborah           Kronenbitter, Donald R. Pontillo, Orlando Michael
Rhosto, Estate of Rose Rotondo, Estate) Luis Rotondo,      Valore, Sr., Counter Claimants: Annie Pennock Kaplan,
Estate) Phyllis Santoserra, Don Selbe, James Selbe,        LEAD ATTORNEY, Fay Kaplan Law, P.A.,
John E. Selbe, Anna Marie Simpson, Renee Eileen            Wasshington, DC. Keith Martin Fleischman, LEAD
Simpson, Robert Simpson, Belinda Skarka, Lynne             ATTORNEY, The Fleischman Law Firm, New York, NY;
Michol Spencer, The Estate of James Silvia, The Estate     Noel J. Nudelman, LEAD ATTORNEY, Heideman
of James Silvia and Lynne Michol Spencer, Allison          Nudelman & Kalik, PC, Washington, DC.
Thompson, Johnny Thompson, Willy G. Thompson,
Estate of John Jay Tishmack, Deborah True, Andres
                                                           For Redacted Third-Party Defendant, Redacted Third-
Alvarado Tull, Janice Valore, Orlando M. Valore, Jr.,
                                                           Party Defendant, Counter Claimant: Christopher
Orlando Michael Valore, Sr., Terance J. Valore,
                                                           Carlsen, LEAD ATTORNEY, Clyde & Co US LLP, New
Terrance Valore, Estate of Leonard Warren Walker,
                                                           York, NY.
Estate of Walter Emerson Wint, Jr., Sally Jo Wirick,
Estate of James Yarber, Angel Alvarado, Pedro
Alvarado, Jr., Yolanda Alvarado, Zoraida Alvarado,         For Citibank, N.A., Counter Defendant: Christopher J.

                                                   Matthew Niss
                                                                                                      A-218
        Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 293 of 686
                                                                                                   Page 17 of 31
                                        2019 U.S. Dist. LEXIS 22788, *53

Robinson, Sharon L. Schneier, LEAD ATTORNEYS,             Hairston, Julia Bell Hairston, Bennie Harris, Michael
Davis Wright Tremaine [*54] LLP (NYC), New York,          Harris, Michael Harris, Rose Harris, Estate of Matilde
NY.                                                       Hernandez, Jr., Henry Hukill, Monte Hukill, Virginia Ellen
                                                          Hukill, Cathrine Bonk Hunt, Storm Jones, Penni Joyce,
                                                          Sr. Carl Kirkwood, Jr. Carl A. Kirkwood, Carl Kirkwood,
The Bank of New York Mellon, ThirdParty Plaintiff, Pro
                                                          Sr., Jeff Kirkwood, Shirley Kirkwood, Sharla M. Korz,
se.
                                                          Patricia Kronenbitter, Bill Laise, Kris Laise, Bill
                                                          Macgroglou, James Macgroglou, Lorraine Macgroglou,
For Redacted Third-Party Defendant, Cross Claimant:       Cross Defendants: Keith Martin Fleischman, The
David H. Fromm, PRO HAC VICE, Brown Gavalas &             Fleischman Law Firm, New York, NY; June Hee Park,
Fromm LLP, New York, NY.                                  Fleischman Law Firm, New York, NY.


For Angel Alvarado, Cross Defendant: June Hee Park,       For Alan D. Hayman, Alan Hayman, Shirlee Hayman,
Fleischman Law Firm, New York, NY.                        Fran Heiser individually and as personal representative
                                                          of the Estate of Michael Heiser, Francis Heiser, Gary
                                                          Heiser, Gary Heiser individually and as personal
For Yolanda Alvarado, Zoraida Alvarado, Estate of
                                                          representative [*56] of the Estate of Michael Heiser,
Moses Arnold, Jr., Lolita M. Arnold, Cross Defendants:
                                                          Sonia Kahane, Cross Defendants: Curtis Campbell
Keith Martin Fleischman, LEAD ATTORNEY, The
                                                          Mechling, LEAD ATTORNEY, Stroock & Stroock &
Fleischman Law Firm, New York, NY; Noel J.
                                                          Lavan LLP, New York, NY.
Nudelman, LEAD ATTORNEY, Heideman Nudelman &
Kalik, PC, Washington, DC.
                                                          For JP Morgan Chase, JPMorgan Chase Bank, N.A.,
                                                          Cross Defendants: J. Kelley Nevling, Jr, LEAD
For Cheryl Bass, Estate of David L. Battle, Lisa Ann
                                                          ATTORNEY, Levi Lubarsky Feigenbaum & Weiss LLP,
Beck, Betty J. Bolen, Neale Scott Bolen, Sheldon H.
                                                          New York, NY.
Bolen, Catherine Bonk, Catherine Bonk Hunt, Sr. John
Bonk, Kevin Bonk, Thomas Bonk, Patricia A. Brooks,
Timothy Brooks, Marion DiGiovanni, Sherry Lynn            For Jeremy Levin, Dr. Lucille Levin, Cross Defendants:
Fiedler, Cross Defendants: Keith Martin Fleischman,       Curtis Campbell Mechling, LEAD ATTORNEY, Stroock
The Fleischman Law Firm, New York, NY; June Hee           & Stroock & Lavan LLP, New York, NY; Suzelle Moss
Park, Fleischman Law Firm, New York, NY.                  Smith, Howarth & Smith (LA), Los Angeles, CA.


For Citibank, Citibank, N.A., Cross Defendants:           For Kathy McDonald, Edward J McDonough, Edward W.
Christopher J. Robinson, Sharon L. Schneier, LEAD         McDonough, Sean McDonough, Estate of John Muffler,
ATTORNEYS, Davis Wright Tremaine LLP (NYC), New           Marcy Lynn Parson, Donald R. Pontillo, Douglas
York, NY.                                                 Pontillo, Deborah Rhosto, Estate of Rose Rotondo,
                                                          (Estate) Luis Rotondo, (Estate) Phyllis Santoserra, Don
                                                          Selbe, James Selbe, John E. Selbe, Anna Marie
For David A. Battle Estate of, James Yarber Estate of,
                                                          Simpson, Renee Eileen Simpson, Robert Simpson,
Phyllis Santoserra Estate of, Rose Rotondo [*55]
                                                          Belinda Skarka, Lynne Michol Spencer, Cross
Estate of, Cross Defendants: June Hee Park,
                                                          Defendants: Keith Martin Fleischman, LEAD
Fleischman Law Firm, New York, NY.
                                                          ATTORNEY, The Fleischman Law Firm, New York, NY;
                                                          June Hee Park, Fleischman Law Firm, New York, NY.
For Estate of Binyamin Kahane, Estate of Irma Franklin,
Estate of Judith Greenbaum, Estate of Meir Kahane,
                                                          For The Estate of James Silvia, Johnny Thompson,
Estate of Michael Heiser, Cross Defendants: Curtis
                                                          Willy G. Thompson, Estate of John Jay Tishmack,
Campbell Mechling, LEAD ATTORNEY, Stroock &
                                                          Deborah True, Andres Alvarado Tull, Janice Valore,
Stroock & Lavan LLP, New York, NY.
                                                          Orlando Michael Valore, [*57] Sr., Terance J. Valore,
                                                          Estate of Leonard Warren Walker, Estate of Walter
For Marilou Fluegel, Robert Fluegel, Thomas A. Fluegel,   Emerson Wint, Jr., Sally Jo Wirick, Estate of James
Thomas A Fluegel, Wanda Ford, Evans Hairston, Felicia     Yarber, Cross Defendants: Keith Martin Fleischman,

                                                   Matthew Niss
                                                                                                      A-219
        Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 294 of 686
                                                                                                   Page 18 of 31
                                        2019 U.S. Dist. LEXIS 22788, *57

LEAD ATTORNEY, The Fleischman Law Firm, New              ATTORNEY, Stroock & Stroock & Lavan LLP, New
York, NY; June Hee Park, Fleischman Law Firm, New        York, NY.
York, NY.
                                                         For Estate of Terrence Rich, Bryan Harris, Jane
For The Estate of James Silvia and Lynne Michol          L'Heureux, Kerry L'Heureux Elizabetth Murphy, Mary
Spencer, Terrance Valore, (estate) rose rotondo, Cross   Wells, Armando J. Ybarra, ThirdParty Defendant: John
Defendants: June Hee Park, Fleischman Law Firm, New      W. Karr, Karr & Allison P.C., LEAD ATTORNEY,
York, NY.                                                Washington, DC; Steven Karl Barentzen, LEAD
                                                         ATTORNEY, The Law Office of Steven Barentzen,
                                                         Washington, DC.
For United Overseas Bank Limited, Cross Defendants:
Drew A Harker, PRO HAC VICE, Arnold & Porter, LLP
(DC), Washington, DC.                                    For Catherine Adams, individually and as personal
                                                         representative of the Estate of Christopher Adams,
                                                         Daniel Adams, Mark Fennig, Nancy R. Kitson, [*59]
For Jonica L. Woody, Cross Defendant: Barbara L.
                                                         individually and as personal representative of the Estate
Seniawski, DLA Piper US LLP (NY), New York, NY.
                                                         of Kendall Kitson, Jr., Nancy A. Kitson, Cecil Lester, Jr.,
                                                         Jessica Lester, Judy Lester, individually and as personal
For Redacted Third-Party Defendant, Counter Claimant:    representative of the Estate of Christopher Lester,
David H. Fromm, LEAD ATTORNEY, PRO HAC VICE,             Matthew Marthaler, Counter Claimants: Barbara L.
Brown Gavalas & Fromm LLP, New York, NY.                 Seniawski, Cary Brian Samowitz, DLA Piper US LLP
                                                         (NY), New York, NY.

For Michael Bennett, Individually and as Co-
Administrator of the Estate of Marla Ann Bennett,        For John E. Adams, Michael T. Adams, Patrick D.
ThirdParty Defendant: Ferris R. Bond, Bond & Norman      Adams, William Adams, Bernadine R. Beekman,
PLLC, Washington, DC.                                    George M. Beekman, Bridget Brooks, Bessie A.
                                                         Campbell, Marie R. Campbell, Anthony W. Cartrette,
                                                         Lewis W. Cartrette, Che G. Colson, Denise M.
For Estate of Terrence Rich, Bryan Harris, John E.
                                                         Eichstaedt, Estate of Christopher Adams, Estate of
L'Heureux, Kerry M. L'Heureux, Elizabeth Murphy,
                                                         Christopher Lester, Estate of Earl F. Cartrette, Jr.,
Individually and as Administratrix of the Estate of
                                                         Estate of Jeremy Taylor, Estate of Joseph E. Rimkus,
Terrence Rich Armando J. Ybarra, John L'Heureux,
                                                         Estate of Joshua E. Woody, Estate of Justin R. Wood,
ThirdParty Defendants: John W. [*58] Karr, Karr &
                                                         Estate of Kendall Kitson, Jr., Estate of Kevin J. Johnson,
Allison P.C., LEAD ATTORNEY, Washington, DC.
                                                         Estate of Leland Timonthy Haun, Estate of Millard D.
                                                         Campbell, Estate of Patrick Fennig, Estate of Peter J.
For Linda Bennett, Indvidually and as Co-Administrator   Morgera, Estate of Thanh Van Nguyen, Estate of Brent
of the Estate of Marla Ann Bennett, Michael Bennett,     E. Marthaler, Estate of Brian McVeigh, Catherine Fennig
Individually and as Co-Administrator of the Estate of    individually and as personal representative of the Estate
Marla Ann Bennett, Counter Claimants: Carl E. Person,    of Patrick Fennig, Paul D. Fennig, Thaddeus C. Fennig,
LEAD ATTORNEY, Carl E. Person - An Individual, New       individually and as personal [*60] representative of the
York, NY; Ferris R. Bond, Bond & Norman PLLC,            Estate of Patrick Fennig Ibis S. Haun, Senator Haun,
Washington, DC.                                          Bruce Johnson, Kevin Johnson, a minor, Laura E.
                                                         Johnson, Nicholas A. Johnson, a minor, Shyrl L.
                                                         Johnson, Kendall K. Kitson, Steve K. Kitson, Cecil H.
For Lisa Bennett, Estate of Marla Ann Bennett, Counter
                                                         Lester, Herman C. Marthaler, III, Katie L. Marthaler, Kirk
Claimants: Carl E. Person, LEAD ATTORNEY, Carl E.
                                                         Marthaler, Sharon Marthaler, Michael Morgera,
Person - An Individual, New York, NY.
                                                         individually and as personal representative of the Estate
                                                         of Peter Morgera, Thomas Morgera, Christopher
For Estate of Martin Kirschenbaum, David                 Nguyen, individually and as personal representative of
Kirschenbaum, Isabelle Kirschenbaum, Jason               the Estate of Thanh "Gus" Nguyen, Counter Claimants:
Kirschenbaum, Joshua Kirschenbaum, ThirdParty            Barbara L. Seniawski, DLA Piper US LLP (NY), New
Defendants: Curtis Campbell Mechling, LEAD               York, NY.

                                                  Matthew Niss
                                                                                                     A-220
        Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 295 of 686
                                                                                                      Page 19 of 31
                                          2019 U.S. Dist. LEXIS 22788, *60

                                                              Jessica Lester, Judy Lester, individually and as personal
                                                              representative of the Estate of Christopher Lester,
For Francis Heiser, Gary Heiser, Counter Claimants:
                                                              Matthew Marthaler, Lawrence Taylor, Dawn Woody,
Curtis Campbell Mechling, LEAD ATTORNEY, Stroock
                                                              individually and as personal representative of the Estate
& Stroock & Lavan LLP, New York, NY; Barbara L.
                                                              of Joshua Woody, Timothy Woody, Mary Young,
Seniawski, DLA Piper US LLP (NY), New York, NY.
                                                              Counters Claimants: Barbara L. Seniawski, Cary Brian
                                                              Samowitz, DLA Piper US LLP (NY), New York, NY.
For Milagritos Perez-Dalis, Anne M. Rimkus, James R.
Rimkus, Tracey M. Smith, Starlina D. Taylor, Vicki L
                                                              For Citibank, N.A., Counter Defendant: Christopher J.
Taylor, James V. Wetmore, Sandra M. Wetmore,
                                                              Robinson, Sharon L. Schneier, LEAD ATTORNEYS,
Elizabeth Wolf, Kathleen M. Wood, Richard W. Wood,
                                                              Davis Wright Tremaine LLP (NYC), New York, NY.
Shawn M. Wood, Jonica L. Woody, Mary Young, Daniel
Adams, John E. Adams, Michael T. Adams, Patrick D.
Adams, William Adams, Bernadine R. Beekman,                   For Estate of Michael Heiser, Counter Claimant: Curtis
George M. Beekman, Bridget Brooks, Bessie A.                  Campbell Mechling, [*63] LEAD ATTORNEY, Stroock
Campbell, Marie [*61] R. Campbell, Anthony W.                 & Stroock & Lavan LLP, New York, NY; Barbara L.
Cartrette, Lewis W. Cartrette, Che G. Colson, Denise M.       Seniawski, Cary Brian Samowitz, DLA Piper US LLP
Eichstaedt, Estate of Brian McVeigh, Estate of                (NY), New York, NY; Dale Kerbin Cathell, Richard Marc
Christopher Adams, Estate of Christopher Lester, Estate       Kremen, DLA Piper US LLP (MD), Baltimore, MD.
of Earl F. Cartrette, Jr., Estate of Joseph E. Rimkus,
Estate of Joshua E. Woody, Estate of Justin R. Wood,
                                                              For Francis Heiser, Counter Claimant: Curtis Campbell
Estate of Kendall Kitson, Jr., Estate of Kevin J. Johnson,
                                                              Mechling, LEAD ATTORNEY, Stroock & Stroock &
Estate of Leland Timonthy Haun, Estate of Millard D.
                                                              Lavan LLP, New York, NY; Barbara L. Seniawski, DLA
Campbell, Estate of Patrick Fennig, Estate of Peter J.
                                                              Piper US LLP (NY), New York, NY; Timothy H.
Morgera, Estate of Thanh Van Nguyen, Estate of Brent
                                                              Birnbaum, DLA Piper, New York, NY.
E. Marthaler, Paul D. Fennig, Ibis S. Haun, Senator
Haun, Bruce Johnson, Kevin Johnson, a minor, Laura E.
Johnson, Nicholas A. Johnson, a minor, Shyrl L.               For Gary Heiser, individually and as personal
Johnson, Kendall K. Kitson, Nancy R. Kitson,                  representative of the Estate of Michael Heiser, Counter
individually and as personal representative of the Estate     Claimant: Curtis Campbell Mechling, LEAD
of Kendall Kitson, Jr., Cecil Lester, Jr., Cecil H. Lester,   ATTORNEY, Stroock & Stroock & Lavan LLP, New
Herman C. Marthaler, III, Katie L. Marthaler, Kirk            York, NY; Barbara L. Seniawski, Cary Brian Samowitz,
Marthaler, Sharon Marthaler, Michael Morgera,                 DLA Piper US LLP (NY), New York, NY.
individually and as personal representative of the Estate
of Peter Morgera, Thomas Morgera, Christopher R.
                                                              For Michael Bennett, Individually and as Co-
Nguyen, Milagritos Perez-Dalis, Anne M. Rimkus,
                                                              Administrator of the Estate of Marla Ann Bennett,
James R. Rimkus, Tracey M. Smith, Starlina D. Taylor,
                                                              Counter Claimant: Carl E. Person, LEAD ATTORNEY,
Vicki L Taylor, James V. Wetmore, Sandra M. Wetmore,
                                                              Carl E. Person - An Individual Practitioner, New York,
Elizabeth Wolf, [*62] Kathleen M. Wood, Richard W.
                                                              NY; Ferris R. Bond, Bond & Norman PLLC, Washington,
Wood, Shawn M. Wood, Jonica L. Woody, Counters
                                                              DC.
Claimants: Barbara L. Seniawski, DLA Piper US LLP
(NY), New York, NY.
                                                              For JPMorgan Chase Bank, N.A., JPMorgan Chase &
                                                              Co., Counters Defendants: Christopher James Houpt,
For Lawrence Taylor, Dawn Woody, individually and as
                                                              Mayer Brown LLP (NY), New York, NY.
personal representative of the Estate of Joshua Woody,
Timothy Woody, Catherine Adams, individually and as
personal representative of the Estate of Christopher          For Jeremy Levin, Dr. Lucille Levin, Counters
Adams, Estate of Jeremy Taylor, Catherine Fennig,             Claimants: Curtis Campbell Mechling, LEAD
individually and as personal representative of the Estate     ATTORNEY, [*64] Stroock & Stroock & Lavan LLP,
of Patrick Fennig, Mark Fennig, Thaddeus C. Fennig,           New York, NY; Don Howarth, Suzelle Moss Smith,
individually and as personal representative of the Estate     Suzelle Moss Smith, LEAD ATTORNEYS, Howarth &
of Patrick Fennig, Nancy A. Kitson, Steve K. Kitson,          Smith (LA), Los Angeles, CA; Kathryn Lee Crawford,

                                                     Matthew Niss
                                                                                                         A-221
        Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 296 of 686
                                                                                                   Page 20 of 31
                                        2019 U.S. Dist. LEXIS 22788, *64

Brownstein Hyatt Farber Schreck LLP (Los Angeles),         Samuel Palmer, Counters Claimants: Noel J. Nudelman,
Los Angeles, CA.                                           Heideman Nudelman & Kalik, PC, Washington, DC.


For Timothy Brooks, Donald R. Pontillo, Wanda Ford,        For The Estate of Thomas Kremer, Ida Decker, Randy
Orlando M. Valore, Jr., Minerva Alvarado, Allison          Gaddo, Bradley Ulick, Counters Claimants: Noel J.
Thompson, Angel Alvarado, Edward J McDonough,              Nudelman, LEAD ATTORNEY, Heideman Nudelman &
Willy G. Thompson, Julia Bell Hairston, Lisa Ann Beck,     Kalik, PC, Washington, DC.
Marcy Lynn Parson, Mark Andrew Hukill, Anna Marie
Simpson, Estate) Phyllis Santoserra, Michael Harris,
                                                           For Kelly Bachlor, Robin Nicely, Kristopher Massman,
Robert Simpson, Monte Hukill, Terrance Valore, Rose
                                                           Rowel Brown, Morgan W. Rowan, Javier San Pedro,
Rotondo Estate of, Kathy McDonald, Janice Valore,
                                                           Patricia Lou Smith, Estate of Juan C. Rodriguez, Joseph
Felicia Hairston, Cheryl Bass, Henry Hukill, Shirley
                                                           Penosky, Robin Brock, Lydia Massman, Estate of John
Kirkwood, Storm Jones, Evans Hairston, Thomas Bonk,
                                                           Hendrickson, Louisa Punonet, Daniel Cuddeback, Jr.,
Johnny Thompson, Phyllis Santoserra Estate of,
                                                           Thurnell Shields, Robert Rucker, Estate of Bruce
Edward J. Brooks, Patricia Kronenbitter, Estate of
                                                           Hollingshead, Dudley Decker, Douglas Jason Melendez,
Matilde Hernandez, Jr., The Estate of James Silvia and
                                                           Marvine McBride, Guillermo San Pedro, Estate of
Lynne Michol Spencer, Douglas Pontillo, Luis Rotondo
                                                           Benjamin E. Fuller, Rodney E. Burns, Leonard Paul
Estate of, Betty Laise, Kevin Bonk, John E. Selbe, David
                                                           Tice, Jacqueline Stahrr, The Estate of Willim R. Gaines,
A. Battle Estate of, Virginia Ellen Hukill, Rose Harris,
                                                           Jr., Zaida Melendez, Albert Page, Arnold Edmond,
Luisa Alvarado, Meredith Ann Hukill, Belinda Skarka,
                                                           Ronald Duplanity, Jeanette Doughtry, The Estate of
Deborah True, Betty J. Bolen, John Jay Tishmack
                                                           Burton Wherland, [*67] Estate of Paul Hein, Emanuel
Estate of, Cathrine Bonk [*65] Hunt, Sherry Lynn
                                                           Simmons, Barbara Cuddeback, Daniel Cuddeback, Sr.,
Fiedler, Yolanda Alvarado, Renee Eileen Simpson, Kris
                                                           Paul Martinez, Jr., Kimmy Wherland, Sharon J. Rowan,
Laise, Catherine Bonk, Terance J. Valore, Don Selbe,
                                                           Estate of Michael Mercer, Johnny Jr. Melendez,
Don Selbe, Marta Alvarado, Estate of Moses Arnold, Jr.,
                                                           Deborah Ryan, Angela Massman, Sean Kirkpatrick,
Zoraida Alvarado, Thomas A. Fluegel, Mitchell Charles
                                                           Renard Manley, The Estate of Virgel Hamilton, David
Hukill, Edward W. McDonough, Sally Jo Wirick, Estate
                                                           Burns, Hazel Edmond, Nelson Weyl, Tomasita L.
of John Muffler, Bill Macgroglou, James Macgroglou,
                                                           Martinez, The Estate of Christine Kremer, Carolyn
Carl Kirkwood, Sr., Deborah Rhosto, Pedro Alvarado,
                                                           Spears, Jo Ann Hein, Sharon Davis, Paul Martinez, Sr.,
Jr., Bill Laise, Patricia A. Brooks, Estate of Leonard
                                                           Jerry L. Lewis, Ruth Ann Bland, The Estate of Anthony
Warren Walker, Sr. Larry Simpson, Ifaline Thompson,
                                                           Brown, Susanne Yeoman, Christian R. Rauch, Estate of
Marion DiGiovanni, Melissa Hukill, Lolita M. Arnold,
                                                           Sean F. Ester, Michael A. Gaines, Teresa Gunterh, Sila
Henry Durban Hukill, Jeff Kirkwood, Lorraine
                                                           V. San Pedro, Gregory Wherland, Carol Weaver, Mary
Macgroglou, Sharla M. Korz, Thomas A Fluegel,
                                                           Jean Hodges, Sulba Brown, Michael Episcopo, Ianthe
Orlando Michael Valore, Sr., Keith Edwin Bolen, Penni
                                                           Weekes, Victor J. Hein, Tena Walker-Jones, Keith
Joyce, Eloise F. Selbe, Andres Alvarado Tull, Neale
                                                           Weekes, Thelma Anderson, Will Surch, Marilyn
Scott Bolen, (Estate) Luis Rotondo, Dennis Jack
                                                           Peterson, Estate of Michael Hastings, John Gibson,
Anderson, John Bonk, Sr., Michael Harris, James
                                                           Counter Claimants: Noel J. Nudelman, LEAD
Yarber Estate of, Maria Alvarado, John Muffler Estate
                                                           ATTORNEY, Heideman Nudelman & Kalik, PC,
of, Estate of David L. Battle, James Selbe, Jr. Carl A.
                                                           Washington, DC.
Kirkwood, Sr. Carl Kirkwood, Estate of Walter Emerson
Wint, Jr., Bennie Harris, Larry Simpson, Sr., Lynne
Michol Spencer, Sean McDonough, Sr. John Bonk,             For Evelyn Sue Spears Elliot, Janet Page, Louise
Geraldo Alvarado, (estate) rose rotondo, Robert            Gaddo Blatter, Faith Weekes, Mary Ellen Estler, David
Fluegel, Sheldon H. Bolen, Marilou Fluegel, [*66] The      Penosky, Maurice Gibson, Jeannie Scaggs, Estate of
Estate of James Silvia, Estate of Rose Rotondo, Luis       Laura Virginia Copeland, Gloria Hamilton, Scott M.
Alvarado, Estate of James Yarber, Grisselle Alvarado,      Lewis, Mark Spears, Elaine Allen, Holly Gibson, Tyson
Matthew Scott Hukill, Counters Claimants: June Hee         Hendrickson, [*68] Andrea Ciarla, Johnnie Decker,
Park, Fleischman Law Firm, New York, NY.                   Kathy Hodges, Cindy Holmes, Vara Brown, Estate of
                                                           Michael Robert Massman, Galen Weber, Sarah
                                                           Wherland, Daniel Martinez, Patty Barnett, Joyce
For Sidney Decker, Lorreta Brown, Meta Weekes,
                                                           Hastings, Keith Estler, John R. Cuddeback, Stephen
Nicole Gomez, Karen Hein-Sullivan, Timothy Gaddo,

                                                  Matthew Niss
                                                                                                     A-222
        Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 297 of 686
                                                                                                     Page 21 of 31
                                           2019 U.S. Dist. LEXIS 22788, *68

Boyd Bland, Angela Yoak, Peter Gaddo, Estate of              representative of the Estate of Michael Heiser,
Dennis Lloyd West, Daniel Kremer, Louis Estler, Jr.,         ThirdParty Plaintiff, ThirdParty Defendant: Curtis
Michael Martinez, Alan C. Anderson, The Estate of            Campbell Mechling, LEAD ATTORNEY, Stroock &
Jeffrey Bruce Owen, Esther Martinez Parks, Bruce             Stroock [*70] & Lavan LLP, New York, NY; Timothy H.
Hastings, Estate of Louis Melendez, Maynard Hodges,          Birnbaum, DLA Piper, New York, NY.
Daniel Joy, John Opatovsky, The Estate of David A.
Lewis, Michael Barile, Estate of Eric Walker, Anson
                                                             For Timothy Brooks, Wanda Ford, Orlando M. Valore,
Edmond, Michael Anderson, Jean Givens Owen, Shana
                                                             Jr., Minerva Alvarado, Allison Thompson, Angel
Saul, Estate of Frank Bland, Eugene Burns, Sarah
                                                             Alvarado, Edward J McDonough, Willy G. Thompson,
Mercer, Ernest C. Fuller, James Bland, Charles F. West,
                                                             Lisa Ann Beck, Marcy Lynn Parson, Mark Andrew
John Becker, Steven G. Owen, Kathy West, Ronald
                                                             Hukill, Anna Marie Simpson, Michael Harris, Robert
Walker, Jr., John Hendrickson, Estate of James Surch,
                                                             Simpson, Monte Hukill, Rose Rotondo Estate of, Kathy
Jacqueline M. Kunysz, Joyce Clifford, Cesar San Pedro,
                                                             McDonald, Janice Valore, Cheryl Bass, Shirley
Robert Dean, Estate of Billy San Pedro, John Brown,
                                                             Kirkwood, Storm Jones, Evans Hairston, Thomas Bonk,
Christopher Hein, Ann Marie Moore, Wendy Edmond,
                                                             Johnny Thompson, Phyllis Santoserra Estate of,
Joseph A. Barile, Melinda Hollingshead, The Estate of
                                                             Edward J. Brooks, Estate of Matilde Hernandez, Jr.,
Michael Lee Page, Ronald E. Walker, James S. Spears,
                                                             Douglas Pontillo, Betty Laise, Kevin Bonk, (Estate)
Rick West, Alphonso Martinez, LaJuana Smith, Carolyn
                                                             Phyllis Santoserra, The Estate of James Silvia and
Mudd, Betty Lewis, Angela E. Barile, Counter
                                                             Lynne Michol Spencer, Counter Claimants: Keith Martin
Claimants: [*69] Noel J. Nudelman, Heideman
                                                             Fleischman, LEAD ATTORNEY, The Fleischman Law
Nudelman & Kalik, PC, Washington, DC.
                                                             Firm, New York, NY; June Hee Park, Fleischman Law
                                                             Firm, New York, NY.
For JPMorgan Chase & Co., JPMorgan Chase Bank,
N.A., Counter Defendants: Christopher James Houpt,
                                                             For Donald R. Pontillo, Julia Bell Hairston, Terrance
Mayer Brown LLP (NY) 1221 Avenue of the Americas,
                                                             Valore, Patricia Kronenbitter, Counter Claimants: Annie
14th Floor New York, NY.
                                                             Pennock Kaplan, LEAD ATTORNEY, Fay Kaplan Law,
                                                             P.A., Wasshington, DC; Keith Martin Fleischman, LEAD
For Citibank, N.A., ThirdParty Plaintiff: Christopher J.     ATTORNEY, The Fleischman Law Firm, New York, NY;
Robinson, Sharon L. Schneier, LEAD ATTORNEYS,                June Hee Park, Fleischman Law Firm, New York, NY.
Jamie Somoza Raghu, Davis Wright Tremaine LLP
(NYC), New York, NY.
                                                             For Marta Alvarado, Zoraida Alvarado, Don Selbe, Sr.
                                                             Carl [*71] Kirkwood, Virginia Ellen Hukill, Counter
For Citibank, Counter Defendant: Christopher J.              Claimants: June Hee Park, Fleischman Law Firm, New
Robinson, Sharon L. Schneier, LEAD ATTORNEYS,                York, NY.
Davis Wright Tremaine LLP (NYC), New York, NY.
                                                             For Felicia Hairston, Henry Hukill, Counter Claimants:
For Citibank, N.A., Counter Defendant: Christopher J.        Keith Martin Fleischman, The Fleischman Law Firm,
Robinson, Sharon L. Schneier, LEAD ATTORNEYS,                New York, NY; June Hee Park, Fleischman Law Firm,
Davis Wright Tremaine LLP (NYC), New York, NY.               New York, NY.


For Jeremy Levin, Dr. Lucille Levin, Counter Claimants:      For Luis Rotondo Estate of, Counter Claimant: Annie
Curtis Campbell Mechling, LEAD ATTORNEY, Stroock             Pennock Kaplan, LEAD ATTORNEY, Fay Kaplan Law,
& Stroock & Lavan LLP, New York, NY; Don Howarth,            P.A., Wasshington, DC; June Hee Park, Fleischman
Suzelle Moss Smith, LEAD ATTORNEY Howarth &                  Law Firm, New York, NY.
Smith (LA), Los Angeles, CA; Kathryn Lee Crawford,
Brownstein Hyatt Farber Schreck LLP (Los Angeles),
                                                             For John E. Selbe, Rose Harris, Belinda Skarka,
Los Angeles, CA.
                                                             Deborah True, Betty J. Bolen, Sherry Lynn Fiedler,
                                                             Yolanda Alvarado, Renee Eileen Simpson, Kris Laise,
For Fran Heiser, individually and as personal                Catherine Bonk, Terance J. Valore, Estate of Moses


                                                      Matthew Niss
                                                                                                        A-223
        Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 298 of 686
                                                                                                   Page 22 of 31
                                         2019 U.S. Dist. LEXIS 22788, *71

Arnold, Jr., Thomas A. Fluegel, Sally Jo Wirick, Estate    York, NY.
of John Muffler, James Macgroglou, Deborah Rhosto,
Pedro Alvarado, Jr., Estate of Leonard Warren Walker,
                                                           For Patty Barnett, Hazel Edmond, Estate of Laura
Sr. Larry Simpson, Ifaline Thompson, Marion
                                                           Virginia Copeland, Kristopher Massman, Paul Martinez,
DiGiovanni, Henry Durban Hukill, Jeff Kirkwood,
                                                           Sr., Estate of Billy San Pedro, Jean Givens Owen,
Lorraine Macgroglou, Sharla M. Korz, Orlando Michael
                                                           Karen Hein-Sullivan, Carolyn Mudd, Estate of Eric
Valore, Sr., Keith Edwin Bolen, Penni Joyce, Andres
                                                           Walker, Daniel Martinez, Robin Nicely, Maurice Gibson,
Alvarado Tull, Neale Scott Bolen, Michael Harris, James
                                                           Elaine Allen, Alphonso Martinez, Johnnie Decker,
Selbe, Sheldon H. Bolen, Marilou Fluegel, The Estate of
                                                           Steven G. Owen, Holly Gibson, Michael Anderson,
James Silvia, Estate of James Yarber, Counter
                                                           Wendy Edmond, Galen Weber, Joyce Hastings, Estate
Claimants: Keith Martin Fleischman, LEAD
                                                           of Obrian Weekes, John Hendrickson, Patricia Lou
ATTORNEY, [*72] The Fleischman Law Firm, New
                                                           Smith, The Estate of Jeffrey Bruce Owen, Javier San
York, NY; June Hee Park, Fleischman Law Firm, New
                                                           Pedro, Esther Martinez Parks, Estate of Michael
York, NY.
                                                           Hastings, Nelson Weyl, John Opatovsky, Angela
                                                           Massman, Louis Estler, Jr., The Estate of Burton
For Luis Alvarado, Luisa Alvarado, Catherine Bonk          Wherland, Sharon J. Rowan, Sila V. San Pedro, Sarah
Hunt, John Jay Tishmack Estate of, Robert Fluegel,         Mercer, Keith Estler, Ronald Duplanity, James Bland,
Estate of John Jay Tishmack, (Estate) Luis Rotondo,        Charles F. West, Jo Ann Hein, Kathy West, Ronald
Larry Simpson, Sr., John Muffler Estate of, Sr. John       Walker, [*74] Jr., Estate of Bruce Hollingshead, Robin
Bonk, Maria Alvarado, John Bonk, Jr., (estate) rose        Brock, Marilyn Peterson, Jacqueline M. Kunysz, Cesar
rotondo, Matthew Scott Hukill, Grisselle Alvarado, Larry   San Pedro, Lydia Massman, Robert Rucker, Dudley
H. Simpson, Jr., Donald P. Pontillo, Counter Claimants:    Decker, Douglas Jason Melendez, Ronald E. Walker,
June Hee Park, Fleischman Law Firm, New York, NY.          Estate of Michael Mercer, Rick West, Counter
                                                           Claimants: Noel J. Nudelman, Heideman Nudelman &
                                                           Kalik, PC, Washington, DC.
For Meredith Ann Hukill, Cathrine Bonk Hunt, Matilde
Hernandez Estate of, Mitchell Charles Hukill, Bill
Macgroglou, Bill Laise, Patricia A. Brooks, Melissa        For Tyson Hendrickson, Paul Martinez, Jr., Christopher
Hukill, Eloise F. Selbe, Dennis Jack Anderson, James       Hein, Anson Edmond, Morgan W. Rowan, Stephen
Yarber Estate of, Jr. Carl A. Kirkwood, Geraldo            Boyd Bland, Estate of Juan C. Rodriguez, Estate of
Alvarado, Counter Claimants: Annie Pennock Kaplan,         Benjamin E. Fuller, Thelma Anderson, Joseph Penosky,
LEAD ATTORNEY, Fay Kaplan Law, P.A.,                       Tomasita L. Martinez, Charles H. West, Jeanette
Wasshington, DC; Keith Martin Fleischman, LEAD             Doughtry, Estate of John Hendrickson, The Estate of
ATTORNEY, The Fleischman Law Firm, New York, NY;           Michael Lee Page, Louisa Punonet, John Gibson, Alan
June Hee Park, Fleischman Law Firm, New York, NY.          C. Anderson, Estate of James Surch, Leonard Paul
                                                           Tice, Guillermo San Pedro, Tena Walker-Jones, Albert
                                                           Page, Arnold Edmond, Susanne Yeoman, Janet Page,
For Edward W. McDonough, Carl Kirkwood, Sr., Lolita
                                                           Estate of Paul Hein, Emanuel Simmons, Ida Decker,
M. Arnold, Thomas A Fluegel, John Bonk, Sr., Estate of
                                                           Sarah Wherland, Kimmy Wherland, Johnny Jr.
David L. Battle, Estate of Rose Rotondo, Counter
                                                           Melendez, Deborah Ryan, Meta Weekes, Thurnell
Claimants: Keith Martin Fleischman, The
                                                           Shields, Renard Manley, Ianthe Weekes, Ernest C.
Fleischman [*73] Law Firm, New York, NY; June Hee
                                                           Fuller, Nicole Gomez, David Penosky, Kelly Bachlor,
Park, Fleischman Law Firm, New York, NY.
                                                           Ruth Ann Bland, Teresa Gunterh, Gregory Wherland,
                                                           Victor J. Hein, Counter Claimants: Noel J. Nudelman,
For Wanda Ford, Counter Defendant: Keith Martin            LEAD ATTORNEY, Heideman Nudelman & Kalik, [*75]
Fleischman, LEAD ATTORNEY, The Fleischman Law              PC, Washington, DC.
Firm, New York, NY; June Hee Park, Fleischman Law
Firm, New York, NY.
                                                           For Deborah D. Peterson, personal representative of the
                                                           Estate of James C. Knipple, et al., Cross Claimant: Liviu
For Citibank, Citibank, N.A., Counter Defendants:          Vogel, LEAD ATTORNEY, Salon Marrow Dyckman
Christopher J. Robinson, Sharon L. Schneier, LEAD          Newman Broudy LLP, New York, NY.
ATTORNEYS, Davis Wright Tremaine LLP (NYC), New

                                                   Matthew Niss
                                                                                                      A-224
        Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 299 of 686
                                                                                                    Page 23 of 31
                                         2019 U.S. Dist. LEXIS 22788, *75

For Louise Gaddo Blatter, John Becker, The Estate of        John Brown, Rowel Brown, ThirdParty Defendants: Noel
Anthony Brown, Angela Yoak, Cross Defendants: Noel          J. Nudelman, LEAD ATTORNEY, Heideman Nudelman
J. Nudelman, LEAD ATTORNEY, Heideman Nudelman               & Kalik, PC, Washington, DC.
& Kalik, PC, Washington, DC.
                                                            For Estate of Moses Arnold, Jr., Lolita M. Arnold,
For Societe Generale, Cross Defendant: Mark Hanchet,        Catherine Bonk, John Bonk, Sr., Rose Harris, Lynne
LEAD ATTORNEY, Christopher James Houpt, Mayer               Michol Spencer, The Estate of James Silvia, Terance J.
Brown LLP (NY), New York, NY.                               Valore, ThirdParty Defendants: Keith Martin
                                                            Fleischman, [*77] LEAD ATTORNEY, June Hee Park,
                                                            Fleischman Law Firm, New York, NY.
For Citibank, Citibank, Cross Defendants: Christopher J.
Robinson, Sharon L. Schneier, LEAD ATTORNEYS,
Davis Wright Tremaine LLP (NYC), New York, NY.              For Linda Bennett Indvidually and as Co-Administrator
                                                            of the Estate of Marla Ann Bennett, Lisa Bennett,
                                                            Michael Bennett Individually and as Co-Administrator of
For Kathy Hodges, John R. Cuddeback, John Becker,
                                                            the Estate of Marla Ann Bennett, ThirdParty
Louise Gaddo Blatter, John R. Cuddeback, Kathy
                                                            Defendants: Carl E. Person, LEAD ATTORNEY, Carl E.
Hodges, The Estate of Anthony Brown, Angela Yoak,
                                                            Person - An Individual, New York, NY; Ferris R. Bond,
Cross Defendants, ThirdParty Defendants: Noel J.
                                                            Bond & Norman PLLC, Washington, DC.
Nudelman, LEAD ATTORNEY, Heideman Nudelman &
Kalik, PC, Washington, DC.
                                                            For Bryan Harris, John L'Heureux, Elizabeth Murphy
                                                            Individually and as Administratrix of the Estate of
For Deborah D. Peterson personal representative of the
                                                            Terrence Rich, Elizabetth Murphy, ThirdParty
Estate of James C. Knipple, et al., Deborah D. Peterson
                                                            Defendants: John W. Karr, LEAD ATTORNEY, Karr &
personal representative of the Estate of James C.
                                                            Allison P.C., Washington, DC; Steven Karl Barentzen,
Knipple, et al., Deborah D. Peterson personal
                                                            LEAD ATTORNEY, The Law Office of Steven
representative of the Estate of James C. Knipple, et al.,
                                                            Barentzen, Washington, DC.
Counter [*76] Claimants, ThirdParty Defendants: Liviu
Vogel, LEAD ATTORNEY, Salon Marrow Dyckman
Newman Broudy LLP, New York, NY.                            For Alan D. Hayman, ThirdParty Defendant: Curtis
                                                            Campbell Mechling, LEAD ATTORNEY, James
                                                            Lawrence Bernard, Stroock & Stroock & Lavan LLP,
For Jeremy Levin, Dr. Lucille Levin, Jeremy Levin, Dr.
                                                            New York, NY.
Lucille Levin, Jeremy Levin, Dr. Lucille Levin, Jeremy
Levin, Dr. Lucille Levin, Counter Defendants, ThirdParty
Defendants, Counter Defendants: Curtis Campbell             For Shirlee Hayman, ThirdParty Defendant: Curtis
Mechling, LEAD ATTORNEY, Stroock & Stroock &                Campbell Mechling, LEAD ATTORNEY, Stroock &
Lavan LLP, New York, NY; Don Howarth, Suzelle Moss          Stroock & Lavan LLP, New York, NY.
Smith, LEAD ATTORNEYS, Howarth & Smith (LA), Los
Angeles, CA; Kathryn Lee Crawford, Brownstein Hyatt
                                                            For James Owens, ThirdParty Defendant: Annie
Farber Schreck LLP (Los Angeles), Los Angeles, CA.
                                                            Pennock Kaplan, Fay Kaplan Law, P.A., Wasshington,
                                                            DC.
For Societe Generale, Cross Defendant: Mark Hanchet,
LEAD ATTORNEY, Christopher James Houpt, Mayer
                                                            For Catherine Adams individually and as personal
Brown LLP (NY), New York, NY.
                                                            representative of the Estate of Christopher
                                                            Adams, [*78] Counter Defendant: Cary Brian
JPMorgan Chase Bank, N.A., ThirdParty Plaintiff, Pro        Samowitz, DLA Piper US LLP (NY), New York, NY.
se.
                                                            For Daniel Adams, Estate of Christopher Adams, Estate
For Alan C. Anderson, Angela E. Barile, Joseph A.           of Christopher Lester, Catherine Fennig individually and
Barile, James Bland, Ruth Ann Bland, John Brown,            as personal representative of the Estate of Patrick


                                                    Matthew Niss
                                                                                                      A-225
        Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 300 of 686
                                                                                                      Page 24 of 31
                                         2019 U.S. Dist. LEXIS 22788, *78

Fennig, Mark Fennig, Thaddeus C. Fennig individually        For Francis Heiser, Gary Heiser, Gary Heiser
and as personal representative of the Estate of Patrick     individually and as personal representative of the Estate
Fennig, Nancy A. Kitson, Cecil Lester, Jr., Jessica         of Michael Heiser, Counter Defendants: Curtis Campbell
Lester, Judy Lester individually and as personal            Mechling, LEAD ATTORNEY, Stroock & Stroock &
representative of the Estate of Christopher Lester,         Lavan LLP, New York, NY; Barbara L. Seniawski, DLA
Lawrence Taylor, Sandra M. Wetmore, Dawn Woody              Piper US LLP (NY), New York, NY.
individually and as personal representative of the Estate
of Joshua Woody, Timothy Woody, Mary Young,
                                                            For Bank of New York, Counter Claimant: Steven B.
Counter Defendants: Barbara L. Seniawski, Cary Brian
                                                            Feigenbaum, Katsky Korins, LLP, New York, NY.
Samowitz, DLA Piper US LLP (NY), New York, NY.

                                                            For JPMorgan Chase Bank, N.A., ThirdParty Plaintiff:
For John E. Adams, Michael T. Adams, Patrick D.
                                                            Haley Ellen Adams, Katsky Korins LLP, New York, NY.
Adams, William Adams, Bernadine R. Beekman,
George M. Beekman, Bridget Brooks, Bessie A.
Campbell, Marie R. Campbell, Anthony W. Cartrette,          For JPMorgan Chase Bank, N.A., ThirdParty Plaintiff,
Lewis W. Cartrette, Che G. Colson, Denise M.                Counter Claimant: Christopher James Houpt, Mayer
Eichstaedt, Estate of Brian McVeigh, Estate of Earl F.      Brown LLP (NY), New York, NY.
Cartrette, Jr., Estate of Jeremy Taylor, Estate of Joseph
E. Rimkus, Estate of Joshua E. Woody, Estate of Justin
R. Wood, Estate of Kendall Kitson, Jr., Estate of [*79]
Kevin J. Johnson, Estate of Leland Timonthy Haun,           Judges: J. PAUL OETKEN, United States District
Estate of Millard D. Campbell, Estate of Patrick Fennig,    Judge.
Estate of Peter J. Morgera, Estate of Thanh Van
Nguyen, Estate of Brent E. Marthaler, Paul D. Fennig,
Ibis S. Haun, Senator Haun, Bruce Johnson, Bruce
Johnson, Kevin Johnson a minor, Laura E. Johnson,           Opinion by: J. PAUL OETKEN
Nicholas A. Johnson a minor, Shyrl L. Johnson, Kendall
K. Kitson, Nancy R. Kitson individually and as personal,
Steve K. Kitson, Cecil H. Lester, Herman C. Marthaler,
III, Katie L. Marthaler, Matthew Marthaler, Sharon
                                                            Opinion
Marthaler, Michael Morgera individually and as personal
representative of the Estate of Peter Morgera, Thomas
Morgera, Christopher R. Nguyen, Milagritos Perez-
Dalis, Anne M. Rimkus, James R. Rimkus, Tracey M.
                                                            OPINION AND ORDER
Smith, Starlina D. Taylor, Vicki L Taylor, James V.
Wetmore, Elizabeth Wolf, Kathleen M. Wood, Richard          J. PAUL OETKEN, District Judge:
W. Wood, Shawn M. Wood, Jonica L. Woody, Mary
Young, Counter Defendants: Barbara L. Seniawski, DLA        Plaintiffs Jeremy Levin and Dr. Lucille Levin ("Plaintiffs")
Piper US LLP (NY), New York, NY.                            are judgment creditors of the Islamic Republic of Iran
                                                            ("Iran"). In 2009, they filed this suit seeking turnover of
                                                            Iranian assets within the United States in an effort to
For William Adams, Kirk Marthaler, Counter Defendant:
                                                            enforce their unsatisfied judgment against Iran. (Dkt.
Cary Brian Samowitz, DLA Piper US LLP (NY), New
                                                            No. 70.) On November [*81] 15, 2017, Plaintiffs filed a
York, NY.
                                                            supplemental complaint seeking turnover of a particular
                                                            blocked asset, the Tajideen Account, for collection and
For Estate of Michael Heiser, Counter Defendant: Curtis     partial satisfaction of their judgment against Iran. (Dkt.
Campbell Mechling, LEAD ATTORNEY, Stroock &                 Nos. 1110 & 1110-4.) Plaintiffs now move for summary
Stroock & Lavan LLP, [*80] New York, NY; Barbara L.         judgment pursuant to Federal Rule of Civil Procedure
Seniawski, Cary Brian Samowitz, DLA Piper US LLP            56, seeking an order granting turnover of the Tajideen
(NY), New York, NY; Dale Kerbin Cathell, Richard Marc       Account. (Dkt. Nos. 1180 & 1181.) Third-Party
Kremen, DLA Piper US LLP (MD), Baltimore, MD.               Defendant American Life Insurance Company —
                                                            Lebanon Branch ("Alico") has also moved for summary

                                                   Matthew Niss
                                                                                                         A-226
         Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 301 of 686
                                                                                                             Page 25 of 31
                                            2019 U.S. Dist. LEXIS 22788, *81

judgment, asserting that it has a property interest in the      No. 1196 ¶ 20.) In the Court's Opinion and Order of
Tajideen Account and asking the Court to dismiss all            October 27, 2017, it permitted Plaintiffs to file a
judgment creditor claims to the account. (Dkt. Nos. 1197        supplemental complaint with respect to the Tajideen
& 1199.) For the reasons that follow, the motions for           Account. Levin III, 2017 U.S. Dist. LEXIS 178796, 2017
summary judgment are denied.                                    WL 4863094, at *3. Plaintiffs [*83] filed their
                                                                Supplemental Complaint on November 15, 2017,
                                                                seeking turnover of the Tajideen Account for collection
I. Background                                                   and partial satisfaction of their judgment against Iran
                                                                pursuant to § 201(a) of the Terrorism Risk Insurance Act
The Court presumes familiarity with the factual and             of 2002 ("TRIA"), Pub. L. No. 107-297, 116 Stat. 2322;
procedural history of this case, as discussed in its three      §§ 1610(f)(1)(A) and (g)(1) of the Foreign Sovereign
prior Opinions and Orders issued on March 4, 2011,              Immunities Act ("FSIA"), 28 U.S.C. §§ 1330, 1602-1611;
September 23, 2013, and October 27, 2017. See Levin             and New York Civil Practice Law and Rules § 5225.
v. Bank of N.Y. (Levin I), No. 09 Civ. 5900, 2011 U.S.          (Dkt. No. 1110 ¶¶ 8-9, 55.)
Dist. LEXIS 23779, 2011 WL 812032, at *1-4 (S.D.N.Y.
Mar. 4, 2011) (Patterson, J.); Levin v. Bank of N.Y.            In response to the Supplemental Complaint, J.P.
Mellon (Levin II), No. 09 Civ. 5900, 2013 U.S. Dist.            Morgan filed a Third-Party Complaint in interpleader,
LEXIS 137399, 2013 WL 5312502, at *1-2 (S.D.N.Y.                bringing before the Court all persons and entities with
Sept. 23, 2013) (Patterson, J.); Levin v. Bank of N.Y.          alleged interests in or claims to the Tajideen Account.
Mellon, No. 09 Civ. 5900, 2017 U.S. Dist. LEXIS                 (Dkt. No. 1136 ¶ 65.) These Third-Party Defendants
178796, 2017 WL 4863094, at *1-2 (S.D.N.Y. Oct. 27,             include Kassim Tajideen, Alico, and judgment creditors
2017) (Levin III), aff'd sub nom. Levin v. JPMorgan             of Iran, Hezbollah, and the Revolutionary Armed Forces
Chase Bank, N.A., No. 17-3854, 751 Fed. Appx. 143,              of Colombia (FARC). (Dkt. No. 1136 ¶¶ 65, 70-89.) Alico
2018 U.S. App. LEXIS 28403, 2018 WL 4901585 (2d                 filed an answer to the Third-Party Complaint, claiming
Cir. Oct. 9, 2018) (summary order).                             an interest in the Tajideen account. (Dkt. No. 1172.)1

                                                                On June 13, 2018, before engaging in any discovery,
A. Procedural History                                           Plaintiffs moved for summary judgment with respect to
                                                                turnover of the Tajideen Account. (Dkt. No. 1180.)2 Alico
Plaintiffs hold a final judgment of $28,807,719, plus           subsequently filed a cross-motion for summary
interest, against Judgment-Debtor Iran, arising out of          judgment, asking the Court to hold that the funds in the
the 1984 kidnapping [*82] of Jeremy Levin in Beirut,            account are not subject to turnover and to dismiss all
Lebanon. (Dkt. No. 1196 ¶¶ 1-3.) Levin's abductors              judgment creditor [*84] claims against the account.
were terrorists who were trained, supported, aided,
funded, and directed by Iran. (Dkt. No. 1196 ¶ 3.)
                                                                1 Three  judgment creditor groups also filed answers claiming
Plaintiffs filed the original Complaint in this action in       an interest in the Tajideen Account. (Dkt. Nos. 1162, 1167,
2009, seeking turnover of certain assets within the             1168.) But those groups have since disclaimed any interest in
jurisdiction of the United States in which Iran has a           the account. (Dkt. Nos. 1179, 1202, 1206.) Tajideen has also
direct or indirect interest. (Dkt. No. 70.) Specifically, the   filed a stipulation with J.P. Morgan disclaiming any interest he
original Complaint alleged that Defendant J.P. Morgan           had in the Tajideen Account. (Dkt. No. 1201 ¶ 30.)
Chase Bank, N.A. ("J.P. Morgan") and other New York             2 Insupport of its motion for summary judgment, Plaintiffs ask
banks possessed "assets blocked by the U.S.
                                                                the Court under Federal Rule of Evidence 201 to take judicial
government due to the fact that Iran has an interest in
                                                                notice of forty-three "Orders and other pleadings taken from
them either directly or indirectly ('Iranian Blocked            this Court's docket in this matter." (Dkt. No. 1185 at 9.) This
Assets')." (Dkt. No. 1196 ¶ 5.)                                 motion is unopposed. Under Rule 201, a court "must take
                                                                judicial notice if a party requests it and the court is supplied
Although Plaintiffs have obtained turnover of certain           with the necessary information." Fed. R. Evid. 201(c)(2). It is
Iranian assets, Plaintiffs' judgment has not been fully         well established that a court may "take judicial notice of its
satisfied. (Dkt. No. 1196 ¶ 4.) On January 12, 2017, J.P.       own orders," and "its own records." Rosado-Acha v. Red Bull
Morgan's responses to interrogatories revealed the              GmbH, No. 15 Civ. 7620, 2016 U.S. Dist. LEXIS 84543, 2016
existence of additional, previously undisclosed Iranian         WL 3636672, at *7 (S.D.N.Y. June 29, 2016) (citations
Blocked Assets, including the Tajideen Account. (Dkt.           omitted). The Court thus grants the motion and takes judicial
                                                                notice of these documents.

                                                       Matthew Niss
                                                                                                                A-227
         Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 302 of 686
                                                                                                                    Page 26 of 31
                                               2019 U.S. Dist. LEXIS 22788, *84

(Dkt. No. 1197; see also Dkt. No. 1199 at 13-14.)                    by the parties: (1) that Hezbollah is an agency and
                                                                     instrumentality of Iran, to which Iran provides substantial
                                                                     support and over which Iran exercises significant
B. Factual Background                                                control; and (2) that Iran is a state sponsor of terrorism.
                                                                     (Dkt. No. 1196 ¶¶ 39-41; Dkt. No. 1201 ¶¶ 39-41.)
The following facts are drawn from the Supplemental
Complaint and the parties' Local Rule 56.1 statements                In 2001, Alico, an insurance company, sold a life
and are not subject to genuine dispute unless otherwise              insurance policy to Tajideen. (Dkt. No. 1205 ¶¶ 51, 53.)
noted.                                                               After Tajideen's designation as an SDGT by OFAC,
                                                                     Alico established a deposit account with J.P. Morgan
Kassim Tajideen is a Lebanese citizen and                            under Tajideen's name—the Tajideen Account—in
businessman. (Dkt. No. 1196 ¶ 34; Dkt. No. 1205 ¶ 52.)               2012. (Dkt. No. 1205 ¶ 60; Dkt. No. 1196 ¶ 34; Dkt. No.
On May 27, 2009, Tajideen was labelled a Specially                   1201 ¶ 34; see Dkt. No. 1110-4.) Into the account, Alico
Designated Global Terrorist ("SDGT") by the U.S.                     deposited the "cash surrender value" of Tajideen's life
Department of Treasury's Office of Foreign Asset                     insurance policy.5 (Dkt. No. 1205 ¶ 61.) As of November
Control ("OFAC"). (Dkt. No. 1205 ¶ 58.)3 According to                2016, the value of the funds in the account totaled
OFAC's press release regarding the designation,                      $355,892.25. (Dkt. No. 1205 ¶ 62.)
    Kassim Tajideen is an important financial
    contributor to Hizballah who operates a network of               The ownership of the funds in the Tajideen Account is
    businesses in Lebanon and Africa. He has                         disputed by the parties. Alico alleges that Tajideen has
    contributed tens of millions of dollars to Hizballah             not surrendered the life insurance policy, and as
    and has sent funds to Hizballah through his brother,             such [*86] the funds do not belong to Tajideen. (Dkt.
    a Hizballah commander in Lebanon. In addition,                   No. 1205 ¶ 57; Dkt. No. 1201 ¶ 38.) Plaintiffs contend
    Kassim Tajideen and his brothers run cover                       that the funds are owned by Tajideen. (Dkt. No. 1196 ¶¶
    companies for Hizballah in Africa.                               37-38; Dkt. No. 1201 ¶¶ 37-38.) When it disclosed the
                                                                     existence of the blocked asset in November 2016 in
(Dkt. No. 1198-2.) However, "Tajideen denies that he                 response to Plaintiffs' interrogatories, J.P. Morgan
has any association, affiliation or relationship with Iran,          identified the account as "contain[ing] . . . blocked
the FARC or any terrorist organization, and asserts that             property" of Alico's parent company, "which JPMC is
OFAC's designation of him as an SDGT was improper,                   holding on their behalf." (Dkt. No. 1110-4; Dkt. No. 1195
without basis, and [*85] unlawful." (Dkt. No. 1174 ¶ f.)             at 2 n.1.) In response to Plaintiffs' Local Rule 56.1
On the basis of an expert's testimony, Plaintiffs allege             statement, however, J.P. Morgan now clarifies that it
that Tajideen provided material support to Hezbollah                 "does not know whether that asset is the property of
and Iran. (Dkt. No. 1196 ¶¶ 42-43.)4 And it is undisputed            Tajideen or of Alico-Lebanon." (Dkt. No. 1196 ¶ 37.)



3 When  a person receives an SDGT designation, the person's
                                                                     II. Legal Standard
property is blocked and "may not be transferred, paid,
exported, withdrawn or otherwise dealt in." 31 C.F.R. §              Summary judgment under Rule 56 is appropriate where
594.201(a). As a result, U.S. persons are prohibited from            "there is no genuine dispute as to any material fact and
engaging in any transaction with persons whose property has          the movant is entitled to judgment as a matter of law."
been blocked. Id. § 594.204.                                         Fed. R. Civ. P. 56(a). A fact is material if it "might affect
4 In                                                                 the outcome of the suit under the governing law."
     response to Plaintiffs' initial Rule 56.1 statement, J.P.
Morgan has taken the position that "[t]he evidence currently in
                                                                     Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 106
the record [wa]s insufficient to allow a determination on            S. Ct. 2505, 91 L. Ed. 2d 202 (1986). A dispute is
whether Tajideen provided support, material or otherwise, to         genuine if, considering the record as a whole, a rational
Hezbollah or Iran." (Dkt. No. 1196 ¶ 42.) Similarly, Alico           jury could find in favor of the non-moving party. See
contends in its opening brief that whether Tajideen is "an           Ricci v. DeStefano, 557 U.S. 557, 586, 129 S. Ct. 2658,
agent or instrumentality of Iran" is a "factually disputed issue."   174 L. Ed. 2d 490 (2009).
(Dkt. No. 1199 at 11-12.) Plaintiffs' expert has filed a
supplemental declaration reaffirming his opinion that Tajideen
                                                                     the issue "appears to still be disputed." (Dkt. No. 1208 at 7.)
"has provided extensive systematic funding to Hezbollah and
acts as an agent of Hezbollah," and attaching supporting             5 According  to Alico, Tajideen has not paid the premiums on
sources. (Dkt. No. 1204 ¶ 4.) But in its reply, Alico notes that     the policy since 2011. (Dkt. No. 1205 ¶ 69.)

                                                           Matthew Niss
                                                                                                                       A-228
        Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 303 of 686
                                                                                                         Page 27 of 31
                                          2019 U.S. Dist. LEXIS 22788, *86

"On summary judgment, the party bearing the burden of         curiam) (addressing the property interest prong);
proof at trial must provide evidence on each element of       Weininger v. Castro, 462 F. Supp. 2d 457, 479-80
its claim or defense." [*87] Cohen Lans LLP v.                (S.D.N.Y. 2006) (addressing the requirement that the
Naseman, No. 14 Civ. 4045, 2017 U.S. Dist. LEXIS              assets in question be "'blocked assets' within the
15547, 2017 WL 477775, at *3 (S.D.N.Y. Feb. 3, 2017)          meaning of TRIA"). Finally, plaintiffs must establish that
(citing Celotex Corp. v. Catrett, 477 U.S. 317, 322-23,       (6) "no adverse claimant ranks above [them] in priority
106 S. Ct. 2548, 91 L. Ed. 2d 265 (1986)). "If the party      of interest" to the asset at issue. Hausler v. JP Morgan
with the burden of proof makes the requisite initial          Chase Bank, N.A., 127 F. Supp. 3d 17, 47 (S.D.N.Y.
showing, the burden shifts to the opposing party to           2015).
identify specific facts demonstrating a genuine issue for
trial, i.e., that reasonable jurors could differ about the    Here, the parties do not dispute that Plaintiffs have
evidence." Clopay Plastic Prods. Co. v. Excelsior             obtained a judgment against a terrorist party—Iran—
Packaging Grp., Inc., No. 12 Civ. 5262, 2014 U.S. Dist.       based upon an act of terrorism. See Levin v. Islamic
LEXIS 132108, 2014 WL 4652548, at *3 (S.D.N.Y. Sept.          Republic of Iran, 529 F. Supp. 2d 1 (D.D.C. 2007). Nor
18, 2014). The court views all "evidence in the light most    do they contest whether the Tajideen Account qualifies
favorable to the non-moving party," and summary               as a "blocked asset." (Dkt. No. 1110-4; Dkt. No. 1195 at
judgment may be granted only if "no reasonable trier of       3.) The Court agrees that Plaintiffs have satisfied those
fact could find in favor of the nonmoving party." Allen v.    requirements. However, the parties dispute whether the
Coughlin, 64 F.3d 77, 79 (2d Cir. 1995) (second quoting       Tajideen Account is the property of an agency or
Lund's, Inc. v. Chem. Bank, 870 F.2d 840, 844 (2d Cir.        instrumentality [*89] of Iran, and whether Plaintiffs
1989)) (internal quotation marks omitted).                    possess priority of claim. The Court will address each
                                                              requirement in turn.

III. Discussion
                                                              A. Whether the Blocked Asset is the Property of an
Section 201(a) of TRIA, which governs the execution of        Agency or Instrumentality of the Terrorist Party
assets blocked under the OFAC regulations, provides:
    Notwithstanding any other provision of law, and           Within the requirement that a blocked asset be the
    except [under circumstances not relevant here], in        property of the terrorist party or an agency or
    every case in which a person has obtained a               instrumentality of the terrorist party for that asset to
    judgment against a terrorist party on a claim based       qualify for turnover under TRIA, the parties raise two
    upon an act of terrorism . . . the blocked assets of      disputed questions: (1) whether Tajideen is properly
    that terrorist party (including the blocked assets of     considered an agent of Iran; and (2) whether the
    any agency or instrumentality of that terrorist party)    Tajideen Account is the property of Tajideen himself, or
    shall be subject to execution or attachment in aid of     the property of Alico. Because Plaintiffs have not
    execution in order to satisfy such judgment to the        demonstrated that they are entitled to judgment as a
    extent of any compensatory damages for which              matter of law on the first question, and because genuine
    such terrorist party has been adjudged liable.            disputes of material fact exist with respect to the second
                                                              question, Plaintiffs' and Alico's motions for summary
Pub. L. No. 107-297, § 201(a), 116 Stat. 2322, 2337           judgment must be denied.
(2002) (codified as amended at 28 U.S.C. § 1610
note). [*88] In order to be entitled to an execution
against a particular asset under TRIA, plaintiffs must        1. Whether Tajideen is an Agent of Iran
demonstrate first that (1) they have obtained a
judgment, (2) against a terrorist party, (3) on a claim       To demonstrate that a party constitutes an agency or
based upon an act of terrorism. See Calderon-Cardona          instrumentality of a terrorist party under TRIA, plaintiffs
v. Bank of N.Y. Mellon, 770 F.3d 993, 999 (2d Cir.            must show that the party "(1) was a means through
2014). Then plaintiffs must establish that they are           which a material function of the terrorist party is
seeking to subject to execution in aid of that judgment       accomplished, (2) provided material services to, on
(4) a blocked asset, (5) in which the terrorist party or an   behalf of, or in support [*90] of the terrorist party, or (3)
agency or instrumentality of the terrorist party holds a      was owned, controlled, or directed by the terrorist party."
property interest. See Hausler v. JP Morgan Chase             Kirschenbaum v. 650 Fifth Ave. & Related Props., 830
Bank, N.A., 770 F.3d 207, 212 (2d Cir. 2014) (per             F.3d 107, 135 (2d Cir. 2016), abrogated on other


                                                     Matthew Niss
                                                                                                            A-229
          Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 304 of 686
                                                                                                         Page 28 of 31
                                            2019 U.S. Dist. LEXIS 22788, *90

grounds by Rubin v. Islamic Republic of Iran, 138 S. Ct.        In its previous Opinions and Orders, this Court has twice
816, 200 L. Ed. 2d 58 (2018).                                   accepted Dr. Clawson as an expert on Iran. Levin I,
                                                                2011 U.S. Dist. LEXIS 23779, 2011 WL 812032, at *19;
In support of their motion for summary judgment,                Levin II, 2013 U.S. Dist. LEXIS 137399, 2013 WL
Plaintiffs argue that Kassim Tajideen "provided material        5312502, at *9. The Court does so again here.
support for Hezbollah," and therefore—because                   Furthermore, in Levin II, this Court deemed evidence
"Hezbollah is an agency and instrumentality of Iran"— is        "sufficient" to establish that entities were "agencies and
himself "an agency or instrumentality of Iran." (Dkt. No.       instrumentalities of Iran" for purposes of summary
1181 at 12.) J.P. Morgan contends that the evidence             judgment where Plaintiffs presented an "affidavit of their
offered by Plaintiffs to demonstrate Tajideen's provision       expert, Dr. Clawson, and independently-verifiable [*92]
of financial support to Hezbollah is insufficient to warrant    online resources" comprising OFAC's Specially
a grant of summary judgment. (Dkt. No. 1195 at 9.)              Designated Nationals and Blocked Persons list "as well
Alico agrees that this issue is "factually disputed,"           as a press release from the Treasury Department
precluding summary judgment. (Dkt. No. 1199 at 12.)             available online." Levin II, 2013 U.S. Dist. LEXIS
                                                                137399, 2013 WL 5312502, at *10. Similarly here, the
In support of their allegation that Tajideen provided
                                                                Court determines that Plaintiffs have provided sufficient
material support to Hezbollah, Plaintiffs offer (1) an
                                                                evidence of Tajideen's financial support to Hezbollah to
indictment of Tajideen from a criminal case in the U.S.
                                                                satisfy the "requisite initial showing" that they are
District Court for the District of Columbia (Dkt. No. 1204-
                                                                entitled to summary judgment. Clopay Plastic Prods.
1),6 and (2) the declaration and supplemental
                                                                Co., 2014 U.S. Dist. LEXIS 132108, 2014 WL 4652548,
declaration of Dr. Patrick Clawson, an expert on Iran
                                                                at *3.
(Dkt. Nos. 1184 & 1204). In his declarations, Dr.
Clawson opines that Hezbollah could not have carried            The burden thus shifts to J.P. Morgan and Alico to
out the kidnapping of Jeremy Levin had it not been              "identify specific facts demonstrating a genuine issue for
"trained, [*91] supported, aided, abetted and funded by         trial." Id. J.P. Morgan does not attempt to do so. (See
the Iranian government," and that "Kassim Tajideen is           Dkt. No. 1195 at 7-9 (taking the position only that
an important financial contributor to Hezbollah and             Plaintiffs have not adduced sufficient evidence to
through Hezbollah acts [as] a financier and an agent of         warrant summary judgment).) And Alico makes only a
Iran; he has contributed tens of millions of dollars to         passing effort at raising a genuine dispute, pointing
Hezbollah and he, as agent of Hezbollah and Iran, runs          exclusively to the express denial of any involvement
cover companies for Hezbollah based out of Africa."             with Hezbollah contained in Tajideen's disclaimer of
(Dkt. No. 1184 ¶ 3(c), (f); see also Dkt. No. 1204 ¶ 4.) In     interest in the blocked account. (Dkt. No. 1199 at 11-12;
support of his opinion regarding Tajideen, Dr. Clawson          Dkt. No. 1174 ¶ f.) However, Tajideen's denial was
relies on the Federal Register notice designating               made in a stipulation with J.P. Morgan, and such
Tajideen an SDGT,7 two press releases from the U.S.             "unsworn statements are generally not considered as
Department of the Treasury, one press release from the          evidence in opposition to summary judgment."
U.S. Department of Justice, the federal indictment of           Waddlington v. City of New York, 971 F. Supp. 2d 286,
Tajideen, and two articles. (Dkt. No. 1184 ¶¶ 41-45; Dkt.       292 (E.D.N.Y. 2013); see also Brittany Dying & Printing
No. 1204 ¶ 10; Dkt. Nos. 1204-1, 1204-3 through 1204-           Corp. v. Griseto, No. 96 Civ. 9218, 2000 U.S. Dist.
8.)                                                             LEXIS 16699, 2000 WL 1717554, at *3 (S.D.N.Y. Nov.
                                                                16, 2000) ("Summary judgment cannot be defeated by
                                                                relying on conclusory [*93] statements . . . . Unsworn
                                                                statements cannot be considered as evidence in
6 J.P.Morgan opposes relying on the indictment to support the
                                                                opposition to summary judgment."). The Court
proposition that Tajideen is an agent of Hezbollah, because a
                                                                concludes that Tajideen's unsworn, conclusory denial
superseding indictment in the same case omitted any
                                                                does not raise a genuine dispute of material fact here.
reference to Hezbollah. (Dkt. No. 1195 at 9; see Dkt. No.
1204-2.) Even absent the indictment, however, the Court
                                                                That Plaintiffs have established that Tajideen is an
concludes that Dr. Clawson's opinion and supporting sources
                                                                agent or instrumentality of Hezbollah, however, does not
are sufficient to satisfy Plaintiffs' burden.
                                                                necessarily mean that Tajideen is an agent or
7 Alicohas also submitted the entry from OFAC's Specially       instrumentality of Iran. Dr. Clawson's declaration
Designated Nationals and Blocked Persons list that identifies   assumes that demonstrating the former relationship also
Tajideen as an SDGT and subject to OFAC sanctions. (Dkt.
                                                                proves the latter. (See Dkt. No. 1184 ¶¶ 3(f), 57.) But
No. 1198-3.)

                                                       Matthew Niss
                                                                                                            A-230
        Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 305 of 686
                                                                                                            Page 29 of 31
                                          2019 U.S. Dist. LEXIS 22788, *93

none of the evidence establishing Tajideen's                  insurance policy into the account in order to comply with
relationship with Hezbollah actually links him to Iran.       OFAC regulations. (Dkt. No. 1200 ¶¶ 60-61; Dkt. No.
And the Treasury Department's press release regarding         1201 ¶¶ 34-36.) However, Alico contends that Tajideen
Tajideen's SDGT designation, in providing background          has not yet surrendered the insurance policy, and
on Hezbollah, states that "Hizballah is closely allied with   therefore has no property right in those funds. (Dkt. No.
Iran and often acts at its behest, but it also can and        1199 at 7-9.)8
does act independently." (Dkt. No. 1204-3 at 3.)
                                                              Plaintiffs respond that Tajideen owns the funds in the
The Court has found one case in which the agency              account because his name is on the account, his right to
relationship between Hezbollah and a terrorist party was      surrender the policy and obtain those funds is a
imputed to a supporter of Hezbollah for purposes of           sufficient property interest for attachment purposes, and
turning over a blocked asset under TRIA. See Stansell         the act of blocking the account resulted in a de facto
v. Revolutionary Armed Forces of Colom. (FARC), No.           surrender of the policy. (Dkt. No. 1181 at 8-10; Dkt. No.
09 Civ. 2308, 2015 U.S. Dist. LEXIS 189867, 2015 WL           1203 at 3-4.)9
13325432, at *4 (M.D. Fla. Feb. 17, 2015) (concluding
that Tajideen was an agency or instrumentality of             In attempting to ascertain ownership over the funds in
FARC). But the Court [*94] is unaware of any                  the Tajideen Account, a crucial question involves why
precedent in this Circuit for imputing such a relationship,   Alico created the account and deposited funds
and the parties have not provided their positions on this     equivalent to the cash surrender value of Tajideen's life
question. At this stage, the Court cannot conclude that       insurance policy. According to Alico, it was acting
Plaintiffs are entitled to judgment as a matter of law on     pursuant [*96] to OFAC regulations. (Dkt. No. 1201 ¶
the question of whether Tajideen was an agency or             35 (citing 31 C.F.R. §§ 594.101-594.901).) But neither
instrumentality of Iran. The parties will have the            the regulations, nor published guidance from the office,
opportunity to address this question—including whether        seem to require this result.
any objection on this basis should be deemed forfeited
by the parties—in the next phase of the case.                 If a policyholder becomes subject to sanctions,
                                                              guidance from OFAC instructs the insurer to "'block' the
                                                              policy, report such blocking to OFAC . . . , place any
2. Whether the Blocked Account is the Property of             future premiums into a blocked, interest-bearing account
Tajideen                                                      at a U.S. financial institution, and seek an OFAC license
                                                              before making any payments under the policy." U.S.
The main dispute between the parties in their motions         Dep't of the Treasury, OFAC FAQs: Sanctions
for summary judgment involves whether the funds in the        Compliance,                      FAQ                 #66,
Tajideen Account are the property of Tajideen and thus        https://www.treasury.gov/resource-
subject to turnover under TRIA—as Plaintiffs contend—         center/faqs/Sanctions/Pages/faq_compliance.aspx#insu
or the property of Alico and thus not subject to              rance (last accessed Jan. 24, 2019). Any newly paid
turnover—as Alico contends.

In order to be turned over under TRIA § 201(a), an            8 Alicoalso argues that even if the funds in the account could
asset must be the "property of terrorist parties [or] that    be considered Tajideen's property, he would not own the full
of their agencies or instrumentalities." Hausler, 770 F.3d    amount under the terms of the insurance policy. (Dkt. No.
at 211. Whether an asset is the property of a particular      1199 at 10.) Because unresolved issues of material fact
party for purposes of attachment is a question of law.        prevent summary judgment, the Court need not resolve this
See Calderon-Cardona, 770 F.3d at 1000. Courts in this        issue at this time.
Circuit "look to state law to define the 'rights the          9 J.P.Morgan does not take a position on this question, other
judgment debtor has in the [*95] property the [creditor]      than to point out that the motions for summary judgment were
seeks to reach.'" Hausler, 770 F.3d at 212 (alteration in     made before the parties engaged in any discovery, and to note
original) (quoting Calderon-Cardona, 770 F.3d at 1001).       the lack of evidence in the record. (Dkt. No. 1195 at 5-7.) In a
                                                              previous action, Tajideen alleged that he alone owned the
Alico claims the funds in the Tajideen Account as its         funds in the account. (Dkt. No. 1195 at 5; Dkt. No. 1136 ¶ 95.)
own property. Specifically, Alico alleges that it opened      But he has since disclaimed any interest in the funds "due
the account in Tajideen's name with J.P. Morgan and           exclusively to the expense and inconvenience of litigation and
deposited the cash surrender value of Tajideen's life         other factors having nothing to do with the merits of any party's
                                                              claim." (Dkt. No. 1174 ¶ g.)

                                                     Matthew Niss
                                                                                                               A-231
        Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 306 of 686
                                                                                                        Page 30 of 31
                                          2019 U.S. Dist. LEXIS 22788, *96

premiums must go into a blocked account, id. at FAQ           The final disputed issue among the parties is whether
#66 & #69, and the policy itself becomes "a blocked           Plaintiffs have established the priority of their claim to
contract," id. at FAQ #63, but nowhere does the               the blocked account. In response to J.P. Morgan's
guidance require the insurer to create a corresponding        Third-Party Complaint, five parties or groups of parties
blocked account for the surrender value of the policy.        initially claimed interests in the Tajideen Account:
                                                              Plaintiffs, Alico Judgment Creditor Mati Gill, the
The relevant OFAC regulations may shed more light on          Greenbaum and Acosta Judgment Creditors, and the
Alico's creation of the account. The regulations require      Heiser Judgment Creditors. (Dkt. Nos. 1145, 1162,
blocked "funds, such as currency, bank deposits, or           1167, 1168, 1172.) All remaining third-party
liquidated financial obligations" to be placed "in a          defendants [*99] either did not respond or have filed an
blocked interest-bearing account." 31 C.F.R. §                affirmative disclaimer of interest in the account. (Dkt.
594.203(a). Significantly, [*97] they do not "create an       No. 1183-1.) And the three other judgment creditors or
affirmative obligation for the holder of blocked tangible     judgment creditor groups that initially claimed an interest
property . . . or of other blocked property, such as debt     in the account—Mati Gill, the Greenbaum and Acosta
or equity securities, to sell or liquidate such property at   Judgment Creditors, and the Heiser Judgment
the time the property becomes" blocked. Id. §                 Creditors—have all subsequently disclaimed any
594.203(e). However, with a license from OFAC,                interest. (Dkt. Nos. 1179, 1202, 1206.)
blocked property may "be sold or liquidated and the net
proceeds placed in a blocked interest-bearing account         Plaintiffs and J.P. Morgan contend that that Plaintiffs
in the name of the owner of the property." Id. §              have priority over all other judgment creditors. (Dkt. No.
594.206(b).                                                   1181 at 15-18; Dkt. No. 1195 at 10.) Noting that no
                                                              other group of judgment creditors is actively seeking
Per these provisions, it is possible that in creating the     turnover of the Tajideen Account in this proceeding, the
Tajideen account, Alico was engaging in a discretionary       Court agrees that Plaintiffs have priority over all other
liquidation of the life insurance policy pursuant to a        groups of judgment creditors.
license from OFAC. If so, Tajideen was essentially
caused to surrender the life insurance policy by              Regarding Alico's interest in the funds, Alico concedes
operation of law, and the funds in the account would          that it "does not have a priority interest as a judgment-
constitute his property. But it is also possible that Alico   creditor," but asserts that the issue of priority is not
was directed by OFAC to create a blocked account              dispositive because it is the owner of funds in the
containing the equivalent surrender value, in addition to     account. (Dkt. No. 1199 at 7-11; see also id. at 12
holding the blocked policy. In that event, the question of    (disputing priority as to other judgment creditors only);
how Tajideen's property interest in his right to surrender    Dkt. No. 1208 at 6.) Plaintiffs agree that Alico does not
the policy relates to the funds in the account is more        have a judgment against Tajideen, and argue that to the
complicated. However, without more evidence regarding         extent [*100] Alico has a contract-based claim to the
the insurance policy and creation of the account [*98]        funds in the account, the claim of a TRIA judgment
—in the form of communications between Alico and              creditor takes priority. (Dkt. No. 1203 at 5-6.) J.P.
OFAC, testimony from Alico personnel, communications          Morgan takes the position that the issue is "intertwined"
between Alico and Tajideen, documents from J.P.               with the property question: if Alico owns the funds in the
Morgan, or documents/licenses from OFAC—the Court             account then the issue of priority is moot, whereas if
cannot confidently discern the import of Alico's actions      Tajideen owns the funds then Alico would have no
in light of the relevant regulations and guidance.            interest sufficient to compete with Plaintiff's interest for
                                                              priority. (Dkt. No. 1195 at 10.)
Given the dearth of evidence in the record, the Court
concludes that genuine issues of material fact exist as       Here, Plaintiffs are the only TRIA judgment creditors
to the ownership of the funds in the Tajideen Account,        asserting an interest in the Tajideen account. To the
and neither moving party has established ownership of         extent Alico could claim a contract-based interest in the
the funds as a matter of law. Accordingly, Plaintiffs'        funds, Plaintiffs' claim would have priority. See Hausler
motion for summary judgment and Alico's motion for            v. JPMorgan Chase Bank, N.A., 845 F. Supp. 2d 553,
summary judgment are both denied on this ground.              569 (S.D.N.Y. 2012) ("[A]ny evaluation under the TRIA
                                                              of the priority of interests in the Blocked Funds must
                                                              begin with the understanding that 'terrorist victims'
B. Whether Plaintiffs' Claim Has Priority                     holding judgments, as a group, must be first in line."),


                                                     Matthew Niss
                                                                                                           A-232
        Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 307 of 686
                                                                              Page 31 of 31
                                          2019 U.S. Dist. LEXIS 22788, *100

rev'd on other grounds, 770 F.3d 207 (2d Cir. 2014).
Therefore, if Plaintiffs ultimately establish that the funds
in the account are the property of Tajideen, Plaintiffs will
have priority over all other claims to the account and
turnover will be appropriate.


IV. Conclusion

For the foregoing reasons, Plaintiffs' motion for
summary judgment is DENIED, [*101] and Alico's
motion for summary judgment is DENIED. By February
26, 2019, the parties are directed to submit a joint letter
regarding their proposed schedule for further
proceedings.

The Clerk of Court is directed to close the motions at
Docket Numbers 1180, 1185, and 1197.

SO ORDERED.

New York, New York

Dated: February 12, 2019

/s/ J. Paul Oetken

J. PAUL OETKEN

United States District Judge


  End of Document




                                                      Matthew Niss
                                                                                A-233
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 308 of 686




                  Appendix AF
    3:20-cv-04485-MGL Date Filed 02/05/21 Entry Number 11 Page 1 of 12
   Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 309 of 686




                         IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH CAROLINA
                                  COLUMBIA DIVISION


 ANTONIO CABALLERO,                                CASE NO. 3:20-cv-4485-MGL

                              Plaintiff,
        vs.

 FUERZAS ARMADAS
 REVOLUCIONARIAS DE COLOMBIA,
 a/k/a FARC-EP a/k/a REVOLUTIONARY
 ARMED FORCES OF COLOMBIA;
 EJERCITO DE LIBERACION NACIONAL
 a/k/a ELN a/k/a NATIONAL LIBERATION
 ARMY; and THE NORTE DE VALLE
 CARTEL,

                                Defendants.


                PETROLEOS DE VENEZUELA, S.A.’S LIMITED MOTION
              TO INTERVENE AND MEMORANDUM OF LAW IN SUPPORT

       Pursuant to Federal Rule of Civil Procedure 24(a)(2), Petroleos de Venezuela, S.A.

(“PDVSA”), files this limited motion to intervene as a defendant in this matter and its

accompanying memorandum of law in support. As set forth below, the Court should grant

PDVSA’s Motion because it satisfies the requirements of Rule 24(a)(2) and because the Court

should not allow the Writ of Garnishment to proceed without providing PDVSA an opportunity to

rebut the perfunctory finding that PDVSA is an “agent or instrumentality” of FARC. See Stansell

v. Revolutionary Armed Forces of Columbia (FARC), 771 F.3d 713, 727 (11th Cir. 2014).

                                           INTRODUCTION

       Plaintiff obtained default judgments in Florida state court in 2014 and Florida federal court

in 2020 against the above-named Defendants in the underlying lawsuit. PDVSA was not named as

a defendant in either action and is not alleged to have any connection to the underlying facts giving




                                                                                            A-234
     3:20-cv-04485-MGL Date Filed 02/05/21 Entry Number 11 Page 2 of 12
    Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 310 of 686




rise to the judgments against Defendants. Nevertheless, Plaintiff now seeks to collect on his federal

court judgment against PDVSA’s blocked U.S. assets.

       Plaintiff’s attorneys have known since 2019 that Marcos D. Jiménez, P.A. and León

Cosgrove, LLP represent PDVSA in connection with Plaintiff’s collection efforts; however,

Plaintiff never made any attempt to provide notice to PDVSA’S counsel of Plaintiff’s enforcement

actions. Instead, Plaintiff has hidden behind the Terrorism Risk Insurance Act of 2002 (“TRIA”)

while he has filed ex parte motions and writs of garnishment around the country attempting to

seize blocked assets that Plaintiff purports are owned by PDVSA and PDVSA’s subsidiaries.

Plaintiff has done this without providing PDVSA notice and an opportunity to defend against

Plaintiff’s false and unproven allegations that PDVSA is an “agency or instrumentality” of the

Fuerzas Armadas Revolucionarias de Colombia (“FARC”), one of the defendants and

judgment debtors.

       PDVSA seeks to intervene in this matter for the limited purposes of (1) moving for

dissolution of the writ of garnishment 1 and (2) moving to set aside the State Court’s November 23,

2020 Order finding that PDVSA is an agency or instrumentality of the FARC.

                                         BACKGROUND

       1. Plaintiff’s underlying Florida state and federal court actions against
          Defendants.

       Plaintiff Antonio Caballero (“Plaintiff”) initially brought a state court action against

the FARC, the Ejercito de Liberacion Nacional (“ELN”), and the Norte del Valle Cartel



1
 In seeking limited intervention, PDVSA does not waive and specifically reserves all jurisdictional
defenses, and reserves the right, if necessary, to defend against Plaintiff’s claims on the merits.
See, e.g., Pescatore v. Palmera Pineda, No. 08-2245 (RMC), 2019 WL 2173835, at *3-4 (D.D.C.
May 20, 2019) (allowing alleged agents or instrumentalities of the FARC to intervene in the TRIA
enforcement action to defend against execution while specifically preserving their right to raise
defenses of jurisdiction and venue).
                                                 2


                                                                                            A-235
     3:20-cv-04485-MGL Date Filed 02/05/21 Entry Number 11 Page 3 of 12
    Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 311 of 686




(“NDVC”) in Miami-Dade County, Florida, Caballero v. Fuerzas Armadas Revolucionarias

De Columbia, et al., CA. No. 12-48803-CA-02. Plaintiff purported to effectuate service of

process on the defendants through individuals imprisoned in the United States. On

December 12, 2013, after none of the defendants appeared, the Florida state court issued a

default against all the defendants. On November 18, 2014, after a trial on damages during

which none of the defendants appeared or presented opposition, Plaintiff obtained a default

judgment against the defendants, in the sum of (i) $45,000,000.00, representing non-

economic compensatory damages, with interest at 4.75% a year; (ii) $6,244,484.56,

representing compensatory economic damages and pre-judgment interest thereon, with

interest at 4.75% a year; and (iii) $140,189,001.00, representing punitive damages, with

interest at 4.75% a year. See ECF No. 1-2.

       During the state court damages trial in 2014, Plaintiff relied on an expert, a University of

Miami professor, Dr. Bruce Michael Bagley, to identify names of the individuals and entities

allegedly acting as agents or instrumentalities of the FARC and/or the NDVC. Notably,

PDVSA was not on the list of alleged agents and instrumentalities of the FARC and/or

NDVC. 2 For years, Plaintiff utilized writs of garnishment to execute on this judgment against

these alleged agents or instrumentalities.

       On December 19, 2018, Plaintiff filed another action, Caballero v. Fuerzas Armadas

Revolucionarias De Columbia, et al., CA. No. 1:18-cv-25337, this time in the United States

District Court for the Southern District of Florida against the FARC and the NDVC




2
  In June 2020, Dr. Bagley pled guilty to two counts of federal money laundering charges; Dr.
Bagley used bank accounts in his name and in the name of a company he created in Florida to
launder over $2 million in proceeds of a Venezuelan bribery and corruption scheme into the United
States.
                                                3


                                                                                          A-236
   3:20-cv-04485-MGL Date Filed 02/05/21 Entry Number 11 Page 4 of 12
  Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 312 of 686




(collectively “Defendants”), under the Anti-Terrorism Act (“ATA”), 18 U.S.C. § 2333.

Plaintiff again purported to effectuate service of process on Defendants through individuals

imprisoned in the United States. After Defendants failed to appear, on May 20, 2020, the

federal district court entered a final default judgment and awarded Plaintiff $45,000,000 in

actual compensatory non-economic damages; $1,729,667 in actual compensatory economic

damages; and post-judgment interest at 0.15% per annum.             See 2020 FL Fed. Court

Judgment, ECF No. 1-5.

       Shortly after receiving the federal court judgment, in July 2020, Plaintiff filed a post-

judgment ex parte motion in the Southern District of Florida action, which the court

granted, for a determination that certain individuals are agents or instrumentalities of the

FARC. See Ex Parte Mot. for Det. & Writ & Ex.1, Caballero v. Fuerzas Armadas

Revolucionarias De Columbia, et al., CA. No. 1:18-cv-25337 (S.D.Fl. July 16, 2020), ECF

No. 73, 73-1. Since Plaintiff’s previous expert from the state court action, Dr. Bagley, had

pled guilty to federal money laundering charges, Plaintiff relied on a new expert, John

Robert McBrien, former associate director for global targeting in the Office of Foreign

Assets Control (“OFAC”) within the United States Department of Treasury. Mr. McBrien’s

declaration identifying names of the individuals and entities allegedly acting as agents or

instrumentalities of the FARC did not include PDVSA. Id., ECF 73, & 73-2. This is true

even though almost a year prior to Mr. McBrien’s July 2020 declaration, Dr. Bagley had

identified PDVSA as an agent or instrumentality of FARC, infra.

       2. Plaintiff’s collection efforts against purported blocked assets of PDVSA.

       In April 2019, after five years of collection efforts to execute Plaintiff’s Florida state

court judgment against what Plaintiff has alleged to be agents or instrumentalities of the



                                               4


                                                                                         A-237
     3:20-cv-04485-MGL Date Filed 02/05/21 Entry Number 11 Page 5 of 12
    Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 313 of 686




FARC, Plaintiff filed a motion in the Florida state court action, asking the Florida state court

to suddenly declare PDVSA “an agency and instrumentality of FARC.” Plaintiff’s motion

relied exclusively on a new declaration from his expert at the 2014 damages trial, Dr.

Bagley. In this new declaration, unlike in 2014, Dr. Bagley claimed that PDVSA is an agent

or instrumentality of the FARC.

       Plaintiff never served PDVSA with its Florida state court motion; but PDVSA

became aware of Plaintiff’s filing, reached out to Plaintiff’s counsel, and filed a motion to

intervene in the Florida state court action. Plaintiff thereafter discontinued his pursuit of

collection efforts in the Florida court, as a result, there was never a hearing on PDVSA’s

motion to intervene. After that, Plaintiff’s expert Dr. Bagley was indicted and pled guilty to

money laundering and PDVSA’s counsel never heard from Plaintiff’s counsel again regarding any

attempts by Plaintiff to have PDVSA declared an agency or instrumentality of the FARC.

       Unbeknownst to PDVSA, however, Plaintiff continued its underhanded tactics.

Without any notice to PDVSA or its counsel, Plaintiff began to file his May 2020 federal

court judgment in state and federal courts around the country. 3 PDVSA only recently

become aware that Plaintiff has filed numerous ex parte motions seeking the same relief

that Plaintiff had abandoned in the Florida state court in 2019—to find that PDVSA is an

agent or instrumentality of the FARC. Plaintiff’s counsel is well aware that PDVSA had




3
  In addition to the proceeding in this Court, PDVSA recently became aware of similar proceedings
in Western District of New York and Connecticut, and PDVSA is taking appropriate steps in these
courts to protect its interests. The Western District of New York granted PDVSA’s motion to
intervene in such proceeding. See Order, Caballero v. Revolutionary Armed Forces of Colombia
et al., Case No. 1:20-mc-00040-LJV, Feb. 2, 2021 (W.D.N.Y.), Dkt. No. 39.




                                               5


                                                                                         A-238
    3:20-cv-04485-MGL Date Filed 02/05/21 Entry Number 11 Page 6 of 12
   Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 314 of 686




counsel representing PDVSA’s interests with respect to Plaintiff’s collection efforts, yet Plaintiff

has utilized TRIA’s ex parte procedures to purposely hide Plaintiff’s efforts from PDVSA.

       3. Plaintiff’s collection efforts in this Court, the South Carolina District Court.

       In July 2020, Plaintiff registered his Florida federal court judgment under the

Uniform Enforcement of Judgments Act (“UEFJA”), S.C. Code Ann. § 15-35-920, in the Court of

Common Pleas for Richland County, South Carolina, captioned as Antonio Caballero v.

Revolutionary Armed Forces of Colombia et al., Case No. 2020-CP-40-03495.              Counsel for

PDVSA was not served a copy of this notice. Thereafter, on November 10, 2020, Plaintiff filed a

Motion for Agent or Instrumentality Determination and Issuance of Writs of Garnishment seeking

the Court declare PDVSA an agent or instrumentality of Defendant FARC and for issuance of

writs of garnishment to attach any assets within this Court’s jurisdiction in the putative names of,

or for the benefit of, or that were blocked due to their association with, PDVSA. See ECF No. 1-

7. Again, Plaintiff did not serve PDVSA with a copy of this Motion.

       On November 23, 2020, the Honorable Alison Renee Lee granted Plaintiff’s Motion. The

Court found that Plaintiff established PDVSA is an agent or instrumentality of FARC and that its

assets are “blocked assets and executable under TRIA towards satisfaction of the ATA Final

Judgment.” See ECF 1-8, ¶¶ 3-4. Such findings were necessarily based exclusively on the only

support provided by Plaintiff - the declarations of Mr. McBrien. PDVSA was unable to challenge

the reliability of such evidence because it was not provided with notice of the motion or an

opportunity to be heard on the matter.

       On December 3, 2020, Plaintiff’s counsel served Bank of America with the Writ of

Garnishment. See ECF No. 1, ¶ 7, ECF No. 1-6. Once again, Plaintiff’s counsel did not serve

PDVSA’s counsel with the writ. Instead, PDVSA learned from a third party of Plaintiff’s attempt



                                                 6


                                                                                           A-239
     3:20-cv-04485-MGL Date Filed 02/05/21 Entry Number 11 Page 7 of 12
    Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 315 of 686




to seize assets absent notice to PDVSA. Subsequently, on December 29, 2020, counsel for Bank

of American removed the action to this Court. See ECF No. 1.

                                               ARGUMENT

    1. Legal standard for intervention.

       Federal Rule of Civil Procedure 24(a)(2) provides that, upon the timely filing of a motion,

a court must permit anyone to intervene who:

               claims an interest relating to the property or transaction that is the
               subject of the action, and is so situated that disposing of the action
               may as a practical matter impair or impede the movant’s ability to
               protect its interests, unless existing parties adequately represent that
               interest.

       In order to intervene as a matter of right under Rule 24(a)(2), the moving party must: (1)

timely file an application, (2) show an interest in the subject matter of the underlying action, (3)

demonstrate that denial of the motion to intervene would impair the movant’s ability to protects

its interest, the interest may be impaired by the disposition of the action, (4) show that the interest

is not protected adequately by the parties to the action. See Houston Gen. Ins. Co. v. Moore, 193

F.3d 838, 839 (4th Cir. 1999). “Liberal intervention is desirable to dispose of as much of a

controversy ‘involving as many apparently concerned persons as is compatible with efficiency and

due process.’” Feller v. Brock, 802 F.2d 722, 729 (4th Cir. 1986) (quoting Nuesse v. Camp, 385

F.2d 694, 700 (D.C. Cir. 1967)).

    2. PDVSA meets the requirements to intervene pursuant to Rule 24.

       PDVSA satisfies all of Rule 24(a)(2)’s requirements and should be permitted to intervene. 4




4
 Alternatively, the Court can also allow PDVSA to intervene pursuant to Rule 24(b)(2). A court
considers substantially the same factors whether the claim for intervention is “of right” under Rule
24(a)(2), or “permissive” under Rule 24(b)(2). See R Best Produce, Inc. v. Shulman-Rabin Mktg.
Corp., 467 F.3d 238, 240 (2d Cir. 2006) (citing In re Bank of N. Y., 320 F.3d at 300 n. 5).
                                                  7


                                                                                              A-240
    3:20-cv-04485-MGL Date Filed 02/05/21 Entry Number 11 Page 8 of 12
   Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 316 of 686




            a. PDVSA’s motion is timely.

       In determining whether a movant’s intervention is timely, a court must consider, “first,

how far the underlying suit has progressed; second, the prejudice any resulting delay might cause

the other parties; and third, why the movant was tardy in filing its motion.” Alt v. U.S. E.P.A., 758

F.3d 588, 591 (4th Cir. 2014) (citing Gould v. Alleco, Inc., 883 F.2d 281, 286 (4th Cir. 1989).

       The South Carolina State Court made the determination that PDVSA was an agent and

instrumentality of FARC on November 23, 2020. [ECF No. 1-8]. The Writ of Garnishment to

Bank of America was served on Bank of America on December 3, 2020. [ECF No. 7]. Since

service of the Writ, the matter was removed to this Court and Bank of America filed an Answer.

Id. No other events have occurred.

       Moreover, Plaintiff will not be prejudiced if PDVSA’s motion to intervene is granted.

The assets at Bank of America that Plaintiff seeks to execute on are currently blocked by

OFAC, and therefore, there is no risk that the assets will be dissipated while PDVSA is

permitted to intervene. Plaintiff cannot argue that it will be prejudiced by intervention

because intervention does not affect the underlying default judgment against the FARC

defendant. In contrast, PDVSA will be severely prejudiced if it is not permitted to intervene

in this action. Intervention will allow for due process and provide PDVSA an opportunity

to be heard on its jurisdictional objections and, if necessary, to rebut Plaintiff’s assertions

of agency and instrumentality. In this regard, Plaintiff is not “prejudiced” because PDVSA

is merely being provided the process that is due. See Stansell, 771 F.3d at 727 (holding

that non-party judgment debtor “[was] entitled to the basic constitutional protection of due

process…[and] entitled to be heard on their challenge to the agency and instrumentality

issue.’”)



                                                 8


                                                                                            A-241
    3:20-cv-04485-MGL Date Filed 02/05/21 Entry Number 11 Page 9 of 12
   Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 317 of 686




       Additionally, requiring Plaintiff to prove his allegations adheres to the Fourth

Circuit’s strong preference for resolving matters on the merits. See, e.g., Choice Hotels

Int’l v. Goodwin & Boone, 11 F.3d 469, 472 (4th Cir. 1993)). Thus, granting PDVSA’s

motion affords it an opportunity to contest Plaintiff’s alleged proof and fulfills the Court’s

obligation to ensure that matters are decided on the merits and not based on self-serving

untested assertions.

       Finally, PDVSA was not named as a defendant in either the Florida state or federal action

and is not alleged to have any connection to the underlying facts giving rise to the judgments

against Defendants. PDVSA was also not named as a party in Plaintiff’s instant action that

originated in South Carolina State Court wherein Plaintiff sought and obtained a ruling PDVSA is

an agent or instrumentality of FARC and now has served Bank of America with a Writ of

Garnishment seeking to attach “all assets in the putative name of, held for the benefit of, or that

were blocked due to an association with [PDVSA].” [ECF No. 1-6]. Indeed, despite having known

since 2019 that PDVSA’s counsel represents PDVSA’s interest in Plaintiff’s collection efforts,

Plaintiff’s counsel never provided notice to PDVSA’s counsel. Nevertheless, PDVSA recently

became aware of Plaintiff’s efforts in South Carolina from a third party and has since expeditiously

worked to file the instant motion to intervene.

           b. PDVSA’s Motion must be granted to protect PDVSA’s interest and to satisfy Due
              Process requirements.

       “While Rule 24(a) does not specify the nature of the interest required for a party to

intervene as a matter of right, the Supreme Court has recognized that ‘[w]hat is obviously meant

... is a significantly protectable interest.’” Teague v. Bakker, 931 F.2d 259, 261 (4th Cir. 1991)

(quoting Donaldson v. United States, 400 U.S. 517, 531, 91 S.Ct. 534, 542, 27 L.Ed.2d 580

(1971)). There can be no dispute that PDVSA has an interest in the present matter, and that denial

                                                  9


                                                                                           A-242
    3:20-cv-04485-MGL Date Filed 02/05/21 Entry Number 11 Page 10 of 12
   Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 318 of 686




of PDVSA’s motion would deprive PDVSA of the opportunity to challenge Plaintiff’s jurisdiction

and baseless allegations that PDVSA is an agent or instrumentality of FARC. See Stansell, 771

F.3d at 727 (“Without notice and a fair hearing where both sides are permitted to present evidence,

the third party never has an opportunity to dispute its classification as an agency or

instrumentality.”).

       Plaintiff’s Motion for Writ and this Court’s November 23, 2020 Order granting that motion

rely exclusively on Mr. McBrien’s declarations asserting that PDVSA is an agent or

instrumentality of the FARC. Having not been provided notice of this motion, PDVSA was

unable to challenge the same and present evidence refuting the same. Nor was PDVSA

afforded the opportunity to cross Mr. McBrien and point out that his declarations are based

riddled with conclusions based on hearsay and speculation and fail to identify any reliable

evidence that PDVSA is an “agency or instrumentality” of the FARC.

       Plaintiff’s failure to notify PDVSA of the Motion, despite counsel’s knowledge that

PDVSA had counsel with respect to such collection efforts, resulted in the desired outcome.

Absent contest to his Motion, Plaintiff obtained an order finding that PDVSA is an agent or

instrumentality of FARC and directing the South Carolina Clerk of Court “to issue such writs in

aid of garnishment to attach to any assets within this Court’s jurisdiction in the putative names of,

held for the benefit of, or that were blocked due to their association with [PDVSA].” [ECF 1-8 at

8, ¶ 6]. Plaintiff has already begun its collection efforts based on this finding and seeks “any assets

[held] in the putative name of, held for the benefit of, or that were blocked due to an association

with [PDVSA]” from Bank of America. [ECF1-6]. Bank of America has answered the writ

identifying which assets it holds in which PDVSA may have an interest.




                                                  10


                                                                                              A-243
    3:20-cv-04485-MGL Date Filed 02/05/21 Entry Number 11 Page 11 of 12
   Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 319 of 686




       In addition to the due process problem clearly present in permitting the execution of the

Writ prior to providing PDVSA an opportunity to be heard on the agent or instrumentality issue,

Plaintiff is seeking the garnishment of assets from companies that it merely alleges are held for the

benefit of PDVSA. This is especially concerning when these companies are not listed as an agent

or instrumentality of FARC in the November 23, 2020 Order, and there has been no evidentiary

hearing establishing the merit of Plaintiff’s claim. Neither these companies, nor PDVSA, have

been afforded an opportunity to present evidence on this issue as well. Recognizing such interests,

Bank of America highlighted this issue in its Answer. [ECF No. 1-7 at 6]. Moreover, to establish

TRIA subject matter jurisdiction, Plaintiff must prove that the assets subject to the Writ of

Garnishment are in fact assets owned by PDVSA.

       Finally, the consequences of the November 23, 2020 Order are far-reaching. Plaintiff will

undoubtedly use this finding to support Plaintiff’s attempts to collect against PDVSA assets in

other jurisdictions as well. Furthermore, such a finding can be used by any Plaintiff in future

actions against FARC seeking enforcement of a judgment under TRIA. Accordingly, this Motion

is a critical first step in allowing PDVSA to fully pursue its due process rights and to seek any and

all post-judgment and appellate relief that may be available.

           c. PDVSA’s interest is not adequately protected by parties to the action.

       No current party to the action can adequately protect PDVSA’s interests. In determining

the question of adequacy of representation, Courts in the Fourth Circuit presume that “‘[w]hen the

party seeking intervention has the same ultimate objective as a party to the suit, a presumption

arises that its interests are adequately represented,’ which can only be rebutted by a showing of

‘adversity of interest, collusion, or nonfeasance.’” Stuart v. Huff, 706 F.3d 345, 349 (4th Cir.

2013) (quoting Virginia v. Westinghouse Elec. Corp., 542 F.2d 214, 216 (4th Cir.1976)). In the



                                                 11


                                                                                            A-244
    3:20-cv-04485-MGL Date Filed 02/05/21 Entry Number 11 Page 12 of 12
   Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 320 of 686




present matter, the only other party to the present action would be Bank of America. As a non-

party garnishee, Bank of America provided its own answer and objections to Plaintiff’s writ;

however, it does not have standing nor an interest in challenging the writ to protect PDVSA’s

interests, including to dispute the Court’s jurisdiction and Judge Lee’s substantive finding of

“agency or instrumentality.” Thus, because PDVSA’s “ultimate objective” differs substantially

from that of Bank of America, PDVSA’s position is not adequately protected by the parties already

involved.

                                        CONCLUSION

       Due process requires that PDVSA be provided an opportunity to challenge the

Court’s November 23, 2020 Order. Accordingly, because PDVSA satisfies the elements of

Rule 24(a)(2), F.R.Civ.P, PDVSA respectfully requests that the Court grant PDVSA’s limited

motion to intervene.



                                            By:     s/ James M. Griffin
                                                    James M. Griffin, Fed ID 1053
                                                    Margaret N. Fox, FED ID 10576
                                                    GRIFFIN | DAVIS
                                                    4408 Forest Drive, Suite 300
                                                    P.O. Box 999 (29202)
                                                    Columbia, S.C. 29206
                                                    jgriffin@griffindavislaw.com
                                                    mfox@griffindavislaw.com


February 5, 2021




                                               12


                                                                                         A-245
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 321 of 686




                  Appendix AG
    CaseCase
        4:21-cv-00140
             1:20-mc-00040-LJV
                       Document Document
                                61 Filed on
                                          3708/13/21
                                              Filed 02/02/21
                                                      in TXSD Page
                                                               Page1 322
                                                                     of 15of 686




                         UNITED STATES DISTRICT COURT FOR
                         THE WESTERN DISTRICT OF NEW YORK

                                CASE NO.: 1:20-mc-00040-LJV


ANTONIO CABALLERO,

      Plaintiff,
vs.

FUERZAS ARMADAS
REVOLUCIONARIAS DE COLOMBIA,
a/k/a FARC-EP a/k/a REVOLUTIONARY
ARMED FORCES OF COLOMBIA; EJERCITO
DE LIBERACION NACIONAL a/k/a ELN a/k/a
NATIONAL LIBERATION ARMY; and THE
NORTE DE VALLE CARTEL,

      Defendants.
_________________________________________/

               PETROLEOS DE VENEZUELA, S.A.’S LIMITED MOTION
             TO INTERVENE AND MEMORANDUM OF LAW IN SUPPORT

       Pursuant to Federal Rule of Civil Procedure 24(a)(2), Petroleos de Venezuela, S.A.

(“PDVSA”), files this limited motion to intervene as a defendant in this matter and memorandum

of law in support.1 PDVSA is entitled to due process and requests that the Court (1) stay and set

aside the Court’s January 29, 2021, Order granting turnover judgment, and (2) dissolve the writ of

execution and set aside the Court’s December 18, 2020, Order granting Plaintiff’s motion for post-

judgment execution on the purported blocked assets of PDVSA.




1
   In seeking limited intervention, PDVSA does not waive and specifically reserves all
jurisdictional defenses. See, e.g., Pescatore v. Palmera Pineda, No. 08-2245 (RMC), 2019 WL
2173835, at *3-4 (D.D.C. May 20, 2019) (allowing alleged agents or instrumentalities of the FARC
to intervene in the TRIA enforcement action to defend against execution while specifically
preserving their right to raise defenses of jurisdiction and venue).




                                                                                          A-246
   CaseCase
       4:21-cv-00140  Document Document
            1:20-mc-00040-LJV  61 Filed on
                                         3708/13/21  in TXSD Page
                                             Filed 02/02/21   Page2 323
                                                                    of 15of 686




                                        INTRODUCTION

       Plaintiff obtained default judgments in Florida state court in 2014 and Florida federal court

in 2020 against the named Defendants in the underlying lawsuit. PDVSA was not named as a

defendant in either action and is not alleged to have any connection to the underlying facts giving

rise to the judgments against Defendants. Nevertheless, Plaintiff now seeks to collect on his federal

court judgment against PDVSA’s blocked U.S. assets.

       Plaintiff’s attorneys have known since 2019 that undersigned counsel Marcos Daniel

Jiménez, Esq. represents PDVSA in connection with Plaintiff’s collection efforts, yet Plaintiff

never made any attempt to provide notice to undersigned counsel Marcos Daniel Jiménez, Esq. of

Plaintiff’s enforcement actions. Instead, Plaintiff has hidden behind the Terrorism Risk Insurance

Act of 2002 (“TRIA”) while he has filed ex parte motions and writs of garnishment around the

country attempting to seize blocked assets that Plaintiff purports to be owned by PDVSA and

PDVSA’s subsidiaries. Plaintiff has done this without providing PDVSA notice and an opportunity

to defend against Plaintiff’s false and unproven allegations that PDVSA is an “agency or

instrumentality” of the Fuerzas Armadas Revolucionarias de Colombia (“FARC”), one of the

defendants and judgment debtors.

       PDVSA moves to intervene in this matter for the purpose of (1) moving to stay and set

aside the Court’s January 29, 2021, Order granting turnover judgment, and (2) moving for

dissolution of the writ of execution and to set aside the Court’s December 18, 2020, Order granting

Plaintiff’s motion for post-judgment execution on the purported blocked assets of PDVSA and

finding that PDVSA is an agency or instrumentality of the FARC, Docket Entry No. 15. PDVSA

seeks to intervene, first for the limited purpose of asserting any and all jurisdictional defenses to

Plaintiff’s claims, and second, if necessary, to defend against Plaintiff’s claims on the merits.



                                                  2


                                                                                             A-247
    CaseCase
        4:21-cv-00140
             1:20-mc-00040-LJV
                       Document Document
                                61 Filed on
                                          3708/13/21
                                              Filed 02/02/21
                                                      in TXSD Page
                                                               Page3 324
                                                                     of 15of 686




                                        BACKGROUND

       1. Plaintiff’s underlying Florida state and federal court actions against
          Defendants.

       Plaintiff Antonio Caballero (“Plaintiff”) initially brought a state court action against

the FARC, the Ejercito de Liberacion Nacional (“ELN”), and the Norte del Valle Cartel

(“NDVC”) in Miami-Dade County, Florida. Plaintiff purported to effectuate service of

process on the defendants through individuals imprisoned in the United States. On

December 12, 2013, after none of the defendants appeared, the Florida state court issued a

default against all the defendants. On November 18, 2014, after a trial on damages during

which none of the defendants appeared or presented opposition, Plaintiff obtained a default

judgment against the defendants, in the sum of (i) $45,000,000.00, representing non-

economic compensatory damages, with interest at 4.75% a year; (ii) $6,244,484.56,

representing compensatory economic damages and pre-judgment interest thereon, with

interest at 4.75% a year; and (iii) $140,189,001.00, representing punitive damages, with

interest at 4.75% a year.

       During the state court damages trial in 2014, Plaintiff relied on an expert, a University of

Miami professor, Dr. Bruce Michael Bagley, to identify names of the individuals and entities

allegedly acting as agents or instrumentalities of the FARC and/or the NDVC. Notably,

PDVSA was not on the list of so-called agents and instrumentalities of the FARC and/or

NDVC. 2 For years, Plaintiff utilized writs of garnishment to execute on his judgment against these

alleged agents or instrumentalities.



2
 In June 2020, Dr. Bagley pled guilty to two counts of federal money laundering charges; Dr.
Bagley used bank accounts in his name and in the name of a company he created in Florida to
                                                3


                                                                                          A-248
   CaseCase
       4:21-cv-00140
            1:20-mc-00040-LJV
                      Document Document
                               61 Filed on
                                         3708/13/21
                                             Filed 02/02/21
                                                     in TXSD Page
                                                              Page4 325
                                                                    of 15of 686




       On December 19, 2018, Plaintiff filed another action, this time in the United States

District Court for the Southern District of Florida against the FARC and the NDVC

(collectively “Defendants”), under the Anti-Terrorism Act (“ATA”), 18 U.S.C. § 2333.

Plaintiff again purported to effectuate service of process on Defendants through individuals

imprisoned in the United States. After Defendants failed to appear, on May 20, 2020, the

federal district court entered a final default judgment and awarded Plaintiff $45,000,000 in

actual compensatory non-economic damages; $1,729,667 in actual compensatory economic

damages; and post-judgment interest at 0.15% per annum.

       Shortly after receiving the federal court judgment, in July 2020, Plaintiff filed a post-

judgment ex parte motion in the Southern District of Florida action, which the court

granted, for a determination that certain individuals are agents or instrumentalities of the

FARC. Plaintiff’s motion did not seek a determination against PDVSA. Since Plaintiff’s

previous expert from the state court action, Dr. Bagley, had pled guilty to federal money

laundering charges, Plaintiff relied on a new expert, John Robert McBrien, former associate

director for global targeting in the Office of Foreign Assets Control (“OFAC”) within the

United States Department of Treasury. Mr. McBrien’s declaration identifying names of the

individuals and entities allegedly acting as agents or instrumentalities of the FARC did not

include PDVSA.

       2. Plaintiff’s collection efforts against purported blocked assets of PDVSA.

       In April 2019, after five years of collection efforts to execute Plaintiff’s 2014 Florida

state court judgment against alleged agents or instrumentalities of the FARC, Plaintiff




launder over $2 million in proceeds of a Venezuelan bribery and corruption scheme into the United
States.
                                               4


                                                                                         A-249
    CaseCase
        4:21-cv-00140
             1:20-mc-00040-LJV
                       Document Document
                                61 Filed on
                                          3708/13/21
                                              Filed 02/02/21
                                                      in TXSD Page
                                                               Page5 326
                                                                     of 15of 686




suddenly and for the first time moved the Florida state court to declare PDVSA “an agency

and instrumentality of FARC.” Plaintiff’s motion relied exclusively on a new declaration

from his expert at the 2014 damages trial, Dr. Bagley. In this new 2019 declaration, unlike

in 2014, Dr. Bagley claimed that PDVSA is an agent or instrumentality of the FARC.

       Plaintiff never served PDVSA with its Florida state court motion; but PDVSA

became aware of Plaintiff’s filing, reached out to Plaintiff’s counsel, and filed a motion to

intervene in the Florida state court action. Plaintiff thereafter discontinued his pursuit of

collection efforts against PDVSA in the Florida state court action, and PDVSA’s motion

to intervene was not heard. After that, Plaintiff’s expert Dr. Bagley was indicted and pled guilty

to money laundering and undersigned counsel, Marcos Daniel Jiménez, Esq., never heard from

Plaintiff’s counsel again regarding Plaintiff’ efforts to have PDVSA declared an agency or

instrumentality of the FARC.

       Unbeknownst to PDVSA and undersigned counsel Marcos Daniel Jiménez, Esq.,

however, Plaintiff continued its ex parte efforts. Without any notice to PDVSA or

undersigned counsel Marcos Daniel Jiménez, Esq., Plaintiff filed his May 2020 federal

court judgment in state and federal courts around the country. 3 PDVSA only recently

become aware that Plaintiff has filed numerous ex parte motions seeking a determination

that PDVSA is an agent or instrumentality of the FARC: the same relief that Plaintiff

abandoned in the Florida state court in 2019. Plaintiff’s counsel is well aware that PDVSA

had counsel representing PDVSA’s interests with respect to Plaintiff’s collection efforts, yet

Plaintiff has utilized TRIA’s ex parte procedures to hide Plaintiff’s efforts from PDVSA.



3
  In addition to the proceeding in this Court, PDVSA recently became aware of similar proceedings
in South Carolina and Connecticut, and PDVSA is taking appropriate steps in these courts to
protect its interests.
                                                5


                                                                                            A-250
    CaseCase
        4:21-cv-00140
             1:20-mc-00040-LJV
                       Document Document
                                61 Filed on
                                          3708/13/21
                                              Filed 02/02/21
                                                      in TXSD Page
                                                               Page6 327
                                                                     of 15of 686




       3. Plaintiff’s collection efforts in this Court, the Western District of New York.

       In September 2020, Plaintiff registered his Florida federal court judgment in this

Court and subsequently filed a series of documents ex parte and under seal, including

Plaintiff’s ex parte Motion for Issuance of Court-Ordered Post-Judgment Writ of Execution

Pursuant to Section 201(a) of the Terrorism Risk Insurance Act of 2002, D.E. No. 10

(“Plaintiff’s Motion for Writ”). Plaintiff’s Motion for Writ requested a writ of execution

under TRIA § 201(a) to attach assets held by non-party M&T Bank Corporation (“M&T

Bank”) allegedly “in the putative name of, or for the benefit of,” PDVSA. Id. As part of

his motion, Plaintiff asked that this Court declare PDVSA 4 an agency or instrumentality of

the FARC and that its assets are blocked assets within the meaning of TRIA. Not even the

Florida federal court that granted Plaintiff’s underlying judgment made this determination.

       On December 18, 2020, this Court, in a sealed order, granted Plaintiff’s ex parte Motion

for Writ (the “December 18, 2020 Order”). Despite PDVSA having no notice and no opportunity

to be heard, this Court found that Plaintiff established that PDVSA is an agency or instrumentality

of the FARC. See D.E. No. 15. Plaintiff’s Motion for Writ and this Court’s Order granting same

relied exclusively on a new declaration from expert Mr. McBrien that asserts that PDVSA is an

agency or instrumentality of the FARC. However, the declaration Mr. McBrien submitted

in the underlying Florida federal court action where Plaintiff obtained his judgment did not

make this claim. Indeed, Mr. McBrien’s current declaration is based entirely on hearsay and



4
  Plaintiff originally moved this Court for a determination that PDVSA and six of its purported
subsidiaries—PDV Marina S.A.; Aceites Y Solventes Venezolanos S.A.; Petro San Felix
SA; Venfleet Asphalt Ltd.; Venfleet Products Ltd.; and Venfleet Ltd.—are agencies or
instrumentalities of the FARC and that their assets are blocked assets within the meaning
of TRIA. See D.E. No. 10. After this Court issued an order to show cause why the Court
should make such a determination regarding the subsidiaries, Plaintiff withdrew his request
for determinations relating to the subsidiaries. See D.E. Nos. 12, 13.
                                                6


                                                                                          A-251
   CaseCase
       4:21-cv-00140  Document Document
            1:20-mc-00040-LJV  61 Filed on
                                         3708/13/21  in TXSD Page
                                             Filed 02/02/21   Page7 328
                                                                    of 15of 686




speculation and fails to identify any reliable evidence that PDVSA is an “agency or

instrumentality” of the FARC. Even this Court’s December 18, 2020 Order recognizes the

due process concerns with its determination that PDVSA is an agency or instrumentality of

the FARC and found that PDVSA is “entitled to notice and an opportunity to be heard to

rebut the allegations that it is an agency or instrumentality of FARC.” See D.E. 15 at 5 n.3.

         On December 21, 2020, this Court issued a writ of execution on M&T Bank for

blocked assets purportedly being held in the putative name of, or for the benefit of, PDVSA.

On January 13, 2021, Plaintiff filed a motion in this Court for entry of a TRIA Turnover

Judgment against the assets identified in the writ to M&T Bank, which this Court granted

on January 29, 2021. See D.E. Nos. 23, 35. While Plaintiff purported to send PDVSA notice

of the writ on December 23, 2020, by sending a copy to an address in Venezuela, Plaintiff

failed to provide notice to undersigned counsel Marcos Daniel Jiménez, Esq., despite

knowing that undersigned counsel Marcos Daniel Jiménez, Esq. represented PDVSA.

Despite Plaintiff’s efforts to seize PDVSA’s purported assets without notice, undersigned

counsel Marcos Daniel Jiménez, Esq. was made aware of Plaintiff’s activities by a third

party.

         Accordingly, PDVSA moves to intervene in this matter for the purpose of (1) moving to

stay and set aside the Court’s January 29, 2021, Order granting turnover judgment, and (2) moving

for dissolution of the writ of execution and to set aside the Court’s December 18, 2020, Order

granting Plaintiff’s motion for post-judgment execution on the purported blocked assets of PDVSA

and finding that PDVSA is an agency or instrumentality of the FARC. PDVSA seeks to intervene,

first for the limited purpose of asserting any and all jurisdictional defenses to Plaintiff’s claims,

and second, if necessary, to defend against Plaintiff’s claims on the merits.



                                                 7


                                                                                            A-252
   CaseCase
       4:21-cv-00140  Document Document
            1:20-mc-00040-LJV  61 Filed on
                                         3708/13/21  in TXSD Page
                                             Filed 02/02/21   Page8 329
                                                                    of 15of 686




        In seeking limited intervention, PDVSA does not waive and specifically reserves all

jurisdictional defenses. In particular, this Court lacked jurisdiction to adjudicate Plaintiff’s motion

for a determination that PDVSA is an agency or instrumentality of the FARC. Accordingly, in

moving to dissolve the writ and set aside the Court’s December 18, 2020, Order, PDVSA seeks to

assert all jurisdictional defenses. In addition, if necessary, PDVSA seeks to defend against and

set aside the Court’s finding on the merits that PDVSA is an agency or instrumentality of the

FARC.

                                                ARGUMENT

   1. Legal standard for intervention.

        Federal Rule of Civil Procedure 24(a)(2) provides that, upon the timely filing of a motion,

a court must permit anyone to intervene who:

                 (2) claims an interest relating to the property or transaction that is
                 the subject of the action, and is so situated that disposing of the
                 action may as a practical matter impair or impede the movant’s
                 ability to protect its interests, unless existing parties adequately
                 represent that interest.

Fed. R. Civ. P. 24(a)(2).

        In order to intervene as a matter of right under Rule 24(a)(2), the moving party must: “(1)

timely file an application, (2) show an interest in the action, (3) demonstrate that the interest may

be impaired by the disposition of the action, and (4) show that the interest is not protected

adequately by the parties to the action.” In re Bank of N.Y. Derivative Litig., 320 F.3d 291, 300

(2d Cir.2003).




                                                   8


                                                                                              A-253
    CaseCase
        4:21-cv-00140
             1:20-mc-00040-LJV
                       Document Document
                                61 Filed on
                                          3708/13/21
                                              Filed 02/02/21
                                                      in TXSD Page
                                                               Page9 330
                                                                     of 15of 686




    2. PDVSA meets the requirements to intervene pursuant to Rule 24.

       PDVSA satisfies all of Rule 24(a)(2)’s requirements and should be permitted to intervene.5

           a. PDVSA’s motion is timely.

       PDVSA’s motion to intervene is timely. In determining whether a movant’s intervention

is timely, a court must consider:

               (a) the length of time the applicant knew or should have known of
               its interest before making the motion; (b) prejudice to the existing
               parties resulting from the applicant’s delay; (c) prejudice to the
               applicant if the motion is denied; and (d) the presence of unusual
               circumstances mitigating for or against a finding of timeliness.

MasterCard Int’l Inc. v. Visa Int’l Serv. Ass’n, Inc., 471 F.3d 377, 389 (2d Cir. 2006).

       PDVSA was not named as a defendant in either the Florida state or federal actions and is

not alleged to have any connection to the underlying facts giving rise to the judgments against

Defendants. PDVSA was also not named as a party in Plaintiff’s instant action in this Court where

Plaintiff has nonetheless sought to execute on PDVSA’s purported assets. Plaintiff conducted his

efforts on an ex parte basis with filings under seal. This Court entered a sealed order on December

18, 2020, granted Plaintiff’s ex parte Motion for Writ and found that PDVSA is an agency or

instrumentality of the FARC (without PDVSA having an opportunity to rebut these allegations).

The writ of execution to M&T Bank was then issued on December 21, 2020, and the Court

unsealed the ex parte documents on December 22, 2020. While Plaintiff purported to send

PDVSA notice of the Court’s writ of execution December 23, 2020, by sending a copy to

an address in Venezuela, Plaintiff did not provide notice to undersigned counsel Marcos




5
 Alternatively, the Court can also allow PDVSA to intervene pursuant to Rule 24(b)(2). A court
considers substantially the same factors whether the claim for intervention is “of right” under Rule
24(a)(2), or “permissive” under Rule 24(b)(2). See In re Bank of N. Y., 320 F.3d at 300 n. 5; R Best
Produce, Inc. v. Shulman-Rabin Mktg. Corp., 467 F.3d 238, 240 (2d Cir. 2006).
                                                 9


                                                                                           A-254
   CaseCase
        4:21-cv-00140 DocumentDocument
            1:20-mc-00040-LJV  61 Filed on
                                        37 08/13/21 in TXSDPage
                                            Filed 02/02/21  Page10331  of 686
                                                                   of 15




Daniel Jiménez, Esq. despite having known since 2019 that undersigned counsel Marcos Daniel

Jiménez, Esq. represents PDVSA’s interest in Plaintiff’s collection efforts.

       Moreover, Plaintiff will not be prejudiced if PDVSA’s motion to intervene is granted.

The assets which Plaintiff seeks are currently blocked by OFAC, and therefore there is no

risk that the assets will be dissipated while PDVSA is permitted to intervene. Plaintiff

cannot argue that it will be prejudiced by intervention because intervention does not affect

the underlying default judgment against the FARC defendant.

       In contrast, PDVSA will be severely prejudiced if it is not permitted to intervene in

this action. This Court entered an ex parte order that PDVSA is an agency or instrumentality of

the FARC. Based on this Court’s order, Plaintiff now seeks a turnover order from a third party for

what Plaintiff alleges to be PDVSA’s assets. Intervention will first provide PDVSA an

opportunity to be heard on its jurisdictional objections and, if necessary, to rebut Plaintiff’s

assertions that PDVSA is an agency or instrumentality of the FARC. This Court itself

acknowledged the due process concerns in determining that PDVSA is an agency or

instrumentality of the FARC and found that, pursuant to Stansell v. Revolutionary Armed

Forces of Colombia, 771 F.3d 713 (11th Cir. 2014), PDVSA is “entitled to notice and an

opportunity to be heard to rebut the allegations that it is an agency or instrumentality of

FARC.” See D.E. 15 at 5 n.3; Stansell, 771 F.3d at 727 (holding that due process entitled

alleged agents or instrumentalities under TRIA “to actual notice of the post-judgment

proceedings against them. . . [and] to be heard on their challenge to the agency or

instrumentality issue”).




                                                10


                                                                                          A-255
   CaseCase
        4:21-cv-00140 DocumentDocument
            1:20-mc-00040-LJV  61 Filed on
                                        37 08/13/21 in TXSDPage
                                            Filed 02/02/21  Page11332  of 686
                                                                   of 15




            b. PDVSA’s motion must be granted to protect PDVSA’s interest and to satisfy due
               process requirements.

        There can be no dispute that PDVSA has an interest in this action that may be impaired if

it is not permitted to intervene. Intervention requires “direct, substantial, and legally protectable”

interest in the litigation. Pers. v. New York State Bd of Elections, 467 F.3d 141, 144 (2d Cir. 2006)

(citing United States v. Peoples Benefit Life Ins. Co., 271 F.3d 411, 415 (2d Cir.2001)). Plaintiff

seeks to deprive PDVSA of what Plaintiff alleges to be PDVSA’s assets, and Plaintiff obtained an

ex parte declaration from this Court that PDVSA is an agent or instrumentality of the FARC.

        PDVSA is first entitled to assert all jurisdictional defenses to Plaintiff’s TRIA

enforcement action against PDVSA and PDVSA’s purported assets. See, e.g., Pescatore,

2019 WL 2173835, at *3-4. If necessary, PDVSA also seeks to challenge the merits of

Plaintiff’s claims and this Court’s determination that PDVSA is an agency or instrumentality

of the FARC. To recover a TRIA judgment, a plaintiff must show “(1) that the Defendants are a

‘terrorist party’ or an ‘agency or instrumentality of that terrorist party,’ and (2) that the Defendants’

properties are ‘blocked assets.’” Kirschenbaum v. 650 Fifth Ave., 830 F.3d 107, 131 (2d Cir. 2016),

abrogated on other grounds by Rubin v. Islamic Republic of Iran, 138 S. Ct. 816 (2018).

        The question of “agency or instrumentality” is particularly complex and requires a detailed

analysis. “To demonstrate that [judgment debtors] are ‘agencies or instrumentalities’ of a terrorist

party under the TRIA … Plaintiffs must show that each Defendant (1) was a means through which

a material function of the terrorist party is accomplished, (2) provided material services to, on

behalf of, or in support of the terrorist party, or (3) was owned, controlled, or directed by a terrorist

party.” Id. at 135. Furthermore, in Kirschenbaum, the Second Circuit left open the question of

whether a TRIA judgment creditor must “show that the [party subject to execution] knew, or




                                                   11


                                                                                                A-256
   CaseCase
        4:21-cv-00140
            1:20-mc-00040-LJV
                      DocumentDocument
                               61 Filed on
                                        37 08/13/21
                                            Filed 02/02/21
                                                    in TXSDPage
                                                            Page12333
                                                                   of 15
                                                                       of 686




reasonably should have known, that they were functioning for, providing material services on

behalf of, or being owned, controlled, or directed by the terrorist party.” Id. at 136.

       Due process requires that PDVSA be provided an opportunity to challenge the

Court’s December 18, 2020, Order that PDVSA is an agency or instrumentality of FARC. See

Stansell, 771 F.3d at 727. Without such notice, plaintiff’s motion for writ of execution must be

denied. See Doe v. Ejercito de Liberacion Nacional, 92 F. Supp. 3d 1, 2 (D.P.R. 2015) (“Because

Plaintiff has failed to notify [the judgment debtor] of these proceedings, I must deny Plaintiff’s

garnishment motion.”). “Without notice and a fair hearing where both sides are permitted to

present evidence, the third party never has an opportunity to dispute its classification as an agency

or instrumentality.” Stansell, 771 F.3d at 727.

       Indeed, here, Plaintiff’s Motion for Writ and this Court’s December 18, 2020, Order

granting that motion relies exclusively on Mr. McBrien’s declaration asserting that PDVSA is

an agent or instrumentality of the FARC. Mr. McBrien’s declaration, however, is based

entirely on hearsay and speculation and fails to identify any reliable evidence that PDVSA

is an “agency or instrumentality” of the FARC. Having not been provided notice of

Plaintiff’s action, PDVSA was unable to challenge Plaintiff’s allegations or cross Mr.

McBrien on his declaration.

       Furthermore, the consequences of the Court’s December 18, 2020, Order are far-reaching.

Plaintiff will undoubtedly use the Court’s Order to support Plaintiff’s attempts to collect against

PDVSA assets in other jurisdictions as well. Accordingly, this motion is a critical first step in

allowing PDVSA to fully pursue its due process rights and to seek any and all post-judgment and

appellate relief that may be available.




                                                  12


                                                                                            A-257
   CaseCase
        4:21-cv-00140
            1:20-mc-00040-LJV
                      DocumentDocument
                               61 Filed on
                                        37 08/13/21
                                            Filed 02/02/21
                                                    in TXSDPage
                                                            Page13334
                                                                   of 15
                                                                       of 686




            c. PDVSA’s interest is not adequately protected by parties to the action.

        No current party to the action can adequately protect PDVSA’s interests. The burden to

demonstrate inadequacy of representation is minimal. Butler, Fitzgerald & Potter v. Sequa Corp.,

250 F.3d 171, 179–80 (2d Cir. 2001) (citing Trbovich v. United Mine Workers, 404 U.S. 528, 538

n. 10, 92 S.Ct. 630, 30 L.Ed.2d 686 (1972)). In this circuit, “[w]hether or not representation of an

intervenor's interest by existing parties is to be considered inadequate hinges upon whether there

has been a showing of (1) collusion; (2) adversity of interest; (3) possible nonfeasance; or (4)

incompetence.” F.T.C. v. First Capital Consumer Membership Servs., Inc., 206 F.R.D. 358, 364

(W.D.N.Y. 2001) (internal citation omitted).

        Here, the named parties to Plaintiff’s enforcement action certainly have an adversity of

interest to that of PDVSA. Plaintiff seeks to collect on its judgment against purported PDVSA

assets, and he obtained an order from this Court that PDVSA is an agency or instrumentality of

the FARC. Furthermore, while the holder of the assets at issue here, M&T Bank, may raise its own

objections to the writ of execution and Plaintiff’s motion for entry of a turnover judgment, M&T

Bank has no standing or interest in challenging Plaintiff’s enforcement action to protect PDVSA’s

interests, including to dispute the Court’s jurisdiction and substantive finding that PDVSA is an

agency or instrumentality of the FARC. PDVSA must be provided its own opportunity to challenge

Plaintiff’s action.

                                             CONCLUSION

        PDVSA respectfully requests that the Court grant PDVSA’s limited motion to intervene

and permit PDVSA to intervene as a Defendant to raise jurisdictional and all other defenses to

Plaintiff’s TRIA enforcement action, and for any and all relief that the Court deems just and proper.

PDVSA is entitled to due process and requests that this Court (1) enter a stay of the turnover



                                                 13


                                                                                            A-258
   CaseCase
        4:21-cv-00140
            1:20-mc-00040-LJV
                      DocumentDocument
                               61 Filed on
                                        37 08/13/21
                                            Filed 02/02/21
                                                    in TXSDPage
                                                            Page14335
                                                                   of 15
                                                                       of 686




judgment and set it aside, and (2) dissolve the writ of execution and set aside the Court’s Order

granting Plaintiff’s motion for post-judgment execution on the purported blocked assets of

PDVSA.

Dated: February 2, 2021                          Respectfully submitted,

                                                 s/ Terrance Patrick Flynn
                                                 Terrance Patrick Flynn
                                                  New York Bar No. 2232056
                                                 Harris Beach, PLLC
                                                 726 Exchange Street, Suite 1000
                                                 Buffalo, NY 14210
                                                 Tel: 716-200-5120
                                                 Email: tflynn@harrisbeach.com

                                                       -and-

                                                 s/Marcos D. Jiménez
                                                 Marcos Daniel Jiménez
                                                  New York Bar No. 4881736
                                                 Motion for Pro Hac Vice Admission
                                                   To Be Submitted
                                                 Marcos D. Jiménez, P.A.
                                                 255 Alhambra Circle, 8th Floor
                                                 Miami, Florida 33134
                                                 Telephone: 305-772-6026
                                                 Email: mdj@mdjlegal.com


                                                 Attorneys for Intervenor,
                                                   Petroleos de Venezuela, S.A. (“PDVSA”)




                                               14


                                                                                         A-259
   CaseCase
        4:21-cv-00140
            1:20-mc-00040-LJV
                      DocumentDocument
                               61 Filed on
                                        37 08/13/21
                                            Filed 02/02/21
                                                    in TXSDPage
                                                            Page15336
                                                                   of 15
                                                                       of 686




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on February 2, 2021, a true and correct copy of the foregoing

was electronically served upon filing to all counsel of record via the CM/ECF filing system.

                                                    s/ Terrance Patrick Flynn
                                                    Terrance Patrick Flynn




                                               15


                                                                                         A-260
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 337 of 686




                  Appendix AH
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 338 of 686




                                                                     A-261
                                                                             A-261
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 339 of 686




                                                                     A-262
                                                                             A-262
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 340 of 686




                                                                     A-263
                                                                             A-263
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 341 of 686




                                                                     A-264
                                                                             A-264
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 342 of 686




                                                                     A-265
                                                                             A-265
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 343 of 686




                                                                     A-266
                                                                             A-266
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 344 of 686




                                                                     A-267
                                                                             A-267
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 345 of 686




                                                                     A-268
                                                                             A-268
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 346 of 686




                                                                     A-269
                                                                             A-269
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 347 of 686




                                                                     A-270
                                                                             A-270
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 348 of 686




                                                                     A-271
                                                                             A-271
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 349 of 686




                                                                     A-272
                                                                             A-272
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 350 of 686




                                                                     A-273
                                                                             A-273
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 351 of 686




                                                                     A-274
                                                                             A-274
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 352 of 686




                                                                     A-275
                                                                             A-275
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 353 of 686




                                                                     A-276
                                                                             A-276
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 354 of 686




                                                                     A-277
                                                                             A-277
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 355 of 686




                                                                     A-278
                                                                             A-278
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 356 of 686




                                                                     A-279
                                                                             A-279
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 357 of 686




                                                                     A-280
                                                                             A-280
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 358 of 686




                                                                     A-281
                                                                             A-281
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 359 of 686




                                                                     A-282
                                                                             A-282
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 360 of 686




                                                                     A-283
                                                                             A-283
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 361 of 686




                                                                     A-284
                                                                             A-284
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 362 of 686




                                                                     A-285
                                                                             A-285
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 363 of 686




                                                                     A-286
                                                                             A-286
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 364 of 686




                                                                     A-287
                                                                             A-287
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 365 of 686




                                                                     A-288
                                                                             A-288
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 366 of 686




                                                                     A-289
                                                                             A-289
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 367 of 686




                                                                     A-290
                                                                             A-290
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 368 of 686




                                                                     A-291
                                                                             A-291
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 369 of 686




                                                                     A-292
                                                                             A-292
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 370 of 686




                                                                     A-293
                                                                             A-293
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 371 of 686




                                                                     A-294
                                                                             A-294
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 372 of 686




                                                                     A-295
                                                                             A-295
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 373 of 686




                                                                     A-296
                                                                             A-296
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 374 of 686




                                                                     A-297
                                                                             A-297
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 375 of 686




                                                                     A-298
                                                                             A-298
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 376 of 686




                                                                     A-299
                                                                             A-299
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 377 of 686




                                                                     A-300
                                                                             A-300
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 378 of 686




                                                                     A-301
                                                                             A-301
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 379 of 686




                                                                     A-302
                                                                             A-302
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 380 of 686




                                                                     A-303
                                                                             A-303
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 381 of 686




                                                                     A-304
                                                                             A-304
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 382 of 686




                                                                     A-305
                                                                             A-305
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 383 of 686




                                                                     A-306
                                                                             A-306
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 384 of 686




                                                                     A-307
                                                                             A-307
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 385 of 686




                                                                     A-308
                                                                             A-308
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 386 of 686




                                                                     A-309
                                                                             A-309
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 387 of 686




                                                                     A-310
                                                                             A-310
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 388 of 686




                                                                     A-311
                                                                             A-311
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 389 of 686




                                                                     A-312
                                                                             A-312
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 390 of 686




                                                                     A-313
                                                                             A-313
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 391 of 686




                                                                     A-314
                                                                             A-314
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 392 of 686




                                                                     A-315
                                                                             A-315
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 393 of 686




                                                                     A-316
                                                                             A-316
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 394 of 686




                                                                     A-317
                                                                             A-317
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 395 of 686




                                                                     A-318
                                                                             A-318
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 396 of 686




                   Appendix AI
     Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 397 of 686

               United Nations                                                                          S/2017/272
               Security Council                                               Distr.: General
                                                                              21 April 2017

                                                                              Original: English




               Letter dated 29 March 2017 from the Secretary-General addressed
               to the President of the Security Council

                    In accordance with the Final Agreement for Ending the Conflict and Building
               a Stable and Lasting Peace, signed on 24 November 2016, between the Government
               of Colombia and the Revolutionary Armed Forces of Colombia -People’s Army
               (FARC-EP), on 24 March 2017, I received a signed original of the Final Agreement
               from the Permanent Representative of Colombia to the United Nations, María
               Emma Mejía Vélez, along with a letter from the President of the Republic of
               Colombia, Juan Manuel Santos Calderón.
                     I welcome this historic achievement, and have the honour to transmit herewith
               the letter (see annex I) and the Final Agreement (see annex II). I should be grateful
               if you could circulate both documents to the members of the Security Council.


                                                                        (Signed) António Guterres




17-06469 (E)    300617    070717
*1706469*
                                                                                                       A-319
        Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 398 of 686


S/2017/272


Annex I
                  I would like to reiterate my best wishes to you in your new post as Secretary -
             General of the United Nations. The United Nations is playing a decisive role in the
             consolidation of peace in Colombia, and our permanent dialogue and exchange of
             views will be very important in this process.
                  I would also like to officially express the Colombian Government’s good faith
             through a unilateral State declaration, and herewith submit the full text of the Final
             Agreement for Ending the Conflict and Building a Stable and Lasting Peace in
             Colombia, which was signed by the national Government and by the Revolutionary
             Armed Forces — People’s Army (FARC-EP) on 24 November 2016 in Bogotá. This
             replaces the Final Agreement signed in Cartagena, which I delivered to your
             predecessor and to the President of the Security Council in September 2016. The
             new Agreement in force was ratified by the Colombian Senate on 29 November
             2016 and by the House of Representatives on 30 November 2016.
                   Pursuant to the commitment made by the national Government and FARC-EP,
             which is set out in the Agreement signed on 7 November 2016, paragraph IV,
             included in the Final Agreement of 24 November 2016, I request that the Secretary -
             General accept the new Agreement and transmit it to the Sec urity Council pursuant
             to resolutions 2261 (2016) and 2307 (2016), approved unanimously by the Security
             Council, for the purpose of creating an official document containing the full text of
             the Final Agreement as an annex to resolution 2261 (2016).


                                                                    (Signed) Juan Manuel Santos
                                                           President of the Republic of Colombia




2/277                                                                                                   17-06469



                                                                                                      A-320
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 399 of 686


                                                                                                    S/2017/272


Annex II
                                                                             [Original: Spanish]

                           FINAL AGREEMENT FOR ENDING THE
                   CONFLICT AND BUILDING A STABLE AND LASTING PEACE

                                               PREAMBLE
                  Recalling that the Havana dialogues between men and women delegates of the
            national Government, led by President Juan Manuel Santos, and those of the
            Revolutionary Armed Forces of Colombia — People’s Army (FARC-EP), based on
            their joint decision to put an end to the national armed conflict, occurred as the
            result of the Exploratory Meeting held in the capital of the Republic of Cuba from
            23 February to 26 August 2012;
                 Bearing in mind that said exploratory dialogues resulted in a General
            Agreement for Ending the Armed Conflict and Building a Stable and Lasting Peace,
            which was signed on 26 August 2012 in the presence of national witnesses and
            before delegates from the Republic of Cuba and the Kingdom of Norway, who also
            served as witnesses and have since helped to consolidate the process as guarantor
            countries;
                 Noting that the Bolivarian Republic of Venezuela and the Republic of Chile
            have, at all times, been ready to provide their good offices as observer countries;
                  Recalling that in pursuing the agenda approved in the aforementioned
            Agreement, negotiations were launched on 18 October 2012 in the city of Oslo,
            capital of the Kingdom of Norway, and have since continued in the Cuban capital
            without interruption until the signing of the new Final Agreement;
                  Considering that, as a consequence of the above, on 24 August 2016, the
            parties signed a Final Agreement for Ending the Conflict and Building a Stable and
            Lasting Peace; that said Agreement was put to public consultation in t he form of a
            referendum as agreed to by the parties at the time, on a date appointed for that
            purpose (2 October 2016), and based on a ruling handed down by the Constitutional
            Court informing the country of the terms and conditions of the path chosen;
                 Recognizing that the referendum returned a majority NO vote, although this
            did not imply a rejection of the right to peace or to fundamental rights;
                 Emphasizing that the aforementioned Constitutional Court ruling set forth the
            guidelines to be followed in the event of a majority NO vote in the referendum; that
            this Court ruling indicates that the powers of the President of the Republic to
            maintain public order, “including through negotiation with illegal armed groups for
            the purpose of achieving other peace accords, remain intact”;
                  Asserting the decision of the parties to continue the search for peace by
            listening to those who expressed reservations over the contents of the Final
            Agreement as initially signed, with the desire to reach a new agreement that
            commands broader consensus; that what was achieved thereby was to have been
            able to enhance and amend the previous Agreement, taking into account the
            concerns and proposals, clarifications and specific definitions expressed by the
            widest range of social groups and organizations, sectors of opinion and political
            movements and parties; that after scrupulously examining everything put to the
            consideration of the negotiating parties by the stakeholders, many significant
            changes and substantial amendments were made to the old texts, turning the
            previous Peace Agreement into a new Final Agreement for Ending the Conflict and
            Building a Stable and Lasting Peace;

17-06469                                                                                                3/277


                                                                                                   A-321
        Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 400 of 686


S/2017/272

                   Emphasizing that the new Final Agreement then signed represents the free
             expression of the will of the Government and of FARC-EP — having considered
             various initiatives of different sectors of the Colombian people — acting in good
             faith, and with the firm intention of complying with the Agreement;
                   Bearing in mind that article 22 of the Political Constitution of the Republic of
             Colombia imposes peace as a right and a duty of mandatory compliance; that Article
             95 states that the exercise of the rights and freedoms recognized in the Constitution
             implies responsibilities, which include promoting and maintaining pea ce;
                   Emphasizing that peace has been universally classified as a superior human
             right, and a prerequisite for the exercise of all other rights and duties of individuals
             and citizens;
                   Mindful that the new Final Agreement encompasses each and every one of t he
             accords reached in fulfilment of the agenda of the General Agreement signed in
             Havana in August 2012; and, to achieve this, the parties have at all times adhered to
             the spirit and scope of the provisions of the national Constitution, the principles of
             international law, international human rights law, international humanitarian law
             (conventions and protocols), the mandate of the Rome Statute (international
             criminal law), the rulings handed down by the Inter -American Court of Human
             Rights on conflicts and how to end them, and other universally recognized
             jurisdictional judgments and authoritative pronouncements relating to the issues
             agreed upon;
                   Considering that the rights and duties enshrined in the Charter are interpreted
             in accordance with the international treaties on human rights ratified by Colombia,
             without limitation on their enjoyment or exercise;
                   Recalling that Article 94 states that “the enunciation of the rights and
             guarantees contained in the Constitution and international conventions curr ently in
             force, should not be understood as a negation of others which, being inherent to
             humanity, are not expressly mentioned therein;
                   Considering that the set of accords that form the new Final Agreement
             contribute to the satisfaction of fundamental rights, such as political, social,
             economic and cultural rights; the rights of victims of conflict to obtain truth, justice
             and reparation; the rights of children and adolescents; the right to freedom of
             worship and free practice of religious faith; the fund amental right to individual
             and/or collective legal security and to physical security; and the fundamental right
             of each individual and society not to suffer a repetition of the tragedy of the
             domestic armed conflict that this Agreement aims definitively t o overcome;
                   Emphasizing that the new Final Agreement pays special attention to the
             fundamental rights of women, vulnerable social groups such as indigenous peoples,
             children and adolescents, communities of African descent and other ethnically
             distinct groups; the fundamental rights of men and women campesinos and the
             essential rights of persons with disabilities and those displaced as a result of the
             conflict; and the fundamental rights of older adults and of the lesbian, gay, bisexual,
             transgender and intersex (LGBTI) population;
                  Considering that, in implementing the foregoing, the State, pursuant to article
             13 of the Political Constitution of Colombia, must guarantee the right to equality
             and non-discrimination in its different dimensions; which should a im to ensure that
             conditions are in place to enable effective protection of persons in situations of
             manifest weakness and the punishment of abuses committed against them;
                  Emphasizing that Colombia has signed international treaties and declarations
             that enshrine equality, non-discrimination and tolerance as universal forms of


4/277                                                                                                     17-06469



                                                                                                        A-322
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 401 of 686


                                                                                                       S/2017/272

            conduct, not only as principles, but as values that must be applied and defended as a
            condition for achieving peace and furthering the economic and social progress of all
            peoples, and keeping in mind that tolerance consists in “harmony in difference”;
                  Noting that, in the opinion of the national Government, the changes to be made
            in implementing this Agreement should help reverse the effects of the conflict and
            alter the conditions that have facilitated the persistence of violence in the country;
            and that, in the opinion of FARC-EP, such transformations must contribute to
            solving the historical causes of the conflict, such as the unresolved issue of land
            ownership, particularly its concentration, the exclusion of campesino populations
            and the lack of development in rural communities, which affects women and
            children in particular;
                   Appreciating and extolling the fact that the central pillar of peace is the
            promotion of the presence and the effective operation of the State throughout the
            country, especially in the many regions that are today afflicted by abandonment, by
            the lack of effective public services and by the effects of the internal armed conflict
            itself; that it is an essential goal of national reconciliation to construct a new
            territory-based welfare and development paradigm to the benefit of broad sectors of
            the population that have hitherto been the victims of exclusion and helplessness;
                  Recognizing the rights of society to comprehensive human security with the
            participation of the civilian authorities;
                  Exalting and enshrining prospective justice insofar as it recognizes
            fundamental rights that are essential for the new and future generations, such as the
            right to conserved land, the right to the preservation of the human species, the right
            to know one’s origins and identity, the right to know the truth about events
            occurring before one’s birth, the right to exemption from responsibility for actions
            committed by previous generations, the right to preserve freedom of choice, and
            other rights, without prejudice to the rights of victims of any age or generation to
            obtain truth, justice and reparation;
                  Vigilant to ensure that the new vision of a peaceful Colombia will lead to a
            sustainable society, united in diversity, founded not only on the cult of human rights
            but on mutual tolerance, on the protection of the environment, on respect for nature,
            its renewable and non-renewable resources and its biodiversity;
                  Recalling that, on 23 June 2016, the delegations of the Government and
            FARC-EP signed, in the Cuban capital, the accords on the Bilateral and Definitive
            Ceasefire and Cessation of Hostilities, and the Laying -down of Arms and Security
            Guarantees, in the presence of the President of the Councils of State and Ministers
            of the Republic of Cuba, the Secretary-General of the United Nations, the President
            of the United Nations General Assembly, the President of the United Nations
            Security Council, the Minister of Foreign Relations of the Kingdom of Norway, the
            Heads of State of the observer countries, Heads of Government of the region, the
            Special Envoy of the United States of America and the Special Representative of the
            European Union; that such cessation of hostilities has been reiterated since the
            referendum held on 2 October;
                 Accepting that the norms of customary international law will continue to
            govern fundamental rights issues not mentioned in the new Final Agreement,
            including the binding mandate that “in cases not provided for by existing law, the
            human person is safeguarded by the principles of humanity and the demands of the
            public conscience”;
                 Acknowledging that the new Final Agreement for Ending the Conflict and
            Building a Stable and Lasting Peace must be endorsed pursuant to section 6 of the
            agenda contained in the General Agreement; that such endorsement can be obtained

17-06469                                                                                                   5/277


                                                                                                      A-323
        Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 402 of 686


S/2017/272

             through citizen participation systems such as a referendum, legislation, consultation,
             open meeting and others, or by public entities elected by popular vote, whose
             members hold representative mandates, such as the Congress of the Republic,
             departmental assemblies and municipal councils; that such endorsement is decided
             on by the parties and will be given under the relevant rules or judgments; and
                   Recognizing all of the above and, in particular, the non-delegable
             constitutional mandate, which makes the President of the Republic, as Head of
             State, Head of Government and Supreme Administrative Authority, responsible for
             agreeing and endorsing peace accords;
                 We, the Government of the Republic of Colombia and the Revolutionary
             Armed Forces of Colombia — People’s Army, have agreed as follows:
                   To sign this Final Agreement for Ending the Conflict and Building a Stable
             and Lasting Peace, with the substantive amendments that make it a new Agreement,
             the implementation of which will put a definitive end to an armed conflict that has
             lasted more than fifty years, as detailed below.
                   This Final Agreement for Ending the Conflict and Building a Stable and
             Lasting Peace is signed by the national Government and the Revolutionary Armed
             Forces of Colombia — People’s Army (FARC-EP) as a Special Agreement pursuant
             to common article 3 of the 1949 Geneva Conventions, thereby affording it
             international legitimacy.
                   The national Government and the Revolutionary Armed Forces of Colombia —
             People’s Army (FARC-EP) hereby sign this Agreement, including the annexes
             thereto, in seven original copies, one for each of the parties, one for each of the
             guarantor countries and one for each of the observer countries. The seventh original
             copy will be deposited, immediately after signature, with the Swiss Federal Council
             in Berne, or with such body as may replace it as repository of the Geneva
             Conventions at a future date.

                                              INTRODUCTION
                 After a confrontation lasting more than half a century, we, the Government and
             FARC-EP, have agreed to put a definitive end to the domestic armed conflict.
                   The conclusion of hostilities will first and foremost represent the end of the
             enormous suffering that the conflict has caused. Millions of Colombians, men and
             women alike, have been victims of forced displacement; the dead number in their
             hundreds of thousands and tens of thousands of people from all walks of life have
             disappeared. Vast numbers of communities have been affected in one way or another
             throughout the length and breadth of the country, including women, boys, girls and
             adolescents; campesino communities and indigenous peoples; the Afro -Colombian,
             Black, Palenquero, Raizal and Roma communities; political parties, social and
             trade-union movements; and economic associations, inter alia. There must be no
             more victims in Colombia.
                    Secondly, the end of the conflict will herald a new chapter in our history. It
             will be an opportunity to initiate a phase of transition that will contribute to greater
             territorial integration, greater social inclusion — especially of those who have
             existed on the fringes of development and have suffered from the conflict — and to
             the strengthening of our democracy, bringing it to all corners of the country and
             ensuring that social conflicts can be resolved through institutional channels, with
             full guarantees for those taking part in politics.
                 We must build a stable and lasting peace, with the involvement of all
             Colombian citizens. With this objective — putting an end, once and for all, to the


6/277                                                                                                     17-06469



                                                                                                        A-324
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 403 of 686


                                                                                                     S/2017/272

            historical cycles of violence, and laying the foundations for peace — we hereby
            approve the sections contained in the Agenda of the General Agreement of August
            2012, which underpins this Agreement.
                  The Agreement is composed of a series of accords that nonetheless constitute
            an indissoluble whole, in that they are suffused by a consistent rights -based
            approach whereby the measures agreed upon here can contribute to upholding the
            constitutional rights of all Colombian people. The Final Agreement recognizes,
            without any discrimination, the primacy of the inalienable rights of the person as a
            basis for coexistence in the public and private spheres, and the family as the
            fundamental nucleus of society and the rights of its members. Implementation of the
            Agreement will be governed by the recognition of equality and protection of the
            pluralism of Colombian society, without any discrimination. Implementation will
            ensure the conditions for real and effective equality; and affirmative action will be
            taken in favour of discriminated or marginalized groups, under a territorial,
            differential and gender-sensitive approach.
                   The Agreement’s territorial focus entails recognition and consideration of the
            economic, cultural and social needs, characteristics and specific features of the
            territories and communities of Colombia, thereby guaranteeing socioenvironmental
            sustainability. It also seeks to implement the various measures comprehensively and
            in a coordinated way, with the active participation of all citizens. All of the
            country’s regions and territories will contribute to the implementation of the
            Agreement, with the participation of the territorial authorities and the various
            sectors of society.
                  Citizen involvement is the basis of all of the accords constituting the Final
            Agreement, meaning, in general, participation by society in the peacebuilding
            process and, in particular, participation in the planning, implementation and
            monitoring of plans and programmes around the country, which is also a guarantee
            of transparency.
                  In addition, the participation of, and dialogue between, the various sectors of
            society will contribute to building a climate of trust and promoting a culture of
            tolerance, respect and harmonious relations in general, which is an objective of all
            the accords. Decades of conflict have led to deep mistrust within society, especially
            in the territories most affected by the conflict. To break down these barriers,
            opportunities must be provided for the broadest possible citizen involvement and
            mechanisms must be established to allow recognition of victims, acknowledgement
            and establishment of accountability and, in general, acceptance by society at large
            of all that has happened and of the need to make the most of this opportunity for
            peace.
                 Based on the foregoing, and with a view to further consolidating the
            foundations of peacebuilding and national reconciliation, the Government of
            Colombia and FARC-EP will, once the endorsement procedure has been completed,
            convene a meeting of all parties, political and social movements, and all of the
            country’s living forces, with the aim of reaching an overarching national political
            accord designed to set out the institutional modifications and reforms that are
            needed to meet the challenges inherent to the peace, thereby implementing a new
            framework for political and social coexistence.
                                                     *
                  The Final Agreement contains the following sections, with their corresponding
            accords, which aim to contribute to the changes needed to lay the foundations for a
            stable and lasting peace.



17-06469                                                                                                 7/277


                                                                                                    A-325
        Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 404 of 686


S/2017/272

                   Item 1 contains the accord on comprehensive rural reform, which will foster
             structural change in rural areas, overcoming the disparities that exist between town
             and country, and creating conditions for quality of life and well -being among the
             rural population. Comprehensive rural reform must integrate the country’s regions,
             contribute to the eradication of poverty, promote equality and ensure full enjoyment
             of citizenship rights.
                  Item 2 contains the accord entitled “Political participation: A democratic
             opportunity for peacebuilding”. In the end-of-conflict scenario, building and
             consolidating peace requires expanding democracy to allow new political forces to
             emerge, to enrich debate and deliberation on the major issues facing the nation and
             thus consolidate pluralism and, concomitantly, the representation of society’s
             diverse points of view and interests, with due guarantees for political participation
             and inclusion.
                   In particular, implementation of the Final Agreement will contribute to a
             broadening and deepening of democracy inasmuch as it will involve the laying
             down of arms and the prohibition of violence as a means of political action for each
             and every Colombian citizen, with a view to making the transition to a situation
             where democracy prevails, with comprehensive guarantees for those taking part in
             politics, and thereby opening up new spaces for particip ation.
                   Item 3 contains the accord “Bilateral and definitive ceasefire and cessation of
             hostilities and laying down of arms”. This aims at the definitive cessation of
             offensive actions between the Colombian armed forces and FARC -EP and, in
             general, an end to hostilities and any action governed by the rules of the ceasefire,
             including those affecting civilians. This will create conditions to start the
             implementation of the Final Agreement and the laying down of arms, and to prepare
             the institutional framework and the country as a whole for the reintegration of
             FARC-EP into civilian life.
                   Item 3 also contains the accord “Reintegration of FARC-EP into civilian life —
             in economic, social and political matters — in accordance with their interests”. The
             process of laying the foundations for a stable and lasting peace requires the effective
             reintegration of FARC-EP into the country’s social, economic and political life.
             Reintegration constitutes ratification of FARC-EP’s commitment to close the
             chapter of internal conflict, to become a valid player within the democratic system
             and to make a resolute contribution to consolidating peaceful coexistence,
             guarantees of non-repetition of the conflict and the dismantling of the conditions
             that have facilitated the persistence of violence in Colombia.
                   Item 3 also includes the accord “Security guarantees and the fight against
             criminal organizations responsible for homicides and massacres or attacks against
             human rights activists and social or political movements, includin g criminal
             organizations that have been labelled as successors of paramilitarism and their
             support networks, and the prosecution of criminal acts that threaten the
             implementation of the agreements and peacebuilding ”. To achieve this goal, the
             accord includes measures such as the National Political Covenant; the National
             Commission on Security Guarantees; the Special Investigation Unit; the Elite Corps
             of the National Police; the Comprehensive Security System for Political Activity;
             the Comprehensive Security and Protection Programme for Communities and
             Organizations across the country; and measures to prevent and combat corruption.
                   Item 4 contains the accord “Solution to the problem of illicit drugs”.
             Peacebuilding requires a definitive solution to the illi cit drugs problem, which
             includes crops grown for illegal use and the production and sale of illicit drugs. To
             that end, a new approach will address the phenomenon of drug use, the problem of
             crops grown for illegal use, and organized crime associated with drug trafficking,

8/277                                                                                                    17-06469



                                                                                                       A-326
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 405 of 686


                                                                                                        S/2017/272

                deploying a general human rights and public health, differentiated and gender -
                sensitive approach.
                      Item 5 contains the “Victims” accord. Since the 2012 Exploratory Meeting, we
                have agreed that victim compensation should be at the heart of any agreement. The
                accord creates the comprehensive system for truth, justice, reparation and
                non-repetition, which will help combat impunity using a combination of judicial
                mechanisms that allow for the investigation and sanctioning of serious human rights
                violations and serious infringements of international humanitarian law, together
                with supplementary extrajudicial mechanisms that help to clari fy the truth of what
                happened, search for loved ones who have disappeared and ensure reparation for the
                harm and injury caused to individuals, groups and entire territories.
                     The comprehensive system is composed of the Commission on Truth,
                Coexistence and Non-repetition; the Special Unit for the Search for Persons deemed
                as missing in the context of and due to the armed conflict; the special jurisdiction
                for peace; comprehensive reparation measures for peacebuilding purposes; and
                guarantees of non-repetition.
                     Item 6 contains the accord “Implementation and verification mechanisms”,
                which creates the Commission for the Follow-up, Promotion and Verification of
                Implementation of the Final Agreement, composed of representatives from the
                national Government and FARC-EP. This aims, inter alia, to monitor the
                components of the Agreement and verify compliance therewith, while also serving
                as a forum for dispute resolution and the promotion and monitoring of law
                enforcement.
                      Additionally, an observer mechanism is created to enable the international
                community in different ways to help guarantee the implementation of the Final
                Agreement. In the verification area, a model is being implemented that has an
                international component comprising those countries that througho ut the process
                have acted as guarantors and observers, plus two international spokespersons. The
                technical aspects are being supported by a project at the Kroc Institute for
                International Peace Studies at the University of Notre Dame in the United States.
                                                         *
                      We, the delegations of the national Government and FARC -EP, reiterate our
                profound gratitude to all victims, social and human rights organizations,
                communities, including ethnic groups, women’s organizations, men and women
                campesinos, young people, academia, businesspeople, churches and faith
                communities, and, in general, all the citizens who played an active part and who,
                through their proposals, contributed to the Final Agreement. With their
                participation, we will succeed in building a stable and last ing peace.
                      The delegates of the Government of the Republic of Colombia (the national
                Government) and the Revolutionary Armed Forces of Colombia (FARC-EP) state
                the following with regard to:

           1.   Towards a new Colombian countryside: comprehensive rural reform
                Whereas:
                      Within the context of this Agreement for ending the conflict, comprehensive
                rural reform lays the foundations for the structural transformation of rural areas,
                creates conditions for well-being among the rural population — both men and
                women — and thus contributes to the building of a stable and lasting peace.
                      In the opinion of the Government, this transformation must help to reverse the
                effects of the conflict and to change the conditions that have facilitated the

17-06469                                                                                                    9/277


                                                                                                       A-327
         Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 406 of 686


S/2017/272

                     persistence of violence in Colombia. In the opinion of FARC -EP, this transformation
                     must help to resolve the historical causes of the conflict, such as the unresolved
                     issue of land ownership and, in particular, the concentration thereof, the exclusion
                     of the campesino population and the underdevelopment of rural communities, which
                     especially affects women, girls and boys.
                           Comprehensive Rural Reform views the rural areas of Colombia as a
                     socio-historical setting of social and cultural diversity in which communities —
                     both men and women — play a leading role in bringing about improvements in their
                     living conditions and in defining the country’s development as part of an urban/rural
                     integration vision.
                           Comprehensive rural development is a decisive factor in driving forward the
                     country’s regional integration and equitable social and economic development.
                     Comprehensive rural reform must bring about the great transformation of the rural
                     situation in Colombia by promoting greater inclusion at the regional level, poverty
                     eradication and equality, and it must guarantee the full enjoyment of citizens’ rights
                     and, therefore, the eradication of violence and non-repetition of the conflict.
                            A genuine structural transformation of rural areas requires the adoption of
                     measures to promote appropriate use of the land in accordance with its aptitudes and
                     to encourage its registration, restitution and equitable distribution, by guaranteeing
                     progressive access to rural property for those who live in the countryside and, in
                     particular, for rural women 1 and the most vulnerable communities, and by legalizing
                     and democratizing property and promoting broader ownership of land, so that it
                     fulfils its social function.
                          This structural transformation also requires greater gender equality through the
                     adoption of specific measures to guarantee that men and women participate in, and
                     benefit from, the implementation of this Agreement on an equal footing.
                            Although the aforementioned access to land is a prerequisite for the
                     transformation of rural areas, on its own it is insufficient; national plans financed
                     and promoted by the State must be set up with a view to achieving the
                     comprehensive rural development that will provide public goods and services, such
                     as education, health, recreation, infrastructure, technical assistance, food and
                     nutrition, which promote well-being and quality of life for the rural population —
                     girls, boys, men and women.
                           In its vision, comprehensive rural reform acknowledges the fundamental role
                     of the campesino, family and community-based economy in the development of
                     rural areas, the eradication of hunger, the generation of employment and i ncome,
                     decent and formal jobs, food production and national development generally, all in
                     conjunction with and complementary to other forms of agrarian production. The
                     reform recognizes the productive and reproductive role of women and thus their
                     fundamental contribution to rural development and the rural economy; and it will
                     make every endeavour on their behalf and on that of the most vulnerable in society
                     to guarantee conditions of well-being and quality of life and to consolidate their
                     modes of organization and production.
                           In the area of food and nutrition, comprehensive rural reform aims to ensure
                     that the entire rural and urban population in Colombia has sufficient access to and
             __________________
                 1
                     Pursuant to Act No. 731 of 2002 establishing regulations in favour of rural women, a rural
                     woman is any woman who, without distinction of any kind and irrespective of where she may
                     live, takes part in a productive activity directly relating to the countryside, even where said
                     activity is not recognized by the State’s information and measurement systems, or is
                     unremunerated. This definition includes all women from campesino, indigenous and
                     Afrodescendent communities who have insufficient or no land.

10/277                                                                                                                   17-06469



                                                                                                                       A-328
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 407 of 686


                                                                                                          S/2017/272

            availability of the foodstuffs they need for proper nutrition, in terms of timeliness,
            quantity, quality and price, especially in the case of boys and girls, pregnant or
            breast-feeding women and older adults, with priority given to food production and
            income generation.
                  The effectiveness, transparency and proper development of comprehensive
            rural reform are largely dependent on the promotion of broad participation on the
            part of communities through the generation of participatory and democratic
            institutional spaces where said communities have the capacity for change and to
            affect the planning, implementation and monitoring of the various plans and
            programmes agreed upon. Participation is also a guarantee of the greater inclusion
            of rural communities — both women and men — in the political, economic, social
            and cultural life of their regions and thus of the nation.
                  Men and women in the campesino, indigenous, black, Afrodescendent, raizal
            and palenquero communities, and other ethnic communities across the territories of
            Colombia, are contributing to the structural transformation of rural areas and in
            particular to the closing of the agricultural frontier, in favour of a sustainable socio -
            environmental planning. To that end, it is necessary to recognize and t o support
            campesino reserve zones and other forms of solidarity-based partnership.
                   Comprehensive rural reform applies universally, and its implementation
            prioritizes the territories most affected by the conflict, poverty and neglect through
            territory-based development programmes, as vehicles of reconciliation in which all
            involved work towards the supreme goal of peace as both a right and a mandatory
            duty.
                 The plans and programmes agreed upon as part of comprehensive rural reform
            must have a territory-, ethnic- and gender-based perspective that will require the
            recognition and consideration of the economic, cultural and social needs,
            characteristics and peculiarities of the territories, women throughout their life cycle,
            rural communities and vulnerable groups, and they must guarantee socio-
            environmental sustainability.
                 Comprehensive rural development will be advanced in a context of
            globalization and State policies to allow Colombia to be integrated into the global
            economy, with special attention being paid to national agriculture and, in particular,
            to campesino, family and community-based production.

            Principles
                 The following principles will guide implementation of what has been agreed to
            under the heading “Towards a new Colombian countryside: comprehensive rural
            reform”:
                • Structural change: transformation of the reality of rural life on the basis of
                  fairness, equality and democracy.
                • Comprehensive rural development: the comprehensive development of rural
                  areas depends on an appropriate balance being struck between the different
                  forms of production that exist — family farming, agribusiness, tourism,
                  commercial-scale agriculture; competitiveness and the need to promote and
                  encourage investment in rural areas with a business vision for prod uctive
                  purposes as a condition for development; and the promotion and nurturing,
                  under equity conditions, of linkages between small-scale rural production and
                  other production models, which may be vertical or horizontal and on a
                  different scale. In any event, the campesino, family and community-based
                  economy will be supported and protected to further its development.


17-06469                                                                                                     11/277


                                                                                                         A-329
         Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 408 of 686


S/2017/272

                 • Equality and gender mainstreaming: acknowledgement of women as
                   independent citizens with rights, who, irrespective of their marital status or
                   relationship to their family or community, have access, on an equal footing
                   with men, to ownership of land and production projects, financing options,
                   infrastructure, technical services and training, inter alia. Attention will be
                   given to the social and institutional conditions that have prevented women
                   from gaining access to productive assets and to public and social benefits.
                   Such recognition requires the adoption of specific measures for the planning,
                   implementation and monitoring of the plans and programmes covered in this
                   Agreement so that these can be implemented whilst taking account of women’s
                   specific needs and distinct conditions, in accordance with their life cycle,
                   aspirations and needs.
                 • Well-being and quality of life: the ultimate goal is the eradication of poverty
                   and the full satisfaction of the needs of citizens in rural areas, so that, in the
                   shortest possible time, campesinos and communities, including those of
                   African descent and indigenous peoples, can fully exercise their rights and
                   there can be a convergence between the quality of urban and rural life, while
                   respecting the territorial and gender perspective, and the ethnic and cultural
                   diversity of the communities.
                 • Prioritization: the comprehensive agrarian development policy is universal
                   and its implementation prioritizes the most needy and vulnerable populations
                   and territories, and the communities most affected by poverty, neglect and
                   conflict, and it focuses on small and medium-sized producers, men and women
                   alike. The rights of the victims of the conflict, boys and girls, women and
                   older adults, deserve special attention.
                 • A comprehensive approach: this guarantees productivity through
                   programmes for effective access to land, supported by innovation, science and
                   technology, technical assistance, credit, irrigation and marketing, and other
                   means of production that add value. It is also a guarantee that there will be
                   opportunities for a better quality of life deriving from access to public goods
                   such as health, housing, education, infrastructure and connectivity, and
                   measures to ensure that the entire population has access to healthy, adequate
                   and sustainable nutrition.
                 • Reinstatement: the reinstatement of the rights of victims of displacement and
                   dispossession, and the reversal of the effects of the conflict and neglect on
                   communities and territories.
                 • Land titling: combating the unlawful possession and ownership of land and
                   guaranteeing the rights of men and women who are the legitimate holders and
                   owners, so that violence is never again used as a means of solving land-related
                   disputes. Nothing in the Agreement should impair the constitutional right to
                   private ownership.
                 • The right to food: the comprehensive agrarian development policy must focus
                   on gradually guaranteeing that all individuals have access to healthy and
                   adequate nutrition and that foodstuffs are produced under sustainable systems.
                 • Participation: the planning, implementation and monitoring of plans and
                   programmes will move forward with the active participation of communities,
                   both men and women, which is also a guarantee of transparency and
                   accountability, citizen oversight and special supervision by the competent
                   agencies.
                 • Benefit, impact and measurement: taking prioritization into account,
                   comprehensive rural reform must be of benefit to and have a positive impact

12/277                                                                                                    17-06469



                                                                                                        A-330
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 409 of 686


                                                                                                                S/2017/272

                       on the largest number of citizens, both male and female, to the greatest extent
                       and in the shortest time possible, with its effects on each project and region
                       being measured.
                      • Sustainable development: development that is environmentally and socially
                        sustainable, requiring protection and promotion of access to water, as part of
                        an ordered concept of territory.
                      • State presence: in order to build a stable and lasting peace, the presence of the
                        State in rural areas will be broad and effective, and it will be reflected in the
                        democratic fulfilment of the rights of all citizens, men and women alike.
                      • Democratization of land access and appropriate use: mechanisms and
                        guarantees which enable the largest possible number of men and women living
                        in rural areas, and who are landless or have insufficient land, to gain access to
                        it, and which encourage appropriate land use under criteria of environmental
                        sustainability, aptitude, territorial management and community participation.
                        With this in mind and in accordance with the provisions of section 1.1.1 on the
                        land bank for comprehensive rural reform (3 million hectares) and section
                        1.1.5 on large-scale land titling (7 million hectares), the next 12 years will see
                        an extension under comprehensive rural reform of 10 million hectares. In any
                        case, the titling target will be met within the first 10 years and titling under the
                        territory-based development programmes will be met within the next se ven
                        years.

           1.1.   Access and Use. Unproductive land. Land titling. Agricultural frontier and
                  protection of reserve areas.
       1.1.1.     Land bank for comprehensive rural reform
                        With a view to democratizing land access, for the benefit of campesino
                  communities and especially rural women with insufficient or no land and the rural
                  communities most affected by poverty, neglect and the conflict; legalizing property
                  ownership rights; and, as a result, reversing concentration and promoting a fair
                  distribution of land, the national Government will create a permanent land bank as a
                  vehicle for free distribution. The land bank will have 3 million hectares of land
                  available during its first 12 years of existence, obtained from the following sources:
                      • Land obtained from legal cancellation of ownership in favour of the nation:
                        the Government will speed up the reforms needed to streamline the legal
                        cancellation process with a view to reversing the unlawful concentration of
                        land ownership.
                      • Land recovered in favour of the nation: uncultivated public land unlawfully
                        appropriated or occupied, which is recovered by means of agrarian processes,
                        notwithstanding the fact that members of campesino communities may be
                        beneficiaries of the registration programme. (This source should be
                        consolidated through the creation and updating of a land registry, to be
                        promoted under this Agreement).
                      • Land obtained from the updating, demarcation and strengthening of the forest
                        reserve, intended for the beneficiaries of the land bank: the appropriation of
                        land using this mechanism will be conditional upon the drawing up of plans to
                        guarantee social and environmental sustainability, with community
                        participation.
                      • Unexploited land: land recovered through the application of the current
                        administrative ownership cancellation procedure, due to failure to fulfil the
                        property’s social and ecological functions.

17-06469                                                                                                           13/277


                                                                                                               A-331
         Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 410 of 686


S/2017/272

                      • Land acquired or expropriated for reasons of social interest or public utility, to
                        promote access to rural property, with the corresponding compensation being
                        paid.
                      • Donated land: the Government will adopt measures to facilitate procedures for
                        donating land to the land bank, within the context of ending the conflict and
                        peacebuilding.
                       Administrative expropriation for reasons of social interest and public utility
                  and the administrative cancellation of ownership owing to non -use (cancellation of
                  ownership of uncultivated land) will be applied pursuant to the Constitution and
                  following the criteria established in the laws in force.

         1.1.2.   Other mechanisms for promoting access to land
                        In addition to the aforementioned mechanisms, the Government commits to
                  the following:
                      • Full purchase subsidy: the Government will grant a full subsidy for the
                        purchase of land by beneficiaries (see 1.1.3) in priority areas, as an alternative
                        tool that will help solve individual access problems, and will include specific
                        measures to facilitate women’s access to the subsidy.
                      • Special purchase credit: the Government will arrange for the launch of a new
                        long-term, subsidized, special credit line for land purchase by the beneficiary
                        population, with special measures for rural women (see 1.1.3).
                      • Without prejudice to section 1.1.1 on the land bank, the Government will
                        legislate to promote other forms of access to State land, such as the assignment
                        of use rights, particularly for small and medium-sized producers operating as
                        individuals or in partnership.

         1.1.3    Beneficiary persons
                        The beneficiaries of the free land distribution plan, the full subs idy and the
                  special credit, will be men and women farm workers who have insufficient or no
                  land, with priority being given to rural victims of the conflict, including their
                  associations, rural women, female heads of household and displaced persons.
                  Additional beneficiaries may include associations of male and female farm workers
                  with insufficient or no land, and also people and communities taking part in
                  settlement and resettlement programmes, with the aim, inter alia, of protecting the
                  environment, replacing illicit crops and strengthening food production.
                        The beneficiaries of the free distribution plan and the full subsidy will be
                  chosen by the competent administrative authority, with the participation of the local
                  communities — both men and women — to guarantee transparency and
                  effectiveness, through a legally defined procedure that includes objective
                  requirements and criteria and observes the aforementioned prioritization. The
                  Government and communities will take steps to prevent land speculation within
                  these programmes.
                        The competent administrative authority will produce a single register of
                  potential beneficiaries of the free distribution plan and the full subsidy, for use as an
                  input when implementing these mechanisms.

         1.1.4    Comprehensive access
                        When implementing the principles of well-being and quality of life,
                  integration and access to land, the national Government will provide support
                  programmes to men and women benefitting from the land bank in the areas of

14/277                                                                                                          17-06469



                                                                                                              A-332
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 411 of 686


                                                                                                                       S/2017/272

                       housing, technical assistance, training, land adaptation and soil recovery where
                       necessary, productive projects, marketing and access to value -adding means of
                       production, inter alia, and will scale up the provision of public goods as part of its
                       territory-based development programmes.
                             In addition to the measures mentioned under this section and those referred to
                       under section 1.1.1 on access to land, the national Government will establish, within
                       the context of the programmes to stimulate agricultural production set out under
                       section 1.3.3, measures to support income generation, poverty eradication and
                       promotion of the solidarity-based and cooperative economy in the case of
                       campesinos occupying land classified as a smallholding or microholding (mini - or
                       microfundio).

           1.1.5       Large-scale registration of small and medium plots
                             With a view to legalizing and protecting rights pertaining to small and
                       medium-sized rural properties, in other words, guaranteeing the rights of the
                       legitimate owners and holders of the land, so that violence is never again used as a
                       method of resolving land disputes and as a safeguard against dispossession of any
                       type, the Government will gradually register all land occupied or held by the
                       campesino population in Colombia, subject to constitutional and legal provisions.
                       The Government will thus register 7 million hectares of small and medium plots,
                       giving priority to areas such as those covered by territory -based development
                       programmes, campesino reserve zones (ZRC) and other mechanisms to be defined
                       by the Government. In implementing this proposal, the Go vernment will:
                           • Draw up a broad-based titling plan and promote the relevant regulatory and
                             operational reforms to guarantee participation by the communities and their
                             organizations. The plan will include specific measures for overcoming the
                             obstacles facing rural women when titling property.
                           • Guarantee that there will be no charge for the registration of small plots, and
                             provide assistance both in the processes of allocating uncultivated land and
                             formalizing ownership of existing property.
                           • Within the context of the agrarian legal system being established, the
                             Government will provide a flexible, rapid remedy for protecting property
                             rights.
                           • Where the registered plot is smaller than one family agricultural unit (Unidad
                             Agrícola Familiar — UAF), 2 the registered smallholder may also benefit from
                             the land bank access plan and alternative mechanisms, such as credit and
                             subsidies for land purchase, with a view to helping to curb the proliferation of
                             unproductive smallholdings.
                            Transitioning to a society that has clear rules for reaching agreements on land
                       and for accessing land ownership requires an adequate definition and protection of
                       property rights. As there are currently various situations that impair legal certainty
                       over land tenure or ownership in Colombia, and a solution needs to be found that
                       takes account of realities in the country, without prejudice to the rules on land
                       access, the Government will form a group of three experts on land issues, who will
                       be given up to three months to make recommendations for regulatory and public
                       policy reforms that make it possible, within a short time frame and as soon as
                       possible, to:
                           • regularize the property rights of bona fide owners, occupants and tenants,
                             provided there is no dispossession or bad faith
             __________________
                   2
                       The term “family agricultural unit” is used as defined in article 38 of Act No. 160 of 1994.

17-06469                                                                                                                  15/277


                                                                                                                      A-333
         Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 412 of 686


S/2017/272

                     • guarantee the property’s social and ecological function
                     • facilitate access for men and women workers with insufficient or no land
                     • promote productive land use
                      Proposals for regulatory amendments to land laws and public policy should be
                 discussed with the sectors concerned, with a view to obtaining the broadest possible
                 consensus, prior to discussion in the Congress of the Republic.

         1.1.6   Inalienable and unattachable land
                       With a view to guaranteeing the well-being and quality of life of the
                 beneficiaries and avoiding the concentration of land distributed by means of free
                 allocation, full purchase subsidy or registered vacant land, such land will be
                 inalienable and unattachable for a period of seven years. Distributed land and land
                 acquired through the full purchase subsidy which, during this period, despite the full
                 purchase subsidy, ceases to be exploited by the beneficiaries (except in cases of
                 force majeure or fortuitous circumstance), or is used unlawfully, will revert to the
                 land bank. The social function of rural property and, in particular, family farming,
                 will be promoted and protected at all times.

         1.1.7   Restitution
                       The Government and FARC-EP both wish to reverse the effects of the conflict
                 and ensure that the land rights of the victims of dispossession and forced
                 displacement, and the communities are restored, and they will encourage the
                 voluntary return of displaced men and women. To that end, the measures agreed in
                 item 5 on victims will be implemented.

         1.1.8   Mechanisms to resolve conflicts concerning land possession and use and to
                 strengthen food production
                       With a view to contributing to the legalization and protection of property
                 rights, promoting appropriate land use, improving land planning and management,
                 preventing and mitigating disputes over use and possession, and, in particular,
                 resolving conflicts that jeopardize or limit food production, the Government will:
                     • Set up flexible, efficacious mechanisms for conciliation and dispute resolution
                       concerning land use and possession, aimed at guaranteeing the effective
                       protection of rural property rights; resolving disputes over land possession and
                       use rights; and, in general, promoting the legalization of rural property,
                       including traditional mechanisms and participatory intervention by
                       communities in dispute resolution. Furthermore, the national Government will,
                       to the same end, establish a new agrarian legal system that will enjoy
                       appropriate coverage and capacity across Colombia, with emphasis on
                       prioritized areas, and in conjunction with mechanisms that guarantee the rural
                       poor expeditious and timely access to justice, with legal advice and special
                       training for women regarding their rights and access to justice, together with
                       specific measures for overcoming barriers to the recognition and protection of
                       women’s rights over land. Participation by women and women’s organizations
                       in the various mechanisms created for conciliation and resolution of disputes
                       over land use and possession will be promoted.
                     • Create a high-level body within national Government jurisdiction, which will
                       be responsible for drawing up general guidelines for indicative land use
                       planning in order to coordinate, develop and harmonize sectoral policies,
                       taking into account land suitability, the common good and the territorial rural
                       development visions built within the framework of the participation bodies

16/277                                                                                                      17-06469



                                                                                                          A-334
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 413 of 686


                                                                                                               S/2017/272

                        that will have equal representation of men and women and the territorial
                        authorities. The design of the guidelines will take the following into account:
                        (1) socioenvironmental sustainability and the conservation of water resources
                        and biodiversity; (2) compatibility between the suitability of rural land and its
                        actual use; (3) the priority of food production for the country’s development,
                        allowing this to coexist with other economic activities and fostering increasing
                        self-sufficiency; (4) the specific social, cultural and economic features of the
                        territories. The foregoing is without prejudice to local authorities’ powers to
                        plan and guide the development of the territory in their jurisdiction and to
                        regulate the use, transformation and occupation of space in coordination with
                        the national authorities, within the framework of the formulation and approval
                        of territorial planning schemes and plans.
                      • Promote the effective use of participatory and decision-making spaces in the
                        planning of rural land use and territory management.
                      • Set up mechanisms for consensus-building and social dialogue between the
                        national, regional and local authorities, campesino, indigenous, black,
                        Afrodescendent, Raizal and Palenquero communities, in addition to o ther
                        communities where different ethnic and cultural groups coexist, and private -
                        sector enterprises doing business in rural areas, with a view to creating formal
                        spaces for discussion between actors with diverse interests, which enable a
                        common development agenda to be promoted, focusing on socioenvironmental
                        sustainability, the well-being of rural populations and economic growth with
                        equity.

           1.1.9   Creation and updating of the rural land register and rural property tax
                         With the aim of promoting appropriate, productive and sustainable use of the
                   land; creating an information system that can be used to promote comprehensive
                   rural development; enhancing effective collection of taxes by local authorities and
                   also social investment; promoting deconcentration of unproductive rural property;
                   and, in general, transparently legalizing land ownership, the national Government
                   will establish:
                      • A comprehensive and multi-purpose general land information system, which,
                        within a maximum of seven years, leads to the creation and updating of the
                        rural land register, including the registration of rural properties, and is
                        implemented within the framework of municipal autonomy. In fulfilment of
                        the principles of prioritization, well-being and quality of life, the land register
                        must provide early results in the prioritized zones, within the scope of the
                        agreements reached between the national Government and FARC -EP. The
                        system will include data disaggregated by sex and ethnicity, and will provide
                        information, inter alia, on the size and characteristics of the properties and
                        forms of title certification. The land valuation will be carried out by the
                        competent authority in accordance with the law.
                      • Technical, administrative and financial support for local authorities to enabl e
                        them to create, update and maintain the rural land register, as necessary.
                      • Guarantee of broad and effective citizen participation to ensure information
                        transparency. In any event, land registration matters pertaining to rural
                        communities will be resolved with the involvement of its members. At no time
                        will the agreements herein affect the rights acquired by indigenous and
                        Afrodescendent populations or other rural communities.
                      • A system so that local authorities have autonomy to effectively assess, charge
                        and collect the property tax, based on the up-to-date land register.

17-06469                                                                                                          17/277


                                                                                                              A-335
         Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 414 of 686


S/2017/272

                      • An appropriate regulatory framework to enable local authorities to set property
                        tax rates in accordance with the principles of progressiveness (an individual
                        who has more, pays more), fairness and social justice.
                      • Local authority incentives, which will include, where necessary, transfers to
                        municipal funds to enable said authorities to exempt the benefici aries of land
                        access programmes and small-scale producers from property tax.
                        The creation and comprehensive updating of the land register, and the
                  registration of rural property, will not only lead to a long -lasting improvement of
                  land registry information and processes, but will also aim to provide legal and social
                  certainty, especially for small and medium-sized rural property, and to benefit food
                  production and environmental harmony.

         1.1.10   Closure of the agricultural frontier and protection of reserve areas
                        To demarcate the agricultural frontier, protect areas of special environmental
                  interest and generate, for the neighbouring or occupying communities, livelihood
                  alternatives that maintain a balance between that which is good for the environment
                  and that which contributes to well-being and quality of life, under the principles of
                  rural community participation and sustainable development, the national
                  Government will:
                      • Within two years, implement an environmental zoning plan to define the
                        agricultural frontier and make it possible to update and, where necessary,
                        expand the inventory, and specify the use of areas requiring special
                        environmental management, such as: forest reserve areas, zones of high
                        biodiversity, fragile and strategic ecosystems, watersheds, moorland and
                        wetlands, and other water sources and resources, with a view to safeguarding
                        biodiversity and the population’s progressive right to water, and the promotion
                        of its rational use.
                      • In implementing the plan, the Government will take account of coexistence
                        and development projects and participation by rural organizations and
                        communities — both men and women — as a guarantee of the fulfilment of
                        the aims under this section, without prejudice to the community and
                        socioenvironmental interests and the common good.
                      • Provide support to rural communities currently living alongside or within
                        areas requiring the special environmental management described above,
                        working with them to structure plans for their development, including
                        resettlement programmes or programmes for community rehabilitation of
                        forests and the environment, which are compatible with and contribute to the
                        objectives of closing the agricultural frontier and preserving the environment,
                        such as: the provision of environmental services, with special
                        acknowledgement and appreciation of intangible cultural and spiritual assets,
                        and protecting the social interest; sustainable food production and silvo -
                        pastoral systems; reforestation; campesino reserve zones (ZRC) and, in
                        general, other sustainable forms of organization of the rural population and
                        campesino economy.
                      • In order to promote appropriate land use, as well as the new land registry
                        system and progressive property taxes (1.1.9), the Government will adopt
                        measures and create incentives as necessary to prevent, and promote solutions
                        for, conflicts between appropriate land use and actual use, taking into account
                        the environmental zoning plan referred to herein and the principle of well -
                        being and quality of life. Land appropriated from the forest reserve areas
                        mentioned in this Agreement will be allocated on a priority basis to


18/277                                                                                                       17-06469



                                                                                                           A-336
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 415 of 686


                                                                                                             S/2017/272

                        campesinos with insufficient or no land, via various forms of organization or
                        association, including the campesino reserve zones, which will contribute to
                        the closure of the agricultural frontier and the strengthening of the rural
                        economy and family farming.
                      • Campesino reserve zones are agricultural initiatives that contribute to
                        peacebuilding by guaranteeing the political, economic, social and cultur al
                        rights of campesino communities, development based on socio -environmental
                        and food sustainability, and reconciliation between Colombian citizens. The
                        national Government, in agreement with the various communities and taking
                        into account the principles of well-being and quality of life and participation
                        in the comprehensive rural reform, will promote access to land and the
                        planning of its use in the campesino reserve zones. This will involve providing
                        support for the plans for the development of both exis ting zones and those to
                        be set up, in response to initiatives of rural communities and organizations
                        deemed to be representative, in such a manner as to comply with the aims of
                        fostering the campesino economy, contributing to the closure of the
                        agricultural frontier, boosting food production and protecting forest reserve
                        areas. Active participation in the implementation of these development plans
                        by communities — both men and women — living in the campesino reserve
                        zones will be encouraged.
                      • In the context of the procedures for establishing campesino reserve zones,
                        which will be established by the competent authority in accordance with the
                        legislation in force, the Government will work with the communities
                        concerned to define the areas for each zone, taking into account the needs of
                        the campesinos who have started or wish to start procedures for setting up
                        such zones. The zones will be established alongside property titling
                        procedures.

            1.2    Territory-based development programmes
           1.2.1   Objective
                         The objective of the territory-based development programmes is to achieve
                   structural change in the countryside and the rural environment and to promote an
                   equitable relationship between rural and urban areas, with a view to guaranteeing:
                      • Well-being and quality of life for people living in rural areas — boys and girls,
                        men and women — by enabling them to exercise their political, economic,
                        social and cultural rights and by reversing the effects of poverty and conflict;
                      • The protection of the pluri-ethnic and multicultural richness of Colombia in
                        order that it might contribute to knowledge, the organization of life, the
                        economy, production and the relationship with nature;
                      • The development of the rural and family economy (based on cooperative,
                        mutual, communal, microbusiness and solidarity association systems) and of
                        the particular production methods of the indigenous, black, Afrodescendent,
                        Raizal and Palenquero communities, through comprehensive access to land
                        and to productive and social goods and services. The programmes will, with
                        equal emphasis, play a part in inter-ethnic and intercultural spaces, with a view
                        to making effective progress towards development and harmonious
                        coexistence;
                      • The development and integration of regions abandoned and laid to waste by
                        the conflict, providing progressive public investment agreed upon with the
                        various communities and aimed at achieving a convergence between the


17-06469                                                                                                        19/277


                                                                                                            A-337
         Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 416 of 686


S/2017/272

                      quality of rural and urban life, and strengthening links between cities and the
                      countryside;
                     • The recognition and promotion of community organizations, including rural
                       women’s organizations, enabling them to become protagonists in the structural
                       transformation of rural areas;
                     • Making the Colombian countryside a showcase of reconciliation where all men
                       and women work towards a common goal, namely peace, which is a
                       mandatory right and duty.

         1.2.2   Prioritization criteria
                       The process of structurally transforming the countryside must cove r all the
                 country’s rural areas. Priority will be given to the zones most urgently in need under
                 a territory-based development programme, which will enable the national plans set
                 up within the context of this Agreement to be implemented more quickly and wi th
                 greater resources. The prioritization criteria for the zones will be as follows:
                     • Poverty levels, in particular extreme poverty and unsatisfied needs;
                     • The degree to which the zone has been affected by the conflict;
                     • The weakness of administrative institutions and of management capacity;
                     • The presence of crops for illicit use and other unlawful economic activities.

         1.2.3   Action plans for regional transformation
                       In order to fulfil the objectives of the territory-based development
                 programmes, an action plan for regional transformation will be prepared for each
                 prioritized zone, which will include all levels of territorial planning and will be
                 prepared in collaboration with the local authorities and communities. The plans will
                 address the following:
                     • The territory-based approach to rural communities that takes into account the
                       socio-historical, cultural, environmental and productive characteristics of the
                       territories and their inhabitants, as well as their unique needs, which will vary
                       owing to their membership of vulnerable groups and depending on the
                       suitability of the land, so that sufficient public investment resources can be
                       deployed in harmony with the nation’s tangible and intangible assets.
                     • An objective diagnostic assessment, carried out with the participation of the
                       various communities — both men and women — which, using the
                       aforementioned territory-based approach, will take account of the needs in a
                       territory and the steps necessary to coordinate the various aspects, with cle ar,
                       precise targets that will allow for the structural transformation of living and
                       production conditions.
                        The National Development Plan will encompass the priorities and goals of the
                 territory-based development programmes.

         1.2.4   Participation mechanisms
                       Active participation by the communities — both men and women — in
                 conjunction with the territorial authorities, is the basis of the territory -based
                 development programmes. For that purpose, mechanisms will be set up at the
                 different territorial levels, to guarantee citizen participation in the competent
                 authorities’ decision-making process, so as to implement what was agreed in the
                 comprehensive rural reform. These mechanisms will have community


20/277                                                                                                       17-06469



                                                                                                           A-338
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 417 of 686


                                                                                                             S/2017/272

                   representation, including the participation of rural women and their organizations,
                   and support from supervisory bodies to:
                       • Define priorities for the implementation of national plans (roads, irrigation,
                         infrastructure, services, etc.) in the territory, in accordance with the
                         population’s needs;
                       • Guarantee community involvement in the execution of the works and their
                         upkeep;
                       • Establish project follow-up and oversight mechanisms.
                         The participation mechanisms created for the development of the territory -
                   based development plans seek to strengthen citizen participation in decisions
                   affecting them under the Constitution, promote solidarity associations and
                   invigorate local democracy. In no way are they intended to limit the executive
                   powers of elected officials or the powers of collegiate bodies (Congress, c ouncils
                   and assemblies). In the context of the territory-based development programmes, the
                   general characteristics and timeframes will be explicitly defined to ensure the
                   proper functioning of these participation mechanisms.

           1.2.5   Means
                       The territory-based development programmes will be the implementation
                   mechanism in the prioritized zones for the various national plans arising from the
                   Agreement.
                          The national Government will provide the resources needed for the design and
                   implementation of the action plans for structural transformation, in conjunction with
                   territorial bodies.

           1.2.6   Follow-up and evaluation
                         The action programmes and plans for regional transformation in each
                   prioritized zone will include local, regional and national follow -up and evaluation
                   mechanisms as part of the general verification and follow -up mechanisms referred
                   to under item 6, to ensure that what is agreed on is implemented and delivered.

            1.3    National plans for comprehensive rural reform
                        The central objective of the national plans for comprehensive rural reform is,
                   on the one hand, the eradication of poverty and inequality to fo ster well-being
                   among the rural population, and on the other hand, integration and closure of the
                   gap between the countryside and the city. In accordance with this Agreement, the
                   competent authorities will draw up and implement the national plans in the te rritory.
                          Poverty is not overcome by simply improving family incomes, but by ensuring
                   that boys, girls, men and women have adequate access to public goods and services.
                   This is the basis of a decent life. Thus, overcoming poverty in rural areas depends,
                   first and foremost, on the joint action of the national plans for comprehensive rural
                   reform, which over a 15-year transition phase will eradicate extreme poverty, reduce
                   rural poverty in all its dimensions by 50 per cent, reduce inequality and create a
                   trend towards convergence, at a higher level, of the quality of life in towns and
                   cities and in rural areas. The framework plan must guarantee maximum efforts in
                   fulfilment of the national plans over the next five years. To overcome poverty,
                   specific and differentiated measures will be implemented to meet the specific needs
                   of rural women and to achieve effective equality of opportunities between men and
                   women.



17-06469                                                                                                        21/277


                                                                                                            A-339
         Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 418 of 686


S/2017/272


         1.3.1   Infrastructure and land improvement
     1.3.1.1     Road infrastructure:
                       With the aim of achieving regional integration and access to social services
                 and markets, favourably influencing food prices to guarantee the right to food and
                 raising the income level of campesino communities, the national Government will
                 draw up and implement a national tertiary road plan, based on the following criteria:
                    • Active community participation, by both men and women, in the prioritization,
                      implementation and monitoring of the works.
                    • Technical assistance and the promotion of the organizational capabilities of
                      communities, to guarantee the upkeep and sustainability of the works.
                    • Stimulation of the local economy, giving priority to the hiring of male and
                      female workers and the acquisition of local materials.
                    • Promotion and application of diverse technological solutions.
                    • The importance of guaranteeing the sustainability of socioenvironmental
                      conditions.

     1.3.1.2     Irrigation infrastructure
                       With the aim of promoting family farm production and the campesino
                 economy in general, by guaranteeing democratic and environmentally sustainable
                 access to water, the national Government will draw up and implement a national
                 irrigation and drainage plan for the campesino, family and community-based
                 economy. Implementation of the plan will be based on the following criteria:
                    • Promotion and application of appropriate technological irrigation and drainage
                      solutions for the campesino, family and community-based economy, in
                      accordance with the particular features of the various zones, their rural
                      productive project and the communities themselves.
                    • Rehabilitation of the irrigation infrastructure for the campesino, family and
                      community-based economy.
                    • Assisting user associations in the design and creation of irrigation and
                      drainage projects.
                    • Technical assistance and promotion of the organizational capabilities of
                      communities to guarantee the upkeep, administration and economic and
                      environmental sustainability of the irrigation and drainage projects.
                    • Promotion of appropriate practices for the use of water in irrigation.
                    • Preparatory measures to mitigate climate change risks.
     1.3.1.3     Electricity and connectivity infrastructure
                       With the aims of ensuring the conditions for a decent quality of life and of
                 improving connectivity, the national Government will design and implement a
                 national rural electrification plan and a national rural connectivity plan, based on
                 the following criteria:
                    • Expansion of electrical coverage.
                    • Promotion and application of appropriate technological solutions for electric
                      power generation, in accordance with the particular features of the rural
                      environment and the various communities.



22/277                                                                                                     17-06469



                                                                                                         A-340
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 419 of 686


                                                                                                              S/2017/272

                       • Technical assistance and promotion of the organizational capabilities of
                         communities to guarantee the upkeep and sustainability of the works.
                       • Training in the appropriate use of energy to guarantee its sustainability.
                       • Installation of the infrastructure needed to guarantee high -speed internet
                         access in municipal capitals.
                       • Provision of community Internet access solutions for population centres.

           1.3.2   Social development: health, education, housing, poverty eradication
      1.3.2.1      Health
                        To bring the supply of health services closer to the communities, especially for
                   vulnerable groups and individuals, strengthen the infrastructure and quality of the
                   public network in rural areas and improve the timeliness and relevance of service
                   provision, the national rural health plan will be created and implemented, under the
                   following criteria:
                       • Construction of and improvements to infrastructure on the basis of a broad,
                         participatory assessment, making it possible to reach the greatest number of
                         users in each region, provision of equipment, including the adoption of new
                         technologies to provide higher levels of care (e.g. telemedicine), and the
                         availability and long-term presence of qualified staff.
                       • Adoption of a differential and gender-sensitive approach that takes account of
                         the health requirements of women, over their life cycle, including measures to
                         address sexual and reproductive health, psycho-social care and special
                         measures for pregnant women and children in the areas of prevention, health
                         promotion and treatment.
                       • Creation of a special public health model for dispersed rural areas, with the
                         emphasis on prevention, which will provide a service in the home or in the
                         workplace.
                       • A system of ongoing follow-up and evaluation to guarantee the quality and
                         suitability of the service.

      1.3.2.2      Rural education
                         To provide a comprehensive service for early childhood, guarantee the
                   coverage, quality and relevance of education, eradicate illiteracy in rural areas, help
                   the younger generation to remain part of the production sector in rural areas and
                   encourage regional academic institutions to become involved in rural development,
                   the national Government will draw up and implement a special rural education plan.
                   Implementation of the plan will be based on the following criteria:
                       • Universal coverage with comprehensive early childhood care.
                       • Flexible preschool, primary and secondary education models adapted to the
                         needs of communities and of the rural environment, with a differential
                         approach.
                       • The construction, reconstruction, improvement and adaptation of the rural
                         educational infrastructure, to include the provision and ongoing presence of
                         qualified teaching staff and access to information technologies.
                       • Guarantee of free education at the preschool, primary and secondary levels.




17-06469                                                                                                         23/277


                                                                                                             A-341
         Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 420 of 686


S/2017/272

                  • Improvement of the conditions of access of boys, girls and adolescents to the
                    education system and assistance in enabling them to continue their education
                    through the free provision of materials, textbooks, school meals and transport.
                  • Provision of recreation, culture and sports programmes and infrastructure.
                  • Incorporation of technical agricultural training into secondary school
                    education (grades ten and eleven).
                  • Provision of scholarships and grants for the poorest rural men and women to
                    gain access to technical, technological and university training, to include
                    subsistence funds, where relevant.
                  • Promotion of vocational training for women in disciplines that are not a
                    traditional female preserve.
                  • Implementation of a special programme for eradicating illiteracy in rural
                    areas.
                  • Strengthening and promotion of research, innovation and scientific and
                    technological development for the agricultural sector in areas such as agro -
                    ecology, biotechnology and soil science.
                  • Gradual increase in technical, technological and university places in rural
                    zones, with fair access for both men and women, including persons with
                    disabilities. Special measures will be implemented to provide incentives for
                    rural women to access and continue in education.
                  • Promotion of greater supply of technical, technological and university training
                    in subject areas related to rural development.

     1.3.2.3   Housing and drinking water
                    With the aim of guaranteeing decent living conditions for rural inhabitants, the
               national Government will draw up and implement a national plan for building and
               improving rural public housing. Implementation of the plan will be based on the
               following criteria:
                  • Application of appropriate housing solutions adapted to the particular features
                    of the rural environment and of the communities. Men and women will have
                    equal access to these solutions.
                  • Promotion and application of appropriate technological solutions (local
                    pipelines and individual solutions) to guarantee access to drinking water and
                    wastewater management.
                  • Granting of subsidies for construction and improvement of housing,
                    prioritizing those in extreme poverty, victims, beneficiaries of the land
                    distribution plan and women heads of household. The amounts of the non -
                    repayable subsidy, which may cover the full cost of the housing solution, will
                    be established according to construction costs and requirements in each region,
                    with a view to guaranteeing decent housing conditions.
                  • Active participation of the communities — both men and women — in
                    defining housing solutions and in project implementation.
                  • Technical assistance and enhancement of the organizational capabilities of the
                    communities to ensure the upkeep, operation and sustainability of solutions
                    providing water access and wastewater management.
                  • Promotion of appropriate practices for the use of drinking water.



24/277                                                                                                   17-06469



                                                                                                       A-342
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 421 of 686


                                                                                                             S/2017/272


           1.3.3   Measures to stimulate agricultural production and the cooperative and
                   solidarity-based economy. Technical assistance. Subsidies. Credit. Income
                   generation. Marketing. Formalization of employment.
      1.3.3.1      Measures to stimulate the cooperative and solidarity-based economy
                         With the aim of promoting different associative forms of work for, or between,
                   small and medium-sized producers, based on solidarity and cooperation, which
                   promote economic independence and organizational capacity, especially among
                   rural women, and which strengthen the ability of small producers to access goods
                   and services, market their goods, and, in general, improve their living, working and
                   production conditions, the national Government will draw up and implement a
                   national plan to promote the rural cooperative and solidarity-based economy.
                   Implementation of the plan will be based on the following criteria:
                      • Mentoring and technical and financial support for rural communities — both
                        men and women — in the creation and strengthening of cooperatives,
                        solidarity-based and community associations and organizations, especially
                        those connected with food production and supply and, in particular, organic
                        and agro-ecological production, and women’s organizations.
                      • Strengthening of productive capacities and the conditions providing access to
                        rural development instruments (means of production, technical assistance,
                        training and qualifications, credit and marketing, inter alia).
                      • Measures to stimulate the solidarity-based and cooperative economy as a
                        means of channelling resources and services to the rural population.
                      • Support and adapted measures to assist community organizations and
                        associations in managing infrastructure and equipment projects (roads,
                        housing, health, education, water and basic sanitation, irrigation and drainage).

      1.3.3.2      Technical assistance
                        With the aim of strengthening production capacities in the rural, family and
                   community-based economy to develop productive projects and promote
                   technological innovation, the national Government will design and implement a
                   national plan for comprehensive technical and technological assistance and research
                   incentives. Implementation of the plan will be based on the following criteria:
                      • Guaranteed provision of comprehensive technical and technological assistance
                        (advances in terms of technical-productive, organizational, social,
                        management, administration, information technology, finance, marketing and
                        training aspects) for production in the rural, family and community -based
                        economy in a decentralized manner. Comprehensive technical and
                        technological assistance is a free-of-charge public service for men and women
                        who benefit from the land bank and for small-scale producers, with priority
                        being given to women heads of family, and will include a progressive subsidy
                        for medium-scale producers.
                      • Regulation and supervision of the quality of the technical and technological
                        assistance service, including a system of participatory and community -based
                        monitoring and evaluation that will involve female participation.
                      • Linkage of technical and technological assistance with the results of
                        agricultural research and innovation processes, including the use of
                        information and communication technologies.
                      • Promotion and protection of native seeds and seed banks, without restricting
                        or imposing other types of seeds such as enhanced, hybrids and others, so that

17-06469                                                                                                        25/277


                                                                                                            A-343
         Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 422 of 686


S/2017/272

                    communities (both men and women) can access optimal planting materials
                    and, on a participatory basis, contribute to their improvement by incorporating
                    their own knowledge, as well as the strict socioenvironmental and health
                    regulation of genetically modified crops to promote the common good. These
                    measures will be implemented in the context of the Government’s unwavering
                    duty to adopt measures and use the necessary tools to safeguard genetic
                    heritage and biodiversity as part of the nation’s sovereign resources.

     1.3.3.3   Subsidies, income generation and credit
                     In addition to the subsidies that the national Government will grant to the
               rural, family and community-based economy through the plans and programmes on
               land distribution, technical assistance, housing, infrastructure and, in general, all the
               social goods and services falling under the heading of comprehensive access, the
               Government will design and implement a plan for supporting and consolidating
               income generation in the rural, family and community-based economy and among
               low-income medium-scale producers. The plan will also be designed to enable
               women to overcome barriers preventing them from gaining access to finance. The
               plan will be implemented on the basis of the following criteria:
                   • Provision of non-repayable seed funding that will enable the successful start -
                     up of production projects for the beneficiaries of land distribution.
                   • Promotion of revolving agricultural funds for associations of small and
                     medium-scale low-income producers.
                   • Adoption of a system of guarantees to facilitate access to agricultural credit by
                     the rural family and community-based economy.
                   • In light of the agreements set out in 1.1.6 on inalienable and non -attachable
                     land, the provision of soft, flexible, rapid and subsidized credit lines for the
                     rural, family and community-based economy, and complementary activities,
                     with progressive subsidies for medium-scale low-income producers, aimed at
                     supporting the right to nutrition, the restructuring of production and the
                     creation of added value. Subsidized credit lines for land purchase will be
                     granted exclusively to small-scale producers.
                   • Promotion of subsidized harvest insurance for the agricultural produce of the
                     rural, family and community-based economy in all its forms.
                   • Fostering of an all-risk management culture.
                   • Alongside subsidized credit manuals, comprehensive information and
                     mentoring will be provided as a priority to small-scale rural producers in the
                     use of portfolio normalization mechanisms, enabling them to resume
                     production on their landholdings in the campesino, family and community -
                     based economy, with a view to safeguarding their livelihood.

     1.3.3.4   Marketing
                    With the aim of guaranteeing suitable conditions for marketing goods arising
               from the production of the campesino, family and community-based economy and
               improving their availability as a guarantee of the right to nutrition, the national
               Government will draw up and implement a national plan for the marketing of
               products of the campesino, family and community-based economy, which will
               include affirmative actions to promote the economic empowerment of rural women.
               Implementation of the plan will be based on the following criteria:
                   • Promotion of solidarity-based associations, including those of rural women,
                     for marketing purposes, which will provide information and logistics,

26/277                                                                                                       17-06469



                                                                                                           A-344
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 423 of 686


                                                                                                           S/2017/272

                     administer storage centres and promote the produce of the countryside, with
                     special attention being given to prioritized areas, in order to gradually
                     minimize middlemen, reduce the final price charged to the consumer,
                     encourage direct relationships between producers and consumers, and create
                     conditions for guaranteeing higher incomes for producers.
                    • Financing or co-financing of storage centres for the food produced in the
                      campesino, family and community-based economy, which address the
                      particular features and needs of the region and encourage organized
                      communities to run the storage centres.
                    • In towns and cities, promotion of markets for the produce of the campesino,
                      family and community-based economy.
                    • Promotion of links between small-scale rural production and other production
                      models, which may be vertical or horizontal, and on different scales,
                      depending on country/town integration, for the benefit of the various
                      communities — both men and women — and to add value to production.
                    • The design and gradual implementation of a public procurement mechanism to
                      meet the demand from institutional entities and programmes which, in a
                      decentralized fashion, will foster local production in order to support the sales
                      and market absorption of the produce of the campesino, family and
                      community-based economy.
                    • Implementation for producers of a regional price information system based on
                      information and communications technologies.

      1.3.3.5   Formalization of rural employment and social protection
                      The Government will do its utmost to strengthen the social security and
                protection system for the rural population, with a differentiated approach that takes
                into account the situation of women in particular. On the basis of the International
                Labour Organization regulations, to which Colombia is party, and with a view to
                safeguarding decent employment and the rights of men and women workers in rural
                areas, and their social protection (covering old age and maternity benefits, and
                occupational risks), the Government will draw up and implement the progressive
                plan for social protection and safeguarding of the rights of rural workers.
                     The aim of the plan will be to provide decent rural working conditions through
                the full application, by means of workplace inspections, of the regulations
                governing employment contracts, length of the working day, remunera tion and
                contract regulation, taking account of case-law developments in favour of workers
                and the applicable international standards of the International Labour Organization
                concerning labour in general and rural labour in particular, to effectively safeg uard
                the fundamental right to work for both men and women on an equal basis.
                Implementation of the plan will be based on the following criteria:
                    • Campaigns to eradicate child labour and immediate measures to eradicate its
                      worst forms.
                    • Guaranteed social protection through a regular economic benefit for workers
                      in rural areas of retirement age, and an occupational risk subsidy proportionate
                      to individual savings, which will include a State subsidy.
                    • Measures to promote worker organization in rural areas through solidarity- and
                      cooperation-based associations, to facilitate access to State services targeting
                      worker well-being.
                    • Promotion of the recruitment of persons with disabilities.

17-06469                                                                                                      27/277


                                                                                                          A-345
         Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 424 of 686


S/2017/272

                    • Promotion of the recruitment of women in non-traditional areas of production.
                    • Training for agricultural men and women workers and businesses in the area of
                      employment rights and obligations, and promotion of the culture of job
                      formalization.
                    • Strengthening of the fixed labour inspection system and creation of a mobile
                      system in rural areas to enable workers to demand their employment rights and
                      to adequately handle employment disputes.
                    • The environmentally and socially sustainable plans and progra mmes to be
                      implemented in rural areas will be developed in collaboration with the
                      workforce in communities in the zone — both men and women. Employment
                      conditions under these programmes will be compliant with international and
                      national regulations and will be governed by the principles of dignity and
                      fairness.
                    • Extension of programmes for effective protection from the economic risk of
                      old age to the elderly rural population in extreme poverty which is not covered
                      by the social security system, taking account of the special needs of older
                      women.
                    • Promotion of schemes for protection during pregnancy, childbirth and
                      breastfeeding, as well as newborn health services, by gradually extending the
                      coverage and enhancing the quality of the family health and sub sidy systems,
                      with special emphasis on rural working women.

     1.3.3.6     Associations
                       The Government will encourage and promote associations, productive chains
                 and partnerships between small, medium and large-scale producers, and also with
                 processors, traders and exporters, to guarantee large-scale, competitive production
                 that forms part of value-added chains that help improve the living conditions of
                 rural inhabitants in general and small producers in particular. To that end, the
                 Government will provide technical, legal and economic assistance (credit or
                 financing) to small producers to underpin balanced and sustainable projects in the
                 family and associative economy.

         1.3.4   System for gradually guaranteeing the right to food
                       In fulfilment of the obligation to progressively guarantee the human right to
                 healthy, nutritious and culturally appropriate food, with the aim of eradicating
                 hunger and enhancing the availability of, access to and consumption of nutritious
                 food in sufficient qualities, the Government will establish a special system to
                 gradually guarantee the right to food for the rural population.
                       Food and nutrition policy in rural zones is based on the gradual increase in
                 food production, income generation and, in general, the creation of conditions of
                 well-being based on national plans for access to land, infrastructure, irrigation,
                 housing and drinking water, technical assistance and training, marketing, credit, the
                 promotion of partnerships based on solidarity and coo peration, and other plans set
                 out in this Agreement. This policy acknowledges the fundamental role played by
                 rural women in helping to guarantee the right to food.
                       All national plans must be cross-cutting and in line with the proposed food and
                 nutrition policy objectives, and must be implemented in the territories on the basis
                 of a system that takes account of the following criteria:
                    • The development of departmental and local plans concerning culturally
                      appropriate food and nutrition, with active participation by the communities,

28/277                                                                                                     17-06469



                                                                                                         A-346
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 425 of 686


                                                                                                          S/2017/272

                     society, the national Government and departmental and municipal
                     governments, with a view to implementing the measures and establishing
                     targets in the field.
                    • The establishment of departmental and municipal food and nutrition councils,
                      with representatives from the Government and broad representation of society
                      and communities — both men and women — with the aim of proposing and
                      participating in the definition of guidelines for designing and implementing
                      food and nutrition policies through departmental and local plans, mobilizing
                      resources in the region, monitoring risk and monitoring the fulfilment of
                      targets.
                    • The creation of a National Food and Nutrition Council composed of national,
                      departmental and municipal authorities and representatives (both male and
                      female) selected from the departmental and municipal councils, which will
                      propose and participate in defining food policy guidelines, coordinate
                      departmental and local plans, report on and monitor risk and monitor goals on
                      a national level.
                    • The development of programmes to combat hunger and malnutrition, with
                      national coverage, especially for the destitute rural population, pregnant and
                      breastfeeding women, girls and boys and older adults. These programmes will
                      include emergency plans for the most vulnerable rural population and those
                      living in extreme poverty.
                    • The adoption of support systems to strengthen, develop and underpin
                      production and the domestic market, which include technical and scientific
                      assistance and are designed to enhance the environmentally and socially
                      sustainable skill level of the campesino, family and community -based
                      economy, thereby contributing to self-sufficiency and self-supply.
                    • The promotion of local and regional markets close to thos e who produce and
                      consume, which improve conditions of access to and availability of food in
                      rural areas of the country.
                    • The implementation of campaigns designed to promote the production and
                      consumption of highly nutritious food products, the correct handling of food
                      and the adoption of good eating habits, which take specific territorial features
                      into account and promote the production and consumption of Colombian
                      foods.
                    • In addition, the provision of conditions and incentives to promote   production
                      and marketing, including, where necessary, direct support to          strengthen
                      production with the aim of avoiding or minimizing the negative       impacts of
                      economic globalization and trade liberalization in the campesino,    family and
                      community-based economy.

           2.   Political participation: a democratic opportunity for peacebuilding
                     The Government and FARC-EP consider that:
                      In the context of the end of the conflict, peacebuilding and consolidation
                requires an expansion of democracy to allow new political forces to emerge, to
                enrich debate and discussion on the major problems confronting the nation, thereby
                strengthening pluralism and thus the representation of different visions and interests
                in society, with due safeguards for participation and political inclusion. It is
                important to expand and to qualify democracy as a prerequisite for achieving solid
                foundations for forging the peace.



17-06469                                                                                                     29/277


                                                                                                         A-347
         Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 426 of 686


S/2017/272

                   Peacebuilding is a task for society as a whole and requires the involvement of
              everyone without distinction. As a result, it is necessary to encourage participation
              and decision-making by all sectors of Colombian society. Peacebuilding is a right
              and also a mandatory duty, forming the basis for setting Colombia on the road to
              peace with social justice and reconciliation, heeding its people’s clamour for peace.
              This includes strengthening social organizations and movements and providing
              more robust spaces for involvement to enable citizens to participate in a positive
              and effective way, and thus invigorate and enhance democracy.
                    Considering that women face greater social and institutional barriers to
              political participation, as a result of deep-rooted discrimination and inequality,
              structural conditions of exclusion and subordination, there will be significant
              challenges in guaranteeing their right to participation. Addressing and transforming
              these historical conditions will involve developing firm measures that will guarantee
              women’s participation in the various areas of political and social representation. To
              that end, the situation and condition of women in their specific contexts need to be
              recognized.
                   The signing and implementation of the Final Agreement will help to extend
              and deepen democracy by resulting in the laying down of arms and the outlawing of
              violence as a method of political action for each and every Colombian citizen, in
              order to make the transition to a country where democracy rules, with full
              guarantees for those taking part in politics and thereby opening up new
              opportunities for participation.
                    Consolidating peace entails guaranteeing pluralism by facilitating the
              establishment of new political parties and movements that will contribute to debate
              and to the democratic process and will involve sufficient guarantees for the exercise
              of political opposition and genuine power alternatives. In the end-of-conflict
              scenario, democracy needs stronger safeguards for political participation.
                   Peace consolidation also requires the promotion of coexistence, tolerance and
              non-stigmatization, ensuring conditions of respect for democratic values and hence
              greater respect for those exercising political opposition.
                    Those guarantees will be based on a fairer distribution of public resources
              allocated to political parties and movements and a more transparent electoral
              process. There will have to be a series of immediate measures, especially in the
              regions where risks and threats persist, and also a comprehensive review of the
              electoral system and the composition and functions of the electoral authorities. In
              addition, there will have to be greater guarantees for the exercise of political
              opposition.
                    The review and modernization of the electoral system must provide for greater
              citizen participation in the electoral process. This, in turn, requires inclusive
              measures to facilitate exercise of that right, especially in remote areas or in areas
              affected by the conflict and neglect, taking account of the specific difficulties faced
              by women in such areas to exercise this right.
                     Peacebuilding further requires citizen mobilization and participation in public
              affairs and, in particular, in the implementation of this Agreement. This involves,
              first, the strengthening of guarantees and capacities, so that male and female
              citizens alike, brought together in different social and political movements and
              organizations, can carry on their activities and thereby contribute to the expr ession
              of the interests of a pluralistic, multicultural society through different means,
              including social protest.




30/277                                                                                                    17-06469



                                                                                                        A-348
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 427 of 686


                                                                                                                S/2017/272

                         To strengthen the participation of women as citizens, their social agendas have
                   to be appreciated and their contribution to public life as political subjects has to be
                   recognized, especially in terms of promoting and defending their rights.
                         Moreover, citizen participation in the discussion of development plans, public
                   policies and, in general, matters affecting the community will have a dir ect impact
                   on the decision-making of the relevant public authorities and corporations. Thus,
                   citizen participation will become a genuine complementary force and, at the same
                   time, a mechanism of control of the political representation and public
                   administration system.
                         The promotion of both political pluralism and social organizations and
                   movements, particularly those involving women, young people and other sectors
                   excluded from political activity, and of democratic debate in general, requires new
                   modes of dissemination to give parties, organizations and communities involved in
                   peacebuilding access to broadcasting media at the national, regional and local
                   levels.
                         In addition, in a transition phase, peacebuilding requires the territories most
                   affected by the conflict and neglect to have greater representation in the Congress of
                   the Republic to ensure the political inclusion of those territories and their people
                   and also the representation of their interests.
                         Similarly, measures are needed to create the conditions and to provide
                   guarantees for the organizations that took up arms to be converted into political
                   movements or parties, and to play an active part in the shaping, exercising and
                   control of political power so that their proposals and projects can constitute a power
                   alternative.
                         To fulfil all the foregoing, the necessary institutional adjustments and reviews
                   will be made, leading to full political and citizen participation by all political and
                   social sectors, thereby tackling the challenges of peacebuilding.

            2.1.   Rights and full guarantees for the exercise of political opposition in general
                   and, in particular, for the new movements that emerge following the signing of
                   the Final Agreement. Access to the media.
           2.1.1   Rights and guarantees for the exercise of political opposition in general
                         Political activity is not limited exclusively to participation in the political and
                   electoral system, and for that reason the creation of spaces for democracy an d
                   pluralism in Colombia requires acknowledgement not only of the opposition role of
                   political parties and movements but also of the forms of action open to social and
                   popular organizations and movements that may, in the future, act in opposition to
                   the policies of the national Government and departmental and municipal authorities.
                         In that regard, defining the guarantees concerning opposition requires a
                   distinction to be made between political opposition exercised within the political
                   and representative system and activities of social and popular movements or
                   organizations that could act in opposition to the policies of the national Government
                   and departmental and municipal authorities.
                        In the case of political parties and movements that declare themselve s to be in
                   opposition, safeguards will be enshrined in a statute, whilst in the case of the
                   aforementioned social and popular organizations or movements it is necessary not
                   only to guarantee the full exercise of rights and freedoms, including that of
                   opposition, but also to promote and facilitate spaces in which demands can be
                   addressed.



17-06469                                                                                                           31/277


                                                                                                               A-349
         Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 428 of 686


S/2017/272


     2.1.1.1     Statute of guarantees for the exercise of political opposition
                       The exercise of political opposition is a cornerstone of the process of building
                 a broad-based democracy, peace with social justice and national reconciliation,
                 particularly in the wake of the signing of a Final Agreement that will provide the
                 space for new political parties and movements requiring full guarantees for their
                 political activity.
                       To move towards fulfilling the constitutional obligation (article 112) to fully
                 regulate the rights of political parties and movements that declare themselves in
                 opposition to the Government, political parties and movements with legal status will
                 be convened in a commission to define the guidelines of the statute of guarantees
                 for political parties and movements that declare themselves in opposition. In
                 addition, the following political groups representing the opposition will be
                 convened to the commission: Marcha Patriótica and Congress of the Peoples, along
                 with two experts designated by FARC-EP. The commission will create spaces or
                 mechanisms to receive inputs and proposals from other political groupings wishing
                 to participate in the discussion. Care will be taken to ensure that the parties,
                 movements and other groups called to the commission include female
                 representation. The Commission will hold an event to facilitate involvement by
                 spokespersons from the most representative social organizations and movement s,
                 experts and academics, and others. On the basis of these guidelines, the national
                 Government will draft a bill, with the assistance of delegates from the Commission
                 of political parties and movements, which will be presented for debate within
                 Congress no later than three months after the Commission submits its
                 recommendations.

         2.1.2   Security guarantees for political activity
                       As part of a modern, qualitatively new concept of security that, in the context
                 of the end of the conflict , is based on respect for human dignity, the promotion of
                 and respect for human rights, and the defence of democratic values, particularly the
                 protection of the rights and freedoms of those engaging in political activity, and
                 especially those who, after the armed conflict has ended, become members of the
                 political opposition and thus have to be recognized and treated as such, the national
                 Government will set up a new comprehensive security system for political activity.
                       In an end-of-conflict scenario, the maximum possible guarantees for political
                 activity have to be established, thereby using democracy as a vehicle for the
                 settlement of disputes and conflicts, contributing decisively to the creation of a
                 climate of coexistence and reconciliation.
                      The comprehensive security system is conceived within the context of
                 guarantees of rights and freedoms, and it seeks to ensure the promotion and
                 protection of individuals, and respect for life and freedom of thought and opinion,
                 thereby strengthening and consolidating democracy.
                       This new comprehensive security system for political activity must help to
                 create and to guarantee a culture of coexistence, tolerance and solidarity that
                 dignifies political activity and offers guarantees to prevent any form of
                 stigmatization or persecution of leaders by reason of their political activities, free
                 opinion or opposition. Measures will be adopted to prevent the promotion of
                 concepts of security which, under any pretext, conflict with the objectives of the
                 system — namely protection of the life of persons engaging in political activity and
                 their non-stigmatization for their political ideas and activities. The new system will
                 include special measures for women, including a higher valuation of their
                 involvement in public life.


32/277                                                                                                      17-06469



                                                                                                          A-350
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 429 of 686


                                                                                                            S/2017/272

                     The new system will, within State institutions, political parties and
                movements, social organizations and movements and communities in general,
                promote a culture of respect for difference and an interest in the prevention of
                violence against politically active persons.
                      The system will include a robust internal control mechanism that will
                guarantee the suitability of officials and make it possible to prevent and, if
                necessary, penalize any conduct in conflict with the rights of the individuals that it
                is called upon to protect.
                      The system will be structured in keeping with a concept of security that
                focuses on the individual, is based on the principles of sovereignty, non -intervention
                and free determination of peoples, and that allows security measures to be
                established in conjunction with measures aimed at the development and well -being
                of individuals and groups covered by this Agreement. It will also adopt a differential
                and gender-sensitive approach.
                      Furthermore, the Government will strengthen, concentrate and imp lement its
                full institutional capacity and deploy a multi-dimensional approach to prevent,
                dismantle and neutralize any possible source of violence against persons engaging
                in political activity. It will also take all necessary steps to ensure that there i s no
                resurgence of paramilitary groups (see 3.4).

      2.1.2.1   Comprehensive security system for political activity
                      Under the precepts set forth above, the national Government will establish a
                comprehensive security system for political activity, understa nding security as a
                democratic value and adopting a humanistic approach that must inspire Government
                actions. The system must effectively guarantee the rights and freedoms of persons
                engaging in political activity within the framework of democratic rules.
                     The system will include the following elements:
                     (a)   Appropriate regulations and institutions:
                    • Creation of a high-level unit, which will:
                        – Establish a security system for political activity and guarantee its
                          implementation, functioning and supervision.
                        – Be accountable to the Office of the President of the Republic and
                          establish mechanisms for ongoing dialogue with political parties and
                          movements, especially those in opposition and the new movement arising
                          from the transition of FARC-EP to legal political activity. The
                          mechanisms will include, inter alia, a system of planning, information
                          and monitoring, as well as a follow-up and evaluation commission (see
                          paragraph (d). The unit will promote effective dialogue with women.
                        – Oversee the functioning of the system and serve as the primary link with
                          other State institutions, such as the Office of the Ombudsperson, the
                          Public Prosecution Department (Fiscalía) and the Attorney-General’s
                          Office (Procuraduría)
                    • A review of the regulatory framework to increase the penalties for crimes
                      against persons engaging in political activity.
                    • Strengthening of investigative and judicial capabilities for prosecuting anyone
                      who commits an offence against persons engaging in political activity. A
                      specialization process will be carried out in the investigation and indictment
                      stage to increase institutional capacity for combating impunity.


17-06469                                                                                                       33/277


                                                                                                           A-351
         Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 430 of 686


S/2017/272

                  (b)   Prevention:
                 • Early warning system:
                     – The system will have a territorial, differential and gender -sensitive
                       approach.
                     – The Government will have sufficient funding for the proper and
                       comprehensive functioning of this early warning system.
                 • Preventive security deployment:
                     – The concept of comprehensive territorial control that includes engaging
                       men and women citizens in the regions to assist in the protection of those
                       involved in political activity, within the context of the peacebuilding
                       process.
                 • An inclusive and auditable coordination system.
                  (c)   Protection:
                 • A specialized protection programme for members of the new political
                   movement arising from the transition of FARC-EP to legal political activity, to
                   be agreed upon between FARC-EP and the Government.
                 • Specialized protection, based on a risk assessment, for persons elected by
                   popular vote, those who declare themselves in political opposition, and the
                   men and women leaders of political parties and movements. For the purposes
                   of their participation in politics, the assessment will take into consideration the
                   specific risks that these people face.
                 • The risk assessment will be defined promptly and will be the responsibility of
                   a unit within the system that will provide input to enable the Government to
                   take pertinent measures. The unit will have regional and local capabilities and
                   will include representation from the new political movement arising from the
                   transition of FARC-EP to legal political activity, with which decisions and
                   actions will be coordinated.
                 • The Government will have the resources needed to protect the integrity of
                   leaders, men and women who take part in political activity, with particular
                   attention to their specific needs.
                  (d)   Evaluation and follow-up:
                 • An inter-agency planning, information and monitoring system, with
                   representation from the political parties and movements, will be set up to
                   evaluate performance and results and to adapt strategy and procedures in order
                   to guarantee conditions of security in political activity. The system will
                   include specific information on risks and threats concerning political
                   participation and the political, social and community representation of women.
                   The system will be permanently monitored by international humanitarian
                   organizations in agreement with the new parties or movements arising in the
                   wake of the signing of the Final Agreement and all other political parties and
                   movements wishing to take part.
                 • Accountability in the form of public reports prepared by the high -level unit.
                 • A commission will be set up to monitor and evaluate the performance of the
                   comprehensive system for protection and progress in the dismantling of
                   criminal organizations and of all those that threaten political activity. The
                   commission will include representation from political p arties and movements.



34/277                                                                                                     17-06469



                                                                                                         A-352
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 431 of 686


                                                                                                            S/2017/272

                      • A committee will be set up to facilitate investigations into crimes committed
                        against persons engaging in political activity, especially offences against the
                        opposition.

      2.1.2.2      Security guarantees for leaders of social organizations and movements and
                   human rights activists
                        (a)   Appropriate regulations and institutions:
                      • A review of the regulatory framework for increasing the penalties for crimes
                        against leaders of social organizations and movements and human rights
                        activists.
                      • Strengthening of investigative and judicial capabilities for prosecuting anyone
                        who commits an offence against the leaders of social organizations and
                        movements and human rights activists.
                      • Guarantees for demonstrations and social protests, including the review of the
                        regulatory framework.
                        (b)   Prevention:
                      • An early warning system.
                      • Preventive security deployment.
                      • A coordination system.
                      • Raising the profile of the work performed by the leaders of social
                        organizations and movements and human rights activists.
                        (c)   Protection:
                      • Strengthening the programme of individual and group protection for the
                        leaders of social organizations and movements and human rights activists who
                        find themselves at risk. The individual and group protection programme will
                        adopt a differential and gender-sensitive approach.
                        (d)   Evaluation and follow-up:
                      • An inter-agency information and monitoring system to evaluate performance
                        and results, adapting strategy and procedures to guarantee conditions o f
                        security for the leaders of social organizations and movements and human
                        rights activists. The system will include data disaggregated by sex.
                      • Accountability in the form of public reports, a follow -up commission and a
                        special audit.
                      • A committee to facilitate investigations into crimes against leaders of social
                        organizations and movements and human rights activists.

            2.2    Democratic mechanisms for citizen participation, including direct
                   participation, at various levels and in various subject areas
           2.2.1   Guarantees for social organizations and movements
                         Given the right of all people to establish social organizations of the most
                   varied types, to be a member of such organizations and to publicize their agendas; to
                   freedom of expression and dissent; to pluralism and tolerance; to social or political
                   action through protest and mobilization; and, taking account of the need for a
                   political culture conducive to peaceful dispute resolution and of the State’s
                   obligation to guarantee deliberative and public dialogue, measures will be adopted



17-06469                                                                                                       35/277


                                                                                                           A-353
         Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 432 of 686


S/2017/272

              to guarantee the recognition, strengthening and empowerment of all s ocial
              organizations and movements in accordance with their social action agendas.
                    The Government will guarantee the political rights of all citizens who, as
              political players, are organized in social organizations and movements.
                   Citizen participation in matters of public interest, through the establishment
              and strengthening of different organizations and movements, is a fundamental pillar
              of peacebuilding and development of a full-fledged democracy.
                    A democratic, organized society is a prerequisite for building a stable and
              lasting peace, in particular within the context of the implementation of this
              Agreement. To achieve that, measures must be adopted to strengthen social
              organizations and movements, in particular, to provide guarantees for their
              involvement and dialogue with the authorities. In addition, in the conviction that a
              society in which women participate actively is a more democratic society, it is
              important to strengthen women’s organizations and enhance their role within social
              organizations and movements.
                    All social organizations and movements, including those arising in the wake of
              the signing of this Agreement, are called upon to exercise the rights and fulfil the
              duties of citizen participation covered therein.
                    With these aims, the Government will draft a bill to guarantee and promote
              citizen participation and other activities that social organizations and movements
              may engage in, in accordance with the following guidelines which will be discussed
              at the national level and will include the participation of men and women
              spokespersons from the most representative social organizations and movements:
                 • Guarantee of the right to timely, free access to official information pursuant to
                   the Constitution and the law, with such legal adaptations as may be necessary
                   for the implementation of the accords.
                 • Regulation of the right to reply and the right to rectification, for the most
                   representative social organizations and movements, in response to false or
                   offensive statements made by the Government.
                 • Joint work with social organizations and movements to classify and register
                   formal and non-formal social organizations, and ensure that such information
                   is updated regularly in order to identify, without detriment to their nature or
                   autonomy, their capacities and needs and the existence of networks and
                   partnerships as a basis for the development of or adjustments to public policy.
                 • Legal and technical assistance to support the creation and strengthening of
                   social organizations and movements. Without prejudice to the principle of
                   equality, special measures will be adopted to support women’s and youth
                   organizations and those representing groups that have been historically
                   discriminated against.
                 • At the request of social organizations and movements, facilitate the systematic
                   exchange of experiences in successfully strengthening such organizations and
                   movements, and provide training and capacity-building to help them to
                   achieve their objectives, with support from other similar organizations and
                   movements, as appropriate.
                 • Strengthen mechanisms for financing initiatives and projects specific to social
                   organizations, through public, transparent tenders subject to citizen oversight.
                 • Promote the creation of networks of social organizations and movements,
                   especially those that have been politically excluded, to make their leaderships


36/277                                                                                                   17-06469



                                                                                                       A-354
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 433 of 686


                                                                                                     S/2017/272

                 visible and ensure that they are able to engage in full dialogue with the public
                 authorities.
               • Access to broadcasting media to highlight the work and the views of social
                 organizations and movements, including airtime on public service channels
                 and broadcasters.
               • Take measures to increase and guarantee the representation of social
                 organizations and movements in citizen participation mechanisms, with equal
                 participation of men and women, citizen oversight and dialogue with the local,
                 municipal, departmental and national authorities.
               • Design methodologies that contribute to the effectiveness and influence of
                 participation and dialogue mechanisms, including those that are established
                 according to their inherent nature (formal or informal) and specific features.
                 The methodologies will ensure mechanisms for monitoring and accountability
                 of agreements arising the participation of social organizations and movements.
               • Implement mechanisms for monitoring and verifying the authorities’
                 fulfilment of obligations, commitments and guarantees relating to the
                 establishment, operation and effectiveness of citizen participation spaces and,
                 in particular, those that allow for dialogue with social organizations and
                 movements.
               • Create a tool to enhance, make visible and encourage work by public
                 authorities to encourage the participation of organizations and social
                 movements.
               • Guarantee the exchange of successful experiences of citizen participation
                 between social organizations and local and regional authorities, in accordance
                 with the specific features of the various territories.
               • Promote the establishment of local, municipal, departmental and national work
                 programmes, as appropriate, to allow prompt action to be taken in response to
                 requests and proposals from the various sectors made through social
                 organizations and movements.
               • The local authorities must provide a timely response to such requests and
                 proposals and must forward them to the relevant departments to ensure that
                 they are addressed promptly and efficiently.
                  The Government will consider and evaluate the feasibility of proposals for
            additional guarantees that are made in the context of the national participatory
            mechanism, through discussion within a dialogue commission that includes
            spokespersons from the most representative social organizations and movements,
            who will be chosen using a mechanism defined by the organizers. The mechanism
            must be participatory and guarantee pluralistic and balanced representation on the
            commission.
                  We, the Government and FARC-EP, have agreed to request that the National
            Participation Council, with support from the organizations Foro por Colombia, Viva
            la Ciudadanía and the Centre for Research and Popular Education (CINEP),
            establish the national participatory mechanism mentioned in item 2.2.1.
                  Following the signing of the Final Agreement, and within the context of the
            Follow-Up Commission mentioned in section 6, the Government and FARC -EP will
            agree criteria and guidelines for the establishment of the national participatory
            mechanism, with a view to guaranteeing pluralistic, balanced representation on the
            basis of the recommendations made by Foro por Colombia, Viva la Ciudadanía and
            the Centre for Research and Population Education.

17-06469                                                                                                37/277


                                                                                                    A-355
         Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 434 of 686


S/2017/272

                       The national mechanism will be convened and will meet within 60 days of the
                 signing of the Final Agreement. Further to the provisions of section 2.2 .1, within
                 60 days of the Dialogue Commission concluding its work, the Government will
                 draw on the conclusions arising from the national mechanism to draft a bill on
                 safeguarding and promoting citizen participation and other activities that social
                 organizations and movements could engage in. This undertaking will be included in
                 the accord defining the road map or timeline.

         2.2.2   Guarantees for peaceful protests and demonstrations
                       Peaceful protests and demonstrations as forms of political action are le gitimate
                 expressions of the right to freedom of assembly, freedom of movement, freedom of
                 expression, freedom of conscience and opposition within a democracy. Exercising
                 those rights strengthens political inclusion and encourages citizens to be critical an d
                 prepared to engage in social dialogue and collective nation -building. Furthermore,
                 in the context of the end of the conflict, different channels must be found for
                 citizens’ demands, including full guarantees for demonstrations, protests and
                 peaceful coexistence. Alongside peaceful protests and demonstrations, the rights of
                 those involved and of other citizens must be guaranteed.
                       Political and social democratization processes, supported by greater social and
                 popular participation, will contribute to the structural transformation of political
                 culture and promote renewed respect for politics.
                       With the aim of guaranteeing that such rights can be fully exercised, the
                 Government will define the necessary regulatory measures and amendments, in
                 accordance with the criteria set out below, as well as any other measures and
                 amendments that are agreed within the context of a special commission that will
                 have similar functions to the commission mentioned in 2.2.1 and will involve the
                 participation of spokespersons from the Dialogue Commission and representatives
                 from other interested sectors. The special commission will discuss input from the
                 national participatory mechanism mentioned in the previous section, as well as input
                 from other sectors:
                     • Full guarantees for peaceful protests and demonstrations as part of the
                       constitutional right to freedom of expression, assembly and opposition,
                       favouring dialogue and civility in the treatment of this type of activity, without
                       prejudice to the exercise of the Government’s legitimate authority in
                       accordance with international standards for protecting the right to protest.
                     • Guarantees of the rights of demonstrators and other citizens.
                     • The guarantees needed to exercise the right to freedom of information during
                       demonstrations and protests.
                     • Review of and, where necessary, amendments to the regulations on social
                       protests and demonstrations.
                     • Guarantees for the application of, and respect, for human rights in general.
                       Demonstrations and protests, including riots, will be treated with full respect
                       for human rights by the legitimate State authority, while ensuring the rights of
                       other citizens, in a balanced and proportionate manner.
                     • Strengthened oversight and control of the actions and means employed by the
                       authorities in dealing with this type of activity.
                     • Guaranteed dialogue as a Government response to demonstrations and
                       protests, through the establishment of dialogue mechanisms and participation
                       spaces and, where necessary, mechanisms whereby agreements may be sought,
                       with demonstrations and protests being addressed democratically; furthermore,

38/277                                                                                                        17-06469



                                                                                                            A-356
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 435 of 686


                                                                                                                         S/2017/272

                             there must be mechanisms to monitor compliance with the agreements.
                             Decisions made must always be for the common good.
                           • Involvement of the Public Prosecution Service (Ministerio Público) in
                             demonstrations and protests to guarantee respect for democratic freedoms,
                             where relevant or at the request of the protesters or those affected.
                             As part of public policy concerning the strengthening, promotion and
                       guarantee of participation by social organizations and movements, the Government
                       will improve and expand citizen participation mechanisms for dialogue and for the
                       preparation of local, municipal, departmental and national work programmes, as
                       appropriate, which will enable a prompt response to the requests and proposals of
                       the various social organizations and sectors.

           2.2.3       Citizen participation through community, institutional and regional media
                             Community, institutional and regional media must contribute to citizen
                       participation and, in particular, promote civic values, acknowledgement of different
                       ethnic and cultural identities, gender equality, political and social inclusion, 3
                       national integration and, in general, the consolidation of democracy. Citizen
                       participation in community media will also help to build a democratic culture based
                       on the principles of freedom, dignity and affiliation, and will strengthen good
                       neighbourliness and mutual collaboration among communities.
                             In addition, in an end-of-conflict scenario, community, institutional and
                       regional media will play a part in developing and promoting a culture of
                       participation, equality and non-discrimination, peaceful coexistence, peace with
                       social justice and reconciliation, and media content will incorporate non -sexist
                       values and respect for the rights of women to a life free from violence.
                             In working towards these goals, the Government undertakes to:
                           • Hold new tenders for the award of community radio concessions, subject to
                             the objective criteria established by law and with emphasis on the areas most
                             affected by the conflict, and thus promote the democratization of information
                             and use of the available electromagnetic spectrum, ensuring pluralistic
                             allocation. The participation of community organizations including those of
                             victims will be promoted in these tenders.
                           • Promote technical training for community media workers, along with
                             professional development and training for community spokespersons and
                             media operators, through processes that seek to dignify free expression and
                             opinion.
                           • Provide access to institutional and regional broadcasting channels with the
                             intention of publicizing the work done by social organizatio ns and movements,
                             including those involving women, and by communities in general, and
                             disseminating content relating to the rights of vulnerable populations, peace
                             with social justice and reconciliation, and implementation of the plans and
                             programmes agreed upon in this Agreement.
                           • Fund the production and dissemination of content designed to encourage a
                             culture of peace with social justice and reconciliation on the part of the public
                             service and community media. Funds will be allocated by means of
                             transparent, open competition subject to citizen oversight.

             __________________
                   3
                       Political inclusion is understood to mean the greatest possible involvement by all citizens in
                       public affairs in the context of the consolidation of democracy, not political proselytism or
                       propaganda.

17-06469                                                                                                                    39/277


                                                                                                                        A-357
         Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 436 of 686


S/2017/272


         2.2.4   Guarantees for reconciliation, coexistence, tolerance and non-stigmatization,
                 especially on grounds of political and social action, within a context of
                 mutual respect
                       In an end-of-conflict scenario, all citizens, including the parties to this
                 Agreement, must help establish a culture of reconciliation, coexistence, tolerance
                 and non-stigmatization by using respectful, dignified language and behavior in
                 political activity and social mobilization. They must also work to create conditions
                 conducive to building recognition and the defence of the rights enshrined in the
                 Constitution.
                       With this aim, the Government will establish a national council for
                 reconciliation and coexistence composed of representatives from the Government,
                 the public prosecution service, representatives appointed by political parties and
                 movements, including such movement as may arise from the transition of FARC -EP
                 to legal political activity, social organizations and movements, particularly those
                 involving women, campesinos, trade associations, ethnic minorities, churches,
                 religious and faith-based organizations, the education sector, and others. The
                 council will have the function of advising and supporting the Government in
                 implementing mechanisms and actions, including the following:
                    • Design and implementation of a programme of reconciliation, coexistence and
                      anti-stigmatization, with the involvement of territorial entities.
                    • Promotion of respect for difference, criticism and political opposition.
                    • Promotion of respect for the peacebuilding and reconciliation work done by
                      different political and social organizations and movements.
                    • Promotion of respect for the work of social and human rights organizations,
                      particularly those monitoring Government actions and those opposing
                      Government policy.
                    • Promotion of non-stigmatization of vulnerable groups or persons subject to
                      discrimination, such as women, ethnic groups and communities, the LGBTI
                      community, young persons, children and older adults, people with disabilities
                      and political and religious minorities.
                    • Training for public officials and the leaders of social organizations and
                      movements with a view to guaranteeing non-stigmatization.
                    • Provision of teaching and education services concerning the Final Agreement:
                      the promotion of training and communication programmes aimed at fostering
                      ownership of this Agreement, especially concerning agreed designs for
                      political and social participation. A special dissemination programme will be
                      created and implemented through the public and private education system at
                      all levels. The Agreement will be publicized at all levels of Government.
                    • Design and implementation of mass awareness-raising campaigns to build a
                      culture of peace, reconciliation, pluralism and free debate of ideas in support
                      of democracy.
                    • Promotion of reconciliation, coexistence and toleranc e, especially in those
                      populations most affected by the conflict, taking account of the
                      disproportionate impact of the conflict on women.
                      Provision of training to social organizations and movements, and also to public
                      officials in leadership posts at the national, departmental and municipal levels,
                      to help them address and resolve conflicts.



40/277                                                                                                      17-06469



                                                                                                          A-358
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 437 of 686


                                                                                                              S/2017/272

                       • Creation of a university professorship in the area of political culture for
                         reconciliation and peace.
                        Reconciliation and coexistence councils will be established in the territories
                   with the aim of advising and supporting local authorities in implementing
                   agreements in a way that takes account of territorial specifics.

           2.2.5   Citizen control and oversight
                         Participation and control by citizens are essential for ensuring the transparency
                   of public management and the appropriate use of resources, and for furthering
                   measures to combat corruption and the penetration of criminal structures into public
                   institutions.
                        Citizen control is all the more necessary in an end-of-conflict and
                   peacebuilding scenario where huge investments will be needed to accomplish the
                   objectives of this Agreement throughout Colombia and especially in the prioritized
                   zones. With the aim of promoting and consolidating citizen control and
                   democratization with more transparent public administration, the Government will:
                       • Put a plan in place to support the creation and promotion of citizen oversight
                         and transparency watchdog organizations, with special emphasis on citizen
                         control of the implementation of this Agreement. The plan will be launched in
                         collaboration with specialist organizations and higher education institutions,
                         inter alia, which will provide support and technical assistance services.
                       • Guarantee support for the national plan to train citizen monitors designated by
                         the communities.
                       • Create easy-access information mechanisms at the local, regional and national
                         levels, with the aim of guaranteeing the publicizing and transparency of
                         implementation of this Agreement, as part of a system of accountability under
                         the Agreement.
                       • In the context of a special programme for eliminating and preventing
                         corruption in the implementation of this Agreement, create a special
                         mechanism for addressing, processing and following up reports and warnings
                         lodged by citizens and movements and organizations concerning possible
                         incidents of corruption in general, with emphasis on matters relating to the
                         implementation of this Agreement.
                       • Promote a widespread institutional campaign of publicizing citizens’ rights
                         and the obligations and duties of the authorities in the area of citizen
                         participation and oversight of the public authorities, and also the
                         administrative and judicial mechanisms aimed at ensuring effective
                         compliance therewith.
                       • This campaign will also include dissemination of all citize n oversight and
                         participation mechanisms, the way in which citizens can be involved in them
                         and their significance in terms of a genuine democratic life.
                       • Strengthen the mechanisms for accountability of all popularly elected public
                         servants at the national, departmental and municipal levels, and other public
                         entities and firms providing public services. In particular, dialogue
                         mechanisms will be promoted within the relevant participatory spaces.
                       • Through professional practices and community intervention projects engage
                         public universities in awareness-raising campaigns to promote citizen
                         participation and control by citizens.



17-06469                                                                                                         41/277


                                                                                                             A-359
         Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 438 of 686


S/2017/272

                    • The citizen control and oversight mechanisms envisaged will include effective
                      participation by women.

         2.2.6   Policy for strengthening democratic and participatory planning
                       The promotion of good practices in planning participation is crucial for
                 deepening democracy in Colombia, especially in the context of implementing this
                 Agreement in the regions, which will require active, effective citizen mobilization
                 and involvement. With the aim of strengthening participation in the preparation,
                 discussion, implementation monitoring and evaluation of the planning and
                 budgeting processes and in promoting the impact thereof on administr ative
                 decisions, the Government will carry out the following actions:
                      (a) A review of the functions and composition of the territorial planning
                 councils, in order to:
                    • Expand citizen participation in the formulation of development plans and
                      monitoring of their implementation and evaluation. Adopt measures aimed at
                      encouraging territorial planning councils to guarantee broad, pluralistic
                      representation among their membership based, inter alia, on existing
                      economic, social, cultural, environmental, educational and community
                      organizations, partnerships and networks. It will be these bodies that will
                      appoint their representatives in the units.
                    • Guarantee the involvement of the councils in the preparation, discussion,
                      implementation monitoring and evaluation of the plans. Mechanisms will be
                      set up for dialogue between them and the approval units.
                    • Strengthen involvement by local administration boards in the preparation of
                      development plans.
                    • Foster connections between the various formal and informal participatory
                      planning units.
                    • Make any necessary regulatory amendments so that the concepts,
                      pronouncements and monitoring reports emanating from the participatory
                      planning units are addressed by the public authorities in dialogue and
                      exchange mechanisms.
                    • Ensure that the basic issues of the territorial planning councils are addressed
                      by the public authorities as a matter of priority.
                    • Strengthen spaces for exchange and accountability between the participatory
                      planning units and the organizations or sectors they represent in order, inter
                      alia, to guarantee that citizen initiatives in planning matters are addressed.
                    • Strengthen the technical capacities of the participatory planning units.
                    • Promote female participation on the territorial councils.
                      (b) The provision of technical assistance to the municipal and departmental
                 authorities that need it, for the purpose of participatory formulation of various
                 planning tools.
                      (c) A comprehensive, participatory review of the participation system in
                 planning processes and, in particular, concerning:
                    • Connections between territorial and national planning units.
                    • The composition and functioning of the National Planning Council, with a
                      view to guaranteeing broad and pluralistic representation.
                    • The effectiveness of the system.

42/277                                                                                                    17-06469



                                                                                                        A-360
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 439 of 686


                                                                                                               S/2017/272

                   The Government will make the necessary adjustments as these emerge from the
                   review process at all levels of the system of participation in planning processes.
                         (d) Strengthen institutional designs and methodology with the aim of
                   facilitating citizen participation and ensuring its effectiveness in the formulation of
                   public social policies in areas such as health, education, combating poverty and
                   inequality, the environment and culture. To that end, the Government, in
                   collaboration with the relevant sectors, will review the sector -based participatory
                   processes and units and will issue instructions to the respective institutions for the
                   latter to adapt their regulations, organization and method of operation. The
                   Government will adopt measures to facilitate effective participation by women in
                   this work, including measures to overcome obstacles concerning women’s care -
                   giving and reproductive roles.
                        (e) Strengthen and promote the preparation of participatory budgets that take
                   account of gender and women’s rights at local level, with the following aims:
                       • Promote involvement by men and women in prioritizing a portion of the
                         investment budget so as to reflect the conclusions arising from the
                         participatory planning exercises.
                       • Provide incentives for the formulation and implementation of participatory
                         budgets.
                       • Promote monitoring and accountability mechanisms in connection with the
                         participatory budget exercises.

            2.3    Effective measures to promote greater participation in national, regional and
                   local politics in all sectors, including the most vulnerable population groups,
                   under conditions of equality and with security guarantees.
           2.3.1   Promotion of political pluralism
                         With the aim of promoting political pluralism and the representative nature of
                   the party system, by broadening the right of association for political purposes and
                   strengthening guarantees of equal conditions for particip ation by political parties
                   and movements and thereby expanding and deepening democracy, the Government
                   will adopt the following:

      2.3.1.1      Measures to promote access to the political system
                         In the end-of-conflict situation and with the aim of consolidating peace,
                   obstacles will be removed and institutional changes implemented to enable political
                   parties and movements to acquire and retain legal status and, in particular, to
                   facilitate the transition of social organizations and movements with a political role
                   towards their establishment as political parties or movements. The following
                   measures will be taken to that end:
                       • Waiver of the requirement for political parties and movements to achiev e a
                         minimum threshold in congressional elections in order to acquire and keep
                         legal status, thereby redefining the requirements for their establishment. With
                         the aim of avoiding the indiscriminate proliferation of political parties and
                         movements, recognition of their legal status will depend on having a certain
                         number of members.
                       • Design of a system for the gradual acquisition of rights by political parties and
                         movements, in accordance with their electoral performance at the municipal,
                         departmental and national levels. The new regime will retain the requirements
                         relating to votes in elections to the Senate and/or House of Representatives by
                         the existing ordinary electoral districts, to acquire full financing rights, media

17-06469                                                                                                          43/277


                                                                                                              A-361
         Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 440 of 686


S/2017/272

                      access and registration of candidates for popularly elected posts and
                      corporations
                    • The system will include an eight-year transition arrangement, including
                      funding and dissemination of programmes, to promote and support new
                      national political parties and movements that emerge to the political scene for
                      the first time, along with others that used to have representation in Congress
                      but have since lost it.

     2.3.1.2     Measures to promote equal conditions in politics
                      To establish a fairer distribution of funding, steps will be taken to:
                    • Increase the percentage that is equally distributed among the political
                      movements or parties represented in Congress, and increase the level of
                      funding for political parties and movements.
                    • Expand forums for publicizing the political programme of political movements
                      or parties represented in Congress.

         2.3.2   Promotion of electoral participation
                      With a view to fostering greater electoral participation, the Government,
                 together with the competent authorities, will promote the following measures:
                    • Implementation of information, training, teaching and dissemination
                      campaigns to encourage electoral participation at the national and regional
                      levels, with special emphasis on the promotion of greater involvement by
                      women, vulnerable populations and territories especially affected by the
                      conflict and neglect.
                    • Implementation of a nationwide ID-issuance campaign, prioritizing
                      marginalized zones in urban and rural areas, particularly those most affected
                      by the conflict and neglect, and providing measures to facilitate access to the
                      campaign by rural women.
                    • Support for the arrangements offered by the electoral organization to
                      encourage and facilitate electoral participation by the most vulnerable and
                      most isolated populations (rural, marginalized, displaced persons and victims),
                      and in particular:
                        – Conduct a wide-ranging participatory diagnostic exercise with a gender
                          perspective concerning the obstacles that such populations face in
                          exercising the right to vote, and adopt the corresponding measures.
                        – Adopt mechanisms to facilitate access to voting stations by communities
                          living in isolated and remote areas.

         2.3.3   Promotion of transparency
    2.3.3.1.     Measures to promote transparency in electoral processes
                      With a view to promoting greater electoral transparency, the Government will
                 work with the competent authorities to implement the following measures:
                    • Campaigns to prevent behavior that undermines transparency in electoral
                      processes.
                    • Mechanisms for facilitating citizen reporting and creation of a system to
                      monitor it.



44/277                                                                                                    17-06469



                                                                                                        A-362
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 441 of 686


                                                                                                                S/2017/272

                      • A technical audit of the electoral census, which will have effective citizen
                        monitoring and involvement, by men and women alike, and by representatives
                        from political parties and movements.
                      • Establishment of a national electoral guarantees tribunal and special sectional
                        courts in electoral districts at the greatest risk of electoral fraud. The districts
                        in question will be defined on the basis of reports and warnings received by
                        the electoral organization from the authorities, citizens, non -governmental
                        organizations specialized in the oversight of electoral processes, and political
                        parties and movements, inter alia.
                      • Strengthening of capacity to investigate and punish crimes, electoral
                        misdemeanours and criminal infiltration into political activity.
                      • Support for measures to increase transparency in the funding of election
                        campaigns.
                      • Support for the implementation of electronic methods in electoral processes ,
                        with transparency guarantees.
                      • Encouragement of the involvement of social organizations and movements, or
                        of any other citizens’ organizations, in the monitoring and control of electoral
                        processes.
                      • Promotion of political communication, education and training processes in
                        public affairs.

      2.3.3.2      Measures to ensure transparency in the allocation of the official publicity subsidy
                         To ensure transparent allocation of official publicity funding ( pauta oficial)
                   and prevent it from being used for electoral, partisan, personal promotion, or
                   political project purposes, especially during electoral periods, the Government will
                   amend the regulations to make sure the official publicity subsidy at the national,
                   departmental and municipal levels is allocated under transparent, objective and fair
                   criteria, taking into account local and community media and communications
                   mechanisms.
                        In addition, the regulations must ensure that such expenditure is put in the
                   public domain in the form of detailed reports.

           2.3.4   Reform of the electoral regime and organization
                        To ensure greater autonomy and independence of electoral bodies, including
                   the National Electoral Council, or any institution that may replace it, and to
                   modernize the electoral system and make it more transparent in order to provide
                   greater guarantees for political participation under equal conditions and to improve
                   the quality of democracy, a special electoral mission will be set up after the Final
                   Agreement has been signed. The mission will consist of seven high-level experts,
                   the majority of whom will be Colombian nationals, as follows: one representative
                   from the Electoral Observation Mission and six experts to be selected from
                   organizations including the Carter Centre, the Department of Political Science of the
                   National University of Colombia, the Department of Political Science of the
                   University of the Andes, and the Netherlands Institute for Multiparty Democracy.
                   The Mission will begin work immediately after the Final Agreement has been
                   signed.
                        Within a period of four months, the Mission will submit its recommendations
                   based, inter alia, on good national and international practices, the inputs received
                   from political parties and movements and from the electoral authorities, and taking
                   account of the specific problems faced by women vis-à-vis the electoral system. The

17-06469                                                                                                           45/277


                                                                                                               A-363
         Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 442 of 686


S/2017/272

                 Mission will advance a broad and effective process of participation with all parties,
                 movements and political groupings to obtain the widest possible consensus in the
                 production of the final report. The Government will use these recommendations to
                 make regulatory and institutional changes as necessary.

         2.3.5   Promotion of a democratic and participatory political culture
                       The strengthening of political and social participation goe s hand in hand with
                 a necessary change in political culture in Colombia. To expand democracy and make
                 it more robust, thereby consolidating peace, a participatory political culture must be
                 fostered, founded on respect for democratic values and principles, the acceptance of
                 contradictions and conflicts inherent in a pluralistic democracy and
                 acknowledgement and respect for one’s political opponent.
                       A democratic, participatory political culture must contribute to equality
                 between citizens (men and women alike), a humanistic approach, solidarity and
                 social cooperation, and must provide transparent management of public affairs,
                 outlawing cronyism and corruption. It should also promote the handling of disputes
                 through political mechanisms, and rule out violence as a method of political action.
                       Advancing towards a democratic, participatory political culture implies the
                 promotion and safeguarding of the value and the significance of politics as a means
                 whereby political, economic, social, environmental and cultural rights can be
                 upheld. A democratic, participatory political culture should contribute to the greater
                 integration of the most vulnerable sectors of society.
                      To promote a democratic, participatory culture, the Government will
                 implement the following measures:
                     • Promotion of democratic values, political participation and political
                       mechanisms, to guarantee and enhance knowledge of them and their effective
                       use, thereby consolidating the exercise of constitutional rights, doing so
                       through media campaigns and training workshops. Special emphasis will be
                       placed on the most vulnerable populations such as campesino communities,
                       women, indigenous and Afrodescendent populations and LGBTI groups. The
                       contents of these campaigns will include values that address di scrimination in
                       its multiple forms.
                     • Strengthening of education programmes on democracy at different levels of
                       education.
                     • Promotion of political and social leadership programmes for members of
                       social organizations and parties.
                     • A programme to promote women’s political participation and leadership.

         2.3.6   Promotion of the political representation of populations and areas particularly
                 affected by the conflict and neglect
                       In the end-of-conflict scenario and with the aim of achieving better integration
                 of areas particularly affected by the conflict, neglect and institutional weakness, and
                 to ensure greater political representation and inclusion for these populations and
                 their political, economic, social, cultural and environmental rights, and as a further
                 reparation measure in the peacebuilding process, the Government will create 16
                 special temporary electoral districts for peace in those areas. The electoral districts
                 will in turn elect a total of 16 representatives to the House of Representatives , on a
                 temporary basis and for two electoral periods.
                       The electoral districts will be governed by special rules concerning the
                 registration and selection of men and women candidates, and the campaigns will

46/277                                                                                                       17-06469



                                                                                                           A-364
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 443 of 686


                                                                                                              S/2017/272

                   benefit from special funding and access to regional media. Special monitoring
                   mechanisms will be set up to ensure the transparency of the electoral process and
                   the electorate’s freedom to vote.
                         In any case, candidates must be people who regularly live in those territories
                   or have been displaced from them and are in the process of returning. Candidates
                   may be registered by substantial groups of citizens or organizations in a given
                   electoral district, such as rural organizations, victims’ organizations (inc luding
                   displaced people), and organizations of women and social sectors working to
                   construct the peace and to improve social conditions in a region. The Government
                   will launch processes to strengthen social organizations in these territories,
                   especially victims’ organizations, with a view to their participation in the electoral
                   district.
                         Candidates will be chosen by the citizens of those territories, without prejudice
                   to their right to participate in the election of men and women candidates to the
                   House of Representatives in the ordinary elections in their departments. Parties that
                   have representation in the Congress of the Republic or those with legal status,
                   including the party or political movement that arises from the transition of FARC -
                   EP to legal political activity, will not be able to register candidates for these
                   electoral districts.
                         The electoral organization will closely supervise the electoral census and the
                   registration of candidates and campaign financing, guaranteeing compliance with
                   the established rules. Additional monitoring and oversight mechanisms will be
                   implemented by specialized organizations such as electoral observation missions
                   and political parties and movements.

           2.3.7   Promotion of women’s political participation and citizenship under
                   this Agreement
                         The Government and FARC-EP acknowledge the important role played by
                   women in the prevention and resolution of conflicts and in consolidating peace, and
                   also the need to promote and strengthen women’s political and citizen particip ation,
                   particularly in the end-of-conflict situation. Women’s leadership and participation
                   on an equal footing are essential in public decision -making processes and in the
                   formulation, implementation, evaluation and monitoring of Government policies
                   aimed at achieving a stable and lasting peace.
                         The Government and FARC-EP reject any form of discrimination against
                   women and reaffirm that the contribution of women as political subjects in public
                   life is vital for strengthening democracy and for maintaining and nurturing the
                   peace. In implementing everything agreed to in item 2 of this Agreement, the gender
                   perspective will be guaranteed and the necessary affirmative measures will be
                   designed and adopted to strengthen women’s participation and leadership and, in
                   general, to fulfil the aforementioned aims.
                         The strengthening of women’s political participation and citizenship on an
                   equal footing includes the adoption of measures to ensure balanced representation of
                   men and women in shaping all the bodies referred to in this Agreement. Likewise,
                   balanced participation and leadership by women must be promoted within social
                   organizations and movements and political parties. To raise awareness of women’s
                   rights and promote new leadership roles for them, training programmes will be
                   implemented concerning women’s political rights and forms of political
                   participation and citizenship.
                         The foregoing has no bearing on the duty to strengthen compliance with
                   international commitments and laws and with national regulations in this area.

17-06469                                                                                                         47/277


                                                                                                             A-365
         Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 444 of 686


S/2017/272


         2.3.8    Creation of a new vehicle of media access for political parties and movements
                        To supplement what is agreed upon in items 2.2 and 2.3 concerning media
                  access for social organizations and movements and political parties and movements,
                  respectively, the Government undertakes to establish a dedicated institutional TV
                  channel for legally established political parties and movements, to enable them to
                  disseminate their political platforms in a context of respect for ideas and difference.
                  The channel will also serve as a means to provide information on the work of
                  victims’ organizations and social organizations and movements, promote a
                  democratic culture of peace and reconciliation and the values of non -discrimination
                  and respect for the right of women to a life free of violence, and also t o publicize
                  progress made in terms of implementing the plans and programmes contained in this
                  Agreement.
                       A commission will be set up with representatives from the most widely
                  supported political parties and movements and social organizations and movement s
                  to advise on programming for the channel.

             3.   End of the Conflict
          3.1     Agreement between the Government and FARC-EP on the Bilateral and
                  Definitive Ceasefire and Cessation of Hostilities and the Laying down of Arms
                  (“the Ceasefire Agreement”)
                        In implementing sub-sections 1 — Bilateral and Definitive Ceasefire and
                  Cessation of Hostilities — and 2 — Laying down of Arms — of item 3 — End of
                  the Conflict — of the General Agreement for Ending the Armed Conflict and
                  Building a Stable and Lasting Peace, signed in Havana, Cuba, on 26 August 2012,
                  the Government of the Republic of Colombia (“the Government”) and the
                  Revolutionary Armed Forces of Colombia — People’s Army (“FARC-EP”) hereby
                  enter into the following agreements:
                        In fulfilment of, and pursuant to, the provisions of item 2 — Political
                  participation: a democratic opportunity for peacebuilding — the Government
                  reaffirms its commitment to the implementation of measures conducive to full
                  political and citizen participation by all political and social s ectors, including
                  measures to guarantee citizen participation and mobilization in matters of public
                  interest and also measures to facilitate the formation of new political parties and
                  movements, with due guarantees for participation under secure conditions .
                        Furthermore, the Government reaffirms its commitment to the provisions of
                  3.4. and 3.6. of item 3 — End of the Conflict — which includes the creation of a
                  new comprehensive security system for political activity, as agreed in item 2 —
                  Political participation. This will form part of a modern, qualitatively new concept of
                  security which, in the end-of-conflict situation, is based on respect for human
                  dignity, the promotion of and respect for human rights and the defence of
                  democratic values, in particular protection of the rights and freedoms of politically
                  active persons, especially those who, after the end of the armed conflict, make the
                  transition into a political movement and must therefore be acknowledged and
                  treated as such.
                        In addition, the Government and FARC-EP confirm their commitment to foster
                  the emergence of a new culture that outlaws the use of arms in political activity and
                  to work together to achieve a national consensus involving all political, economic
                  and social sectors, make a commitment to political activity where the values of
                  democracy, freedom of ideas and civilized debate are paramount and wherein
                  tolerance and political persecution are outlawed. This commitment forms part of the



48/277                                                                                                        17-06469



                                                                                                            A-366
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 445 of 686


                                                                                                             S/2017/272

                   guarantees concerning non-repetition of the acts that contributed to the armed
                   confrontation between Colombians for political reasons.
                         Lastly, the Government and FARC-EP reaffirm their commitment to uphold
                   the agreement on the Bilateral and Definitive Ceasefire and Cessation of Host ilities
                   and Laying Down of Arms (“the Ceasefire Agreement”), to which end a road map
                   will be prepared that will contain the mutual undertakings whereby, within 180 days
                   of the signature of the Final Agreement, the process of the laying down of arms will
                   have been completed.

           3.1.1   Introduction
      3.1.1.1      Definitions
                   Bilateral and definitive ceasefire and cessation of hostilities:
                         The definitive end of offensive actions between the Colombian armed forces
                   and FARC-EP, all hostilities and any conduct prohibited under the annex to the rules
                   governing this process. The bilateral and definitive ceasefire and cessation of
                   hostilities will commence on Day D at hour H.

                   Laying down of arms:
                        This is a technical, traceable and verifiable procedure whereby t he United
                   Nations receives all FARC-EP weaponry, which will be used to construct
                   monuments.

      3.1.1.2      Purpose
                         The purpose of this Agreement is the definitive cessation of offensive actions
                   between the Colombian armed forces and FARC-EP and, in general, all hostilities
                   and any action mentioned under the rules governing the process of implementing the
                   ceasefire and cessation of hostilities, including any conduct having an adverse effect
                   on the general population, thereby creating the conditions for the co mmencement of
                   implementation of the Final Agreement and the laying down of arms and preparing
                   the institutional framework, and the country as a whole, for the reintegration of
                   FARC-EP into civilian life.

      3.1.1.3      Provision of information
                         The Government and FARC-EP are supplying information gradually, at the
                   appropriate level of detail, and at the agreed upon times, to facilitate the planning
                   and implementation of: 1. The work of the monitoring and verification mechanism;
                   2. Budget and logistics; 3. Security and deployment of units in the field; 4.
                   Fulfillment of the tasks inherent to the process of implementing the ceasefire and
                   cessation of hostilities; 5. The laying down of arms; and 6. The reintegration of
                   FARC-EP into civilian life.

      3.1.1.4      Announcement and commencement of the Ceasefire Agreement
                         The Government and FARC-EP will announce, both nationally and
                   internationally, their agreement for the definitive end of offensive actions between
                   the Colombian armed forces and FARC-EP, all hostilities and any conduct
                   prohibited under the annex to the rules governing the process in this Agreement.
                   The process of implementing the Ceasefire Agreement will commence on Day D at
                   Hour H.
                         Once this announcement has been made, a reasonable period will be
                   established for implementation of the monitoring and verification mechanism and

17-06469                                                                                                        49/277


                                                                                                            A-367
         Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 446 of 686


S/2017/272

               for the appropriate field deployment of units of the Colombian armed forces and
               FARC-EP.

     3.1.1.5   Dissemination and communication
                     Following signature of the Ceasefire Agreement, precise instructions will be
               given to the Colombian armed forces and to FARC-EP units for them to take the
               actions needed for the process to begin.

     3.1.1.6   Timeline
                     The Government and FARC-EP have agreed to establish a logical sequence for
               the implementation of activities under the Ceasefire Agreement. To that end, they
               will adhere to the annexed timeline, which refers to events in terms of dates before
               or after Day D and Hour H.
                    The procedures for, and the terms of, implementation of this Agreement are
               described in the following annexes and protocols:
                    (a)   The Ceasefire Agreement — Introduction
                  • Provision of Information
                  • Dissemination and communication
                  • Timeline
                    (b)   Rules governing the Ceasefire Agreement
                    (c)   Monitoring and verification
                  • Deployment of the monitoring and verification mechanism
                  • Monitoring and verification mechanism information flow
                  • Strategic communications
                  • Monitoring and verification mechanism observation and registration
                  • Monitoring and verification mechanism coordination
                  • Code of conduct for members of the monitoring and verification mechanism
                  • Dispute settlement
                  • Mandate of the monitoring and verification mechanism
                  • Supervision of weapons, ammunition and explosives
                    (d)   Deployments on the ground
                  • Deployments of units on the ground and in the zones
                  • Movement routes, coordination of movements on the ground
                    (e)   Security
                  • Security for members of the monitoring and verification mechanism
                  • Security for the delegates and civil servants of the Ceasefire Agreement
                  • Security for FARC-EP members
                  • Security for the civilian population during the process of implementing the
                    Ceasefire Agreement in the transitional local zones for normalization (ZVTN)
                    and transitional local points for normalization (PTN)



50/277                                                                                                  17-06469



                                                                                                      A-368
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 447 of 686


                                                                                                            S/2017/272

                    • Security for the movement of FARC-EP to the transitional local zones for
                      normalization and transitional local points for normalization
                    • Security for the ZVTN and PTN during the process of implementing the
                      Ceasefire Agreement
                    • Security for the handling, storage, transport and control of weapons during the
                      process of implementing the Ceasefire Agreement
                     (f)   Logistics
                    • Logistics
                     (g)   Laying down of arms
                    • Identification
                    • Registration
                    • Collection
                    • Storage
                    • Final disposal of weapons
                This list of protocols may be changed as agreed upon between the Government and
                FARC-EP.

       3.1.2.   Rules governing the process of implementing the Ceasefire Agreement
                      The rules governing the process of implementing the Ceasefire Agreement are
                all those arising from this Agreement that seek to prevent the Ceasefire Agreement
                from being violated, either by the civilian population or by the opponents in the
                conflict.
                      The rules governing its implementation aim to identify actions leading to a
                violation of the ceasefire; and the monitoring of such actions is at the very core of
                the mandate of the monitoring and verification mechanism.
                      The relevant annex, which forms an integral part of this Agreement, clearly
                identifies the actions that the Colombian armed forces and FARC-EP undertake not
                to commit.

       3.1.3.   Monitoring and verification
                      For the purposes of implementing this Agreement, a monitoring and
                verification mechanism will be set up to verify compliance with the Agreement and
                to manage the various factors that may jeopardize the implementation process, and,
                in particular, to verify compliance with the rules governing the ceasefire and laying
                down of arms. The functions, procedures and scope of the mechanism are
                established in the mandate of the mechanism.
                      This is a flexible, efficient and rapid mechanism that will enhance the
                transparency and credibility of and confidence in the implementation process.
                     The international component of the monitoring and verification mechanism
                will verify the laying down of arms under the terms of the protocols to the
                Agreement, and with the due guarantees established therein.
                      The mechanism comprises three types of bodies: one at the national level;
                eight regional verification units; and local monitoring u nits set up in specific areas.
                    The monitoring and verification mechanism will be a tripartite technical
                mechanism composed of representatives from the Government (the armed forces),

17-06469                                                                                                       51/277


                                                                                                           A-369
         Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 448 of 686


S/2017/272

                 FARC-EP and an international component comprising a political mission with
                 unarmed United Nations observers mainly drawn from the member States of the
                 Community of Latin American and Caribbean States (CELAC).
                      In all units, the international component leads the monitoring and verification
                 mechanism and is responsible for settling disputes, submitting recommendations
                 and generating reports, in accordance with the guidelines given to it in order to
                 guarantee and support the Ceasefire Agreement’s impartiality and transparency.
                      The number of monitoring teams will depend on the following criteria: areas,
                 number of people and weaponry to be monitored, and topography and risk factors in
                 each zone identified for the purpose.
                      The monitoring and verification mechanism has links with social and political
                 organizations and communities, and also with Government institutions at the local,
                 regional and national levels, and these may contribute to its work by providing
                 information, by assisting in the dissemination of its reports to the public at large,
                 and by submitting proposals and suggestions.

     3.1.3.1     Settlement of disputes relating to the Ceasefire Agreement
                      The regional units and the national verification unit are responsible for
                 confirming and verifying incidents involving, or violations, of this Agreement in
                 accordance with information documented by the monitoring teams and also
                 submitting recommendations to the Government and FARC-EP, with a view to
                 preventing or correcting actions or facts detrimental to the process of implementing
                 the Ceasefire Agreement.

         3.1.4   Deployment of units in the field and zones
                       To fulfil the Ceasefire Agreement and to further preparation for the economic,
                 political and social reintegration of FARC-EP members into civilian life, in
                 accordance with their interests, as stated in sub-section 2 of item 3 of the General
                 Agreement for Ending the Armed Conflict and Building a Stable and Lasting Peace,
                 the Government and FARC-EP agree to set up 23 transitional local zones for
                 normalization (ZVTN) and seven transitional local points for normalization (PTN).
                       On day D+1, the Colombian armed forces will start to redeploy their troops to
                 facilitate the movement of FARC-EP units to those zones and to comply with the
                 Ceasefire Agreement.
                      On day D+5, the various missions, commissions and tactical combat units on
                 FARC-EP fronts will begin moving towards the previously agreed ZVTN and PTN,
                 following the routes agreed upon between the Government and FARC -EP.
                       The foregoing will be monitored and verified by the monitoring and
                 verification mechanism pursuant to the mandate of said mechanism, the text of this
                 Agreement and the protocols agreed upon by the Government and FARC-EP.
     3.1.4.1     Transitional local zones for normalization (ZVTN).
                       These zones aim to guarantee the process of implementing the Ceasefire
                 Agreement and to begin the preparations for the economic, political and social
                 reintegration of FARC-EP units into civilian life in accordance with their interests,
                 as established in item 3, sub-section 2, of the General Agreement, and their
                 transition to legal status.
                     These zones are transitional, temporary and territory-based, and are defined,
                 demarcated and pre-approved by the Government and FARC-EP, with monitoring



52/277                                                                                                     17-06469



                                                                                                         A-370
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 449 of 686


                                                                                                         S/2017/272

            and verification by the monitoring and verification mechanism, which will have
            local monitoring teams for each zone.
                  The transitional zones are in locations selected by mutual agreement and are
            accessible via road or river. Their boundaries correspond to those of the settlement
            in which they are located, and they may be extended or reduced by mutual
            agreement, depending on the size of the settlement in question. They are of a
            reasonable size to allow monitoring and verification by the monitoring and
            verification mechanism and compliance with the objectives of the ZVTN, having
            geographical features or characteristics of the terrain as references.
                  In implementation of the Ceasefire Agreement, both the Colombian armed
            forces and FARC-EP must comply with the rules governing the process of
            implementing the ceasefire and laying down of arms, as well as with the other
            chapters of, and protocols, to the Ceasefire Agreement. The monitoring and
            verification mechanism has unfettered access to the ZVTN, as stipulated in annex
            X1 of this Agreement and to units of the Colombian armed forces seconded for the
            arrangements stipulated in annex Y to this Agreement.
                  To ensure fulfilment of this Agreement, permanent communication channels
            will be set up between the monitoring and verification mechanism and the delegates
            appointed by the Government and FARC-EP.
                  Whilst the ZVTN are operational, FARC-EP will be answerable for its
            combatants inside those zones. FARC-EP combatants will leave the camps unarmed
            and in civilian clothing.
                 Once FARC-EP members are in the ZVTN, the Government will suspend
            orders to capture all members of FARC-EP found inside the said ZVTN, after
            FARC-EP has submitted a list of its members present in each zone.
                 Members of FARC-EP who, under the amnesty law, have been released from
            prison will, if they so desire, be integrated in said zones in order to continue the
            process of reintegration into civilian life. To this end, accommodation outside of the
            camps is being organized inside the ZVTN.
                  During the lifetime of the Ceasefire, FARC-EP will designate a group of 60 of
            its members (men and women) who can, at the national level, be assigned to tasks in
            connection with the peace accords. Similarly, for each ZVTN, FARC-EP will
            designate a group of 10 of its members who, at the municipal and departmental
            levels, can be mobilized to fulfil tasks in connection with the peace accords. For the
            purposes of these movements, FARC-EP members will benefit from the security
            measures agreed upon with the Government, for which purpose each zone will have
            two protection teams to cover such movements. FARC -EP commanders will be
            jointly responsible for any departures from the zones.
                  FARC-EP members assigned to the tasks mentioned in the foregoing paragraph
            must previously have stored weapons in containers subject verification by the
            international component of the monitoring and verification mechanism. Any FARC -
            EP member wishing to leave a ZVTN to receive emergency medical care or
            specialist medical treatment that is unavailable within a ZVTN must also store any
            weapons in caches.
                  The Government and FARC-EP undertake to ensure that implementation of
            this Agreement does not hinder the normal functioning of the unarmed civilian
            authorities, of economic, political and social activity in the regions, or of life in the
            communities, including the exercise of their rights and those of the communal,
            social and political organizations that are present in the country’s territories.



17-06469                                                                                                    53/277


                                                                                                        A-371
         Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 450 of 686


S/2017/272

                     Full effectiveness of the rule of law within the ZVTN will be guaranteed, for
               which purpose the functioning of the civilian authorities will be maintained without
               restriction. The (unarmed) civilian authorities present in the zones will remain and
               will continue to carry on their functions therein, notwithstanding points agreed upon
               in the Ceasefire Agreement. The ZVTN may not be used for political
               demonstrations.
                     The unarmed civilian authorities may enter the ZVTN on a permanent basis
               without restriction, except for the area of the camps where FARC -EP units are
               located. Each ZVTN has a reception area for attending to anyone arriving there.
                     No member of the civilian population may be present in or enter said camps at
               any time.
                    For the duration of the ZVTN, permission for the civilian population to carry
               and possess weapons within them is suspended.
                     The monitoring and verification mechanism is tasked with monitoring and
               verifying compliance with the protocols agreed upon between the Government and
               FARC-EP for the ZVTN and units of the Colombian armed forces assigned to the
               arrangements stipulated in Annex Y to this Agreement.
                     Should any act be committed or circumstance arise within a ZVTN that
               requires the presence of the national police, or any other armed authority of the
               State, the monitoring and verification mechanism will be informed to enable it to
               coordinate entry pursuant to the protocols agreed upon by the Government and
               FARC-EP.
                     The number of camps within each ZVTN agreed upon by the Government and
               FARC-EP will depend on the conditions of the terrain and the number of combatants
               within them. In any event, camps will be located to enable the monitoring and
               verification mechanism to fulfil its function of monitoring and verifying the
               Ceasefire Agreement.
                    In implementing the preparatory process for the reintegration of its combatants
               into civilian life, FARC-EP may, in coordination with the Government, provide
               FARC-EP members inside the ZVTN with training of any kind in productive tasks
               and with instruction to raise their basic primary, secondary or technical level of
               education, according to their own interests.
                     Moreover, inside the ZVTN, the Government, in agreement with FARC -EP,
               will implement measures and activities in preparation for reintegration, along with
               other activities as necessary to facilitate the transition of FARC -EP to legal status
               and to guarantee well-being in the ZVTN. These may include health services, ID -
               issuance days and other activities in preparation for reintegration.
                  The monitoring and verification mechanism will set up a local base for each
               ZVTN in a location that enables it to fulfil its functions efficiently and effectively.

     3.1.4.2   Security zone
                     A security zone will be established around each ZVTN, in which no units of
               the Colombian armed forces or FARC-EP operatives may be present, with the
               exception of the monitoring and verification teams accompanied by police security
               when circumstances so require. Any police intervention required in a security zone,
               other than in connection with the monitoring and verification mechanism, must be
               coordinated in advance with the monitoring and verification mechanism and must
               observe the protocols agreed upon between the Government and FARC-EP. The
               security zone around each ZVTN will be one kilometre wide.


54/277                                                                                                     17-06469



                                                                                                         A-372
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 451 of 686


                                                                                                            S/2017/272


      3.1.4.3      Establishment of camp zones and relocation routes
                        The ZVTN are listed in annex X1 to this Agreement.
                         The units of the Colombian armed forces subject to monitoring and
                   verification by the monitoring and verification mechanism are listed in annex Y to
                   this Agreement.

      3.1.4.4      Commencement of relocation
                        On day D+1, a delegate from the Government and a d elegate from FARC-EP
                   will notify the international component of the monitoring and verification
                   mechanism of the coordinates of the location of units of the Colombian armed
                   forces and of FARC-EP, so that the necessary measures can be adopted to allow
                   FARC-EP structures to relocate to the ZVTN in a safe and secure manner under
                   monitoring and verification by the monitoring and verification mechanism.
                   Such movements may be accompanied by the monitoring and verification
                   mechanism if the Government and FARC-EP so request.

      3.1.4.5      Airspace
                        As from day D, airspace may be used as follows:
                         Over the ZVTN and security zones, military flights will be restricted to an
                   altitude of 5,000 feet. In the event of an accident, public catastrophe or medical
                   emergency, civilian aircraft may fly in these areas subject to prior coordination
                   between the monitoring and verification mechanism, the Government and FARC -EP.

           3.1.5   Security
                        As security is considered an overarching responsibility for the process of
                   implementing the Ceasefire Agreement, founded on the principles of respect for life
                   and human dignity, the Government and FARC-EP have jointly defined security
                   protocols that comprehensively minimize potential threats that might affect or harm
                   persons and assets committed under the Ceasefire Agreement.
                         The security conditions implemented as from the entry into force of         the
                   Ceasefire Agreement guarantee protection for members of the monitoring           and
                   verification team, members of FARC-EP, delegates from the Government,             the
                   Colombian armed forces and other parties involved in the process. Movements      and
                   deployments in the field will be coordinated.
                        Security in respect of FARC-EP weaponry, munitions and explosives during
                   the process of implementing the Ceasefire Agreement forms part of the
                   implementation of security protocols covering their transportation, handling, storage
                   and control.
                         Security measures relating to the Ceasefire Agreement require of the State the
                   capacity needed to guarantee security and effective implementation of the activities
                   involved in this process and to prevent, dismantle and eliminate any circumstance
                   that might jeopardize it.
                        The security measures also require FARC-EP to fulfil its respective
                   obligations.
                        Similarly, the Government will use the Colombian armed forces to continue
                   guaranteeing conditions for coexistence and security of the civilian population
                   during this process.



17-06469                                                                                                       55/277


                                                                                                           A-373
         Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 452 of 686


S/2017/272

                      The security protocols agreed upon are based on a concept of security in which
                 people and communities are its central focus and rely on comprehensive and in-
                 context prevention of threats whereby any risks that might affect the activities under
                 the Ceasefire Agreement can be mitigated.
                       To ensure fulfilment of the Ceasefire Agreement security measures, the
                 following protocols have been jointly drawn up to create a climate of security and
                 trust amongst those participating in this process:
                     • Security for personnel from the monitoring and verification mechanism.
                     • Security for the delegates and public servants of the Ceasefire Agreement.
                     • Security for members of FARC-EP.
                     • Security for the civilian population in the ZVTN and PTN during the process
                       of implementing the Ceasefire Agreement
                     • Security for the relocation of FARC-EP into the ZVTN and PTN.
                     • Security for the ZVTN and PTN during the process of implementing the
                       Ceasefire Agreement.
                     • Security for the handling, storage, transport and control of weapons during the
                       process of implementing the Ceasefire Agreement.

         3.1.6   Logistics
                      This covers all elements designed to meet the specific needs identified by the
                 Government and FARC-EP in terms of fulfilment of all aspects relating to the
                 Ceasefire Agreement.
                       The local unit of the monitoring and verification mechanism has a logistics
                 section coordinated by a member of the international component. This tripartite
                 section of the local unit is responsible for defining aspects concerning the logistics
                 necessary for the functioning of the ZVTN; it is also responsible for guaranteeing
                 the appropriate and timely arrival of supplies to such zones.
                     The protocols under this chapter specify in detail the criteria identified and
                 commitments made concerning each step in the logistical supply process.

         3.1.7   Laying down of arms
                      This is a technical, traceable and verifiable procedure whereby the United
                 Nations will receive all FARC-EP weaponry and use it in the construction of three
                 monuments, approved by the Government and FARC-EP.
                       The laying down of arms by FARC-EP is an organized, traceable and
                 verifiable process that will take place in two stages — control of weaponry, and
                 laying down of arms — which involve the following technical procedures:
                 registration, identification, monitoring and verification of possession, collection ,
                 storage, removal and final disposal.
                     • Registration: the technical procedure of recording the quantity and type of
                       weapons received from FARC-EP by the international component of the
                       monitoring and verification mechanism.
                     • Identification: the technical procedure for classifying FARC-EP’s arms by the
                       international component. This procedure involves only the personal weapons
                       carried by FARC-EP members inside the camps.
                     • Monitoring and verification of possession: each FARC-EP member
                       remaining in the zones carries an individual weapon within the camp. The

56/277                                                                                                      17-06469



                                                                                                          A-374
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 453 of 686


                                                                                                         S/2017/272

                     international component monitors and verifies possession of such weapons on
                     the basis of registration and identification by the international component.
                     There are representatives of the international component inside the camps on a
                     permanent basis.
                   • Collection: the technical procedure whereby the international component
                     receives all FARC-EP arms in accordance with the procedures detailed herein.
                   • Storage of weaponry: in each zone, inside one of the camps, there is an area
                     for storing the weapons received by the international component, which are
                     stored in dedicated containers. This location may be accessed only by the
                     international component, which performs ongoing monitoring and verification.
                   • Removal of weaponry: this technical procedure, under United Nations
                     auspices, consists in the physical removal of weaponry from the zones. The
                     location of this weaponry will be determined between the Government and
                     FARC-EP, in conjunction with the United Nations, and will be used in the
                     construction of three monuments.
                   • Final disposal of weaponry: the technical procedure whereby FARC-EP arms
                     are used to construct three monuments: one at United Nations headquarters,
                     another in the Republic of Cuba, and another in Colombia at a location to be
                     decided on by the political organization that emerges from the transformation
                     of FARC-EP, in agreement with the Government.

      3.1.7.1   Procedure
                     The signing of the Final Agreement will initiate the process of the l aying down
                of arms by FARC-EP, as follows:
                      For the purposes of planning and preparing the logistical aspects of the laying
                down of arms, from day D+5, FARC-EP will provide the international component of
                the monitoring and verification mechanism with such information as the latter
                deems necessary for the transport, registration, identification, monitoring and
                verification of possession, collection, storage, removal and final disposal.
                       FARC-EP will contribute in various ways, including the supply of infor mation,
                with the clearing and decontamination of areas where there are anti -personnel mines
                (APM), improvised explosive devices (IED), and unexploded ordnance (UXO), or
                explosive remnants of war (ERW) in general, taking into account the provisions
                agreed upon in items 4 and 5 and the section relating to reintegration into civilian
                life in connection with FARC-EP involvement in mine clearance.
                      Day D+5 sees the start of the relocation of FARC-EP units to the ZVTN and
                the transport of individual weaponry. The monitoring and verification mechanism
                will monitor and verify this procedure.
                     The period D+7 to D+30 will be for transporting heavy weaponry, militia
                weaponry, grenades and munitions by FARC-EP members to the ZVTN, in
                accordance with the security protocol for the transport of weaponry. The monitoring
                and verification mechanism will monitor and verify this procedure.
                     On arrival of FARC-EP members at the zones, the international component
                will start the procedure for: registration and storage in dedicated containers of
                personal weapons from FARC-EP members who are leaving to fulfil peacebuilding
                tasks and FARC-EP members seconded to the monitoring and verification
                mechanism.




17-06469                                                                                                    57/277


                                                                                                        A-375
         Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 454 of 686


S/2017/272

                     Likewise, the international component will begin the monitoring and control
                of possession of personal weapons by FARC-EP members remaining inside the
                camps, on the basis of registration and identification of such weapons.
                      Heavy weaponry, grenades and munitions entering the camps, including militia
                weapons, will remain in temporary weapon stores under FARC -EP responsibility
                until day D+60 when they will be stored in special containers. This procedu re will
                be monitored and verified by the international component.
                      To ensure effective control of weaponry in each zone, there will be a single
                storage point within one of the camps where the containers under ongoing
                monitoring and verification by the international component are located, in
                accordance with the protocols agreed upon between the Government and FARC -EP.
                     The period from D+10 to D+60 will see the destruction of unstable weaponry
                kept in caches previously located by georeferencing, in fulfilme nt of the security
                protocols defined for this purpose. The international component will confirm the
                implementation of this procedure.
                      Individual weapons still in the possession of FARC-EP members inside the
                camps in the zones will be collected and stored in containers sequentially and in
                three phases, as follows: Phase 1 - D+90, 30%; Phase 2 - D+120, 30%; and Phase 3 -
                D+150, the remaining 40%. This will be in accordance with the road map (timeline
                of events) agreed upon by the Government and FARC -EP, which will guide the
                process of ending the conflict once the Final Agreement has been signed.
                     When the weaponry has been deposited (D+150), the United Nations will
                complete the process of removing the weapons no later than D+180, in accordance
                with the agreed-upon procedures; and it will certify fulfilment of this process
                through an announcement to the Government and to the general public.
                      D+180 will mark the end of the period of operation of these zones and the
                bilateral and definitive ceasefire and cessation of hostilities.
                      The monitoring and verification mechanism will confirm and announce each
                of the phases of the procedure described above for the laying down of arms.

          3.2   Reintegration of FARC-EP members into civilian life — in economic, social and
                political matters — in accordance with their interests
                    The delegates of the Government of the Republic of Colombia (the
                Government) and the Revolutionary Armed Forces of Colombia — People’s Army
                (FARC-EP) consider that:
                      Laying the foundations for building a stable and lasting peace requires the
                effective reintegration of FARC-EP into the country’s social, economic and political
                life. The reintegration process confirms the commitment of FARC -EP to contribute
                to the ending of the armed conflict, become a legal political entity and contribute
                decisively to the consolidation of national reconciliation, coexistence and
                guarantees of non-repetition, and to transform the conditions that allowed violence
                across the country to break out and persist. For FARC-EP, this is a sign of trust in
                Colombian society and particularly in the State, since it is expected that all of the
                accords forming the Final Agreement will be effectively implemented under the
                established terms.
                      Reintegration into civilian life will be a comprehensive, sustainable process of
                an exceptional and transitory nature, which takes into account the interests of the
                FARC-EP community in the process of reintegration, along with its members and
                their families, aimed at strengthening the social fabric across the country as well as
                coexistence and reconciliation among its inhabitants. It is also aimed at developing

58/277                                                                                                     17-06469



                                                                                                         A-376
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 455 of 686


                                                                                                             S/2017/272

                   and deploying socially productive activities and local democracy. The reintegration
                   of FARC-EP is based on the recognition of individual freedoms and free exercise of
                   individual rights for all current FARC-EP members. The reintegration provided for
                   in this Agreement will be complementary to any previous accords. Every component
                   of the reintegration process will have a differential perspective, with a special
                   emphasis on women’s rights.
                         In accordance with the Agreement on the special jurisdiction for peace, with
                   respect to persons who belong to rebel organizations that have signed a peace
                   agreement with the Government, for the purposes of reintegration, the sentences
                   resulting from crimes in the jurisdiction of the Tribunal for Peace imposed by
                   ordinary or disciplinary courts will remain with suspensive effect, until these
                   sentences have been jurisdictionally reviewed by the special jurisdiction for peace.

           3.2.1   Political reintegration
                         The transition of FARC-EP from an armed organization into a new legal
                   political party or movement, which has rights and fulfils the obligations and duties
                   inherent to constitutional order, is an essential condition for ending the armed
                   conflict, building a stable and lasting peace and, in general, for strengthening
                   democracy in Colombia. To that end, the necessary guarantees and conditions will
                   be adopted to facilitate the creation and functioning of the new political party or
                   movement that emerges from the transition of FARC-EP to legal political activity,
                   after the signing of the Final Agreement and the laying down of arms.
                         In view of the foregoing and to further the political component of the
                   reintegration of FARC-EP into civilian life, in accordance with its interests, as
                   provided for in the General Agreement, the following special rules are agreed:

      3.2.1.1      Guarantees for the new political party or movement
                       • Legal status
                        Upon signature of the Final Agreement, the National Electoral Council will
                   process the registration application submitted by the current citizens’ political
                   grouping, which aims to promote the creation of the future political party or
                   movement that emerges from the transition of FARC-EP to legal political life.
                         When the process of laying down of arms has been completed, the
                   plenipotentiaries of FARC-EP at the Negotiation Table will formally declare and
                   register at the National Electoral Council its decision to become a political party or
                   movement, the act of constitution, its statutes, ethics code, ideological platform and
                   the appointment of its officers. By virtue of this formal act, the political party or
                   movement, under whatever name it adopts, will be recognized for all purposes and
                   under equal conditions, as a political party or movement with legal status; and the
                   Government will process any legislative reforms that may be required in advance.
                        The political party or movement thus recognized must comply with the
                   requirements for preservation of legal status and will be subject to the grounds for
                   loss thereof as applicable to other political parties and movements under the
                   Constitution and other laws, except for the accreditation of a certain n umber of
                   members, participation in elections and the attainment of a minimum vote threshold,
                   during the period between its date of registration and 19 July 2026.
                       • Funding and technical assistance
                       • Operation
                        As a measure to facilitate the transition of FARC-EP to legal political activity,
                   the political party or movement that it forms will receive an annual allowance,

17-06469                                                                                                        59/277


                                                                                                            A-377
         Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 456 of 686


S/2017/272

                between its date of registration and 19 July 2026, in an amount equivalent to the
                average received by political parties or movements with legal status to participate in
                the elections prior to the signing of the Final Agreement. These funds will be used
                in accordance with the rules applicable to all political parties and movements.
                      Moreover, to contribute to the funding of the Centre for Political Thought and
                Education (3.2.2.2), and the disclosure and dissemination of its ideological and
                programmatic platform, it will be assigned an annual allowance of 7 per cent of the
                budget allocation for the activities of political parties and movemen ts between its
                date of registration and 19 July 2022.
                     The aforementioned sums will not affect the amount to be distributed by the
                Fund to the other legally established political parties and movements.
                      The Government will take steps to ensure that international cooperation is
                used to support, with the required transparency guarantees, the development of the
                infrastructure necessary for the establishment and initial functioning of the new
                political party or movement that emerges from the transition of FAR C-EP to legal
                political activity and for the training of its leaders. Cooperation funds may not be
                used for electoral campaigns.
                    • Electoral campaigns
                      The campaigns of candidates for the Presidency and the Senate of the Republic
                registered by the political party or movement that emerges from the transition of
                FARC-EP to legal political activity, to participate in the 2018 and 2022 elections,
                will be funded predominantly by the State under the following rules: (i) in the case
                of presidential campaigns, the appropriate State funding will be granted to
                candidates that meet the legal requirements, pursuant to the provisions applicable to
                said campaigns; (ii) in the case of Senate campaigns, candidates will receive
                advance State funding equivalent to 10 per cent of the expense limit set by the
                electoral authority; (iii) the prior State funding will be non -repayable, provided that
                the funds allocated have been used for the purposes established by law.
                    • Media access
                      The political party or movement that emerges from the transition of FARC-EP
                to legal political activity will have access to the communications media under the
                same conditions as other political parties and movements with legal status, in
                accordance with the regulations currently in force.
                    • Security
                      The new political movement and its leaders and militants will have special
                security guarantees within the framework of the comprehensive security system for
                political activity, as agreed under 2.1.2.1., as well as the guarantees specified in 3.4.

     3.2.1.2    Political representation
          (a)   Congress of the Republic
                      After the signing of the Final Agreement and the laying down of arms by
                FARC-EP, and in order to facilitate the latter’s transition to legal political activity
                and ensure conditions for it to promote its ideological platform, the Government
                will implement the constitutional and legal reforms needed to ensure the temporary
                political representation of the new political party or movement in the Congress of
                the Republic, during two constitutional periods starting on 20 July 2018:
                    • It may register single lists of its own candidates or in coalition with other
                      political parties and/or movements with legal status, for the ordinary electoral


60/277                                                                                                        17-06469



                                                                                                            A-378
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 457 of 686


                                                                                                                S/2017/272

                        district for the Senate of the Republic and for each of the ordinary electoral
                        districts from which the Chamber of Representatives is elected.
                       • These lists will compete under equal conditions in accordance with the
                         ordinary rules for all of the seats elected in each electoral district. In both the
                         Senate and the House of Representatives, a minimum of five seats will be
                         guaranteed, including those obtained under the ordinary rules. For this
                         purpose, in the House of Representatives, a seat will be assigned to each of the
                         five lists that obtain the most votes without having gained a seat.
                   Once the Final Agreement enters into force, the political grouping formed with the
                   aim of promoting the creation of the future political party or movement that emerges
                   from the transition of FARC-EP to legal political life will appoint three
                   spokespersons in each of the chambers (Senate and House of Representatives), who
                   must be citizens in full exercise of their rights, exclusively so that they can
                   participate in debates on the legal or constitutional reform bills dealt with through
                   the special legislative process for peace under Legislative Ac t 01 of 2016. These
                   spokespersons must be convened to all sessions in which the corresponding draft
                   legislative acts or laws are discussed and may intervene with the same powers as the
                   Congressmen and congresswomen during the legislative procedure, apart from
                   voting. The requirements for carrying out their work will be defined in conjunction
                   with the Ministry of the Interior.

            (b)    Participation in the National Electoral Council
                         The political party or movement that emerges from the transition of FARC -EP
                   to legal political activity may appoint a temporary delegate to the National Electoral
                   Council, who will have a voice but not a vote and may participate in the
                   deliberations of that body.

             (c)   Reforms for the democratic opportunity for peacebuilding
                         The implementation of the reforms decided in item 2 — Political participation:
                   A democratic opportunity for peacebuilding — constitutes an essential condition for
                   ensuring a sustainable process of reintegration of FARC -EP into civilian life in
                   political matters. The process established in Legislative Act 01 of 2016 will
                   prioritize the presentation and approval of the Statute of Opposition and the reform
                   of the electoral system.

           3.2.2   Economic and social reintegration
      3.2.2.1      Organization for collective economic and social reintegration
                        To promote a process of collective economic reintegration, FARC -EP will set
                   up a joint social and solidarity-based economic organization called Economías
                   Sociales del Común — ECOMÚN. This entity will cover the entire country and may
                   have territorial branches. Current members of FARC-EP may join this entity on a
                   voluntary basis. The Government will facilitate the legalization of ECOMÚN by
                   providing funding for legal and technical advice and designing an expeditious and
                   special procedure for its establishment. Within the framework of the National
                   Reintegration Council, guidelines will be established to ensure that the work of
                   ECOMUN is coordinated with the different competent bodies.

      3.2.2.2      Centre for Political Thought and Education
                         Political groupings of citizens in full exercise of their rights, which aim to
                   promote the creation of the future political party or movement that emerges from the
                   transition of FARC-EP to legal political activity, will set up a centre for political

17-06469                                                                                                           61/277


                                                                                                               A-379
         Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 458 of 686


S/2017/272

               thought and education, as a non-profit institution, for the purpose of advancing
               social studies and research, and designing and advancing political education
               programmes. To that end, agreements may be entered into with public and private
               entities and international partners.

     3.2.2.3   Institutional organization — National Reintegration Council
                     The National Reintegration Council will be created, comprising two members
               of the Government and two members of FARC-EP, tasked with defining the
               activities, establishing the timeline and monitoring the reintegration process,
               pursuant to the terms agreed upon with the Government. In addition, joint territorial
               reintegration councils will be created under terms and conditions and with functions
               to be defined by the National Reintegration Council. These councils will be set up
               when the Final Agreement is signed. The National Reintegration Council may call
               upon institutions, social organizations or international bodies to assist it in fulfilling
               its functions.

     3.2.2.4   Accreditation and transition to legal status
                     Following their arrival in the ZVTN and PTN, FARC-EP will submit to the
               Government a list of all of FARC-EP members, via a delegate expressly designated
               for that purpose. This list will be received and accepted by the Government in good
               faith, in accordance with the principle of legitimate trust, notwithstanding the need
               for the corresponding verifications. In drawing up this list, FARC -EP will be
               responsible for the veracity and accuracy of the information contained therein. The
               Government will provide the facilities needed to draw up the lists in the prisons and
               will provide the information at its disposal in the various State institutions.
                     For accreditation purposes, once FARC-EP has submitted the list of all
               members of its organization, including the militias, the Government will start the
               process of reviewing and corroborating the information contained therein. It will
               present its observations to FARC-EP and if they are not accepted a joint discrepancy
               resolution mechanism will be established to review these cases in the Commission
               for the Follow-up, Promotion and Verification of Implementation of the Final
               Agreement. The foregoing is without prejudice to the acceptance of other people
               included on the list for whom no observations are presented.
                     An expeditious procedure will be established for the accreditation and transit
               of the non-armed members of FARC-EP. The persons who are accredited will have
               their legal situation resolved by granting a pardon through the legal instruments that
               would exist if the law of amnesty were not in force. They will be released at the
               disposal of the special jurisdiction for peace if they had been indicted for crimes not
               subject to amnesty under the Amnesty Law incorporated into the Final Agreement.
               The provisions of the Agreement of August 20, 2016 to facilitate execution of the
               schedule for the laying down of arms specified in the Agreement of June 23, 2016
               shall be applied to them wherever in their favour.
                      Pursuant to the FARC-EP commitment to end the conflict, lay down arms, not
               return to using arms, comply with the agreements and make the transition to civilian
               life, once its members have laid down their arms and confirmed the organization’s
               commitment, they will receive their respective accreditation from the Governmen t
               based on the list submitted by FARC-EP.
                     Accreditation will be granted on the basis of the road map agreed to by the
               Government and FARC-EP for the transition of the members of FARC-EP to legal
               status.



62/277                                                                                                        17-06469



                                                                                                            A-380
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 459 of 686


                                                                                                           S/2017/272

                       The Government will receive and accept the definitive list, through a formal
                 administrative act, no later than day D+180, notwithstanding any earlier
                 accreditations made in compliance with the road map agreed for the purpose, for
                 subsequent accreditations as agreed in the special jurisdiction for peace framework.
                 Under exceptional circumstances and with prior justification, FARC -EP may add or
                 remove persons to or from the list. The names included will be subject to
                 verification by the Government.
                      The final list will include all of FARC-EP members whether or not they are
                 under detention.
                       This accreditation will be necessary for accessing the measures agreed on for
                 FARC-EP in the Final Agreement, notwithstanding that which was established in the
                 agreement creating the special jurisdiction for peace. Nonetheless, access to the
                 reintegration measures requires a commitment of responsibility towards the accords
                 and their goals. Rights and duties in the framework of the reintegration process will
                 be specified in detail by the National Reintegration Council

      3.2.2.5    Reintegration for minors who have left FARC-EP camps
                       Any children who have left the FARC-EP camps since the start of the peace
                 talks, and those who leave during the process of the laying down of ar ms, will be
                 placed under special care and protection measures, which will be discussed within
                 the Follow-up Commission and which will include the guiding principles applicable
                 to minors and guidelines for drawing up the special programme as established in
                 Joint Communiqué No. 70 of 15 May 2016, to ensure restitution of their rights
                 under a differential approach, prioritizing their access to health care and education.
                 These minors will be granted all the rights, benefits and provisions established for
                 the victims of the conflict, as well as those arising from their process of
                 reintegration under the terms contemplated in this Final Agreement, and prioritizing
                 their family reunification whenever possible, as well as their definitive return to
                 their communities of origin or others of similar characteristics, always taking the
                 best interest of the child into account. These programmes will be monitored by the
                 National Reintegration Council in conjunction with the competent State entities and
                 with support from social or specialized organizations in charge of overseeing the
                 terms of Joint Communiqué No. 70. The Special Reintegration Programme for
                 minors will be prepared by the National Reintegration Council within 15 days from
                 the signing of the Final Agreement, based on the proposal presented by the technical
                 panel created by Joint Communiqué No. 70. Once the programme has been
                 approved, the Government will process the necessary regulatory amendments to
                 ensure its implementation, always taking into account the best i nterests of the child
                 and international humanitarian law.
                      The programme must guarantee the full reintegration of the children concerned
                 and their psycho-social support, supervised by social or specialized organizations
                 pursuant to Joint Communiqué No. 70, as well as their placement in temporary
                 reception units in municipalities close to the ZVTN, guaranteeing the right to
                 information for all participants, especially children and adolescents.

      3.2.2.6    Identification of needs for the economic and social reintegration process
           (a)   Socioeconomic census:
                      Within 60 days following the implementation of the ZVTN, a socioeconomic
                 census will be conducted to provide the information needed to facilitate the
                 comprehensive reintegration of FARC-EP into civilian life, both as a community
                 and as individuals. The National Reintegration Council will define the content of
                 the census, how it is to be conducted and the safekeeping and proper use of the

17-06469                                                                                                      63/277


                                                                                                          A-381
         Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 460 of 686


S/2017/272

                information. The National University of Colombia will be responsible for
                conducting the census.

          (b)   Identification of sustainable productive projects and programmes
                      On the basis of the results obtained from the census, potential productive
                projects and programmes will be identified, for the purpose of bringing together the
                largest possible number of men and women who are currently members of FARC -
                EP. Participation in programmes and projects for environmental protection and
                humanitarian mine clearance will warrant special attention.

          (c)   Development and implementation of sustainable productive projects
                and programmes
                      Every member of FARC-EP in the process of reintegration will have the right
                to one-time economic support to start an individual or collective productive project,
                in the amount of 8 million pesos (Col$ 8 million).
                    • Programmes and projects with ECOMÚN
                      A fund will be set up, on a once-only basis, for the establishment of productive
                and service projects in the process of economic and social reintegration through
                ECOMÚN, the viability of which will be verified in advance by the National
                Reintegration Council. The resources corresponding to persons who de cide to
                participate in collective projects (see 3.2.2.6 (c)), through ECOMÚN, having been
                identified and shown to be viable, will be transferred by the Government to
                ECOMUN, no later than 30 days after each project has gained viability status. The
                value of the fund will depend on the total number of allowances for current FARC -
                EP members who have chosen this option. Nonetheless, ECOMÚN will file periodic
                reports with the National Reintegration Council on the receipt of resources obtained
                from the State.
                    • Individual projects
                     Members of FARC-EP in the process of reintegration who wish to start
                production or housing projects on an individual basis, the viability of which has
                been checked by the National Reintegration Council, will be allocated the one -off
                sum indicated above by the Government.

     3.2.2.7    Guarantees for sustainable social and economic reintegration
                    • Basic income
                     Every man or woman who is currently a member of FARC-EP will receive a
                basic monthly income equivalent to 90 per cent of the current legal minimum
                monthly wage, from the end of the ZVTN and for 24 months thereafter, provided
                they do not have a contractual relationship that already generates income for them.
                      Once this period has expired, a monthly allowance will be paid pursuan t to the
                regulations issued for this purpose, and which will not be less than the amount
                currently in force, provided that the beneficiary confirms that he/she has continued
                his/her education in line with the reintegration aims. For the foregoing, the
                Government will set up a trustee commission. ECOMÚN will provide its members
                with advice and assistance in the process of selecting educational institutions.
                    • One-time normalization allowance
                     When the ZVTN cease to operate, every man or woman who is curre ntly a
                member of FARC-EP will receive a one-time normalization allowance equivalent to
                Col$ 2 million.


64/277                                                                                                     17-06469



                                                                                                         A-382
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 461 of 686


                                                                                                          S/2017/272

                    • Social security
                      The amounts of social security payments for health care and pensions, under
                the current regulations for people who are not engaged in remunerated activities will
                be guaranteed by the Government. The latter will set up a trustee commission to
                make the payments for 24 months. ECOMÚN, for its part, will assist members in
                choosing the social security institutions that provide these servic es. Exceptionally,
                for serious illnesses of high cost and for rehabilitation from injuries sustained
                during the conflict, the Government will create a special system with national and
                international cooperation, within the context of the National Reintegrat ion Council,
                to provide care over a period of 36 months.
                    • Social programmes or plans
                     The results of the socioeconomic census will be used to identify the plans or
                programmes needed to safeguard the fundamental and comprehensive rights of the
                population covered by the present Agreement, such as formal education (primary
                and secondary, technical and technological, university) and education for work and
                human development, as well as the validation and standardization of knowledge and
                know-how; housing; culture, recreation and sport; environmental protection and
                recovery; psycho-social support; reunification of family units and extended families
                and older adults, including measures for the protection and care of children of
                members of FARC-EP undergoing reintegration.
                     The actions and measures that can initiate implementation of each of these
                programmes will be defined at the start of the laying down of arms process in the
                ZVTN.
                      Such programmes will be guaranteed by the Government under the terms and
                duration defined by the National Reintegration Council. The foregoing, without
                prejudice to Government programmes aimed at comprehensive reparation for the
                victims of the conflict. To ensure their effective implementation and deployment in
                the territory, these programmes will be implemented on the basis of the institutional
                resources available to the competent national Government and Colombian State
                entities, without prejudice to the use of other legal remedies.
                      The identification of projects and mechanisms enabling access to housing,
                including self-build projects, will merit priority treatment and will receive special
                attention and support from the Government.
                    • Education for peace
                     FARC-EP will appoint three spokespersons for each ZVTN and PTN from the
                ten members of FARC-EP who are authorized to mobilize at the municipal level, in
                order to promote peace education work in the councils of the municipality in
                question. In the case of the departmental assemblies, that work will follow
                discussions between the National Reintegration Council and the respective
                assemblies and governors.

      3.2.2.8   Other resources for economic reintegration projects
                      The economic resources provided by international cooperation, the private
                sector, foundations and multilateral bodies for projects aimed at the economic
                reintegration of current FARC-EP members into civilian life, as well as the technical
                cooperation resources associated with such projects, will not reduce the amounts
                mentioned in the paragraphs above; in other words, they will increase the economic
                resources provided by the Government for the implementation of the reintegration
                agreement.



17-06469                                                                                                     65/277


                                                                                                         A-383
         Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 462 of 686


S/2017/272


          3.3.   Obligations of the former guerrilla commanders/members of the governing
                 bodies of the new political force arising from the transition of FARC -EP to
                 legality to ensure the proper implementation and stability of the
                 Final Agreement
                       The former guerilla commanders/members of the governing bodies of the new
                 political force that arises from the transition of FARC -EP to legality will be obliged
                 to ensure the success of the process of comprehensive reintegration of FARC -EP
                 into civilian life. To that end, among other obligations arising from the Final
                 Agreement, they will be tasked with explaining said Agreement and resolving
                 conflicts that might arise over compliance therewith in any of the country’s
                 municipalities, between the former members of FARC -EP or among the members of
                 the new political movement.

          3.4.   Agreement on security guarantees and the fight against criminal organizations
                 and conducts responsible for homicides and massacres perpetrated against
                 human rights activists, social or political movements, or which threaten those
                 who participate in the implementation of the agreements and peacebuilding,
                 including criminal organizations that have been labeled as the successors of
                 paramilitaries and their support networks
                       The content of this Agreement also includes section 3.6 — Security
                 Guarantees — of the General Agreement for Ending the Conflict. This Agreement
                 contains measures to clarify the phenomenon of paramilitarism referred to in section
                 3.7 of the General Agreement for Ending the Conflict, in addition to what has
                 already been agreed in item 5 — Victims. In particular, with the Commission on
                 Truth, Coexistence and Non-repetition, the measures discussed in the present
                 Agreement will need to be adopted to comprehensively achieve this aim.
                       Based on the provisions of item 2 — Political participation — which defines
                 security as: “a modern, qualitatively new concept of security that, in the end -of-
                 conflict situation, is based on respect for human dignity, the promotion of and
                 respect for human rights, and the defence of democratic values, particular ly the
                 protection of the rights and freedoms of those engaging in political activity, and
                 especially those who, in the wake of the ending of the armed conflict, become
                 members of the political opposition and thus have to be recognized and treated as
                 such, the Government will set up a new comprehensive security system for political
                 activity.”
                      Item 2 of the Agreement also establishes that “The comprehensive security
                 system for political activity will be structured in line with a person -centred security
                 concept, based on the principles of sovereignty, non-intervention and free
                 determination of peoples, and which makes it possible to coordinate security
                 measures with the collective and individual welfare and development measures
                 discussed in this Agreement”, and provides that a differential and gender-sensitive
                 approach will be adopted.
                       Lastly, item 2 of the Agreement establishes that the security guarantees are a
                 necessary condition for consolidating peacebuilding and coexistence, and in
                 particular for implementing the plans and programmes agreed herein, ensuring the
                 protection of communities and community leaders and human rights advocates (both
                 men and women), political and social movements and parties, and especially of the
                 new political party or movement that emerges from the transition of FARC-EP to
                 legal political activity, as well as the members thereof who are in the process of
                 reintegration into civilian life.




66/277                                                                                                        17-06469



                                                                                                            A-384
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 463 of 686


                                                                                                             S/2017/272

                       To achieve these aims, the Government and FARC-EP make the following
                   commitments:
                      • The Government will implement the measures needed to effectively and
                        comprehensively intensify actions taken against the criminal organizations and
                        conducts responsible for homicides and massacres, or acts perpetrated against
                        human rights activists, social or political movements, or which attack or
                        threaten persons involved in the implementation of agreements and
                        peacebuilding, including the criminal organizations that have been designated
                        as successors to paramilitarism and their support networks. It will also
                        safeguard the protection of communities across the country, breaking any type
                        of link between politics and the use of arms and respecting the principles that
                        govern any democratic society.
                      • The Colombian State will apply the rules of criminal prosecution against the
                        criminal organizations and conducts covered by this Agreement, while
                        respecting human rights in its actions.
                      • It will observe the rules of international human rights law in order to protect
                        the population.
                      • The State holds a monopoly on the legitimate use of arms with the aim of
                        ensuring that all Colombian men and women can fully exercise all of their
                        human rights.
                      • FARC-EP also makes a commitment to contribute effectively to the building
                        and consolidation of peace, within the limits of its capacities, to promote the
                        content of the agreements and to respect fundamental rights.

           3.4.1   Guiding principles
                        The Government and FARC-EP agree upon the following guiding principles:
                      • Respect for, and guarantee, protection and promotion of, human rights: the
                        State is the guarantor of free and full exercise of the rights and freedoms of
                        individuals and communities in all of the country’s territories.
                      • Safeguard the State’s legitimate monopoly of force and the use of arms
                        throughout the country: within the framework of ending the conflict and
                        building a stable and lasting peace, the measures adopted must safeguard the
                        State’s legitimate monopoly of force and use of arms, to ensure respect and
                        fundamental rights for all citizens. Legitimacy derives from fulfilment of the
                        obligation to ensure that all Colombians can exercise their fundamental rights
                        to the full, under the principles of legality, necessity and proportionality.
                      • Strengthening of justice administration: in the context of ending the conflict
                        and building a stable and lasting peace, the measures adopted must help ensure
                        citizens’ equal access to independent, timely, effective and transparent justice,
                        whilst respecting and promoting alternative mechanisms for resolving conflicts
                        in the country’s territories, such that fundamental rights and impartiality are
                        guaranteed, preventing the application of any form of private justice and
                        confronting the conduct and organizations covered by this Agreement. These
                        measures must also help ensure effective justice administration in cases of
                        gender-based violence, free from stereotypes regarding members of the LGBTI
                        community, with sanctions proportional to the seriousness of the act in
                        question.
                      • Tax Authority monopoly of taxation: action will be taken against forms of
                        illegal economic activity and criminal income linked to organized crime,
                        including people trafficking, drugs trafficking, illegal coercion or extortion,

17-06469                                                                                                        67/277


                                                                                                            A-385
         Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 464 of 686


S/2017/272

                      contraband, money laundering, tax charges other than those levied by the State
                      monopoly and illegal mining. Traditional artisanal mining is not considered
                      illegal.
                    • Differential and territorial approach: in the context of ending the conflict and
                      building a stable and lasting peace, the security measures adopted must have a
                      differential and territorial approach that takes into account the different threats
                      and the characteristics and experiences of people in their diversity, and
                      communities and territories, in order to implement the plans and programmes
                      for building peace and provide guarantees to the population, including the new
                      political movement that emerges from the transition of FARC -EP to legal
                      political activity and its members in the process of reintegration into civilian
                      life, to thus contribute to enhanced governance, legitimacy and effective
                      exercise of citizens’ rights and freedoms.
                    • Gender mainstreaming: special emphasis will be placed on protec ting women,
                      children and adolescents who have been affected by the criminal organizations
                      covered by this Agreement. This approach will take account of the specific
                      risks that women face against their life, freedom, integrity and safety; and it
                      will be appropriate to those risks.
                    • Institutional coordination and co-responsibility: in the context of ending the
                      conflict and building a stable and lasting peace, coordination and joint
                      responsibility between all State institutions is necessary to ensure the
                      effectiveness of the security measures adopted, on which national,
                      departmental and municipal institutions will need to work together.
                    • Citizen participation: the measures will involve the active participation of civil
                      society, including the new political movement that emerges from the transition
                      of FARC-EP to legal political activity and its members in the process of
                      reintegration into civilian life.
                    • Accountability: all measures adopted must include a permanent system for
                      holding the institutions to account for the achievements and progress made as
                      a result of the actions taken, including actions in response to information
                      provided by the communities.
                    • Guarantees of non-repetition: the Government will adopt measures to more
                      clearly identify the paramilitary phenomenon, prevent its repetition and
                      dismantle the criminal organizations responsible for homicides and massacres
                      and systematic gender-based violence, or those that attack human rights
                      activists, social or political movements, or which threaten or attack those who
                      participate in the implementation of the agreements and peacebuilding.
                 In view of the foregoing, the Government and FARC -EP agree as follows:

         3.4.2   National Political Covenant
                       The country’s desire to achieve a stable and lasting peace is based on
                 recognition of the need to overcome the armed conflict. The Government and the
                 new political movement that emerges from the transition of FARC -EP to legal
                 political activity, undertake to promote a National Political Covenant to be
                 developed from the regions, with the aid of political parties and movements, trade
                 associations, the living forces of the country, organized society and communities
                 across the country, labour unions, the National Council of Trade Associations and
                 various economic associations, owners and directors of communications media,
                 churches, religious groups, faith-based organizations and other organizations of the
                 religious sector, academia and educational institutions, women’s and LGBTI


68/277                                                                                                        17-06469



                                                                                                            A-386
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 465 of 686


                                                                                                             S/2017/272

                   organizations, persons with disabilities, youth, ethnic peoples and communities,
                   victims’ organizations and human rights activists and other social organizations.
                         This National Political Covenant to be promoted from the regions and, in
                   particular, in those regions most affected by violence, seeks to make a reality of the
                   commitment of all Colombians that arms will never again be used in politics, and
                   never again will violent organizations such as paramilitarism be promoted, which
                   disrupt the life of Colombians by violating their human rights, poisoning peaceful
                   coexistence and undermining the security conditions required by society. In this
                   regard, the Government will legislate as necessary to incorporate, in the
                   Constitution, a prohibition on the promotion, organization, funding or official
                   and/or private use of paramilitary units or practices; and it will develop the
                   regulations required for the application thereof, which will include a criminal
                   prosecution policy, administrative sanctions and disciplinary actions. In addition,
                   measures for bringing perpetrators to justice will be discussed. This Covenant will
                   seek to achieve national reconciliation and harmonious relations among all
                   Colombian people.

           3.4.3   National Commission on security guarantees for the dismantling of criminal
                   organizations and conducts responsible for homicides and massacres or which
                   attack human rights activists, social or political movements, or threaten or
                   attack people involved in the implementation of the agreements and
                   peacebuilding, including criminal organizations that have been designated as
                   successors of paramilitarism and their support networks, hereinafter referred
                   to as the National Commission on Security Guarantees.
                         In fulfilment of what has been agreed under 2.1.2.1(d) on the comprehensive
                   security system for political activity, which relates to the implementation of the
                   Commission for monitoring and evaluation of the performance of the
                   comprehensive system for protection and progress in the dismantling of criminal
                   organizations and all those that threaten political activity, the Government and
                   FARC-EP agree that the Government will create and implement the National
                   Commission on Security Guarantees, which will have the aim of planning and
                   monitoring public and criminal policies on the dismantling any organization or
                   conduct covered by this Agreement that threatens the implementation of the accords
                   and peacebuilding. The Commission will also harmonize those policies in order to
                   ensure their implementation. The performance of the comprehensive system for
                   protection will be monitored and evaluated by the high -level unit referred to in
                   section 3.4.7.1.1 of this Agreement.
                         The National Commission on Security Guarantees will be chaired by the
                   President of the Republic and will comprise the Minister of the Interior, the Minister
                   of Defence, the Minister of Justice, the Public Prosecution Department, the
                   Ombudsperson, the Director of the Special Investigation Unit (see section 74 on the
                   special jurisdiction for peace), the Commander General of the Military Forces, the
                   General Director of the National Police, three recognized experts on the subject
                   chosen by the Monitoring Committee and two delegates of the human rights
                   platforms. The Commission should also hold meetings every month. It may invite
                   representatives of political parties and movements, the Office of the High
                   Commissioner for Human Rights and other specialized national and international
                   organizations with a presence in the territories; and it may m ake use of experts on
                   the subject when it deems it appropriate. The Commission will be set up before the
                   Final Agreement comes into effect. The Commission will promote the effective
                   participation of women.




17-06469                                                                                                        69/277


                                                                                                            A-387
         Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 466 of 686


S/2017/272

                   The work of the Commission will focus on the following:
                   (a) The National Commission on Security Guarantees will be the unit for the
              design, monitoring, intersectoral coordination and the promotion of coordination at
              departmental and municipal levels, with regard to compliance with the action plan
              promoted by the Government to tackle and dismantle the organizations and to
              prosecute conducts that are punishable under this Agreement;
                   (b) It will draw up and assess the permanent action plan to combat and
              dismantle the organizations and conducts covered b y this Agreement;
                    (c) It will evaluate the institutional response and the impact of dismantling
              the organizations and conducts covered by this Agreement;
                   (d) It will coordinate, with the departmental and municipal authorities, on
              the creation of technical committees for monitoring criminal activities within its
              remit, including the receipt of reports and complaints, complementing Government
              endeavours;
                    (e) It will recommend reforms that contribute to eliminating any possibility
              that the State, its institutions or its agents may establish, support or maintain
              relationships with the organizations covered by this Agreement;
                   (f) It will ask the authorities to submit reports on any subject relating to the
              organizations and conducts covered by this Agreement and will follow up the
              contents of said reports;
                   (g) It will plan and draw up strategies, within its competence, to identify the
              funding sources and patterns of criminal activity of the organizations and conducts
              covered by this Agreement; among those patterns, special account will be taken of
              those that affect, in particular, women, children, adolescents and the LGBTI
              community.
                    (h) It will recommend the repeal or amendment of regulations in order to
              identify those provisions which, directly or indirectly, facilitate and/or promote the
              creation of the organizations and conducts covered by this Agreement;
                    (i) It will propose mechanisms to carry out background checks on public
              servants in all Government institutions in order to check for any involvement that
              they may have had with paramilitary groups and/or activities or human rights
              violations;
                   (j) It will periodically report to the branches of public authority, public
              opinion and international bodies in relation to the progress and obstacles in the fight
              against the organizations and conducts covered by this Agreement;
                   (k) It will ensure the provision of information by the entities or institutions
              that participate in the National Commission on Security Guarantees, to the
              Commission on Truth, Coexistence and Non-repetition and to the Unit for
              Investigation and Dismantling of criminal organizations and successors of
              paramilitarism (see section 74 of the Agreement on the special jurisdiction for
              peace);
                    (l) It will make recommendations to the branches of public authority to
              amend and prioritize actions and strategies relating to the Government’s intelligence
              policy and legislation in the fight against the organizations and conducts covered by
              this Agreement;
                   (m) It will monitor the system of controls on surveillance services and private
              security services and will make proposals for updating the regulations governing
              such services, with the aim of ensuring that their services are in line with the


70/277                                                                                                    17-06469



                                                                                                        A-388
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 467 of 686


                                                                                                              S/2017/272

                   purpose for which they were created, and under no circumstances directly or
                   indirectly facilitate the action of the criminal organizations and conduct covered by
                   this Agreement.
                        (n) It will formulate policies for bringing to justice the criminal
                   organizations and their support networks covered by this Agreement, defining
                   specific procedures for the members of said organizations and networks, promoting
                   and providing incentives for a rapid and definitive dismantlin g of said organizations
                   and networks. Such measures will never mean political recognition.
                         (o) It will ensure the application of territorial, differential and gender -
                   sensitive approaches in the design, implementation and monitoring of the policies
                   and strategies covered by this Commission.

           3.4.4   Special Investigation Unit for the dismantling of the criminal organizations and
                   conducts responsible for homicides and massacres or which attack human
                   rights advocates, social or political movements, or which threaten or attack
                   those who participate in the implementation of the agreements and
                   peacebuilding, including the criminal organizations that have been labelled as
                   the successors of paramilitarism and their support networks.
                          In the context of ending the conflict and with the aim of effectively comb ating
                   criminal organizations and their support networks, including those which have been
                   labelled as successors of paramilitarism, which pose the greatest threat to the
                   implementation of the accords and to peacebuilding, the Government will adopt the
                   measures necessary for the creation and start-up, within ordinary jurisdiction, of a
                   Special Investigation Unit for the dismantling of criminal organizations and their
                   support networks, including the criminal organizations that have been labelled as
                   successors of paramilitarism, pursuant to what has been established in section 74 of
                   item 5.1.2 of the Agreement on the comprehensive system for truth, justice,
                   reparation and non-repetition. The Unit will remain operational for the time needed
                   for it to conclude its mandate.
                         The Unit’s mandate will involve the investigation, prosecution and indictment
                   of the criminal organizations and conducts responsible for killings, massacres and
                   systematic violence against women in particular, or that threaten or attack people
                   involved in the implementation of the accords and peacebuilding, including the
                   criminal organizations that have been labelled as successors of paramilitarism and
                   their support networks.
                         In performance of its functions within the ordinary jurisdiction, th e Special
                   Unit will contribute to the goals of the Justice and Peace Act and the special
                   jurisdiction for peace. Insofar as it will help to strengthen justice and contribute to
                   dismantling the organizations that have been labelled as successors of
                   paramilitarism, it will in turn guarantee non-repetition of the paramilitary
                   phenomenon, prevent the perpetration of new human rights violations and thereby
                   help to build a stable and lasting peace.
                        The Special Investigation Unit will have the following features:
                       • It will be created outside of the special jurisdiction for peace and will form
                         part of the ordinary jurisdiction and the National Public Prosecution
                         Department. The Unit will decide what is necessary for it to function and on
                         the formation of its working and investigation groups, and in these areas will
                         promote the effective participation of women. It will also have the autonomy
                         to decide on its lines of investigation, carry these out and undertake actions
                         before any jurisdiction.



17-06469                                                                                                         71/277


                                                                                                             A-389
         Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 468 of 686


S/2017/272

                 • The Director of the Unit will be responsible for making decisions relating to
                   any functions or competencies of the Unit and may delegate those
                   responsibilities, in full or in part, to other civil servants attached to the Unit.
                 • The Unit will investigate, group together cases where this is within its
                   competency and, if appropriate, will file charges and indictments before the
                   ordinary jurisdiction or before the jurisdiction for justice and peace, provided
                   that the statutory time limit for applications has not expired. Th e Unit may
                   request before the competent body the accumulation, at the court of higher
                   instance, of judicial competences for all the offences committed by the
                   criminal organization, within the respective jurisdiction.
                 • The Unit will fulfil its duties without replacing the ordinary duties of the
                   national Public Prosecution Department before the jurisdiction for Justice and
                   Peace or before the ordinary courts.
                 • The Unit’s Director must be a lawyer, meet transparency and technical
                   suitability criteria and have experience in the field of criminal investigations
                   and have demonstrated results in the fight against organized crime. He/she will
                   be appointed for a four-year term. The Director of the Unit will be subject to
                   the disqualification and incompatibility rules for civil servants of the country’s
                   Public Prosecution Department. Under no circumstances may the Director of
                   the Unit be removed from office due to shortcomings that are not deemed
                   extremely serious under the current disciplinary rules. Any disciplinary
                   procedures which are brought against the Director of the Unit will be heard at
                   sole instance by the National Disciplinary Commission.
                 • The Unit will deploy its investigation capacity with a territorial, different ial
                   and gender-sensitive approach, in order to tackle the threat with an emphasis
                   on areas where there is a convergence of variables that endanger the
                   communities and peacebuilding, prioritizing the investigation of structures of
                   organized crime which are within its jurisdiction.
                 • It will have a special unit of the judicial police composed of specialist officers
                   from the Public Prosecution Department and the Judicial Police Unit of the
                   national police force, experts in a range of subjects, who must have knowledge
                   of the development and establishment of organized criminal organizations,
                   including knowledge of the paramilitary phenomenon and the criminal
                   organizations that have been labelled as successors of paramilitarism. Said
                   officers should have knowledge of gender-based violence and justice. The
                   Director will have operational command for the officers of the Technical
                   Investigation Unit assigned to his/her Unit and operational command for the
                   other officers of the Judicial Police assigned thereto.
                 • The civil servants staffing the Unit will be selected by the Director, applying
                   the special mechanisms for selection, incorporation and monitoring of the
                   performance of the staff, prioritizing high standards of transparency and
                   effectiveness in public service.
                 • As an operating basis, this Unit will adopt a multidimensional investigative
                   approach which covers the entire criminal chain of the organizations and
                   conducts within its mandate, including criminal conduct affecting women,
                   children and adolescents.
                 • To ensure it performs its duties with high standards of efficiency, the Unit will
                   have at its disposal sufficient resources and budget for its operations. The
                   funding for the operation of the Unit will come from the national general
                   budget and international cooperation. The allocation provided by the
                   Government for this purpose will be included on a mandatory basis in the

72/277                                                                                                     17-06469



                                                                                                         A-390
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 469 of 686


                                                                                                       S/2017/272

                 annual budget of the Public Prosecution Department which will be subject to
                 the approval of Congress and specifically earmarked for the Unit. The
                 resources will be used according to the plan drawn up by the Director, without
                 prejudice to the legally established controls. The Unit may request
                 extraordinary funds from the State or international aid and in the latter case
                 may negotiate and receive international funds for its operations. The Unit may
                 enter into any international cooperation agreement to assist in the achievement
                 of its mandate.
               • The Investigation Unit will periodically submit reports to the National
                 Commission on Security Guarantees in relation to its progress and results.
               • Upon request by the Unit, the national Public Prosecution Department, in
                 coordination with the Government, may ask the European Union to send a
                 temporary support mission to strengthen the Unit’s capabilities in the fight
                 against organized crime and ensure the adoption of international best practices,
                 without prejudice to the additional international cooperation that the Unit may
                 request via the country’s Public Prosecution Department.
               • It will have access to all available judicial information that it requires for its
                 investigations, including the information that resides in or has been transferred
                 to other units of the Public Prosecution Department, especially the Unit for
                 Justice and Peace. It may make use of the mechanisms for access to documents
                 and sources of information provided for the special jurisdiction for peace
                 (section 69 of the Agreement on the special jurisdiction for peace).
               • The Unit will ensure legal discretion in the performance of its functions and
                 will adopt the measures needed to protect witnesses and victims so requiring.
               • The Director of the Unit will be chosen by the Attorney General of the Nation,
                 from a shortlist of three candidates proposed by the mechanism for the
                 selection and appointment of judges and other judicial officials of the special
                 jurisdiction for peace, set forth in section 68 of the Agreement on the special
                 jurisdiction for peace and developed in section 5.3 of the Final Agreement for
                 Ending the Conflict, entitled “Supplementary Agreement on the
                 Comprehensive System of Truth, Justice, Reparation and Non -repetition.”
                 Once the mandate of the first Director of the Special Investigation Unit for the
                 dismantling of criminal organizations and conduct responsible for killings and
                 [...], established in section 74 of the Agreement establishing the special
                 jurisdiction for peace and developed in section 3.4.4 of the Final Agreement,
                 the successive directors of the Unit will be chosen by the Attorney General of
                 the Nation from a list proposed by the judges that make up the peace court of
                 the special jurisdiction for peace.

            Competency
            The Special Unit will:
               • Judicially prosecute the conducts and organizations covered by its mandate. It
                 will investigate the individual criminal responsibilities of the members of
                 these organizations and submit the information obtained on perpetrators,
                 instigators, organizers and financiers of these structures to the competent
                 authority for the purpose of starting a trial or investigation by another
                 competent body.
               • Undertake investigations in cases where certified copies have been made in the
                 ordinary jurisdiction or in the jurisdiction for justice and peace in order to
                 investigate the criminal responsibility of those who were members of support


17-06469                                                                                                  73/277


                                                                                                      A-391
         Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 470 of 686


S/2017/272

                      networks for criminal organizations included in this Agreement, including
                      criminal organizations that have been labelled as successors of paramilitarism.
                     • Implement methodological plans for specialized investigation in relation to the
                       most serious acts of victimization perpetrated against women, children,
                       adolescents and the LGBTI community by the organizations and conducts
                       covered by this Agreement.
                     • Conduct investigations into the relationships between criminal organizations
                       included within its mandate, including criminal organizations that have been
                       labelled as successors of paramilitarism, and Government officials.
                     • Upon finding evidence of the responsibility of public officials, it will continue
                       by conducting the criminal investigation and, in addition, will refer the case to
                       the national Public Prosecution Department or to the Office of the Comptroller
                       General of the Republic, in order to initiate the corresponding disciplinary and
                       prosecutorial investigations.
                     • If it finds evidence of the responsibility of public officials, the Unit will seek
                       the imposition of additional sanctions before the competent judicial
                       authorities, such as disqualification from holding public office.
                     • Check that there are no regulations which, directly or indirectly, permit or
                       promote the existence of paramilitary structures or their successors, and
                       inform the National Commission on Security Guarantees of any such
                       regulations so that the relevant measures can be adopted.
                     • Be able to periodically provide information to the national and international
                       public on progress and obstacles in the performance of its mission.
                     • Coordinate the exchange of information in relation to matters within its
                       competency with the Commission on Truth, Coexistence and Non -repetition
                       and the special jurisdiction for peace.

         3.4.5   Formation of the elite corps
                       To ensure immediate State action against the organizations and conducts
                 covered by this Agreement and the dismantling thereof, an elite corps will be set up
                 in the national police with a multidimensional approach. The members of the elite
                 corps will be selected on the basis of a special model that attests to t heir high
                 standards of suitability, transparency and effectiveness.
         3.4.6   Basic guarantees for the professional performance of prosecutors, judges and
                 other public servants
                 Public servants with responsibilities for activities relating to investigation, analysis
                 and prosecution in connection with the organizations and conducts covered by this
                 Agreement will be provided with the conditions necessary for carrying out their
                 activities so as to avoid any disruption or threat to their role, and providing the
                 corresponding security guarantees.

         3.4.7   Comprehensive security system for political activity
                       The comprehensive system will develop a new model of guarantees for
                 citizens’ rights and protection for political parties and movements, including the
                 movement that emerges from the transition of FARC-EP to legal political activity,
                 rural communities and social organizations, women’s organizations and human
                 rights advocates, in accordance with the provisions of the Agreement on political
                 participation.



74/277                                                                                                        17-06469



                                                                                                            A-392
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 471 of 686


                                                                                                          S/2017/272


      3.4.7.1   Individual and collective security and protection measures
                      In view of the fact that a comprehensive security system for political activity
                was included in the Agreement on political participation, the content of which must
                be supplemented and defined in respect of the guarantees in terms of security and
                protection of the people targeted by this system, and with the aim of providing
                security guarantees for the new political movement that emerges from the transition
                of FARC-EP to legal political activity and for its members in the process of
                reintegration into civilian life, and of ensuring application of the model for
                prevention, security and protection across the country a nd the intangible protection
                measures defined in the context of the Agreement on political participation: a
                democratic opportunity for peacebuilding, the Government and FARC -EP agree the
                following:

      3.4.7.2   High-level Unit of the comprehensive security system for political activity
                      Pursuant to the provisions of 2.1.2.1 (a), of the Agreement on political
                participation, the High-level Unit will be tasked with implementing the security
                system for political activity, and ensuring its functioning, coordinat ion and
                supervision. The Unit will also serve as the space for discussion and monitoring
                relating to the security and protection of the members of social and political parties
                and movements, in particular those forming the opposition, and the new movement
                that emerges from the transition of FARC-EP to legal political activity and its
                members in the process of reintegration into civilian life.
                     The High-level Unit of the comprehensive security system for political activity
                (see the Agreement on political participation, section 2.1.2.1) will develop and
                implement the following components of the security system:
                    • Specialized protection, based on an assessment of the level of risk and in
                      coordination with the relevant State entities, for the following persons: those
                      who have been popularly elected, those who stand in political opposition and
                      leaders of political parties and movements, with a differential approach and
                      with national and regional presence, as well as its risk assessment body at the
                      regional and local levels, as referred to in 2.1.2.1(c) of the Agreement on
                      political participation. Both the risk-level studies and the specialized
                      protection measures will apply protocols that take account of each person’s
                      specific conditions.
                    • Inter-agency planning, monitoring and evaluation system, as set out in
                      2.1.2.1(d) of the Agreement on political participation: a democratic
                      opportunity for peacebuilding.
                    • Committee to investigate crimes committed against people engaged in political
                      activity, taking into account women and the LBGTI community, as set out in
                      2.1.2.1(d) of the Agreement on political participation: a democratic
                      opportunity for peacebuilding.
                The Unit will be composed of:
                    • The President of the Republic.
                    • The Minister of the Interior.
                    • The Minister of Defence.
                    • The Human Rights Advisor to the Office of the President of the Republic.
                    • The Commander of the Military Forces.
                    • The Director of the National Police.

17-06469                                                                                                     75/277


                                                                                                         A-393
         Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 472 of 686


S/2017/272

                  • The Director of the National Protection Unit.
                  • The High-level Unit will ensure the permanent participation of the new
                    political movement that emerges from the transition of FARC -EP to legal
                    political activity.
                     The Government will ensure the participation of political parties and
               movements in the High-level Unit, in particular those whose security has been
               affected, victims’ organizations, human rights organizations and social movements,
               including women’s organizations. A delegate from international human rights
               organizations with a presence in Colombia and other delegates from Government
               entities and supervisory bodies may be invited to join the Unit if this is deemed
               relevant.

     3.4.7.3   Presidential delegate
                     The President of the Republic will appoint a delegate attached to the
               Administrative Department of the Presidency to take charge of the technical
               secretariat of the High-level Unit and be responsible for the planning, information
               and monitoring system (see Agreement, section 2.1.2.1(a)) and for coordinating and
               monitoring the protection and security measures adopted in this respect. He/she will
               hold ongoing discussions with members of the social and political movements and
               human rights activists, and also with the political party that emerges from the
               transition of FARC-EP to legal political activity and its members in the process of
               reintegration into civilian life.

     3.4.7.4   Comprehensive protection programme for members of the new political
               movement or party that emerges from the transition of FARC-EP to legal
               activity, along with its activities and offices, as well as the former members of
               FARC-EP who are being reintegrated into civilian life and the families of all the
               aforementioned, according to the respective risk level.
                     The Government will implement a comprehensive protection programme in
               accordance with the provisions of item 2 on political participation, section
               2.1.2.1(c), which will have the aim of protecting the members of the new political
               party or movement that emerges from the transition of FARC -EP to legal activity,
               and its offices and activities, as well as the former FARC-EP members who are
               being reintegrated into civilian life and the families of all the aforementioned,
               according to the respective risk level.
                    The programme, which will come under the Administrative Department of the
               Office of the President of the Republic and be subject to the supervision of the
               Presidential delegate in the High-level Unit of the comprehensive security system
               for political activity, will have administrative and financial autonomy and will
               coordinate with the relevant State institutions on a permanent and operational basis.
                     The measures specified in this paragraph will apply to the representatives of
               FARC-EP who are in the process of reintegration into civilian life and are assigned
               tasks in the peace process, who are appointed by the FARC -EP peace delegation,
               pursuant to the provisions of the Final Agreement and as from the signing thereof.

   3.4.7.4.1   Specialized security and protection cell of the National Protection Unit
                     The Government will create a cell within the National Protection Unit that
               specializes in security and protection, for the members of the new political party or
               movement that emerges from the transition of FARC-EP to legal activity, and its
               activities and offices, as well as the former members of FARC -EP who are being



76/277                                                                                                   17-06469



                                                                                                       A-394
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 473 of 686


                                                                                                           S/2017/272

               reintegrated into civilian life and the families of all the aforementioned, according
               to the respective risk level.
                     The specialized cell on security and protection will involve the active and
               permanent participation of at least two representatives of the new political party or
               movement that emerges from the transition of FARC-EP to legal political activity;
               and its entire structure and functions will be defined by the Government and FARC -
               EP. The cell will be responsible for the administration, functioning and operation of
               the technical committee on security and protection and the security and protection
               corps created under the present Agreement:

   3.4.7.4.2   Technical committee on security and protection
                     The Government will set up a technical committee on security and protection,
               hereinafter referred to as the technical committee, with participation from the
               Government and FARC-EP. The technical committee will begin its work
               immediately after the signing of this Agreement, in order to develop, coordinate,
               monitor and make suggestions for the implementation of a strategic plan on security
               and protection, which will include tangible and intangible anti-stigmatization
               measures for the members of the new political party or movement that emerges from
               the transition of FARC-EP to legal activity, and its offices and activities, as well as
               the former members of FARC-EP who are being reintegrated into civilian life and
               the families of all the aforementioned, according to the respective risk level.
                    The technical committee will have the following functions:
                   • To put in place the structure of the specialized cell on security and protection,
                     in accordance with the agreements reached by the Government and FARC -EP.
                   • To identify requirements in terms of human, physical and budgetary resources
                     for implementation of the strategic plan on security and protection, so as to
                     safeguard the rights to life and personal safety, freedom, mobility and security
                     of the members of the new political party or movement that emerges from the
                     transition of FARC-EP to legal political activity and the members of FARC -EP
                     in the process of reintegration into civilian life, in view of the risks they face
                     from the exercise of their political, public, social or humanitarian functions or
                     activities, and the rights of their families, according to the respective risk
                     level.
                     The technical committee will be permanent and will carry out periodic
               monitoring and assessments in coordination with the State institutions with
               competence in this respect. The planning and monitoring of protection actions will
               take place on both an individual and a collective basis for the members of the new
               political party or movement that emerges from the transition of FARC -EP to legal
               activity, and its offices and activities, as well as the former members of FARC -EP
               who are being reintegrated into civilian life and the families of all the
               aforementioned, according to the respective risk level.
                    At the initiative of the technical committee and in coordination with the
               Presidential delegate, the Government will implement the legislative amendments
               and reforms — decrees and developments — governing all aspects relating to the
               protection and security of members of the new political party or movement that
               emerges from the transition of FARC-EP to legal political activity and of their
               families, according to the respective risk level. Such regulations and procedures will
               be prepared by the technical committee and presented to the Government for
               approval before the Final Agreement is signed.
                    The technical committee will be composed of delegates from the Government,
               headed by the Presidential delegate, the Director of the National Protection Unit and

17-06469                                                                                                      77/277


                                                                                                          A-395
         Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 474 of 686


S/2017/272

              the Director of the new specialized cell, created under the present agreement, who
              will serve as secretary, as well as other entities deemed relevant, including, as a
              permanent invited member, the representative from the Office of the United Nations
              High Commissioner for Human Rights in Colombia. The representatives that FARC -
              EP deems relevant will be involved before the Final Agreement is signed. Once the
              Agreement has been signed, the delegates appointed by FARC-EP will continue to
              participate on the technical committee. When the political movement has been
              created, the representatives that it appoints will be incorporated into the technical
              committee.
                  • Guidelines and criteria for the strategic plan on security and protection
                    for the new political party or movement that emerges from the transition
                    of FARC-EP to legal activity, on the basis of its risk situation.
                    The strategic plan on security and protection will consist of all the
              comprehensive measures contained in this Agreement, including intangible,
              collective or political measures aimed at prevention and creation of a climate of
              trust, and tangible measures which will be defined in the security and protection
              protocols, as well as all those measures that the technical committee deploys to
              implement the plan.
                    The security and protection protocol will consist of the following components:
              prevention, security and protection schemes and programmes; personnel from the
              security and protection corps — selection and training; logistics and recruitment for
              the security and protection corps — funding and financial resources, together with
              risk analysis programmes and programmes for coordination among the elements of
              the security system.
                   The measures applied to the population targeted by this Agreement will be
              implemented in accordance with the content of paragraph 3.4.7.4 of this Agreement
              and the development protocols, which must be executed in a timely and efficient
              manner.
                   The protection protocol will include the means of transport that may be
              required for the protected persons.
                    Pursuant to the decisions taken by the technical committee, support will be
              provided for temporary relocation, communications media, psycho -social care and
              any other support necessary to ensure the effective protection of the population
              targeted by this Agreement.
                    Bearing in mind the definitions of the technical committee, the Government
              will ensure that all the necessary protection measures are taken with regard to the
              comprehensive security of the offices and facilities of the new political party or
              movement that FARC-EP becomes, and of the homes of the persons subject to
              protection under this Agreement, according to the respective risk level.
                    The technical committee will define the prevention, security and protection
              schemes relating to recruitment, logistics, administration, mobility, staff
              employment rights and other requirements for its optimal functioning and
              sustainability, bearing in mind the criteria of reliability and compliance provided, in
              this area, by the operators to the new political party or movement that FARC -EP
              becomes.
                   The security and protection protocol will be drawn up by the technical
              committee and approved by the Negotiation Table before the Final Agreement is
              signed.




78/277                                                                                                    17-06469



                                                                                                        A-396
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 475 of 686


                                                                                                         S/2017/272


   3.4.7.3.3   Security and protection corps
                    The Government will create a security and protection corps, pursuant to the
               provisions of this Agreement, with a mixed composition, consisting of trusted
               personnel from the new political party or movement that emerges from the transition
               of FARC-EP to legal activity, which will coordinate and have direct contact with the
               national police, which will in turn appoint contacts for each security and protection
               scheme at the national, departmental and municipal levels according to the
               operating scheme that is established.
                     The trusted personnel of the new party or political movement that arises from
               the transition of FARC-EP to legal activity, who form part of the security and
               protection corps, must be properly trained and fulfill the psychological suitability
               requirements that are demanded of other members of protective bodies. The
               National Protection Unit’s specialized cell on security and protection will verify
               compliance with these requirements.
                    The security and protection schemes will have all the logistics needed for their
               operations, equipment and administration as required for protection of the persons
               in question. The Government will ensure that the protection schemes are provided
               with the most suitable and relevant weapons to ensure the safety of the population
               covered by this Agreement, based on the levels of risk established by the technical
               committee.
                     The security and protection will be provided for the members of the new
               political party or movement that emerges from the transition of FARC -EP to legal
               activities and its offices and activities, as well as for the former FARC -EP members
               who are being reintegrated into civilian life and the families of all the
               aforementioned, according to the respective risk level.
                     In order to work towards the construction of a professional and technical
               model for the security and protection corps, the technical committee will make
               proposals to the Government, including a system of education and train ing,
               employment and social security, which will be followed up and managed by the
               Presidential delegate. The system will include training programmes on issues
               relating to the protection of women and the specific risks that they face.
                    The security and protection protocol will determine the operating system and
               composition of the protection schemes — which will have a gender-mainstreaming
               approach — including the contacts with the new political party or movement that
               emerges from the transition of FARC-EP to legal activity and the contacts with the
               national police. It will contain the criteria and guidelines of the strategic plan on
               security and protection.
                      The Government will make the necessary budget allocations for
               comprehensive implementation of the system, and these will be guaranteed for an
               initial minimum period of five years.
                     In the case of members of the national police who are part of the security and
               protection corps, a rigorous model for checking criminal and disciplinary records
               will be applied and security checks will be carried out, including credibility and
               reliability tests.
                     The members of the security and protection corps will report to the specialized
               cell on security and protection. The employment arrangements may involve a direct
               employment contract as public servants, or temporary agreements for the provision
               of services, or the incorporation of personnel via duly authorized security operators,
               which provide greater guarantees of reliability for the protected persons. The


17-06469                                                                                                    79/277


                                                                                                        A-397
         Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 476 of 686


S/2017/272

                 Government will make any adjustments needed to increase staffing of the National
                 Protection Unit.
                       The security and protection corps will be supported by duly accredited security
                 training programmes for the training and specialization of all its members.
                 Consultancy and training agreements may be established with national or
                 international institutions or bodies that are experts in this area.
                       The technical committee will establish the criteria for the content of the
                 training. The members of the security and protection corps will be selected, trained
                 and qualified at national or international institutions or academies, for which
                 purpose the Government will provide all the necessary guarantees and conditions.
                       Constitutional and legal presumption of risk: The members of the new political
                 movement that emerges from the transition of FARC-EP to legal political activity
                 will be presumed to be at exceptional risk on the basis of reasonable criteria
                 presented by its representatives to the technical committee. The new political
                 movement will be presumed to be at exceptional risk. The Government will promote
                 the regulatory measures needed for that presumption to become enshrined in law.
                       Psycho-social care measures: All steps will be taken to provide tools for
                 psycho-social care, of either an individual or a collective nature and with a gender
                 perspective, to recipients of the protection programme who ha ve been affected as a
                 result of any attack on their life and physical safety.

   3.4.7.4.4     Implementation of the programme on reconciliation, coexistence and
                 prevention of stigmatization
                      Pursuant to the Agreement on political participation (see section 2.2.4), once
                 the Final Agreement has been signed, the National Council for Reconciliation and
                 Coexistence will be set up to plan and implement the programme on reconciliation,
                 coexistence and prevention of stigmatization, with the involvement of territory -
                 based entities. The foregoing is without prejudice to the immediate measures to be
                 adopted.

   3.4.7.4.5     Self-protection measures
                       A self-protection training process will be launched for the security of the
                 members of FARC-EP in the process of reintegration into civilian life and of the
                 new political movement that emerges from the transition of FARC -EP to legal
                 political activity, for which purpose the Government will provide the new politi cal
                 movement with sufficient tools and resources to achieve this aim effectively.

         3.4.8   Comprehensive security and protection programme for the communities and
                 organizations across the country
                       A comprehensive security and protection programme will be created for the
                 communities and organizations in the country’s territories, at the request of the
                 Ministry of the Interior. This will define and adopt measures for the comprehensive
                 protection of organizations, groups and communities across the country, s uch that it
                 contributes to ensuring, under an effective model, the implementation of the
                 measures for prevention and protection of the communities and their territories. The
                 preparation and implementation of this programme will involve active and effective
                 participation by social organizations, including women’s organizations, and the
                 communities across the country. The following measures, among others, will be
                 promoted:
                    • Implementation of comprehensive security and protection measures: in
                      implementing the provisions established in section 2.2.4 of the Agreement on

80/277                                                                                                     17-06469



                                                                                                         A-398
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 477 of 686


                                                                                                             S/2017/272

                        political participation, the prevention and protection plan prepared as part of
                        the comprehensive security and protection programme will include anti -
                        stigmatization measures, including in respect of gender and sexual orientation,
                        widespread dissemination mechanisms, campaigns for the legitimization and
                        recognition of human rights advocates, in both rural and urban areas, and the
                        creation and dissemination of community and public -interest communications
                        media for promoting human rights and coexistence.
                      • Community promotors of peace and coexistence: this will be a programme
                        led by the Ministry of the Interior in coordination with the Ministry of Justice.
                        The community promoters of peace and coexistence will be unarmed
                        volunteers. The programme will encourage alternative mechanisms for
                        resolving disputes in the different territories and promote the defence of
                        human rights, encouraging harmonious relations within communities in the
                        areas previously defined for that purpose. The programme will be allocated the
                        resources needed for its implementation.
                      • Rural territories protection protocol: the Ministry of the Interior will create
                        a special protocol for the protection of rural communities that were affected by
                        the conflict, which will be agreed upon with the communities and
                        organizations in each territory, including women’s organizations, and in line
                        with the comprehensive security and protection system. Within this protocol,
                        rural communities and their organizations will draw up their own plans for the
                        assessment and definition of risks, taking account of the specific situations
                        faced by women.
                      • Support for the reporting activity of human rights organizations across
                        the country: the Ministry of the Interior will draw up a programme for
                        strengthening the reporting capability of human rights organizations in rural
                        areas, which will promote prevention measures with an emphasis on written
                        and audiovisual communication, together with instruments to docu ment
                        possible human rights violations. Under this programme, human rights
                        organizations will be provided with offices and facilities, together with
                        funding and equipment, to support the activities of human rights advocates and
                        their organizations across the country and to promote the achievement of their
                        aims. The offices and facilities will be collectively managed by the human
                        rights organizations in question.
           3.4.9   Instrument for prevention and monitoring of the criminal organizations
                   covered by this Agreement
                        Pursuant to paragraph 2.1.2.1(b) of the Agreement on political participation, a
                   new prevention and warning system for rapid response to the presence, operations
                   and/or activities of the criminal organizations and conducts covered by this
                   Agreement will be set up in the Ombudsperson’s Office, in coordination with the
                   Government and the Special Investigation Unit, and the National Committee on
                   Security Guarantees will be involved in the planning of that system. The system
                   must combine ongoing monitoring and early warning activities for the deployment
                   of a rapid response on the ground. It will act in coordination with human rights
                   organizations and communities. This system will issue early warnings autonomously
                   without having to consult with or submit its decisions to any other institution.
                         This early warning system must have a territorial-, differential and gender-
                   sensitive approach, and a preventive security deployment, without detriment to
                   national deployment and response capability. The Colombian State wil l guarantee
                   appropriate funding in accordance with the requirements of the system and its
                   comprehensive functioning.


17-06469                                                                                                        81/277


                                                                                                            A-399
         Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 478 of 686


S/2017/272

                        Threat monitoring activities will be combined with early warning capability
                  and recommendations for rapid response and deployment on the ground. The system
                  will incorporate Government capacities and at the same time will be able to deal
                  with and respond to situations on the ground. It will have the following functions:
                      • Monitoring and mapping of the threat posed by the presence and/or ac tivities
                        of the criminal organizations and conducts covered by this Agreement,
                        including the organizations that have been labelled as successors of
                        paramilitarism, particularly in regions and territories where FARC -EP is
                        carrying out its process of reintegration into civilian life.
                      • The Government institutions, the Colombian armed forces, the communities,
                        social groups and specialist organizations on the ground will contribute on a
                        continuous and ongoing basis to maintaining the system, such that verifica tion
                        and response mechanisms will be created for complaints and reports submitted
                        from the country’s territories and at the central level.
                      • Prompt identification of the presence, movement, incursions and activities
                        across the country of the criminal organizations covered by this Agreement, as
                        well as the potential risks to the civilian population.
                      • The Government will organize and coordinate preventive and rapid response
                        measures in relation to these incursions and actions of the criminal
                        organizations covered by this Agreement, in order to protect the civilian
                        population.
                      • Priority will initially be given to areas of critical intervention based on the
                        accumulated compilation of public reports and complaints.
                      • Activation of communication channels with municipal officials for the purpose
                        of collecting and processing information that makes it possible to identify
                        potential risk situations that may lead to acts of violence affecting the civilian
                        population, including human rights organizations, former members of FARC-
                        EP and members of the political party or movement that emerges from the
                        transition of FARC-EP to legal political activity.
                       In the prioritized territories, integrated mechanisms for inter -agency
                  coordination will be implemented to coordinate efforts with regard to security
                  warnings on threats across the country, to ensure a rapid response.
                       The prevention and warning system for rapid response will include territorial
                  committees for warning and immediate response across the defined territori es and
                  regions, which coordinate their functions at local level with the competent
                  authorities.
                       The preventive measures in relation to the action of the criminal organizations
                  covered by this Agreement must focus on the areas most affected by the
                  organizations in question.

         3.4.10   Implementation of a national mechanism for territorial supervision and
                  inspection of private surveillance and security services
                        The Government will strengthen the national mechanism for territorial
                  supervision and inspection of private surveillance and security services at the
                  request of the Superintendency of Private Surveillance and Security, in order to
                  ensure that the use of those services is in line with the purposes for which they were
                  created, placing an emphasis on the prohibition of the privatization of military,
                  police or intelligence functions. Priority will also be given to reviewing legislation
                  on private surveillance and security. Furthermore, the Government will ensure that
                  the services do not perform military, police or State security functions, and will

82/277                                                                                                         17-06469



                                                                                                             A-400
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 479 of 686


                                                                                                          S/2017/272

                update the regulations relating to private surveillance and security services. It will
                also review the regulations on permitted weapons, which are used exclusively by the
                armed forces to perform the function of private security and surveillance.
                     The following measures will be adopted:
                    • Monitoring to ensure that the public register contains adequate information on
                      the owners of this kind of business, their employees, the weapons available
                      and the service provision agreements currently in force.
                    • The Superintendency for Private Surveillance and Security will be empowered
                      to cancel or refuse to grant operating licences to security companies involved
                      with criminal organizations covered by this Agreement or which violate the
                      regulations that they are obliged to comply with.
                    • The necessary legislative initiatives will be promoted and the relevant
                      administrative measures will be adopted to regulate private security services,
                      with the aim of ensuring that employees, shareholders, owners and directors in
                      this type of service are not involved with the criminal organizations targeted
                      by this Agreement.

       3.4.11   Measures to prevent and combat corruption
                      To implement the provisions of section 3.4 of the General Agreement on the
                intensification of measures to combat conduct that, by action or omission, lead to
                instances of corruption, the Government will promote State action to foster a culture
                of transparency across the country, as part of its efforts to ensure effective
                compliance with the accords, guarantees of security in the territories and democratic
                participation.

    3.4.11.1    Institutional oversight and verification instruments
                      Based on the legal framework in force for combating corruption, the
                Government will adopt measures to certify the transparency and effectiveness of the
                action for dismantling the organizations and conducts covered by this Agreement.
                The Government will promote the following measures, among others:
                    • Verification of the suitability of civil servants to ensure that they have the
                      skills needed to fully exercise their public office.
                    • Certification of the integrity and performance of civil servants, to guarantee
                      transparency and commitment to the application of the law by means of
                      evaluation and verification of their résumés and criminal and disciplinary
                      records.
                    • Guarantees to maintain oversight and monitoring of the financial assets of
                      public servants and checks on their income, to ensure that this is consistent
                      with their legal activities and salary. Evaluation and monitoring of their
                      performance in the fight against the organizations covered by this Agreement
                      and the building of trust with the communities.

    3.4.11.2    Measures for action to contain the penetration into political activity of the
                criminal organizations and conducts covered by this Agreement
                     A multidimensional approach to the fight against the organizations and
                conduct covered by this Agreement, enabling progress to be made in the creation
                and maintenance of security guarantees, requires the adoption of a series of
                measures to tackle the penetration into political activity of criminal organizations,
                including those that have been labelled as successors o f paramilitarism and their
                support networks.

17-06469                                                                                                     83/277


                                                                                                         A-401
         Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 480 of 686


S/2017/272

                        Political penetration by the criminal organizations and conducts covered by
                  this Agreement — which has led to expressions such as “parapolitics” — in a
                  democratic system, distorts the political fabric by influencing local democratic
                  leaders, undermines participation processes, increases the risk of mafia penetration
                  into institutions, distorts public tendering, constrains democratic debate and results
                  in resources being diverted to fund violence.
                        Measures need to be adopted that relate not only to people involved in these
                  conducts — who must be subjected to criminal, disciplinary and financial
                  sanctions — but also to the parties and communities whose leaders or elected
                  officials engage in such practices.
                       Consequently, pursuant to the provisions of section 2.3.4 of item 2 —
                  Agreement on political participation: a democratic opportunity for peacebuilding,
                  the Government will ensure that the special electoral mission to be created discusses
                  proposals to tackle this problem put forward by the new political movement that
                  emerges from the transition of FARC-EP to legal political activity.
                        The Government will introduce the legislative reforms needed to sanction
                  political movements or parties whose candidates or me mbers elected to public
                  institutions or offices from a single candidate list have been convicted of having
                  links to criminal organizations, including organizations that have been labelled as
                  successors of paramilitarism and their support networks, for acts occurring during
                  their term of office. Said sanctions may be imposed even when the persons in
                  question have been convicted after expiry of the terms of offices for which they
                  were endorsed or elected.
                        Moreover, and in the same situations as above, the Government will introduce
                  the legislative reforms needed to impose penalties on individuals who endorsed the
                  criminally sanctioned candidates or elected persons.
                       The legislative amendments will involve disciplinary and fiscal oversight of
                  contracting and the management of public funds in departmental and municipal
                  administrations, particularly in the areas where there are criminal organizations
                  covered by this Agreement.

         3.4.12   Other guarantee provisions
                        The Government will prioritize the actions and strategies needed for
                  intelligence purposes within the plans and programmes being developed by the State
                  to dismantle and prosecute the organizations and conducts described in this
                  Agreement.
                        The Government will take steps to remove names and informatio n from the
                  security and intelligence agencies’ databases, referring to members of human rights
                  organizations, members of the opposition and members of the new political
                  movement that emerges from the transition of FARC-EP to legal political activity,
                  and their families where relevant, where that data was being stored solely by virtue
                  of the affiliations concerned.

         3.4.13   Bringing the abovementioned organizations to justice
                       In the context of ordinary justice and with a view to contributing to the fight
                  against the criminal organizations mentioned above, strengthening security
                  guarantees in the territories and facilitating the creation of conditions conducive to
                  peacebuilding, the Government, in coordination with the judicial branch, will
                  submit a bill to promote the bringing to justice of the abovementioned organizations
                  by means of the special legislative procedure for peace.


84/277                                                                                                       17-06469



                                                                                                           A-402
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 481 of 686


                                                                                                             S/2017/272


           4.   Solution to the problem of illicit drugs
                       The domestic conflict in Colombia has a long history spanning several
                decades, which predates and has causes other than the appearance of crops used for
                illicit purposes on a large scale, and the production and sale of illegal drugs across
                the country.
                     The persistence of the crops is in part linked to the existence of conditions of
                poverty and marginalization, the weak presence of institutions and the existence of
                criminal organizations involved in drug trafficking.
                       To help lay the foundations for a stable and lasting peace it is necessary, inter
                alia, to find a definitive solution to the problem of illicit drugs, including crops used
                for unlawful purposes and the production and sale of such drugs.
                      We aspire to be a country that is at peace and without the problem of illicit
                drugs, and we are aware that achieving this aim also depends on global agreements
                and decisions adopted by all States, in particular by those which have been directly
                or indirectly affected by this transnational problem.
                     Accordingly, the Government and FARC-EP consider that:
                     Many regions and communities across the country, especially those in
                conditions of poverty and neglect, have been directly affected by the cultivation,
                production and sale of illicit drugs, which has increase d marginalization,
                inequalities and gender-based violence and hindered development.
                      The production and sale of illicit drugs and criminal economies have had
                serious effects on the Colombian people, in both rural and urban areas, impairing
                enjoyment and exercise of their rights and liberties; and women and young people
                have been particularly affected by these criminal economies.
                      These phenomena have a severe influence on specific forms of violence that
                particularly affect women, victims of human traffick ing, sexual exploitation and
                violence resulting from the use of illicit drugs, inter alia, which requires women to
                receive training in the planning and monitoring of action to combat this kind of
                violence.
                     The cultivation, production and commercialization of illicit drugs have
                penetrated, fuelled and financed the internal conflict.
                      Institutions at both the national and local levels have been damaged, in terms
                of both integrity and performance, by the corruption associated with drug
                trafficking.
                     Various sectors of society have been directly or indirectly engaged in the
                production and sale of illicit drugs.
                      All the foregoing has contributed to undermining values and harmonious
                relations and has hindered progress towards social inclusion, gender -based equity
                and the expansion of democracy.
                     In that situation, the end of the conflict has to represent an opportunity to
                construct a collective and comprehensive solution to the illicit drugs problem.
                      As a result of the foregoing, a new vision is needed to address the causes and
                consequences of this phenomenon, especially by presenting alternatives that lead to
                improving the well-being and quality of life of communities — both men and
                women alike — in the territories of the country that have been affected by crops
                used for illicit purposes. The new vision also needs to tackle drug use from a public
                health perspective and must include strengthened measures to combat criminal


17-06469                                                                                                        85/277


                                                                                                            A-403
         Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 482 of 686


S/2017/272

              organizations involved in drug trafficking, including activities related to illicit
              finances, money laundering, trafficking of precursors and the fight against
              corruption, dismantling the entire drug trafficking value chain.
                    This new vision involves seeking evidence-based alternatives and providing a
              fresh and differentiated approach to the issue of drug use, the problem of crops used
              for illicit purposes and organized crime associated with drug trafficking, which
              unduly exploits young people. In that respect, new policies are required that reflect
              this new vision and differentiated treatment.
                    Policy must be governed by the exercise of the principles of sovereign equality
              and non-intervention in the internal affairs of other States and must ensure
              coordinated action within the framework of international cooperation, insofar as
              solving the problem of illicit drugs is the collective responsibility of all States.
                   The new policy will have a general human-rights and public-health focus, as
              well as an equity-based and gender-sensitive approach. They must also be adjusted
              over time in response to evidence, lessons learned with regard to best practice and
              the recommendations of national and international specialist organizations and
              experts.
                    The elements of the public policy on tackling the drugs problem must have the
              flexibility to incorporate new knowledge that renders them more effective, and it
              must identify undesired costs and damage.
                   The new policy will especially target the weakest links in the drug trafficking
              chain, namely the people who cultivate and use illicit drugs, and will promote
              increased efforts to dismantle criminal organizations.
                    In order to construct sustainable solutions, safeguard the rights of citizens and
              ensure the non-recurrence of the problem, the policy must have a territorial focus,
              based on citizen participation and institutional presence, particularly institutions
              providing social care and community security and protection services. Those
              services must be strengthened in terms of effectiveness, efficiency and transparency.
                    The policy must continue to recognize the ancestral and traditional uses of the
              coca leaf, as part of the indigenous community’s cultural identity, and also the
              possibility of using illicit crops for medical or scientific purposes and other
              established legitimate uses.
                    One aspect of the solution to the illicit drugs problem entails definitively
              solving the problem of illicit crops. This will require a new programme which, as
              part of the structural transformation of rural areas under the comprehensive rural
              reform, will help to improve the well-being and quality of life of the populations
              affected by these crops.
                    New alternatives need to be found based on the replacement of illicit crops a nd
              the implementation of comprehensive plans for the substitution of crops and
              alternative development which will form part of a new national comprehensive
              programme for the substitution of crops used for illicit purposes, which will have a
              new institutional structure.
                    A definitive solution is possible if constructed collectively by the communities —
              both men and women alike — and the authorities, through participatory planning
              processes, based on the Government’s commitment to implement the comprehensive
              rural reform and the comprehensive plans for crop substitution and alternative
              development and the communities’ commitment to promote voluntary substitution
              processes. The communities’ commitment to voluntary substitution is crucial for
              achieving the objectives.


86/277                                                                                                     17-06469



                                                                                                         A-404
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 483 of 686


                                                                                                       S/2017/272

                  The solution to the problem of crops used for illicit purposes through
            structural transformation across the country and the creation of conditions of well -
            being requires institutions and citizens to apply and observe the principles and
            standards of the rule of law.
                 Solving the illicit drugs problem also requires measures to tackle   drug use on
            the basis of a shared commitment and joint work between the                authorities,
            communities and families to implement policies promoting health,           prevention,
            reduction of harm, comprehensive care and social inclusion of users,      which must
            have an equity-based and gender-sensitive approach.
                  The definitive solution to the illicit drugs problem requires an intensification
            of the fight against the criminal organizations involved in drug trafficking and
            money laundering, which will also help to create the conditions needed for the
            implementation of the Agreement across the country and the construction of a stable
            and lasting peace.
                  Without prejudice to the constraints faced by the country in providing a
            definitive solution to a transnational problem, every effort will be made to transform
            the conditions of the communities across the country, and to ensure that Colombia is
            a country without crops used for illicit purposes and free from drug trafficking.
                  Nonetheless, the definitive solution to the illicit drugs problem is a dynamic
            process that must reflect consensus among society and the international community.
            Thus, mechanisms are needed for reflection and discussion to capture the feelings of
            the people affected, including the communities.
                   All the foregoing is only possible with the genuine commitment of the
            Government and the contribution of the communities and society at large, including
            a commitment by FARC-EP to contribute in different ways to definitively solving
            the illicit drugs problem, which is an aim of all sectors of Colombian society.
                 This is only possible if everyone is genuinely committed:
                • The commitment of the Government to implement policies and programmes in
                  this respect, to intensify and decisively wage the war on corruption in
                  institutions caused by the illicit drugs problem, and to lead an efficient
                  national process to definitively break any kind of relationship between this
                  scourge and the various spheres of public life.
                • The commitment of FARC-EP to contribute effectively, with the greatest
                  determination and in different forms and by means of practical actions, to the
                  definitive solution to the illicit drugs problem and, in the end -of-conflict
                  scenario, to terminate any relationship that it has developed with this
                  phenomenon as a result of the rebellion.
                • Anyone who has been associated with any link in the chain of illicit crops and
                  their derivatives, within the context of the conflict, and who appears before the
                  special jurisdiction for peace, will have an obligation to provide the Judicial
                  Panel for Acknowledgement of Truth, Responsibility and Determination of
                  Facts and Conduct with any and all information they may have of acts
                  committed and the circumstances involved, as well as any information that
                  would be necessary and sufficient to assign responsibilities. All this should
                  contribute to upholding the rights of victims to reparation and non -repetition.
                • The Government and FARC-EP declare their firm commitment to definitively
                  solving the illicit drugs problem.




17-06469                                                                                                  87/277


                                                                                                      A-405
         Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 484 of 686


S/2017/272

                     • The commitment of all of society as a whole, including all its different forms
                       of political or social organizations, to reject any relationship with the illicit
                       drugs problem and the money originating therefrom.
                     • Lastly, building a stable and lasting peace involves a willingness by everyone
                       to help clarify the relationship between the conflict and the cultivation,
                       production and sale of illicit drugs and the money launder ing resulting from
                       this phenomenon, so that drug trafficking never again threatens the future of
                       Colombia.

           4.1    Programmes for the substitution of crops used for illicit purposes.
                  Comprehensive development plans with communities — both men and women —
                  participating in the design, implementation and evaluation of substitution
                  programmes and environmental recovery of the areas affected by those crops.
                        As part of its efforts to end the conflict and forge peace; to generate the
                  material and intangible conditions for well-being and a higher standard of living for
                  the population affected by crops used for illicit purposes, particularly rural
                  communities living in poverty whose livelihood depends on them; and in this way to
                  find a sustainable and definitive solution to the problem of crops used for illicit
                  purposes and all the issues associated with them in Colombia, the Government will
                  establish and implement a new national comprehensive programme for the
                  substitution of crops used for illicit purposes.
                        The new substitution programme will be the competent national authority and
                  will be headed by the Office of the President of the Republic in coordination with
                  departmental and municipal authorities. It will be a civilian programme, without
                  prejudice to its coordination with any State authorities needed to ensure full
                  implementation, including those responsible for the security and protection of
                  communities in accordance with the concept of security envisaged in the Final
                  Agreement.
                         The substitution programme will set in motion a participatory planning process
                  to guarantee the active and effective participation of communities — both men and
                  women — in the decision-making process and in the joint crafting of solutions.
                  Following the signing of the Final Agreeme nt and subject to the terms agreed to in
                  items 3 and 6 of the Agenda of the General Agreement, FARC -EP will participate in
                  the programme and contribute to solving the problems associated with crops used
                  for illicit purposes.
                        The substitution programme will contribute to the structural transformation of
                  rural society that will result from implementation of the comprehensive rural
                  reform, of which it is a part, and to the activation of the citizen participation
                  mechanisms agreed to.
                       The sections embodied in this Agreement shall be implemented without
                  prejudice to due compliance with any commitments undertaken by the Government
                  and the authorities in direct dialogue with the communities and their organizations.

         4.1.1.   Principles
                        To the extent that the national substitution programme forms part of the
                  comprehensive rural reform, the programme shall be governed by both the
                  principles agreed upon in the reform and the following:
                     • Integration into the comprehensive rural reform: The national substitution
                       programme is one component of the comprehensive rural reform. It addresses
                       the needs of populations and territories with specific characteristics that
                       therefore require additional and particular measures compared with other rural

88/277                                                                                                       17-06469



                                                                                                           A-406
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 485 of 686


                                                                                                       S/2017/272

                communities. The territories in which crops used for illicit purposes are grown
                may coincide with prioritized zones in which territory-based development
                programmes are being implemented, in which case the substitution
                programme’s actions and activities need to be undertaken within th e
                framework of the plan of action for regional transformation of the territory
                concerned. In cases in which the territories do not coincide with territory -
                based development programmes, either comprehensive development plans will
                be implemented by agreement with the communities, within the agricultural
                frontier, or else the plans and programmes referred to in the third section of
                item 1.1.10 will be implemented, with a view to helping close the agricultural
                frontier.
                Integration also involves interrelationship, engagement and coordination
                between the local, regional and national spheres. That being so, the national
                substitution programme will be integrated into development plans at all
                territorial management levels.
               • Participatory and negotiated construction of a solution: The transformation
                 of the territories and alternatives for the communities living in areas affected
                 by crops used for illicit purposes, whether or not they are directly engaged in
                 cultivating them, will be based on joint and participator y efforts between them
                 and national, departmental and municipal authorities to forge a solution to the
                 problem of crops used for illicit purposes and overcome poverty. That joint
                 quest for a solution will start from the decision by the communities — both
                 men and women — to abandon those crops and shift, via substitution, to other
                 economic activities. Consensus-building with the communities is paramount
                 for planning and establishing the guidelines for implementing and monitoring
                 the programme in the territory.
               • Approach tailored to the specific conditions in each territory: The national
                 substitution programme to be implemented must have a territory -oriented and
                 gender-based approach as defined in the comprehensive rural reform (item 1),
                 that is to say, it must recognize and take into account the economic, cultural
                 and social needs, characteristics and particularities of the territories and rural
                 communities, especially indigenous and Afrodescendent communities, and of
                 the women in those communities and territories, and it must guarantee social
                 and environmental sustainability. The participatory nature of the national
                 substitution programme will make it possible to design approaches in keeping
                 with specific circumstances and the particular socioeconomic nature of the
                 problem in each different region of Colombia.
               • Observance and application of the principles and norms of a social State
                 governed by the rule of law and harmonious relations among citizens :
                 Achieving the structural transformations of the territories that guarantee the
                 well-being and a decent standard of living for the communities affected by the
                 presence of crops used for illicit purposes and the transition toward legal
                 economic activities requires that institutions and citizens apply and observe
                 the principles and norms of the social State governed by the rule of law. It also
                 requires strengthening democratic values, harmonious relations among citizens
                 and the observance of human rights.
               • Voluntary substitution: Once farmers have decided and committed to give up
                 crops used for illicit purposes, voluntary substitution is a core principle of the
                 programme for generating trust among the communities and establishing the
                 conditions needed to help solve the problem of crops used for illicit purposes
                 without impairing the economic, social and environmental sustainability of the
                 communities and territories concerned. That requires actions to promote

17-06469                                                                                                  89/277


                                                                                                      A-407
         Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 486 of 686


S/2017/272

                            voluntary substitution and defining, with the communities, substitution
                            alternatives that are economically and socio-environmentally sustainable and
                            capable of boosting family livelihoods, while guaranteeing decent living
                            conditions, all of which presupposes Government support for the process and
                            sustainability of substitution under terms agreed upon with the communities.
                            (See the item on “Agreement with the communities” and “Participatory
                            development and implementation of comprehensive municipal and community
                            plans for substitution and alternative development”.)

         4.1.2.       Objectives
                            The National Comprehensive Programme for the Substitution of Crops Used
                      for Illicit Purposes will be implemented within the framework, and as part of, the
                      comprehensive rural reform and needs to comply with the following objectives:
                          • Overcoming poverty in rural communities, especially the households affected
                            by crops used for illicit purposes, by creating conditions conducive to well -
                            being and a decent standard of living in the territories; and contributing to the
                            structural transformations of rural society that result from implementing the
                            comprehensive rural reform and from implementing the components of item 2
                            on political participation.
                          • Promoting voluntary substitution of crops used for illicit purposes by fostering
                            comprehensive municipal and community substitution and alternative
                            development plans, crafted through consensus-building and with the direct
                            participation of the communities involved.
                          • Generating policies and productive opportunities for farmers by promoting
                            associative enterprises and cooperatives; and generating policies and job
                            opportunities in connection with the comprehensive rural reform for illicit
                            crop pickers and sharecroppers 4 [recolectores y amedieros], giving them the
                            possibility of opting to become beneficiaries as envisage d in item 1.1.3 of the
                            reform.
                          • Contributing to the closing of the agricultural frontier, recovery of ecosystems
                            and sustainable development on the terms agreed to in item 1.1.10 of the
                            comprehensive rural reform. To that end, the national substitution programme
                            will support development plans for already constituted or future campesino
                            reserve zones as well as other forms of organization or association in areas
                            affected by crops used for illicit purposes. As established under item 1,
                            campesino reserve zones are agrarian initiatives that help to forge peace;
                            guarantees for the political, economic, social and cultural rights of small
                            farmers; the development of social, environmental and food security
                            sustainability; and reconciliation among Colombians. Consequently, priority
                            will be given to the provisions of item 1.1.10 of the comprehensive rural
                            reform and, especially, matters relating to campesino reserve zones (ZRC).
                          • Strengthening the participation and capacities of campesino organizations,
                            including rural women’s organizations, in (technical, financial, human and
                            other) support of their projects.
                          • Incorporating women as protagonists in the consensus -building processes
                            needed for voluntary substitution, recognizing the active part they play in rural
                            development.


             __________________
                  4
                      “Amediero” means a farmworker who partly (a medias) cultivates the land in the sense that he
                      shares the produce with the landowner.

90/277                                                                                                                 17-06469



                                                                                                                     A-408
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 487 of 686


                                                                                                          S/2017/272

                   • Strengthening relations of trust, solidarity, harmony and reconciliation within
                     communities.
                   • Contributing to achievement of the goals of the system for progressively
                     strengthening guarantees of the right to food, on the terms established in item
                     1.3.4 of the comprehensive rural reform.
                   • Achieving a national territory free from crops used for illicit purposes, while
                     observing human rights and safeguarding the environment and quality of life.
                   • Strengthening the institutional presence of the State in the territories affected
                     by crops used for illicit purposes, while promoting comprehensive
                     development and the exercise of rights for all citizens; guaranteeing security,
                     harmonious relations and the observance and protection of human rights ; and
                     providing, inter alia, infrastructure, utilities, education and access to
                     education, in such a way as to ensure respect for and application of the
                     principles and norms of a social State governed by the rule of law. Security in
                     the territories affected by crops used for illicit purposes will be guaranteed
                     with due respect for the fundamental principles and guarantees built into the
                     Final Agreement and in compliance with the principles and obligations that
                     underpin a social State governed by the rule of law.
                   • Strengthening the management capacities of the communities and their
                     organizations by enabling them to participate directly in the design,
                     implementation, monitoring, evaluation, supervision and citizen oversight of
                     the national substitution programme, pursuant to the principle of joint,
                     participatory and constructive action based on consensus between the
                     communities and the authorities.
                   • Ensuring the sustainability of the national substitution programme in the
                     territories as a guarantee for a definitive solution to the problem of crops used
                     for illicit purposes through continuous and persistent intervention by the State
                     geared to establishing conditions conducive to well-being and quality of life
                     for the communities, and through the participation and commitment of all
                     parties, including FARC-EP, following the signing of the Final Agreement,
                     within the framework of their economic and social reintegration.
                   • Fostering and strengthening research projects reflecting on and analysing the
                     circumstances of women in connection with crops used for illicit purposes, so
                     as to address the problem from their distinct perspective.

       4.1.3.   Description and components of the National Comprehensive Programme for
                the Substitution of Crops Used for Illicit Purposes
                       The National Comprehensive Programme for the Substitution of Crops Used
                for Illicit Purposes will be a special chapter of the comprehensive rural reform
                established under this Agreement and will address the particular needs of the
                territories affected by crops used for illicit purposes.
                      Within that framework and in accordance with the principles and objectives of
                the comprehensive rural reform, the national substitution programme will help to
                establish conditions that will enable the communities living in areas affected by
                crops used for illicit purposes to enjoy well-being and quality of life, while
                providing persons directly involved with crops used for illicit purposes
                opportunities to dissociate themselves definitively from those activities.
                      To that end, the national substitution programme is supplemented by, and
                integrated with, the plans and programmes agreed to in connection with the
                comprehensive rural reform discussed in item 1 in respect of access and title to

17-06469                                                                                                     91/277


                                                                                                         A-409
         Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 488 of 686


S/2017/272

               property, land reclamation, housing, technical assistance, incentives to develop a
               solidarity-based, cooperative economy, subsidies, income and credit generation,
               marketing and trade, Government procurement programmes and the provision of
               public goods and services.
                     The national substitution programme will promote voluntary substitution of
               crops used for illicit purposes by providing incentives, within the framework of the
               comprehensive rural reform, for comprehensive municipal and community
               substitution and alternative development plans negotiated with the communities —
               both men and women — involved and with their direct participation.
                     Guarantees will be provided to ensure women’s participation in the planning,
               implementation, monitoring and evaluation of the comprehensive substitutio n and
               alternative development plans, as well as training geared to preventing the gender
               violence associated with drugs.
                     To strengthen the national substitution programme and contribute to its
               effectiveness in establishing conditions conducive to well-being and quality of life
               for the population affected by crops used for illicit purposes, and to ensure a
               definitive solution to the crops used for illicit purposes problem, the national
               substitution programme will be able to harness the abilities of communit y leaders.
                     The ways in which FARC-EP will participate and contribute will be defined in
               the discussion regarding items 3 and 6 of the Agenda of the General Agreement.
                    The principal components of the National Comprehensive Programme for the
               Substitution of Crops Used for Illicit Purposes will be:

    4.1.3.1.   Security for the communities and territories affected by crops used for
               illicit purposes
                     In addition to the generation of the conditions needed to satisfy the economic
               and social rights of the population and achieve comprehensive development, the
               sustainability of the national substitution programme and the fulfilment of its
               objectives also require that guarantees and conditions be provided for the security of
               the territories affected by crops used for illicit purposes. They can be generated by
               strengthening the institutional presence of the State and its ability to protect
               communities, particularly from any kind of coercion or threat, as well as its ability
               to interdict and prosecute local drug trafficking networks in accordance with the
               notion of security envisaged in the Final Agreement.
                    Protecting communities and safeguarding the rural population’s right to life
               and well-being also entail demining. Thus, following the signing of the Final
               Agreement and as part of its implementation, the Government will activate a
               demining and clearing programme in parts of the country affected by antipersonnel
               mines and unexploded ordnance.
                     This is an undertaking in which the Government and FARC -EP will pool
               efforts in a variety of ways, including the provision of information, in areas and on
               the terms set forth in the Final Agreement and as part of the mutual commitment to
               end the conflict and build a stable and lasting peace, without prejudice to any
               agreements reached on the reparation of victims’ rights.
                     This commitment is particularly relevant in territories in which the national
               substitution programme is implemented.

    4.1.3.2.   Agreements with the communities
                      A core ingredient of the definitive solution to the problem of crops used for
               illicit purposes is the fact that it is voluntary and consensual, reflected in the

92/277                                                                                                    17-06469



                                                                                                        A-410
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 489 of 686


                                                                                                           S/2017/272

                manifest desire of communities — both men and women — to pursue alternatives to
                crops used for illicit purposes and in the Government’s commitme nt to generate and
                guarantee living and working conditions conducive to well -being and quality of life.
                To formalize that commitment and the decision to substitute crops used for illicit
                purposes, agreements will be signed between the communities, the Gove rnment and
                regional entities, before the Programme is launched in a particular territory.
                      The agreement includes official confirmation of both the communities’
                commitment to voluntary and consensual substitution, to abstaining from replanting
                or growing, or taking part in work associated with, crops used for illicit purposes or
                in the illegal marketing of the raw materials derived from them, and the
                Government’s commitment to immediate implementation of its response plan and
                the joint, participatory and negotiated development of comprehensive municipal and
                community substitution and alternative development plans.
                      The agreements with the communities will set timelines for compliance by the
                Government and the communities with their commitments in respect of the
                substitution process. The idea is to reach agreements that will ensure territories free
                from crops used for illicit purposes. Being a beneficiary of a substitution
                programme shall preclude any ties to economies relating to crops used for illicit
                purposes.
                      In cases in which, in connection with the signing of agreements with the
                communities under the national substitution programme, there are farmers who are
                unwilling to declare their decision to substitute crops used for illicit purposes or
                who, despite the absence of unforeseeable circumstances or force majeure, fail to
                honour commitments undertaken even though the programme and the communities
                have tried to dissuade them, the Government will proceed, after informing and
                sharing the problem with the communities, to eradicate those crops manually.
                      In cases in which no agreement is reached with the communities, the
                Government will proceed to eradicate the crops used for illicit purposes, preferably
                manually, taking care to protect human rights, the environment, health and well-
                being. Should substitution not be possible, the Government does not rule out using
                instruments it deems more effective such as spraying the crops used for illicit
                purposes [with chemicals] to ensure their eradication. FARC -EP considers that
                eradication should be manual in all cases.

     4.1.3.3.   Prioritization of territories:
                      The national substitution programme is to be implemented nationwide, starting
                with territories that have been prioritized on the basis of the following criteria:
                    • zones prioritized in connection with territory-based development programmes
                      based on the principle that they need to be integrated with the comprehensive
                      rural reform;
                    • Density of population and of crops used for illicit purposes;
                    • National natural parks;
                    • Cases in which communities not included in the foregoing categories have
                      chosen the “special criminal treatment” option. In such cases, special
                      assistance measures will be adopted in coordination with regional and local
                      authorities that include access to Government welfare programmes, without
                      prejudice to the possibility of access to the national plans agreed on in
                      connection with the comprehensive rural reform as beneficiaries on the terms
                      described in item 1.1.5 of the comprehensive rural reform.



17-06469                                                                                                      93/277


                                                                                                          A-411
         Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 490 of 686


S/2017/272

                    In places in which substitution plans do not coincide with territory -based
               development programmes, the communities will benefit from comprehensive rural
               reform national plans and from special programmes run by departmental and
               municipal authorities in coordination with the national substitution programme.

     4.1.3.4   Special criminal treatment
                     In connection with the end of the conflict and given its contribution to the
               construction of peace and more effective use of judicial resources against the
               criminal organizations linked to drug trafficking, the Government has adopted a
               comprehensive approach to finding a definitive solution to the problem of crops
               used for illicit purposes, which has multiple (including social) causes, and thereby
               facilitating implementation of the national substitution programme. From that
               perspective, the Government undertakes to bring about the regulatory adjustments
               needed to temporarily waive criminal proceedings or proceed to abolish criminal
               sanctions against small farmers who are or have been linked to crops used for illicit
               purposes, provided that within one year from the entry into force of the new rules
               they formally declare to the competent authorities their decision to give up growing
               or maintaining crops used for illicit purposes. During that one-year period, the
               Government will guarantee deployment of the national substitution programme in
               all the areas in which crops used for illicit purposes are grown, so that agreements
               can be reached with the communities and effective implementation of the
               programme can begin. The regulatory adjustment must establish the criteria for
               identifying the small-scale farmers cultivating crops used for illicit purposes.
                      The voluntary declaration that farmers will give up growing crops used for
               illicit purposes and no longer take part in that activity may either be made by each
               individual farmer or in the framework of substitution agreements with the
               communities.
                     This treatment may be revoked in the event of any backsliding, in th e sense
               that a farmer reverts to participation in any of the links of the chain of production of
               crops used for illicit purposes or the products derived from them.

     4.1.3.5   Participatory construction and implementation of comprehensive community
               and municipal crop substitution and alternative development plans (PISDA)
                     Given the political, economic, social, environmental and cultural nature of the
               problem to be addressed and the effects of the lack of development in rural areas,
               the illegal economy and the violence associated with crops used for illicit purposes,
               ample community participation — by both men and women — including the
               communities directly involved in growing the crops used for illicit purposes is vital
               for formulating, implementing and monitoring the PISDA and thereby meeting the
               goals of the national substitution programme. To that end and to strengthen
               grassroots democracy, the municipality and its authorities need to play a leading
               role alongside the communities.
                      This process of participatory planning by communities together with the
               Government and local authorities must lead to the formulation and implementation
               of comprehensive substitution plans and, thereby, to structural transformation of the
               territory and a definitive solution to the crops used for illicit purposes problem.
                   • Community assemblies
                    With a view to triggering this process of participatory planning from the
               bottom up, an effort will be made to support and strengthen community assemblies,
               with the active participation of the men and women in the community. Special



94/277                                                                                                      17-06469



                                                                                                          A-412
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 491 of 686


                                                                                                       S/2017/272

            municipal and community assembly bodies will be formed to keep track of the
            process.
                  Community assemblies are key to participatory planning, starting with the
            formulation of a proposal containing a comprehensive vision of the territory and a
            clear idea of needs, opportunities and priorities within and in line with the national
            substitution programme framework. The co mmunity assemblies will encompass all
            the communities in the affected area, including illicit crop farmers, and they will
            guarantee the effective participation of women. In each municipality, depending on
            the specific features of each territory and its population, the necessary assemblies
            will be constituted together with the communities, establishing the territorial scope
            of each assembly.
                   Participatory construction of a comprehensive vision of the territory requires,
            first, drawing up a proposal based on a collective diagnostic assessment of the
            territory’s main social, economic and environmental features and of what it needs in
            terms of physical, social and institutional infrastructure. Priorities must then be
            established with respect to the projects corresponding to those needs. Productive
            potential in the territory has to be discerned and the areas planted with crops used
            for illicit purposes need to be identified and mapped.
                  As the competent national authority, in this case, the national substitution
            programme will define and implement a participatory planning methodology, based
            on the methodology used to construct territory-based development programmes and
            reflecting the contributions made by the assemblies. The national substitution
            programme will provide technical support to the communities constructing the
            comprehensive vision and the proposal by identifying projects and priorities in
            coordination with the municipalities.
                • Comprehensive municipal and            community     crop    substitution   and
                  alternative development plans
                  The various proposals put forward by the community assemblies will form the
            basis for constructing the comprehensive municipal crop substitution and alternative
            development plan for areas affected by crops used for illicit purposes that wil l be
            drawn up and implemented with the active participation of the communities,
            including the social organizations in the territory. Within the municipal plan
            framework and taking into account the proposals put forward by the various
            assemblies, community plans will be drawn up and form an integral part of that
            municipal plan. Both municipal and community plans will be put together jointly by
            the communities and national, departmental and municipal authorities and by the
            national substitution programme, as the competent national authority.
                  To ensure that the various proposals by the assemblies are incorporated,
            prioritized, validated and articulated in a municipal crop substitution and alternative
            development plan, the national substitution programme will o rganize municipal
            participatory planning commissions with the municipal, departmental and national
            authorities involved in implementing the national substitution programme and with
            delegates elected by the community assemblies.
                  The municipal plan containing the communities’ proposals and comprised of
            the communities’ plans will form the basis for implementation of the national
            substitution programme.
                  The principal participatory planning bodies at the local level are the
            community assemblies and the municipal participatory planning commissions, of
            which the assembly delegates are a structural part. In terms of their content and
            structure, the plans are forged from the bottom up, starting at the community
            assembly level and using the national substitution programme methodology, along

17-06469                                                                                                  95/277


                                                                                                      A-413
         Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 492 of 686


S/2017/272

              with any necessary technical support (which should take local experts into account
              and others whom the communities may suggest). The methodology used in
              constructing the municipal plan should ensure maximum participation and incl usion,
              adhere as closely as possible to the proposals put forward by the assemblies, and
              seek the greatest possible levels of consensus as well as optimal and equitable use
              of resources. The national substitution programme will engage directly with
              communities as it defines and implements its guidelines.
                    The municipal plan that emerges from the participatory planning exercise
              carried out in connection with the municipal commissions will be amply
              disseminated in the community assemblies so as to ensure that it is well understood
              and embraced by the community.
                    The community assemblies will elect their delegates and, should they deem it
              necessary, may constitute boards, committees, councils or other organizational units
              they may elect, to take part in the municipal participatory planning commissions and
              in the councils monitoring and evaluating crop substitution and alternative
              development plans and to facilitate coordination between the assemblies and
              national substitution programme authorities. Delegates wil l be required to account
              for their actions and activities to the community assemblies they represent.
                   In hiring organizations to implement crop substitution plans, preference will
              be given to community organizations and to employment generation in the are as in
              which the national substitution programme is implemented. To that end, social and
              community organizations and cooperatives, including rural women’s organizations,
              will be strengthened. Efforts will also be made to foster solidarity -based
              associations and provide technical training.
                   The crop substitution plans will be integrated with municipal, departmental
              and national development plans.
                 • Integration with territory-based development programmes
                    In cases in which the national substitution programme coincides with zones
              prioritized by the territory-based development programmes (see item 1), the
              necessary integration of the substitution plans with the regional transformation
              action plan will be carried out using the participatory methodology agreed up on
              under item 1 for constructing regional transformation action plans. The
              methodology will guarantee effective participation by community assembly
              delegates and the decision-making process will be based on consensus.
                 • Monitoring and evaluation
                    Monitoring and evaluation of the implementation and fulfilment of community
              plans will be conducted jointly with the authorities within the community assembly
              framework and will serve as a basis for monitoring and evaluation at the municipal
              level with the participation of the community assembly delegates.
                    Monitoring and evaluation of the implementation and fulfilment of municipal
              plans will be conducted periodically by municipal councils responsible for
              monitoring and evaluating crop substitution and alternative development plans.
              Those councils will be made up of community assembly delegates and the national,
              departmental and municipal authorities involved in implementing the national
              substitution programme. The Council may invite other social and economic sector s
              within the municipality, such as rural and small-farmer organizations, businessmen
              and businesswomen, churches, academics and non-governmental organizations.
                    The councils and community assemblies will also hear the reports rendered by
              the national substitution programme, authorities and communities on the projects
              they are implementing.

96/277                                                                                                 17-06469



                                                                                                     A-414
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 493 of 686


                                                                                                             S/2017/272


      4.1.3.6    Components of the comprehensive substitution plans
                       Given the particular circumstances of the communities most affected by crops
                 used for illicit purposes, the comprehensive substitution plans for those
                 communities will, where applicable, include the following components (in addition
                 to projects needed to implement the national plans agreed upon in item 1 (land
                 reclamation, road infrastructure and communications, social development, technical
                 assistance, credit and financing, marketing, Government procurement, and so on):

           (a)   Immediate response plan and development of productive projects
                       Once the commitment to substitute crops used for illicit purposes and not to
                 grow them anymore has been made, the following steps will be taken to facilitate
                 the transition of farmers, crop pickers and sharecroppers to licit economic activities
                 by providing them immediately with the support they need to safeguard their
                 livelihoods and food security for households, and to ensure income, well -being and
                 quality of life for farmers, crop pickers, sharecroppers and communities in general
                 by putting together long-term sustainable productive projects:
                     • For illicit crop farmers’ households, the provision of:
                         – Immediate food aid consisting of direct delivery of market produce or the
                           equivalent in vouchers or any other system tailored to the particularities
                           of the territory, for up to one year, in accordance with the size of each
                           household, the specific characteristics and needs of each population and
                           region and progress with income-generating projects. Priority will be
                           given to local providers in supplying markets and solidarity-based
                           associations will be encouraged so that they can enter into market supply
                           contracts with the Government.
                         – The establishment of kitchen gardens and the provision of minor animal
                           species, along with appropriate technical counselling, and the provision
                           of the animal fodder and inputs that households req uest.
                         – Projects that can quickly generate income, such as short rotation crops,
                           fish farming, poultry farming and others, along with appropriate
                           technical counselling, aimed at meeting households’ immediate needs
                           and promptly and adequately replacing the income previously derived
                           from crops used for illicit purposes, taking each household’s preferences
                           into account, as well as the conditions and potential of each zone.
                 At the same time, working with the farmers and small-scale producers in the
                 territory, long-term productive projects will be developed within the framework of
                 the comprehensive rural reform process with a view to providing families with
                 higher incomes and decent living conditions. Priority will be given to food
                 production and the generation of value-added, first and foremost to satisfy the
                 demand of the communities themselves, but also to exploit national or international
                 market niches. In addition to farming and livestock activities, an effort will be made
                 to promote crafts and industrial and services activities, especially those that add
                 value to goods and services produced by the community and activities of interest to
                 the community that exploit the potential of the territory and provide income and decent
                 work opportunities for the campesino communities — both men and women —
                 particularly affected by crops used for illicit purposes. Special steps will be taken to
                 promote cooperatives and a solidarity-based economy. Such activities should be
                 governed by the principles espoused in the comprehensive rural reform, especially
                 those to do with environmental sustainability, well-being and quality of life and,
                 wherever possible, they should contribute to closing the agricultural frontier and to
                 environmental rehabilitation. The same immediate aid pac kage will be provided to

17-06469                                                                                                        97/277


                                                                                                            A-415
         Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 494 of 686


S/2017/272

                     sharecroppers and tenant farmers who have settled in the territory and opt to remain
                     in the region.
                         • For crop pickers, the actions envisaged include:
                              – Food aid for pickers living in the territories in which the national
                                substitution programme is implemented, in the form of direct delivery of
                                market produce or the equivalent in vouchers or any other system
                                tailored to the particularities of the territory, for up to one year, for each
                                household, 5 in accordance with the specific characteristics of each
                                population and region.
                              – Temporary job options for pickers, whether or not they have settled in
                                the region: the identification of community works and other sources of
                                employment that arise in connection with implementation of the
                                comprehensive rural reform and give preference to members of crop
                                pickers’ families, without that precluding their opting to be beneficiaries
                                under the terms of item 1.1.3 of the comprehensive rural reform.
                     Pickers (settled or not) and settled sharecroppers living in the region — both men
                     and women — will be those recognized in a participatory fashion by the community
                     assembly census and the national substitution programme.
                         • For the community in general:
                              – Early childhood: A rural day-care nurseries program will be implemented
                                in villages affected by crops used for illicit purposes with a view to
                                facilitating access to employment opportunities for women heads of
                                household and contributing to early childhood food security.
                              – School population: In order to improve the food security of children of
                                school age and reduce drop-out rates, a programme to build and equip
                                school canteens and provide food will be developed to ensure that every
                                child attending school in the territories used for illicit purposes receives
                                breakfast, without prejudice to sections agreed on under item 1 in
                                connection with the Special Plan for Rural Education, in particular the
                                emergency plans referred to in item 1.3.4, “System for the progressive
                                realization of the right to food.”
                              – Generating job opportunities: mechanisms will be put in place to
                                facilitate access to job opportunities arising in connection with the
                                implementation of the comprehensive rural reform and, in particular, the
                                comprehensive crop substitution and alternative development plans,
                                which will enable the community living in territories affected by crops
                                used for illicit purposes to identify and access the available job market.
                                Those mechanisms will include special measures for rural women.
                              – Older adults: implementation of programmes to eradicate hunger among
                                the elderly as per item 1.3.4 of the comprehensive rural reform, “System
                                for the progressive realisation of the right to food. ”
                              – Poverty alleviation and income generation programmes will be
                                implemented.
                              – The formation of basic health-care brigades will be encouraged, without
                                prejudice to the provisions of item 1.3.2.1. “National rural health plan”.


             __________________
                 5
                     There can only be one member of the household receiving direct food aid for the family. The
                     household may comprise a single person.

98/277                                                                                                               17-06469



                                                                                                                   A-416
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 495 of 686


                                                                                                           S/2017/272

                         – The viability and sustainability of the productive projects for the
                           substitution of crops used for illicit purposes depend on the Government
                           implementing the plans referred to in item 1.3.3 of the comprehensive
                           rural reform regarding stimulating the cooperative and solidarity -based
                           economy, technical assistance, subsidies, income and credit generation,
                           and marketing.
                 Support measures under the national substitution programme will be conditional
                 upon compliance with the schedule of commitments made by farmers in the
                 agreements to substitute crops used for illicit purposes and not to replant them, it
                 being understood that the process of substitution and the sustainability thereof
                 require Government support under the terms agreed upon with the communities. The
                 voluntary decision to give up growing crops used for illicit purposes and no longer
                 take part in that activity may either be expressed by each individual farmer or in the
                 framework of voluntary substitution agreements with the communities. In any case,
                 there must be a full commitment to abstain from growing or being involved in wo rk
                 associated with growing, or participating in the illegal marketing of raw materials
                 derived from crops used for illicit purposes.

           (b)   Fast-track social infrastructure works
                       In order to respond rapidly to the needs of communities, the plans will
                 establish fast-track social infrastructure works to be prioritised by the communities;
                 these will include rural roads, improvements to schools, health centres and
                 communal buildings, without prejudice to the implementation of other infrastructure
                 plans and programmes under the comprehensive rural reform.

           (c)   Sustainability and environmental recovery component
                       To contribute to closing of the agricultural frontier and promote environmental
                 recovery, especially in the municipalities bordering areas of special environmental
                 interest, the plans will have a component relating to sustainability and
                 environmental protection that will include:
                     • Land reclamation and adaptation actions for growing legal crops;
                     • Actions to mitigate environmental damage in areas of special environmental
                       interest, fragile ecosystems and vulnerable hydrography and to promote the
                       recovery of forests;
                     • Environmentally sustainable productive projects and environmental protection
                       projects in areas of special environmental interest, such as silvopasture
                       projects and other programmes referred to in item 1.1.10.

           (d)   Land titling plan
                       In order to promote access to land for men and women and to encourage the
                 substitution of crops used for illicit purposes in areas where the commitments made
                 by farmers under the national substitution programme are fulfilled, registration
                 processes will be expedited under the terms set out in the large -scale titling plan
                 discussed in Item 1.1.5 of the comprehensive rural reform. The Government will
                 adapt the regulations to allow titles to be awarded to such beneficiaries, conditional
                 upon prior compliance with the commitments guaranteeing that the property is free
                 of crops used for illicit purposes and that they will not be replanted.

           (e)   Plans for remote areas with low population density
                       In areas with low population density that are difficult to access owing to
                 location and distance and therefore difficult to supply with the goods and services

17-06469                                                                                                      99/277


                                                                                                          A-417
      Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 496 of 686


S/2017/272

                   needed to ensure the well-being and quality of life for the people and their territorial
                   integration, special measures will be developed for the substitution of crops used for
                   illicit purposes, recovery of ecosystems, generation of new employment
                   opportunities related to river transport, environmental recovery pr ogrammes,
                   protection of forests and wildlife, and so on, without prejudice to alternatives for
                   relocating communities settled there, where possible and necessary, in consultation
                   with communities, to improve their living conditions.

             (f)   Timelines, targets and indicators
                        Both the comprehensive crop substitution and alternative development plans
                   and the accords must include timelines for implementation with targets and
                   indicators, including the commitments made by the community, so as to be able to
                   measure the impact of projects on the well-being of communities — both children
                   and adults — and monitor the plan.

          4.1.4    Implementation of the National Comprehensive Programme for the
                   Substitution of Crops Used for Illicit Purposes in National Natural Parks
                         To solve the problem posed by the presence of crops used for illicit purposes
                   in national natural parks, and to ensure the well-being and quality of life of
                   communities and the preservation and conservation of the parks, mechanisms for
                   direct dialogue with communities will be established to forge agreements for the
                   eradication of these crops that will ensure the control, restoration and effective
                   protection of these areas.
                         To that end, the sections agreed to under item 1.1.10 of the co mprehensive
                   rural reform, in particular those in the third section thereof, shall be used as a basis.

          4.1.5    Communications strategy
                         A communications campaign will be launched to promote substitution
                   agreements, motivate communities and build confidence regarding participation in
                   the processes of joint construction of comprehensive municipal and community crop
                   substitution plans, which should help improve living conditions and quality of life
                   and provide a definitive solution to the problem of crops used for illicit purposes;
                   and to highlight the commitment of the Government and FARC -EP to contribute to
                   and support this goal. Information on the national substitution programme and
                   mechanisms for community participation in the various phases will be disse minated
                   directly through community meetings and indirectly through the media, particularly
                   local and community media.

          4.1.6    Financing
                         National substitution programme resources will be allocated pursuant to the
                   immediate response plans and the comprehensive municipal and community crop
                   substitution and alternative development plans with a view to ensuring efficient,
                   effective and timely implementation.

           4.2.    Public health and drug use prevention programmes
                         Illicit drug use stems from multiple causes triggered by economic, social,
                   family and cultural conditions in the society or environment in which the drug user
                   lives and should be treated as a public health issue. It can be dealt with only through
                   the commitment and collaboration of authorities, the community and the family to




100/277                                                                                                          17-06469



                                                                                                               A-418
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 497 of 686


                                                                                                                  S/2017/272

                       pursue a policy of health promotion, prevention, comprehensive care 6 and social
                       inclusion, with particular emphasis on children and adolescents.
                              Actions undertaken in this field need to be devised democratically with the
                       involvement of society in general and, in particular, social workers specialising in
                       this field.
                             The policy for addressing illicit drug use must be a priority espoused by the
                       State that requires, inter alia, national and subnational capacity building, as part of
                       the system of social protection, and the corresponding provision of resources.

           4.2.1       Comprehensive National Programme to Address Illicit Drug Use
                            The Government will establish the Comprehensive National Programme to
                       Address Illicit Drug Use to ensure high-level coordination among the institutions
                       with authority in this area and to oversee a participatory process for the review,
                       adjustment and implementation of the policy to address drug use.

      4.2.1.1          Principles:
                             The national policy to address illicit drug use will be guided by the following
                       principles:
                           • Human rights-based approach: actions aimed at preventing and addressing
                             drug use, as well as reducing risks and harm, must be guided by respect for
                             and effective enjoyment of human rights. That precludes, inter alia,
                             stigmatisation of and discrimination against users, as well as pro secution for
                             drug use.
                           • Public health approach: actions to address illicit drug use must be
                             comprehensive, effective and sustainable over time, and include the promotion
                             of a healthy lifestyle and healthy living conditions, prevention of drug use,
                             treatment and rehabilitation, based on identification of the health needs of the
                             population.
                           • Equity and gender-based approach: within a framework of respect for
                             human rights, to ensure that actions to address drug use are tailored to the real
                             circumstances of users and are effective and sustainable, it is necessary to
                             discern vulnerability factors associated with age, gender, disability status,
                             socioeconomic status and geographical location, membership of the LGBTI
                             community, and so on. Such actions should pay particular attention to the
                             needs of adolescents in rural and urban areas.
                             This approach should take into account the relationship between illicit drug
                             use and violence against women, especially domestic violence and sexual
                             violence. Measures will be adopted for women, girls, young people and
                             adolescents.
                             In any case, actions taken must respect the ancestral use of the coca leaf by
                             indigenous communities.
                           • Community participation and harmonious relations: to maximize the
                             effectiveness of actions to address illicit drug use, the community must be
                             involved in the construction and implementation of solutions to create strong
                             ties between people and their community.



             __________________
                   6
                       Comprehensive care includes treatment, rehabilitation and harm reduction.

17-06469                                                                                                            101/277


                                                                                                                 A-419
      Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 498 of 686


S/2017/272

                   • Evidence-based approach: the actions implemented to address illicit drug use
                     must be based on evidence, and founded on evaluated and validated
                     knowledge.

     4.2.1.2   National response and care system for illicit drug users
                     With the aim of improving the care provided to drug users who require
               progressive treatment and rehabilitation, the Government will draw up and
               implement a national response and care system for illicit drug users that includes
               additional actions for rehabilitation and social integration with a gender perspective.

     4.2.1.3   Participatory review and adjustment of public policy to address illicit drug use
                     The Programme will coordinate participatory reformulation of the policy to
               address illicit drug use with a focus on the promotion of health, the prevention and
               tackling of drug use and the reduction of risks and har m, based on evaluation and
               review of the actions implemented so far and taking into account specific
               characteristics and the need to target particular groups based on age, gender,
               socioeconomic status and geographic location.
                     To ensure participatory review and adjustment of the policy to address illicit
               drug use based on the abovementioned principles, the Government will set up a
               national body with representatives of the competent authorities, scientific
               institutions, specialised centres, educational institutions, parents’ associations,
               religious communities and drug users.
                    To fulfil its function, this body shall take into account:
                   • The review and evaluation of policies and strategies that have been developed
                     at national and local level in the area of prevention and tackling of drug use
                     and the reduction of risks and harm, with the participation of communities and
                     experts in the field.
                   • Territory-based analyses of illicit drug use, in collaboration with departmental
                     and municipal authorities, to identify the problems, risks, vulnerabilities,
                     trends, consequences and new dynamics of illicit drug use within a particular
                     context.
                   • Experience gained both internationally and nationally and recommendations
                     issued by international organizations.

     4.2.1.4   Participatory action plans with a territorial and population-based approach
                      Based on the policy and the territory-based analyses of illicit drug use, the
               Programme will foster capacity-building within local authorities and support them
               in the participatory design and implementation of departmental and municipal
               action plans to address drug use, according to the specific characteristics of
               territories and different population groups.
                    These plans shall contain at least:
                   • Evidence-based actions aimed at the promotion of health and prevention of
                     drug use, that respond to the specific characteristics and levels of risk of each
                     territory and help strengthen safeguards (psychosocial support, self -esteem,
                     conflict resolution, management of free time, strengthening of the family unit,
                     commitment to education, healthy lifestyles, development of cultural and
                     sporting skills and recreational activities) against the risks identified. Special
                     attention will be given to prevention in children and adolescents.



102/277                                                                                                     17-06469



                                                                                                          A-420
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 499 of 686


                                                                                                          S/2017/272

                   • Actions to strengthen and empower communities — both men and women —
                     in order to contribute to the promotion of health and the prevention of drug
                     use.
                   • Actions to support and strengthen youth leadership processes so as to make a
                     positive difference in a number of environments (schools, clubs,
                     neighbourhoods, etc.).
                   • Special prevention programmes in educational institutions at different levels,
                     to be extended to urban centres and rural areas, by involving head teachers,
                     teachers, parents and students, through comprehensive training initiatives.
                   • Evidence-based actions to reduce harm, aimed at minimising the negative
                     impact of drug use on the user him/herself, on the family and on the
                     community, giving priority to more vulnerable groups such as the homeless,
                     women and the prison population. In the case of female users, actions should
                     take into account the relationship between illicit drug use and violence against
                     women, especially domestic violence and sexual violence. For the female
                     prison population, special measures will be taken in terms of health, protection
                     and prevention, including measures to prevent HIV -AIDS.
                   • Actions to raise awareness and guide the community and institutions to
                     prevent stigmatisation of drug users, taking into account in particular the
                     difference in impact by gender and in respect of LGBTI persons.
                   • Actions to expand and improve access to and the range of care and assistance
                     provided by qualified persons to drug users, including treatment and
                     rehabilitation, pursuing, inter alia, affirmative action measures for women and
                     LGBTI persons. That care and assistance with rehabilitating drug users and
                     reintegrating them into society will take into account targeted initiatives by
                     qualified and experienced civil society organizations, including religious
                     bodies and organizations and organizations in various different communities.
                   • Actions by the Government, families, communities and schools to protect
                     children and adolescents from illicit drug use.

      4.2.1.5   Evaluation and monitoring of the actions implemented to address drug use
                      For the purposes of ongoing monitoring of the actions undertaken to address
                drug use and to assess their impact and identify new requirements, the Programme
                will devise and implement a monitoring and evaluation system.
                      This system will involve participatory bodies for monitoring and evaluation at
                municipal and departmental level, comprising, inter alia, the authorities, scientific
                institutions, specialised centres, educational institutions, par ents’ associations,
                religious communities, social organizations, experts and drug users themselves.

      4.2.1.6   Creation of a pool of knowledge on illicit drug use
                      To ensure the availability of sufficient, up-to-date information on health
                promotion, prevention and comprehensive care in the area of illicit drug use, to
                contribute to decision-making and serve as input for the design, implementation,
                monitoring, evaluation and adjustment of the evidence-based policy, the following
                measures will be implemented:
                   • Specialised research and studies on the subject of illicit drug use, including an
                     equity-based, age-based and gender-based approach.
                   • Tracking indicators of use and the impact of actions taken.



17-06469                                                                                                    103/277


                                                                                                         A-421
      Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 500 of 686


S/2017/272

                      • In coordination with departmental and municipal authorities, regular territory -
                        based analyses of the use of illicit drugs, both synthetic and natural, so as to
                        identify and place in context the problems, risks, vulnerabilities, trends,
                        consequences and new dynamics in illicit drug use.
                      • Establishment of mechanisms for disseminating information on illicit drug use,
                        tailored to particular groups.

           4.3    Addressing the production and selling of narcotics
                       The illicit drugs problem is transnational. Resolving it therefore requires
                  simultaneous action both within the country and in coordination with and with the
                  commitment of the international community.
                        With the end of the conflict in sight, both to facilitate the implementation of
                  the agreements and in general to address the challenge of organised crime
                  associated with drug trafficking and money laundering, it is necessary to implement
                  policies and programmes to disable the factors and mechanisms that give rise to and
                  maintain the production and sale of illicit drugs and profiting therefrom. The
                  primary aim is to disrupt the criminal organizations with a vested interest in this
                  scourge, including networks dedicated to money laundering.
                        We yearn for a country free from drug trafficking, a common goal that all
                  should strive for and that requires changes at the political and institutional level,
                  and in society in general, in order to consolidate a culture based on values opposed
                  to drug trafficking and money laundering that will allow us to eradicate and negate
                  the impact of this phenomenon, including the stereotypes associated with drug
                  trafficking that lead to gender-based violence.
                        Lastly, building a stable and lasting peace will require clarification of the
                  relationship between production and selling of illicit drugs and conflict, including
                  the relationship between paramilitaries and drug trafficking, and the willingness of
                  everyone to contribute to this clarification.

          4.3.1   Effective prosecution
                         As part of the commitment to stepping up the fight against organised crime
                  and its support networks (item 3.4 of the General Agreement), as the conflict draws
                  to an end, and in order to safeguard both communities and proper execution of the
                  national substitution programme and implementation of the agreements in the
                  territories from the threat of organised crime, and generally to disrupt the networks
                  of these organizations, the Government will launch a criminal policy strategy.
                  Parallel with the implementation of a comprehensive strategy to fight corruption,
                  this criminal policy strategy will strengthen and enhance the presence and
                  effectiveness of institutions and concentrate their capabilities in the investigation,
                  prosecution and punishment of crimes associated with any organization or criminal
                  group involved in the production and selling of illicit drugs, always mindful of the
                  different treatment that should be given to the small-scale farmers and rural
                  inhabitants caught up in the exploitation of crops used for illegal purposes.
                        Moreover, so as to ensure effective prosecution of members of organised
                  crime, especially those at the top, the Government will promote the improvement
                  and strengthening of judicial capacities, by devising and implementing a nati onal
                  strategy that includes regional strategies for strengthening and coordinating
                  agencies and mechanisms for investigating and prosecuting criminal networks
                  linked to drug trafficking, including the following measures:
                      • Creation of inter-agency groups to conduct structural investigations with
                        mechanisms to recognise and understand local, regional, national and

104/277                                                                                                      17-06469



                                                                                                           A-422
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 501 of 686


                                                                                                               S/2017/272

                        transnational dynamics of crime in all its dimensions and prevent the
                        emergence of new groups dedicated to organised crime, in close coordination
                        with other State agencies and incorporating contributions from specialised
                        centres, academia and the general public, and the different organizational
                        forms thereof, as part of a comprehensive strategy.
                       • Reinforcement and extension of regional and international cooperation to
                         identify networks, marketing systems and routes used by criminal
                         organizations involved in drug trafficking.

           4.3.2   Strategy to deal with the assets involved in drug trafficking and money
                   laundering
                         In order to fully eradicate the production and sale of illicit drugs and eliminate
                   the factors that stimulate illegal economies, facilitate the financing of organised
                   crime networks, yield illegal profits, induce corruption and disrupt harmonious
                   relations among citizens, and also in order to contribute to the forging of peace, the
                   Government will implement a strategy to resolutely go after the property and assets
                   involved in drug trafficking and prevent and control money laundering. This
                   strategy will include the following measures:
                       • Identification of the drug trafficking value chain: the Government will
                         carry out a process of mapping crime, at all levels including regional, to
                         identify systems for financing organised crime, how those resources are u sed,
                         the people who manage this money, national and international money
                         laundering strategies, types and channels, property acquired with these funds
                         and networks of front organizations for criminal structures, and the level of
                         penetration thereof in the State and its institutions. To this end, a group of
                         national and international experts, including delegates from international and
                         regional organizations specialising in this field, will be established to make
                         recommendations and draw up a public report on illicit financing networks,
                         how they operate and their impact on life in Colombia.
                       • Regulatory amendments and the enhancement and strengthening of
                         institutional capacities for the detection, monitoring and reporting of
                         illegal financial transactions: The Government will set up a committee of
                         experts, including academics and researchers, both national and international,
                         as well as discussion Panels across the country’s territories, with the aim of
                         developing a new Statute for the prevention and combatting of illegal
                         financing, so as to, inter alia, adapt where necessary, or define and coordinate
                         the regulations on this subject, with an emphasis on going after the strong
                         links in the drug trafficking chain, such as the organizations engaged in
                         production, selling and money laundering. The regulations will be extended to
                         all sectors that are at risk of being used for money laundering. The committee
                         will take into consideration the results of the crime mapping exercise.
                       • Investigative bodies: the Government will also promote the improvement and
                         strengthening and, where necessary, the redesign or establishment of bodies
                         tasked with investigating and monitoring finances and money laundering so as
                         to identify the financial systems of organised crime networks in volved in drug
                         trafficking, the dynamics thereof according to the value chain at the national
                         and local levels, and their international ties. The people who head up these
                         investigative bodies shall publish regular reports accounting for their
                         activities.
                       • Anti-money laundering culture: the Government will launch a new national
                         campaign to promote values, raise awareness of new forms of money
                         laundering and foster citizen participation and capability, in line with item 2 of

17-06469                                                                                                         105/277


                                                                                                              A-423
      Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 502 of 686


S/2017/272

                       the General Agreement, to exercise control and perform audits to address the
                       corruption associated with money laundering and irregular or suspicious
                       transactions, in order to prevent people and institutions from being used for
                       money laundering.
                      • Strategy for the effective implementation of the asset recovery process: the
                        Government will put a new strategy in place to ensure effective
                        implementation of the asset recovery process, including the resources and
                        regulatory and institutional modifications needed to improve and strengthen
                        the capacities of State agencies responsible for identification of assets,
                        investigation and prosecution, which will be accompanied by the
                        implementation of a comprehensive strategy to combat corruption.
                       In addition, by making the necessary regulatory and institutional
                       modifications, the Government will ensure transparent and efficient
                       management of property in the process of recovery and will do all it can to
                       ensure the assets and funds recovered are channelled into the plans and
                       programmes covered by the Final Agreement.

          4.3.3   Control of inputs
                        The Government will review and establish strict state controls on the
                  production, import and selling of inputs and precursor chemicals required for the
                  production of illicit drugs, as well as increasing monitoring and control by the State.
                  It will put in place rules and mechanisms to require companies that produce, import
                  and sell such inputs to adopt measures of transparency and controls on the end use
                  of inputs. So as not to affect legal production activities, special protocols will be
                  drawn up to identify the uses, frequencies and locations where there is demand for
                  inputs.

          4.3.4   Strategy to combat corruption
                       As part of the comprehensive strategy to combat corruption (item 3.4 of the
                  Agenda of the General Agreement), a specific strategy will be draw n up to combat
                  corruption associated with drug trafficking, taking into account the results and
                  recommendations of the group of experts called upon to perform the mapping of the
                  drug trafficking value chain.
                       Parallel to the fight against corruption, institutional capacities will be
                  enhanced and strengthened.
                         The strategy must include the establishment of specialised inter -agency groups
                  in order to address the various manifestations of corruption and those responsible
                  for it and help improve institutional performance.

          4.3.5   International Conference and forums for regional dialogue
                        In connection with the end of the conflict and to help eliminate the illicit drugs
                  problem, once and for all, the Government will promote an international conference
                  under the auspices of the United Nations to discuss and perform an objective
                  assessment of the policy to combat drugs and to make progress in reaching
                  agreement on changes that need to be made, taking into account the debate and new
                  international developments on this subject as well as the perspective of countries
                  where drugs are used and the countries producing them, particularly the experiences
                  and lessons learned in Colombia, and identifying sound practices based on evidence.
                       At that forum, the Government will promote a discussion on commitments and
                  responsibilities and, in general, the shared responsibility between producer and user
                  countries when addressing the problem.

106/277                                                                                                        17-06469



                                                                                                             A-424
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 503 of 686


                                                                                                              S/2017/272

                        Efforts will be made to promote the participation at this conference of
                   academic and research institutions, producers of coca leaf, poppy and marijuana,
                   and organised users.
                        In parallel, the Government will promote opportunities for dialogue within the
                   framework of regional organizations, OAS, UNASUR and CELAC, so as to make
                   progress in forging consensus on the policy to combat drugs.
                        For the purposes of promotion, preparation and holding of the international
                   conference and regional venues, the Government shall convene forums for dialogue
                   and discussion at the national and local levels.

           4.3.6   Under item 5.1.1.1.2 on the mandate of the Truth, Coexistence and
                   Non-repetition Commission, the Commission’s mandate will be to clarify and
                   promote recognition of the relationship between production and selling of illicit
                   drugs and conflict, including the relationship between paramilitaries and drug
                   trafficking (aspect of item 3.7 of the Agenda of the General Agreement).
              5.   Agreement on the victims of the conflict:
                   “Comprehensive system for truth, justice, reparation and non-repetition”,
                   including the special jurisdiction for peace; and commitment on human rights
                         Compensation for victims is at the core of the Agreement between the
                   Government and FARC-EP. In this regard, at the Negotiation Table in Havana we
                   discussed and reached agreement on item 5 of the Agenda, “Victims”, including
                   sub-items 1. Victims’ human rights and 2. Truth, with the aim of drafting content
                   that will satisfy the claims of those who have been affected by the long conflict.
                   Now, in the pursuit of a political solution, through these new accords and important
                   de-escalation measures and agreements, we have taken a major step forward
                   towards building a stable and lasting peace and bringing an end to a war that has
                   torn the country apart for more than half a century.
                        We, the Government and FARC-EP, given the need for comprehensiveness
                   when developing the points included under the item “Victims”, will begin our
                   analysis of this section by taking on board the “Declaration of Principles” of 7 June
                   2014. These principles governed all the work that went into drafting this item 5 —
                   Victims, and must also underpin its implementation:
                      • Recognition of the victims: All the victims of the conflict must be recognised,
                        not only in their capacity as victims, but also and primarily in their capacity as
                        citizens with rights.
                      • Acknowledgement of responsibility: Any discussion of this section must be
                        based on acknowledgement of responsibility vis-à-vis the victims of the
                        conflict. We will not negotiate on impunity.
                      • Realisation of victims’ rights: The rights of the victims of the conflict are
                        non-negotiable; the issue is to agree on how they should be effectively
                        addressed in the best possible manner within the context of the end of the
                        conflict.
                      • Victim participation: The discussion on the realisation of the rights of the
                        victims of serious human rights violations and breaches of international
                        humanitarian law during the conflict necessarily involves the participation of
                        the victims, through different means and at different times.
                      • Clarification of the truth: Uncovering the truth about what happened
                        throughout the conflict, including the multiple causes, origins and effects
                        thereof, is fundamental to the realisation of the rights of victims and of society

17-06469                                                                                                        107/277


                                                                                                             A-425
      Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 504 of 686


S/2017/272

                  in general. Trust can only be regained through full elucidation and recognition
                  of the truth.
                 • Reparation for the victims: Victims have the right to be compensated for the
                   injury and loss suffered because of the conflict. Restoring victims’ rights and
                   changing their lives for the better, within the framework of the end of the
                   conflict, is a fundamental aspect of building a stable and long-lasting peace.
                 • Guarantees of protection and security: Protecting the lives and the personal
                   integrity of the victims is the first step towards realisation of their other rights.
                 • Guarantees of non-repetition: The end of the conflict and the implementation
                   of the reforms ensuing from the Final Agreement constitute the main guarantee
                   of non-repetition and the way to ensure that there will be no further
                   generations of victims. The measures adopted both in item 5 and in the other
                   sections of the Agenda should be aimed at guaranteeing non -repetition in order
                   to ensure that no Colombian will ever become a victim or face the risk of
                   becoming one again.
                 • Principle of reconciliation: One of the goals of realising victims’ rights is the
                   reconciliation of all Colombian citizens to enable them to move towards a
                   future of civility and peaceful coexistence.
                 • Rights-based approach: All the agreements we reach on the sections of the
                   Agenda, and in particular on item 5 — “Victims”, should contribute to
                   protecting and guaranteeing the effective enjoyment of rights by all. Human
                   rights are equally inherent to all human beings, meaning that the latter are
                   entitled to these rights by virtue of their status as humans, and conse quently
                   the recognition of human rights is not a concession; they are universal,
                   indivisible and interdependent and they must be considered globally and in a
                   fair and equitable manner. Consequently, the State has the duty to promote and
                   protect all rights and fundamental freedoms, and all citizens have the duty not
                   to violate the human rights of their fellow citizens. Acknowledging the
                   principles of universality, equality and progressivity and for the purposes of
                   compensation, account will be taken of violations of economic, social and
                   cultural rights as a result of the conflict.
                 On the basis of these principles we have reached core agreements regarding: 1.
             Comprehensive system for truth, justice, reparation and non -repetition and 2.
             Commitment to the promotion, observance and guaranteeing of human rights.
                   These commitments include transcendental agreements such as the
             establishment of the Truth, Coexistence and Non-repetition Commission; the
             Special Unit for the Search for Persons deemed as Missing in th e context of and due
             to the conflict; the special jurisdiction for peace and the specific reparation
             measures. All these components have been combined within a comprehensive
             system for truth, justice, reparation and non-repetition, which also includes non-
             repetition measures; with regard to the latter, it is worth noting that, besides the
             coordinated implementation of all of the above measures and mechanisms, as well
             as of all the sections of the Final Agreement in general, additional measures will be
             implemented, which will be agreed upon under item 3 — “End of the Conflict” of
             the Agenda of the General Agreement.
                   In the course of the discussions on item 5 “Victims”, the Historical
             Commission on the Conflict and its Victims was set in motion and came up with
             important conclusions covering many different aspects and points of view as regards
             the origins and multiple causes of the conflict, the main factors and conditions that
             facilitated the conflict or contributed to its lasting so long, and the most notor ious
             effects and impacts of the conflict on the population, all of which have been

108/277                                                                                                      17-06469



                                                                                                           A-426
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 505 of 686


                                                                                                        S/2017/272

            considered as essential input for the work of the Truth, Coexistence and Non -
            repetition Commission.
                  Other principal steps taken within the framework of the discussions on item 5
            “Victims” were: the signing of measures and protocols to implement programmes
            for the decontamination and removal from the country’s territories of anti -personnel
            mines (APMs), improvised explosive devices (IEDs), unexploded ordnance (UXO)
            or explosive remnants of war (ERWs); immediate humanitarian measures for the
            search, location, identification and dignified delivery of the remains of persons
            deemed as missing in the context of and due to the conflict.
                                                      ***
                  The armed conflict, which has multiple causes, has inflicted suffering and loss
            on the people to a degree unparalleled in our history. Millions of Colombians have
            been victims of forced displacement, the dead number in their hundreds of
            thousands, tens of thousands of people of all kinds have disappeared, and vast
            numbers of families, communities and segments of the population have been
            affected throughout the length and breadth of the country, including rural
            communities, indigenous peoples, the Afro-Colombian, black, palenquero, raizal
            and Roma communities, individuals victimised because of their political beliefs,
            political parties, social and trade-union movements, LGBTI persons and economic
            associations. There have also been other, less visible but no less painful forms of
            victimisation, such as sexual violence, psychological damage or simply living in
            fear.
                  In recognition of this national tragedy, starting with the Exploratory Meeting
            of 2012, we agreed that compensating the victims had to be at the core of any
            agreement; and that the agenda for ending the conflict should include a section on
            the victims, as set forth in the General Agreement dated 26 August 2012.
                 For that same reason, before addressing this section of the Agenda we agreed
            on the abovementioned “Declaration of Principles”, which reflects this commitment
            to the victims and which has served as the compass for discussions in order to
            ensure that the comprehensive realisation of their rights to the truth, j ustice,
            reparation and non-repetition remains at the core of the agreement.
                 At the same time, we broadened the mechanisms for participation. More than
            3,000 victims took part in four forums held in Colombia, organised by the United
            Nations and the National University, and sixty victims travelled to Havana to
            deliver their testimonies directly to the Negotiation Table and offer their
            recommendations, with the support of the Episcopal Conference, the United Nations
            and the Colombian National University. In addition, more than 17,000 proposals
            were submitted by the victims and other citizens, by various means, to the
            Negotiation Table. All the proposals that we received from the victims were
            fundamental for achieving the agreements.
                  Lastly, we want to thank the victims for their resolute participation, their noble
            testimonies and their proposals, without which it would not have been possible to
            construct this Agreement, and we encourage them to actively participate in its
            implementation and in the building of peace.
                  We hope that with the implementation of this and all of the Agreements, the
            dignity of victims will be restored, justice will be done, and the foundations will be
            laid to bring an end, once and for all, to the violence of the conflict in the cou ntry,
            and to ensure that nobody in Colombia ever becomes a victim again.




17-06469                                                                                                  109/277


                                                                                                       A-427
      Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 506 of 686


S/2017/272


          5.1   Comprehensive system for truth, justice, reparation and non-repetition
                      In compliance with our commitment to place the victims at the core of the
                Agreement, and in response to victims’ testimonies, proposals and expectations,
                which we heard directly from them, the Government and FARC -EP have agreed to
                establish the comprehensive system for truth, justice, reparation and non -repetition,
                and for this very reason we have adopted the measures described above.
                       The underlying principles on which the comprehensive system is founded are
                the recognition of the victims as citizens with rights; the acknowledgement that the
                full truth about what happened must be uncovered; the acceptance of responsibility
                by all those who took part, directly or indirectly, in the conflict and were involved
                in one way or another in severe human rights violations and serious infringements
                of international humanitarian law; the realisation of victims’ rights to the truth,
                justice, reparation and non-repetition, based on the premise of non-negotiation on
                impunity, additionally taking into account the basic principles of the special
                jurisdiction for peace, one of which is that “damage caused shall be repaired and
                made good whenever possible”.
                      The end of the conflict must contribute to ensuring an end to violations and
                infringements, while also being an opportunity to guarantee the realisation of
                victims’ rights. The definitive end of hostilities creates conditi ons in which victims
                can express themselves without fear and receive the recognition they are entitled to;
                an opportunity for all of those who bear responsibility for human rights violations or
                infringements of international humanitarian law to acknowledge that responsibility
                accordingly; and consequently, an opportunity for more effective implementation of
                measures aimed at ensuring truth, justice, reparation and non -repetition.
                      International experience shows that such measures are more effective if they
                are applied in a coordinated, complementary manner. To this end, the system is
                intended to be comprehensive, in order for the measures to achieve maximum
                justice and accountability for the human rights violations and the infringements of
                international humanitarian law that have occurred throughout the conflict. The
                comprehensive nature of the system also contributes to the elucidation of the truth
                about the conflict and to construction of the historical memory.
                      We understand that a broad, genuine response to the rights of victims —
                alongside the implementation of all the other agreements, which also guarantee
                rights — forms the basis for justice.
                      In order to fulfil this purpose and to move forward in the fight against
                impunity, the comprehensive system combines judicial mechanisms for the
                investigation and punishment of serious human rights violations and serious
                infringements of international humanitarian law, under the terms set forth by the
                special jurisdiction for peace, with complementary extrajudic ial mechanisms that
                may contribute to the elucidation of the truth about what happened, the search for
                missing loved ones, and the reparation of the harm done to people, communities and
                entire territories.
                      Furthermore, judicial mechanisms will be established outside of the special
                jurisdiction for peace, such as a unit for investigating and dismantling criminal
                organizations, including criminal organizations deemed to be the successors to
                paramilitaries, and their support networks, referred to in item 3.4 of the Agenda of
                the General Agreement.
                       The comprehensive system adopts an equity-based and gender-based approach,
                which is tailored to the particular characteristics of the victimisation in each
                territory and each population, and in particular to the needs of women and children.


110/277                                                                                                     17-06469



                                                                                                          A-428
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 507 of 686


                                                                                                           S/2017/272

                       The comprehensive system places special emphasis on restorative and
                 reparative measures, and seeks to achieve justice not only through retributive
                 sanctions.
                      The system must also concurrently guarantee the legal security of all of those
                 who have recourse to justice measures, as an essential element of the transition to
                 peace.
                      The success of the comprehensive system is also dependent on achieving the
                 broadest acceptance across society.
                       Lastly, the comprehensive nature of the system contributes to laying the
                 foundations for regaining trust, for coexistence in a peacebuilding scenario, and for
                 real reconciliation among all Colombians.

           (a)   Goals:
                      In summary, the various measures and mechanisms of the comprehensive
                 system must contribute to achievement of the following goals:
                    • Realisation of victims’ rights, through the combination of judicial and
                      extrajudicial mechanisms.
                    • Accountability, through the establishment of responsibilities, whereby
                      everyone involved in the conflict, directly or indirectly, as combatants or non -
                      combatants, shall assume their share of responsibility for the serious violations
                      and infringements committed in the context of and d ue to the armed conflict.
                    • Non-repetition, through the application of all the measures of the system —
                      as well others to be agreed on in item 3 of the Agenda — to prevent
                      revictimisation and repetition, to encourage society’s rejection of war and its
                      effects, to secure the termination of the conflict, and to prevent the emergence
                      of new forms of violence.
                    • Territory-based, equity-based and gender-based approach, through the
                      differentiated treatment of territories and populations, in particular of wome n
                      and children victims, and of the most deprived and most vulnerable
                      populations and communities, and therefore those most affected by the
                      conflict.
                    • Legal certainty, through the fulfilment of the conditions of the comprehensive
                      system, and in particular the special jurisdiction for peace, with the guarantees
                      needed to ensure due process.
                    • Coexistence and reconciliation, by building mutual trust starting from the
                      positive changes triggered within society by the peace agreements, in
                      particular through the recognition of the victims, the acknowledgement and the
                      establishment of responsibilities and, in general, the acknowledgement by
                      society as a whole of the need to take advantage of this opportunity to build a
                      future based on social justice, respect and tolerance.
                    • Legitimacy, responding to the expectations of the victims, and society in
                      general, and to the national and international obligations of the Colombian
                      state, including compliance with the covenants set forth in the Final
                      Agreement.

           (b)   Components:
                     The comprehensive system will comprise the following five mechanisms and
                 measures:


17-06469                                                                                                     111/277


                                                                                                          A-429
      Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 508 of 686


S/2017/272

                • Commission on Truth, Coexistence and Non-repetition: This will be a
                  temporary, extrajudicial body seeking to uncover the truth about what
                  happened and contribute to the elucidation of violations and infringements,
                  and to offer a broad explanation to society as a whole about the complexity of
                  the conflict; to promote the recognition of the victims and of the
                  responsibilities of those who directly and indirectly took part in the armed
                  conflict; and to promote peaceful coexistence across the country’s territories in
                  order to guarantee non-repetition.
                • Special Unit for the Search for Persons deemed as Missing in the context
                  of and due to the conflict: This will be a high-level special unit of a
                  humanitarian and extrajudicial nature, whose goal is to direct, coordinate and
                  contribute to the implementation of humanitarian actions for searching for and
                  identifying all the people deemed as missing due to the conflict who are still
                  alive, and in the cases of those deceased, whenever possible, for the location
                  and dignified delivery of their remains. The Unit’s acti vities may not substitute
                  or prevent judicial investigations to be carried out in fulfilment of the State’s
                  obligations.
                • Special jurisdiction for peace: A number of judicial Panels for justice,
                  including a Judicial Panel for Amnesty and Pardon and a Tr ibunal for Peace, to
                  administer justice and investigate, clarify, prosecute and punish serious human
                  rights violations and serious infringements of international humanitarian law.
                  The special jurisdiction for peace forms part of the comprehensive system fo r
                  truth, justice, reparation and non-repetition and, since it is exclusively and
                  temporarily devoted to conduct directly and indirectly related to the armed
                  conflict, does not replace ordinary jurisdiction.
                • Comprehensive reparation measures for building peace: These measures
                  seek to ensure the comprehensive reparation of the victims, including the
                  rights to restitution, indemnification, rehabilitation, realisation and non -
                  repetition; and the collective reparation of the territories, populations and
                  communities most affected by the conflict and those that are most vulnerable,
                  alongside the implementation of the other agreements. For this purpose,
                  existing mechanisms will be strengthened, new measures will be adopted and
                  efforts will be made to promote universal commitment to reparation of the
                  harm done.
                • Guarantees of non-repetition: The guarantees of non-repetition are the result,
                  on the one hand, of the coordinated implementation of all of the
                  abovementioned measures and mechanisms, as well as, in gene ral, all the
                  items of the Final Agreement; and on the other hand, of the implementation of
                  any non-repetition measures agreed upon within the framework of item 3 —
                  “End of the Conflict”.
                  The various mechanisms and measures for truth, justice, reparation and
             non-repetition, inasmuch as they are part of a system that seeks a comprehensive
             answer for the victims, cannot be construed in isolation. They will be interconnected
             through relationships of conditionality and incentives to gain access to and maintain
             any special treatment based on justice and constant recognition of the truth and of
             responsibilities. Compliance with these conditionalities will be verified by the
             special jurisdiction for peace.
                   No one mechanism of the system shall prevail over anothe r. Each mechanism
             shall fulfil its main function in the most expeditious manner possible, and without
             duplicating the functions of other mechanisms; for this purpose, the necessary
             collaboration protocols will be established.


112/277                                                                                                  17-06469



                                                                                                       A-430
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 509 of 686


                                                                                                                S/2017/272


           5.1.1   Truth: Commission on Truth, Coexistence and Non-repetition and Special Unit
                   for the Search for Persons deemed as Missing in the context of and due to
                   the conflict
      5.1.1.1      Commission on Truth, Coexistence and Non-repetition
                         The end of the conflict is a unique opportunity to satisfy one of the greatest
                   desires of Colombian society and of the victims in particular: to uncover and learn
                   the truth about what happened during the conflict. Colombia needs to know what
                   happened and what must never happen again so as to be able to forge a future in
                   which the well-being and dignity of everyone is guaranteed, thus helping to break,
                   once and for all, the cycles of violence that have scarred Colombian history.
                         By starting over again we can contribute to the construction and preservatio n
                   of historical memory and gain a broad understanding of the multiple facets of the
                   truth about the conflict, including the historical dimension, so as not only to realise
                   the right to the truth but also to contribute to laying the foundations for coexiste nce,
                   reconciliation and non-repetition.
                        With this aim in mind, we, the Government and FARC-EP, have reached an
                   agreement to set in motion, once the Final Agreement has been signed, the
                   Commission on Truth, Coexistence and Non-repetition (hereinafter the
                   Commission), which will be an independent, impartial extra-judicial mechanism.
                         The Commission forms part of the comprehensive system for truth, justice,
                   reparation and non-repetition that has been established to realise victims’ rights, put
                   an end to the conflict and achieve peace. Therefore, the Commission cannot be
                   construed as an entity separate from the comprehensive system, which includes
                   judicial and extrajudicial mechanisms to guarantee victims’ right to the truth, justice
                   and reparation, as well as to help ensure that the Colombian people never have to
                   experience such a conflict again. This Commission addresses the ethical, political
                   and historical need to contribute, along with other initiatives, to creating the
                   conditions, commitments and guarantees of non-repetition.
                         The Commission will fulfil three fundamental purposes, which together will
                   help to ensure that the conflict will not recur:
                         First, the Commission will help uncover the truth about what has happened, in
                   accordance with the aspects of the mandate described below, and offer an extensive
                   explanation of the complexity of the conflict, so as to promote a shared
                   understanding in society, in particular as regards the least known aspects of the
                   conflict, such as the impact of the conflict on children and adolescents and gender -
                   based violence.
                         Second, the Commission will promote and contribute to recognition. This
                   means the recognition of victims as citizens whose rights were violated and as
                   political actors vital for the transformation of the country; the voluntary recognition
                   of individual and collective responsibilities by all those who directly or indirectly
                   took part in the conflict, as a contribution towards truth, justice, reparation and
                   non-repetition; and, in general, the recognition by society as a whole of this legacy
                   of violations and infringements as something that must be rejected by all and that
                   can never and must never be repeated.
                         And third, the Commission shall promote harmonious relations across the
                   country’s territories, on the understanding that harmonious relations does not mean
                   simply sharing the same social and political space but the establishment of an
                   environment conducive to change to facilitate peaceful resolution of conflicts and
                   the forging of a pervasive culture of respect and tolerance in democracy. To that
                   end, it will foster dialogue and establish forums for restoring the dignity of the

17-06469                                                                                                          113/277


                                                                                                               A-431
      Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 510 of 686


S/2017/272

               victims, for individual and collective acknowledgment of responsibility, and, in
               general, for strengthening people’s respect for and trust in each other, cooperation
               and solidarity, social justice, gender equity, and a culture of democracy that fosters
               tolerance, promotes well-being and rids us of indifference to the problems of others.
               The Commission must lay the foundations for peace based on truth and the
               revelation and recognition of a blood-stained past that must be acknowledged before
               it can be put behind us.
                     Throughout its work, the Commission will adopt an approach designed to
               show the different ways in which the conflict affected women, children, adolescents,
               young people and the elderly, persons with disabilities, indigenous peoples, rural
               communities, persons espousing particular religions, opinions or beliefs, the Afro -
               Colombian, black, palenquero, raizal and Roma communities, LGBTI persons,
               displaced and exiled persons, human rights defenders, trade unionists, journalists,
               farmers, ranchers, traders and businessmen and women, inter alia. This should also
               help to raise awareness in Colombian society of the specific ways in which the
               conflict reproduced historical mechanisms of discrimination an d gender stereotypes:
               a fundamental first step towards a more just and inclusive society.
                     All of this should help to create structural conditions for peaceful coexistence
               among Colombians and lay the foundations for non-repetition, reconciliation and
               building a stable and lasting peace. For these reasons, uncovering the truth also
               needs to be understood as an essential part of building peace.
                     Lastly, the success of the Commission will depend on the acknowledgement of
               responsibilities by those who directly or indirectly took part in the conflict and on
               the commitment of all sectors of society to the process of construction of truth as an
               expression, inter alia, of their rejection of indolence.
                     Therefore, the Government and FARC-EP, as part of their moral and political
               commitment to contributing to the realisation of victims’ rights, undertake to make a
               real contribution to the process of clarifying the truth and to acknowledge their
               respective responsibilities to the Commission, and invite all sectors of society to
               participate in this effort.

   5.1.1.1.1   Guiding criteria
                   • Focus on victims: The Commission’s efforts shall be focused on guaranteeing
                     the participation of the victims of the conflict, ensuring the restoration of their
                     dignity and contributing to the realisation of their right to the truth in
                     particular, and in general of their rights to justice, comprehensive reparation
                     and guarantees of non-repetition, always taking pluralism and equity into
                     consideration. All of the foregoing should also help enhance their living
                     conditions.
                   • Impartiality and independence: The Commission will be an impartial and
                     independent mechanism with full autonomy to carry out its mandate and fulfil
                     its functions.
                   • Temporary nature: The Commission will be a special body that will operate
                     for a limited period of time in such a way that its conclusions a nd
                     recommendations can effectively contribute towards building a stable and
                     long-lasting peace.
                   • Participation: The Commission will set in motion a broad, pluralist and
                     balanced process where different voices and views will be heard; in the first
                     place, those of the individual or collective victims of the conflict for whatever
                     reason related to it, and also those of persons who directly and indirectly took
                     part in the conflict, as well other relevant actors.

114/277                                                                                                      17-06469



                                                                                                           A-432
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 511 of 686


                                                                                                          S/2017/272

               • Territory-based approach: The Commission will be a national body but will
                 adopt a territory-based approach in order to achieve a better understanding of
                 the regional dynamics of the conflict and the diversity and particularities of
                 the territories affected, and in order to promote the truth -building process and
                 help to ensure non-repetition in the various territories. The territory-based
                 approach will also take into consideration the people and populations that were
                 forcibly displaced from their territories.
               • Differential and gender-based approach: In carrying out its mandate and
                 functions, the Commission will take into account the different experiences,
                 different impacts and specific conditions of persons, populations or sectors
                 that are discriminated against, or are at risk or are particularly affected by the
                 conflict. Special heed will be paid to the victimisation of women.
               • Coordination with other peacebuilding measures: The Commission will
                 work in coordination with the mechanisms adopted for the implementation of
                 the Final Agreement. In particular, where pertinent, it will work in
                 coordination with the peacebuilding plans and programmes set in motion
                 across the country’s territories as a result of the implementation of the Final
                 Agreement.
               • Guarantees for the commissioners: With regard to their work for the
                 Commission, commissioners will not be compelled to make statements in
                 judicial processes, they will be exempt from the duty to report offences, and
                 their opinions and conclusions may not be judicially challenged.
               • Safety conditions: The Commission will assess the security conditions needed
                 for the performance of its work and will coordinate, with State authorities, the
                 adoption of the security measures necessary both for commissioners and for
                 those who take part in the Commission’s work.
               • Peaceful coexistence and reconciliation: In order to contribute to the goal of
                 non-repetition and reconciliation, the Commission’s work in the performance
                 of its mandate will be geared to promoting peaceful coexistence among
                 Colombians, particularly in the territories most affected by the conflict and
                 violence. For that purpose, the Commission will seek to ensure that the forums
                 or hearings it holds help to strengthen respect and tolerance and citizens’ trust
                 in one another and in the regulations that ensure the effective exercise of and
                 respect for human rights. In this manner, the Commission will also help to lay
                 solid foundations for building peace.
               • Procedural rules: The Commission will first establish procedures aimed at
                 ensuring proper guarantees and fair, honourable and non-discriminatory
                 treatment for those who take part in it.
               • Methodology: The Commission will take all necessary measures to ensure as
                 much objectivity and impartiality as possible in carrying out its work, for
                 which purpose it will adopt procedures to compare and verify the quality of
                 the information it collects, including the reliability thereof, and to identify any
                 false information that may be provided to the Commission in bad faith. The
                 Commission will publicly disclose its methodology.
               • Extrajudicial mechanism: The Commission will be an extrajudicial
                 mechanism. In this regard, its work will not be of a judicial nature and may
                 not lead to criminal charges against those who appear before it. The
                 information received or produced by the Commission may not be forwarded by
                 it to the judicial authorities for the purposes of at tributing liability in judicial
                 proceedings and it shall be of no probative value; likewise, the judicial
                 authorities may not demand that it do so.

17-06469                                                                                                    115/277


                                                                                                         A-433
      Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 512 of 686


S/2017/272

                    The Commission may request the information required for the fulfilment of its
               mandate before magistrates, judges and investigative bodies, in accordance with the
               protocols established for that purpose, while always observing guarantees of due
               process.
                    Documents received by the Commission which may constitute documentary
               evidence and are not verbal or written versions or testimonies that a person gives to
               the Commission, will not lose their probative value and the use thereof by the
               Commission will not interfere with judicial proceedings underway.

   5.1.1.1.2   Mandate
                    The Commission’s       mandate    will   be   to   elucidate   and   promote   the
               acknowledgement of:
                  • Practices and deeds constituting serious human rights violations and serious
                    infringements of international humanitarian law, in particular those that reflect
                    recurrent patterns or were committed on a massive scale in the course of the
                    conflict, as well as the complexity of the territorial contexts and dynamics
                    where these happened.
                  • The collective responsibilities of the State, including those of the Government
                    and the other public authorities, of FARC-EP, of the paramilitaries, as well as
                    those of any other group, organization or institution, domestic or international,
                    that took part in the conflict in any way, for the practices and deeds referred to
                    in the preceding paragraph.
                  • The human and social impact of the conflict on society, including its impact on
                    economic, social, cultural and environmental rights, and the different ways in
                    which the conflict affected women, children, adolescents, youths and the
                    elderly, persons of a particular religion or espousing particular opinions or
                    beliefs, persons with disabilities, indigenous peoples, rural communities, the
                    Afro-Colombian, black, palenquero, raizal and Roma communities, the
                    LGBTI community, displaced and exiled persons, human rights defenders,
                    trade unionists, journalists, farmers, ranchers, traders and businessmen and
                    businesswomen, inter alia.
                  • The impact of the conflict on political activity and the practice of democracy
                    as a whole, including the impact on political and social parties and
                    movements, particularly those in opposition.
                  • The impact of the conflict on those who directly took part in it as combatants,
                    and on their families and surroundings.
                  • The historical context, the origins and multiple causes of the conflict, taking
                    into account as input, inter alia, the reports of the Historical Commission on
                    the Conflict and its Victims.
                  • The factors and conditions that facilitated the conflict or contributed to its
                    lasting so long, taking into account as input, inter alia, the reports of the
                    Historical Commission on the Conflict and its Victims.
                  • The course taken by the conflict, particularly the actions of the State,
                    guerrillas, paramilitary groups, and the involvement of various different
                    sectors of society.
                  • The paramilitary phenomenon, including its causes, origins and
                    manifestations; the way it was organized and the various forms of cooperation
                    with paramilitaries, including funding; and the impact of paramilitary actions
                    on the conflict.


116/277                                                                                                    17-06469



                                                                                                         A-434
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 513 of 686


                                                                                                             S/2017/272

                   • Displacement and dispossession of land during the conflict and the
                     consequences thereof.
                   • The relationship between conflict and crops used for illicit purposes, the
                     production and selling of illicit drugs and money laundering associated with
                     drug trafficking.
                   • Processes for strengthening the social fabric in communities and individual or
                     collective experiences of resilience.
                   • Positive changes in organizations and institutions over the course of the
                     conflict.

   5.1.1.1.3   Time period studied by the Commission
                     In order to address the various aspects of its mandate, the Commission will
               study the entire period of the conflict. Since this is a lengthy period of time, it will
               be necessary for the Commission to establish investigative priorities within this
               period. However, in order to fulfil its purpose of fully elucidating the origins and
               multiple causes of the conflict, the Commission may explore historical events prior
               thereto, taking into account as basic input, inter alia, the reports of the Historical
               Commission on the Conflict and its Victims.

   5.1.1.1.4   Duties:
                    In order to fulfil its mandate, the Commission’s main functions will be to:
                   • Investigate all aspects of the mandate using the methodologies and forms of
                     information-gathering and analysis needed for that purpose, including those
                     generally accepted by the social sciences, and taking into account previous
                     efforts to establish the truth, including as basic input, inter alia, the reports of
                     the Historical Commission on the Conflict and its Victims.
                   • Establish national, regional and territorial-level forums, particularly thematic,
                     territory-based and institutional public hearings and hearings sponsored by
                     organizations in relation to landmark situations and ca ses, inter alia, in order
                     to listen to the different voices, primarily those of the victims, both individual
                     and collective, and to promote the participation of the various sectors of
                     society in a joint discussion of what happened and the causes and effect s of the
                     serious violence experienced by Colombia.
                   • These forums may include venues for public discussion and reflection or
                     cultural ceremonies, enabling those who directly or indirectly took part in the
                     conflict to engage in acts of acknowledgement of responsibility and ask for
                     forgiveness, in its various dimensions, both for the harm and suffering caused
                     to the people, and for the political and social impact of their actions; and
                     consequently, to offer explanations for the actions carried out, contribu te to
                     reparation, and commit to guarantees of non-repetition and peacebuilding,
                     inter alia. This should help uncover the truth and promote peaceful coexistence
                     across the country’s territories.
                   • Prepare a final report that takes account of the different contexts, reflects on
                     the investigations conducted into all the aspects covered by the mandate, and
                     contains the conclusions and recommendations resulting from the
                     Commission’s work. The report shall be officially submitted by public act to
                     the public authorities and to Colombian society as a whole.
                   • Offer guidance to the victims and victimised communities taking part in the
                     Commission regarding the help available to them from institutions and others
                     for the realisation of their rights and the mechanisms to achieve this.

17-06469                                                                                                       117/277


                                                                                                            A-435
      Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 514 of 686


S/2017/272

                  • Relationships between the Commission and the victims and their
                    organizations: Devise and set in motion a strategy for active liaison with the
                    victims and their organizations.
                  • Implement a strategy for dissemination, information and active liaison with the
                    media to report, in the course of its work, progress and developments in the
                    fulfilment of all the Commission’s duties, and to ensure as much participation
                    as possible. The Government will adopt all necessary measures for the
                    Commission to have broad access to public media. The final report, in
                    particular, will be disseminated as widely and affordably as possible, including
                    through cultural and educational initiatives, such as the promotion of
                    exhibitions and recommendations that it be included in the academic
                    curriculum. In any case, the Commission’s conclusions will be taken on board
                    by the National Memory Museum.
                  • Adopt measures to archive the information collected in the course of its work
                    and, on termination of its mandate, take the necessary measures to ensure its
                    preservation. The Commission will decide which entity shall be the depositary
                    for these archives and act as their custodian. The Commission will set out
                    guidelines for the adoption by the depositary of appropriate mechanisms to
                    allow victims and society in general access to the archives.
                  • Ensure that the gender perspective is mainstreamed in every facet of the
                    Commission’s work, by creating a gender-oriented task force to help with
                    specific technical tasks, investigation, the preparation of hearings, and so on.
                    This task force will not be the only one addressing this topic, but it will take
                    responsibility for reviewing methodologies to ensure that all the Commission’s
                    instruments include a gender perspective, and for liaising with women’s and
                    LGBTI organizations. This will be achieved without prejudice to the necessary
                    autonomy of the Commission in determining its structure and working
                    methodology.
                  • Publish regular reports, accounting to society at least biannually for the
                    activities and operations carried out in the fulfilment of all its duties.
                  • Establish its own rules of procedure and programme.

   5.1.1.1.5   Selection process
                    The Commission will have 11 commissioners. Their selection will be based on
               a nomination and selection procedure offering guarantees of legitimacy, impartiality
               and independence for Colombian society as a whole, and victims in particular. The
               candidate nomination process will be wide-ranging and pluralistic, ensuring that all
               sectors of society, including victims’ organizations, among others, may nominate
               candidates.
                    The “Mechanism for the selection of the magistrates of the special jurisdiction
               for peace” agreed upon by the parties on 12 August 2016 for selecting the
               magistrates, prosecutors and other members of the special jurisdiction for peace will
               be tasked with selecting and appointing the 11 commissioners of the Truth,
               Coexistence and Non-repetition Commission, including the Chair.
                    All members of the selection committee should inspire trust among the people.
                     The selection will be based solely on nominations and the election will take
               into account individual selection criteria such as ethical suitability, impartiality,
               independence, commitment to human rights and justice, a bsence of conflicts of
               interest, and knowledge about the armed conflict, international humanitarian law
               and human rights, and a recognised background in any of these fields. The selection


118/277                                                                                                  17-06469



                                                                                                       A-436
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 515 of 686


                                                                                                         S/2017/272

               of the commissioners shall also take collective criteria into accoun t, such as
               equitable participation by women and men, pluralism, interdisciplinary
               requirements and regional representation.
                     The selection committee may select foreign commissioners, but no more than
               three.
                   The selection committee will have up to three months to select the
               commissioners, as of the closing of the nomination phase.
                    The selection of commissioners will require a vote in favour of two -thirds of
               the members of the selection committee.

   5.1.1.1.6   Chair of the Commission
                     The Chair of the Commission will be Colombian, and will be elected by
               mutual agreement between the Government and FARC-EP by means of an agreed
               mechanism. The Chair of the Commission will be its primary public spokesperson,
               who will coordinate the work of the commissioners, facilitate the internal workings
               of the Commission, and direct its tasks, preferably seeking consensus in the internal
               decision-making process. The role of the Chair of the Commission is important
               because he/she will be both a national and international figurehead.

   5.1.1.1.7   Term
                     The Commission will have a three-year term, including the preparation of the
               final report. The Commission will have six months to prepare everything necessary
               for its operation. The final report will be published within one month following the
               conclusion of the Commission’s work.

   5.1.1.1.8   Commitments to contribute towards historical clarification
                    The Government, as the executive power, and FARC-EP, undertake to make a
               genuine contribution to the process of clarifying the truth and to acknowledge their
               respective responsibilities before the Commission.
                     The Government will adopt all necessary measures to guarantee the
               contribution of other State entities and will foster third -party participation in the
               Commission, so as to contribute towards elucidation and the acknowledgement of
               responsibilities, as part of the necessary guarantees of non-repetition.
                     Pursuant to the applicable laws, the Government undertakes to facilitate
               consultation of the information required by the Commission for the fulfilment of its
               duties, and the Commission, in turn, will afford such information the corresponding
               legal treatment.

   5.1.1.1.9   Financing
                     The Government undertakes to guarantee the timely financing of all the
               Commission’s operations so that it is able to fully accomplish its mandate and tasks
               in an autonomous and uninterrupted manner, including the publication and
               widespread dissemination of the final report. The Commission will need to take the
               necessary measures to ensure the transparent use of its resources and austerity in its
               expenditure. Citizen oversight of resource implementation will be encouraged, with
               the necessary guarantees being provided to that end.




17-06469                                                                                                   119/277


                                                                                                        A-437
      Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 516 of 686


S/2017/272


  5.1.1.1.10   Committee to monitor and follow up on implementation of the Commission’s
               recommendations
                      Following the publication of the final report, a committee will be created to
               monitor and follow up on implementation of the Commission’s recommendations.
               To enable the committee to fulfil its mission, facilities will be provided for
               discussions with victims’ and human rights bodies and organizations, among others.
               This committee will comprise representatives of different sectors of society,
               including victims’ and human rights organizations. The Commission will establi sh
               the period of time for which the committee will operate. The committee will submit
               regular reports on follow-up to the recommendations. These reports will need to
               take a territory-, equity- and gender-based approach. The committee will take the
               necessary steps to disseminate its reports widely in the national and regional media.
               The Government will guarantee financing of the committee such that it is able to
               fulfil its tasks.

    5.1.1.2.   Special Unit for the Search for Persons deemed as Missing in the context of and
               due to the armed conflict
                     The Government and FARC-EP agree that, with the aim of determining the
               fate of people deemed to be missing as a result of actions of State agents, members
               of FARC-EP or any other organization involved in the conflict, and thus
               contributing to realising the victims’ rights to truth and reparation, the Government
               will establish, in the context of the end of the conflict and following the signing of
               the Final Agreement, an exceptional and transitory high -level special unit, with
               ample participation of the victims, to search for persons missing in the context of
               and due to the armed conflict. This missing persons unit serves a humanitarian
               purpose and will form part of the comprehensive system for truth, justice, reparat ion
               and non-repetition. It will enjoy the necessary independence and financial and
               administrative autonomy to ensure continuity of its work over time.
                     The Unit will direct, coordinate and contribute to the implementation of
               humanitarian actions in the context of the comprehensive system for truth, justice,
               reparation and non-repetition, aimed at searching for and finding persons deemed to
               be missing in the context of and due to the armed conflict and who may still be alive
               or, in the case of those who are deceased, wherever possible identifying them and
               providing for the dignified return of their remains.
                    The missing persons unit will, in all cases, provide relatives with an official
               report containing the information that was obtained on the fate of the person or
               persons deemed to be missing.
                    The Unit and the processes and procedures it implements will be of a
               humanitarian and extrajudicial nature. Victims’ and human rights organizations will
               be involved in its design, implementation and operations, and it will enjoy the
               support of specialist institutions aimed at incorporating international best practice
               and the experiences of the National Commission to Search for the Disappeared.
                    The Unit will have the following functions:
                   • To gather all information necessary to establish the universe of people deemed
                     to be missing in the context of and due to the armed conflict.
                   • To strengthen and expedite the processes for identifying remains, in
                     coordination with the National Institute for Legal Medicine and Forensic
                     Science.
                   • To coordinate and conduct processes to search for, identify, locate and provide
                     for the dignified return of remains, for which it will need to:

120/277                                                                                                   17-06469



                                                                                                        A-438
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 517 of 686


                                                                                                        S/2017/272

                   – Actively search for, compare and analyse all information availa ble from
                     different sources, including confidential and voluntary interviews with
                     those who, having participated directly or indirectly in the hostilities,
                     may have information on the fate of people deemed to be missing due to
                     the conflict, as well as information on the location of graves, cemeteries
                     and sites where the remains of people deemed as missing may be found.
                   – Design and put in place a national plan to establish priorities for the
                     implementation of its work, along with the corresponding regional plans,
                     for which it will be provided with the necessary staff and equipment and
                     will coordinate and work with the relevant bodies. The involvement of
                     victims’ and human rights organizations will be guaranteed in the design
                     and launch of the plans.
               • The Unit will have the necessary powers and capacity to fulfil these functions,
                 in coordination with the state institutions, the Commission on Truth,
                 Coexistence and Non-repetition, and with the active involvement of victims’
                 and human rights organizations.
               • The Unit will have access to official databases and will be able to sign
                 agreements with victims’ and human rights organizations in order to obtain
                 access to the information they hold. In accordance with the laws current at the
                 time the Agreement is implemented, the Government undertakes to facilitate
                 the Unit’s consultation of the information it requires to fulfil its functions, and
                 the Unit, for its part, will handle this information in the appropriate legal
                 manner.
               • To promote inter-agency coordination for the guidance and psychosocial care
                 of the relatives of those deemed to be missing in the context of and due to the
                 armed conflict.
               • To promote partnerships with specialist national and international
                 organizations in order to facilitate the fulfilment of its functions.
               • Whenever possible, to provide for the dignified return to their relatives of the
                 remains of people deemed as missing in the context of and due to the armed
                 conflict, always ensuring that this is done in accordance with their different
                 ethnic and cultural traditions.
               • To guarantee the participation of the relatives of people deemed as missing in
                 the context of and due to the armed conflict in processes to search for, identify,
                 locate and provide for the dignified return of rema ins.
               • To provide families with an official report containing the information obtained
                 on the fate of the person deemed as missing, on completion of the
                 corresponding search plan. Remains that are unidentified or unclaimed by their
                 relatives will be preserved and will be made available to the competent
                 authorities in order to realise the victims’ rights.
               • To submit a copy of the report described in the above paragraph to the
                 Commission on Truth, Coexistence and Non-repetition.
               • To regularly and publicly report, at least every six months, on the
                 implementation of activities for the search, identification, location and
                 dignified return of remains, always respecting the victims’ right to privacy.
               • To plan, coordinate and direct the implementation, to gether with the
                 corresponding entities and with the participation of the victims’ and human
                 rights organizations, of a national plan and regional plans for tracking,
                 searching and identification.

17-06469                                                                                                  121/277


                                                                                                       A-439
      Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 518 of 686


S/2017/272

                 • To produce and implement a national registry of graves, illegal cemeteries and
                   burial grounds.
                 • In order to fulfil its functions, the Unit will adopt procedures to compare and
                   verify the quality of the information gathered, including its reliability, and to
                   identify false information.
                   The Unit’s humanitarian work of searching for, locating, identifying and
             providing for the dignified return of remains will be implemented within the context
             of the comprehensive system for truth, justice, reparation and non -repetition, as a
             complement to its work and without taking on the tasks of the system’s other
             components. The Unit’s activities may, in particular, neither replace nor hinder
             investigations of a judicial nature that may take place in fulfilment of the State’s
             obligations.
                   The Unit’s search for remains will not disqualify the special jurisdiction for
             peace or other competent bodies from undertaking the investigations they consider
             necessary in order to clarify the circumstances and victimization responsibilities of
             the case taken up by the Unit.
                   In any case, both the technical forensic reports and the material elements
             associated with the body that may be found at the place of the exhumations may be
             required by the special jurisdiction for peace and other competent bodies. In order
             to ensure the effectiveness of the Unit’s humanitarian work and realise the victims’
             maximum possible rights to truth and reparation and, above all, to alleviate their
             suffering, information received or produced by the Unit may not be used for the
             purposes of attributing responsibilities in judicial proceedings or for its evidentiary
             value, with the exception of technical forensic reports and material elements
             associated with the body.
                   Information provided to the Unit may be taken into consideration in order to
             receive special treatment with regard to justice.
                  The Unit’s officials will not be obliged to testify in court cases and will be
             exempt from the duty to report on the work they are doing in the Unit. If required to
             do so by the special jurisdiction for peace, other competent authorities or the
             Commission on Truth, Coexistence and Non-repetition, those producing the
             technical reports will need to ratify and explain matters relating to these reports and
             the material elements associated with the body.
                  During the period of operations of the Commission on Truth, Coexistence and
             Non-repetition, the Unit will be attentive to the Commission’s requirements and
             guidance. The Unit and the Commission will establish a protocol for cooperation
             and exchange of information that will contribute to achieving the objectives of both
             bodies. It will coordinate its actions with the Commission on Truth, Coexistence and
             Non-repetition, notifying it of its actions and outcomes and providing it with any
             information it requires.
                   In the context of the end of the conflict, the Gover nment and FARC-EP
             undertake to provide the Unit with all information at their disposal in order to
             establish the fate of persons deemed as missing in the context of and due to the
             conflict.
                   In order to design and launch this Unit, the recommendations of the National
             Commission to Search for the Disappeared will be taken into consideration, as a
             result of the work done to develop the agreement on “Measures that contribute to
             the search, location, identification and dignified return of those deemed as missi ng
             in the context of and due to the conflict”.



122/277                                                                                                  17-06469



                                                                                                       A-440
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 519 of 686


                                                                                                                   S/2017/272

                           • Establishment of the Unit
                             The Unit will form part of, and will implement its tasks within the context of,
                       the comprehensive system for truth, justice, reparation and non -repetition.
                             The Unit will have a director who will need to be Colombian and who will be
                       chosen by the “Mechanism for selecting justices of the special jurisdiction for
                       peace” agreed upon by the parties on 12 August 2016 for the selection of justices,
                       prosecutors and other members of the special jurisdiction for peace, on the basis of
                       criteria of suitability and excellence drawn up bearing in mind the suggestions of
                       the International Committee of the Red Cross and the International Commission on
                       Missing Persons.
                            In terms of how the Unit is structured, the director will receive
                       recommendations and suggestions from the National Commission to Search for the
                       Disappeared, victims’ organizations, the International Committee of the Red Cross
                       and the International Commission on Missing Persons.
                             In pursuing immediate measures to build trust regarding the search for,
                       location, identification and dignified return of the remains of persons deemed as
                       disappeared in the context of and due to the armed conflict, and pending initiatio n
                       of the work of the Unit for the Search for Persons deemed as Missing (the Unit), we
                       have agreed to set in motion a special, strictly humanitarian process for contributing
                       and gathering information. The participants in this process will be the Government,
                       FARC-EP, victims’ organizations, including, among others, Mesa de Desaparición
                       Forzada de la Coordinación Colombia Europa Estados Unidos, FEVCOL, PAÍS
                       LIBRE, ASFADDES, ECIAF, Fundación Víctimas Visibles, MOVICE, Fundación
                       Nydia Erika Bautista, and, as the standing coordinator, the International Committee
                       of the Red Cross. The aim will be to continue, with added momentum, the search for
                       and gathering of information about persons deemed as missing in the context of and
                       due to the armed conflict, whose whereabouts remain unknown. In pursuit of those
                       ends, immediate steps will be taken to allow the National Institute of Forensic
                       Medicine to contribute by performing the necessary procedures. The Government
                       and FARC-EP reiterate their commitment to continue providing the International
                       Committee of the Red Cross with the information at their disposal and to facilitating
                       the implementation of these humanitarian measures.

           5.1.2       Justice
                            With regard to justice, it has been agreed to establish a special jurisdictio n for
                       peace.

                       Special jurisdiction for peace
              I.       Basic principles of the judicial component of the comprehensive system for
                       truth, justice, reparation and non-repetition
                       1.    “States have a legal obligation to address the rights of the victims and, wi th
                       the same intensity, the obligation to prevent further acts of violence and to achieve
                       peace in an armed conflict by the means at their disposal. Peace as a product of a
                       negotiation is offered as a morally and politically superior alternative to peace as a
                       result of the annihilation of the opponent. Therefore, international human rights law
                       should consider that peace is a right and that the State must achieve it. ” 7
                       2.   The judicial component of the comprehensive system for truth, justice,
                       reparation and non-repetition is called the special jurisdiction for peace. Its
             __________________
                   7
                       Concurring Opinion, Inter-American Court of Human Rights, Case of the Massacres of El
                       Mozote and nearby places v. El Salvador (Judgment of 25 October 2012, para . 37)

17-06469                                                                                                             123/277


                                                                                                                  A-441
      Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 520 of 686


S/2017/272

             objectives are to realise the victims’ right to justice, offer truth to Colombian
             society, protect victims’ rights, contribute to achieving a stable and lasting peace,
             and take decisions that offer full legal certainty to those who participated directly or
             indirectly in the internal armed conflict with regard to actions committed in the
             context of and during said conflict and which represent serious breaches of
             international humanitarian law and serious violations of human rights.
             3.   A guiding paradigm of the judicial component of the comprehensive system
             for truth, justice, reparation and non-repetition is the idea that the political
             community is not simply a union of contemporary peers but also a link between
             generations over time. Justice is forward-looking inasmuch as it considers that one
             period in time inevitably influences subsequent ones. Forward-looking justice is
             respectful of the values of the present and, at the same time, concerned to put an end
             to conflicts that must not be perpetuated, for the sake of the rights of future
             generations.
             4.    The State has autonomy to establish special jurisdictions or legal systems,
             based on the provisions of the Charter of the United Nations on the sovereignty and
             self-determination of nations, and on principles of international law, including
             international humanitarian law, international law on human rights and int ernational
             criminal law.
             5.    In exercising this autonomy, accepted and recognised by international human
             rights law, the State is able to assess and evaluate the complexity, duration and
             severity of the internal armed conflict with the aim of designing and adopting
             justice mechanisms to achieve peace, respecting the parameters established by
             international law, in particular the guaranteeing of human rights.
             6.    Redressing victims’ rights is at the centre of the General Agreement to End the
             Armed Conflict and Build a Stable and Lasting Peace signed in Havana on 26
             August 2012. The rights of the victims and the severity of the suffering inflicted by
             serious breaches of international humanitarian law and serious violations of human
             rights occurring during the conflict will be taken into account as core concerns in all
             actions of the judicial component of the comprehensive system for truth, justice,
             reparation and non-repetition. Such violations cause serious and long-term harm to
             the victims’ life projects. Harm caused will need to be repaired and rights restored
             wherever possible.
             In light of the above, one of the paradigms guiding the judicial component of the
             comprehensive system for truth, justice, reparation and non-repetition will be the
             application of restorative justice, the primary goal of which is to repair the harm
             done and make reparation to the victims of the conflict, especially in order to put an
             end to the social exclusion triggered by their victimization. Restorative justice
             addresses, first and foremost, the needs and dignity of the victims and it comes with
             a comprehensive approach guaranteeing justice, truth, and a commitment to
             ensuring that what happened will never be repeated.
             7.    In addition, the consequences of such violations are most serio us when they
             are committed against women or when victims pertain to the most vulnerable groups
             eligible for special protection and reparation, including indigenous peoples, Afro -
             Colombian communities and other ethnically distinct groups, religious communit ies,
             campesinos, the poorest, the disabled, the displaced and refugees, girls, boys and
             adolescents, the LGBTI population and older persons.
             8.   The judicial component will function in a way that emphasises the needs of
             women and child victims, who suffer the disproportionate and differentiated effects
             of serious breaches and violations committed because of and during the conflict.
             Reparation must be in line with the United Nations’ call for all peace agreements to


124/277                                                                                                   17-06469



                                                                                                        A-442
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 521 of 686


                                                                                                         S/2017/272

            adopt a gender perspective, recognising reparative and restorative measures, the
            special suffering of women, and the importance of their active and fair participation
            in the judicial component of the comprehensive system for truth, justice, reparation
            and non-repetition.
            9.    The judicial component of the comprehensive system for truth, justice,
            reparation and non-repetition, known as the special jurisdiction for peace is a
            special jurisdiction that, autonomously and as a matter or priority, performs judicial
            functions in respect of issues within its sphere of competence, particularly with
            regard to actions considered serious breaches of international humanitarian law or
            serious violations of human rights. It will enter into force on the terms established
            in the Final Agreement. It will apply only to actions committed prior to its entry into
            force.
            In the event of any dispute concerning spheres of competence between a jurisdiction
            and the special jurisdiction for peace, the dispute will be settled by an ad hoc
            division comprising three justices of the Higher Judicial Council elected by that
            Council and three justices of the divisions or sections of the special jurisdiction for
            peace that are not affected by that jurisdictional dispute, elected by the plenary of
            the special jurisdiction for peace. The decision of the ad hoc division will be taken
            by a simple majority of the votes cast. Should no majority be reached, in deference
            to the preferential status of the special jurisdiction for peace, its president will have
            the casting vote.
            Crimes committed due to, during or in direct or indirect connection with the armed
            conflict are those punishable acts in which the existence of the armed conflict
            caused them to be committed, or played a substantial part in the ability of the
            perpetrator to commit the punishable act, in the perpetrator’s decision to commit it,
            in the manner it was committed, or in the perpetrator’s motive.
            The time allowed for the special jurisdiction for peace to conclude its tasks, namely
            the filing of indictments by the Investigation and Indictment Unit, either ex officio
            or as a result of the reports referred to in paragraph 48(b) and (c) will be 10 years
            from the date on which all divisions and sections of the special jurisdiction for
            peace are up and running, plus an additional period o f five years to conclude its
            jurisdictional activity, that, if need be, may be extended. The Stability and
            Effectiveness of Resolutions and Judgments Section envisaged in the last paragraph
            of paragraph 52 may be constituted at any time, as needed, with no time restrictions.
            With respect to members of organizations entering into peace agreements with the
            Government, special judicial treatment will also apply to conduct closely related to
            the laying down of arms from the time the Final Agreement entered into force until
            the laying down of arms process concludes.
            10. On termination of the hostilities, the amnesty for rebels will be conditional
            solely upon the end of the rebellion of their respective armed organizations and
            fulfilment of the provisions of the Final Agreement, without prejudice to the
            provisions of items 23 and 27. The end to the rebellion, for the purposes of
            obtaining an amnesty or pardon, will be set out in the Final Agreement.
            11. In other cases not eligible for an amnesty or pardon, in order to establish the
            legal situation or to receive and implement the sanctions established in the
            comprehensive system for truth, justice, reparation and non -repetition, it will be
            necessary to fulfil the conditions on truth, reparation and non -repetition established
            therein, once all components of the comprehensive system are up and running.
            12. The responsibility of those to whom the comprehensive system is directed
            does not relieve the State of its duty to respect and ensure full enjoyment of human


17-06469                                                                                                   125/277


                                                                                                        A-443
      Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 522 of 686


S/2017/272

             rights or its obligations, in accordance with international humanitarian law and
             international human rights law.
             13. In order to access the special treatment set out in the judicial component of the
             comprehensive system for truth, justice, reparation and non -repetition, it will be
             necessary to provide the full truth, reparation for the victims and guarantees of non -
             repetition. Providing the full truth means, where it is available, giving an exhaustive
             and detailed account of actions and the circumstances in which they were
             committed, as well as necessary and sufficient information to be able to assign
             responsibilities, and thus ensure that the victims’ rights to reparation and guarantees
             of non-repetition are realised. The duty to furnish the truth does not entail an
             obligation to accept responsibility. Special treatment means the special and
             alternative sanctions set out in paragraph 60.
             14. Pursuant to the rules applicable to the special jurisdiction for peace, all actions
             within the judicial component will respect fundamental rights of due process,
             defence, the presence of an attorney, presumption of innocence, and the
             independence and impartiality of the justices sitting on the judicial Panels and in the
             chambers, as well as the members of the Investigation and Prosecution Unit. The
             special jurisdiction for peace will apply the most -favourable-law principle in all its
             undertakings, especially in respect of the treatment of persons subject to this
             jurisdiction. All judicial decisions on the liabilities and punishment of people will
             be duly substantiated and based on reliable evidence that is admissible in court.
             When a witness testifies against somebody in respect of conduct within the sphere
             of competence of the special jurisdiction for peace in exchange for procedural or
             punishment-related benefits of any kind, the probative value of his or her testimony
             shall be dependent upon its being corroborated by other evidence. The judgments
             and rulings of the judicial Panels and chambers may be subject to appeals for
             annulment or other forms of appeal at the request of the affected parties.
             15. The functioning of the judicial component of the comprehensive system for
             truth, justice, reparation and non-repetition is indivisible and will be applied
             simultaneously and comprehensively to all those who participated directly or
             indirectly in the armed conflict; its decisions will offer guarantees of legal certainty
             to all of the above. Its scope of application is set out in paragraphs 9 and 32.
             Should laws or rules be approved following the signing of the agreement on the
             special jurisdiction for peace that grant differentiated treatment to state agents or
             others for actions directly or indirectly related to the arme d conflict, whether they
             be combatants or non-combatants, that will result in the above being removed from
             the competence of the special jurisdiction for peace, or in the non -application of this
             jurisdiction or the non-application of the conditions referring to sanctions as set out
             in this text regarding these people, the Special Tribunal for Peace will exercise its
             preferential jurisdiction in the areas within its competence in line with the
             provisions of this document.
             16. The State will guarantee the administrative autonomy and sufficiency and
             budgetary autonomy of the comprehensive system for truth, justice, reparation and
             non-repetition and particularly the judicial component. An Executive Secretariat
             will be established to be responsible for the administration, management and
             execution of the resources of the special jurisdiction for peace, under the guidance
             of its presidency. The secretariat will begin functioning sufficiently in advance to
             ensure that the infrastructure of the special jurisdiction for peace is available from
             its start-up. The State will establish economic and financial mechanisms for the
             timely and effective implementation of resources, which may come from different
             national and international sources. The appointment of the members o f the
             Executive Secretariat will take place through the mechanism that the parties


126/277                                                                                                   17-06469



                                                                                                        A-444
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 523 of 686


                                                                                                             S/2017/272

                 determine during the talks process, which will involve calling upon individuals with
                 wide experience of administration and of high moral standing.

           II.   Content, scope and limits of the amnesties and pardons to be granted, along
                 with other special treatment
                 17. The comprehensive system for truth, justice, reparation and non -repetition will
                 have the overriding aims of consolidating peace and realising the rights of victims.
                 18. The final outcome of the application of the comprehensive system for truth,
                 justice, reparation and non-repetition must be to guarantee legal certainty in order to
                 promote stable and lasting peace.
                 19. For the purposes of the comprehensive system for truth, justice, reparation and
                 non-repetition, the legal frameworks to be applied are primarily international human
                 rights law and international humanitarian law. When adopting their judgments or
                 rulings, the chambers of the Tribunal for Peace, the Panels and the Investigation and
                 Indictment Unit will make the system’s own legal characterizatio n of the actions in
                 question, based on the Colombian Penal Code and/or the provisions of international
                 human rights law, international humanitarian law or international criminal law, with
                 mandatory application of the most-favourable-law principle.
                 That characterization may differ from that made by the judicial, disciplinary or
                 administrative authorities in respect of those actions, given that it is understood that
                 international law is applicable as a legal framework.
                 20. Victims enjoy rights to truth, justice, reparation and guarantees of non-
                 repetition. In order to guarantee these rights, they will participate in the
                 comprehensive system for truth, justice, reparation and non -repetition in accordance
                 with the implementing regulations of the judicial component and, among other
                 things, must be consulted regarding any prioritisation and selection of cases. The
                 regulations will need to respect the victims’ right to prompt, full and efficient
                 justice.
                 21. The Colombian State also has a duty to ensure, by any re asonable means
                 within its power, truth, justice, reparation and measures to ensure non -repetition
                 with respect to serious breaches of international humanitarian law or serious human
                 rights violations.
                 22. With regard to justice, in accordance with interna tional human rights law, the
                 Colombian State has a duty to investigate, clarify, prosecute and punish serious
                 violations of international human rights law or serious breaches of international
                 humanitarian law.
                 23. On termination of the hostilities, in accordance with international
                 humanitarian law, the Colombian State will be able to grant “the broadest possible”
                 amnesty. The broadest possible amnesty will be granted to rebels belonging to
                 organizations that have signed a final peace agreement, as establish ed in paragraph
                 10, along with those accused or convicted of political or related crimes by means of
                 decisions passed by the justice system, in line with the provisions established in this
                 document in this regard, in accordance with paragraph 38.
                 24. The Constitution allows amnesties or pardons to be granted for the crime of
                 rebellion and other political and related crimes.
                 25. Some crimes will be ineligible for an amnesty or a pardon, pursuant to
                 paragraphs 40 and 41 of this document. Neither crimes agai nst humanity nor other
                 crimes set out in the Rome Statute are eligible for an amnesty.



17-06469                                                                                                       127/277


                                                                                                            A-445
      Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 524 of 686


S/2017/272

             26. For the purposes of legal certainty, it will be necessary to clearly determine
             which crimes are eligible for an amnesty or pardon and which are not. To that end,
             the amnesty rules to be adopted will follow the principles set out in this document
             creating the special jurisdiction for peace. When determining whether an action is
             eligible for an amnesty or pardon, the most-favourable-law principle will be applied
             to the benefit of the of the recipient of the amnesty or pardon, unless amnesty or
             pardon are prohibited under international law in relation to the conduct of which the
             rebels or other persons stand accused. The most-favourable-law principle will be
             applied to all those for whom the special jurisdiction for peace is applicable.
             27. The granting of amnesties or pardons or access to any special treatment does
             not relieve people of the duty to contribute, individually or collectively, to
             clarification of the truth as established in this document.
             28. The treatment to be received in the judicial component will be proportionate to
             the degree of voluntary contribution of each person or group to the truth.
             29. The scope of every crime that is or is not eligible for an amnesty will be
             clearly determined for the purposes of legal certainty.
             30. Crimes that are ineligible for an amnesty or pardon must be subject to the
             judicial component of the comprehensive syste m for truth, justice, reparation and
             non-repetition agreed by the parties.
             31. Sanctions will be established in the judicial component for those with
             responsibility in cases that are ruled as ineligible for an amnesty or pardon.
             32. The judicial component of the comprehensive system for truth, justice,
             reparation and non-repetition will apply to all those who participated directly or
             indirectly in the armed conflict. It will apply to those investigated or convicted of
             the crime of rebellion or other crimes related to the conflict, whether they belong to
             the armed organizations in rebellion or not.
             With regard to combatants in illegal armed groups, the judicial component of the
             system will only apply to those signing a final peace agreement with the
             Government.
             The special jurisdiction for peace will also have competence over actions of
             financing or collaborating with paramilitary groups, or with any actor in the
             conflict, when they were not the result of coercion. This refers to people who
             actively or decisively participated in committing crimes falling within the sphere of
             competence of this jurisdiction, as established in paragraph 40, unless they were
             previously convicted by the justice system for those same actions. The organs of the
             special jurisdiction for peace will decide on the appropriate procedure, according to
             the case. In accordance with paragraph 48 (t) and 58 (e), people who may have had
             a decisive involvement in one of the actions listed in paragraph 40 and who have not
             previously appeared before the Judicial Panel for Truth and Recognition will be
             summoned by the Review Chamber of the Tribunal to appear before the special
             jurisdiction for peace.
             The judicial component will also apply to State agents who may have committed
             crimes related to or during the armed conflict; this application will be in a
             differentiated manner, providing fair, balanced, simultaneous and symmetrical
             treatment. This treatment will need to take into account the State’s role as guarantor
             of rights.
             In the case of State agents, application of the special jurisdiction for peace is based
             on the recognition that an essential purpose of the State is to protect and guarantee
             the rights of all citizens and that is has an obligation to contribute to the
             strengthening of institutions. For that reason, its agents, in particular the member of

128/277                                                                                                  17-06469



                                                                                                       A-446
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 525 of 686


                                                                                                       S/2017/272

            the security forces, exercise the legitimate use of force and their actions are
            presumed to be legal.
            For the purposes of the special jurisdiction for peace, a State agent is understood to
            be any person who at the time the alleged criminal act was committed was working
            as a member of a public corporation, as a Government employee or worker, or of its
            decentralized entities, territorially or through services, who may have taken part in
            planning or executing criminal acts because of, during, or directly or indirectly in
            connection with the armed conflict. For such conduct to be considered eligible for
            examination by the special jurisdiction for peace, it must have consisted of actions
            or omissions committed within the framework of, or during, the internal armed
            conflict, without an illicit personal enrichment motive, or if such motive did exist,
            without it being the determinant of the criminal conduct.
            The creation and functioning of the special jurisdiction for peace will have no effect
            on the current rules applicable to those who have held the office of President of the
            Republic, in accordance with the provisions of article 174 of the Political
            Constitution of Colombia at the time of approving this document. Should the special
            jurisdiction for peace be apprised of information that compromises a person having
            held the office of President of the Republic, said information will be referred to the
            Chamber of Representatives of Congress for issues within their competence. That
            referral will take place whenever considered appropriate by the special jurisdiction
            for peace, once it has undertaken appropriate verification.
            33. In accordance with the provisions of the Final Agreement, the judicial
            component of the comprehensive system for truth, justice, reparation and non -
            repetition will take precedence over criminal, disciplinary or administrative
            proceedings for conduct committed during, because of, or directly or indirectly
            related to, the armed conflict given that it will have exclusive jurisdiction over such
            actions.
            With regard to disciplinary or administrative sanctions or investigations, including
            financial sanctions imposed on private individuals in any jurisdiction, the
            competence of the special jurisdiction for peace will be limited either to reversing or
            extinguishing the liability or disciplinary or administrative sanction imposed for
            conduct related directly or indirectly to the armed conflict, or to reviewing said
            sanction, all at the request of the person sanctioned or investigated. In no case may
            the request result in the reopening of a criminal investigation for the same deeds.
            Should a review of the sanction imposed be requested or the extinction of the
            sanction or liability, the Review Cha mber of the Tribunal for Peace will be
            competent. With regard to the persons investigated, the Judicial Panel for
            Determination of Legal Situations will be competent.
            34. Judicial treatment of members of FARC-EP, for State agents and for other
            actors that have participated in the conflict, either as combatants or as
            non-combatants, when they have committed crimes, may be different but balanced
            and fair.
            35. Peaceful protest, defence of human rights and leadership of civil society
            groups cannot in themselves be characterized as criminal offences or sanctioned. If
            there have been cases of such sanctioning, special treatment mechanisms will be
            granted that may extend as far as extinguishing liability. The Judicial Panel for
            Amnesty and Pardon and the Review Chamber of the Tribunal for Peace will be
            competent to decide whether the sanctions, investigations or sentences imposed in
            the previous situations should be extinguished, revised or annulled.
            36. The imposition of any sanction in the comprehensive system for truth, justice,
            reparation and non-repetition will not disqualify a person from political

17-06469                                                                                                 129/277


                                                                                                      A-447
      Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 526 of 686


S/2017/272

             participation or limit the exercise of any right, active or passive, to political
             participation. To ensure that, the parties will agree on pertinent constitutiona l
             amendments.
             37. Article 6.5 of Protocol II Additional to the Geneva Conventions, to which
             Colombia is a State Party, will apply. It states the following: “At the end of
             hostilities, the authorities in power shall endeavour to grant the broadest possible
             amnesty to persons who have participated in the armed conflict, or those deprived of
             their liberty for reasons related to the armed conflict, whether they are interned or
             detained.”
             38. Pursuant to that provision, political and related crimes committed i n the course
             of the rebellion by persons forming part of the rebel groups with which a peace
             agreement is signed will be granted amnesties and pardons. In line with the
             provisions of the Final Agreement and this document, the amnesty rules will clearly
             and precisely determine the crimes eligible for amnesties and pardons and the
             criteria for determining related actions. Membership of said group will be
             determined by the provision of a list by each rebel group, with the parties
             determining how verification should proceed. Political and related crimes will, for
             example, include rebellion, sedition and attempted coup, as well as the illegal
             bearing of firearms, killings in combat as defined under international humanitarian
             law, criminal conspiracy for the purposes of rebellion and other related crimes. To
             decide whether there is any connection of criminal activities relating to the planting
             of crops used for illicit purposes to political crimes, consideration will be given to
             the criteria applied in Colombian case law and to the requirement to apply the most-
             favourable-law principle. The same amnesty or pardon criteria will apply to persons
             investigated or sanctioned for crimes of rebellion or similar offences, without them
             being obliged to recognise themselves as rebels.
             Before the entry into force of the Final Agreement, it will be necessary to establish
             how the laying down of arms and reincorporation of FARC -EP into civilian life, the
             entry into force of the judicial component of the comprehensive system for t ruth,
             justice, reparation and non-repetition and effective access to the amnesty will be
             coordinated.
             In the case of FARC-EP, participation in the comprehensive system for truth,
             justice, reparation and non-repetition will be subject to the laying down of arms
             agreed in item 3.2 of the General Agreement to End the Armed Conflict and Build a
             Stable and Lasting Peace of 26 August 2012.
             39. There will be two criteria for determining actions related to a political crime,
             one inclusive and the other restrictive. The first criterion will consist of including as
             related crimes: 1. — those crimes specifically linked to the course of the rebellion
             committed in connection with the armed conflict, such as for example apprehending
             combatants during military operations; 2. — crimes in which the victim (sujeto
             pasivo) of the action is the State and its current constitutional system; and
             3. — conduct aimed at facilitating, supporting, financing or concealing the course of
             the rebellion, for which the content of each of the previous types of action will need
             to be defined. Conduct aimed at financing the rebellion shall be construed as all
             illicit conduct that did not lead to personal enrichment of the rebels and is not
             considered a crime against humanity, a serious war crime or genocide.
             The Judicial Panel for Amnesty and Pardon will determine whether there is any
             connection to political crime on a case by case basis.
             The second criterion, of a restrictive nature, will exclude international crimes, as
             indicated in items 40 and 41 below, as established in international law pursuant to
             the Rome Statute. With regard to applying the criteria for determining related


130/277                                                                                                    17-06469



                                                                                                         A-448
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 527 of 686


                                                                                                             S/2017/272

                  actions to anything that has not been defined precisely in the amnesty law, the
                  doctrine adopted when the Judicial Panel for Amnesty and Pardon and the Review
                  Chamber of the Tribunal for Peace interpreted that Law will be borne in mind.
                  40. Crimes against humanity, genocide, serious war crimes — that is to say, all
                  systematic violations of international humanitarian law — hostage taking or other
                  serious deprivations of freedom, torture, extrajudicial executions, forced
                  disappearances, rape and other forms of sexual violence, child abduction, forced
                  displacement and the recruitment of minors will all be ineligible for an am nesty or
                  pardon or equivalent benefits, as established in the Rome Statute.
                  The amnesty law will determine the actions characterized in national legislation as
                  ineligible for an amnesty, provided they correspond to the above list.
                  The rules will specify the scope and reach of these actions in accordance with the
                  provisions of the Rome Statute, international human rights law and international
                  humanitarian law.
                  41. Common crimes unrelated to the rebellion shall also be ineligible for an
                  amnesty or pardon through the comprehensive system for truth, justice, reparation
                  and non-repetition, in accordance with the amnesty law.
                  42. Investigations underway and disciplinary and/or administrative sanctions will
                  also be extinguished when they have been imposed for conduct or actions related to
                  the armed conflict or rebellion. In application of this, consideration will be given to
                  actions that could be eligible for an amnesty or pardon according to the amnesty
                  law.
                  43. The granting of amnesties or pardons does not extinguish the victims’ right to
                  receive reparation.
                  44. In accordance with the above, special, simultaneous, balanced and fair
                  treatment will be established for State agents, based on international humanitarian
                  law. This differentiated treatment will take into account the provisions of the
                  operating rules governing the Colombian armed forces in relation to international
                  humanitarian law. In no case may command responsibility be based exclusively on
                  rank, hierarchy or scope of jurisdiction. The liability of members of the Colombian
                  armed forces for the actions of their subordinates will need to be based on effective
                  control of the respective action, knowledge based on information available to them
                  before, during and after the action was committed, as well as the means within their
                  power to prevent it or, once it had taken place, to promote the appropriate
                  investigations.

           III.   Procedure, bodies and sanctions of the judicial component of the
                  comprehensive system for truth, justice, reparation and non-repetition
                  45.   Two procedures will be applied in the judicial component:
                        1.    Procedure in the case of acknowledgement of the truth and responsibility.
                        2.    Procedure in the case of a lack of acknowledgement of the truth and
                              responsibility.
                  46. In order to realise the victims’ right to justice, the judicial component will
                  comprise the following bodies:
                       (a) Judicial Panel for Acknowledgement of Truth, Responsibility and
                  Determination of Facts and Conduct,
                        (b)   Tribunal for Peace,
                        (c)   Judicial Panel for Amnesty and Pardon,

17-06469                                                                                                       131/277


                                                                                                            A-449
      Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 528 of 686


S/2017/272

                  (d) Judicial Panel for Determination of Legal Situations, for cases other than
             those above or in other unforeseen situations and,
                  (e) Investigation and Indictment Unit, which must realise the victims’ right
             to justice when there is no collective or individual acknowledgement of
             responsibility
                   Judgments and rulings will need to be duly substantiated and based on law.
             They may be brief in the part corresponding to verification of the requirements of
             the comprehensive system for truth, justice, reparation and non-repetition.
                   Everybody has the right to exercise their right of defence through any of the
             bodies of the judicial component of the comprehensive system for truth, justice,
             reparation and non-repetition, as they prefer, individually or collectively, for
             instance as former members of an organization or by means of the organization to
             which they belonged. Any lawyer accredited as such by the corresponding bodies of
             his or her country of residence may act as defence lawyer before the comprehensive
             system for truth, justice, reparation and non-repetition. The State will offer an
             autonomous system of advice and defence — free of charge if the applicant lacks
             resources — comprising duly qualified defence lawyers selected via a mechanism to
             be agreed on by the parties before the judicial component of the comprehensive
             system for truth, justice, reparation and non-repetition starts operating. If interested
             parties so wish, they may use the judicial defence systems already exist ing in
             Colombia.
                   The justices of the chambers and Panels of the special jurisdiction for peace
             will, in exercise of their autonomy, adopt the operating and organizational
             regulations of the special jurisdiction for peace, in line with principles of
             impartiality, independence and guarantees of due process, avoiding any
             revictimisation and providing due support to victims in accordance with the
             provisions of relevant international standards. These regulations will also establish
             the grounds and procedures for challenging and disqualifying justices. These
             individuals may be assigned flexibly to different chambers and Panels depending on
             the workload of each one, and in accordance with the criteria set out in the
             regulations.
                   The justices of the chambers and Panels of the special jurisdiction for peace
             will prepare rules of procedure observing, at a minimum, the following principles:
             the system will be adversarial and observe due process and the principle of
             impartiality; it will ensure due transparency in its proceedings and allow all sides a
             say in the assessment of evidence and defence, as well as the right of appeal. It will
             also abide by the principles set forth in paragraph 14. The aforementioned
             procedural standards should be built into Colombian domesti c law.
                   The Tribunal for Peace will be the body responsible for eventually ending the
             special jurisdiction for peace created within the comprehensive system for truth,
             justice, reparation and non-repetition.
             47. Acknowledgement of truth and responsibility for actions may be individual or
             collective, oral or by means of a letter sent to the special jurisdiction for peace’s
             Judicial Panel for Acknowledgement of Truth and Responsibility once the reports
             mentioned in paragraph 48 have been received and the panel has been established.
             The deadline for receipt of the reports provided for in paragraph 48 will be set at
             two years, a period that may be extended, publicly and for well substantiated
             reasons, for successive periods of three months up to a maximum of th ree years
             from the date all chambers and Panels of the special jurisdiction for peace were
             constituted. Exceptionally, for well substantiated reasons, this term may be
             extended, for a moderate period of time, by the Judicial Panel for Acknowledgement


132/277                                                                                                   17-06469



                                                                                                        A-450
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 529 of 686


                                                                                                         S/2017/272

            of Truth and Responsibility. In the case of collective acknowledgement, subsequent
            individual attribution of responsibility will be incumbent upon the members of the
            organization that issued the acknowledgement. Persons who are attributed
            individual responsibility will be able to accept that responsibility or state their
            disagreement with it. If there is no indication of acceptance of, or disagreement
            with, the attribution of responsibility, the content of the statement in which the
            aforementioned persons are mentioned will, in observance of due process, need to
            be communicated to them. Persons who have remained silent who, once located,
            accept responsibility, will be entitled to the sanctions already imposed, provided
            they meet the system’s conditions. If they do not accept responsibility or remain
            silent, they will be referred to the Investigation and Indictment Unit.
                  The Judicial Panel may agree that acknowledgement of the truth and
            responsibility should take place in a public hearing, in the presence of the victims’
            organizations that it has invited, on the date it has indicated, without prejudice to the
            fact that this recognition may be in writing.
            48. The Judicial Panel for Acknowledgement of Truth, Responsibility and
            Determination of Facts and Conduct will have the following functions:
                  (a) To decide whether the events and conduct attributed to different people
            fall within the system’s competence, that is, were committed directly or indirectly in
            relation to or during the internal armed conflict.
                  (b) To receive reports submitted to it by the State Prosecutor General’s
            Office, the relevant bodies of the military criminal justice system, the Indictment
            Commission of the House of Representatives or anybody replacing it, the Office of
            the Attorney-General, the Office of the Comptroller General of the Republic or any
            other jurisdiction operating in Colombia with regard to all investigations underway
            in relation to conduct committed during or because of the armed conflict, including
            any which may have already been brought to trial or concluded by the Office of the
            Attorney General or Comptroller General or by any other jurisdiction. The reports
            will classify the actions of the alleged perpetrators and group together similar
            conduct into a single category, without legal characterization. A report on the
            relevant rulings handed down by the justice system will also be sent to the Judicial
            Panel by the Administrative Body of the Judicial Branch or by those convicted. The
            competent bodies of the military criminal justice system will also send the decisions
            handed down. Any administrative body that has passed sanctions for conduct related
            to the conflict will also send the resolutions in which these are appear. In all the
            above cases, copies of the rulings or resolutions will be attached.
                  Along with the reports submitted by the State Prosecutor General’s Office, this
            institution will include the certifications of copies that have been sent by the Justice
            and Peace Jurisdiction created by Law 975 of 2005, so that the special jurisdiction
            for peace can determine whether the related actions fall within its competence or
            not, in accordance with the provisions of the third paragraph of paragraph 32.
                 (c) To      receive reports from Colombian victims’ and human rights
            organizations   with regard to acts committed during the armed conflict, as well as
            from judicial   or administrative sources. The special jurisdiction for peace wi ll
            handle these    reports in the manner established in sub -paragraph (h) of this
            paragraph.
                  (d) The reports will group together the actions by perpetrators or alleged
            perpetrators and will group together similar conduct into a single category, without
            legal characterization. The reports will need to be rigorous. The Judicial Panel may
            order the reports to be organised by most representative acts.



17-06469                                                                                                   133/277


                                                                                                        A-451
      Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 530 of 686


S/2017/272

                   (e) When a person has been compromised in a report or a statement of
             acknowledgement, the panel will notify that person so that he or she has the
             opportunity to voluntarily provide his or her version of the events. When doing so,
             the person will be able to acknowledge truth and responsibility or to deny the
             conduct or submit that it was unrelated to the conflict. A person convicted in a
             judgment handed down in ordinary legal proceedings of conduct that the system is
             competent to hear may appear voluntarily to acknowledge the complete, detailed,
             and exhaustive truth of what happened should that account not have to b e submitted
             to the Amnesty Panel or Chamber to Determine Legal Situations.
                   (f) To set the dates and deadlines for receiving reports and for making these
             available to the persons or organizations noted in them, bearing in mind the
             deadlines established in paragraph 47.
                  (g) Once the reports have been received, a reasonable and sufficient time
             frame will be established for the statements, oral or written, acknowledging truth
             and responsibility.
                   (h) Once all reports established in paragraphs (b) and (c) de scribing the
             conduct have been received they will be compared and, once the version noted in
             sub-paragraph (e) has been taken into account, should it be deemed that there are
             sufficient grounds to believe that the conduct took place, that the person mentio ned
             participated in it and that the conduct involved criminal offences ineligible for an
             amnesty or pardon, they should be made available to those allegedly responsible so
             that they can decide whether or not to come forward to acknowledge truth and
             responsibility or whether to come forward to defend themselves from the charges
             made.
                   The Chamber may make certified copies of the reports referred to in sections
             (b) and (c) of this paragraph when there are indications that they contain apparently
             deliberately false accusations, descriptions of conduct or denunciations, or when it
             senses a desire to make fraudulent use of legal procedure. The certified copies will
             be remitted to the competent judicial bodies in the ordinary Colombian legal
             system, which will act in accordance with their sphere of competence to enforce
             domestic criminal law after considering the aforementioned reports of denunciations
             submitted to the ordinary justice system. The competent judicial organs shall report
             back every six months to the Judicial Panel for Acknowledgement of Truth,
             Responsibility and Determination of Facts and Conduct on the status of legal
             proceedings in relation to each set of certified copies.
                   (i) To receive the statements of acknowledgement of truth and
             responsibility, both individual and collective. For the imposition of sanctions, the
             highest-ranking officials, through command responsibility, will need to be
             individually identified.
                   (j) The Office of the Attorney General or the investigating body of any other
             jurisdiction operating in Colombia will continue the investigations until the Panel
             publicly announces that it has concluded the previously established steps - with the
             exception of the receipt of acknowledgements of truth and responsibility, which will
             always need to be subsequent to the panel’s receipt of all the investigations carried
             out with regard to the conduct in question - and will present its resolution of
             conclusions to the Tribunal for Peace in three months’ time. At that point, the Office
             of the Public Prosecutor or the investigating body in question will need to send the
             panel all the investigations it has on said events and conduct. The Office of the
             Public Prosecutor or the corresponding investigating body investigations will then
             cease to be competent for continuing to investigate facts or conducts within the
             sphere of competence of the special jurisdiction for peace.


134/277                                                                                                 17-06469



                                                                                                      A-452
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 531 of 686


                                                                                                       S/2017/272

                  If the State Prosecutor General’s Office or the relevant investigating body
            identifies a case that should have been a matter addressed in the report noted in
            subparagraph (b) of this paragraph, it will need to send it to the Judicial Panel for
            Acknowledgement immediately. Nonetheless, the State Prosecutor General’s Office
            or the relevant investigating body will continue to investigate conduct or actions
            that do not fall within the competence of the judicial component of the
            comprehensive system for truth, justice, reparation and non -repetition and will
            provide support to its bodies when they request it.
                  (k) Once the report from the State Prosecutor General’s Office, from victims’
            and human rights organizations, or from the relevant investigating body has been
            received, the Panel may ask them or other competent State bodies to report on
            actions for which there is insufficient information.
                 (l) As promptly as possible and at any moment considered appropriate, to
            send the Judicial Panel for Amnesty and Pardon a list of the people benefiting from
            these measures, based on the list drawn up by FARC-EP, crosschecked by the
            Judicial Panel for Acknowledgment of Truth and Responsibility.
                  (m) To present a resolution of conclusions to the Tribunal in accordance with
            the list of sanctions corresponding to the respective acknowledged conduct. In
            addition, to present in a single resolution and as promptly as possible the findings
            that the panel has at its disposal regarding actions known to have been committed
            by one and the same person.
                   (n) As promptly as possible and at any moment considered appropriate, to
            decide whether conduct that has not been acknowledged will be referred to the
            Investigation and Indictment Unit so that, if appropriate and there is value in doing
            so, trial proceedings may be initiated before the Tribunal. It may also decide to refer
            conduct to the Judicial Panel for Determination of Legal Situations.
                 (o) For the purposes of issuing its resolutions, it will need to focus initially
            on the most serious cases and the most representative conduct or p ractices.
                 (p) To remit two lists of persons to the Judicial Panel for Determination of
            Legal Situations: the first consisting of those persons or actions that are ineligible
            for amnesty or pardon and will not be included in the resolution on conclusions, and
            a second list consisting of those who will not need to be held to account before the
            Tribunal, for whatever reason.
                 (q) When the acknowledgement of truth and responsibility is considered
            incomplete, to summon the declarants so that they can complete it, indicating the
            conduct which, should full truth not be provided, would be referred to the
            Investigation and Indictment Unit to decide if it merits being referred for trial. The
            summons sent to declarants should indicate the concrete aspects that need
            completing.
                 (r) Should a person individually attributed responsibility in a collective
            statement make known his or her disagreement with that attribution of individual
            responsibility, to send the case to the Investigation and Indictment Unit to decide if
            it merits being referred to the First Instance Chamber of the Tribunal for Peace for
            cases in which there is no acknowledgement of truth and responsibility.
                  (s) In order to ensure the efficient, effective and prompt functioning of the
            judicial component, this Judicial Panel will have ample powers to organise its work,
            form working committees, set priorities, combine similar cases and establish the
            sequence in which it will address them, as well as to adopt selection and
            decongestion criteria. When exercising these powers, it will take into account the



17-06469                                                                                                 135/277


                                                                                                      A-453
      Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 532 of 686


S/2017/272

             need to avoid impunity for serious and representative actions while also preventing
             the Tribunal from becoming overloaded.
                  (t) If, three months prior to submitting the resolution of conclusions, the
             Panel considers that a person for whom there is clear and sufficient grounds to
             presume that his or her decisive involvement in one of the actions listed in
             paragraph 40 should be included in the resolution of conclusions or referred to the
             Investigation and Indictment Unit but said person has refused to come forward, the
             Panel will need to ask the Review Chamber of the Tribunal to require said person to
             appear before the special jurisdiction for peace.
             49. The Judicial Panel for Amnesty and Pardon will apply this special legal
             treatment to crimes eligible for amnesty or pardon, bearing in mind the
             recommendations of the Judicial Panel for Acknowledgement of Truth,
             Responsibility and Determination of Facts and Conduct. Notwithstanding the above,
             the Judicial Panel will first grant an amnesty or pardon to persons convicted of or
             investigated for crimes eligible for amnesty or pardon, automatically or upon
             request, and always in accordance with the provisions of the Amnesty Law. Should
             the request for pardon or amnesty relate to actions that are ineligible for pardon or
             amnesty, the Judicial Panel for Amnesty and Pardon will refer the case to the
             Judicial Panel for Acknowledgement of Truth and Responsibility.
                   For the purposes of granting an amnesty, it will assess the extent to which the
             action is linked to the rebellion and other political crimes.
             50. The Judicial Panel for Determination of Legal Situations will have the
             following functions:
                   (a) To define the legal situation of all those accessing the judicial c omponent
             of the comprehensive system for truth, justice, reparation and non -repetition, in
             relation to two scenarios: persons who will be ineligible for amnesty or pardon and
             who will not be included in the resolution of conclusions, and persons who do not
             need to be held to account before the Tribunal, because they merit amnesty or a
             pardon and will therefore be referred to the Judicial Panel for Amnesty and Pardon.
                   (b) To define the treatment to be given to judgments previously handed
             down by the justice system with regard to persons covered by the judicial
             component, pursuant to the requirements of the comprehensive system for truth,
             justice, reparation and non-repetition — item 3.3 of the General Agreement —
             including the extinction of responsibilities where the sanction has been completed.
             A person convicted in the ordinary justice system may appear voluntarily to
             acknowledge the complete, detailed, and exhaustive truth of what happened should
             that account not have to be submitted to the Amnesty Panel o r remain in the Judicial
             Panel for Acknowledgement of Truth and Responsibility.
                  (c) With the aim of administering prompt and full justice, to determine the
             possible procedural mechanisms for selecting and prioritising those cases where an
             acknowledgement of the truth and responsibility is absent. When adopting its
             determinations, this Judicial Panel will assess the decisions taken by the Judicial
             Panel for Acknowledgement with regard to focusing its work on the most
             representative cases, as established in paragraphs l) and p) of paragraph 48 of this
             document.
                    (d) In the exercise of its functions, to assess the extent to which the conduct
             is related to the armed conflict.
                   (e) To adopt other resolutions needed to define the legal situation of those
             not granted an amnesty or pardon, and who have not been included in the resolution
             of conclusions.


136/277                                                                                                 17-06469



                                                                                                      A-454
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 533 of 686


                                                                                                        S/2017/272

                  (f) At the request of the person under investigation, to define the legal
            situation of those who, without belonging to a rebel organization, may be under
            investigation for conduct that falls within the competence of the special jurisdiction
            for peace. The Panel will decide whether it is appropriate to refer this to the Judicial
            Panel for Amnesty and Pardon or to the Judicial Panel for Acknowledgement and
            Responsibility or, in order to define the legal situation, whether it is appropriate to
            waive exercise of criminal or disciplinary action (in this last also with respect to
            civilian non-combatants) or apply any other legal mechanism depending on the case.
            It will also establish the legal status of third parties who appear voluntarily before
            the jurisdiction in its first three years of operation and who have proceedings
            against them or convictions for crimes that fall within the sphere of competence of
            the special jurisdiction for peace, when they did not play a decisive part in the most
            serious and representative crimes. Once their legal status has been verified, the
            Panel will adopt the necessary resolutions, including waiving criminal action or
            other form of early termination of the proceedings, provided that such decisions
            make an effective contribution to the comprehensive system for truth, justice,
            reparation and non-repetition measures, particularly with regard to shedding light on
            the truth within the framework of that system. The resolution defining the legal
            situation will become res judicata.
                  (g) In order to ensure the efficient, effective and prompt functioning of the
            judicial component, the Judicial Panel will have ample powers to organise its work,
            form working committees, set priorities, combine similar cases and establish the
            sequence in which they will be addressed, as well as to adopt selection and
            decongestion criteria. When exercising these powers, it will take into account the
            need to avoid impunity for serious and representative actions while also preventing
            the Tribunal from becoming overloaded.
            51. The Investigation and Indictment Unit will be responsible for realising the
            victims’ right to justice when there is no collective or individual acknowledgement
            of responsibility. It will have the following functions:
                  (a) To investigate and, where warranted, indict before the Tribunal for Peace
            those persons whose cases have been referred by the Judicial Panel for
            Acknowledgement and Responsibility, the Judicial Panel for Determination of Legal
            Situations or the Review Chamber of the Tribunal for Peace.
                 (b) To decide on the protection measures applicable to victims, witnesses
            and other involved parties.
                 (c) In cases of an absence of acknowledgement of truth and responsibility, to
            request that the First Instance Chamber of the Tribunal for Peace adopt remand and
            precautionary measures to guarantee that the process achieves its goals.
                  (d) To organise its tasks, form working committees, set priorities, join
            similar cases and establish the sequence in which they will be handled, as we ll as to
            set criteria for selection and decongestion. When exercising these powers, it will
            take into account the need to avoid impunity for serious and representative actions
            while also preventing the Tribunal from becoming overloaded.
                 (e) When, by virtue of the decisions it has adopted, it considers that it is not
            necessary to investigate or prosecute a case, it may refer it to the Judicial Panel for
            Determination of Legal Situations or the Judicial Panel for Amnesty and Pardon.
            The Unit will have an investigative support team chosen by the Unit Director; this
            team will work independently and with integrity, under the direction of the Director.
            52. The Tribunal for Peace will have different chambers. Specifically, it will have
            a First Instance Chamber in Cases of Acknowledgement of Responsibility, which

17-06469                                                                                                  137/277


                                                                                                       A-455
      Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 534 of 686


S/2017/272

             will hand down rulings. It will have another First Instance Chamber in Cases of
             Absence of Acknowledgement of Truth and Responsibility, where cases will be
             heard and judgments handed down, either acquitting or convicting the person. In
             this case, the corresponding ordinary or alternative sanctions will be imposed.
                   It will have a Review Chamber, charged with reviewing judgments handed
             down by the justice system, in accordance with the provisions of paragraph 58. At
             the request of the person sanctioned, it will receive cases already heard by
             jurisdictional bodies or sanctioned by the Offices of the Attorney General or
             Comptroller General, provided they are not going to form the objec t of an amnesty
             or pardon. It will exercise any other function expressly established in this document.
                   It will also have an Appeals Chamber to decide on objections to verdicts
             handed down by either of the first instance chambers. It will not be possible to
             increase the sentence at the second instance when the sole appellant is the person
             sanctioned.
                   The resolutions of the Panels and chambers of the judicial component may be
             internally appealed before the Panel that passed them or appealed before the
             Appeals Chamber of the Tribunal, solely at the request of the person in respect of
             whom the resolution or judgment was handed down.
                   Should the sentences of the chambers violate the fundamental rights of a
             victim with a direct and legitimate interest, that victim may submit a request for
             protection to the Appeals Chamber, which will need to be resolved within 10 days.
                   Once the Tribunal for Peace has concluded its tasks, a mechanism will be
             established to incorporate one of its chambers, the main task of whi ch will then be
             to ensure the stability and efficacy of the resolutions and rulings passed by the
             judicial component of the comprehensive system for truth, justice, reparation and
             non-repetition, as well as their enforcement.
                   Once the Tribunal for Peace has concluded its work, should judicial,
             administrative or disciplinary resolutions or rulings be passed that involve
             accusations of conduct falling within the competence of this special jurisdiction for
             peace, the mechanism provided for in the above paragraph will be re-established
             (should it have ceased to exist) and, once the relevance and merit of the stated
             accusations have been assessed by this body, the Unit for Investigation and
             Indictment and/or the chambers or Panels which in its opinion may be re quired to
             process the alleged case in accordance with the provisions of the governing
             regulations of the special jurisdiction for peace will, if necessary, be re -established.
             Once the assessment has been made, if it considers it unnecessary to re -establish the
             Investigation and Indictment Unit and/or the chambers and Panels, it will pass a
             resolution defining the legal situation in question. The Chamber referred to in the
             previous paragraph will assess whether the accused meets the requirements
             established in the system for accessing special treatment, given that the accused did
             not attempt to evade its jurisdiction. Otherwise the accused will not have the option
             of acknowledging truth and responsibility before the Panel.
             Note: An action for protection of constitutional rights (acción de tutela) shall
             proceed against acts or omissions of the organs of the special jurisdiction for peace
             that may have violated, or violate, or pose a threat to fundamental rights.
                   An action for protection of constitutional rights against judicial rulings by the
             special jurisdiction for peace shall proceed only in the event of blatantly unlawful
             conduct or when the infringement of the fundamental right is a direct consequence
             inferred by the operative part of the ruling and all internal remedies within the
             special jurisdiction for peace have been exhausted and there is no suitable
             mechanism available for calling for protection of the violated or threatened right. In

138/277                                                                                                    17-06469



                                                                                                         A-456
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 535 of 686


                                                                                                         S/2017/272

            the case of violations related to impairment of due process, an a ction for protection
            should be filed after having exhausted the appropriate remedy before the organs of
            the special jurisdiction for peace.
                  The petition in respect of the action for protection of constitutional rights must
            be filed with the Tribunal for Peace, the only body competent to review such
            petitions. The first instance will be decided by the Review Panel; the second by the
            Appeals Panel. The verdict on the action for protection of constitutional rights may
            be reviewed by the Constitutional Court pursuant to the following rules:
                 The decision regarding selection of the verdict to be reviewed will be taken by
            a chamber comprising two justices of the Constitutional Court chosen by lot and
            two justices of the special jurisdiction for peace. The verdict will be selected for
            review if all four justices vote in favour.
                  The review judgments will be handed down by the Plenary of the
            Constitutional Court. If it finds that the right invoked was violated, it shall state as
            much specifying what the violation consists of, without annulling, invalidating or
            setting aside the decision of the organ in the special jurisdiction for peace. Nor shall
            it rule out the facts and conduct analysed in the action for protection within the
            sphere of competence of the special jurisdiction for peace. The judgment shall be
            remitted to Tribunal for Peace for the latter to take the appropriate decision
            regarding the protected right. The ruling, resolution, or act of the special jurisdiction
            for peace organ issued to comply with the judgment of the Constitutional Court may
            not be the subject of another action for protection of a constitutional right.
            53. The First Instance Chamber of the Tribunal for Peace in cases of
            acknowledgement of truth and responsibility will have the following functions:
                  (a) To evaluate the links between the acknowledged conduct, those
            responsible for it and the sanctions on the basis of the resolution passed by the
            Judicial Panel for Acknowledgement of Truth, Responsibility and Determination of
            Facts and Conduct. It will verify whether the resolution corresponds to the legal
            descriptions of acknowledged actions that are ineligible for amnesty or pardon.
            Should it decide that there is no such correspondence, it will communicate this
            decision to those who made the acknowledgement so that they can be heard, once
            the Judicial Panel for Acknowledgement of Truth and Responsibility has been heard.
            Once the above have been heard, its ruling will be handed down.
                 (b) If it is decided that there is such a correspondence, to impose the
            respective sanction from the list of sanctions, bearing in mind the proposed sanction
            included in the resolution of the Judicial Panel for Acknowledgement of Truth and
            Responsibility.
                  (c) To set the conditions and methods for implementing the sanction as
            established in the list of sanctions, bearing in mind the proposed sanction included
            in the resolution of the Judicial Panel for Acknowledgment of Truth and
            Responsibility.
                 (d) To supervise and certify effective fulfilment of its ruling, with the
            support of the monitoring and verification bodies and mechanisms of the
            comprehensive system designed for this purpose, which will need to submit regular
            compliance reports.
            54. The First Instance Chamber of the Tribunal for Peace in cases of absence of
            acknowledgement of truth and responsibility will have the following functions:
                 (a) To prosecute persons in adversarial proceedings and, where appropriate,
            convict or acquit them. The Chamber may agree to the adversarial proceedings
            being conducted in a public hearing in the presence of victims’ organizations.

17-06469                                                                                                   139/277


                                                                                                        A-457
      Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 536 of 686


S/2017/272

                  (b) To impose ordinary sanctions on those who do not acknowledge truth and
             responsibility, if they are convicted.
                   (c) If a trial commences without acknowledgement of truth and
             responsibility, and during that trial, before sentence is passed, the defendant
             acknowledges truth and responsibility, the alternative sanctions given in the list of
             sanctions will be imposed. These will be harsher than those imposed on persons
             who acknowledged truth and responsibility in front of the Judicial Panel of
             Acknowledgement.
                  (d) When adopting decisions, the Tribunal will endeavour to place the
             conduct in the context of the armed conflict. Without prejudice to the powers of the
             Council of State with regard to financial reparation, it may establish symbolic
             reparatory obligations on the State or organizations, respecting due process and
             provided the organization or the State did not take effective s teps to prevent the
             punishable conduct. It may also establish guarantees of non -repetition, as has been
             the case in both national and international law, and always in accordance with the
             provisions of the Final Agreement.
                     (e)   To hear the accusations submitted by the Investigation and Indictment
             Unit.
                  (f) At the request of the Investigation and Indictment Unit, to adopt remand
             and protective measures to ensure that the process achieves its goals.
                   (g) When adopting decisions, the Tribunal may state that the conduct
             analysed meets the requirements for an amnesty or pardon, in which case it will
             refer the case to the Judicial Panel for Amnesty and Pardon; or consider that the
             definition of the legal situation should be something other than an acquittal or
             conviction, in which case it will refer it to the Judicial Panel for Determination of
             Legal Situations.
             55. The final rulings passed by the Tribunal for Peace will be immediately passed
             to the Commission on Truth, Coexistence and Non-repetition.
             56. All rulings of the Tribunal for Peace, as well as the resolutions of the Panels of
             the judicial component that define legal situations and grant amnesties or pardons
             will become res judicata when they are final and their immutability will be ensured.
             These rulings may only be invalidated or struck down by the Tribunal itself on
             restrictive grounds expressly set out in the regulations.
             57. Any decision adopted by a jurisdictional body or other authority that is aimed
             at striking down the amnesty, pardon or other measure adopted in the system will
             need to be submitted to the Tribunal for Peace so that this body can verify whether
             or not the decision is in violation of the principles of the comprehensive system for
             truth, justice, reparation and non-repetition.
             58. The Review Chamber of the Tribunal for Peace will have the following
             functions:
                   (a) At the request of the Judicial Panel for Determination of Legal
             Situations, the convictions imposed by the justice system will be referred to the
             Review Chamber of the Tribunal for Peace so that, if the conditions are met, it can
             decide on the corresponding sanction, in accordance with the list of s anctions, and
             establish whether it has already been effectively enforced, without prejudice to the
             realisation of the rights of victims to reparation and non -repetition. This ruling may
             never increase the sanction previously imposed by the justice system.
                 (b) At the request of the convicted person, to review judgments handed
             down by the justice system due to a change in the legal characterization of the


140/277                                                                                                  17-06469



                                                                                                       A-458
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 537 of 686


                                                                                                       S/2017/272

            offense pursuant to paragraph 19; due to the emergence of new facts that could not
            be taken into account before; or due to the emergence of new evidence that was
            unknown at the time of the conviction, all in relation to actions committed during or
            because of the conflict, or the social protest, provided that the System’s conditions
            are met.
                  The review by the special jurisdiction for peace of the judgments handed down
            by the justice system shall never result in a demand for liability of any kind on the
            part of the judges handing them down because of the content of those judgments.
                 The Supreme Court of Justice shall be the competent organ to review the
            judgments it hands down. Only in the case of persons whose convictions took into
            account the definition under international humanitarian law of who counts as a non -
            combatant may a request be filed for a review of previous judgments by the review
            Panel of the special jurisdiction for peace.
                 (c) With regard to conduct and actions that are covered by the judicial
            component’s procedures and regulations, at the request of any Chamber or Panel
            and when there are doubts, to determine whether conduct related to financing was
            connected with the rebellion or not, in accordance with the criteria established in the
            Amnesty Law.
                  (d) Exceptionally, to review resolutions or rulings imposed by the judicial
            component when there is value in doing so due to the reasons established in the
            implementing regulations of the judicial component of the comprehensive system
            for truth, justice, reparation and non-repetition, and provided that such a review
            does not entail adversely affecting the situation of the person sanctioned.
                 (e) To rule on requests made by the Judicial Panel for Acknowledgement of
            the Truth and Responsibility asking that a person be ordered to appear before the
            special jurisdiction for peace, and deciding the particular body before which that
            person will need to appear.
                  (f) To resolve conflicts of competence between Panels, and between Panels
            and the Investigation and Prosecution Unit, or any other conflict or clash arising in
            the special jurisdiction for peace. This Chamber may only resolve said conflict or
            clash once the Presidents of the Panels or the Director of the Unit in question have
            met to seek an agreed solution to the conflict or clash arising and have not managed
            to reach one.
                  (g) To examine and decide on any decision adopted by a jurisdictional body
            or other authority aimed at striking down an amnesty, pardon or other measure
            adopted in the system, verifying inter alia whether or not the decision is in violation
            of the principles of the comprehensive system for truth, justice, reparation and non-
            repetition.
            59. When considering the responsibility of members of FARC -EP, the legal frames
            of reference to be used will be international humanitarian law, international human
            rights law and international criminal law. The judicial component of the
            comprehensive system for truth, justice, reparation and non-repetition will, where
            relevant, bear in mind the relevance of decisions taken by said organization when
            analysing responsibilities. The responsibility of FARC-EP officers for the actions of
            their subordinates will need to be based on effective control of the respective
            conduct, knowledge of it based on information available to them in advance of,
            during and after the action was committed, as well as the means within their power
            to prevent it and, it having taken place, to take the corresponding decisions.
            Command responsibility cannot be based exclusively on rank or hierarchy.



17-06469                                                                                                 141/277


                                                                                                      A-459
      Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 538 of 686


S/2017/272

                   Effective control of the respective conduct shall be construed to mean a real
             possibility for the officer to have exercised appropriate control over his subordinates
             in relation to commission of the criminal acts, in the sense established in
             international law.
             60. The sanctions will have the overall aim of realising the rights of victim s and
             consolidating peace. They will need to have the greatest restorative and reparative
             function in relation to the harm caused, and will always correspond to the degree of
             acknowledgement of truth and responsibility demonstrated before the judicial
             component of the comprehensive system for truth, justice, reparation and non -
             repetition through individual or collective statements.
                   With regard to certain very serious offences, the special jurisdiction for
             peace’s sanctions to be imposed on those who ackno wledge truth and responsibility
             before the Panel for Acknowledgement will be of a minimum duration of five years
             and a maximum of eight in respect of the reparatory and restorative functions of the
             sanction. The maximum duration for all system sanctions imposed, taken together,
             including those for compound offences, shall be eight years. Where necessary for
             their implementation, they will include effective restrictions on freedoms and rights,
             such as freedom of residency and movement, and they will also nee d to include
             guarantees of non-repetition.
                   Effective restriction requires suitable monitoring and supervision mechanisms
             in order to ensure good faith compliance with the restrictions ordered by the
             Tribunal, so that the latter is in a position to provide timely supervision of
             compliance, and to certify that compliance. The special jurisdiction for peace will
             establish the conditions for any effective restriction of freedom that may be
             necessary to ensure fulfilment of the sanction, conditions which in no case shall be
             understood as jail or prison, nor the adoption of equivalent forms of detention.
                  The justices shall apply the following criteria:
                  (a) They shall specify the areas in which persons sanctioned shall be located
             during the hours established for implementation and fulfilment of the sanctions
             imposed by the system. The size of that area shall not exceed that of the Local
             Transitory Normalization zones.
                  (b)   They shall establish the times for fulfilling the restorative sanctions.
                   (c) During the times established for execution of the sanction, any
             movements of the sanctioned person for purposes unrelated to compliance with the
             sanction must be authorized by the First Instance Chamber of the Tribunal for
             Peace.
                   (d) The judgment shall determine the place of residence of the person who
             will implement the sanction, while it is being carried out.
                  (e) If, during implementation of the sanction, other projects have to be
             executed, the Tribunal will in each establish where the person sanctioned will live.
                  (f) Fulfilment of these sanctions will be compatible with the compliance by
             the sanctioned persons with other tasks or obligations derived from the Final
             Agreement.
                   (g) They shall notify the organ responsible for verifying implementation of
             the sanctions of the periodicity of the reports it should file regarding execution of
             the sanction.
                  In cases of acknowledgement of truth and responsibility before the Judicial
             Panel, the restrictions on the above rights and freedoms will be less than in cases of


142/277                                                                                                  17-06469



                                                                                                       A-460
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 539 of 686


                                                                                                         S/2017/272

            acknowledgement of truth and responsibility before the Tribunal or cases where
            there is an absence of acknowledgement.
                  The alternative sanctions for very serious offences to be imposed on those who
            acknowledge truth and responsibility before the First I nstance Chamber, prior to the
            ruling, will be of an essentially retributive nature involving deprivation of liberty
            for between five and eight years. The maximum time served under these alternative
            sanctions, for all sanctions taken together, including tho se for compound offences,
            will be eight years.
                  In the above situations, the implementing regulations will determine the
            precise level of the sanction and the cases in which sanctions of fewer than five
            years will apply to those who did not play a decisive role in the most serious and
            representative conduct, despite being involved in it. In this case, for all sanctions
            imposed taken together, including those for compound offenses, the minimum
            sanction will be two years and the maximum five.
                  The ordinary sanctions to be imposed when there is no acknowledgement of
            truth and responsibility will perform the functions provided for in criminal
            legislation, without prejudice to the fact that reductions in the deprivation of liberty
            may be obtained, provided the person convicted undertakes to contribute to their
            social rehabilitation through work, training or study during the time they are
            deprived of their liberty. In any case, the actual deprivation of liberty will be no less
            than 15 years and no more than 20 in the case of very serious conduct. The
            maximum period of fulfilment of ordinary sanctions, for all sanctions imposed taken
            together, including those for compound offenses, will be 20 years.
                 The so-called alternative and ordinary sanctions will include effective
            deprivation of liberty such as jail or prison and/or any other form of detention.
                  In terms of implementing the sanctions, in the case of agents of the State, a
            prison jurisdiction will be applied that corresponds to their status as civilians or as
            members of the security forces, subject to monitoring by the system itself. The
            sanctions specific to the system applicable to state agents will be decided by the
            State, respecting everything already established in the special jurisdiction for peace
            with regard to its own alternative and ordinary sanctions.
                  With respect to members of an organization that signs a peace agreement with
            the Government, the time spent in transitional local zones for normalization
            (ZVTN) will be considered, where applicable, as time served in fulfilment of the
            sanction, provided that during that stay work, construction work or reparation
            activities were performed. Once the stay in the transitional zones has conclu ded, the
            work, construction work or reparation activities performed by persons at the
            disposal of the special jurisdiction for peace will also be considered time served in
            fulfilment of a sanction that may be imposed on them, provided that the work,
            construction work or reparation activities are carried out in a perfectly
            circumscribed and verifiable area. Verification of the provisions of this paragraph
            will be conducted by the Executive Secretary of the special jurisdiction for peace,
            who may request the collaboration of the Office of the United Nations High
            Commissioner for Human Rights in Colombia, and once the special jurisdiction for
            peace has been constituted, by the Tribunal for Peace.
            61. The resolutions and rulings imposed in accordance with the special regulations
            of the judicial component of the comprehensive system for truth, justice, reparation
            and non-repetition will clearly state the content of the sanction, the place of
            implementation of the sanction, and the conditions and effects of sanctio ns for
            crimes ineligible for an amnesty.



17-06469                                                                                                   143/277


                                                                                                        A-461
      Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 540 of 686


S/2017/272

             62. The international mechanism, provided for in paragraph 53 (d), that may
             support the Tribunal for Peace in the task of verifying fulfilment of the sanctions
             may be a specific component of the United Nations Political Mission tasked with
             verification that will start operating once the United Nations Mission charged with
             verifying the bilateral and definitive cease fire has concluded its work, in
             coordination with the Office of the United Nations High Commissioner for Human
             Rights in Colombia.
                   The places in which the sanctions will be implemented are subject to the
             system’s own monitoring, as well as that of a system of security and vigilance that
             will guarantee the life and physical integrity of those sanctioned.
                   Physical transfers in order to undertake activities that are in compliance with
             the sanction will be monitored by the aforementioned mechanism, which shall also
             issue authorizations for transfers that are not related to fulfilment of the sanction,
             when such movements are not expressly authorized in the judgment, without
             prejudice to the powers of the First Instance Chamber of the Tribunal for Peace.
             63. Persons who, without forming part of the organizations or armed groups, have
             contributed directly or indirectly to crimes committed in the context of the conflict
             will be able to use the mechanisms of the justice system, without prejudice to the
             provisions of paragraphs 32, 48 (t) and 58 (e) of this document, and to receive
             whatever special treatment the regulations may determine, provided they meet the
             conditions established on contributing to truth, reparation and non -repetition.
             64. The Judicial Panel for Determination of Legal Situations will be able to apply
             mechanisms to terminate proceedings, with a view to extinguishing responsibility,
             when this relates to contexts linked to exercising the right of protest or internal
             disturbance. The State authorities, social organizations, unions, human rights
             organizations and processes that form part of the Rural, Ethnic and Popular Summit
             will present information to the Panel when it relates to the following crimes:
             conspiracy, obstruction of the public highway, release of hazardous substances,
             violence against public servants, disruption of the public transport system, damage
             to third-party property, personal injury and other crimes committed in the context of
             the Law on Public Security.
             65. The Tribunal for Peace will comprise Colombian justices in five -person
             chambers. Exceptionally, at the request of persons subject to its jurisdiction, or ex
             officio, the chamber that is going to hear the case will ask for the intervention, in an
             amicus curiae capacity, of up to two highly regarded foreign jurists. Twenty
             Colombian justices will need to be elected to sit in th e chambers, along with four
             foreign jurists. The latter’s only function will be to contribute a concept or friend -
             of-the-court opinion on the case at hand, with a view to establishing criteria or
             information relevant to the case. When foreign jurists are a sked to intervene, they
             will take part in the debates in the chamber in which their participation was
             requested on the same terms as the justices, but without the right to vote.
                   All these individuals will need to be highly qualified and they must include
             experts in different branches of law, with a focus on knowledge of international
             humanitarian law, human rights or conflict resolution. The composition of the
             Tribunal will need to observe criteria of gender equity and respect for ethnic and
             cultural diversity, and members will be elected through a selection process that
             Colombian society and its different sectors trust.
                   To be elected as a Justice of the Tribunal for Peace, a person will need to meet
             the same requirements as a Justice of the Constitutional Court, the Supreme Court
             or the State Council of Colombia. Under no circumstances shall a career structure
             be applied.


144/277                                                                                                   17-06469



                                                                                                        A-462
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 541 of 686


                                                                                                          S/2017/272

                 Up to three alternate justices per chamber may be appointed, who will be at
            the Tribunal’s disposal should they be needed to stand in for the regular justices or
            be needed, in the opinion of the governing bodies of the special jurisdiction for
            peace, to reinforce the work of the chambers.
                  Justices of the special jurisdiction for peace will be subject to the same
            grounds for disqualification as those set forth in article 56 of Law 906 of 2004 or a
            future provision that replaces it.
            66. Each Panel will comprise a minimum of six highly qualified justices and will
            need to include experts from different branches of law, with a focus on knowl edge
            of international humanitarian law, human rights or conflict resolution. The
            composition of each Panel will need to observe criteria of gender equity and respect
            for ethnic and cultural diversity, and members will be elected through a selection
            process that Colombian society and its different sectors trust.
                  Exceptionally, at the request of persons subject to its jurisdiction, or ex officio,
            the Panel that is going to hear the case will ask for the intervention, in an amicus
            curiae capacity, of up to two highly regarded foreign jurists to contribute a concept
            or friend-of-the-court opinion on the case at hand, with a view to establishing
            criteria or information relevant to the case. When foreign jurists are asked to
            intervene, they will take part in the debates in the Panel in which their participation
            was requested on the same terms as the justices, but without the right to vote.
                  Up to three alternate justices per Panel may be appointed, who will be at the
            Tribunal’s disposal should they be needed to stand in for the regular justices or be
            needed, in the opinion of the governing bodies of the special jurisdiction for peace,
            to reinforce the work of the Panels.
                  To be elected a justice on a Judicial Panel, individuals will need to meet the
            same requirements as justices of the higher district courts. Under no circumstances
            shall a career structure be applied.
                  Panel justices and those of the Tribunal for Peace wil l be subject to the same
            disciplinary rules as those provided for judges and justices under Colombian law.
            The adoption of disciplinary measures, their enforcement and verification, will be
            carried out by a commission comprised of one justice per Panel and one Justice for
            each chamber of the Tribunal for Peace, elected in accordance with the operational
            and organizational regulations of the Jurisdiction, in all cases without the
            participation of the Justice in respect of whom the disciplinary measure was
            requested.
                  Panel justices and those of the Tribunal for Peace will be subject to the special
            penal regime provided for under Colombian law for justices of the Supreme Court
            of Justice, except in respect of their rulings.
            67. The Investigation and Indictment Unit will comprise a sufficient number of
            legal professionals who are highly qualified in investigation and indictment and will
            need to include experts from different branches of law, with a focus on knowledge
            of international humanitarian law and human rights. It will need to have a technical
            forensic investigation team that will be able to draw on international support,
            particularly in the area of exhumations and identifying the remains of missing
            persons. The composition of the Unit will need to observe criteria of gender equity
            and respect for ethnic and cultural diversity, and members will be elected through a
            selection process that Colombian society and its different sectors trust.
                 The Unit will have a special investigation team for cases of sexual v iolence.
            Special provisions on handling evidence will be established for acts of sexual
            violence, as per the Rome Statute.

17-06469                                                                                                    145/277


                                                                                                         A-463
      Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 542 of 686


S/2017/272

                   The Unit may call on other competent state bodies or human rights and
             victims’ organizations to provide information with regard to events for which it has
             insufficient information. Within its sphere of competence and in connection with its
             functions, the Unit may request such collaboration as it deems necessary from the
             State Prosecutor General’s Office and enter into cooperation agre ements with it.
             68. The parties will establish, by mutual agreement and prior to the signing of the
             Final Agreement, the criteria and mechanisms for selecting and appointing the
             justices of the Panels and Chambers, the foreign jurists who will act as frien ds of
             the court, and the members of the Investigation and Indictment Unit and the
             Executive Secretariat; whereby the above may not be elected by the parties to the
             Negotiation Table. The selection mechanism established will appoint an initial
             President of the special jurisdiction for peace, a Director of the Investigation and
             Indictment Unit and an Executive Secretary, whereby the regulations of this
             jurisdiction should take into account the terms for the above posts and the procedure
             for electing successive Presidents, Directors and Secretaries.
             69. The justices of the Judicial Panels and of the Special Tribunal for Peace and
             the prosecutors of the Investigation and Indictment Unit will be able to access
             documents and investigative sources as established in Colombian laws which, at all
             times, regulate access to documents and investigative sources for justices, judges
             and prosecutors of the Republic. The Executive Secretary of the special jurisdiction
             for peace may adopt precautionary measures before all the Panels and Chambers of
             this Jurisdiction begin operating, in order to preserve documents relating to the
             conflict kept in public or private archives, pursuant to Colombian laws.
             70. The State will need to set the judicial component of the comprehensive sy stem
             for truth, justice, reparation and non-repetition in motion as soon as possible after
             the signing of the Final Agreement. The Panels and the Investigation and Indictment
             Unit will need to begin functioning no later than three months after the entry in to
             force of the Final Agreement, unless this latter establishes an earlier date. No more
             than one month may pass between the commencement of the judicial Panels and the
             commencement of the chambers.
             71. The comprehensive system for truth, justice, reparation and non-repetition will
             envisage the necessary guarantees for non-repetition. The State must, in all cases,
             guarantee the non-repetition of crimes committed with regard to Unión Patriótica.
             72. Extradition may not be granted nor detention measures taken with the aim of
             extradition with regard to events or conduct covered by this system, caused by or
             occurring during the internal armed conflict or because of it up until its termination,
             whether they relate to crimes that are eligible or ineligible for a mnesty, and
             particularly not for political crimes, the crime of rebellion or a related crime,
             whether committed inside or outside Colombia.
                   This non-extradition guarantee covers all members of FARC-EP and persons
             accused of forming part of said organization, in relation to any conduct taking place
             before the signing of the Final Agreement, for those people who agree to abide by
             the rules of the comprehensive system for truth, justice, reparation and non -
             repetition.
                  When it is alleged, with regard to a member of FARC -EP or a person accused
             of being a member of that organization, that the conduct stated in the request for
             extradition occurred after the signing of the Final Agreement, then the Review
             Chamber of the Tribunal for Peace will evaluate the conduct stated in order to
             determine the precise date on which it took place and decide the appropriate
             procedure. In the event that the conduct occurred prior to the signing of the Final
             Agreement, it will be referred to the Panel for Acknowledgement in respect of


146/277                                                                                                  17-06469



                                                                                                       A-464
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 543 of 686


                                                                                                       S/2017/272

            matters within its sphere its competence, in this case always excluding extradition.
            If it occurred after the signing of the Final Agreement, it will be referred to the
            competent judicial authority for investigation and prosecution in Colombia, without
            excluding the possibility of extradition.
                  For conduct committed prior to the signing of the Final Agreement only, when
            there is an extradition request involving relatives, up to the second degree of
            consanguinity or first degree by marriage, of members of FARC-EP or a person
            accused of or singled out in an extradition request as being a member of that
            organization, this situation may be submitted to the Review Chamber of the
            Tribunal for Peace to decide whether the request involves events or conduct related
            to said membership, or alleged membership, of FARC -EP of the relative of the
            person whose extradition is being called for. Should this be the case, because it
            relates to an accusation or indictment of conduct that has never before been the
            object of an extradition request and does not meet the conditions required for it, the
            Chamber may refuse the extradition and, in that case, decide wheth er the action or
            conduct is within the sphere of competence of the comprehensive system for truth,
            justice, reparation and non-repetition or whether it needs to be investigated or tied
            through Colombia’s ordinary criminal jurisdiction. The above situation will need to
            be submitted to the Review Chamber for any of the former members of FARC -EP
            that have signed the Final Agreement.
                  The special jurisdiction for peace will need to resolve issues raised with regard
            to extradition within a period of no more than 120 days, except in warranted cases
            that depend on the cooperation of other institutions.
                 The Final Agreement will establish additional measures to guarantee and
            provide for the above, as well as to prevent others who are offering truth to the
            comprehensive system for truth, justice, reparation and non-repetition from being
            extradited before they have finished doing so.
            73. The State will need to consult with the indigenous peoples regarding the form
            and appropriate time frame with which the decisions adopted or to be adopted by
            their respective jurisdictions regarding conduct covered by this judicial component
            can be transferred to this latter’s competence. This will be the case unless there is
            prior and express acceptance of the competence of the judicial component of the
            comprehensive system for truth, justice, reparation and non -repetition.
            74. In its operations, the comprehensive system for truth, justice, reparation and
            non-repetition will need to emphasise an end to impunity through its work. Out side
            the special jurisdiction for peace, judicial mechanisms will be created as determined
            by the parties, including for example a unit to investigate and dismantle criminal
            organizations, including criminal organizations considered successors to
            paramilitary organization, and their support networks referred to in item 3.4 of the
            General Agreement of 26 August 2012. These will be created as promptly as
            possible and, in all cases, prior to the signing of the Final Agreement.
                 In addition, the Government will initiate effective strategies and instruments to
            shed light on the paramilitary phenomenon , as follows: in the context of the
            agreement on the Truth, Coexistence and Non-repetition Commission, it will
            promote measures to guarantee the participation of former members of paramilitary
            groups in the Commission, as a contribution to shedding light on the paramilitary
            phenomenon; in turn, the Government will take measures to improve clarification of
            the phenomenon in the Justice and Peace processes and Law 1424 of 2010. The
            Government will also put in place other instruments with the aim of clarifying this
            phenomenon.



17-06469                                                                                                 147/277


                                                                                                      A-465
      Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 544 of 686


S/2017/272

                        In any case, the special jurisdiction for peace will be able to autonomously
                  establish cooperation mechanisms and protocols for accessing infor mation that
                  exists in the justice administration bodies of the Justice and Peace processes and
                  Law 1424 of 2010.
                  75. All operators in the judicial component of the comprehensive system for truth,
                  justice, reparation and non-repetition will need to interpret the relevant rules and
                  take their decisions in line with the guiding principle that peace, as a right that is the
                  basis of all other rights, is a necessary condition for the exercise and enjoyment of
                  all other rights.

                  List of sanctions
                       This list describes the sanctions the Tribunal for Peace may impose.
                       Pursuant to the document on the special jurisdiction for peace, particularly
                  paragraphs 60 to 63 thereof, this list of sanctions has been drawn up based on:
                       1.    The degree of truth expressed by the person concerned;
                       2.    The gravity of the sanctioned act;
                       3.    The level of participation and responsibility and attenuating or
                             aggravating circumstances with respect to punishability; and
                       4.    Commitments to making reparation to victims and guarantees of non-
                             repetition.
                  Activities, work or construction works carried out from the moment of adoption of
                  the agreement on “Unexploded ordnance, explosive remnants of war and anti -
                  personnel mine clearance and decontamination” on a personal and direct basis by
                  any individual falling within the sphere of competence of the special jurisdiction for
                  peace shall, at the request of the interested party, be considered by the Judicial Panel
                  for Acknowledgement of Truth and Responsibility and the Tribunal for P eace when
                  sanctions are imposed upon the applicant, provided the following requirements are
                  met:
                       1.    The activity carried out has provided reparation or redress to victims or
                             has had a restorative impact;
                       2.    Its implementation has been recognised by the verification mechanisms
                             agreed by the parties for each activity, work or construction works or by
                             the verification mechanisms agreed to by the parties in Item 6.1 of the
                             General Agreement of 26 August 2012 regarding compliance with the
                             conditions of the comprehensive system for truth, justice, reparation and
                             non-repetition;
                       3.    It is compatible with the list of sanctions.
                       There are three types of sanction:

             I.   Sanctions applicable to persons who acknowledge detailed and complete truth
                  before the Judicial Panel for Acknowledgement of Truth and Responsibility:
                        The special sanctions of the system, as set out in item 60, will focus on redress
                  and reparation, as well as restrictions on freedoms and rights, suc h as freedom of
                  residence and movement, which are required for its implementation. The persons
                  penalised shall provide guarantees of non-repetition.
                        This list sets out the special sanctions concerning compliance with the
                  agreements reached, inter alia, in item 1, Comprehensive rural reform, 2, Political
                  participation and 4, Solution to the illicit drugs problem of the talks agenda.

148/277                                                                                                          17-06469



                                                                                                               A-466
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 545 of 686


                                                                                                           S/2017/272

                Sanctions relating to harm or injury caused to minors, women and other affected
                parties are also included, bearing in mind the need for the fullest possible reparation
                and redress to victims of the armed conflict.
                      Sanctions may be applied during a pre-established period or while awaiting
                results, such as completion of the construction of particular infrastructure, without
                prejudice to the duration of the sanction imposed by the Tribunal where applicable.
                      Persons appearing before the Judicial Panel for Acknowledgement of Truth
                and Responsibility may submit a detailed individual or collective project for works,
                schemes or activities providing reparation and redress. Such projects will set out the
                obligations, objectives, phases, timetables, places of implementation and the
                persons who are to carry them out and their place of residence. Sanctions imposed
                by the Tribunal will pre-establish where the persons who will carry the projects out
                are to live. Such places will have dignified and appropriate living conditions.
                      Projects must establish a mechanism for discussion with representatives of
                victims who live in the area of implementation in order to hear their opinion and to
                ensure that they are not opposed to the project. The discussion mechanism must be
                approved by the Judicial Panel and shall be carried out under its supervision. If the
                victims consider it appropriate, they may make the Tribunal aware of their opinion
                on the proposed programme. The Tribunal shall be completely independent in taking
                decisions concerning such projects.
                     Projects must have been approved in advance by the Judicial Panel for
                Acknowledgement of Truth and Responsibility and must have been drawn up by the
                Judicial Panel if the persons appearing do not present them.
                      In the event of collective acknowledgement, the organizations or bodies to
                which the persons appearing belong will be responsible for ensur ing proper
                execution and fulfilment of the sanction, without prejudice to the function to be
                attributed to a national or international monitoring mechanism agreed by the parties.
                      The First Instance Chamber in Cases of Acknowledgment of Responsibility
                shall determine the effective execution of the sanction.
                      With respect to FARC-EP, sanctions will be executed in accordance with
                agreements on the laying down of arms and reincorporation of FARC -EP into
                civilian life.
                     The project may include, inter alia, the works, schemes or activities set out
                below, which must not be incompatible with relevant state public policies, provided
                they are consistent with the ethnic and cultural traditions and customs of the
                communities:

           A.   In rural areas
                1.    Participation in/implementation of effective reparation programmes for
                displaced rural people.
                2.   Participation in/implementation of environmental protection programmes for
                enterprise zones.
                3.   Participation in/implementation of infrastructure building and repair
                programmes in rural areas: schools, roads, health centres, housing, community
                centres, municipal infrastructure, etc.
                4.   Participation in/implementation of rural development programmes.
                5.   Participation   in/implementation    of   waste   disposal   programmes    where
                necessary.

17-06469                                                                                                     149/277


                                                                                                          A-467
      Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 546 of 686


S/2017/272

                   6.   Participation in/implementation of programmes to improve electrification and
                   connectivity in communications in agricultural areas.
                   7.     Participation in/implementation of programmes to substitute crops used for
                   illicit purposes.
                   8.    Participation in/implementation of environmental recovery programmes for
                   areas affected by crops used for illicit purposes.
                   9.    Participation in/implementation of programmes to build and improv e the road
                   infrastructure required to market agricultural products from illicit crop substitution
                   areas.

             B.    In urban areas
                   1.    Participation in/implementation of programmes to build and repair
                   infrastructure in urban areas: schools, public roads, health centres, housing,
                   community centres, municipal infrastructure, and so on.
                   2.   Participation in/implementation of urban development programmes.
                   3.   Participation in/implementation of drinking water access programmes and
                   construction of waste-water treatment networks and systems.

             C.    Clearance and disposal of explosive remnants of war, unexploded ordnance and
                   antipersonnel mines from areas of national territory affected by such devices.
                   1.   Participation in/implementation of programmes to clear and dispose of
                   explosive remnants of war and unexploded ordnance.


                   2.   Participation in/implementation of programmes to clear and dispose of anti-
                   personnel mines and improvised explosive devices.

             II.   Sanctions applicable to persons who acknowledge truth and responsibility for
                   the first time in adversarial proceedings before the First Instance Chamber of
                   the Tribunal for Peace prior to delivery of judgment.
                         Alternative sanctions for very serious acts imposed upon persons who
                   acknowledge truth and responsibility before the prosecuting chamber prior to
                   delivery of judgment shall pursue essentially retributive purposes and consist of five
                   to eight years’ imprisonment.
                   1.    If the person has appeared after the charge was filed with the Investigation and
                   Indictment Unit when the acknowledgement of truth and responsibility has been
                   exhaustive, complete and detailed, the Tribunal shall assess the reasons why the
                   person concerned did not present themselves to the Judicial Panel for
                   Acknowledgement of Truth and Responsibility at an earlier opportunity. The
                   sanction to be imposed may be adjusted if such an omission is deemed to be fully
                   justified.
                   2.    Where the Tribunal for Peace considers that the acknowledgement of truth and
                   responsibility set out before it has not been exhaustive, complete and/or detailed, it
                   shall apply for alternative sanctions in accordance with the procedure set out below.
                   The competent Chamber of the Tribunal for Peace shall establish the appropriate
                   sanction for the crimes, conduct or offences committed in accordance with the rules
                   of the Colombian Criminal Code.
                   The competent Chamber of the Tribunal for Peace will then impose an alternative
                   penalty of a minimum of five (5) and a maximum of eight (8) years’ imprisonment,

150/277                                                                                                       17-06469



                                                                                                            A-468
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 547 of 686


                                                                                                            S/2017/272

                  in accordance with the gravity of the crimes and the degree of acknowledgement of
                  truth and responsibility and effective cooperation in shedding light on the respective
                  facts.
                  To be eligible for the alternative penalty, the person concerned must undertake to
                  contribute to his or her reincorporation into society by means of work, training or
                  study during that person’s term of imprisonment, and shall where appropriate
                  engage in activities ensuring non-repetition.
                  When the alternative sanction and conditions imposed in the judgment have been
                  completed, the person concerned will be released.
                  In no event shall substitute penalties, additional benefits or supplementary
                  reductions to the alternative sanction be applied.

           III.   Sanctions applicable to persons who do not acknowledge truth and
                  responsibility in adversarial proceedings before the First Instance Chamber of
                  the Tribunal for Peace who are found guilty by the latter.
                        The ordinary sanctions to be imposed when there is no acknowledgement of
                  truth and responsibility shall fulfil the functions provided for in the Colombian
                  Criminal Code, without prejudice to the obtaining of remission, provided the
                  convicted person undertakes to contribute to their reincorporation into society by
                  means of work, training or study during his or her term of imprisonment. The
                  effective imprisonment shall in no event be less than 15 years, or more than 20
                  years in cases of serious offences or violations.
                        Convicted persons may be given substitute penalties or additional benefits
                  provided they undertake to contribute to their reincorporation into society by means
                  of work, training or study during their term of imprisonment and to engage in
                  activities ensuring non-repetition of the harm or injury caused once they are
                  released.
                        When the sanction imposed in the judgment has been served, they will be
                  released on probation if they have undertaken to engage in activities ensuring non -
                  repetition of the harm or injury caused upon their release and this was a reason for
                  granting a reduction in the duration of the penalty imposed. The period of release on
                  probation will expire and the sentence will be deemed to have been served when it
                  is verified that activities ensuring non-repetition of the harm or injury caused have
                  been carried out and in any event on completion of the term of imprisonment
                  imposed by the Tribunal for Peace.

                  Agreement to implement paragraph 23 of the Agreement to create a special
                  jurisdiction for peace
                        On their entry into force, the amnesty rules shall cover the release from prison
                  of all persons referred to in the first paragraph of paragraph 23 of the Agreement to
                  create a special jurisdiction for peace of 15 December 2015 — rebels who are
                  members of organizations which have signed a final peace agreement and persons
                  who have been accused or convicted of political or related crimes through decisions
                  delivered by the courts — and shall define the authority that will determine their
                  release. The former detainees shall declare that they will submit to the authority and
                  remain at the disposal of the special jurisdiction for peace on conditional release
                  (parole) decided by the special jurisdiction for peace and in accordance with the
                  conditions laid down in the comprehensive system for truth, justice, reparation and
                  non-repetition and verified by the special jurisdiction for peace when it begins
                  operations.



17-06469                                                                                                      151/277


                                                                                                           A-469
      Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 548 of 686


S/2017/272

                   Should the person have been accused of or sentenced for crimes which are not
             subject to amnesty, the preceding paragraph shall be applied in relation to their
             release from prison and submission to the special jurisdiction for peace to appear
             before the Judicial Panel for Acknowledgement of Truth and Responsibility, the
             Judicial Panel for Amnesty and Pardon or the Review Chamber, or until the special
             jurisdiction for peace imposes the corresponding sanctions, where applicable, and
             they shall remain at the disposal of the special jurisdiction for peace under the
             following conditions:
                   (a) If the special jurisdiction for peace has begun to operate, and from the
             time it becomes operational in respect of the circumstances envisaged in the
             following (lettered) subparagraph, the decision to release, the transfer and
             supervision of the special the special jurisdiction for peace oversight and guarantee
             measure established by it with regard to former detainees will be determined by the
             Review Chamber of the Tribunal for Peace and enforced in the same places where
             reincorporation into civilian life occurs, as agreed for other members of FARC-EP,
             or in other places of residence that may be proposed by former detainees.
                   (b) If the special jurisdiction for peace has not begun to operate, the
             authority determining the amnesty law will decide on the release from prison and on
             the special jurisdiction for peace oversight and guarantee measures and will provide
             for the special jurisdiction for peace verification mechanism agreed by the parties
             under item 6 of the General Agreement of August 2012 to ensure that such persons
             are at the disposal of the special jurisdiction for peace in the same places where
             reincorporation into civilian life occurs, as agreed for the other members of FARC -
             EP, or in other places that may be proposed by former detainees once the authority
             has given its approval. The foregoing as a whole will be confirmed by the same
             special jurisdiction for peace verification mechanism agreed by the parties under the
             aforesaid item 6 of the General Agreement of August 2012. The authority or
             mechanism established in the amnesty law will be responsible for the transfer of
             former detainees to the places in which they will remain at the disposal of the
             special jurisdiction for peace. At their own choice and once the competent authority
             has given its approval, former detainees will go to their place of residence, to the
             places where reincorporation into civilian life of members of FARC-EP is to occur
             or to any other place proposed to the mechanism or authority competent to decide
             thereupon. Both members of FARC-EP and persons who do not acknowledge that
             they are members of that organization shall remain under the supervision of the
             abovementioned verification mechanism determined by the parties until the special
             jurisdiction for peace starts operating.
                  Persons accused of or sentenced for crimes which are not subject to amnesty,
             members of FARC-EP who are released or persons who are released who do not
             acknowledge that they are members of FARC-EP shall remain on release at the
             disposal of the special jurisdiction for peace.
                   When the special jurisdiction for peace has begun to operate, all persons who
             have been released or former detainees will appear before that body to allow the
             Judicial Panel for Amnesty and Pardon, the Judicial Panel for Acknowledgement of
             Truth and Responsibility, the Judicial Panel for Determination of Legal Situations,
             the Review Chamber of the Tribunal for Peace or any other competent chamber to
             resolve their situation. Their liberation or release from prison will not mean that
             they are discharged from their responsibilities until the special jurisdiction for peace
             resolves the individual situation of each person in each case.
                   The following persons shall also be released: those convicted or investigated
             for attempting a coup, blocking public roads, throwing dangerous substances, using
             violence against public officials, disrupting the public transport service, damaging


152/277                                                                                                   17-06469



                                                                                                        A-470
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 549 of 686


                                                                                                               S/2017/272

                   property, causing personal injuries or committing other crimes within the framework
                   of the Public Order Act (Ley de Seguridad Ciudadana), in cases relating to the
                   exercise of the right to protest or internal disturbances, who express the ir
                   willingness to submit to the authority of the special jurisdiction for peace and to
                   appear before the Judicial Panel for Determination of Legal Situations to call for the
                   application of mechanisms to stay proceedings with a view to discharging their
                   responsibility, all as laid down in item 64 of the Agreement to create the special
                   jurisdiction for peace. In that event they shall also remain under the supervision of
                   the special jurisdiction for peace when it has begun operating or of the verification
                   mechanism determined by the parties as set out above when the special jurisdiction
                   for peace has not yet begun to operate. The special jurisdiction for peace shall
                   define the terms of release on parole, the rules governing it and the supervision of
                   such situations by the special jurisdiction for peace until the situation is resolved by
                   the Judicial Panel for Determination of Legal Situations or the appropriate Judicial
                   Panel or Chamber of the special jurisdiction for peace.
                         In all the above cases and in accordance with the most-favourable-law
                   principle governing the special jurisdiction for peace, the various authorities
                   required to take the abovementioned decisions shall take into account periods of
                   imprisonment served by former detainees under the sanctions that may be imposed
                   by the special jurisdiction for peace.

           5.1.3   Reparation: comprehensive reparation measures for building peace
      5.1.3.1      Early acts of recognition of collective responsibility
                         To contribute to realising victims’ rights, signal a s ymbolic new beginning and
                   create a favourable environment for building peace in the context of the end of the
                   conflict, the Government and FARC-EP have agreed that in developing this
                   Agreement following the signature of the Final Agreement, the Government will as
                   soon as possible support acts of acknowledgement and contrition in which the
                   Government, FARC-EP and different sectors of society that may have borne some
                   responsibility in the conflict acknowledge their collective responsibility for the
                   harm or injury caused and apologise, each party assuming their responsibility as an
                   expression of their willingness to contribute towards a definitive Never Again. Such
                   action will not preclude voluntary acts of acknowledgement of individual
                   responsibility that may take place in this initial period.
                         Collective acts will be formal, public and official and will be carried out at
                   both national and regional level. The Conferencia Nacional Episcopal (National
                   Episcopal Conference) will be asked to coordinate these acts with the support of the
                   Diálogo Intereclesial por la Paz (DIPAZ) (Inter-church Dialogue for Peace) and
                   other churches, in discussion with victims’ and human rights organizations, among
                   others. The coordinators must ensure that the acts meet the expectation s both of
                   victims and of communities, avoid re-victimisation, empower victims and help to
                   lay the foundations underpinning coexistence and non -repetition to be developed by
                   the Commission on Truth, Coexistence and Non-repetition.
                         In addition to acknowledgement of responsibility and a public apology, these
                   acts may also include undertakings to take specific action to contribute towards
                   ensuring full reparation to victims, coexistence and guarantees of non -repetition,
                   and to contribute in general to the peacebuilding process.
                         The foregoing will not preclude the possibility of acts of acknowledgement of
                   collective responsibility which the Government, FARC -EP or any other sector of
                   society decide to take prior to signature of the Final Agreement.



17-06469                                                                                                         153/277


                                                                                                              A-471
      Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 550 of 686


S/2017/272


     5.1.3.2   Concrete contributions to reparation
                     In the context of the end of the conflict, the Government and FARC -EP have
               agreed that the Government will promote and put into operation the measures
               necessary to ensure that any persons who caused harm or injury during the conflict
               and who express their willingness and commitment to contribute directly to
               satisfying victims and communities may do so by taking part in specific reparation
               actions. This will result from early acknowledgement of responsibility, where
               applicable, in coordination with collective territory-based reparation programmes
               where necessary.
                     Under the comprehensive system for truth, justice, reparation and non -
               repetition, all persons who have caused harm or injury during the conflict shall help
               to make the respective reparation. Such contributions will be taken into account if
               any special judicial treatment is to be granted.
                     Under the comprehensive system, the Government will take the necessary
               actions to promote the participation in various reparation measures of state agents
               and others who played a direct role in the conflict who may have caused harm or
               injury as a consequence of serious breaches of international humanitarian law or
               serious and gross human rights violations, and of anyone who may have borne some
               responsibility because of their indirect participation in the conflict.
                     The Government will also adopt measures to promote and, where applicable,
               to ensure that collective reparation measures are taken by the various state bodies
               that may have been responsible for harm or injury caused during the conflict.
                     FARC-EP is committed to reincorporation into civilian life and to taking
               action as part of that process to help to redress the harm or injury caused. Such
               action may include, inter alia, participating in infrastructure rebuilding work in the
               areas most affected by the conflict and in programmes to clear such areas of anti -
               personnel mines (APM), improvised explosive devices (IED), unexploded ordnance
               (UXO) or explosive remnants of war (ERW), participating in programmes to
               substitute crops grown for illicit purposes, contributing to the search for, location,
               identification and dignified return of remains of deceased persons or persons
               considered to be missing in the context of and due to the armed conflict, and
               participating in programmes to repair environmental damage, e.g. reforestation.
                     The Government and FARC-EP invite anyone who may have taken part
               directly or indirectly in the conflict and who may have caused harm or injury at the
               time to take part in specific actions to ensure reparation under the comp rehensive
               system.

     5.1.3.3   Collective reparation at the end of the conflict
                    In the context of the end of the conflict, the Government and FARC -EP, have
               agreed that the Government will strengthen collective reparation processes and
               ensure that comprehensive rural reform plans and programmes will be reparation-
               based where applicable.

   5.1.3.3.1   Reparation-oriented approach of territory-based development programmes
                    The aim of a focus on the level of victimisation and its impact as a criterion
               for defining areas where the territory-based development programmes will be put
               into effect is to provide redress. Their implementation will accordingly seek to
               provide redress for victims and communities.




154/277                                                                                                   17-06469



                                                                                                        A-472
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 551 of 686


                                                                                                         S/2017/272


   5.1.3.3.2   Collective reparation plans with a territory-based focus
                     In order to acknowledge the harm or injury caused to communities by the
               conflict and to help transform their living conditions so that they can rebuild their
               plans in the context of the end of the conflict, the Government will strengthen
               collective reparation processes with a territory-based focus in accordance with this
               Agreement.
                     To that end, all territory-based development programmes will include
               collective reparation plans, while in areas where these plans are not put into effect,
               plans for communities which have been particularly victimised will be strengthened,
               prioritising community initiatives.
                    In both cases such collective reparation plans with a territorial -based focus
               must incorporate the following aspects:
                   • Material and symbolic measures to address harm: Measures aimed at direct
                     individual and collective victims, such as actions to dignify, commemorate and
                     pay homage to them, commemorations, infrastructure building and
                     commemorative architecture.
                   • Coexistence and reconciliation measures: Measures to address the damage
                     done to the social fabric and to promote coexistence within communities,
                     including victims, former members of paramilitary organizations, members of
                     FARC-EP in the process of reincorporation into society and third parties who
                     may have participated in the conflict in some way, as well as measures to build
                     and strengthen confidence between the public authorities and communities.
                   • Coordination: Collective reparation plans must be coordinated, where
                     applicable, with the territory-based development programmes, the various
                     plans and programmes agreed and the different efforts to achieve truth and
                     justice.
                   • Action plans: A collective reparation action plan will be drawn up by means
                     of participation. These plans shall include: (i) a diagnosis of the collective
                     harm or injury; (ii) identification of the material and symbolic measures to be
                     prioritised; and (iii) the timetable for implementation.
                   • Participation mechanisms: The active participation of victims and their
                     organizations with the regional authorities will form the basis for the
                     collective reparation plans with a territorial-based focus. Spaces for
                     participation will be created to that end to define priorities in implementing
                     the collective reparation measures, ensuring community participation in their
                     implementation and establishing project follow-up and oversight mechanisms.
                     The participation of women in this approach will be ensured.
                   • Measures to contribute to reparation: Where applicable, collective action
                     plans shall involve the participation of anyone who may have caused harm or
                     injury during the conflict in developing specific actions contributing to the
                     reparation referred to in this Agreement.

   5.1.3.3.3   National collective reparation plans
                     In the context of the end of the conflict, the Government will strengthen
               national collective reparation plans as it implements this Agreement. These plans
               will be gender-based and will be aimed at communities consisting, inter alia, of
               groups and organizations such as women's and trade organizations and political and
               social parties and movements, particularly those of the opposition, with a view to
               acknowledging the special nature of their victimisation, rediscovering their identity


17-06469                                                                                                   155/277


                                                                                                        A-473
      Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 552 of 686


S/2017/272

               and their organizational potential and rebuilding their ability to have an impact on
               the development of local and national policies within a legal framework. These
               plans must also contribute to coexistence, guarantees of non-repetition and
               reconciliation.
                    In the context of these plans, stress will be laid on acknowledging the
               responsibility of the state, FARC-EP, paramilitaries and any other group,
               organization or institution that caused harm or injury during the conflict.
                    The Colombian Government and FARC-EP agree that the Government,
               together with the Unión Patriótica (Colombian Patriotic Union) will seek an
               amicable outcome to the litigation currently pending in the Inter -American
               Commission on Human Rights concerning the Unión Patriótica political party.
                    Accordingly, the Colombian Government undertakes to develop a special
               reparation plan and to make the adjustments and carry out the reforms necessary to
               ensure the participation of victims, considered individually and collectively, and
               non-repetition.

     5.1.3.4   Psychosocial rehabilitation
   5.1.3.4.1   Emotional recovery measures at the individual level
                     In order to address and help to alleviate the suffering of victims in the context
               of the end of the conflict, the Government and FARC -EP have agreed that in
               implementing this Agreement the Government will undertake to broaden the public
               coverage and regional scope and improve the quality of psychosocial care to ensure
               the emotional recovery of victims in accordance with the specific harm or injury
               they have suffered, including the particular impact of sexual violence. To do this the
               number of local centres providing care for victims will be increased and mobile
               strategies to reach the most isolated places will be promoted.
                    In fulfilling the agreements reached the Government will also improve access
               to mental health services for victims who require them.

   5.1.3.4.2   Psychosocial rehabilitation plan for coexistence and non-repetition
                     Within the framework of the collective reparation plans and bearing local
               reconciliation initiatives in mind, in implementing this Agreement the Government
               undertakes to increase the coverage and raise the quality of community
               rehabilitation strategies to rebuild the social fabric. These strategies will be
               developed through medium and long-term community processes whose key aims are
               to generate future projects for living together, build confidence among citizens and
               institutions and achieve peaceful coexistence within communities, including
               victims, former members of paramilitary organizations and former members of
               FARC-EP who are in the process of reincorporation into society, as well as third
               parties who may have participated in the conflict in some way. The strategies will be
               equity- and gender-based and will involve the following components:
                   • Creation of spaces for community dialogue and collective mourning allowing
                     expressions of individual and collective suffering.
                   • Rediscovery and generation of social, cultural, artistic, recreational and
                     sporting activities associated to exchanges between citizens and coexistence in
                     communities.
                   • Boosting of local initiatives focusing on reconciliation, dignity and
                     acknowledgement.



156/277                                                                                                    17-06469



                                                                                                         A-474
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 553 of 686


                                                                                                         S/2017/272

                   • Reflection on collective attitudes regarding future life projects allowing
                     reparation to be transformative and peaceful coexistence to be fostered.
                   • Creation of learning environments to strengthen the social rejection of
                     violations and infringements that took place in the past, leading to changes in
                     the attitudes which allowed them or justified them.
                   • Rediscovery of social practices abandoned as a result of the conflict.
                   • Promotion of agreements for peaceful coexistence within communities, which
                     include victims and persons who may have participated directly or indirectly
                     in the conflict, and confidence-building between the public authorities and
                     communities.
                   • Strategies for reconstructing family ties impacted by the conflict that, while
                     respecting religious, ethnic and cultural differences and the principle of non -
                     discrimination, strive to ensure that victims recover their environment and
                     their ties of affection, solidarity, mutual respect and assistance.
                Psychosocial rehabilitation strategies for coexistence will be coordinated with and
                supported by the work of the Commission on Truth, Coexistence and Non -repetition
                while it is in operation.

      5.1.3.5   Collective processes of return of displaced persons and reparation of
                victims abroad
                     In implementing this Agreement and in the context of the end of the conflict,
                the Government will introduce specific collective territory and gender -based
                programmes to return and relocate displaced persons on the one hand, and
                accompanied and assisted return plans for victims living abroad on the other. The
                coordination of such plans will be strengthened at territorial level by other aspects
                of the victim reparation policy, particularly collective reparation and land return
                programmes, and by implementation of the agreement entitled “Towards a New
                Colombian Countryside: Comprehensive Rural Reform”, where applicable.
                      Measures will be taken accordingly to guarantee collective or individual
                returns and relocations in conditions of safety and dignity accordin g to a voluntary
                approach involving the following elements:
                   • Identification of territories: return and relocation plans will prioritise areas
                     in which the territory-based development programmes are implemented and
                     other territories in which collective reparation plans are developed and will be
                     coordinated with land restitution processes.
                   • Inter-agency coordination: return and relocation plans will be coordinated,
                     where applicable, with the various plans and programmes agreed, particularly
                     the territory-based development programmes, rural housing and water plans,
                     measures to provide access to land, income generation, boosting of the rural
                     economy and programmes to clear and decontaminate areas of anti -personnel
                     mines (APMs), improvised explosive devices (IEDs) and unexploded ordnance
                     (UXO) or explosive remnants of war (ERW), and with land return processes.
                   • Security in territories for return: in areas in which return and relocation
                     plans are to be prioritised, the Government will set up the security m easures
                     necessary to guarantee life and personal integrity in communities, which will
                     always participate in this process.
                   • Strengthening of community advocates: The Government will take the
                     necessary measures to strengthen the community advocates progra mme, and in
                     particular their functions of protection and promotion of human rights, so that

17-06469                                                                                                   157/277


                                                                                                        A-475
      Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 554 of 686


S/2017/272

                    they can effectively monitor the processes of land restitution, return and
                    relocation of displaced persons and victims abroad, including refugees and
                    exiles, which form part of these processes, and can support and assist the
                    victims in order to guarantee access to the institutional services offered with
                    regard to realisation of their rights.
                     The implementation of these processes of returns and relocations will requ ire
               the cooperation of specialised and interdisciplinary teams, capable of ensuring the
               participatory process and use of local resources.
                     With regard to the large number of victims who had to leave the country as a
               consequence of different human rights violations and breaches of international
               humanitarian law during the conflict, the Government, in fulfilment of this
               Agreement, will strengthen the programme of recognition and reparation of victims
               abroad, including refugees and exiles victimised during the conflict, by means of the
               implementation of “supported and assisted return” plans. The assisted return will
               consist of promoting conditions to facilitate their return to the country and the
               construction of their life project, including decent reception c onditions through the
               coordination of these plans with the specific institutional services offered, to
               progressively guarantee access to basic rights, decent employment, housing, health
               and education at all levels according to each person’s individual need s. Priority will
               be given to their relocation to the places they had to leave, respecting the wishes of
               the victim. The Government will adopt the necessary measures to coordinate these
               plans, where appropriate, with the different plans and programmes agree d, in
               particular the territory-based development programmes.
                     All this is without prejudice to the different measures that, in an end -of-
               conflict scenario, have to be adopted to drive forward and promote the return of
               exiles and other Colombians who left the country because of the conflict.

     5.1.3.6   Land restitution measures
                    In order to strengthen and invigorate the processes of land restitution in an
               end-of-conflict scenario, as well as guaranteeing coordination between the processes
               of land restitution and the processes of collective reparation, the development
               programmes with a territory-based approach as well as the other plans and
               programmes arising from the implementation of the Final Agreement, we have
               agreed that:
                     In an end-of-conflict scenario, in order to strengthen and invigorate the
               processes of land restitution, we have agreed that the coordination of these and the
               processes of collective reparation, the development programmes with a territory -
               based approach and the plans and programmes arising from the implementation of
               the Final Agreement, will be guaranteed, and also that:
                   • The political application of land restitution will, inter alia, meet the technical
                     criteria of historical density of the dispossession and the conditions for the
                     return, taking into account the recommendations, including those concerning
                     territorial focus, made by the victims’ organizations and experts on the subject.
                     The territory-based entities must participate actively in the implementation of
                     the land restitution policy and contribute from the time of drawing up their
                     territorial development plans to the comprehensive care for the population
                     benefiting from the processes of restitution, including investment in
                     infrastructure works and public services.
                   • The population benefiting from the processes of restitution will receive
                     technical and financial support for the reconstruction of their life projects and
                     strategies for income generation, strategies for substitution of crops used for


158/277                                                                                                     17-06469



                                                                                                          A-476
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 555 of 686


                                                                                                           S/2017/272

                     illicit purposes, strategies for recovery and reconstruction of the social fabric;
                     strengthening of organizational processes and construction of the historical
                     memory for reconciliation.
                    • The information resulting from the entries in the register of despoiled and
                      forcibly abandoned land and the subsequent rulings ordering land restitution
                      will be included in the Single Register of Victims for purposes of
                      harmonisation of the records and access to the different reparation measures.

      5.1.3.7   Participatory adaptation and strengthening of the Policy of caring for and
                making comprehensive reparation to victims, in the context of the end of the
                conflict and contribution to material reparation for the victims
                      The Government and FARC-EP agree that, in the context of the end of the
                conflict, it is necessary to strengthen the policy of caring for and comprehensive
                reparation of victims, to adapt it to the needs and opportunities of this new context,
                and to ensure that it contributes effectively to coexistence, guarantees of non -
                repetition and reconciliation.
                      For this, the Government will set in motion an effective process with the
                broadest possible participation of victims and their organizations, promoting
                opportunities for the discussion of their proposals with the competent authorities.
                This process will be carried out in the framework of the existing forums for victim
                participation, which will be expanded upon and strengthened for this purpose, so
                that victims’ organizations and victims not involved in these forums can participate
                in this process.
                      In order to implement this, an event with broad-based participation will be
                announced and held with victims’ organizations and victims including those that are
                not involved in these forums for participation. Invitations will be issued to academic
                experts, specialised organizations and organizations of human rights advocates.
                      As a consequence of this process of participation and discussion of the
                proposals of the victims and their organizations, the Government will set in motion
                the necessary adjustments and reforms of regulations and policy in order to: adapt
                the policy to that agreed in the sub-section on reparation; guarantee coordination
                with the implementation of the plans and programmes at local and inter-agency
                level resulting from the signing of the Final Agreement; overcome the difficulties
                and take advantage of the opportunities afforded by the end of the conflict; and
                make the adjustments to the priorities of delivery of resources, to the plans for
                achievement of goals, and to the criteria of population- and territorial-based
                prioritisation for their execution.
                       The process of strengthening and adaptation of the policy of caring for and
                comprehensive reparation of victims will seek to guarantee greater levels of
                territory-based cover in its implementation.
                      The process for the adaptation and participatory strengthening of the policy of
                caring for and comprehensive reparation of victims will be oversee n by the existing
                forums for participation of victims, at local and national level. For this purpose
                these forums will be expanded and strengthened by means of the participation of
                other victims and victims’ organizations and human rights organizations.
                     In addition, in the context of the end of the conflict, the Government
                undertakes to implement the following agreed measures:
                    • To construct an individual and collective victimisation map, which will serve
                      as a source of information and an instrument for acknowledgement and
                      memory of acts committed during the conflict that are not within the realm of

17-06469                                                                                                     159/277


                                                                                                          A-477
      Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 556 of 686


S/2017/272

                  victims registered in the Programme of Comprehensive Reparation for
                  Victims, in coordination with the Commission on Truth, Coexistence and
                  Non-repetition and the Unit for the Search for Persons deemed as Missing in
                  the context of and due to the conflict and with the special jurisdiction for
                  peace.
                 • To recognise the direct and indirect victims of serious human rights violations
                   or breaches of international humanitarian law who have also been combatants.
                   The reparation measures for members of FARC-EP who have been victims will
                   be discussed in the section of the Agenda relating to the process of
                   reincorporation. In parallel, the Government will strengthen the measures of
                   caring for and reparation of the members of the Colombian armed forces who
                   were victims of serious violations of human rights or breaches of international
                   humanitarian law.
                 • To take all the necessary measures for the full and effective financ ing of the
                   Policy of caring for and comprehensive reparation of victims, including the
                   strengthening of the Reparation Fund for the Victims of Violence, the
                   expansion of its sources of funding and of the fund -raising mechanisms, as
                   well as the promotion of the mechanisms of participation and oversight to
                   ensure victims’ control over the Fund. The State will contribute, in the form of
                   subsidies, to the reparation of victims when the individuals who caused the
                   injury, loss or damage in the context of the conflict do not have sufficient
                   resources to provide reparation for them.
                   For its part, within the context of the end of the conflict and within the
             parameters of the Comprehensive System for Truth, Justice, Reparation and
             Non-Repetition, FARC-EP, as an insurgent organization that acted in the context of
             the rebellion, undertakes to contribute to the material reparation of the victims and
             in general to their comprehensive reparation, on the basis of the facts identified by
             the special jurisdiction for peace.
                   For as long as FARC-EP stays in the transitional local zones for normalization
             during the laying down of arms process, authorized representatives of that
             organization will agree with representatives of the Government on procedures and
             protocols for drawing up an inventory of all kinds of goods and assets included in
             what is being called “resources for war” and provide information regarding them, as
             established in sub-section 3.1.1.3 “Provision of Information” of the Agreement on
             the Bilateral and Definitive Ceasefire and Cessation of Hostilities, and the Laying
             Down of Weapons.
                   As established in this Agreement, FARC-EP will proceed to make material
             reparation to the victims, with the aforementioned goods and assets, within the
             framework of the comprehensive reparation measures, abiding by the criteria
             established in the jurisprudence of the Constitutional Court with respect to the
             resources of war.
                  Goods and assets that have not been inventoried by the end of the laying down
             of arms process will be treated in accordance with ordinary law.
                   The terms and procedures applicable to this material reparation will be
             specified in the framework of the Commission for the Follow -up, Promotion and
             Verification of Implementation of the Final Agreement.
                   In any case, the approval and implementation of the foregoing measures
             cannot involve limitation, annulment or restriction of the victims’ currently acquired
             rights.



160/277                                                                                                 17-06469



                                                                                                      A-478
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 557 of 686


                                                                                                             S/2017/272


           5.1.4   Guarantees of non-repetition
                        The primary objective of the different mechanisms and measures of the
                   Comprehensive System for Truth, Justice, Reparation and Non -Repetition agreed by
                   the Government and FARC-EP is to contribute to the prevention and guarantee of
                   non-repetition of the violations and of the conflict itself, in different ways.
                         The Comprehensive System for Truth, Justice, Reparation and Non -Repetition
                   contributes to guaranteeing non-repetition, in the first place, by means of the
                   recognition of the victims as citizens who whose rights were violated. The measures
                   for reparation and the measures in respect of truth and justice, in particular the
                   attribution of responsibilities and the imposition of sanctions by the Tribunal for
                   Peace of the special jurisdiction for peace, must contribute to this purpose.
                         Secondly, by means of the recognition of what occurred in the context of the
                   conflict and of the clarification and rejection of the serious violations of human
                   rights and serious breaches of international humanitarian law, inc luding those that
                   have been historically less visible such as those committed against women, children
                   and adolescents, as well as the rejection of the violence against groups, social and
                   trade union movements, and political parties, especially the oppositi on parties that
                   were severely victimised, in order for it to be a shared aim of society that this will
                   never happen again.
                         The Government will take all the measures, including those stipulated in this
                   Agreement and any others that are necessary, to ensur e that no party or political
                   movement in Colombia is ever victimised again and that what happened with the
                   Patriotic Union (Unión Patriótica) party will never happen again.
                         The following sections must all contribute to the goal of recognising,
                   clarifying and encouraging rejection of what occurred: the final report and the
                   recommendations of the Commission on Truth, Coexistence and Non -repetition; the
                   results of the Unit for the Search for Persons deemed as Missing in the context and
                   due to the conflict; the acknowledgements of responsibility; the judicial truth and
                   the decisions made by the special jurisdiction for peace; and also the measures for
                   reparation, including the measures for collective reparation.
                        Thirdly, by means of the fight against impunity, an area in which both the
                   special jurisdiction for peace and the measures of clarification of the truth and
                   reparation have a special part to play. Accountability for what happened, based on
                   the implementation of these measures, must contribute to the p revention of and
                   dissuasion from committing new violations, and it is a fundamental guarantee of the
                   non-repetition of the violations and breaches and of the definitive termination of the
                   violence that the country has suffered because of the conflict.
                         In order to fulfil this purpose, judicial mechanisms will also be created,
                   outside the special jurisdiction for peace, such as a unit for investigation and
                   dismantling of criminal organizations, including the criminal organizations that
                   have been described as successors to the paramilitary forces, and their support
                   networks, referred to in item 3.4 of the Agenda for the General Agreement.
                        And fourthly, by means of the promotion of coexistence on the basis of the
                   acknowledgements of responsibility made in the framework of the Commission on
                   Truth, Coexistence and Non-repetition, of the special jurisdiction for peace and of
                   the measures for reparation. Insofar as these acknowledgements are also
                   acknowledgement of the rules and rights breached and constitute com mitments to
                   non-repetition, they contribute to the strengthening of trust between citizens and
                   confidence in the rules that guarantee the validity of and respect for those rights.



17-06469                                                                                                       161/277


                                                                                                            A-479
      Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 558 of 686


S/2017/272

                Thus the bases are established for coexistence, which in turn is the foundat ion for
                reconciliation and the building of a stable and long -lasting peace.
                     Furthermore, the primary objective of the comprehensive system, and of
                everything agreed in respect of victims, to contribute to non -repetition, essentially
                requires fulfilment and implementation of what is agreed to in connection with item
                3 of the Agenda of the General Agreement “End of the Conflict”, which must
                guarantee the definitive end to the armed conflict, as well as the implementation of
                everything agreed in respect of human rights, with a vision of territory-based
                development and implementation.
                      The guarantees of non-repetition of the conflict also require the
                implementation of all the agreements reached here, which in the opinion of the
                Government contribute to reversing the effects of the conflict and to changing the
                conditions that have facilitated the persistence of violence in the country; and which
                in the opinion of FARC-EP contribute to resolving the historical causes of the
                conflict. To that extent they are a fundamental guarantee of non-repetition.
                      The guaranteeing of rights, including economic, social, cultural and
                environmental rights, of the rural population by means of the implementation of the
                comprehensive rural reform which contributes to their well -being and quality of
                life; the strengthening of the exercise of political rights, the promotion of a
                democratic culture and of human rights and guarantees for reconciliation,
                coexistence, tolerance and non-stigmatisation, and the guarantees for mobilisation
                and social protest, by means of the implementation of a democratic opportunity to
                build peace; the measures to protect and guarantee the rights of the population
                living in territories affected by the growing of crops used for illicit purposes and to
                contribute to overcoming the conditions of poverty, marginalisation and weak
                institutional presence by means of the implementation of the programmes and
                measures agreed for the solution to the illicit drugs problem and the effective
                judicial control of the criminal organizations and networks associated with national
                and regional drug trafficking; and the measures agreed to in item 5 “Victims” and in
                item 3 “End of Conflict”, all pursue a rationale of non-repetition of the conflict and
                of guarantees of human rights for all. The Government reiterates its commitment to
                the implementation of these agreements.
                     In conclusion, the guarantees of non-repetition will be the result, on the one
                hand, of the coordinated implementation of all the foregoing measures and
                mechanisms, as well as in general of all the sections included in the Final
                Agreement; and, on the other hand, of the implementation of the additional
                measures of non-repetition that are agreed to in the framework of Item 3 “End of
                Conflict” of the Agenda of the General Agreement.

          5.2   Commitment to the promotion, observance and guarantee of human rights
                       In the General Agreement to End the Armed Conflict and Build a Stable and
                Lasting Peace, signed by the Government and FARC-EP on 26 August 2012, it is
                specifically stipulated that “respect for human rights in all corners of the national
                territory is an aim of the State that must be promoted. ”
                      The Government, representing the Colombian state, reiterates its commitment
                to the protection of human rights and of those who are working for this cause. It is
                the duty of the Colombian State to promote, protect, respect and guarantee human
                rights, including economic, social, cultural and environmental rights, with a
                differential and gender-based approach, following the principles of equality and
                progressivity, and to guarantee the right to peace, especially in the territories most
                affected by the conflict.


162/277                                                                                                     17-06469



                                                                                                          A-480
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 559 of 686


                                                                                                           S/2017/272

                 For its part, FARC-EP reiterates its unrestricted commitment to human rights
            and undertakes to ensure that both its members and the organization that emerges
            from its transition to legal political life will promote and respect the individual
            freedoms and the human rights of all, as well as peaceful coexistence across the
            country.
                  The Agreement as a whole must contribute to building a shared vision of the
            need for respect of all human rights. The State will work to guarantee full
            realisation of these in terms of their universality, comprehensiveness, indivisibility
            and interdependence, as a basis for justice and materialisation of the recognition of
            human dignity.
                  In the new scenario of peacebuilding and democratic opportunity, citizen
            participation and the exercise of rights will not just be sections on a list, but will
            contribute to the realisation of everybody’s rights.
                  Another aim is to ensure that all Colombians are aware of the rights of all
            other Colombians, and that we are committed to respecting them and to the
            promotion of relations of social harmony and coexistence, on the basis of tolerance
            and respect for differences, especially differences in the ways we think and critical
            thinking, so as to lay the foundations for reconciliation, non -repetition, and peace-
            building.
                  The commitment to respect and promote human rights in the process of
            reconciliation pursued as part of the achievement of peace, presupposes recognition
            of the need to move forward with public policies for promoting a political,
            democratic and participatory culture of respect for human rights. Such commitment
            also implies respect for cultural and ethnic diversity.
                  The end of the conflict constitutes the best opportunity to realise the rights of
            the victims to truth, justice, reparation and non -repetition, and in general to ensure
            the full realisation of the human rights of all, including those of women, children,
            adolescents, youths and the elderly, persons with disabilities, indigenous peoples,
            rural communities, members of churches, religious denominations, faith -based
            organizations, and religious sector organizations, the Afro -Colombian, black,
            palenquero and raizal communities, the LGBTI community, human rights
            advocates, trade unionists, journalists, farmers, ranchers, traders and businessmen
            and businesswomen; which also implies the adoption of measures of affirmative
            action, to guarantee fully the rights of those individuals who have been hardest -hit
            by the conflict. Peace as a fundamental right of all citizens is a necessary condition
            for the exercise and enjoyment of all other rights.
                  The end-of-conflict scenario will make it possible to guarantee the culture of
            legality, free debate of ideas, the effective participation of citizens and their
            organizations in the taking of decisions, respect for people who think differently and
            for the exercise of opposition, the deepening of the culture of human rights,
            protection of cultural diversity and autonomy, the promotion of peaceful conflict
            resolution, the strengthening of access to justice in conditions of equality, social
            inclusion, the well-being and quality of life of the population, social justice, the
            overcoming of poverty, protection of the environment and a territory -based
            approach in the implementation of public policies.
                   In the context of the respect and promotion of human rights, the commitment
            is reiterated to realise the rights in this area contained in the Political Constitution of
            1991, the International Covenant on Civil and Political Rights, the International
            Covenant on Economic, Social and Cultural Rights, and the other international
            treaties on human rights ratified by Colombia.



17-06469                                                                                                     163/277


                                                                                                          A-481
      Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 560 of 686


S/2017/272

                       In particular, the Government will set in motion the following measures:

          5.2.1   Strengthening of the mechanisms for promotion of human rights:
                     • Promotion of respect for human rights and of a culture of human rights for the
                       building of peace and reconciliation.
                     • Strengthening of the system of information on the human rights situation,
                       taking into account the progress of the National System of Human Rights.
                     • Strengthening of the system of monitoring of the human rights situation at
                       national and regional level, taking into account the early warning system.
                     • Strengthening of the process of implementation of the National Plan for
                       Human Rights Education by means, inter alia, of:
                          – The inclusion of the Final Agreement and of the Final Report of the
                            Commission on Truth, Coexistence and Non-repetition in the National
                            Plan for Human Rights Education.
                          – Coordination with the programmes for promotion of a democratic and
                            participatory political culture of item 2 “Political Participation: A
                            democratic opportunity to build peace”, in particular for overcoming the
                            stigmatisation associated with the conflict.
                          – The strengthening of the measures of non-formal education through the
                            launching of public campaigns for recognition of human rights and
                            prevention of violation of such rights.

      5.2.2.      Strengthening of the mechanisms for protection of the work performed by
                  human rights advocates and their organizations
                       Furthermore, the Government, recognising the work of human rights
                  advocates, undertakes to contribute to the strengthening of human rights defence
                  organizations, in particular those that work in rural contexts, in the framework of
                  what was already agreed to in item 2 in relation to the guarantees for social
                  organizations and movements, guarantees of security, recognition and non-
                  stigmatisation; and to maintain with them an ongoing dialogue to respond to their
                  reports, diagnoses and recommendations. For this, and in the framework of what
                  was agreed to in item 2 “Political participation”, a protocol for comprehensive
                  protection will be drawn up in collaboration with human rights advocates’
                  organizations, including those that carry out their work in rural environments.
                       The Government will strengthen the coordination with the Office of th e Public
                  Prosecutor, for driving forward and following up, case -by-case, accusations and
                  investigations of violations of the rights of human rights advocates. Public progress
                  reports will be issued every three months.

      5.2.3.      Prevention and protection of human rights
                     • Design, drawing up and execution of a national plan for human rights with the
                       effective participation of human rights advocates’ organizations and social
                       organizations and movements which, taking into account the different existing
                       policy efforts, will make it possible to adjust them to the needs of a peace -
                       building scenario.
                     • In accordance with that approved in the item on political participation, the
                       necessary regulatory measures and adjustments will be adopted to give full
                       guarantees for social mobilisation and protest, as part of the constitutional



164/277                                                                                                     17-06469



                                                                                                          A-482
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 561 of 686


                                                                                                              S/2017/272

                       right to freedom of expression, to assembly and to opposition, favouring
                       dialogue and civility in the treatment of this type of activities.
                      • Creation of an advisory committee convened by the Office of the Ombudsman
                        to advise and make recommendations to the Government, to State institutions
                        and to human rights organizations, with regard to human rights and peace. The
                        Office of the Ombudsman and representatives of human rights organizatio ns
                        will agree on its composition and modus operandi.

           5.3.   Additional agreement on the comprehensive system for truth, justice,
                  reparation and non-repetition
                      In the Tribunal for Peace, justice will be administered by a minimum of 20
                  Colombian justices. Four foreign jurists will also be chosen to act as amicus curiae.
                      In the judicial panels of the special jurisdiction for peace, justice will be
                  administered by 18 Colombian justices and 6 foreign jurists to act as amicus curiae.
                       The justices will not have to be career justices and no age limit will be
                  applied.
                        The selection mechanism established in paragraph 68 of the Agreement
                  establishing the special jurisdiction for peace will choose the aforementioned
                  justices and foreign jurists — a total of 38 justices and 10 foreign jurists and up to a
                  further one-third, i.e., 13 justices who must be available as deputy or substitute
                  justices and four foreign jurists to be available as amicus curiae. The President will
                  formalise the appointment and swear in the justices of the special jurisdiction for
                  peace and the Director of the Investigation and Indictment Unit. If need be, the
                  plenary of justices of the special jurisdiction for peace will make th e necessary
                  appointments from the list of deputy or substitute justices chosen by the selection
                  mechanism.
                      The Investigation and Indictment Unit of the special jurisdiction for peace will
                  comprise a minimum of sixteen (16) Colombian prosecutors.
                       The prosecutors will not have to be career prosecutors and no age limit will be
                  applied.
                       The foregoing prosecutors — 16 in total — and up to a further one-third —
                  5 prosecutors to be available as deputy or substitute prosecutors, will be appointed
                  and sworn in by the Director of the Investigation and Indictment Unit, who will
                  have full autonomy to select and appoint any other professionals he may require to
                  form part of the Unit.

             6.   Implementation, verification and public endorsement
                       The Government and FARC-EP adopt the following agreement on the creation
                  of the Commission for the Follow-up, Promotion and Verification of
                  Implementation of the Final Agreement (the “Follow-up Commission”), thereby
                  complying with the provisions of the General Agreement of 26 August 2012.

                  General principles governing implementation
                        Without prejudice to the specific principles established for the implementation
                  of the various agreements, we, the Government and FARC -EP, have agreed on the
                  following guiding principles for implementation of the Final Agreement:
                      • Rights-based approach. Implementation of all the agreements reached must
                        contribute to protection of, and guarantees for, the effective exercise of the
                        rights of all. Human rights are equally intrinsic to all human b eings, which

17-06469                                                                                                        165/277


                                                                                                             A-483
      Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 562 of 686


S/2017/272

               means that they are entitled to them because they are human beings;
               consequently, the recognition of those rights is not a concession, since they are
               universal, imperative, indivisible and interdependent and must be considered
               as a whole, in a just and equitable manner. The State therefore has a duty to
               promote and protect all rights and fundamental freedoms, without any
               discrimination, observing the pro homine principle, and all citizens have a
               duty not to violate the human rights of their fellow citizens and to espouse the
               principles of universality, equality and progressiveness.
              • Respect for equality and non-discrimination. In implementing this
                Agreement the parties will respect equality in its various dimensions as well as
                equal opportunity for all to access the various plans and programmes
                contemplated herein, without any discrimination. No content in the Final
                Agreement shall be understood and interpreted as the denial, restriction or
                impairment of the rights of persons regardless of their gender, age, religious
                beliefs, opinions, ethnic identity, their membership of the LGBTI community,
                or for any other reason; nor as curtailing the right to free development of
                personality or the right to freedom of conscience.
              • Gender perspective. In the present Agreement, the gender-based approach
                means recognizing the equal rights of men and women and the special
                circumstances of each sex, especially of women regardless of their marital
                status, life cycle, and family and community relations, as person s with rights
                who merit special protection under the Constitution. It implies, in particular,
                the need to ensure affirmative measures to promote that equality, the active
                participation of women and their organizations in building peace and
                recognition of the victimization of women due to the conflict.
               To guarantee effective equality, affirmative actions are needed to address the
               disproportionate adverse impact of the armed conflict on women, especially
               sexual violence. As regards victims’ rights, protecting them includes
               differentiated treatment that recognizes the causes and disproportionate
               impacts that the armed conflict has had for women in particular. Moreover,
               actions tailored to their special circumstances are needed so that women can
               accede to the plans and programmes envisaged in this Agreement on an equal
               footing. Guarantees will be provided to ensure the equal participation of
               women and their organizations and their equitable representation in the various
               spheres of participation. The gender perspective needs to be understood and
               mainstreamed in the implementation of every aspect of this Agreement.
              • Respect for freedom of worship. This means recognizing and respecting the
                practice of any form of religiosity, worship, beliefs, or denomination, wi thout
                any discrimination or stigma. In implementing the Final Agreement, an effort
                will be made to elicit the active participation of churches, religious
                denominations, faith-based organizations, and religious sector organizations in
                forging peace. The parties will, in addition, strive to do what is needed to
                restore, on an equal footing, the rights of persons and groups that were
                victimized for their religious beliefs during and due to the armed conflict.
              • Territorial integration and social inclusion. The measures taken during
                implementation must foster greater integration of territories within regions and
                integration of the regions with the rest of the country, as well as the inclusion
                of the various population groups and communities, especially those ha rdest hit
                by the conflict and those that have endured poverty and exclusion.
              • Institution-building and coordination. To build a stable and lasting peace
                and, in general, to guarantee protection of the rights of all citizens in
                democracy, a strong institutional presence of the State is needed countrywide.

166/277                                                                                               17-06469



                                                                                                    A-484
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 563 of 686


                                                                                                      S/2017/272

                  The public policies adopted need to promote institution-building and ensure
            that the State response to needs nationwide is ample and effective and accompanied
            by the active participation of regional and local authorities in decision-making and
            in the follow-up to implementation of the Final Agreement in their territories.
                 The parties reaffirm the constitutional principle that the Colombian State is
            administratively decentralized and its territorial entities are autonomous and guided
            by the principles of concurrence, coordination, and subsidiarity, so that
            implementation of the Agreement will be carried out in coordination with and with
            the help of local authorities. Implementation of the Agreement must be
            accomplished with full respect for the spheres of competence of local authorities,
            without detriment to the agreements reached.
                  In particular, the measures adopted need to promote the strengthening of the
            managerial capacity of departments, municipalities and other territorial divisions, so
            that they can take the lead in coordinating the plans and programmes needed for
            peacebuilding. Those measures also need to promote coordination among national,
            departmental and municipal authorities so as to ensure that their actions in all the
            country’s territorial divisions are comprehensive, coordinated, interwoven and
            orderly.
                • Enhancing democracy and “building on what is already there.”
                  Implementation of the plans and programmes agreed to must take develop ment
                  initiatives and processes into account and recognize the effort being made by
                  society, in forging peace nationwide, to “build on what is already there” and
                  enhance democracy, eradicating corruption, lack of transparency, cronyism,
                  and all other acts that run counter to the principles espoused in the Agreement.
                  Implementation of the Agreement will be spearheaded and executed by making
                  the most of existing institutional structures and recognizing the spheres of
                  competence of the different levels of government. Every effort will be made to
                  ensure that the bodies and mechanisms established in the different sections of
                  the Final Agreement to ensure inter-agency coordination help strengthen those
                  institutional structures and thereby strengthen democracy.
                • Effectiveness, efficiency and suitability. Optimal use will be made of the
                  time and resources available for implementation through special mechanisms
                  and efficient public management, the elimination of unnecessary red tape and
                  the simplification of agencies, processes and instruments. The parties will
                  make sure that the civil servants responsible for implementing the plans and
                  programmes are well-suited to the task and have all the technical and
                  competitive Qualifications needed.
                • Prioritization. Implementation of the agreements is an ongoing and urgent
                  process beginning with a determination as to the most pressing plans and
                  programmes and the establishment of an implementation timetable that takes
                  into account the social priorities defined in the Agreement , institutional
                  capabilities and the resources available. The territory-based development
                  programmes need to be prioritized in connection with the implementation of
                  the Final Agreement as they are programmes for coordinating the
                  implementation of the plans and programmes agreed upon.
                • Transparency, social oversight and efforts to combat corruption. This will
                  require clear, accessible and timely information on decisions taken from
                  allocation of resources through to final execution of the projects they fina nce
                  (traceability). Monitoring needs to be simple and accompanied by
                  accountability mechanisms, dissemination of information, oversight by
                  citizens and supervisory bodies, and efforts to combat corruption; the idea
                  being to ensure that all public resources allocated to implementation are

17-06469                                                                                                167/277


                                                                                                     A-485
      Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 564 of 686


S/2017/272

                     properly executed and strictly in accordance with the terms of the Final
                     Agreement.
                   • Democratic principles. The interpretation and implementation of this
                     Agreement and of the provisions that incorporate it in the legal sy stem will
                     respect the unitary nature of the social State governed by the rule of law,
                     political pluralism, individual liberties, the separation of powers, the separate
                     spheres of competence of the branches of Government, territorial integrity,
                     economic freedom, the right of all citizens to possess private property and the
                     primacy of the inalienable rights of the person, as well as the different
                     organizational efforts and processes in society, especially rural, indigenous,
                     Afro-Colombian, black, palanquera and raizal communities.

          6.1   Implementation and verification mechanisms
                      (a) The day after the signing of the Final Agreement, the Commission for the
                Follow-up, Promotion and Verification of Implementation of the Final Agreement
                will be established, comprised of three representatives of the Government and three
                representatives of FARC-EP or the political party that emerges from its transition to
                legal life. The duration of the Committee may be for up to 10 years, with an initial
                period of operation agreed upon up to January 2019, after which the members of the
                Commission will decide on its extension.
                     Its members will be high-level representatives of the Government designated
                by the President and plenipotentiaries of FARC-EP at the Negotiation Table in
                Havana.
                     (b) Objectives of the Commission. Dispute resolution; follow -up of the
                components of the Agreement and verifying their fulfilment; promotion and follow -
                up of the legislative implementation of the agreements; follow-up reports on
                implementation; reception of input from agencies in charge of implementation.
                       (c) The implementation of the agreements reached in the peace process must
                be effected in good faith, pursuing reciprocity in the fulfilment of the obligations
                accepted by the parties, promoting the integration of populations, communities,
                territories and regions of the country, in particular of those most affected by the
                conflict and those that have lived in conditions of poverty and marginalisation.
                      (d) With a view to contributing to monitoring of the approach and guarantees
                of women’s rights in the implementation of the Final Agreement, a special body will
                be formed comprising representatives of the six national and territory -based
                Colombian women’s organizations that will be in constant commu nication with the
                Commission for the Follow-up, Promotion and Verification of Implementation of
                the Final Agreement. Its composition and modus operandi will be defined within the
                framework of that Commission and in consultation with women’s organizations.
                      Implementation will include measures and mechanisms that enable citizen
                participation to have an effective influence on the decisions of the corresponding
                public authorities and promote dialogue between the different sectors of society, the
                building of trust and social inclusion.
                      It will enjoy technical support, information and methodologies to ensure
                effective participation in the definition of priorities and in the formulation of
                projects.
                     It will be the result of work that involves the cooperation and commitment of
                everybody: the different State institutions, the territorial authorities, the social
                agents, organizations and movements, the communities, the political parties
                including the political movement that emerges from the transition of FARC -EP to


168/277                                                                                                    17-06469



                                                                                                         A-486
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 565 of 686


                                                                                                               S/2017/272

                   legal political activity, the ex-combatants of FARC-EP and the citizens in general.
                   Notwithstanding the foregoing, the Government will be responsible for the correct
                   implementation of the agreements reached in the peace talks process, to which end
                   it undertakes to ensure the necessary financing from various sources. The
                   implementation and realization of the agreements will abide by the rules governing
                   budgetary matters, guaranteeing fiscal sustainability

           6.1.1   Framework plan for implementation of the Agreements
                         After the signing of the Final Agreement and in order to guarantee the
                   implementation of everything agreed upon — policies, regulations, plans,
                   programmes — and to facilitate follow-up and verification, the Commission for the
                   Follow-up, Promotion and Verification of Implementation of the Final Agreement
                   will discuss and approve, within four (4) months of its establishment, a framework
                   plan for the implementation of the Agreements on the basis of the draft to be
                   submitted by the national Government.
                         The Framework Plan will contain the set of aims and objectives, goals and
                   priorities and indicators, the policy recommendations and the measures needed for
                   the implementation of all the agreements, as well as their prioritisation and
                   sequence — timeline — and responsible institutions. The framework plan will
                   include the various sources of funding and name the institutions responsible for
                   implementation.
                         The Framework Plan will include as a priority the practical and strategic needs
                   of women, identifying the multiple discriminations that must be addressed for the
                   execution of the agreements. Furthermore, in respect of the implementation of the
                   agreements, it will foster public policies, programmes and reforms that take into
                   account the particular circumstances of women and of ethnic peoples, including
                   impact indicators that make it possible to identify the progress of implementation in
                   that regard.
                          The Framework Plan will remain in force for ten (10) years and will have a
                   first phase of priority implementation which will run until 20 May 2019; it will be
                   reviewed annually by the Commission for the Follow-up, Promotion and
                   Verification of Implementation of the Final Agreement in order to make any
                   adjustments needed.
                         As soon as possible, and in order to allow the start of the implementation, an
                   CONPES Document on the Framework Plan for Implementation will be drawn up
                   and approved in the National Social and Economic Policy Council (CONPES), in
                   the terms approved by the Commission for the Follow-up, Promotion and
                   Verification of Implementation of the Final Agreement, which will also contain an
                   indication of the resources necessary for its financing, as well as the sour ces of such
                   funding.
                         Based on the Framework Plan, from now on and for the following two
                   presidential terms after the end of the current one, as part of the preparation of the
                   national development plan a chapter must be included corresponding to the four -
                   year plan for the implementation of the Agreements.
                        For this, through the special legislative procedure for peace provided for in
                   Legislative Act 01 of 2016, the necessary constitutional or legal reforms will be
                   processed for the multi-year investment plan to be incorporated in the national
                   development plan for the respective period. In the same vein, the necessary
                   adjustments will be made to the current National Development Plan.
                         In order to guarantee the implementation of the first measures as from th e
                   entry into force of the Final Agreement, the Government will draw up a list of early

17-06469                                                                                                         169/277


                                                                                                              A-487
      Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 566 of 686


S/2017/272

                  implementation measures (D+1 to D+180) which it will submit to the Commission
                  for the Follow-up, Promotion and Verification of Implementation of the Final
                  Agreement, within 15 days following the signing of the Final Agreement.

      6.1.2.      Measures to incorporate implementation of the agreements with territory -
                  based resources
                       In order to contribute towards guaranteeing the implementation of the
                  agreements and to coordinate efforts between the different levels of Government:
                     • The necessary reforms will be processed in order to ensure that the
                       departmental and municipal development plans incorporate measures to
                       guarantee the implementation of the agreements, including in the prioritised
                       territories the action plans for the regional transformation of the territory -
                       based development programmes.
                     • Mechanisms and measures will be promoted to ensure that with resources of
                       the General Transfer System (Sistema General de Participaciones) and of the
                       General Royalties System (Sistema General de Regalías) a contribution is
                       made toward the funding of the implementation of the agreements, including
                       the territories prioritized for the action plans designed to bring about regional
                       transformation of the territory-based development programmes.
                     • The departmental and municipal development plans will be inputs for the
                       formulation of the four-year plans and multi-year plans that form part of the
                       framework plan for implementation. In the same way, measures will be
                       adopted to encourage the incorporation in the territorial development plans of
                       those elements that ensure consistency with the framework plan for
                       implementation. In those cases in which the territorial -based strategies involve
                       two or more departments, as is the case of the territory-based development
                       programmes, the respective plans will have to be adjusted to ensure that efforts
                       and resources come together in the prioritized zones.

          6.1.3   Other measures to contribute to guaranteeing implementation of
                  the agreements
                     • Participation of the business sector in the implementation of the agreements
                       will be promoted, to contribute to guaranteeing productivity, access to markets
                       and in general the sustainability of the projects contemplated, inter alia, in the
                       comprehensive rural reform, the national comprehensive programme for the
                       substitution of crops and in the plans for reincorporation into civilian life.
                     • The Government and the Commission for the Follow-up, Promotion and
                       Verification of Implementation of the Final Agreement will encourage the
                       receipt of funds from international cooperation.
                     • The economic resources for the implementation contributed by in ternational
                       cooperation, multilateral bodies and the private sector will be added to the
                       funds provided by the Government for these purposes.
                     • Within the discussions on the measures for reincorporation, the measures for
                       contribution to the material reparation of victims will be determined, including
                       the contribution of FARC-EP.
                     • In the implementation of everything agreed upon, the best interests of children
                       and adolescents will be guaranteed, as well as their rights and their precedence
                       over the rights of everyone else.




170/277                                                                                                       17-06469



                                                                                                            A-488
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 567 of 686


                                                                                                              S/2017/272


       6.1.4.      Promotion of the participation of social and community organizations in the
                   implementation of projects
                         Recognising the very different capacities of the regions and in order to
                   promote the participation of the communities in the execution of projects within the
                   framework of the implementation of the Agreements, the Government will set in
                   motion the necessary reforms in order to make possible to enter into contracts with
                   social and community organizations, with appropriate tec hnical support, especially
                   in the areas that have been prioritised for launching the territory -based development
                   programmes.

           6.1.5   Integrated information system and measures for transparency in the
                   implementation of the Agreement
                         In order to contribute to transparency, to facilitate the follow-up and
                   verification of the framework plan for implementation and of the resources invested,
                   in particular the follow-up on the part of the Commission for the Follow-up,
                   Promotion and Verification of Implementation of the Final Agreement, as well as
                   making the corresponding adjustments for achievement of the goals, the
                   Government undertakes to create an integrated information system and to guarantee
                   transparency in the implementation of the Final Agreement, preven ting any form of
                   corruption and giving guarantees to citizens on the delivery of the resources.
                        The Government will set in motion the following measures:
                       • Interactive follow-up maps: a web portal will be set up which contains
                         follow-up maps with all the information on the implementation of the projects:
                         their costs, their state of progress, their geographical location, inter alia, so
                         that any citizen can see the use made of the resources and provide feedback to
                         the system in the event that the information does not match the state of
                         implementation of the projects.
                       • Periodic accountability mechanisms: different accountability mechanisms
                         will be set in motion including public hearings, at the different levels and on
                         the part of entities at national and territorial level. In particular, the mass
                         communication of information will be promoted via the local media, including
                         community radio stations, the distribution of newsletters and the display of
                         results in public places.
                       • Citizen oversight boards and public transparency observatories. Pursuant
                         to the provisions of item 2.2.5, a plan will be established to support the
                         creation and promotion of oversight boards and transparency observatories,
                         especially in the areas where the territory-based development programmes are
                         implemented.
                       • New information technology tools. These tools, such as mobile phones, for
                         instance, would be connected to the integrated information system, to ensure
                         that any citizen can access public information, and to allow and promote
                         mechanisms for collaboration and reporting.
                       • Corruption risk matrices, as well as strategies to mitigate the risk of
                         corruption, raise awareness and prevent malpractice, cronyism and corruption.
                       • Special mechanism for citizens’ complaints. Pursuant to item 2.2.5, a special
                         mechanism will be created for receiving, processing and following up on
                         reports and warnings made by citizens and by organizations and movements
                         about possible acts of corruption related to the implementation of this
                         Agreement.


17-06469                                                                                                        171/277


                                                                                                             A-489
      Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 568 of 686


S/2017/272

                  • Strengthening of internal control mechanisms: technical assistance will be
                    offered to the territory-based authorities to strengthen e internal control
                    mechanisms to ensure implementation of the Agreement
                  • Special support for oversight bodies: Special support will be requested for
                    the bodies overseeing delivery of the resources needed for country -wide
                    implementation of the plans and projects provided for in the agreements.

      6.1.6.   Functions of the Commission for the Follow-up, Promotion and Verification of
               Implementation of the Final Agreement
                    The Follow-up Commission will have the following functions:
                  • To resolve any dispute or unforeseen situation that may arise in the
                    interpretation of the agreements that cannot be resolved by the mechanisms
                    agreed in the corresponding section, if any. The guarantor countries may help
                    facilitate the solution of the disputes when so required.
                  • To serve as a space to handle of any situation or dispute that may arise after
                    the signing of the Final Agreement, which does not involve the United Nations
                    monitoring and verification mechanism.
                  • To follow up on all the components of the Final Agreement and verify their
                    fulfilment, respecting what was agreed to with regard to international
                    observation and without prejudice to the functions of the monitoring and
                    verification mechanism. In particular, the Follow-up Commission must:
                      – Follow up and verify the fulfilment of the commitments established in
                        the timeline of the Final Agreement. That does not affect the spheres of
                        competence of the different branches of Government or of State bodies.
                      – Ensure that the content of all the draft decrees, laws or legislative acts
                        that are necessary to implement the Final Agreement correspond to the
                        Agreement, before they are issued by the President of the Republic or
                        presented to Congress, as the case may be. For these purposes, account
                        will be taken of the indicative and non-exhaustive list of projects
                        included as an annex to this Agreement. All of the above shall be without
                        prejudice to the powers of Congress. The Follow-up Commission will
                        interact with donor agencies, States and organizations contributing
                        financially to implementation of the agreements and/or participating in
                        the international observation of that implementation. The Follow -up
                        Commission may request monitoring and implementation reports on the
                        various programmes and projects that they receive as a result of
                        international cooperation in connection with implementation of the peace
                        agreements.
                      – Propose draft rules that must be agreed upon for implementation of the
                        Final Agreement, without prejudice to the normal powers of the National
                        Congress.
                      – Organise a system of thematic and territory-based commissions in order
                        to perform its functions that allows for citizen participation.
                      – Produce periodic reports showing a breakdown of progress with
                        implementation. Occasionally, it may generate thematic, specialized or
                        territory-based reports related to the components of the agreements.
                  • The Follow-up Commission may receive input from the different agencies in
                    charge of the implementation of the agreements as well as from or ganizations,
                    universities, research centres and national and subnational monitoring bodies.


172/277                                                                                                17-06469



                                                                                                     A-490
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 569 of 686


                                                                                                              S/2017/272

                       • Any mandate or function which, for its ordinary or priority fulfilment, is
                         delegated to the Follow-up Commission in the Final Agreement.

           6.1.7   Composition
                         The Follow-up Commission will be made up of three delegates from the
                   Government and three delegates from FARC-EP in the process of reincorporation
                   into civilian life. It will be joined during the bilateral and definitive ceasefire and
                   cessation of hostilities and the laying down of arms (D+180) by one delegate from
                   each of the guarantor countries, Cuba and Norway, and one delegate from each of
                   the observer countries, Chile and Venezuela.
                        The Follow-up Commission will have a technical secretariat, the composition
                   of which will be determined by common agreement between the Government and
                   FARC-EP, to produce the periodic reports and perform any other task that may be
                   required.
                        The spokespersons of FARC-EP in the Congress may be invited to the
                   meetings of the Follow-up Commission.

     6.1.7.1.      Expanded Follow-up Commission
                         In order to ensure the participation of civil society in the follow -up and
                   verification of the agreements, the Follow-up Commission will hold periodic
                   expanded sessions to which it may invite the National Council for Reconciliation
                   and Coexistence and any agreed representation of civil society. The Commission
                   will notify the Council and other representatives of civil society of progress made
                   with implementation and will receive all the information that they wish to
                   contribute.

     6.1.7.2.      Location and timescale
                       The Follow-up Commission may meet initially in Havana. It will be based in
                   Bogotá.
                        The Commission will meet regularly with the present format until the end of
                   the Bilateral and Definitive Ceasefire and Cessation of Hostilities (D+180).
                   Afterwards, it will continue operating for the period established in this agreement.

       6.1.8.      Start of the implementation of the Final Agreement
                   As established in the Agreement of 7 November 2016, the Final Agreement will be
                   signed as a Special Agreement under Common Article 3 of the Geneva Conventions
                   and deposited, after its signature, with the Swiss Federal Council in Berne. Then,
                   the President of the Republic will make a unilateral declaration of the State to the
                   United Nations announcing this Final Agreement and requesting its incorporation in
                   a document of the United Nations Security Council in the terms established in the
                   Agreement dated 7 November 2016.

       6.1.9.      Priorities for regulatory implementation
                        Pursuant to the provisions of the Final Agreement, the Government will
                   guarantee the following schedule for legislative implementation:
                        The Final Agreement will be adopted in accordance with the provisions of the
                   Constitution.
                        As a priority, the following draft legislation will be processed urgently in
                   accordance with the procedure established in Legislative Act 1 of 2016 or other
                   Legislative Act should the former procedure no longer be in effect:

17-06469                                                                                                        173/277


                                                                                                             A-491
      Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 570 of 686


S/2017/272

                   (a) Amnesty Law and Legislative Act of incorporation of the special
             jurisdiction for peace in the Political Constitution, pursuant to the agreement of
             7 November 2016.
                   (b) Legislative Act for the incorporation of a transitional article in the
             Political Constitution, pursuant to the agreement of 9 November 2016.
                   (c) Law or Legislative Act establishing the Unit for the investigation and
             dismantling of criminal organizations, including the successors of the paramilitary
             forces, established in paragraph 74 of the Agreement establishing the special
             jurisdiction for peace. Incorporation in the constitution of the prohibition to
             promote, organize, fund or make official and/or private use of paramilitary
             structures or practices.
                  (d) The provisions contained in the foregoing subparagraphs wi ll be
             processed simultaneously.
                   (e) Laws needed to adopt the procedural provisions to govern the procedures
             of the special jurisdiction for peace pursuant to paragraph 46 of the Agreement
             establishing that jurisdiction. Those provisions must espouse at le ast the following
             principles: the system will be adversarial and will respect due process and the
             principle of impartiality; it will provide for appropriate openness and guarantee
             adversarial procedures in the evaluation of evidence and defence, together w ith the
             right of appeal, and it will abide by the principles referred to in paragraph 14.
                   (f) Legislative Act and organizational rules in respect of the Unit for the
             Search for Persons deemed as missing in the context of and due to the armed
             conflict and in respect of the Commission on Truth, Coexistence and Non -
             Repetition
                   (g) Law of differentiated treatment under criminal law for crimes related to
             crops used for illicit purposes, when those convicted or tried are rural persons not
             belonging to criminal organizations; this law will include differentiated treatment
             under criminal law for women in a situation of poverty, with family responsibilities,
             convicted of drug-related crimes unrelated to violent crimes and who do not form
             part of the leadership structures of criminal organizations, in accordance with the
             recommendations made by the Organization of American States.
                   (h) Suspension of orders to capture members of FARC-EP or persons
             accused of being members or of collaborating with that organization an d suspension
             of the procedures of extradition of such persons until the entry into force of the
             amnesty law and of the constitutional rule on the prohibition of extradition
             established in paragraph 72 of the special jurisdiction for peace. Adoption of
             measures on the civil and legal status of all the members of FARC -EP which will
             enable the strict application of paragraph 72 of the special jurisdiction for peace.
                   (i) Constitutional and legal reform on guarantees and participation for the
             new political party or movement that arises from the transition of FARC-EP to legal
             political life, including the modification of the second sentence of transitional
             article 67 of the Political Constitution in order to guarantee political participation.
                   (j) Rules and measures necessary for the implementation and verification of
             the agreements, including financing provisions.
                  (k) Constitutional or legal rules or reforms needed for the four -year
             implementation plan, with its corresponding multi-year investment plan, to be
             incorporated in the National Development Plan for the respective period.




174/277                                                                                                  17-06469



                                                                                                       A-492
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 571 of 686


                                                                                                          S/2017/272


       6.1.10   Regulatory implementation schedule during the first 12 months after the
                signing of the Final Agreement, as established in Legislative Act 1 of 2016
                       (a) Laws and/or rules for the implementation of agreements reached in the
                framework of the comprehensive rural reform and the substitution of crops used for
                illicit purposes.
                      (b) Law and/or implementing rules on political participation: creation of
                special transitory electoral districts for peace, expansion of spaces for outreach of
                political parties and movements including communication and dissemination media.
                      (c) Law and/or rules of the system for the financing of parties including the
                increase in their funding, and especially, of the political organization or movement
                that emerges from the peace agreements.
                    (d) Law and/or implementing rules for reform of the judicial extinction of
                ownership (seizure of assets).
                     (e)   Reform of the early warning system.
                     (f)   Law and/or implementing rules for the reform of the early warning
                system.
                     (g) Law and/or implementing rules on the comprehensive system of security
                guarantees for the political organization that emerges from the peace agreements.
                      (h) Amendments to Law 1448 of 2011, on Victims and Land Restitution, on
                the basis of item 5.1.3.7 of the “Victims” agreement, taking into account the
                principle of universality and in accordance with international standards, widening
                the recognition of all the victims of breaches of international humanitarian law or of
                serious and flagrant violations of international human rights standards that occurred
                during the internal armed conflict.
                     (i)   Laws and/or implementing rules on economic and social reincorporation.
                      (j) Laws and/or implementing rules on guarantees and promotion of the
                participation of citizens and society, especially of the communities in the special
                electoral districts for peace.
                     (k)   Law and/or rules for the adoption of measures to combat corruption.
                     (l) Organization      of   the   Commission     on   Truth,   Coexistence    and
                Non-repetition.
                      (m) Rules for the creation, promotion and strengthening of the mechanisms
                of citizen control and oversight and of transparency observatories.
                     (n) Constitutional and legal reforms relating to the electoral system and
                organization of elections, paying particular attention to r ecommendations made by
                the Electoral Mission.

       6.1.11   Priority implementation
                      For implementation of the commitments entered into in the Final Agreement,
                priority will be given in the Commission for the Follow-up, Promotion and
                Verification of Implementation of the Final Agreement, to the following themes:
                     (a) In respect of the areas prioritised by the territory-based development
                programmes and immediate action plans:
                      To define in accordance with the established criteria the areas in which the 16
                rural development programmes with a territory-based focus will initially be
                implemented.

17-06469                                                                                                    175/277


                                                                                                         A-493
      Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 572 of 686


S/2017/272

                        As progress is made in the implementation of the territory -based development
                  programmes in the prioritised areas, the Government will, subject to the availability
                  of resources, be able to launch other territory-based development programmes in
                  areas that meet the criteria established in the Agreement. All the foregoing will be
                  without prejudice to the commitment to implement the national plans throughout the
                  national territory.
                         In those municipalities not yet prioritised for the implementation of the
                  territory-based development programmes where transitional local zones for
                  normalization and transitional local points for normalization are established, an
                  immediate action plan will be implemented to coordinate and execute actions and
                  projects to reactivate these territories socially and economically. In coordination
                  with the local authorities, a series of measures will be adopted, including
                  humanitarian actions and the identification and execution of projects to improve the
                  living conditions of the rural populations in these municipalities who are deemed to
                  be extremely vulnerable. Exceptionally, and subject to the availability of resources,
                  in the framework of the Follow-up Commission, other municipalities or
                  communities with a vulnerable population, which meet the criteria of the agreement
                  for the implementation of these immediate action plans, may be proposed.
                       (b)   Definition of institutional structures in non-prioritised areas.
                        (c) Demarcation of the special electoral districts for peace and criteri a for
                  the adoption of the special rules agreed upon.
                        (d) Schedules for implementation actions for the first 12 months after the
                  signing of the Final Agreement.
                        (e) Creation of the mechanism for national or international monitoring of the
                  sanctions imposed by the special jurisdiction for peace.
                       (f) Creation of the autonomous system for free legal counselling and
                  defence provided for in the special jurisdiction for peace agreement and in the
                  Amnesty Law.
                        (g) Convening of an international conference to reflect on the policy for the
                  fight against drugs.
                        (h) Establishment of the Technical Committee on Security and Protection
                  and Implementation of the Security and Protection Protocol and of the rules
                  regulating the protection of members of the new movement or political party that
                  emerges from the transition of FARC-EP to legal political life and of their families
                  in accordance with the level of risk. This Committee will start operating 15 days
                  after the signing of the Final Agreement.
                        (i) Drawing up of the Security Protocol for the Implementation of the Joint
                  Effort for Voluntary Substitution of Crops used for Illicit Purposes.

           6.2.   Ethnic perspectives
          6.2.1   Considerations
                        Whereas the Government and FARC-EP recognize that ethnic peoples have
                  contributed to the building of a sustainable and lasting peace, to progress, and to the
                  country’s economic and social development, and historically have endured
                  conditions of injustice, resulting from colonialism, slavery, exclusion and
                  despoilment of their lands, territories and resources; and have, in addition, been
                  seriously affected by the internal armed conflict, so that the strongest guarantees
                  need to be provided so that their human and collective rights can be fully exercised
                  in accordance with their own aspirations, interests and world -views.


176/277                                                                                                       17-06469



                                                                                                            A-494
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 573 of 686


                                                                                                              S/2017/272

                         Whereas ethnic peoples need to have control over events that affect them and
                   their lands, territories and resources and over maintaining t heir own institutions,
                   cultures and traditions, it is essential to incorporate the ethnic and cultural
                   perspective in interpreting and implementing the Final Agreement for Ending the
                   Conflict and Building a Stable and Lasting Peace in Colombia.

           6.2.2   Principles
                         In interpreting and implementing all components of the Final Agreement for
                   Ending the Conflict and Building a Stable and Lasting Peace in Colombia with an
                   ethnic-based approach, account is taken of the principles enshrined in legislation at
                   the international and constitutional levels, case law and legal regulations, and, in
                   particular, the principle of non-derogation recognized in the International Covenant
                   on Economic, Social and Cultural Rights as well as the principles and rights
                   recognized in the Convention on the Elimination of All Forms of Discrimination
                   against Women (CEDAW, ratified by Colombia on 19 January 1982), the
                   International Convention on the Elimination of all Forms of Racial Discrimination,
                   the Durban Declaration and Programme of Action, the United Nations Declaration
                   on the Rights of Indigenous Peoples, and the Indigenous and Tribal Peoples
                   Convention, 1989 (No. 169) adopted by the International Labour Organization.
                          In interpreting and implementing the Final Agreement for End ing the Conflict
                   and Building a Stable and Lasting Peace in Colombia, with an ethnic -based
                   approach, account will be taken, inter alia, of the following principles: self -
                   determination, autonomy and self-government, participation, consultation and free
                   and informed prior consent; social, economic and cultural identity and integrity,
                   rights over land, territories and resources, involving the recognition of ethnic
                   peoples’ ancestral territorial practices, the right to restitution and strengthening of
                   territoriality, and existing mechanisms for the legal protection and security of land
                   and territories traditionally and/or ancestrally occupied or owned.

           6.2.3   Safeguards and guarantees
                   Substantial safeguards for the interpretation and implementation of the F inal
                   Agreement for Ending the Conflict and Building a Stable and Lasting Peace
                   in Colombia
                        The fundamental and non-subsidiary nature of free and informed prior
                   consultation and the right to cultural objection as a guarantee of non -repetition will
                   be respected, whenever appropriate. Consequently, the phase of implementation of
                   the accords, as far as ethnic peoples are concerned, should be carried out
                   guaranteeing the right to free and informed prior consultation respecting
                   constitutional and international standards.
                       A cross-cutting approach will be taken, encompassing ethnicity, gender,
                   women, family and generation.
                         In no case will implementation of the accords be detrimental to the rights of
                   ethnic peoples.

             (a)   In relation to comprehensive rural reform
                         The implementation of item 1 on comprehensive rural reform will guarantee
                   the application of an ethnic and cultural perspective, the current legal conditions of
                   collective ownership, and the mechanisms for the legal protection and security of
                   land and territories ancestrally and/or traditionally occupied or owned. The holistic
                   nature of territoriality and its cultural and spiritual dimensions, and heightened



17-06469                                                                                                        177/277


                                                                                                             A-495
      Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 574 of 686


S/2017/272

                protection for peoples at risk of extinction and their safeguard plans, will also be
                observed.
                      Access to land, including the land bank. Ethnic peoples will be included as
                beneficiaries of the various measures agreed to for access to land without
                impairment of acquired rights. The allocation of plots of land and registration
                procedures will be carried out with a view to the establishment, creation, cleaning
                up, expansion, titling, demarcation, restitution of land use and tenure and resolution
                of disputes in that regard. It shall be understood, in the case of ethnic peoples, that
                the ecological function of ownership and their own ancestral forms of relationship
                with the territory take precedence over the notion of non-exploitation. The ethnic
                peoples and communities will participate, with their representative organizations, in
                creating mechanisms to resolve disputes over land use and tenure and over
                strengthening of food production, when such disputes compromise their rights.
                    • Comprehensive territory-based development programmes, which are planned
                      for implementation in the territories of indigenous and Afro -Colombian
                      communities, must include a special consultative mechanism for their
                      implementation in order to incorporate the ethnic and cultural perspective in
                      the territory-based approach, aimed at implementing ethnic peoples’ life plans,
                      ethno-development plans, environmental management and land -use plans or
                      the equivalent.

          (b)   In relation to participation
                      The full and effective participation of representatives of the ethnic authorities
                and their representative organizations will be guaranteed in the different forums
                created in the context of the implementation of the Final Agreement, in particular
                those enshrined in item 2 and the participatory planning forums.
                      Measures will be taken to guarantee the inclusion of candidates from the
                ethnic peoples in the lists of the special territorial electoral districts for peace, when
                their electoral districts coincide with their territories.
          (c)   In relation to the security guarantees of section 3.4
                     The ethnic and cultural perspective will be incorporated into the design and
                implementation of the security and protection programme for communi ties and
                organizations throughout the country. Care will be taken to strengthen ethnic
                peoples’ own security systems, recognized at the national and international levels,
                such as the Indigenous Guard (Guardia Indígena) and the Maroon Community
                Guard (Guardia Cimarrona).

          (d)   In relation to a solution to the illicit drugs problem
                    • The effective participation and consultation of the ethnic peoples’
                      communities and representative organizations will be guaranteed in the design
                      of the national comprehensive programme for the substitution of crops used
                      for illicit purposes, including plans for immediate attention to the ethnic
                      peoples’ territories. In any case, the national substitution programme will
                      respect and protect the cultural use and consumption of traditional plants
                      classed as used for illicit purposes. In no event will policies on the use of
                      territory and its natural resources be imposed unilaterally.
                    • In the prioritization of territories, the realities of the ethnic peoples’ territories
                      will be addressed, and account will be taken of the territories of ethnic peoples
                      at risk of physical and cultural extermination or at risk of extinction, or in a
                      situation of confinement or displacement, that are affected by the growing of
                      crops for illicit purposes.

178/277                                                                                                          17-06469



                                                                                                               A-496
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 575 of 686


                                                                                                           S/2017/272

                    • The programme for demining and clearance of parts of the national territo ry
                      will be developed through dialogue with the ethnic peoples and their
                      representative organizations. Priority will be given to the cases of the Emberá
                      people located in the municipalities of Puerto Libertador in Córdoba and
                      Ituango in Antioquia; the Jiw people located in the municipality of San José
                      del Guaviare in Guaviare; the Nukak people in the department of Guaviare, in
                      the municipalities of Mapiripán and Puerto Concordia in Meta, as well as in
                      the municipality of Tumaco Río Chagüí; and the Awá People in the department
                      of Nariño. To these will be added the cases of the community councils of Alto
                      Mira y Frontera and Río Chagüí and the municipality of Buenos Aires, Vereda
                      La Alsacia, in the department of Cauca.
                    • As a gesture of goodwill for peace, reparation and humanity, the Government,
                      FARC-EP and the ethnic peoples’ representative organizations undertake to
                      develop a programme of settlement, return, restoration and restitution of the
                      territories of the Nukak indigenous people, the Emberá Katío people of the
                      Cañaveral Reserve in Alto San Jorge, as well as the territory of the community
                      council of Alto Mira y Frontera and Curvaradó and Jiguamiandó.

           (e)   In relation to victims of the conflict: comprehensive system for truth, justice,
                 reparation and non-repetition
                    • The design and implementation of the comprehensive system for truth, justice,
                      reparation and non-repetition will respect the exercise of the judicial functions
                      of the traditional authorities within their territorial remit in accordance wit h
                      the current national and international standards.
                    • The ethnic and cultural perspective will be incorporated into the design of the
                      various judicial and non-judicial mechanisms agreed to in respect of the ethnic
                      peoples. The right to participation and consultation in the definition of these
                      mechanisms will be respected and guaranteed, when appropriate.
                    • In the framework of the implementation of the special jurisdiction for peace,
                      mechanisms will be created for liaison and coordination with the specia l
                      indigenous jurisdiction as mandated by article 246 of the Constitution and,
                      when appropriate, with the Afro-Colombian ancestral authorities.
                    • A special harmonization programme will be drawn up in collaboration with the
                      ethnic peoples’ representative organizations for the reintegration of
                      demobilized individuals belonging to those peoples who opt to return to their
                      communities, to guarantee restoration of territorial harmony. An educational
                      and communications strategy will be developed for the dissemina tion of the
                      principles of no racial or ethnic discrimination against women, young people
                      and girls demobilized from the conflict.

           (f)   In relation to implementation and verification
                    • A special high-level agency will be created, by agreement between the
                      Government and FARC-EP and the ethnic peoples’ representative
                      organizations, to monitor implementation of the accords. The agency’s
                      functions will include acting as a primary consultative, representative and
                      liaison body of the Commission for the Follow-up, Promotion and Verification
                      of the Implementation of the Final Agreement.
                    • This is without prejudice to the functions and duties of existing Government
                      and participatory agencies.
                    • The sources of funding for implementation of the accords will not involve
                      those accords on budgetary matters already reached between the Government

17-06469                                                                                                     179/277


                                                                                                          A-497
      Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 576 of 686


S/2017/272

                       and the indigenous and Afro-Colombian peoples, set out in the current national
                       development plan and other policies on which there has been consultation and
                       agreement.

           6.3.   International verification component of the Commission for the Follow -up,
                  Promotion and Verification of the Implementation of the Final Agreement
                       Item 6 of the General Agreement for the Termination of the Conflict and the
                  Construction of a Stable and Lasting Peace, concerning implementation, verification
                  and public endorsement, provides that, upon the signing of the Final Agreement, the
                  implementation of all the agreed points shall commence.
                        On that basis, the Government and FARC-EP have agreed to establish a
                  verification mechanism for the accords which will have an international component,
                  which will in turn be part of the accords’ implementation mechanism and shall be
                  designed to ascertain the status and progress of their implementation, to identify
                  delays or shortcomings, to provide opportunities for continuous improvement, and
                  to contribute to strengthening their implementation.
                        Within this mechanism, verification shall consist in an analysis of the
                  information gathered during the monitoring process, for the purpose of establishing
                  the fulfilment or non-fulfilment of the accords. It will establish the progress made
                  during the implementation, the subject areas that are under development and the
                  points of discussion and controversy, so that on the basis of that characterization
                  and the evidence, supported by findings of data and facts, it will be possible to
                  assess the fulfilment of what has been agreed to and the measures for solution that
                  have as their final objective the due implementation of such agreements.

          6.3.1   Guideline criteria for the verification mechanism
                        The Government and FARC-EP agree to the following criteria to govern the
                  verification procedures:
                     • Verification: Shall be rigorous in determining implementation status and the
                       points of discussion and dispute.
                     • Objectivity: Every report or pronouncement the verification mechanism
                       produces shall be rigorously supported by data and facts.
                     • Correspondence: The verification effort undertaken by the mechanism shall
                       correspond precisely to the elements and contents incorporated in the Final
                       Agreement, as agreed to during negotiations panel discussions, taking into
                       consideration criteria of a bilateral nature.
                     • Equity- and gender-based approach: The effectiveness of the equity- and
                       gender-based approach shall be determined in each of the accords.
                     • Comprehensive and intersectoral approach: The verification process shall
                       be supported by information issued by the international observation
                       component, the technical component and that provided by the Government and
                       the FARC-EP representatives and the spokespersons for corporate
                       organizations.
                     • Access to information: For the carrying out of the verification work, the
                       verification mechanism shall have access to the information required in
                       respect of the implementation of the accords that is held by agencies, State
                       entities and technical information gathering mechanisms. Information o f a
                       confidential nature shall be handled in accordance with the regulations in
                       force.


180/277                                                                                                    17-06469



                                                                                                         A-498
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 577 of 686


                                                                                                             S/2017/272

                       • Transparency: The international component shall, for the purposes of the
                         verification process, ask the Government and the agencies undertaking the
                         international observation for progress reports on the implementation of the
                         accords having regard to the designated use and investment of public resources
                         for such implementation. In the same way, for the purpose of fulfilling its
                         verification tasks, the international component may also coordinate with the
                         State’s monitoring bodies.
                       • Territorial aspect: The verification and monitoring mechanisms shall have
                         special emphasis placed on the regional, departmental and municipal
                         application of the accords.

           6.3.2   Composition of the verification mechanism and functions
                        The verification mechanism shall comprise the following bodies:
                       • Notable persons: There shall be two (2) persons with international
                         representative powers, one selected by the Government and the other by
                         FARC-EP, who shall lead the verification mechanism and shall have the
                         following responsibilities:
                         (a) To make pronouncements and issue public reports on the progress made
                   in implementing all of the accords, without prejudice to those subject to verification
                   by the United Nations Special Political Mission, and on points of discussion and
                   dispute, all in coordination with the Commission for the Follow-up, Promotion and
                   Verification of the Implementation of the Final Agreement.
                         (b) In relation to the points of discussion and dispute that draw attention to
                   difficulty in the implementation of the accords, the notable persons shall, in
                   coordination with the above Follow-up Commission, submit recommendations for
                   their solution, for which purpose they may consult with a delegated United Nations
                   member of the verification mechanism. The guarantor countries may also work to
                   settle disputes at the request of the above Follow-up Commission.
                        (c) Their compliance observations will be submitted to the above Follow -up
                   Commission over the first 18 months, after which they will be submitted every six
                   months based on the reports of the Kroc Institute for International Peace Studies at
                   the University of Notre Dame, United States of America, and such additional
                   information as they shall receive.
                       • Technical secretariat: The notable persons will be supported by a technical
                         secretariat having the following functions:
                        (a) To collect, analyse and prepare the requisite information for the notable
                   persons to make their public pronouncements, in which it will be supported by the
                   Kroc Institute for International Peace Studies at the University of Notre Dame,
                   United States of America, based on the function and scope criteria assigned to it by
                   the Follow-up Commission. It may also request information on the progress of
                   implementation from any of the organizations making up the international support
                   component.
                         (b) To coordinate its activities with the other components of the international
                   verification process.
                         (c) It may consult institutions with competence in the area or other civil
                   society institutions and organizations that can contribute to verification of the
                   implementation of the accords.




17-06469                                                                                                       181/277


                                                                                                            A-499
      Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 578 of 686


S/2017/272

                       The technical secretariat will follow the protocols established by the Follow -
                  up Commission for verification of the implementation of the accords. The Follow -
                  up Commission will select a technical secretary.
                     The technical secretariat will coordinate all its functions with the Follow -up
                  Commission. Any additional functions will be established by the Follow -up
                  Commission.
                       The Government will ensure that international community resources are
                  properly managed to implement the verification process.
                      • Technical support: The Kroc Institute, subject to the criteria and lines of
                        action defined by the Follow-up Commission, shall undertake, amongst others,
                        the following activities:
                       (a)   It shall design the methodology for identifying the progress of the
                  accords.
                        (b) It shall contribute best practices and experiences to effectively follow up
                  the implementation of the accords.
                       (c) It shall provide technical support for the follow-up, verification and
                  monitoring of the implementation of the accords.
                       (d) It shall draw up with methodological strictness an evaluation and follow -
                  up model that will enable fulfilment of the accords to be measured with sufficient
                  accuracy and will allow decisions to be taken and adjustments made, in rea l time, all
                  within the framework of a logic of continuous improvement of peacebuilding
                  performance capabilities.
                        (e) Its technical work effort may be supplemented by the best practices and
                  experiences of such other institutions and institutes as are agreed to by the
                  international verification component and approved by the Follow -up Commission.
                       (f) The reports, matrices and products generated by the Kroc Institute shall
                  be intended for the international verification component and the Follow -up
                  Commission, in compliance with the confidentiality criteria established there.
                        (g) The international observation activities and the reports of the subject area
                  components shall be taken into consideration as an input to ensure objective follow -
                  up of the fulfilment of the implementation of the accords.

          6.3.3   United Nations political verification mission
                        The Government and FARC-EP will request from the United Nations, through
                  the General Assembly, a political mission with the mandate to verify the
                  reintegration of FARC-EP personnel and the implementation of personal and
                  collective security and protection measures. The mission will begin operations upon
                  completion of the mandate of the mission for verification of the bilateral and
                  definitive ceasefire and cessation of hostilities. Recognizing the importance of
                  having an international verification mechanism in place to ensure implementation of
                  what has been agreed in respect of reintegration and security guarantees, the
                  Government and FARC-EP consider that the verification system to be implemented
                  must remain in operation for a period of three (3) years, renewable if necessary.
                       The Government will send a communication to the Secretary-General of the
                  United Nations requesting the support required for the purposes of this Agreement.
                       The contents of the texts of the accords to be verified a re as follows:




182/277                                                                                                      17-06469



                                                                                                           A-500
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 579 of 686


                                                                                                            S/2017/272

                        Agreement 3.2. Reintegration of FARC-EP personnel into civilian life —
                   economic, social and political — in accordance with their interests. The contents of
                   the Agreement that must, in particular, be verified are as follows:
                        (a)   Political reintegration.
                         (b) Guarantees for the new party or political movement resulting from the
                   transition of FARC-EP into political life.
                        (c)   Economic and social reintegration.
                         Agreement 3.4. Guarantees of security and the fight against the criminal
                   organizations and behaviours responsible for murders and massacres or which attack
                   human rights defenders, social movements or political movements or threaten or
                   attack those participating in implementation of the accords and peacebuilding,
                   including the criminal organizations that have been named as the successors of
                   paramilitarism and their support networks. The contents of the Agreement that must,
                   in particular, be verified are as follows:
                        (a)   Protection measures, personal and collective security.
                       (b) Comprehensive security system for the exercise of politics, especially for
                   FARC-EP personnel and their families.
                        (c) Comprehensive security and protection programmes for communities and
                   organizations in the territories.
                        (d) The Mission must be of a political nature and must be composed of
                   unarmed personnel with experience in human rights.

           6.3.4   Qualities of the verifier
                         The verifier, understood for the purposes of this Agreement to be any
                   participant in the mechanism, must undertake to maintain the confidentiality of the
                   entire process of implementation of the accords, must remain outside public dispute
                   and opinion concerning the criteria and guidelines determined by the mechanism for
                   the communication process and, in all cases, shall seek to find solutions that can
                   contribute to continuous improvement of the implementation of the peacebuilding
                   accords.
                         The Government of the Republic of Colombia shall renew the current mandate
                   of the United Nations High Commissioner for Human Rights (OHCHR) for a period
                   of three years, which shall be renewable. It will also request that a special chapter
                   be included in the report that his Office annually produces on Colombia, concerning
                   the implementation of the human rights accords.

           6.3.5   Duration of the international verification component
                        Following an evaluation of the component’s suitability and verification
                   requirements, the Follow-up Commission will recommend to the President of the
                   Republic the termination of its operation.

            6.4    International observation component
                         The international observation included in item 6 of the General Agreement for
                   the Termination of the Conflict, concerning implementation, verification and public
                   endorsement, shall be understood to mean direct or indirect support by
                   organizations, countries and agencies designated therefor, through material and/or
                   human resources, for the design, implementation and monitoring of implementation
                   of this Agreement.


17-06469                                                                                                      183/277


                                                                                                           A-501
      Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 580 of 686


S/2017/272

                        International observation seeks to contribute to strengthening the guarantees
                  for the fulfilment of the accords. It must respect the constitutional and legal order of
                  Colombia and have respect for its internal sovereignty and the duty to guarantee
                  citizens’ human rights. Its role is to support and endorse the joint efforts toward
                  successful implementation of the accords.
                        International observation, as defined in this Agreement, shall maintain a
                  dialogue with the Commission for the Follow-up, Promotion and Verification of the
                  Implementation of the Final Agreement, and shall support the technical secretariat
                  of the verification mechanism by providing the information requested.
                       The Government and FARC-EP agree to the following criteria for
                  implementation of international observation.

          6.4.1   General criteria
                        On the basis of the international principles of sovereign equality, peaceful
                  resolution of disputes, peacekeeping, respect for the internal jurisdiction of States
                  and respect for international human rights law, international observation shall be
                  conducted according to the following general criteria:
                      • Sovereignty: International observation shall be understood to constitute
                        support for the efforts of Colombia to successfully achieve implementation of
                        the accords and peacebuilding, in all cases respecting and taking into
                        consideration the principle of sovereignty in relation to its decisions regarding
                        implementation of the accords. International observation will also help ensure
                        that the duties and responsibilities of the State, as defined in the Final
                        Agreement, guarantee citizens’ rights.
                      • Impartiality: Shall be based on respect for and confidence in the institutions,
                        the content of the accords and democratic values, as a guarantee that the
                        implementation of the accords will contribute to peacebuilding.
                      • Provision of experience, technical capacity and resources: Support for
                        international observation is rooted in the readiness to share best practices and
                        exchange knowledge, experience and resources so as to ensure success in the
                        implementation of the accords and in peacebuilding.

          6.4.2   International support
                       FARC-EP and the Government have agreed that the international support of
                  the following countries and international organizations shall be sought for the
                  implementation of the accords, in each of the sections of the Final Agreement for
                  Ending the Conflict:

                  Agreement                                Agency providing international observation


                  1. Towards a new Colombian               – European Union
                  countryside: comprehensive rural
                                                           – FAO
                  reform
                                                           – International Peasant Movement (Via
                                                             Campesina)
                                                           – UNDP

                  2. Political participation: a            – The Union of South American Nations
                  democratic peacebuilding opportunity       (USAN)
                                                           – Switzerland


184/277                                                                                                        17-06469



                                                                                                             A-502
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 581 of 686


                                                                                                                  S/2017/272


            Agreement                                Agency providing international observation


                                                     – The Netherlands Institute for Multiparty
                                                       Democracy (NIMD)
                                                     – The Carter Center

            3.2 Reintegration                        – European Union
                                                     – UNESCO
                                                     – UNDP
                                                     – Continental Organization of Latin
                                                       American and Caribbean Students
                                                       (OCLAE)
                                                     – Organization of Ibero-American States

            The Government shall review the          – Office of the United Nations High
            situation of persons deprived of their     Commissioner for Human Rights
            liberty, held for trial or sentenced
            because of membership of or
            collaboration with FARC-EP.

            3.4 Combating and dismantling            – United Nations Office on Drugs and
            criminal organizations                     Crime (UNODC)
                                                     – United States

            3.4 Special Investigation Unit           – United States
                                                     – European Union

            3.2 Personnel and security guarantees – United States
                                                     – Office of the United Nations High
                                                       Commissioner for Human Rights

            4. Solution to the problem of illicit    – United Nations Office on Drugs and
            drugs                                      Crime (UNODC)
                                                     – Global Commission on Drug Policy
            5.   Victims                             – Office of the United Nations High
                                                       Commissioner for Human Rights
            Victims’ human rights
                                                     – International Committee of the Red Cross
                                                       (ICRC)
                                                     – International Centre              for      Transitional
                                                       Justice (ICTJ)
                                                     – Office of the United Nations High
                                                       Commissioner for Refugees (UNHCR)
                                                     – Sweden

            Missing Persons Unit                     – Sweden
                                                     – International Committee of the Red Cross
                                                       (ICRC)
                                                     – International Commission on Missing
                                                       Persons (ICMP)

17-06469                                                                                                            185/277


                                                                                                                 A-503
      Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 582 of 686


S/2017/272


                Agreement                               Agency providing international observation


                Gender mainstreaming                    – UN-Women
                                                        – Special Representative of the Secretary-
                                                          General on Sexual Violence in Conflict
                                                        – Women’s International Democratic
                                                          Federation
                                                        – Sweden


                In order to guarantee the greatest possible effectiveness of the international
                observation component for the implementation of the accords, the following lines of
                action are prescribed:
                    • International observation activities shall meet the criteria and r equirements
                      laid down by the Follow-up Commission.
                    • In order to carry out the specific observational activities, thematic
                      specialization and full cooperation of the observing countries and
                      organizations shall be ensured through the establishment of an in tegration
                      body meeting the Follow-up Commission’s criteria.
                    • Each thematic component shall draw up periodic reports that will be shared
                      with the Follow-up Commission, all without prejudice to the reports that the
                      various organizations or institutions may send to their respective bodies.
                     The reports produced by the thematic observation components shall be
                systematically supplied to the Kroc Institute for International Peace Studies at the
                University of Notre Dame, United States of America, which the Gove rnment and
                FARC-EP have agreed will be one of the components providing technical support to
                develop the Follow-up Commission’s assessment and monitoring model.
                      This Agreement invites the countries, institutions and organizations that are
                part of the international observation component to contribute to the financing of
                those aspects related to the implementation of the accords. As regards reintegration,
                the Organization of Ibero-American States for Education, Science and Culture will
                be asked to support the process of reintegration into civilian life. The German
                Government will also be asked to be among the observer countries for the subjects
                referred to in item 5, having regard to the subjects of victims and the special
                jurisdiction for peace.

          6.5   Dissemination and communications tools
                     For purposes of public education on the contents of the Final Agreement, and
                to publicize the progress made towards its implementation, we have agreed on the
                following communication and dissemination tools:
                    • Broadcasts for coexistence and reconciliation: Twenty class “C” public-
                      service FM radio stations will be established in the areas most affected by the
                      conflict, at locations and with wattages to be determined by the Commission
                      for the Follow-up, Promotion and Verification of the Implementation of the
                      Final Agreement according to the optimal signal range and assigned by
                      National Radio and Television of Colombia (RTVC), for purposes of public
                      education on the contents of the Final Agreement, and to publicize the
                      progress made towards its implementation. For two years, the Joint
                      Communications Committee, made up of delegates from the Government and
                      FARC-EP in transition to civilian life, will define, by mutual agreement, the

186/277                                                                                                   17-06469



                                                                                                        A-504
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 583 of 686


                                                                                                          S/2017/272

                      educational content and its production. The stations will be able to operate 24
                      hours a day.
                       No later than twelve months after the broadcast locations are set, all stations
                 will be up and running.
                        After their first two years of operation, National Radio and Television of
                 Colombia (RTVC) will take over management of the stations for another four years,
                 during which time programming will be set according to the guiding principles of
                 public-service radio, as follows: one third for victims’ organizations in the
                 territories concerned, one third for the joint social and economic organization
                 ECOMÚN, and one third for community organizations in those territories, in order
                 to promote coexistence, reconciliation and peacebuilding. The allocation of time
                 slots to the three groups will be done in an equitable manner.
                      During the first two years, National Radio and Television of Colombia
                 (RTVC) will provide a technical training pathway for up to 60 people from the three
                 groups, in an equitable manner, with 20 persons per group, as radio operators and
                 producers for the stations, so that they can spread knowledge.
                       After the end of the stations’ six years of operation, of the stations, the
                 Ministry of Information Technologies and Communications may, on the
                 recommendation of the Commission for the Follow-up, Promotion and Verification
                 of the Implementation of the Final Agreement, extend the class “C” public-service
                 licences for four more years on the same terms as then current.
                    • Social networks: Based on the experience of the Negotiation Table website,
                      the Joint Communications Committee will design a strategy using new social
                      network tools to disseminate information on the implementation of the
                      accords.
                    • Public television time slots: To promote coexistence, reconciliation and
                      peacebuilding, the Joint Communications Committee, made up of delegates
                      from the Government and FARC-EP in transition to civilian life, in
                      coordination with RTVC and the National Television Authority (ANTV), will
                      for two years have a weekly time slot of one and a half hours, rebroadcast in
                      full once that same week, to educate citizens on the accords and report on the
                      progress of their implementation. The Government shall guarantee that the
                      broadcast schedule is the one best suited to the audience and the purpose of the
                      information to be conveyed. Pending completion of the process of laying down
                      of arms, FARC-EP personnel in transition to civilian life will designate two
                      representatives to sit on the editorial boards to be chaired by the Government
                      in the framework of the Committee. The programme will be broadcast
                      provided that ANTV guarantees to finance a percentage of its production and
                      broadcast costs in accordance with the provisions of the regulations in force
                      issued by ANTV for regular public-service programming on public television.
                      The programme’s two-year run will be reckoned from the date of first
                      broadcast.
                 All of the foregoing notwithstanding any other activities that each party may carry
                 out separately for that purpose. The work of the Joint Communications Committee
                 shall be financed by the Government.

           6.6   Accord on public endorsement
                      The new Final Agreement for Ending the Conflict and Building a Stable and
                 Lasting Peace shall be subject to public endorsement in accordance with item 6 of
                 the Agenda of the General Agreement. That public endorsement may be given
                 through citizen participation systems such as plebiscites, legislative initiatives,

17-06469                                                                                                    187/277


                                                                                                         A-505
      Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 584 of 686


S/2017/272

             consultation, open cabildo and other means, or through directly elected public
             bodies whose members have a mandate to represent the citizenry, such as the
             Congress, departmental assemblies and municipal councils. The Government and
             FARC-EP shall agree on the public endorsement mechanism, which will operate as
             dictated by the relevant standards or rulings.




188/277                                                                                         17-06469



                                                                                              A-506
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 585 of 686


                                                                                                           S/2017/272


                 Protocols and annexes to the Agreement on the Bilateral and Definitive
                 Ceasefire and Cessation of Hostilities and Laying Down of Arms between the
                 Government and FARC-EP
                 Protocol and Annex to the Chapter entitled “Introduction” of the Agreement on
                 the Bilateral and Definitive Ceasefire and Cessation of Hostilities and Laying
                 Down of Arms
                       This Protocol of the chapter entitled “Introduction” to the Agreement on the
                 Bilateral and Definitive Ceasefire and Cessation of Hostilities and Laying Down of
                 Arms (“the Ceasefire Agreement”) consists of the planning and implementation
                 phases, which covers: the deployment of the monitoring and verification mechanism
                 at the national, regional and local levels so that it may carry out its work;
                 adjustments to the numbers of personnel deployed in the field ; the operation of the
                 20 transitional local zones for normalization and seven transitional local points for
                 normalization, which have been defined by mutual consent; and the technical
                 procedure for the laying down of arms in accordance with the above Agre ement.

            1.   Planning
                     Planning is understood to mean all activities prior to the signing of the Final
                 Agreement, which marks the start of the Ceasefire Agreement on day D at time T.

           1.1   Provision of information for planning purposes
                       During this phase, the members appointed by the Government and FARC -EP
                 to form the monitoring and verification mechanism must be trained and certified,
                 and they must have time to settle into their roles before deployment. To that end, the
                 Government and FARC-EP shall provide the mechanism’s international component
                 with the names of those of their members to be trained by day D –35.
                       The information needed for the movement and participation of FARC -EP
                 members in training, adaptation and subsequent deployment of the monit oring and
                 verification mechanism shall be provided to the mechanism’s international
                 component, which shall coordinate with the Government as required.
                      Day D-30 marks the start of the deployment of any regional bodies of the
                 monitoring and verification mechanism.
                     Day D-25 marks the start of the training of the monitoring and verification
                 mechanism staff.
                      On Day D-20, the Government and FARC-EP shall provide the international
                 component of the monitoring and verification mechanism with details of the unit s
                 and structures involved in adjusting the field deployment, the ZVTN and PTN.
                      On Day D-15:
                       (a) The Government and FARC-EP shall provide the monitoring and
                 verification mechanism with the information on the coordinates of the ZVTN and
                 PTN.
                     (b) The Government, FARC-EP and the                  mechanism’s     international
                 component shall pair up the mechanism’s local teams.
                       (c) The Government shall pair the protection teams with the monitoring and
                 verification mechanism.
                       On D-12 the Government and FARC-EP shall provide the monitoring and
                 verification mechanism with a status report on the ZVTN and PTN.


17-06469                                                                                                     189/277


                                                                                                          A-507
      Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 586 of 686


S/2017/272

                       Day D-8 marks the deployment of the mechanism’s local units to set up the
                  various local headquarters.
                        On day D-7, the local base of the monitoring and verification mechanism shall
                  be set up.
                       On day D-6, the national monitoring and verification mechanism unit shall be
                  deployed.
                        On day D-5, the deployment of the monitoring and verification mechanism
                  shall be verified, ensuring that all administrative, technical, logistical an d
                  infrastructure conditions are optimal.
                        The Government guarantees that the information it gathers will be used solely
                  for purposes related to the process of implementing the Ceasefire Agreement.

             2.   Implementation
                        Implementation is understood to mean all activities to be carried out by the
                  Government, FARC-EP and the monitoring and verification mechanism after the
                  signing of the Final Agreement, which marks the start of the ceasefire and laying
                  down of arms on day D at time T.

          2.1     Announcement and start
                       On day D, the Government and FARC-EP, making use of all media, shall
                  announce the start of the ceasefire laying down of arms to the country, which
                  involves:
                       (a) The definitive end of offensive actions between the Colombian armed
                  forces and FARC-EP, hostilities and any conduct that must not be carried out, in
                  accordance with the annex to the rules governing the ceasefire and laying down of
                  arms under this Agreement.
                       (b)   The entry into force of the rules governing the ceasefire and laying down
                  of arms.
                       (c) The end of the preparatory phase, which sets in motion the tripartite
                  monitoring and verification mechanism, which comprises the Government, FARC -
                  EP and an international component made up of an unarmed United Nations political
                  mission.
                        (d) The beginning of the restriction on military flights at an altitude of 5,000
                  feet over the ZVTN, the PTN and the security zones (ZS).
                        (e) The obligation for both the Colombian armed forces and FARC -EP to
                  temporarily adjust their numbers of personnel deployed in the field to enable the
                  start-up of 20 ZVTN and 7 PTN and the verification of the Ceasefire Agreement.
                       (f) The start of the process of laying down arms as provided for in the
                  Ceasefire Agreement, whereby the United Nations shall receive all FARC-EP
                  weapons, which are to be used to build monuments.

          2.2     Provision of information on the implementation of the Ceasefire Agreement
                       On Day D–1:
                        (a) One delegate of the Government and one from FARC-EP shall provide
                  the international component of the monitoring and verification mechanism with the
                  coordinates of the location of the Colombian armed forces and FARC -EP units, so
                  that the necessary steps may be taken to allow the safe movement of the FARC -EP


190/277                                                                                                      17-06469



                                                                                                           A-508
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 587 of 686


                                                                                                      S/2017/272

            structures to the ZVTN and PTN, under the monitoring and verification of the
            monitoring and verification mechanism.
                  (b) The Colombian armed forces shall reorganize their troop deployment to
            facilitate the movement of the FARC-EP structures to the said zones and points for
            the implementation of the Ceasefire Agreement.
            On Day D–5:
                  (a) The Government and FARC-EP shall supply such information as is
            required by the international component of the monitoring and verification
            mechanism to monitor and verify the process of move ment of the various missions,
            committees and tactical combat units, including the militias of the FARC -EP fronts,
            to the previously agreed ZVTN and PTN, following the routes established by mutual
            agreement between the Government and FARC-EP.
                  (b) The movement of the FARC-EP units to the ZVTN and PTN and the
            transport of personal weapons begins. This process ends no later than day D+30 and
            shall be monitored and verified by the monitoring and verification mechanism.
                  (c) FARC-EP shall supply the international component of the monitoring and
            verification mechanism with such information as the component may consider
            necessary for the transport, registration, identification, monitoring and verification
            of weapons held, collected, stored, removed and finally disp osed of.
                   (d) FARC-EP shall provide the local unit of the monitoring and verification
            mechanism with a list of the specific amounts and needs required for the logistics of
            each ZVTN and PTN, with the aim of speeding up the purchase and supply process
            in a timely manner.
                  (e) Once FARC-EP personnel have proceeded to the ZVTN and PTN, the
            international component of the monitoring and verification mechanism shall specify
            where the containers for protecting the weapons are to be installed.
                 On Day D+7, monitored and verified by the monitoring and verification
            mechanism, the transport of heavy weapons, militias’ weapons, grenades and
            ammunition by members of FARC-EP to the ZVTN and PTN will begin, subject to
            adherence to the weapons transport security protocol. The process en ds on day
            D+30.
                 All heavy weapons, grenades and ammunition entering the camps, including
            weapons from militias, will remain in temporary arsenals under the responsibility of
            FARC-EP until day D+60, at which time they will be stored in the containers
            provided for this purpose.
                 On day D+8, FARC-EP will provide the international component of the
            monitoring and verification mechanism with information on its strength.
                  On day D+10 FARC-EP will provide the international component of the
            monitoring and verification mechanism with the coordinates of any depots (caches)
            of unstable weapons, defined as weapons showing external damage: cracks, dents,
            indentations and rusting, weapons oozing explosive material or any other indication
            that their transport may prove dangerous, as well as home-made weapons and
            explosives and components for their manufacture, so that the process of destroying
            such weapons may be undertaken through the coordinated efforts of the
            international component of the monitoring and verification mec hanism and FARC-
            EP, subject to adherence to the safety protocols defined for that purpose, which shall
            be coordinated with the Government. The international component of the
            monitoring and verification mechanism shall verify that this process has been
            carried out.

17-06469                                                                                                191/277


                                                                                                     A-509
      Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 588 of 686


S/2017/272

                        Collection and storage in containers of the personal weapons remaining in the
                  possession of FARC-EP members at the camps in the ZVTN and PTN will be done
                  in sequence, in three phases, as follows: phase 1: D+90, 30 per cent; phase 2:
                  D+120, 30 per cent; phase 3: D+150, the remaining 40 per cent, in accordance with
                  the road map (events timeline) agreed to by the Government and FARC -EP, which
                  guides the end-of-conflict process subsequent to the signing of the Final Agreement.
                        Once all weapons have been received, by day D+150, the process of weapons
                  removal by the United Nations will end not later than day D+180 in accordance with
                  the procedures agreed to therefor and the United Nations certifies the completion of
                  the process, informing the Government and the general public thereof.
                       On day D+180, the operation of these zones and the bilateral and definitive
                  ceasefire and cessation of hostilities will come to a close.
                       The monitoring and verification mechanism will certify and announce each of
                  the phases of the laying down of arms process described above.
                        All information referred to in this Protocol shall be provided in writing to the
                  monitoring and verification mechanism or to its international component as
                  applicable, and, where a response is necessary, the relevant body shall respond in
                  writing. .

          2.3     Dissemination and communication
                       With the Final Agreement reached, the Government and FARC -EP,
                  respectively, shall ensure that all units of the Colombian armed forces involved in
                  the ceasefire and laying down of arms, and also all FARC-EP structures, are
                  informed that this process has begun and is continuing. To that end, all necessary
                  means shall be used to effectively communicate the information.
                       The monitoring and verification mechanism shall verify that the process has
                  been carried out.
             3.   Timeline
                       In accordance with Annex F entitled “Timeline for the bilateral and definitive
                  ceasefire and cessation of hostilities and laying down of arms ”.




192/277                                                                                                      17-06469



                                                                                                           A-510
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 589 of 686


                                                                                                       S/2017/272


            Protocol for the chapter on rules governing the bilateral and definitive ceasefire
            and cessation of hostilities and laying down of arms
            Rules governing the bilateral and definitive ceasefire and cessation of hostilities
            and laying down of arms
                  • The acts described below are the main focus of the activities of the monitoring
                    and verification mechanism.
                  • The rules seek to avoid situations that could jeopardize the fulfilment of the
                    Ceasefire Agreement.
                  • Such acts must NOT be carried out, and the rules seek to ensure that the rights
                    of the civilian population are not affected.

            Under this Agreement the Government and FARC-EP undertake NOT to
            engage in the following actions:
            1.     Enter into armed contact.
            2.     Hinder or obstruct the work of the monitoring and verification mechanism.
            3.   Conceal information that may be material to the operation of the monitoring
            and verification mechanism and the implementation of the Ceasefire Agreement.
            4.   Deploy armed units or unauthorized personnel in the transitio nal local zones
            for normalization, transitional local points for normalization and security zones
            under the conditions set out in the Ceasefire Agreement.
            5.     Take any actions to prevent humanitarian protection or assistance.
            6.     Use defamatory language, by whatever medium.
            7.   Carry out acts of violence or make any threats that could endanger the lives
            and physical integrity of the civilian population, especially acts that are gender -
            based.
            8.  Carry out acts that undermine the physical or moral integrity o f their opposite
            numbers.
            9.   Carry out acts against the physical integrity and safety of staff of the
            monitoring and verification mechanism.
            10. Interfere in the work of the international component of the monitoring and
            verification mechanism concerning technical procedures for the registration,
            identification, monitoring and verification of the possession, collection, storage,
            removal and final disposal of FARC-EP weaponry.
            11. Use the movement routes, the adjustment of field deployments, the ZVTN, the
            PTN or security zones for any purpose other than those agreed to under the CFHBD
            and DA.
            12. Violate the accords and protocols concerning entry to and exit from the ZVTN
            and PTN.
            13. Remain temporarily or permanently in the security zones previously defined
            by mutual agreement.
            14.    Violate the commitments made in the Ceasefire Agreement.
            15.    Infringe the rights and freedoms of the civilian population.
            16. The Colombian armed forces will comply with the law, particularly judgment
            T-455 of 2014 handed down by the Constitutional Court, regarding new recruits; for


17-06469                                                                                                 193/277


                                                                                                      A-511
      Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 590 of 686


S/2017/272

             its part, FARC-EP will not recruit any more men or women into its ranks (guerrillas
             and militias).

             Under this Agreement the Government undertakes NOT to engage in the
             following actions:
             1.    Practise discrimination in its treatment of the people to whom this Agreement
             refers.
             2.   Design, plan or carry out military flights below 5,000 feet altitude.
             3.  Design, plan or carry out offensive action operations against the members of
             FARC-EP (guerillas — militias) who are complying with the Ceasefire Agreement.
             4.    Control the supply of food and medicinal drugs destined for the areas defined
             in the ZVTN and PTN.
             5.   Affect or damage facilities in the ZVTN and PTN.
             6.   Enter the ZVTN, PTN and security zones without notifying or liaising with the
             monitoring and verification mechanism.
             7.   Disseminate hostile propaganda against FARC-EP.
             8.   Obstruct the movement of FARC-EP members into the ZVTN and PTN.
             9.   Obstruct medical care for FARC-EP members.

             Under this Agreement FARC-EP undertakes NOT to engage in the following
             actions:
             1.   Appear armed and in uniform anywhere outside the camps.
             2.   Leave the ZVTN or PTN without complying with the agreed security
             procedures for movements.
             3.   Acquire, manufacture, carry or transport weapons, ammunition and explosives
             not authorized under the Ceasefire Agreement.
             4.    Interfere with the normal performance of the duties of civil, military and
             police authorities.
             5.    Commit acts of destruction of or material damage to the works and facilities,
             infrastructure and installations of the Government or Colombian armed forces.
             6.   Engage in unlawful activities to finance the organization.
             7.   Increase its fighting capability.
             8.   Sell or prepare clandestine arms and supply caches.
             9.   Without justification, alter the number and lists of individuals and weapons
             authorized to stay in the camps.
             10. Violate the agreed technical procedure for the registration and storage of the
             weapons of the FARC-EP members who go out on peace process tasks and the
             FARC-EP members assigned to the monitoring and verification mechanism.




194/277                                                                                              17-06469



                                                                                                   A-512
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 591 of 686


                                                                                                      S/2017/272


            Protocol for the chapter on the deployment of the monitoring and verification
            mechanism of the Agreement on the Bilateral and Definitive Ceasefire and
            Cessation of Hostilities and Laying Down of Arms (“the Ceasefire Agreement”)
            Recruitment and deployment of the monitoring and verification mechanism of
            the Ceasefire Agreement
                  The Government and FARC-EP have agreed to this protocol, which sets out
            the timeline for the recruitment and deployment of the Ceasefire Agreement
            monitoring and verification mechanism. It covers the setting up of facilities, staff
            training, the pairing of teams at the three levels of authority and the deployment of
            the monitoring and verification mechanism.
                 The following timeline identifies the main activities that must be carried out in
            order to deploy the monitoring and verification mechanism in the re levant areas and
            bases, so that they carry out the functions laid down in the mandate.

            Timeline
            Day        Sequence of activities


            D–56       Definition of regional and national bases.
            D–35       List supplied of national Government and FARC-EP personnel to be
                       trained.
            D–30       Commence deployment of some of the mechanism’s regional authorities
                       (United Nations).
            D–25       Training of staff of the monitoring and verification mechanism begins.
            D–20       The Government and FARC-EP to provide the international component
                       of the monitoring and verification mechanism with details of the units
                       and structures allocated to the adjustment of field deployments, the
                       ZVTN and PTN.

            D–15       Information — coordinates of the ZVTN and PTN as verified during the
                       visits and supplied by the negotiations panel — to be supplied to the
                       monitoring and verification mechanism.
            D–12       Status report on the ZVTN and PTN prepared by the Government and
                       FARC-EP delivered to the monitoring and verification mechanism.

            D–9        Completion of monitoring and verification course.

            D–8        Deployment of local authorities of the monitoring and verification
                       mechanism to set up their headquarters.
            D–7        Installation of local and regional headquarters of the mo nitoring and
                       verification mechanism.

            D–7        Pairing of local and regional teams begins.

            D–6        Installation of national headquarters.

            D          Final Agreement signed and the monitoring and verification mechanism
                       begins operations.
            D+3        Community outreach for education on verification and monitoring
                       begins.


17-06469                                                                                                195/277


                                                                                                     A-513
      Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 592 of 686


S/2017/272


             Day          Sequence of activities


             D+5          Second batch of information to be supplied to the monitoring and
                          verification mechanism.


             Operation of field teams
                   • The local body consists of 35 persons, comprising 15 from the international
                     component, 10 from the Government and 10 from FARC -EP. These groups are
                     located in each of the transitional local zones for normalization (ZVTN) and
                     transitional local points for normalization (PTN).
                   • These 35 persons are divided into teams to perform the monitoring functions
                     described in the various protocols of the Ceasefire Agreement. At each
                     headquarters there is a team in charge of coordinating the local monitoring
                     activities.
                   • The 20 ZVTN and the 7 PTN are located in 27 municipalities and 15
                     departments as follows: Fonseca (Guajira), La Paz (Cesar), Tibú (Norte
                     Santander), Remedios (Antioquia), Ituango (Antioquia), Dabeiba (Antioquia),
                     Vigía del Fuerte (Antioquia), Rio Sucio (Chocó), Tierra Alta (Córdoba),
                     Planadas (Tolima), Villa Rica (Tolima), Buenos Aires (Cauca), Caldono
                     (Cauca), Corinto (Cauca), Policarpa (Nariño), Tumaco (Nariño), Puerto Asís
                     (Putumayo), Cartagena del Chairá (Caquetá), La Montañita (Caquetá), San
                     Vicente del Caguán (Caquetá), Arauquita (Arauca), Tame (Arauca), Mesetas
                     (Meta), Vista Hermosa (Meta), La Macarena (Meta), Mapiripán (Meta),
                     Cumaribo (Vichada), San José del Guaviare 1 (Guaviare), San José del
                     Guaviare 2, Calamar and El Retorno (Guaviare).
                   • At the regional level there are two verification teams at each of the following
                     bases: Valledupar, Bucaramanga, Medellín, Quibdó, Popayán, Florencia,
                     Villavicencio and San José del Guaviare.
                   • At the national level there is just one team operating, the headquarters of
                     which are in Bogotá.
             The dates, timing and number of teams and people included in this protocol are for
             planning purposes and may undergo changes by mutual agreement between the
             Government, FARC-EP and the United Nations.




196/277                                                                                                  17-06469



                                                                                                       A-514
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 593 of 686


                                                                                                           S/2017/272


            Protocol for the chapter on monitoring and verification: flow of information
            from the monitoring and verification mechanism of the Agreement on the
            Bilateral and Definitive Ceasefire and Cessation of Hostilities and Laying Down
            of Arms (“the Ceasefire Agreement”)
            Flow of information from the monitoring and verification mechanism
                 The Government and FARC-EP have agreed on the procedures for how
            information flows within the mechanism, and how internal and public reports are
            generated and disseminated.

            Internal reports
                  Internal reports are drawn up by people at the local, regional and national
            authority levels and are presented by the international component that is in charge
            of the respective authorities. These reports set out the incidents that aris e in the field
            and are handled by the monitoring and verification mechanism. They include a
            description of the incident, the information gathered about it, an analysis, gender -
            disaggregated information, and a recommendation as to how the incident should be
            handled. Internal reports are issued to the authority at the next higher level.
                 Internal reports reflect the points of view of the different components of each
            authority.

            Public reports
                 Public reports are issued by the national authority and are prepared by the staff
            of the international component in liaison with the Government and FARC -EP
            delegates. They give details of the progress of the monitoring and verification
            process. The inputs for these public reports are the monthly statements of event s
            documented at each of the local and regional authorities, as well as the main
            developments observed by the monitoring and verification mechanism, and they
            provide an analysis of the information gathered.

            Flow of information and generation of internal reports at local-authority level
                  At local-authority level internal reports are addressed to the regional
            verification authority. The information is gathered by the monitors, and assessed and
            analysed by all three components of the monitoring and verifi cation mechanism at
            the local-authority level. The international component consolidates the information
            and generates the internal report. The local authority analyses the event and
            determines whether it falls within its remit, or whether it should be refe rred up for
            regional-level verification. In any case, the local monitoring and verification
            mechanism authority reports all information gathered to the regional authority.

            Flow of information and generation of internal reports at the level of the
            regional verification authority
                  At regional-authority level internal reports are addressed to the national
            verification authority. Once a local entity’s internal report reaches the regional
            verification authority, the latter analyses it. If the information c ontained in the
            report is insufficient, the regional verification authority asks the local authority for
            clarification; or, if required, sends a task force into the field to gather further
            elements that will provide the necessary information.
                 Once the members of the regional authority have completed their analysis and
            assessment of the information, the international component consolidates the internal
            report and sends it to the national authority.


17-06469                                                                                                     197/277


                                                                                                          A-515
      Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 594 of 686


S/2017/272


             Flow of information and generation of internal and public reports at the level
             of the national verification authority
                  The national verification authority prepares two types of documents: internal
             and public reports.
                  (a) The internal reports are sent to the representatives of the Government
             and FARC-EP.
                  When a regional verification authority’s internal report reaches the national
                  authority, the latter analyses and assesses it. If the internal report does not
                  contain sufficient information, the authority may request inputs from
                  competent bodies, further details from the regional-level authority or, if
                  required, it may send a task force into the field to obtain the relevant
                  information. Once there is clarity about an incident and the internal report has
                  been analysed by the members of the national authority, the international
                  component in charge of the authority consolidates the internal report and
                  issues the appropriate recommendations to the Government, FARC -EP, the
                  United Nations, and the other entities engaged in the process of implementing
                  the Ceasefire Agreement.
                   (b) The public reports are published nationally and internationally through
             the channels established by the Government and FARC -EP. Public reports are issued
             every 30 days, or sooner, as considered appropriate by the national authority. Only
             the national authority makes public statements.
                  The national, regional and local authorities maintain fluid and ongoing
                  communications and guarantee a timely flow of internal information between
                  them, for which purpose they have sufficient technical, administrative and
                  operational resources.




198/277                                                                                                17-06469



                                                                                                     A-516
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 595 of 686


                                                                                                      S/2017/272


            Protocol for the chapter on monitoring and verification: strategic
            communications of the Agreement on the Bilateral and Definitive Ceasefire and
            Cessation of Hostilities and Laying Down of Arms (“the Ceasefire Agreement”)
            Strategic communications, monitoring and verification mechanism
                  This protocol sets out a standard procedure on how to optimize communication
            actions and products arising from the activities of the monitoring and verification
            mechanism. The document focuses efforts towards the main audiences of interest:
            the national and international civilian population and the members of the
            Government and FARC-EP.

            Objective
                 To publicize the activities of the monitoring and verification mechanism and
            any contingencies that may arise in implementing the Ceasefire Agreement, with the
            aim of keeping national and international public opinion as fully and transparently
            informed as possible.

            Bodies and officers in charge of strategic communications
                  National authority: the monitoring and verification mechanism has a team for
            handling strategic communications and appoints a spokesperson from the
            international component as the person authorized to make official public statements
            on behalf of the mechanism. This can be a rotating appointment.
                  All authorities (national, regional and local): All levels play a role in
            disseminating and raising awareness of educational resources and in engaging in
            dialogue with the various audiences. They are the visible face of the monitori ng and
            verification mechanism in dealing with the communities and are in constant contact
            with the strategic communications and press officers of the various State entities
            and FARC-EP, and with the social organizations that have a connection to the
            monitoring and verification mechanism.

            Communications products
               • The monitoring and verification mechanism is responsible for three types of
                 communications products: the first is the appropriate dissemination of the
                 monthly (30-day) public reports issued by the national authority. It is up to the
                 spokesperson to disseminate these public reports to all units of the mechanism
                 and the general public.
               • The second product is educational and its purpose is to facilitate understanding
                 of the objectives of the monitoring and verification mechanism, its functions
                 and work methodology. It is designed by the mechanism’s national authority
                 and disseminated at its behest by all three authorities.
               • The third product is the result of handling contingencies and events or
                 situations that warrant comment by the monitoring and verification
                 mechanism, and it is up to the national authority spokesperson to disseminate
                 the information to the general public.
               • These products must have an appropriate gender-sensitive approach, both in
                 the information they contain and in their dissemination.

            Dissemination, frequency and duration of the strategic communications work
                To facilitate the dissemination of messages, the monitoring and verification
            mechanism national authority defines the channels it deems most appropriate.


17-06469                                                                                                199/277


                                                                                                     A-517
      Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 596 of 686


S/2017/272

                 • The monthly reports (every 30 days) are disseminated at all authority levels as
                   of their date of publication and during the following fortnight.
                 • The educational products will be continuously circulate d for as long as the
                   monitoring and verification mechanism remains in operation.
                 • Public statements resulting from contingencies concerning the operations of
                   the monitoring and verification mechanism are made as deemed appropriate by
                   the national authority.
                  Strategic communications efforts will continue for as long as the monitoring
             and verification mechanism remains in operation.
                  It is the national authority, through its spokesperson, that makes official public
             statements on behalf of the monitoring and verification mechanism, whose staff at
             local and regional authority level may make public statements only with the
             authorization of the national authority.




200/277                                                                                                  17-06469



                                                                                                       A-518
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 597 of 686


                                                                                                     S/2017/272


            Protocol for the chapter on monitoring and verification: observation and
            recording by the monitoring and verification mechanism of the Agreement on
            the Bilateral and Definitive Ceasefire and Cessation of Hostilities and Laying
            Down of Arms (“the Ceasefire Agreement”)
            Observation and recording by the monitoring and verification mechanism
            Monitoring objectives
                  Information plays a decisive role in the monitoring and verification
            mechanism: how it is obtained, gathered and processed is crucial for the mechanism
            to perform well. Information that is wrongly obtained, biased or unreliable does not
            meet the standard required for an effective validation process.
                  The main monitoring tasks are to observe, seek, gather and systematize
            information relating to events that constitute a violation of the Ceasefire Agreement
            or represent a threat to its proper implementation. Monitors document events on
            their own initiative or in response to a request or complaint of an event that is
            presumed to be a violation of or threat to the Ceasefire Agreement.

            Monitoring sources
                 Sources can be:
               • Direct or primary sources: These may be direct conversation or official reports
                 from the armed forces, police, FARC-EP, a local authority, Government
                 official or ombudsman, churches, social leaders, civilian population, social and
                 women’s organizations, local human rights committees, non-governmental
                 organizations or community action groups.
               • Secondary sources: Documents of public and private entities, complaints or
                 reports published by social organizations and non-governmental organizations,
                 media, surveys, academic analyses, press reports, documentaries or news
                 bulletins.
                 The following considerations apply to information received from direct
            sources:
               • Enquiries involving members of the public, authorities and public servants are
                 voluntary; the interviewee’s appearance before the mo nitors must not be
                 considered an administrative or judicial formality. At no time may a monitor
                 require the presence of citizens or local authorities.
               • Cases in which members of the Colombian armed forces or FARC -EP do not
                 wish to give the monitors information should be reported.
               • In all cases the identity of the source is confidential and may be revealed only
                 with the explicit consent of the person concerned, following the procedure laid
                 down for this purpose by the national authority.

            Ongoing tasks of monitors
                 Observation is an ongoing task for monitors. When faced with an action that is
            suspected to be a violation of the Ceasefire Agreement, the procedure for recording,
            analysing and preparing reports is initiated.
                 The monitors prepare a daily field log containing:
               • A record of the dates, key details, number and status of enquiries with direct
                 and secondary sources.



17-06469                                                                                               201/277


                                                                                                    A-519
      Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 598 of 686


S/2017/272

                • Field observations for subsequent verification, in accordance with the various
                  protocols on the monitoring and verification mechanism, including: the rules
                  governing the ceasefire and laying down of arms, security measures, numbers
                  of personnel deployed in the field and logistical issues.
                • Difficulties of cultural or regional adaptation.
                • The monitor’s view of the day’s observations.
                  The local authority carries out the following administrative and operational
             support tasks:
                • It provides technical, logistical and technological resources with which to
                  perform the monitoring tasks.
                • It supervises the completion of the monitors’ record slips.
                • It coordinates the daily meetings for planning and assessing the monitors’
                  work.
                • It compiles and issues early warnings.
                • It has specially trained monitors on its staff for receiving and analysing
                  information concerning violence against women or LGBTI people, especially
                  cases of sexual violence.

             Tasks of monitors when faced with actions they suspect are in violation of the
             Ceasefire Agreement
                    When reviewing an event that suggests a violation of the Ceasefire Agreemen t,
             it is assumed that there may be different sources and versions of information, and
             therefore the aspects about which the details agree and differ are collated.
                  In response to a suspected incident or violation of the Agreement, local
             monitoring authorities will:
                • Record the events in accordance with the procedures defined by the national
                  monitoring and verification mechanism authority.
                • Make the necessary enquiries and investigations in the field.
                • Compare sources and versions.
                • Analyse the information gathered about the events.
                  As part of their duties, the monitors complete an information record form (see
             record form, below).




202/277                                                                                                17-06469



                                                                                                     A-520
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 599 of 686


                                                                                                          S/2017/272

              Record form

Form descriptive details

Form code

Local headquarters

Monitor’s name

                         Source 1             Source 2             Source 3             Assessment of
                                                                                        information

Source code

Type of source

Sex

Witness

Description and
circumstances of
events

parties allegedly
involved

Approximate date
of event

Approximate time
of event

Preliminary
characterization of
events

Information
handling

Monitor’s view of event:




              Record form definitions
              Rows
                    • Form descriptive details: Form code (unique identifier); local headquarters
                      (geographical location of headquarters); monitors’ names.
                    • Source: unique identification number of source; type of source (direct or
                      secondary sources); sex; witness (whether or not the source was an
                      eyewitness).
                    • Description and circumstances of events: as faithful an account as possible
                      of the events, exactly as described by the source, without any interpretation by
                      the monitor, Care should be taken to include the basic information questions:


17-06469                                                                                                    203/277


                                                                                                         A-521
      Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 600 of 686


S/2017/272

                  who? what did they do, or what happened? to whom? (persons allegedly
                  affected); with what? when? and how? It is highly unlikely that the question as
                  to why can be answered (something that has to do with the perpetrator’s
                  internal intentions and motivations). Ho wever, if it is possible to identify this
                  aspect in the source’s account, it should be noted. The following details are
                  extracted from this information for better tabulation: parties allegedly
                  involved, date and time of the event.
                • Preliminary characterization of events: This is the monitor’s assessment as
                  to whether the act or action observed constitutes an alleged incident or
                  violation of the Agreement. It is tabulated with options such as: information
                  that predominantly suggests that there has been a violation of the rules
                  governing the Ceasefire Agreement; information that provides evidence of a
                  violation but does not confirm it; information that requires further review and
                  cross-checking; basic information without any major significance; information
                  that suggests that the act does not constitute a violation of the Ceasefire
                  Agreement but requires a second assessment; information that clearly indicates
                  that the act is not a violation of the Ceasefire Agreement.
                • Information handling: the decision taken or treatment of the source:
                  discounted; included in the internal report; to be checked against another
                  source.
                • Monitor’s view: this is an elaboration on the information recorded about the
                  event under analysis.

             Columns:
                • As many columns are included as are required for the number of sources
                  consulted.
                • Assessment box: This is the assessment of the quality of the information
                  including how complete and reliable it is. It can be tabulated as: full and
                  reliable information; incomplete but reliable information; unreliable
                  information; information that has not been cross-checked, new source (the first
                  time contact has been made with them); anonymous source (it is not known
                  who supplied the information).

             Steps to be followed and instructions:
                • Enquiries should preferably be carried out in the presence of all three
                  components of the monitoring and verification mechanism. However, people
                  being interviewed by the mechanism can ask to speak with any one of its
                  components separately.
                • An effort should be made to have at least two sources of information. Once the
                  information has been entered in the record form, the local monitoring and
                  verification mechanism authority makes an initial assessment of the event.
                • If this initial assessment is inconclusive, or the team members are not all in
                  agreement, the international component of the local authority shall request a
                  new, alternative source that can provide more tools for analysis.
                • The monitors take notes while interviewing a direct source and endeavour to
                  remain as faithful as possible to the response and interpretation given by the
                  interviewee. No recordings of the conversation may be made. The monitors
                  must avoid including their own views, interpretations and theories.
                • In cases where there is only one source (e.g. an eyewitness), the local authority
                  carries out a more thorough inspection in the field and looks for additional

204/277                                                                                                  17-06469



                                                                                                       A-522
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 601 of 686


                                                                                                       S/2017/272

                 sources of information. If no additional sources are found, the event is
                 recorded as “information that has not been cross-checked” in the source
                 assessment column.
               • At the end of the interview the information gathered is transferred to the
                 record form.
               • The record forms must be completed in full. The information contained therein
                 must be as precise and clear as possible, and a summary must be given of the
                 most significant information gathered

            Information analysis
                 Once the information has been gathered the key details supplied are cross -
            checked. It must be remembered that the information is generally incomplete and
            imperfect, as not all sources of information give the same account of a given event.
            This results in differences in how a given event is perceived and interpreted, so the
            analysis of the information recorded must be meticulous.
                 The tasks of the monitors in analysing the information are:
               • To analyse the data collected through fieldwork, taking as a ref erence the rules
                 governing the ceasefire and laying down of arms and the other protocols of the
                 Ceasefire Agreement.
               • To ensure that the information is as complete as possible by having
                 appropriate communication skills and obtaining multiple sources of
                 information.
               • To ensure that the information is relevant, that the versions of the events are as
                 close to the experience of each person as possible, and to avoid asking biased,
                 leading or tendentious questions.
                 Data analysis involves: reducing raw data to key information; arranging and
            processing data so that they are comparable and systematizable; reaching and
            reviewing conclusions.
                  Once this process has been completed and it has been determined whether the
            event under analysis is an incident or a violation of the Ceasefire Agreement, the
            internal report is drawn up informing the regional verification authority of the
            events analysed and conclusions reached by the local authority (see flow of
            information protocol).




17-06469                                                                                                 205/277


                                                                                                      A-523
      Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 602 of 686


S/2017/272


             Protocol for the chapter on monitoring and verification: coordination by the
             monitoring and verification mechanism of the Agreement on the Bilateral and
             Definitive Ceasefire and Cessation of Hostilities and Laying Down of Arms
             (“the Ceasefire Agreement”)
             Coordination of the monitoring and verification mechanism by the
             international component
                   Joint Communiqué No. 65 of 19 January 2016 states that the international
             component of the monitoring and verification mechanism “will chair and coordinate
             the mechanism in all its aspects, settle disputes, make recommendations and present
             reports”. Likewise, Security Council resolution 2261 (2016) of 25 January 2016
             establishes the United Nations Mission “as the international component and
             coordinator of the tripartite mechanism”.
                   The international component provides this coordination through a system in
             which each of the three components of the monitoring and verification mechanism
             has its own chain of command. The governmental component reports to the
             Government; the FARC-EP component reports to its own secretariat; and the
             international component reports to the United Nations Secretary -General through
             the Head of the United Nations Mission in Colombia and ultimately to the Security
             Council.
                   The National steering group of the monitoring and verification mechanism
             comprises a Head and an Assistant Head for each component. The steering group is
             responsible for joint management of the mechanism, under the coordination of the
             international component. The functions of settling disputes, making
             recommendations and international verification of compliance with commitments
             under the Ceasefire Agreement are the responsibility of the International
             component.
                 In this context, the coordinating powers and duties of the international
             component at the local, regional and national levels include the following:

             Meetings and decision-making
                  At the request of the national components (national Government and FARC -
             EP), or on its own initiative, the international component shall convene tripartite
             meetings.
                  To ensure that meetings are productive, the coordinator shall prepare the
             agenda in consultation with the other components and submit it to them for
             approval.
                  The coordinator shall moderate the discussions.
                   The international component coordinator shall draft the conclusions and
             decisions reached in the meeting, submit them to the (tripartite) steering group for
             formal approval, and subsequently communicate the approved conclusions to the
             parties concerned.
                  The international component coordinator shall be responsible for drafting the
             minutes of the meetings and shall submit them to the steering group for approval.
             Copies of the minutes shall be distributed to each component.

             Preparation of reports
                   The international component coordinator shall prepare draft reports on the
             activities of the monitoring and verification mechanism at the local, regional and
             national levels; shall incorporate comments and observations from members of the

206/277                                                                                               17-06469



                                                                                                    A-524
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 603 of 686


                                                                                                    S/2017/272

            local, regional and national teams, respectively; shall submit the reports for
            approval by the components in the steering groups of the corresponding authority;
            and shall forward them to the corresponding recipients. Any unresolved
            discrepancies between components shall be referred to the next higher level in order
            to find a solution.

            Operational planning
                 The international component coordinator shall draft proposals for the
            operational planning of the deployment of the monitoring and verification
            mechanism teams and submit them for the consideration of the other components of
            the mechanism in the steering group. He or she shall then conduct the appropriate
            consultations in order to make any necessary adjustments, and present the proposed
            plan of action to the other components of the steering group for approval; following
            approval he or she shall communicate the plan to all those concerned so that it may
            be implemented.
                  The international component of each authority shall coordinate and verify
            compliance with the security procedure established for FARC-EP members exiting
            the camps as part of the peace process, at both national and regional levels, in
            relation to the Ceasefire Agreement.
                The international component shall have all the resources it requires so that it
            may effectively fulfil its role as coordinator of the monitoring and verification
            mechanism.




17-06469                                                                                              207/277


                                                                                                   A-525
      Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 604 of 686


S/2017/272


             Protocol for the chapter on monitoring and verification: code of conduct for
             members of the monitoring and verification mechanism with respect to the
             Agreement on the Bilateral and Definitive Ceasefire and Cessation of Hostilities
             and Laying Down of Arms (“the Ceasefire Agreement”)
             Code of conduct for members of the monitoring and verification mechanism
             during the bilateral and definitive ceasefire and cessation of hostilities and
             laying down of arms
                  The monitoring and verification mechanism comprises representatives of the
             Government, FARC-EP and the United Nations, including international observers,
             in particular from the Community of Latin American and Caribbean States
             (CELAC).
                   For the Government, for FARC-EP and for the people of Colombia, the
             monitoring and verification mechanism serves as a guarantee of compliance with
             the commitments made under the Ceasefire Agreement.
                   Its tripartite structure facilitates the resolution of disputes and incidents that
             may arise in the implementation of the Ceasefire Agreement; cooperation a nd
             effective communications between the members of the mechanism will strengthen
             trust between the United Nations, the Government and FARC -EP to consolidate the
             peace process.
                 With these responsibilities in mind, the codes of conduct to be applied to its
             members by each component of the monitoring and verification mechanism must
             meet the expectations held by the Colombian people and the international
             community as regards our actions and our behaviour.
                  The following code of conduct for members of all three components of the
             monitoring and verification mechanism has been established by mutual agreement:
                  We shall at all times:
                 • Behave in a professional and disciplined manner;
                 • Strive to understand and fulfil the mandate of the monitoring and verifica tion
                   mechanism and its protocols;
                 • Act with objectivity, integrity and tact;
                 • Respect other members of the monitoring and verification mechanism
                   regardless of their status, rank, ethnicity or nationality, gender or creed;
                 • Support and promote relationships of trust between our colleagues;
                 • Take care of our personal appearance and ensure we are well turned out;
                 • Properly manage the property and budget assigned to us as members of the
                   monitoring and verification mechanism;
                 • Respect the laws, customs and traditions, culture and religion of the people
                   living in the areas in which we work;
                 • Interact with the population, and in particular with victims and persons
                   affected by the conflict, with the utmost respect, courtesy and consideration;
                 • Respect gender equality, both within and outside the monitoring and
                   verification mechanism;
                 • Condemn all acts or threats of sexual exploitation, violence or abuse;
                 • In the performance of our duties, take care to avoid harming the environment;



208/277                                                                                                   17-06469



                                                                                                        A-526
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 605 of 686


                                                                                                  S/2017/272

               • Be supportive of other working task force members and sympathetic to the
                 civilian population.
            We shall under no circumstances:
               • Harm the reputation of the monitoring and verification mechanism through
                 unacceptable personal acts, dereliction of duty or abuse of our position as
                 members of the tripartite mechanism;
               • Consume alcoholic beverages in excess, or take drugs;
               • Cause intentional damage to or misuse property or equipment provided for the
                 performance of our work;
               • Enter into communications with external organizations, including statements
                 to the press, without prior authorization;
               • Disclose or misuse information obtained in the performance of our duties;
               • Behave in an arrogant or discourteous manner;
               • Participate in illegal, dishonest or improper activities;
               • Use our position for personal gain;
               • Commit acts of gender-based violence, including sexual exploitation or abuse,
                 or have sexual relations with persons under 18 years of age, or offer money,
                 employment, goods or services in exchange for sexual relations.
               • Intentionally damage or appropriate property belonging to the civilian
                 population.
            We acknowledge that failure to comply with these guidelines may:
               • Jeopardize the fulfilment of our mission;
               • Entail loss of status as a member of the monitoring and verification
                 mechanism; and
               • Result in administrative, disciplinary or penal measures being take n.




17-06469                                                                                            209/277


                                                                                                 A-527
      Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 606 of 686


S/2017/272


                  Protocol for the chapter on monitoring and verification: settlement of disputes
                  under the Agreement on the Bilateral and Definitive Ceasefire and Cessation of
                  Hostilities and Laying Down of Arms (“the Ceasefire Agreement”)
                  Guidelines for dispute settlement under the above Agreement between the
                  Government and FARC-EP
             A.   Management of the ceasefire and laying down of arms
                       The primary objective of the monitoring and verification mechanism is to
                  provide a guarantee of compliance with the Ceasefire Agreement, both for the
                  Government and FARC-EP and for the people of Colombia.
                        In the course of their monitoring and verification duties, the monitoring and
                  verification mechanism’s teams will encounter incidents of all kinds, which may or
                  may not be relevant to the verification of the commitments made. As far as such
                  incidents and the response from the mechanism’s teams are concerned, it is
                  important for all three components to follow the same criteria. The following
                  section provides a classification of the different kinds of incidents that may be
                  encountered in order to assist members of the mechanism in performing their
                  monitoring and verification duties.

                  Irrelevant incidents
                       Within the transitional local zones for normalization and transition al local
                  points for normalization in which the monitoring and verification mechanism
                  operates, incidents may arise that have no bearing on the fulfilment or
                  non-fulfilment of the agreements but may still require a response from the
                  mechanism.
                       This is typically the case with any accidents or emergencies, medical or
                  otherwise, that affect residents of the local area. These are not covered by the
                  mandate of the monitoring and verification mechanism. However, the mechanism’s
                  members have a humanitarian duty to help resolve these situations, as far as is
                  possible.

                  Relevant incidents
             I.   Non-compliance that does not constitute violation:
                       Relevant incidents are those that constitute non-compliance with commitments
                  made in the Agreement. However, not all cases of non-compliance necessarily
                  represent conscious and deliberate violations of the Agreement.
                        In this respect, there are three kinds of situation that monitoring and
                  verification mechanism teams may encounter:
                        (a) Non-compliance caused by technical problems or other kinds of issues
                  that are beyond the control of the Government and FARC -EP.
                      • For example: Failure to comply with a deadline for movement due to a
                        logistical problem; entering a restricted area as a result of becoming lost;
                        human error in the registration of weapons, etc.
                        (b) Non-compliance caused by miscommunication between commanding
                  officers and subordinates. In particular, despite the efforts incumbent on each party
                  to ensure that all their forces correctly understand their obligations under the
                  Agreement and its protocols, at the start of the ceasefire process it is possible that
                  subordinates may unintentionally commit breaches of the Agreement.



210/277                                                                                                      17-06469



                                                                                                           A-528
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 607 of 686


                                                                                                          S/2017/272

                       (c) There is also a possibility at the start of the process that non-compliance
                  may occur as a result of the parties’ differing interpretations of certain
                  commitments, not identified and settled by the negotiations Panel, but which present
                  themselves in practice. These cases shall likewise not be held to co nstitute
                  deliberate violations of the commitments.

            II.   Non-compliance that does constitute violation
                       Any non-compliance        that is   committed   consciously and    deliberately
                  constitutes a violation.
                       The point of reference for identifying situations that involve major
                  consequences shall be the death of one or more persons or the use of weapons
                  against one of the parties.
                       Violations themselves may be broken down into two categories:
                       (a)   Moderate violations, which meet the following criteria:
                     • Committed by single individuals;
                     • Committed by subordinates on their own initiative;
                     • Exceptional;
                     • Having minor consequences;
                       (b) Serious violations, which have one or more of the following
                  characteristics:
                     • Committed by groups;
                     • Committed by persons holding positions of command;
                     • Repeated or systematic;
                     • Having major consequences.

           III.   Responses from the monitoring and verification mechanism:
                       The monitoring and verification mechanism has a duty to respond without
                  delay to all cases of non-compliance, whether unintentional or deliberate, moderate
                  or serious, depending on their nature. The response must take the following two
                  forms:
                        (a) As a priority, whenever possible, implement any one-time alleviating
                  measures that may be necessary to meet the commitment not complied with,
                  whether this was due to technical reasons, miscommunication, or differing
                  interpretations, and whether it was a moderate or serious violation.
                       (b) Implement or promote corrective measures over a longer term in order to
                  address the causes of the non-compliance. In particular:
                     • For cases of non-compliance resulting from technical or logistical problems,
                       the monitoring and verification mechanism must itself make the necessary
                       arrangements, or recommend these arrangements to the parties, to ensure that
                       these technical problems do not recur.
                     • For cases of non-compliance resulting from miscommunication between
                       commanding officers and subordinates, the monitoring and verification
                       mechanism must put pressure on the commanding officers in question, or itself
                       take action, to ensure that information and communication regarding the
                       Agreement and its protocols reaches all members of the forces, in the areas
                       where it is deployed.

17-06469                                                                                                    211/277


                                                                                                         A-529
      Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 608 of 686


S/2017/272

                      • For cases of non-compliance resulting from differing interpretations, the
                        monitoring and verification mechanism must, either directly or through other
                        units and with the involvement of the parties, resolve the differences in
                        interpretation, generally by encouraging study of the agreements and adopting
                        new regulations. It is of particular urgency for the monitoring and verification
                        mechanism, at the national level, to settle any differences caused by
                        ambiguities in the text of the agreements and protocols or by other issues that
                        may arise.

             B.   Dispute settlement
                        In accordance with Joint Communiqué No. 65 of Havana, 19 January 2016,
                  dispute settlement is among the responsibilities of the international co mponent of
                  the monitoring and verification mechanism. One of the key advantages of the
                  tripartite structure of the monitoring and verification mechanism is that it is possible
                  for both Government and FARC-EP representatives to analyse and evaluate
                  incidents together with the international component, having all the facts and
                  circumstances in which such incidents arise directly available to them.
                        Conversely, it may prove difficult for the members of the international
                  component of the monitoring and verification mechanism, which represents both
                  parties, to assess the facts in the same manner, regardless of who is involved and
                  who is affected by those facts.
                        Therefore, right from the stage of monitoring in the field,   and particularly in
                  situations involving disagreement between observers from            the parties, it is
                  important for the international observer to look beyond the         description of the
                  incident and focus on a series of key questions concerning the      circumstances and
                  scope of the incident:
                        (a) Does the incident have any bearing on the fulfilment of the Agreement
                  and its protocols, and if so which commitments are affected?
                        (b) If the incident constitutes non-compliance, do the circumstances indicate
                  that the non-compliance was deliberate or unintentional?
                        (c) If the non-compliance was unintentional, what factors caused it and what
                  action can be taken to ensure these factors are not repeated?
                        (d) If the non-compliance was deliberate, what is the nature of the violation?
                  (Was it committed by an individual, or by a group; was it committed by
                  subordinates not acting under orders, or by commanding officers; was it
                  exceptional, or systematic; and was its impact major, or minor, as regards fulfilment
                  of the Agreement?)
                  With these points clarified, the international observer can determine the degree of
                  consensus between the parties regarding the incident. In most cases, there will be
                  consensus within the local monitoring and verification mechanism team. Where
                  differences still remain, these shall above all be considered in relation to how severe
                  the violation is found to be. In order to settle these differences in assessment, the
                  local teams shall refer their report to the regional unit. If the differences are still
                  unresolved by the regional unit, said unit shall refer the report to the national unit,
                  which shall give a final ruling on the matter.




212/277                                                                                                        17-06469



                                                                                                             A-530
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 609 of 686


                                                                                                      S/2017/272


            Protocol for the chapter on monitoring and verification: mandate of the
            monitoring and verification mechanism under the Agreement on the Bilateral
            and Definitive Ceasefire and Cessation of Hostilities and Laying Down of Arms
            (“the Ceasefire Agreement”)
            Mandate of the monitoring and verification mechanism under the Ceasefire
            Agreement and mandate of the mechanism’s international component
            regarding the laying down of arms between the Government and FARC-EP
                  The Government and FARC-EP agree to set up the monitoring and verification
            mechanism for the bilateral and definitive ceasefire and cessation of hostilities, and
            to propose functions to the international component of the monitoring and
            verification mechanism as regards the verification of the laying do wn of arms, as
            enshrined in the “General Agreement to End the Armed Conflict and Build a Stable
            and Lasting Peace” of 26 August 2012 and in accordance with the above Ceasefire
            Agreement.
                The mechanism will be set in motion under the conditions defined by the
            Government and FARC-EP. Follow-up of the monitoring and verification
            mechanism is agreed upon between the Government and FARC -EP.

            Purpose and scope
                  To monitor compliance with the Ceasefire Agreement and resolve the various
            factors that may endanger that Agreement; to address recommendations to the
            Government and FARC-EP in the event of any violations or incidents concerning
            the Agreement.
                 The laying down of arms shall be verified by the international component of
            the monitoring and verification mechanism on the terms, and subject to the
            appropriate guarantees, laid down in the protocols of the Agreement.
                 The monitoring and verification mechanism shall identify and examine,
            impartially, any facts indicating non-compliance with or a threat to or violation of
            the commitments set out by the Government and FARC-EP in relation to the rules
            governing the ceasefire and laying down of arms, field deployments and security
            measures, on the basis of the Ceasefire Agreement and its annexes and protocols;
            and inform the Government and FARC-EP of the outcome of its work.
                 Monitoring and verification functions shall be performed across all units of the
            monitoring and verification mechanism. The regional and national units shall focus
            on verification and the local unit shall be concerned with monitoring.
                 The monitoring and verification mechanism shall commence its activities once
            the Final Agreement has been signed and shall operate for a period of 12 months,
            which may be extended at the request of the Government a nd FARC-EP.
                 The monitoring and verification mechanism shall be unarmed and shall enjoy
            full security guarantees in accordance with the provisions of the respective
            protocols.

            General guidelines and principles
                  The monitoring and verification mechanism shall act in keeping with the
            principles of respect and impartiality in its procedures and recommendations; and
            with the principles of transparency in the performance of its duties and of no
            discrimination of any kind.
                 The Government and FARC-EP shall commit to cooperating with the
            monitoring and verification mechanism in order to ensure freedom of movement for

17-06469                                                                                                213/277


                                                                                                     A-531
      Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 610 of 686


S/2017/272

             the mechanism’s members and to provide and facilitate site access as set out in the
             Ceasefire Agreement, so that they may carry out their duties safely and effectively.

             Composition of the monitoring and verification mechanism
                  The mechanism is made up of men and women from the Government, FARC -
             EP and the mechanism’s international component.
                   The international component is a United Nations political mission made up of
             unarmed observers, predominantly from member CELAC countries. It shall preside
             over all mechanism units and is tasked with settling disputes, making
             recommendations and generating reports, under its current mandate, which it ha s
             been granted for the purpose of guaranteeing and bringing impartiality and
             transparency to the Ceasefire Agreement.
                  The monitoring and verification mechanism consists of a national unit; eight
             regional units; and local monitoring units deployed in each of the transitional local
             zones for normalization (ZVTN) and transitional local points for normalization
             (ZVTN) established by the Government and FARC-EP.
                   The national unit includes a steering group made up of two international
             delegates, two delegates from the Government and two delegates from FARC-EP.
             The Government delegates shall consist of one civilian representative and one
             representative of the Colombian armed forces. The international delegates shall be
             made known to the parties by the Special Representative of the Secretary-General
             for Colombia. The number of members of the national unit shall be determined in
             line with administrative, logistical and operational needs. Its headquarters are in the
             city of Bogotá, although sessions may be held in other cities.
                   Regional units of the monitoring and verification mechanism include a
             steering group made up of two international delegates, two delegates from the
             Government and two delegates from FARC-EP. The number of members of the
             regional unit shall be determined in line with administrative, logistical and
             operational needs. The regional units shall be based in the following eight cities:
             Valledupar, Bucaramanga, Medellín, Quibdó, Florencia, Villavicencio, Popayán and
             San José del Guaviare.
                   Local units of the monitoring and verification mechanism include a steering
             group made up of two international delegates, two delegates from the Government
             and two delegates from FARC-EP. The number of members of the local unit shall be
             determined in line with administrative, logistical and operational needs, and with
             the characteristics of the area, the number of people to be monitored, the topography
             and the risk factors in each of the ZVTN and PTN.
                 The local units shall be based near the transitional local zones f or
             normalization (ZVTN) and transitional local points for normalization (PTN).
                   The internal regulations of the monitoring and verification mechanism shall be
             established by the national unit once its activities commence. Each component of
             the mechanism may make personnel changes when circumstances so require.
                   The monitoring and verification mechanism shall interact with communities,
             social and political organizations and State institutions at the local, regional and
             national levels, as they may contribute to its work by providing information, by
             assisting in raising public awareness of its reports, and by making proposals and
             suggestions.




214/277                                                                                                  17-06469



                                                                                                       A-532
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 611 of 686


                                                                                                      S/2017/272

            Functions of the national unit
                  (a) To ensure that the monitors and verifiers are deployed at the times and in
            the areas set out in the Ceasefire Agreement.
                  (b) To coordinate the mechanism at the national level and to oversee the
            activities of the regional and local units to ensure correct internal operation of the
            mechanism across all units.
                  (c) To examine and verify events presumed to constitute non -compliance
            with the Ceasefire Agreement and its corresponding protocols and annexes. The
            international component of the monitoring and verification mechanism at the
            national unit shall verify the process of laying down arms.
                 (d) To settle cases in which components of the monitoring and verification
            mechanism disagree, in order to make appropriate recommendations, which function
            remains the responsibility of the international component.
                 (e) To verify the accuracy of reports received from the regional units, and
            from communities, civilian authorities and other sources of information at the
            national and regional levels, concerning presumed violations of or threats against
            the Ceasefire Agreement.
                 (f) To guide the regional unit in its verification of events presumed to
            constitute violations of or threats against the Ceasefire Agreement, and the
            recommendations from the national unit.
                 (g) To keep the Government and FARC-EP informed and to receive
            recommendations issued by the former in relation to its monitoring and verificati on
            mission.
                  (h) To support the activities, functions and design of any new protocols and
            annexes that the Government and FARC-EP may create as part of its monitoring and
            verification tasks, and to produce such new protocols and annexes as it deems
            necessary for the fulfilment of its functions.
                 (i) To undertake tasks of strategic communication to the public at the
            national level and to guide the regional and local units in such matters as may be
            necessary, maintaining the stance of the mechanism and its transparency.
                 (j) To receive all information relevant to the Ceasefire Agreement supplied
            to it by the Government, FARC-EP and other sources, ensuring that such
            information is adequately protected and archived.
                  (k) To fulfil such other duties as may be assigned to it in the Final
            Agreement by the Government and FARC-EP, taking account of the mandate of the
            international component of the monitoring and verification mechanism.
                (l) To present a consolidated report on its activities to the Government,
            FARC-EP and the public every 30 days.

            Functions of the regional unit
                  (a) Its function is to analyse, evaluate and verify the accuracy of the events
            recorded in the reports received from the local units, in which the circumstances,
            causes and context of the events under examination are described; to resolve
            differences and issue such recommendations as it may deem necessary for the local
            units to implement.
                  (b) In the event that an incident goes beyond the remit of the regional unit,
            the latter shall send the report to the national verification unit.


17-06469                                                                                                215/277


                                                                                                     A-533
      Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 612 of 686


S/2017/272

                   (c) The regional verification unit shall produce internal reports at the request
             of the national unit, which reports shall include the events subject to examination it
             has received, as well as the outcomes and suggestions it considers appropriate.
                  (d) The regional unit may carry out or supervise occasional field work when,
             owing to the complexity of the matter in question, the local unit requires support
             from regional verifiers.
                    (e) To perform dissemination and communications tasks as set out in the
             strategic communications protocol, maintaining the stance of the mechanism as well
             as its legitimacy and transparency.
                   (f) To guide local units in their verification of events presumed t o constitute
             violations of or threats against the Ceasefire Agreement, and the recommendations
             from the national unit.

             Functions of the local monitoring unit
                   (a) To observe, gather, record and analyse information on the ground in
             relation to the fulfilment of the Ceasefire Agreement by the Government and FARC -
             EP, within its remit.
                  (b) To observe and confirm movements on the ground by the Colombian
             armed forces and FARC-EP, in line with adjustments to the numbers of personnel
             deployed in the field, as well as movements of FARC-EP units to the ZVTN and
             PTN as stipulated in the Ceasefire Agreement.
                 (c) To coordinate with those responsible for the operation of the ZVTN and
             PTN, to ensure that the mechanism’s functions are correctly implemented.
                  (d) To draw the attention of the regional unit to matters that may jeopardize
             the Ceasefire Agreement in the ZVTN and PTN concerned.
                 (e) The international component of the monitoring and verification
             mechanism shall monitor and carry out checks on the possession of weapons by
             FARC-EP members.
                  (f) To perform tasks of strategic communication with the local people
             regarding such matters as may be necessary, in accordance with the strategic
             communications protocol.
                   (g) To ensure that anyone wishing to make a complaint not within the remit
             of the monitoring and verification mechanism is referred to the relevant units.
                  (h) To comply with all instructions and recommendations received from the
             regional and national units.
                  All the monitoring and verification mechanism units are under a duty to
             coordinate logistically with the Government, to ensure that supplies and
             maintenance are received by the monitoring and verification mechanism.




216/277                                                                                                 17-06469



                                                                                                      A-534
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 613 of 686


                                                                                                       S/2017/272


            Protocol and annexes to the chapter on deployments in the field and zones in
            the Agreement on the Bilateral and Definitive Ceasefire and Cessation of
            Hostilities and Laying Down of Arms (“the Ceasefire Agreement”)
            Operation of the transitional local zones for normalization (ZVTN) and the
            transitional local points for normalization (PTN) and adjustments to the
            deployment in the field of the Colombian armed forces
                  This protocol lays down the criteria for ensuring the proper deployment in the
            field of the Colombian armed forces and for the operation of the 20 transitional
            local zones for normalization (ZVTN) and the 7 transitional local points for
            normalization (PTN) established for FARC-EP during the process of implementing
            the bilateral and definitive ceasefire and laying down of arms under the Ceasefire
            Agreement.
                 Each PTN will have a camp, a security zone of 500 m to 1 km, a reception
            area and a local monitoring and verification mechanism base outside the security
            zone. The size of the PTN will reflect the nature of the terrain, the amount of water
            and the number of FARC-EP members to be located there.
                  For the purposes of this protocol, the term PTN will be used to refer to the
            eight Camps established under the Ceasefire Agreement, in order to differentiate
            them from the type of camp to be found within the ZVTN.
                  The ZVTN are territory-based areas that are temporary, transitional, defined,
            demarcated and agreed in advance. Their boundaries coincide with the boundaries
            of the rural settlements where they are located. They may be extended or reduced in
            size by mutual agreement, depending on the settlement where they are located. They
            are of a reasonable size that allows for monitoring and verification by the
            monitoring and verification mechanism, and they are surrounded by a 1 km security
            zone. The criteria governing the ZVTN are defined as follows:
               • Temporary: the zones and the bilateral and definitive ceasefire and cessation
                 of hostilities will cease operation on day D+180.
               • Transitional: the purpose of the ZVTN and PTN is to ensure compliance with
                 the Ceasefire Agreement, to enable compliance to be verified, to begin
                 preparations for the reintegration of FARC-EP structures into economic and
                 political life and into society in a way that meets their needs, to enable them to
                 make the transition to legality, and to enable the agreements to begin to be
                 implemented.
               • Defined: in accordance with agreed criteria and specific objectives, which
                 include facilitation of logistics and enabling monitoring and verification by the
                 monitoring and verification mechanism.
               • Agreed in advance: they are selected by mutual agreement between the
                 Government and FARC-EP, the aim being to ensure that they satisfy the
                 conditions required in order to achieve their intended objectives.
                 The criteria and objectives used to establish the PTN are the same as those for
            the ZVTN. The PTN differ from the ZVTN in that they are smaller — they contain
            only one camp — and are located in areas where they can help to house the more
            dispersed FARC-EP structures.
                  The number of camps in each ZVTN will reflect the number of members to be
            located there and the conditions on the ground. Each ZVTN will have a single site
            for storing weapons in containers, a reception area, a local monitoring and
            verification mechanism base — to be located, where possible, in a neighbouring


17-06469                                                                                                 217/277


                                                                                                      A-535
      Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 614 of 686


S/2017/272

             village — and the logistics needed to implement the Ceasefire Agreement, as set out
             in the logistics protocol.

             Operation of the ZVTN and PTN
                   In the ZVTN and PTN the full rule of law is guaranteed, and to this end
             civilian authorities will operate normally, with no restrictions. The ZVTN and the
             PTN are not to be used for political demonstrations. Meetings may be held to teach
             people about the process.
                   Likewise, the normal operation of regional economic, political and socia l
             activities is also guaranteed in the life of the communities as they exercise their
             rights. There is also a guarantee that the community, social and political
             organisations present in the territories will be able to operate normally in the
             exercise of their rights, especially in the ZVTN and PTN.
                   To that end, the residents of these zones will be entitled to unrestricted
             freedom of movement, except for the FARC-EP camps, and they will be subject
             only to the rights and duties enshrined in Colombian law.
                  Each ZVTN and PTN has a reception area for visitors.
                  Within the ZVTN and the PTN, FARC-EP is responsible for its personnel,
             including militiamen and women, and for ensuring that they comply with the rules
             governing the ceasefire and laying down of arms and with the provisions in the
             chapters, protocols and annexes that comprise the Ceasefire Agreement.
                   For its part, the Government is responsible for ensuring compliance with the
             rules governing the ceasefire and laying down of arms and with the provisio ns in the
             chapters, protocols and annexes that comprise the Ceasefire Agreement, on the part
             of the Colombian armed forces and public officials assigned to tasks relating to the
             Ceasefire Agreement.
                   In order to begin preparation for the reintegration of FARC-EP into economic,
             social and political aspects of civilian life in a way that meets their needs, and for
             their transition to legality, the institutions of the State will carry out the relevant
             procedures in the ZVTN and PTN as agreed between the Gover nment and FARC-
             EP.
                  The field deployment of the Colombian armed forces where the ZVTN and
             PTN are located will vary by area depending on conditions on the ground and the
             operational environment. Specific adaptations to local conditions are set out in
             Annex Y to this Agreement. Any changes to Annex Y must be duly justified and
             must be notified in advance to the monitoring and verification mechanism.
                   Regarding the ZVTN and PTN, the field deployment of the Colombian armed
             forces (as set out in Annex Y) will be monitored and verified by the monitoring and
             verification mechanism. Armed forces personnel will maintain the necessary
             coordination with the monitoring and verification mechanism through the local
             mechanism base.
                  On day D+180 these zones and the bilateral and definitive ceasefire and
             cessation of hostilities will cease operation in accordance with the road map
             (timeline) which has been agreed by the Government and FARC -EP and which is to
             guide the process for ending the conflict following the signing of the Final
             Agreement.




218/277                                                                                                  17-06469



                                                                                                       A-536
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 615 of 686


                                                                                                      S/2017/272


            Protocol and annexes to the chapter on deployments in the field and zones —
            transit routes and coordination of movements in the field in the Agreement on
            the Bilateral and Definitive Ceasefire and Cessation of Hostilities and Laying
            Down of Arms (“the Ceasefire Agreement”)
            Transit routes and coordination of movements in the field
                  Transit routes are temporary, geographically defined movement corridors
            created to ensure the safe, rapid and verifiable movement of FARC -EP structures —
            missions, commissions, tactical combat units and militias — to the ZVTN and PTN.
                  The transit routes will be available from day D+5. The process of moving all
            FARC-EP structures to the ZVTN and PTN will take place between day D+5 and
            day D+30. During this period each FARC-EP structure will move to these zones.
            Appropriate time will be allowed for transit, which will depend on the distance,
            terrain and method of transport used. Once a structure is housed in the ZVTN or
            PTN, the monitoring and verification mechanism will be notified so that the
            deployment of the Colombian armed forces can be readjusted and the transit routes
            can be decommissioned.
                  Under the Ceasefire Agreement between the Government and FARC -EP, for
            each ZVTN and PTN, on day D+1 a delegate from the Government and a delegate
            from FARC-EP will supply the international component of the monitoring and
            verification mechanism with the coordinates for the locations of the units belonging
            to the Colombian armed forces and FARC-EP so that the necessary steps can be
            taken to ensure that changes in the deployment of the Colombian armed forces an d
            the movement of FARC-EP structures to the ZVTN and PTN can take place securely
            under monitoring and verification by the monitoring and verification mechanism.
            See the annex entitled “Geographical demarcation of the transit routes”, which,
            among other things, sets out the distinctive characteristics of each transit route,
            thus: 1. Starting point with coordinates; 2. Route description (characteristics);
            3. Means of transport; 4. Approximate movement times; 5. Reference points for the
            monitoring and verification mechanism; and 6. End point (ZVTN or PTN).
                  The aforementioned structures will be moved in one of three ways, depending
            on the capabilities and resources available: 1. Cross country (trails or paths); 2. By
            road or land-based transport networks (using vehicles); 3. Along waterways (by
            boat). The methods of transport will be defined by mutual agreement between the
            Government and FARC-EP.
                  There will be permanent coordination with the monitoring and verification
            mechanism throughout FARC-EP movements and the preparation of the routes by
            the Colombian armed forces. The monitoring and verification mechanism will
            monitor and verify that the procedures are carried out safely, rapidly and in
            accordance with the rules governing the ceasefire and laying down o f arms. The
            mechanism will carry out its work on a permanent basis and will have reference
            points on the transit routes from the point where FARC -EP structures begin transit
            until they reach the ZVTN and PTN.
                  The Colombian armed forces, in cooperation with the monitoring and
            verification mechanism, will deploy their personnel so as to guarantee security and
            prevent incidents during the movement of FARC-EP to the ZVTN and PTN.

            General points regarding transit route design
                  (a) Reference points (latitude and longitude) are to be established for
            movement over the terrain, to assist the monitoring and verification mechanism in
            its work.


17-06469                                                                                                219/277


                                                                                                     A-537
      Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 616 of 686


S/2017/272

                   (b) The route description must follow the format set out in Annex XX,
             “transit routes”.
                  (c) The transit routes are to be kept secret. Their position in the field will be
             defined using maps and coordinates. Their position will be known to the monitoring
             and verification mechanism and may NOT may be made public. A duty of
             confidentiality is mandatory among those involved in the process.
                   (d) The Government will provide a proper communication system to allow
             for coordination between the Colombian armed forces and the monitoring and
             verification mechanism and between FARC-EP and the monitoring and verification
             mechanism. It will ensure that separate channels and levels of communication are
             available for each institution, with joint channels and levels for coordination
             purposes. Coordination will be managed by the local mechanism base.
                   (e) By day D+30, at the latest, all FARC-EP structures must have arrived at
             their respective ZVTN and PTN, provided transit routes have been made available
             in time.
                  (f) The time taken for this process will depend on the means of transport
             used to move FARC-EP.
                  (g) Transit routes, methods and timings will be defined by mutual agreement
             between the Government and FARC-EP.
                   (h) Movements will be at front level. In all cases there will be a starting
             point for the movement and an end point in the relevant zones or points. See Annex
             XX.
                   (i) The departure point and the transit routes for FARC-EP will be
             determined by the location of each unit in relation to the ZVTN or PTN to which it
             is to move, once the Ceasefire Agreement comes into force.
             FARC-EP, in cooperation with the monitoring and verification mechanism, will be
             responsible for the transport required to move the structures to their respective
             ZVTN and PTN.




220/277                                                                                                 17-06469



                                                                                                      A-538
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 617 of 686


                                                                                            S/2017/272


                                            Annex “Y”
                This annex will contain information on the presence in the field of the
            Colombian armed forces. It will be drawn up once these zones have been fully
            demarcated.




17-06469                                                                                      221/277


                                                                                           A-539
        Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 618 of 686


 S/2017/272

                                                              Annex “XX”
                   “Geographical demarcation of the transit routes”
                                                                        Departure   Means of
Start      Dept.     Municipality   District     Settlement    Coord.   points      Transport      Route Description    Landmarks


Day D      Cesar     La Paz         San José     Xxxxxx                 Caño        1. Overland    1. Overland
                                    de Oriente                          Frío        2. Vehicular   From xxx within
                                                                                    Transport      the jurisdiction
                                                                                                   of the
                                                                                                   municipality of
                                                                                                   La Paz to the
                                                                                                   district of Los
                                                                                                   Laureles within
                                                                                                   the jurisdiction
                                                                                                   of the
                                                                                                   municipality of
                                                                                                   La Paz
                                                                                                   2. Vehicular
                                                                                                   Transport from
                                                                                                   Y in the district
                                                                                                   of Laureles in
                                                                                                   the municipality
                                                                                                   of La Paz to the
                                                                                                   Caño Frio
                                                                                                   settlement.




 222/277                                                                                                                  17-06469



                                                                                                                       A-540
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 619 of 686


                                                                                                      S/2017/272


            Protocol for the chapter on security for members of the monitoring and
            verification mechanism under the Agreement on the Bilateral and Definitive
            Ceasefire and Cessation of Hostilities and Laying down of Arms (“the Ceasefire
            Agreement”)
            Security for members of the monitoring and verification mechanism during
            implementation of the Ceasefire Agreement
                 The protocol contains the measures established jointly by the Government and
            FARC-EP to ensure the safety of members of the monitoring and verification
            mechanism teams during the process of implementing the ceasefire and laying down
            of arms.
            1.   Security for members of the monitoring and verification mechanism is
            provided by the designated State institutions, which will coordinate as appropriate
            with FARC-EP and the Head of Security for the international component of the
            monitoring and verification mechanism.
            2.    Security measures for members of the monitoring and verification mechanism
            will take account of logistical and administrative demands and resources and will be
            implemented in coordination with the mechanism’s international component and
            FARC-EP representatives designated for that purpose.
            3.    Protection arrangements for the monitoring and verification mechanism will
            take account of the characteristics of the terrain, socioeconomic conditions and
            possible threats identified in each specific area, in accordance with the assessment
            that is drawn up for each case and the relevant information provided by the
            Government, FARC-EP and the international component of the monitoring and
            verification mechanism.
            4.   The State security agencies will appraise the situation in context in each of the
            zones designated for the ceasefire and laying down of arms and will put in place
            appropriate protection and self-protection measures for members of the monitoring
            and verification mechanism teams, depending on the nature of their functions.
                  In particular, they must ensure that travel by members of the monitoring and
            verification mechanism takes place along safe routes that are free of anti-personnel
            mines (APMs), improvised explosive devices (IEDs) and unexploded ordnance
            (UXO) or explosive remnants of war (ERW).
                 To achieve this, they will take account of comments by FARC -EP and will
            coordinate as required.
            5.   When carrying out their functions, members of the monitoring and verification
            mechanism must wear the appropriate badges, ID and insignia, as defined with the
            mechanism’s international component. The State will implement the comprehensive
            measures required in order to safeguard and facilitate their movements and activities
            countrywide.
            6.   Appropriate security and protection for the mechanism’s operations bases will
            be provided by the relevant State agencies, which will take account of comments on
            security issues by FARC-EP.
            7.    Where the monitoring and verification mechanism needs to travel in order to
            perform its functions it must notify the fact via the designated procedures, and
            travel arrangements will be coordinated with members of the Colombian armed
            forces and FARC-EP at the national, regional and local levels. The appropriate
            means and channels of communication will be in place to enable this to happen.




17-06469                                                                                                223/277


                                                                                                     A-541
      Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 620 of 686


S/2017/272

             8.   The Government will put in place all measures required in order to deal with
             any contingencies and medical evacuations for mechanism members countrywide.
             9.   The Government (the Colombian armed forces) and FARC -EP will provide the
             monitoring and verification mechanism with information on any threats to their
             security. An early warning monitoring and verification procedure has been
             implemented to enable threats to the physical safety of everyone involved in the
             ceasefire and laying down of arms to be neutralised.
             10. Members of the monitoring and verification mechanism will be kept info rmed,
             and they undertake to follow security and protection advice given to them by the
             State security agencies assigned to this task and by FARC -EP.
             11. Inside the ZVTN and PTN, security and protection arrangements for members
             of the monitoring and verification mechanism will be the subject of coordination
             between the Government and FARC-EP.
             12. Within the Security zones surrounding the ZVTN and PTN, the monitoring and
             verification mechanism will be accompanied by police security where circumstances
             dictate, by mutual agreement between the Government and FARC -EP.
             13. The specific needs of women who require medical attention or evacuation will
             be addressed, as will the particular risks they face because of their gender.




224/277                                                                                            17-06469



                                                                                                 A-542
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 621 of 686


                                                                                                     S/2017/272


            Protocol for the chapter on security for delegates and public officials in the
            Agreement on the Bilateral and Definitive Ceasefire and Cessation of Hostilities
            and Laying down of Arms (“the Ceasefire Agreement”)
            Security for delegates and public officials during the ceasefire and laying down
            of arms
                 This protocol contains the measures established jointly by the Government and
            FARC-EP to ensure the safety of delegates of the Government and public officials
            during the process of implementing the ceasefire and laying down of arms.
            1.    Security for Government delegates and public officials is the responsibility of
            the State security agencies in accordance with the relevant legislation.
            2.    Security for Government delegates and public officials covers travel, entry
            into the transitional local zones for normalization (ZVTN), transitional local points
            for normalization (PTN) and the surrounding security zones and stays in these areas
            undertaken in the course of their work on the process of implementing the ceasefire
            and laying down of arms.
            3.   The Government and FARC-EP will notify the monitoring and verification
            mechanism of any information that indicates a threat to the Government delegates
            and public officials involved in the process of implementing the ceasefire and laying
            down of arms.
            4.     Government delegates and public officials involved in the process of
            implementing the ceasefire and laying down of arms will comply with the security
            and protective measures put in place by the State security agencies responsible for
            this issue and with recommendations made by FARC-EP.
            5.   Where unarmed civilian authorities and public officials enter the ZVTN, PTN
            and surrounding security zones under agreements between the Government and
            FARC-EP, they will comply with the security measures laid down in the Ceasefire
            Agreement.
            6.   The specific needs of women who require medical attention or evacuation will
            be addressed, as will the particular risks they face because of their gender.




17-06469                                                                                               225/277


                                                                                                    A-543
      Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 622 of 686


S/2017/272


             Protocol for the chapter on security for FARC-EP members in the Agreement
             on the Bilateral and Definitive Ceasefire and Cessation of Hostilities and
             Laying Down of Arms (“the Ceasefire Agreement”)
             Security for FARC-EP members during the process of implementing the
             ceasefire and laying down of arms
                  The protocol contains the measures established jointly by the Government and
             FARC-EP to ensure the safety of FARC-EP members during the process of
             implementing the ceasefire and laying down of arms.
             1.    Inside the transitional local zones for normalization (ZVTN) and th e
             transitional local points for normalization (PTN), the security and safety of FARC -
             EP personnel is the responsibility of FARC-EP commanders.
             2.   Outside the camps FARC-EP members will wear civilian clothing and will be
             unarmed.
             3.    FARC-EP will appoint a group of 60 FARC-EP members who can be deployed
             nationally to carry out tasks related to the Peace Agreement. Travel by FARC -EP
             members in the course of these tasks will be subject to the security measures agreed
             between the Government and FARC-EP in subsections 4 and 6 of section 3 (“End of
             the Conflict”) of the Security Guarantees Agreement. FARC-EP members may form
             part of the security corps entrusted with this task provided they are qualified and
             authorized to do so.
                   In addition, for each ZVTN, FARC-EP will appoint a group of 10 FARC-EP
             members who can be deployed at municipal and departmental level to carry out
             tasks related to the Peace Agreement. Two protection teams are available per zone to
             provide protection during travel. Where FARC-EP members leave the ZVTN and
             PTN, FARC-EP commanders assume joint responsibility.
             4.    FARC-EP members who leave a ZVTN or PTN in order to obtain urgent
             medical attention or specialized medical care that cannot be provided inside these
             areas will have the necessary means and measures of protection.
             5.   The specific needs of women who require medical attention or evacuation will
             be addressed, as will the particular risks they face because of their gender.
             6.   The measures required in order to provide protection during travel will be
             coordinated with the State security agencies as necessary. Detailed information must
             be provided in advance on the number of people, departure and return dates, travel
             routes and specific places to be visited, to enable the necessary coordin ation to take
             place.
             7.   When travelling, FARC-EP members will have the accreditation needed in
             order to guarantee them free movement.
             8.   The Government will provide the human, logistical, technical,
             communications and transport resources needed for travel as required under the
             security and protection arrangements.
             9.    The measures put in place to protect FARC-EP members during travel will
             reflect the level of risk identified by the security and protection teams for each
             ZVTN or PTN in coordination with FARC-EP and the monitoring and verification
             mechanism.
             10. There are two protection teams available per ZVTN or PTN to cover the
             special journeys outside the ZVTN or PTN provided for in the Ceasefire Agreement.
             In order to guarantee the security measures referred to in that Agreement a



226/277                                                                                                  17-06469



                                                                                                       A-544
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 623 of 686


                                                                                                   S/2017/272

            procedure will be established, to be coordinated by the monitoring and verification
            mechanism, which will include coverage of the following issues:
               • Designation for each ZVTN and the PTN of the person responsible on behalf
                 of FARC-EP for authorizing FARC-EP members who are to make the journeys
                 in question and for giving them the appropriate security instructions as
                 provided for in the Ceasefire Agreement.
               • Coordination of travel timetables.
               • Journey start date and time.
               • Risk assessment for the person making the journey.
               • Places, routes and timetable for the journey.
               • Coordination and provision of transport, logistical and human resources
                 available for the journeys.
               • Interagency coordination between the body responsible for providing security
                 and protection for FARC-EP members and other relevant State bodies.
               • During these journeys there will be constant communication with the different
                 units of the monitoring and verification mechanism, depending on where t hose
                 making the journey are staying and the routes used.




17-06469                                                                                             227/277


                                                                                                  A-545
      Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 624 of 686


S/2017/272


             Protocol for the chapter on security for the civilian population in the
             Agreement on the Bilateral and Definitive Ceasefire and Cessation of Hostilities
             and Laying down of Arms (“the Ceasefire Agreement”)
             Security for the civilian population during the process of implementing the
             ceasefire and laying down of arms
                   The protocol contains the measures established jointly by the Government and
             FARC-EP to guarantee the safety of the civilian population and to ensure peaceful
             coexistence in the transitional local zones for normalization (ZVTN), transitional
             local points for normalization (PTN) and surrounding security zones during the
             process of implementing the ceasefire and laying down of arms.
             1.   The Government continues to guarantee conditions for peaceful coexistence
             and security for the civilian population during the process of implementing the
             ceasefire and laying down of arms and to encourage and support citizen and
             community engagement mechanisms.
             2.   The safety of the civilian population in the ZVTN, PTN and the surrounding
             security zones during the process of implementing the ceasefire and laying down of
             arms is founded on human rights measures that will protect the population against
             potential threats to their lives, personal safety, civil liberties and property.
             3.   The Government and FARC-EP will notify the monitoring and verification
             mechanism of any information regarding threats to the safety of the civilian
             population, so that the appropriate measures can be taken.
             4.   The Government will disclose all confirmation and neutralization activities
             prompted by early warnings concerning threats to the civilian population, and will
             coordinate as appropriate with FARC-EP and the monitoring and verification
             mechanism in order to guarantee the ceasefire and laying down of arms.
             5.   While the ZVTN and PTN are in operation the civilian population will not be
             allowed to carry or possess weapons in those areas or in the security zones.
             6.    Security for people entering the ZVTN and PTN is based on the following
             criteria:
                • Each ZVTN and PTN has a reception area to attend to arrivals.
                • There are no civilians in the camps, and civilians may not enter the camps at
                  any time.
                • With regard to the security of the civilian population, the rules governing the
                  ceasefire and laying down of arms apply.




228/277                                                                                               17-06469



                                                                                                    A-546
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 625 of 686


                                                                                                    S/2017/272


            Protocol for the chapter on security for movements undertaken by FARC-EP in
            the Agreement on the Bilateral and Definitive Ceasefire and Cessation of
            Hostilities and Laying down of Arms (“the Ceasefire Agreement”)
            Security for movements by FARC-EP to the transitional local zones for
            normalization (ZVTN), and transitional local points for normalization (PTN)
            during the process of implementing the ceasefire and laying down of arms
                The protocol contains the measures established jointly by the Government and
            FARC-EP to ensure the safety of the various missions, commissions and tactical
            combat units of FARC-EP fronts during movements to the ZVTN and PTN.
            1.   Security for the movements of FARC-EP structures to the ZVTN and PTN will
            be based on the following elements: compliance with the rules governing the
            ceasefire; awareness of the movement plans; effective coordination and secure
            channels of communication; security measures for the handling and transport of
            weapons.
            2.   On day D+1 a delegate from the Government and a delegate from FARC-EP
            will supply the international component of the monitoring and verification
            mechanism with the coordinates for the locations of the units belonging to the
            Colombian armed forces and FARC-EP so that the necessary steps can be taken to
            ensure that changes in the deployment of the Colombian armed forces and the
            movement of FARC-EP structures to the ZVTN and PTN can take place securely
            under monitoring and verification by the monitoring and verification mechanism.
                  The monitoring and verification mechanism may accompany these movements
            if required by the Government and FARC-EP. In that case, for their safety, members
            of the international component of the monitoring and verification mechanism must
            comply with the minimum security standards of the Uni ted Nations system.
            3.   The monitoring and verification mechanism will coordinate as necessary with
            the Government to ensure that the necessary security measures are in place on the
            routes used by FARC-EP members to move from where they are based to the ZVTN
            and PTN.
            4.   Movements of FARC-EP members from where they are based to the ZVTN
            and PTN will be coordinated and monitored by the monitoring and verification
            mechanism.
            5.   When so required and requested by the monitoring and verification
            mechanism, the Government will provide the logistics and transport needed to move
            the various missions, commissions and tactical units of the FARC -EP fronts to the
            ZVTN and PTN.
            6.    The movements will take place in three stages, which the monitoring and
            verification mechanism will agree to and coordinate with the Colombian armed
            forces and FARC-EP.
                 1.   Planning: Coordination will take place, the participants will be recruited
                 and information will be made available; a reasonable period of time will be
                 allowed for the Colombian armed forces to withdraw and reorganize in order
                 to enable the move to take place; the actors will be informed of the plan to be
                 implemented.
               • During this stage, the commanders of the Colombian armed forces in the
                 regions involved will certify to the monitoring and verifi cation mechanism by
                 appropriate means that all units deployed in the areas involved have full
                 knowledge of the plans for the movements. This will be verified by the
                 monitoring and verification mechanism.

17-06469                                                                                              229/277


                                                                                                   A-547
      Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 626 of 686


S/2017/272

              • In planning the movements, the monitoring and verification mechanism will
                have all the necessary information and will coordinate as necessary in order to
                guarantee security and ensure that there are no incidents during the
                movements.
              • A continuous and comprehensive communications pan, to be coordinated with
                all those involved in the ceasefire and laying down of arms (the Government,
                the monitoring and verification mechanism, the Colombian armed forces and
                FARC-EP), will be implemented for the movements. The plan will ensure that
                all communications are secure, so as to avoid possible leaks or disruption that
                could jeopardize the movements.
               2.    Implementation: On day D+1 a delegate from the Government and a
               delegate from FARC-EP will supply the international component of the
               monitoring and verification mechanism with the coordinates for the locations
               of the units belonging to the Colombian armed forces and FARC -EP so that the
               necessary steps can be taken to enable the movement of FARC -EP structures
               to the ZVTN and PTN to take place securely under monitoring and verification
               by the monitoring and verification mechanism.
              • That same day (D+1) adjustments will be made to the presence of the
                Colombian armed forces, to enable the movements to the ZVTN and PTN to
                take place along the defined routes.
              • On day D+5, once the monitoring and verification mechanism has confirmed
                that the Colombian armed forces have adjusted their presence in the field, the
                various missions, commissions and tactical combat units of FARC -EP fronts
                will travel to the ZVTN and PTN, having regard to the security measures laid
                down in this protocol.
               3.   Adjustment: During this stage, once the movements have been
               completed, the Colombian armed forces will make the appropriate adjustments
               to their presence in the field, in accordance with the provisions of the
               Ceasefire Agreement.




230/277                                                                                             17-06469



                                                                                                  A-548
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 627 of 686


                                                                                                    S/2017/272


            Protocol for the chapter on security for deployments in the field in the
            Agreement on the Bilateral and Definitive Ceasefire and Cessation of Hostilities
            and Laying down of Arms (“the Ceasefire Agreement”)
            Security in the transitional local zones for normalization (ZVTN) and the
            transitional local points for normalization (PTN) during the process of
            implementing the ceasefire and laying down of arms
                The protocol contains the measures established jointly by the Government and
            FARC-EP to guarantee security in the transitional local zones for normalization
            (ZVTN) and the transitional local points for normalization (PTN).
            1.   Security in the ZVTN and PTN is based on the following elements: specific
            boundaries; a security zone around each ZVTN and PTN; security staff; appropriate
            physical infrastructure and logistical supplies; secure communications; rules
            governing peaceful coexistence; basic medical care; and an evacuation plan for
            emergencies and natural disasters.
            2.   The Government and FARC-EP will clearly define the boundaries of the
            ZVTN and PTN, establishing reference points such as geographical features,
            coordinates and boundary markers.
            3.   While the Ceasefire Agreement remains in force, security in the ZVTN and
            PTN will be coordinated between the Government and FARC -EP. For forces
            deployed in the field, security will be coordinated between the Government and the
            monitoring and verification mechanism.
            4.   A one-kilometre (1 km) security zone will be put in place around the ZVTN
            and PTN in order to avoid incidents or accidents. These security zones will be
            overseen by the monitoring and verification mechanism. No members of the
            Colombian armed forces or FARC-EP will be present in the security zones, with the
            exception of the monitoring and verification teams, who will, where necessary, be
            accompanied by police security.
            5.   In each ZVTN a single camp will be identified within which a specific si te
            will be established for the location of the containers to house the weapons and
            ammunition belonging to FARC-EP. These sites will be clearly identified, will have
            the appropriate controls and security measures in place, and will be under the
            supervision of the international component of the monitoring and verification
            mechanism. The PTN will have a single site in the camp for the same purpose.
            6.   While the ZVTN and PTN are in operation the civilian population will not be
            allowed to carry or possess weapons. Outside the camps FARC-EP members will
            wear civilian clothing and will be unarmed.
            7.   Outside the camps but inside the ZVTN and PTN there will be a reception area
            where FARC-EP will receive visitors.
            8.   Public officials who provide training for members of FARC-EP in the ZVTN
            and PTN under the Ceasefire Agreement will wear the appropriate accreditation.
            9.  Security issues in the ZVTN and PTN (protection schemes, security
            mechanisms) will be coordinated with the local monitoring and verification
            mechanism steering group.
            10. Local bases will have the technical   resources required to ensure effective and
            secure communications with the various    units of the Colombian armed forces, the
            monitoring and verification mechanism     and FARC-EP. Communications security
            measures will be in place to achieve       this (encryption, keys, frequencies and
            transmission times).


17-06469                                                                                              231/277


                                                                                                   A-549
      Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 628 of 686


S/2017/272

             11. An early warning monitoring process will be put in place in the local bases
             which will be used to receive information and pass it on to the appropriat e people in
             order to neutralize possible threats to members of FARC -EP, the Government, the
             monitoring and verification mechanism, the civilian population and/or the normal
             operation of the ZVTN and PTN and the Colombian armed forces deployed in the
             field.
             12. The Government will take the necessary measures to prevent persons with
             legal action pending against them from entering the ZVTN and PTN. Under no
             circumstances will these measures be used to prevent people from visiting the
             ZVTN and PTN.
             13. If an event or situation arises within a ZVTN or PTN that requires the
             presence of the national police or any other armed State agency, this will take place
             in coordination with the monitoring and verification mechanism in accordance with
             the following procedure:
                 • When the monitoring and verification mechanism becomes aware of the issue
                   it will begin to coordinate with FARC-EP commanders in the area in question
                   and with the Government.
                 • The monitoring and verification mechanism will assess the situation and take
                   the process forward insofar as it is responsible for doing so.
                 • The monitoring and verification mechanism will ask the Government for
                   support from the appropriate agency.
                 • The agency designated by the Government will contact the monitoring and
                   verification mechanism.
                 • The monitoring and verification mechanism will coordinate as necessary with
                   FARC-EP to ensure the entry of that agency into the ZVTN or PTN.
                 • Where public officials enter and remain in the ZVTN and PTN during
                   proceedings, they will be accompanied by members of the monitoring and
                   verification mechanism.
                 • During the process the monitoring and verification mechanism will be in
                   permanent contact with FARC-EP commanders in the ZVTN or PTN in
                   question.




232/277                                                                                                 17-06469



                                                                                                      A-550
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 629 of 686


                                                                                                        S/2017/272


                 Safety protocols for the handling, storage, transport and control of weapons
                 during the process of implementing the ceasefire and laying down of arms
                       The protocol contains the measures established jointly by FARC -EP and the
                 international component of the monitoring and verification mechanism to guarantee
                 the secure handling, storage, transport and control of firearms, ammunition and
                 explosives during the process of implementing the ceasefire and laying down of
                 arms. The measures will be monitored and verified by the international component
                 of the monitoring and verification mechanism.

           (a)   Handling
                 1.    No explosives, explosive ammunition, hazardous substances or improvised
                 explosive devices may be handled during movements to the ZVTN and PTN or in
                 the camps.
                 2.    For safety reasons, firearms, ammunition and explosives may not be handled,
                 carried or held inside the dormitories, dining rooms, classrooms, bathrooms or
                 recreation areas in the camps or in the reception area put in place for each ZVTN
                 and PTN.
                 3.   The safety regulations in the firearms safety code will apply to the carrying,
                 handling and maintenance of firearms.
                 4.    Unstable weapons will be destroyed by FARC-EP in coordination with the
                 international component of the monitoring and verification mechanism, in
                 accordance with international safety standards. The international component of the
                 monitoring and verification mechanism will certify and no tify this procedure.
                 5.   The sites where unstable material is to be destroyed and the access routes to
                 those sites must be free of anti-personnel mines (APMs), improvised explosive
                 devices (IEDs) and unexploded ordnance (UXO) and explosive remnants of war
                 (ERW).
                 6.    There must be a paramedic with equipment and medication in attendance at
                 this procedure, and arrangements must be in place for medical evacuation in the
                 event of an accident or medical emergency. These arrangements must be
                 coordinated with the monitoring and verification mechanism.
                 7.   FARC-EP in each camp will be responsible for ensuring that safety regulations
                 governing the handling of weapons are observed.

           (b)   Storage
                 1.   The international component of the monitoring and verification mech anism
                 will establish the appropriate conditions for secure storage of weapons and
                 ammunition inside the ZVTN and PTN, in accordance with the relevant United
                 Nations standards.

           (c)   Transport
                 1.   Under no circumstances may unstable weapons be transported to the ZVTN
                 and PTN.
                 2.   Heavy weapons and munitions will be transported to the ZVTN and PTN in
                 accordance with safety guidelines laid down in international safety standards.
                 3.    Where necessary, the international component of the monitoring and
                 verification mechanism will coordinate with the Government over the



17-06469                                                                                                  233/277


                                                                                                       A-551
      Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 630 of 686


S/2017/272

                implementation of safety measures for transporting FARC -EP weapons and
                ammunition to the ZVTN and PTN.
                4.    FARC-EP guarantees that all weapons listed in the information supplied to the
                international component of the monitoring and verification mechanism will be
                transported to the ZVTN and PTN.
                5.   The removal of weapons from the ZVTN and the PTN to the new stor age sites
                for final disposal will be carried out by the international component of the
                monitoring and verification mechanism in accordance with United Nations safety
                standards.

          (d)   Control
                1.    The international component of the monitoring and verifica tion mechanism
                will undertake the appropriate monitoring and verification controls on personal
                weapons, weapons held in arsenals and those stored in containers in accordance
                with the provisions of the Ceasefire Agreement.
                2.   FARC-EP undertakes to disseminate the safety protocols governing weapons
                handling, transport, storage and firearms safety controls to all its members for
                implementation.
                3.    The international component of the monitoring and verification mechanism
                will, in coordination with FARC-EP, select a secure site within the ZVTN and PTN,
                free from natural and artificial hazards, to house the containers where FARC -EP’s
                weapons are to be stored.
                4.    The international component of the monitoring and verification mechanism
                will verify compliance with the safety protocols for the destruction of unstable
                weapons and coordinate with the Colombian armed forces as necessary to ensure the
                safety of the area.




234/277                                                                                                 17-06469



                                                                                                      A-552
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 631 of 686


                                                                                                        S/2017/272


            Protocol and annexes to the chapter on logistics in the Agreement on the
            Bilateral and Definitive Ceasefire and Cessation of Hostilities and Laying down
            of Arms (“the Ceasefire Agreement”)
                  This protocol contains the procedures established jointly by the Government
            and FARC-EP to safeguard logistics for the transitional local zones for
            normalization (ZVTN), the camps (transitional local points for normalization, PTN)
            and the monitoring and verification mechanism (at the national, regional and local
            levels) during the process of implementing the ceasefire and laying down of arms.
                 Definition of logistics: Logistics refers to all the material elements to meet
            specific needs for the operation of the transitional local zones for normalization
            (ZVTN) and the transitional local points for normalization (PTN) during the process
            of implementing the ceasefire and laying down of arms and for the operation of the
            monitoring and verification mechanism in respect of: accommodation, food,
            kitchens, food stores, dining rooms, classrooms, offices, libraries, reception areas,
            bathrooms, basic medical and dental care, communications, quartermaster’s
            supplies, men’s washing kits, women’s washing kits and accessories, sports kit and
            equipment.
                 Logistical supplies must take account of women’s specific needs.
                 Logistics must meet the following needs:
                  1.   Health. During the process of implementing the ceasefire and laying
            down of arms basic medical care will be available to meet immediate needs. Care
            must be provided for pregnant and nursing mothers, as well as general maternal and
            child care. Specialized and emergency care will also be provided, for which staff
            may be moved to appropriate medical centres; timely provision of care and safety
            will be guaranteed.
                  2.    Supply lines. These are all the resources and procedures required to
            ensure that the needs described under the definition of logistics are met, to enable
            the operation of the ZVTN, the PTN and the monitoring and verification mechanism
            for the duration of the ceasefire and laying down of arms. They include the supply,
            transport and distribution of these elements, all of which will be undertaken through
            private, legal and natural persons.
                  The Government will issue a public call for tenders to supply, transport and
            distribute foods and medicines. The tender process will include a stipulation that
            preference will be given to purchases of food and medicines from the regions where
            the ZVTN and PTN are located. FARC-EP will designate a delegate to be part of
            this process at national level.
                  3.   Communications. For the ceasefire and laying down of arms, the
            Government and FARC-EP will define procedures to guarantee the necessary means
            of communication (primary and alternative means: UHF, VHF and satellite), and
            will establish frequencies and times to facilitate coordination between the
            Government, FARC-EP and the monitoring and verification mechanism for the
            duration of the process of implementing the ceasefire and laying down of arms.
                  In each zone a delegate from FARC-EP will be responsible for logistics issues
            and will liaise with the logistics contact in the monitor ing and verification
            mechanism at the local level, who will receive the list of sections required by the
            ZVTN and PTN, which will be responsible for receiving, verifying and signing the
            respective lists. The entire logistics procedure will be verified by t he monitoring and
            verification mechanism.




17-06469                                                                                                  235/277


                                                                                                       A-553
      Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 632 of 686


S/2017/272

                  All ZVTN, PTN and monitoring and verification mechanism bases will receive
             appropriate supplies to enable optimum operation in accordance with the principles
             of austerity, transparency, reasonableness, efficiency and responsibility.
                   The Government and FARC-EP have agreed on a list of basic sections that
             includes food (Annex A) and medicines (Annex B). These will be adjusted to reflect
             the characteristics of each region where the ZVTN and PTN are located.
                  To aid planning, logistical requirements in respect of food and medicines will
             begin to be supplied from day D+30.




236/277                                                                                              17-06469



                                                                                                   A-554
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 633 of 686


                                                                                                    S/2017/272


            Protocol and annexes to the chapter on the laying down of arms in the
            Agreement on the Bilateral and Definitive Ceasefire and Cessation of Hostilities
            and Laying down of Arms (“the Ceasefire Agreement”)
                  The laying down of arms by FARC-EP entails an organized, traceable and
            verifiable process that is divided into two periods: weapons control and laying down
            of arms. The laying down of arms process commences upon signature of the Fi nal
            Agreement.
                  The laying down of arms includes the following technical procedures:
            registration, identification, monitoring and verification of possession, collection,
            storage, removal and final disposal.
               • Registration: This is the technical procedure under which the international
                 component of the monitoring and verification mechanism will record the
                 quantity and type of weapons received from FARC -EP (under the procedure in
                 Annex A).
               • Identification: This is the technical procedure under which the international
                 component of the monitoring and verification mechanism will establish the
                 characteristics of FARC-EP weapons. This procedure applies only to the
                 personal weapons carried by FARC-EP members in the camps (see Annex A).
               • Monitoring and verification of possession: In this process observers from the
                 international component of the monitoring and verification mechanism who
                 are permanently deployed in FARC-EP camps will check that each FARC-EP
                 member staying in a camp is carrying his or her personal weapon and its
                 supply of ammunition. This process is based on the registration and
                 identification undertaken previously.
               • Collection: This is the technical procedure under which the international
                 component of the monitoring and verification mechanism wi ll receive all
                 weapons from FARC-EP in accordance with the procedure laid down in this
                 Agreement.
               • Weapons storage: This is the procedure under which the international
                 component of the monitoring and verification mechanism will take the
                 weapons received from FARC-EP, having first registered and marked them for
                 inventory control purposes, and deposit them in the containers provided for
                 this purpose in one camp within each ZVTN and at each of the PTN. The
                 containers will be placed in a restricted area accessible only to the
                 international component of the monitoring and verification mechanism, which
                 will carry out constant monitoring and verification.
               • Weapons removal: This is the technical procedure under which the United
                 Nations will take charge of the physical removal of the weapons from the
                 ZVTN and PTN. The Government and FARC-EP, in conjunction with the
                 United Nations, will determine where the weapons are to be located. The
                 weapons will be used to build three monuments.
               • Final disposal of weapons: This is the technical procedure under which
                 FARC-EP weapons will be used to build three monuments: one at United
                 Nations Headquarters, one in the Republic of Cuba and one on Colombian
                 soil, in a place to be determined by the political organization that emerges
                 from the transformation of FARC-EP, in agreement with the Government.




17-06469                                                                                              237/277


                                                                                                   A-555
      Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 634 of 686


S/2017/272


             Procedure
                   For the purposes of the laying down of arms, the day on which the Final
             Agreement enters into force is known as “day D”. The laying down of arms involves
             a planning phase and an implementation phase.

             Planning phase
                   Beginning on day D+5, FARC-EP will supply the international component of
             the monitoring and verification mechanism with information on the weapons in their
             possession, to enable the component to plan the number and type of containers
             needed for storing the weapons. That will also enable them to properly plan the
             monitoring and verification of weapons transport and to proceed with registration,
             identification, monitoring and verification of possession, collection, storage,
             removal and final disposal.
                  The information to be supplied includes:
                 • The total quantity of weapons by type to be transported to the ZVTN and PTN.
                 • The quantity of weapons by type belonging to FARC-EP members who are
                   part of the monitoring and verification mechanism and to FARC -EP members
                   authorized to leave the camps in order to carry out tasks related to the peace
                   process (a total of 60 at the national level, plus 10 per ZVTN and up to eight
                   for each PTN).
                 • The quantity of heavy weapons, grenades, ammunition and militia weapons,
                   by type, to be transported to the ZVTN and PTN between day D+7 and day
                   D+30.
                 • The quantity and type of unstable weapons to be destroyed and the
                   georeferencing for the dumps (caches).
                 • Where and when the destruction of unstable FARC-EP weapons will be carried
                   out.
                   All of this information should enable the monitoring and verification
             mechanism to draw up detailed plans in conjunction with those responsible for the
             safety of the process, in order to ensure that the activity is carried out efficiently,
             safely and with the necessary confidentiality, in accordance with the protocols.

             Implementation phase
                 On day D+5 FARC-EP units will begin to move to the appropriate ZVTN and
             PTN, taking with them their personal weapons and their supply of ammunition.
                  The monitoring and verification mechanism will monitor and verify this
             process.
                   Once they have arrived at the ZVTN and PTN, the international component of
             the monitoring and verification mechanism will verify that there are no explosives,
             weapons or elements that should not be permitted to enter the ZVTN or PTN. If any
             unstable material is detected it will be destroyed at the sites previously selected for
             that purpose.
                   An unstable weapon is any weapon that displays external damage due to
             cracks, dents, indentations or rust, and any weapon oozing explosive material or that
             displays any other signs to indicate that it would be dangerous to transport it.
             Homemade weapons, mines and explosives and components for their manufacture
             will also be deemed unstable weapons.



238/277                                                                                                  17-06469



                                                                                                       A-556
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 635 of 686


                                                                                                     S/2017/272

                  The international component of the monitoring and verification mechanism
            will then proceed to register and store the personal weapons belonging to FARC -EP
            members assigned to the mechanism and the personal weapons belonging to FARC -
            EP members who are to go out on activities related to the peace process. After that,
            the international component will begin the monitoring of the possession of personal
            weapons by FARC-EP members who are to remain in the camps.
                  Between day D+7 and day D+30 FARC-EP will transport all heavy weapons,
            militia weapons, grenades and ammunition to the ZVTN and PTN. The monitoring
            and verification mechanism will monitor and verify this process. These weapons,
            grenades and ammunition will be registered and marked for inventory control
            purposes, and those that are not going to be carried by individuals will be stored in
            temporary arsenals under the responsibility of FARC -EP. The international
            component of the monitoring and verification mechanism will begin the monitoring
            of these weapons, grenades and ammunition.
                 All weapons, grenades and ammunition belonging to FARC -EP in the camp
            must be monitored, either through random checks or by some other method. All
            monitoring will be carried out in coordination with the FARC -EP commander in
            each camp. The frequency of monitoring will depend on the quantity of weapons
            and the situation.
                  On day D+60 all heavy weapons, militia weapons, grenades and ammunition
            that were being held in temporary arsenals will be put into storage.
                  In parallel, between day D+10 and day D+60 FARC-EP will carry out the
            destruction of the unstable weapons held in dumps (caches) that have previously
            been georeferenced in accordance with the parameters laid down in the safety
            protocols. The international component of the monitoring and verification
            mechanism will verify the destruction of the unstable weapons and will draw up a
            record detailing the date, time, location (with georeferencing), quantity and type of
            weapons. At the same time the international component must verif y that preparation
            for the activity have been carried out correctly. The activity must be properly
            coordinated between FARC-EP, the international component and the Government in
            view of the logistical and security effort it entails.
                  All travel by the international component must take place along safe routes
            that are free of anti-personnel mines (APMs), improvised explosive devices (IEDs)
            and unexploded ordnance (UXO) or explosive remnants of war (ERW).
                  To that end FARC-EP will supply the relevant information and there will be
            full coordination with the Government and the international component of the
            monitoring and verification mechanism.
                  All activities involving the transport of weapons will take place in accordance
            with the safety protocol governing weapons transport.
                The collection and storage of personal weapons remaining in the possession of
            FARC-EP members in the camps will take place in three successive stages:
               • D+90: 30 per cent of the total will have been stored
               • D+120: another 30 per cent of the total will have been stored
               • D+150: the remaining 40 per cent will have been stored
                  The above steps in the process of the laying down of arms by FARC -EP will
            take place sequentially, in accordance with the road map (timeline) agreed to by the
            Government and FARC-EP and which is to guide the end of the process for ending
            the conflict following the signing of the Final Agreement.


17-06469                                                                                               239/277


                                                                                                    A-557
      Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 636 of 686


S/2017/272

                  Under arrangements similar to those set out in the previous paragraph,
             between day D+150 and day D+180, the United Nations will proceed to remove all
             the stored weapons, once they have been deactivated to prevent their use as
             weapons of war, and to destroy the grenades and ammunition.
                   That activity must be properly coordinated between FARC -EP, the
             international component of the monitoring and verification mechanism and the
             Government in view of the logistical and security effort it entails.
                   The international component of the monitoring and verification mechanism
             will notify the monitoring and verification mechanism when the activity has been
             completed.
                   On day D+180 the ZVTN and PTN will cease operation and the bilateral and
             definitive ceasefire and cessation of hostilities will be considered complete in
             accordance with the road map (timeline) agreed to by the Government and FARC -
             EP, which is to guide the process for ending the conflict following the signing of the
             Final Agreement.
                  On completion of the process of removing the weapons in accordance with the
             agreed procedures, the United Nations will certify that the process has been
             completed and proceed to notify the Government and the general public.
                   The international component of the monitoring and ve rification mechanism
             will inform the mechanism of the completion of each stage in the laying down of
             arms process, based on the arrangements set out in the Agreement on the Bilateral
             and Definitive Ceasefire and Cessation of Hostilities and Laying Down of Arms.
             The information must detail the activities undertaken, in accordance with the
             information previously supplied to the international component by FARC -EP. In that
             way, the monitoring and verification mechanism will certify each stage of the
             process and inform the general public.




240/277                                                                                                 17-06469



                                                                                                      A-558
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 637 of 686


                                                                                                        S/2017/272

                                                 ANNEX A

            Procedure for the registration, identification, marking and storage of weapons
                 The registration, identification and marking of weapons will be carried out by
            the international component of the monitoring and verification mechanism as
            follows:

            Personal weapons
                A form containing the following information will be completed for each
            weapon:
               – Type of weapon (machine gun, rifle, pistol, homemade weapon, etc.)
               – Calibre (.50, 7.62 mm, etc.)
               – Model (M16 A1, AK-47, etc.)
               – Name of person carrying the weapon.
               • The observer from the international component of the monitoring and
                 verification mechanism will verify the information on the weapon form
                 through a visual inspection of the weapon.
                 The observer must check that the information on the form includes the
            following details:
               – Type of weapon.
               – Calibre.
               – Model.
               – Name of combatant carrying the weapon.
               • The weapon will then be assigned an identification number in the form of a
                 barcode, alphanumeric code or QR code. A label bearing the weapon code will
                 be affixed to the weapon, and an identical label will be placed on the form.
                 The weapons belonging to FARC-EP members assigned to the monitoring and
                 verification mechanism and those belonging to FARC-EP members who are to
                 go out on activities related to the peace process (a total of 60 at national level,
                 plus 10 per ZVTN and up to eight per PTN) will be stored in containers for
                 these purposes. For these purposes there must be coordination over where and
                 when these weapons will be handed over.
               • The other combatants will carry their personal weapons, which will be subject
                 to monitoring and verification by the international component of the
                 monitoring and verification mechanism.
               • The combatants will then be registered personally, under their combat names.
                 The combatant’s name will be entered in the database together with the code
                 for his or her weapon.
               • The forms will be securely and confidentially stored. The international
                 component of the monitoring and verification mechanism will be the custodian
                 of information relating to the laying down of arms.

            Heavy weapons, militia weapons, grenades and munitions
                  The international component of the monitoring and verification mechanism
            will be responsible for verifying compliance with this protocol, and in so doing will
            coordinate with the FARC-EP commander in each camp.

17-06469                                                                                                  241/277


                                                                                                       A-559
      Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 638 of 686


S/2017/272

                • The international component of the monitoring and verification mechanism
                  will proceed to register and identify the aforementione d weapons, grenades
                  and munitions, for inventory control purposes, and will cross -check the
                  information on the forms. The weapons will be assigned an identification
                  number in the form of a barcode, alphanumeric code or QR code.
                • On completion of the inspection, the heavy weapons, militia weapons,
                  grenades and munitions will be placed in temporary arsenals.
                • The forms will be securely and confidentially stored. The international
                  component of the monitoring and verification mechanism will be the custodi an
                  of information relating to the laying down of arms.
                • On day D+60 the heavy weapons, militia weapons, grenades and munitions
                  previously held in temporary arsenals will be stored in containers.

             Storage of weapons and ammunition
                  Weapons and ammunition will be stored in containers designed for that
             purpose.
                 The area designated to house the containers must have the following features:
                • It will have a perimeter security system that has been agreed on between the
                  international component of the monitoring and verification mechanism and
                  FARC-EP.
                • There will be signs stating that access to the area is restricted.
                • The containers or temporary structures will be painted white and will display
                  the United Nations logo. They will have shelves on which to store the
                  weapons, arranged by weapon type to facilitate inventory control.
                • The containers will be secured by a double lock system, with one of the keys
                  being held by the international component of the monitoring and verification
                  mechanism and the other by the FARC-EP commander of the ZVTN or PTN in
                  question.
                • Perimeter lighting will be installed which will turn on automatically during the
                  hours of darkness and will illuminate the containers and the surrounding area.
                • An alarm system connected to the international component of the monitoring
                  and verification mechanism base and the FARC-EP camp command will sound
                  a warning when the container is opened. The warning system will be activated
                  each time a container is opened, except where the system has been switched
                  off to allow for inventory control inspections.
                • The observers from the international component of the monitoring and
                  verification mechanism will not handle explosives or munitions except in
                  exceptional cases.




242/277                                                                                                17-06469



                                                                                                     A-560
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 639 of 686


                                                                                                       S/2017/272


            Other accords and the Bill on amnesty, pardon and special criminal rules
            Agreement of 7 November 2016
            I.    As part of the process of implementing the right to peace, the contents of the
            Final Agreement for Ending the Conflict and Building a Stable and Las ting Peace,
            signed on 12 November 2016, the Government shall, either through the special
            legislative procedure for peace or another enactment should that procedure not be in
            force, introduce legislation abrogating article 4 of Legislative Act 01 of 2016 an d
            incorporating the following transitional article into the Political Constitution:
                 “Transitional article XX:
                       “As part of the process of implementing the right to peace, the contents
                 of the Final Agreement for Ending the Conflict and Building a Stable and
                 Lasting Peace, signed on 12 November 2016, that correspond to norms of
                 international humanitarian law or fundamental rights defined in the Political
                 Constitution, and those related thereto, shall be mandatory interpretation
                 parameters and benchmarks for the enactment and validity of the norms and
                 laws for implementation of the Final Agreement.
                       State institutions and authorities are required to comply in good faith
                 with the provisions of the Final Agreement. Accordingly, the actions of all
                 State bodies and authorities, policy development in accordance with the Final
                 Agreement, and its interpretation and applicatio n must remain fully consistent
                 with the accords therein, preserving the contents, commitments, spirit and
                 principles of the Final Agreement.
                       This article shall enter into force as of today’s date and remain in force
                 until the end of the third full presidential mandate following the signing of the
                 Final Agreement.”
            II. Automatic prior constitutionality review: Following the entry into force of the
            laws and legislative acts passed under the special legislative procedure for peace,
            there shall be a single review of their constitutionality, which shall be automatic.
            The review of the constitutionality of the legislative acts shall attend only to
            procedural errors in their enactment. There shall be prior review of statutory laws in
            accordance with the provisions of article 153 of the Constitution. The time limits for
            review of these laws and legislative acts shall be one third as long as for the regular
            procedure and shall not be extended. There shall be a single, automatic review of
            the constitutionality of the implementation of the Final Agreement through ordinary
            laws, after the latter enter into force.
            III. The Government and FARC EP agree that, as soon as it has been signed, the
            Final Agreement for Ending the Conflict and Building a Stable and Lasting Pea ce
            will be signed as a Special Agreement pursuant to common article 3 of the Geneva
            Conventions of 1949 and will be deposited with the Swiss Federal Council in Berne
            or with such body as may replace it in future as the depositary of the Geneva
            Conventions, completely replacing the text previously deposited and reflecting the
            scope defined by the International Committee of the Red Cross in its commentary
            No. 850, reproduced below:
                       “A peace agreement, ceasefire or other accord may also constitute a
                 special agreement for the purposes of common article 3, or a means to
                 implement common article 3, if it contains clauses that bring into existence
                 further obligations drawn from the Geneva Conventions and/or their
                 Additional Protocols. In this respect, it should be recalled that ‘peace
                 agreements’ concluded with a view to bringing an end to hostilities may
                 contain provisions drawn from other humanitarian law treaties, such as the

17-06469                                                                                                 243/277


                                                                                                      A-561
      Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 640 of 686


S/2017/272

                  granting of an amnesty for fighters who have carried out their operations in
                  accordance with the laws and customs of war, the release of all captured
                  persons, or a commitment to search for the missing. If they contain provisions
                  drawn from humanitarian law, or if they implement humanitarian law
                  obligations already incumbent on the parties, such agreements, or the relevant
                  provisions as the case may be, may constitute special agreements under
                  common article 3. This is particularly important given that hostilities do not
                  always come to an end with the conclusion of a peace agreement. ”
             IV. The Government and FARC EP also agree that, following approval of the Final
             Agreement for Ending the Conflict and Building a Stable and Lasting Peace, a
             presidential statement will be made in the form of a unilateral declaration by the
             Colombian State to the Secretary-General of the United Nations, citing the
             resolution of the United Nations Security Council of 25 January 2016, asking the
             Secretary-General to welcome the Final Agreement and to relate it to Security
             Council resolution 2261 of 25 January, to prepare an official Security Council
             document, and to annex the complete text of the Final Agreement for Ending the
             Conflict and Building a Stable and Lasting Peace to resolution 2261.




244/277                                                                                              17-06469



                                                                                                   A-562
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 641 of 686


                                                                                                     S/2017/272


            Agreement of 9 November 2016
                   The Government and FARC-EP hereby agree as follows:

            I.     Amnesty, Pardon and Special Criminal Rules Act.
                  The parties agree that the Government shall submit the proposed bill on
            amnesty, pardon and special criminal rules, the contents of which are attached to
            this Agreement, to the Congress of the Republic.
                   The bill comprises four sections.
                 The first section concerns its aims and principles, which shall apply to all
            those subject to the Act.
                 The second section concerns amnesties, pardons and other special criminal
            proceedings.
                 The third section concerns the differentiated special penal proceedings for
            agents of the State.
                 The fourth section concerns the final provisions, which shall apply to all those
            subject to the Act.
                   The aforementioned four sections shall form a single, indivisible bill.
                  The aforementioned bill on amnesty, pardon and special criminal rules shall be
            presented to the Congress of the Republic as soon as possible after the signing of
            the Final Agreement and shall preferably be dealt with through the procedure laid
            down in Legislative Act 01 of 7 July 2016, whereby legal instruments are
            established to facilitate and ensure the legislative enactment and implementation of
            the Final Agreement for Ending the Conflict and Building a Stable and Lasting
            Peace. An alternate legislative procedure may be followed if the entry into force of
            the Act can thereby be expedited.
                  The aforementioned bill shall be prepared in accordance with the special
            legislative procedure for peace set out in the said Legislative Act.

            II.    Executive Secretariat of the special jurisdiction for peace
                  Both parties undertake to implement the necessary measures to set up the
            Executive Secretariat of the special jurisdiction for peace as soo n as possible, so
            that the Executive Secretariat may duly receive communications from those subject
            to the bill mentioned in Item I of this Agreement, wherein they declare that they
            submit themselves to and make themselves available to the special jurisdic tion for
            peace and to the commitments provided for in the Agreement on the laying down of
            arms, amongst such other responsibilities as may be agreed by the parties.

            III.   Legislative Act for creating the special jurisdiction for peace.
                  The parties agree that the Government shall submit a draft Legislative Act
            creating the special jurisdiction for peace to the Congress of the Republic
                  The Legislative Act creating the special jurisdiction for peace shall be
            submitted to the Congress of the Republic the day after the entry into force of the
            Legislative Act 01 of 7 July 2016, whereby legal instruments are established to
            facilitate and ensure the legislative enactment and implementation of the Final
            Agreement for Ending the Conflict and Building a Stable and Lasting Peace or as
            soon as possible in the event that the said Legislative Act 01 of 7 July 2016 should
            not enter into force.


17-06469                                                                                               245/277


                                                                                                    A-563
      Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 642 of 686


S/2017/272

                  The draft Legislative Act shall contain the following:
             1.   Introduction of a temporary article into the Political Constitution whereby the
             special jurisdiction for peace will be created.
             2.      The said temporary article shall contain the constitutional rules on:
                   (a) The special jurisdiction for peace, being a special jurisdiction that
             autonomously and preferentially exercises judicial functions for matters within its
             jurisdiction, particularly with respect to conduct deemed to constitute a serious
             breach of international humanitarian law or a serious violation of human rights. It
             shall apply only to acts committed prior to its entr y into force.
                  (b) A rule establishing that the Tribunal for Peace is the highest authority
             and ultimate appeal body of the special jurisdiction for peace.
                   (c) The creation of each of the bodies of the special jurisdiction for peace, as
             well as the number of members of each of them:
                     (i) Judicial Panel for Acknowledgement of Truth, Responsibility and
                     Determination of Facts and Conduct,
                     (ii)   Judicial Panel for Amnesty and Pardon,
                     (iii) Judicial Panel for Determination of Legal Situations,
                     (iv) Tribunal for Peace,
                     (v)    Investigation and Indictment Unit.
             3.   Acknowledgement of the power of the justices, who are members of the
             special jurisdiction for peace, to adopt the rules of that jurisdiction.
             4.    The justices and prosecutors of the special jurisdiction for peace shall be
             Colombian nationals, without prejudice to existing provisions regarding foreign
             jurists acting as amici curiae contained in paragraphs 65 and 66 of the Agreement
             creating the special jurisdiction for peace.
             The justices and prosecutors need not be professional judges, nor shall they be
             subject to any age restrictions.
             5.    The justices of the special jurisdiction for peace shall be empowered to
             propose to the Congress of the Republic the procedural rules of the special
             jurisdiction for peace in accordance with paragraph 46 of the Agreement
             establishing that jurisdiction; those rules shall also include guarantees of the right to
             counsel and due process, as well as the freedom to choose a lawyer entitled to
             practise law in any country. Once drafted by the justices of the special jurisdiction
             for peace, the proposed procedural rules shall be enacted by the Congress of the
             Republic.
             6.   The special system for writs of presentation of constitutional rights before the
             Constitutional Court in accordance with paragraph 52 of the Agreement creating the
             special jurisdiction for peace.
             7.    The extradition system, through incorporation into the Constitution of the text
             set out in paragraph 72 of the special jurisdiction for peace agreement, except for
             the statement “(…) In the Final Peace Agreement (..)” in the last paragraph thereof.
             8.    Participation in politics, as set out in paragraph 36 of the special jurisdiction
             for peace agreement.
             9.    The special system for the resolution of conflicts concerning jurisdiction and
             areas of responsibility.


246/277                                                                                                    17-06469



                                                                                                         A-564
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 643 of 686


                                                                                                        S/2017/272

            10. Operationalization of the special jurisdiction for peace as from the approval of
            this Legislative Act, without the need for any implementation laws or measures,
            subject to the approval of the procedural rules and other elements of the rules of the
            said Jurisdiction.
                  In addition to the abovementioned constitutional rules, the parties may include
            other rules in the aforementioned Legislative Act, such as how sentences previously
            imposed under the ordinary court system in relation to persons and conduct falling
            within the remit of the special jurisdiction for peace will be handled.
                  The Follow-up Commission, which is made up of the parties, shall for the
            purpose of implementing the Final Agreement draft a text of the proposed
            Legislative Act creating the special jurisdiction for peace or verify th at the draft
            legislation presented in the Congress of the Republic agrees with the provisions of
            this Agreement.
                  The Government undertakes not to deal with any application for extradition
            that may affect the persons referred to in paragraph 72 of the spec ial jurisdiction for
            peace agreement until such time as the Legislative Act creating the special
            jurisdiction for peace enters into force.
                 Both parties agree that during the first year after the entry into force of the
            Final Agreement, any elements of the “comprehensive system for truth, justice,
            reparation and non-repetition” omitted from this Agreement or other agreements on
            policy implementation priorities but included in the Final Agreement shall be
            incorporated into the Colombian legal system.




17-06469                                                                                                  247/277


                                                                                                       A-565
      Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 644 of 686


S/2017/272


             Special Implementing Agreement for the selection of the Executive Secretary of
             the special jurisdiction for peace and for ensuring its timely commissioning
             Havana, Republic of Cuba, 19 August 2016
                  This Special Implementing Agreement for the selection of the Executive
             Secretary of the special jurisdiction for peace and for ensuring its timely
             commissioning has been adopted by the Government of Colombia and FARC -EP:
             1.    In accordance with paragraph 68 of the special jurisdiction for peace
             agreement of 15 December 2015, the delegations of the Government and FARC -EP
             on the Negotiation Table have decided, by mutual agreement, to entrust to the
             United Nations the appointment of the Executive Secretary of the special
             jurisdiction for peace. The Executive Secretary shall meet the requirements of that
             Agreement and shall be a Colombian national. The Executive Secretary, who may
             be a man or a woman, will preferably have experience in the administration of
             justice. Once selected, he or she shall be confirmed by the selection committee
             made up of the justices of the special jurisdiction for peace. A decision not to
             confirm must be passed by such supermajority as may be established in the
             Agreement creating the said committee.
             2.   The Executive Secretary shall be appointed as soon as possible by the officer
             in charge of the monitoring and verification mechanism of the United Nations,
             which is the independent mechanism agreed to by the parties.
             3.    Until such time as the position of Executive Secretary of the special
             jurisdiction for peace and its Executive Secretariat are created within the State
             structure, the Executive Secretary shall temporarily act as a United Nations staff
             member.
             4.    The Government undertakes to afford the Executive Secretary the
             collaboration required to fulfil his or her temporary duties. On the date of the
             appointment of the Executive Secretary, the Government shall determine which
             senior official will act as liaison for the fulfilment of that commitment.
             5.    In accordance with paragraph 16 of the aforementioned special jurisdiction for
             peace agreement, the Government undertakes to create the Executive Secretariat and
             to make sufficient economic resources available to ensure that the special
             jurisdiction for peace is commissioned in a timely and effective manner in keeping
             with the rules governing its implementation.
             6.    Once appointed as stipulated in paragraph 1 of this Agreement, the Executive
             Secretary shall temporarily discharge the following responsibilities: (a) coordinate
             the plan for the creation and commissioning of the special jurisdiction for peace and
             the timeline for it to become operational in a timely manner with the Minister of
             Justice, and make the relevant recommendations to the latter as soon as possible;
             (b) encourage the adoption of the necessary decisions and measures to ensure that
             the Judicial Panel for Amnesty and Pardon and the Judicial Panel for Determination
             of Legal Situations can fulfil their functions from the very day of their
             establishment; (c) promote the necessary decisions and measures for all bodies of
             the special jurisdiction for peace, together with its justices and prosecutors, to be
             able to begin operations in a timely fashion, in suitable facilities, with the technical,
             administrative, IT and personnel support they will require; (d) foster the necessary
             coordination with those bodies which, under the agreement creating the special
             jurisdiction for peace, are to present reports to the Judicial Panel for
             Acknowledgement of Truth, Responsibility and Determinatio n of Facts and
             Conduct, so that they can present such reports in a timely manner; and (e) take such
             other actions as may be required to secure sufficient institutional capacity to enable


248/277                                                                                                    17-06469



                                                                                                         A-566
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 645 of 686


                                                                                                         S/2017/272

            the special jurisdiction for peace to efficiently discharge its respo nsibilities as set
            out in the agreement creating it, and in particular to securely provide infrastructure,
            staff recruitment, operationalization of information systems and systems for the
            management of judicial proceedings, and other technological resource s, as well as
            sufficient resources for the operation of all bodies of the special jurisdiction, both in
            the city where it will be located and in the places where the justices and prosecutors
            must go in the performance of their duties.
            7.    The Executive Secretary shall also discharge the following responsibilities
            related to the implementation of the agreements with FARC -EP on the laying down
            of arms and the granting of amnesties, pardons and special criminal rules, including
            those particularly concerned with agents of the State: (a) receive expressions of
            compliance and cooperation with the special jurisdiction for peace; (b) draw up a
            report for the Judicial Panel for Amnesty and Pardon, the Judicial Panel for
            Determination of Legal Situations, and the Judicial Panel for Acknowledgement of
            Truth, Responsibility and Determination of Facts and Conduct of the special
            jurisdiction for peace, giving the name and precise identification of each of the
            persons that have expressed a willingness to comply with the spec ial jurisdiction,
            and providing the necessary basic information, such as the Judicial Panel to which
            they wish to address themselves, the nature of their petition, the relevant elements
            for a determination as to whether the conduct mentioned is related to the armed
            conflict and, if there is a record, where that record may be available to special
            jurisdiction for peace bodies should they wish to consult it; (c) receive (the original
            or a copy of, as the case may be) the pledges of commitment signed under
            agreements on the laying down of arms, Law 418 of 1997 and any other regulations
            in force or to be adopted in the future on amnesties, pardons and special criminal
            rules, in particular those relating to agents of the State, and include in his or her
            report to the special jurisdiction for peace bodies all relevant information about such
            pledges, to facilitate the timely commencement of the activities of each body.
            Should the petitioner have signed a pledge of commitment, the file number should
            be indicated so that it may be readily consulted; (d) receive from the monitoring and
            verification mechanism information on the actual laying down of arms and include
            such information in his or her report of the State or special jurisdiction for peace
            bodies to the extent it is relevant, especially as regards applicants for amnesties and
            pardons; (e) in his or her report to the special jurisdiction for peace bodies, the
            Executive Secretary shall group cases in accordance with the parameters set in the
            special jurisdiction for peace agreement of 15 December 2015, without prejudice to
            their subsequent extension based on the judgments to be adopted by the Judicial
            Panels.
            8.    The Executive Secretary of the special jurisdiction for peace shall discharge
            the responsibilities referred to in paragraph 7 of this Agreement, clearly
            distinguishing between the identification of persons making expressions of
            compliance and the applications received on the basis of the rules agreed to by the
            Negotiation Table, that is: (a) In respect of FARC-EP members, based on the lists
            delivered and verified under the procedure agreed to by the Negotiation Table; (b)
            In respect of active or retired members of the Colombian armed forces, on the basis
            of the lists prepared for that purpose by the Ministry of National Defence; (c) In
            respect of all other persons, on the basis of the relevant judicial ruling.
            9.   Where legal proceedings are being taken against a person, relevant
            information on the latter’s compliance with the special jurisdiction for peace sh all
            be submitted to the judicial authorities by the Executive Secretary.
            10. To fulfil his or her responsibilities, the Executive Secretary shall organize and
            provisionally operationalize the Executive Secretariat of the special jurisdiction for
            peace in such a way that it will be ready to begin its permanent operations once

17-06469                                                                                                   249/277


                                                                                                        A-567
      Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 646 of 686


S/2017/272

             created through the procedures established in the Colombian legal system. To that
             end, he or she shall take measures to establish the headquarters of the Secretariat,
             organize its infrastructure, staff recruitment, and logistical, technical and IT
             preparation, and also to obtain adequate resources to finance its functioning and that
             of the entire special jurisdiction for peace.
             11. This Agreement shall come into effect as soon as it is signed, and shall be null
             and void if the parties end the current dialogue without reaching a Final Peace
             Agreement.
             12. Five original and identical copies of this Special Agreement are signed, one
             for each Party, one for each guarantor country and one to be sent to the Swiss
             Federal Council, where it shall be deposited and must not be made available to the
             public until such time as the Final Peace Agreement is signed.




250/277                                                                                                 17-06469



                                                                                                      A-568
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 647 of 686


                                                                                                       S/2017/272


            Agreement to facilitate the fulfilment of the timeline for the laying down of
            arms process reached by means of the Agreement of 23 June 2016
            Havana, Republic of Cuba, 20 August 2016.
                  The Government and FARC-EP hereby adopt the following Agreement to
            facilitate the fulfilment of the timeline for the laying down of arms process, reached
            on 23 June 2016:
            1.    With respect to those FARC-EP members who are to participate in the laying
            down of arms process, enforcement of arrest warrants is suspended in accordance
            with the provisions established in article 8 of Law 418 of 1997 as amended by
            article 1 of Law 1779 of 2016. That suspension shall become effective from the
            beginning of the move to the transitional local zones for normalization (ZVTN) and
            shall continue during the said move and up until the culmination of the laying down
            of arms process or until the Government so decides in the event of non -compliance
            with the provisions of the Agreement on the laying down of arms.
            2.  In addition, the provisions established in the preceding paragraph shall apply
            to FARC-EP members travelling outside the transitional local zones for
            normalization (ZVTN) to undertake activities forming part of the peace process.
            3.   The two preceding measures shall be applied in accordance with the
            provisions of paragraph 3, article 88, of Law 418 of 1997 as amended by article 1 of
            Law 1779 of 2016.
            4.    Persons imprisoned for belonging to FARC-EP, with convictions or
            indictments for offences subject to pardon in accordance with the rules in force on
            the date when the laying down of arms begins shall be granted the pardon provided
            in Law 418 of 1997 and its subsequent amendments, solely for such conduct as the
            laws make pardonable. The pardon shall be granted with effect from the time the
            laying down of arms process begins.
            5.    Persons imprisoned for belonging to FARC-EP, with convictions or
            indictments for offences that cannot be pardoned at the time the laying down of
            arms process begins shall, under the provisions of the Penitentiary and Prison Code
            (Law 65 of 1993) and its associated regulations, be transferred to the t ransitional
            local zones for normalization (ZVTN) once the FARC -EP members in the process of
            laying down arms have been assembled there in compliance with the agreement of
            23 June 2016.
                 The persons transferred shall remain in the transitional local zones for
            normalization (ZVTN), in a state of detention, under the conditions established in
            paragraph 7, article 2, of Decree 4151 of 2011 and concordant rules.
                  Such persons shall be located in areas separate from the camps where the
            members of FARC-EP in the process of laying down arms are located and may not
            enter the said camps.
                  The transfer will be carried out when the Director of the National Penitentiary
            and Prison Institute receives the certificate issued by the monitoring and verification
            mission approved by resolution 2261 of the United Nations Security Council,
            affirming that the necessary facilities have been duly equipped to accommodate the
            persons transferred.
                 The National Penitentiary and Prison Institute may enter the transitional local
            zones for normalization (ZVTN) at any time for the purposes of verifying
            compliance with the system of transfer, supervision and custody. When the Institute
            decides to verify the whereabouts of the person transferred, it shall so inform the


17-06469                                                                                                 251/277


                                                                                                      A-569
      Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 648 of 686


S/2017/272

             monitoring and verification mechanism in order for the mechanism to coordinate the
             entry in accordance with the protocols agreed to by the Government and FARC -EP.
                  Before the transfer is carried out, the imprisoned person shall sign an
             undertaking in which he or she agrees to comply with the system of transfer,
             supervision and custody in accordance with the provisions established in this
             Agreement and to submit to the special jurisdiction for peace when it is in
             operation.
                   The person transferred shall remain at the disposal of the justice system in the
             terms set out in the current laws and pursuant to the directive or instructions issued
             for that purpose by the State Prosecutor General.
             6.    The persons to whom the provisions established in this Agreement apply will
             be members of FARC-EP according to the list supplied to the Government by the
             person expressly appointed for that purpose by the aforesaid organisation and
             verified by the Government in accordance with the provisions established in the
             Final Agreement and the persons classified as members or collaborators of FARC -
             EP in a court ruling issued prior to the start of the implementation of this Agreement
             who are not recognized as such.
             7.    For the purposes of paragraphs 1, 2 and 3, a person appointed by FARC -EP
             shall provide the Government with a list expressly indicating the persons to whom
             paragraph 2 also applies for verification by the Government in accordance with the
             provisions established in the Final Agreement and subsequently supplied to the
             monitoring and verification mechanism established in the Agreement on the
             Bilateral and Definitive Ceasefire and Cessation of Hostilities and Laying down of
             Arms between the Government and FARC-EP.
             8.    For the purposes of paragraphs 4 and 5, a delegate from FARC -EP expressly
             appointed for that purpose shall formally deliver two lists in writing to the
             Government as soon as possible, one containing the members of the organization
             who are imprisoned for any crime and another containing the persons who are
             imprisoned due to having been convicted or as FARC-EP members or collaborators
             who are not recognized as such. The lists will be verified by the Government
             according to the provisions established in the Final Agreement within the shortest
             time possible in order to fulfil what has been agreed within the established
             timetable, providing that the lists have been duly supplied. The first list referred to
             in this section will form part of the final, single list of FARC -EP members covered
             by the Final Agreement. For the purposes of application of this Agreement, FARC-
             EP may supply partial lists up to the moment of entry into force of the amnesty
             legislation.
             9.    For the purpose of drawing up the lists referred to in this Agreement, visits by
             lawyers appointed by FARC-EP to the places where FARC-EP prisoners or those
             accused of being FARC-EP members are imprisoned will begin immediately in
             order to collect, based on existing groups, the names and other personal particulars
             and the details of criminal proceedings of all the persons imprisoned fo r belonging
             to or collaborating with FARC-EP. The Negotiation Table will ask the office of the
             High Commissioner for Peace to supply the information in its possession on the
             persons imprisoned, charged, accused or convicted for belonging to FARC -EP or
             accused of being FARC-EP members without being recognized as such. The
             Government shall provide the Negotiation Table with such information as it
             possesses or is possessed by the Prosecutor General’s Office or the Supreme
             Council of the Judiciary on persons tried and convicted for acts relating to their
             membership of FARC-EP or wrongly accused of collaborating with or belonging to
             FARC-EP.


252/277                                                                                                  17-06469



                                                                                                       A-570
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 649 of 686


                                                                                                      S/2017/272

            10. The Government shall issue the regulatory decrees and other relevant
            administrative rules to enable the transfer to be carried out and to ensure compliance
            with the rules for supervision and custody established in this Agreement.
            11. This Agreement shall be valid from the moment it is signed and shall be void
            if the parties conclude the current discussions without reachin g a Final Peace
            Agreement.




17-06469                                                                                                253/277


                                                                                                     A-571
      Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 650 of 686


S/2017/272


                      Amnesty, Pardon and Special Criminal Rules Act
                                           Section I
                                      Aims and principles
                                           Chapter I
                                         Aim and scope
             Article 1. Aim. This Act aims to govern amnesties and pardons for political and
             related crimes, and to adopt differentiated special criminal rules, particularly for
             agents of the State who have been convicted of, held for trial for or identified as
             committing punishable acts due to, during, or directly or indirectly related to, the
             armed conflict.
             Article 2. Scope of application. This Act shall apply in a differentiated and
             indivisible manner to anybody who has participated directly or indirectly in the
             armed conflict, has been convicted of, held for trial for or identified as committing
             punishable acts due to, during, or directly or indirectly related to, the armed
             conflict, such acts having been committed prior to the Final Agreement’s entry into
             force. It shall also cover any acts eligible for amnesty, closely linked to the laying
             down of arms process.
                   Furthermore, it shall apply to acts committed in the context of political riots or
             social protest, within the terms set out in this Act.
                  As far as the members of an armed rebel group are concerned, it shall only
             apply to members of the group who have signed a peace agreement with the
             Government, within the terms set out in this Act.
             Article 3. Scope. All the principles contained in the Agreement creating the special
             jurisdiction for peace in the context of ending the conflict shall apply in relation to
             amnesties, pardons and other differentiated special criminal mechanisms for
             discharging responsibility and primary and ancillary criminal sanctions. In the same
             way, those principles shall apply in respect of all administrative, disciplinary and
             fiscal sanctions and to the right of the State not to pursue criminal prosecution. The
             principles must be applied in a timely manner.

                                          Chapter II
                                     Applicable principles
             Article 4. Right to peace. Peace is a right and an obligatory duty. Peace is an
             essential condition of any right and it is the inescapable duty of Colombians to
             achieve and preserve it.
             Article 5. Comprehensiveness. The amnesties, pardons and special criminal rules,
             including any differentiated treatment for agents of the State, are measures of the
             comprehensive system for truth, justice, reparation and non-repetition, the main
             purpose of which is to facilitate the end of the internal armed conflict, contribute to
             the achievement of a stable and long-lasting peace with guarantees of non-
             repetition, take decisions that provide full legal certainty for everyone and realize
             the rights of victims. To that end, the various components and measures of the
             comprehensive system are interconnected through mechanisms, guarantees and
             requirements for accessing and maintaining oneself within the special legal
             proceedings of the special jurisdiction for peace.
                   All the principles contained in the Agreement creating the special jurisdiction
             for peace shall apply in respect of amnesties, pardons and other special mechanisms
             for discharging responsibility and primary and ancillary criminal sanctions. The
             foregoing shall apply in the same way in respect of all administrative sanctions and


254/277                                                                                                   17-06469



                                                                                                        A-572
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 651 of 686


                                                                                                        S/2017/272

            the right of the State not to pursue criminal prosecution. The principles must be
            applied in a timely manner.
            Article 6. Precedence. Amnesties, pardons and criminal treatments, such as the
            discharging of responsibility and criminal and administrative sanctions, or the right
            of the State not to pursue criminal prosecution laid down in the special jurisdiction
            for peace agreement, including differentiated treatment for agents of the S tate, shall
            take precedence over the acts of any other jurisdiction or proceeding, particularly
            over criminal, disciplinary, administrative, fiscal or any other type of proceedings,
            for acts committed in the context of, due to, during, or directly or indir ectly related
            to, the internal conflict.
                  Amnesty shall be a mechanism for waiving criminal, disciplinary,
            administrative and fiscal proceedings, the purpose of which is to provide legal
            certainty to members of FARC-EP, or persons accused of being members of FARC-
            EP, after the signing of the Final Peace Agreement with the Government and the
            ending of hostilities, all without prejudice to the provisions of article 40 on
            annulment of ownership.
                 With respect to disciplinary or administrative sanctions, amnes ties shall also
            have the effect of cancelling or discharging responsibility or disciplinary or
            administrative sanctions imposed due to conduct directly or indirectly related to the
            armed conflict.
            Article 7. Acknowledgement of political crimes. As a result of the
            acknowledgement of political crimes and in accordance with international
            humanitarian law, at the end of hostilities, the Colombian State shall grant the
            broadest possible amnesty.
                  By reason of the nature and course of political and related crime s, for all
            purposes regarding the application and interpretation of this Act, political and
            related crimes shall be treated in a differentiated manner to common crime. Crimes
            where the State and its current constitutional system are the victim of the unlaw ful
            conduct shall be considered to be political crimes, where they are not committed for
            personal profit.
                  Crimes related to political crimes, that refer to acts specifically connected with
            the prosecution of the rebellion and committed during the armed c onflict, as well as
            acts aimed at facilitating, supporting, financing or concealing the prosecution of the
            rebellion, shall also be eligible for amnesty.
                  Such crimes as are classified as common crimes but which also fulfil the
            foregoing requirements and do not involve unlawful acts committed for personal
            profit, for personal gain or for the benefit of a third party, shall be considered to be
            crimes related to political crimes.
            Article 8. Equal, simultaneous, balanced and equitable special criminal
            treatment. Agents of the State shall not be granted amnesty or pardon. Agents of
            the State who may have committed crimes during, because of, or directly or
            indirectly related to the armed conflict before the entry into force of the Final Peace
            Agreement, shall receive differentiated, equal, equitable and simultaneous special
            criminal treatment in accordance with this Act.
            Article 9. Duty to investigate, establish the truth, prosecute and sanction. The
            provisions of this Act do not preclude the Colombian State fr om performing its duty
            to investigate, establish the truth, prosecute and sanction serious violations of
            human rights and serious breaches of international humanitarian law, as provided
            for in the special jurisdiction for peace agreement.



17-06469                                                                                                  255/277


                                                                                                       A-573
      Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 652 of 686


S/2017/272

             Article 10. Favourability. In the interpretation and application of this Act,
             recipients thereof shall be guaranteed the application of the favourability principle.
             Article 11. Due process and procedural guarantees. In all judicial and
             administrative proceedings arising from this Act, the procedural principles and
             guarantees of due process and the right to defence shall be respected.
             Article 12. Legal certainty. The decisions and resolutions adopted in accordance
             with this Act have the effect of material res judicata as gr ounds for legal certainty.
             They shall be immutable, as a necessary element for achieving a stable and lasting
             peace. They may only be revised by the Tribunal for Peace.
             Article 13. Contribution to the realization of victims’ rights. The granting of
             amnesties or pardons or any equal, simultaneous, balanced and equitable special
             treatment gives no exemption from the duty to contribute individually or
             collectively to the establishment of the truth or the fulfilment of any reparation
             obligations that may be imposed by the special jurisdiction for peace.
                  If, during the five years following the granting of amnesty, pardon or any other
             equal, simultaneous, balanced and equitable special treatment, the requirements of
             the Tribunal for Peace to participate in programmes to contribute to victim
             reparation, or to come before the Truth, Coexistence and Non-repetition
             Commission or before the Unit for the Search for Persons Deemed Missing, where
             there is an obligation to appear before the above bodies, are repeatedly and
             unjustifiably refused, those failing in such obligations shall lose the right for the
             special sanctions of the special jurisdiction for peace to be applied to them, or the
             equivalent sanctions provided for in any treatment of those described as special,
             simultaneous, balanced and equitable, in the event that they are subsequently
             declared responsible for any of the conduct that may be attributed to them therein.




256/277                                                                                                  17-06469



                                                                                                       A-574
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 653 of 686


                                                                                                         S/2017/272


                                               Section II
                           Amnesties, pardons and other special criminal treatment

                                                  Chapter I
                                              De jure amnesties
            Article 14. De jure amnesty. In accordance with this Act, amnesty is granted to
            anyone who has been involved in the political crimes of “rebellion”, “sedition”,
            “riot”, “conspiracy” and “seduction, usurpation and unlawful retention of
            command” or crimes related to them.
            Article 15. For the purposes of this Act, the following are related to political
            crimes: seizure of aircraft, vessels or collective means of transport where it is not
            associated with hijacking/kidnapping; compulsion to commit an offence; breaking
            and entering of other people’s homes; unlawful violation of communications; offer,
            purchase or sale of any instrument suitable for intercepting private communications
            between persons; unlawful violation of communications or correspondence of an
            official nature; unlawful use of communications networks; violation of the freedom
            to work; slander; libel; indirect slander and libel; damage to third party property;
            personal falsehood; material falsehood in a public document; obtaining a false
            public document; agreement to commit an offence; unlawful use of uniforms and
            badges; threats; instigation to commit an offence; fires; disruption of public,
            collective or official transport services; possession and manufacture of hazardous
            substances or objects; manufacture, bearing or possession of firearms, accessories,
            parts or ammunition; manufacture, bearing or possession of firearms or ammunition
            subject to restricted or exclusive use by the armed forces, or explosives; disturbance
            of democratic contests; constraining voters; electoral fra ud; document registration
            fraud; voter corruption; fraudulent vote; contracting without fulfilling legal
            requirements; violence against a public official; escape; and espionage.
                  The above list of crimes shall also be taken into account by the Judicial Pan el
            for Amnesty and Pardon of the special jurisdiction for peace, notwithstanding the
            fact that this Judicial Panel may also consider other conduct to be related to political
            crime, in accordance with the criteria set out in this Act. The acts that shall un der no
            circumstances be subject to any amnesty or pardon are the ones mentioned in article
            22 of this Act.
                 In implementing the amnesty dealt with by this Act, any aggravating
            circumstances or amplifying provisions of the criminal offences shall be includ ed.
            Article 16. Personal coverage. Any amnesty granted by operation of this Act in
            accordance with the previous articles shall apply as from the day of its entry into
            force, provided that the crimes were committed prior to the entry into force of the
            Final Peace Agreement.
                 It shall apply to the following persons, both Colombian and foreign nationals,
            who are or have been perpetrators of or participants in attempted or consummated
            crimes, provided that the following requirements are fulfilled:
                 1.    Those whom the judicial order convicts, puts on trial or investigates
                       because of membership of or collaboration with FARC -EP.
                 2.    Members of FARC-EP, after the Final Peace Agreement with the
                       Government enters into force, in accordance with the lists handed over
                       by representatives appointed by that organization specifically for that
                       purpose, which lists shall be verified as provided for in the Final Peace
                       Agreement. The foregoing applies even though the judicial order does



17-06469                                                                                                   257/277


                                                                                                        A-575
      Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 654 of 686


S/2017/272

                       not convict, put on trial or investigate because of membership of FARC -
                       EP.
                  3.   Those whose conviction states that the convicted person is a member of
                       FARC-EP, even where he or she is not convicted for a political crime,
                       provided that the crime of which he or she has been convicted fulfils the
                       requirements of being a related action set out in this Act.
                  4.   Anyone who is or has been investigated, put on trial or convi cted for
                       political and related crimes, where it may be deduced from the judicial,
                       fiscal and disciplinary investigations, judicial orders or by means of
                       other evidence, that they were investigated or put on trial because of
                       alleged membership of or collaboration with FARC-EP. In this case, as of
                       the day after this Act enters into force, the party concerned shall petition
                       the Prosecutor or competent Sentence Execution Judge to implement the
                       said amnesty, providing or describing the orders or evidence that pr ove
                       the foregoing.
             Article 17. Laying down of arms. In relation to the persons referred to in
             paragraphs 1 and 2 of the preceding article, who are in the process of laying down
             arms and who remain in the transitional local zones for normalization or in the
             agreed camps, the amnesty shall progressively apply to each of them individually,
             where the recipient has laid down arms in accordance with the timeline and the
             corresponding registration agreed to for that purpose. Amnesty shall also be granted
             to them for conduct closely linked to the laying down of arms process.
                   As regards members of FARC-EP who, because of being imprisoned, are not
             found in possession of any arms, the amnesty shall apply to each of them
             individually where the recipient has signed a deed of commitment undertaking not
             to return to using arms to attack the current constitutional and legal system.
                  The said deed of commitment shall match the clearly defined text for the
             laying down of arms process.
             Article 18. Procedure for the implementation of de jure amnesties.
                  1.   With regard to those members of FARC-EP who remain in the
                       transitional local zones for normalization or in the camps agreed to under
                       the laying down of arms process and who have neither ongoing trials nor
                       convictions, the President of the Republic shall issue an administrative
                       act implementing the de jure amnesty, when they leave the camps to
                       begin their reintegration into civilian life. Any lists containing the
                       personal data of persons granted amnesty shall be handled as p rovided
                       for in the Data Protection Act, and cannot be publicly disclosed.
                  2.   With regard to anyone involved in ongoing trials for the crimes
                       mentioned in articles 14 and 15 of this Act, the State Prosecutor
                       General’s Office shall immediately apply for estoppel to the competent
                       judge hearing the case.
                  3.   With regard to anyone who is already convicted of committing the crimes
                       mentioned in articles 14 and 15 of this Act, the competent sentence
                       enforcement judge shall proceed with implementing the amnesty.
                  In relation to paragraphs 2 and 3 above, the State Prosecutor General’s Office
             and the Administrative Panel of the Supreme Council of the Judiciary shall
             coordinate with those responsible for the laying down of arms process the issuance
             of such rulings or resolutions as are necessary so as not to delay the deadline for
             bringing the said laying down of arms process to a conclusion.


258/277                                                                                                 17-06469



                                                                                                      A-576
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 655 of 686


                                                                                                           S/2017/272

                  In any case, the amnesty must be implemented within a period of not more
            than ten days as from the time this Act enters into force, provided that the recipient
            has completed the laying down of arms process as provided for in article 17 of this
            Act and has signed the corresponding deed of commitment.
                  Should what is stated in articles 16 and 17, paragraph 2, of this Act not hap pen
            within a period of forty-five days from the time this Act enters into force, the
            recipient of the amnesty may apply to the Judicial Panel for Amnesty and Pardon of
            the special jurisdiction for peace for redress, notwithstanding the use of other legal
            remedies or legal channels to which he might be entitled.
                  The judicial officers or authorities in whose offices are handled the criminal,
            disciplinary, fiscal or other proceedings for the political or related crimes covered
            by this rule must implement the amnesty as soon as possible, on penalty of
            committing a breach of discipline.
            Article 19. Effectiveness of the amnesty: As regards crimes committed prior to the
            entry into force of the Final Peace Agreement, if, after the amnesty has been
            implemented, a crime report is submitted for the crimes covered by articles 14 and
            15 of this Act, in relation to the persons referred to in article 16, the judicial official
            shall refrain from initiating the relevant proceedings. The official shall do the same
            if the crime report refers to conduct closely linked to the laying down of arms
            process for which an amnesty has been granted.
                  If, in spite of the foregoing, any judicial officer initiates proceedings contrary
            to what is laid down in the previous subparagraph, the person may invoke his or her
            status as a person to whom an amnesty has been granted under the Act as objective
            grounds for termination of the criminal proceedings.

                                     Chapter III
             Amnesties or pardons granted by the Judicial Panel for Amnesty and Pardon
            Article 20. Judicial Panel for Amnesty and Pardon. In all cases that are not
            subject to de jure amnesty, the decision to grant amnesties or pardons shall depend
            on the Judicial Panel for Amnesty and Pardon of the special jurisdiction for peace.
            In accordance with the favourability principle, governed by this Act, and with the
            provisions of article 6.5 of Additional Protocol II of the Geneva Conventions of
            1949, the Judicial Panel shall implement the amnesty or pardon as provided for in
            this Act and in the agreement creating the special jurisdiction for peace.
            In any case, the application for amnesty must be decided within a period of not
            more than three (3) months since application was made to the Judicial Panel,
            provided that the recipient has completed the laying down of arms process, as
            provided for in article 17.
            Article 21. Personal coverage. Any amnesty granted by the Judicial Panel for
            Amnesty and Pardon shall apply as from the day of its entry into force of this Act,
            provided that the crimes were committed prior to the entry into force of the Final
            Peace Agreement, as well as in relation to any conduct closely linked to the laying
            down of arms process that is eligible for amnesty.
                  It shall apply to the following persons, both Colombian and foreign nationals,
            who are or have been perpetrators of or participants in attempted or consummated
            politically-related crimes, as provided for in the following article on criteria for
            being a related action, provided that any of the following requirements are fulfilled:
                 1.    Those whom the judicial order convicts, puts on trial or investigates
                       because of membership of or collaboration with FARC -EP; or



17-06469                                                                                                     259/277


                                                                                                          A-577
      Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 656 of 686


S/2017/272

                  2.    Members of FARC-EP, after the Final Peace Agreement with the
                        Government enters into force, in accordance with the lists handed over
                        by representatives appointed by that organization specifically for that
                        purpose, which lists shall be verified as provided for in the Final Peace
                        Agreement. The foregoing applies even though the judicial order does
                        not convict, put on trial or investigate because of membership of FARC -
                        EP; or
                  3.    Those whose conviction states that the convicted person is a member of
                        FARC-EP, even where he or she is not convicted for a political crime,
                        provided that the crime of which he or she has been convicted fulfils the
                        requirements of being a related action set out in this Act; or
                  4.    Anyone who is or has been investigated, put on trial or convicted for
                        political and related crimes, where it may be deduced from the judicial,
                        fiscal and disciplinary investigations, judicial orders or by means of
                        other evidence, that they were investigated or put on trial because of
                        alleged membership of or collaboration with FARC -EP. In this case, as of
                        the day after this Act enters into force, the party concerned shall petition
                        the Prosecutor or competent sentence execution judge to implement the
                        said amnesty, providing or describing the orders or evidence that prove
                        the foregoing.
             Article 22. Criteria for being a related action. The Judicial Panel for Amnesty and
             Pardon shall grant amnesties for political or related crimes. Crimes that meet any of
             the following criteria are understood to be related to political crime.
                  (a) Those crimes specifically related to the prosecution of the rebellion,
             committed during the armed conflict, such as death inflicted in combat consistent
             with international humanitarian law and the capture of combatants during military
             operations; or
                   (b) Those crimes where the State and its current constitutional system are the
             victim of the conduct; or
                   (c) That conduct aimed at facilitating, supporting, financing or concealing
             the prosecution of the rebellion.
             The Judicial Panel for Amnesty and Pardon shall determine relatedness with
             political crime on a case-by-case basis.
             Note: Only those crimes involving the following conduct shall not be subject, under
             any circumstances, to amnesty or pardon:
                   (a) Crimes against humanity, genocide, serious war crimes, hostage taking or
             other serious deprivation of liberty, torture, extrajudicial executions, forced
             disappearance, violent sexual intercourse and other forms of sexual violence, child
             abduction, forced displacement and the recruitment of minors, as provided for in the
             Rome Statute. In the event that any criminal sentence has used the terms “ferocity”,
             “barbarity” or any such equivalent term, amnesty or pardon shall not be granted
             exclusively for types of criminal conduct corresponding to those stated herein as not
             eligible for amnesty.
                  (b) Ordinary crimes not related to the rebellion, i.e. those that were not
             committed in the context of and due to the rebellion during the armed confli ct or
             which were motivated by the opportunity to obtain personal profit, personal gain or
             benefit for a third party.
                  The provisions of this article do not prevent conduct that has been
             independently classified as ordinary crimes from being considered cri mes related to


260/277                                                                                                  17-06469



                                                                                                       A-578
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 657 of 686


                                                                                                          S/2017/272

            political crimes, provided that they were committed on the basis of a political crime
            and the rebellion.
                “Serious war crime” shall be understood to mean any violation of international
            humanitarian law committed systematically.
            Article 23. Where it is transferred from the Judicial Panel for Determination of
            Legal Situations, the Judicial Panel for Amnesty and Pardon shall grant the pardon
            that discharges the sanctions imposed, for the following crimes or others, committed
            in the context of civil disorder or social protest, provided that they are related to
            political crime, in accordance with the criteria set out in article 22: personal injury
            resulting in disablement for less than 30 days; damage to third party property;
            disruption of public, collective or official transport services; obstruction of public
            highways so as to affect law and order; discharging of firearms; use or throwing of
            hazardous substances or objects; violence against a public official; disruption of
            official events; and riot under the Colombian Criminal Code.
            Article 24. Procedure and effects. The amnesties or pardons to which this chapter
            refers shall be granted on the basis of the list or recommendations that the Judicial
            Panel for Amnesty and Pardon shall receive, for analysis and for decision making,
            from the Judicial Panel for Acknowledgement of Truth, Responsibility and
            Determination of Facts and Conduct.
                  The Judicial Panel shall grant amnesty or pardon in cases where persons have
            been convicted or investigated for crimes eligible for amnesty or pardon, both in
            view of the recommendations made by the Judicial Panel for Acknowledgement of
            Truth, Responsibility and Determination of Facts and Conduct and ex -officio or ex
            parte.
                 The Judicial Panel for Amnesty and Pardon shall analyse each case in
            accordance with the principles laid down in the special jurisdiction for peace
            agreement and in this Act as well as in accordance with the assessment criteria laid
            down in article 22 of this Act and shall decide whether or not such amnesties or
            pardons are appropriate.
                  Once the decision granting amnesty or pardon has been rendered, it shall be
            sent to the judicial authority trying the criminal case for it to fulfil the decision of
            the Judicial Panel for Amnesty and Pardon and to make the effects of discharging
            the criminal proceedings, criminal responsibility and criminal sanctions a reality, as
            appropriate.
                 Once the decision to grant the amnesties or pardons is firm, it shall become res
            judicata and may only be revised by the Tribunal for Peace.
                  Where it is deemed inappropriate to grant the amnesty or pardon, the Judicial
            Panel for Amnesty and Pardon shall refer the case to the Judicial Panel for
            Acknowledgement of Truth, Responsibility and Determination of Facts and Conduc t
            or to the Judicial Panel for Determination of Legal Situations, so that based on the
            determination already made, it may take the appropriate decision in accordance with
            its powers and jurisdiction.
            Article 25. Submission of lists. The representatives appointed by FARC-EP
            specifically for this purpose shall be legitimate representatives for submitting to the
            authorities, including the judicial authorities, or to the special jurisdiction for peace,
            the lists of persons who are members of the rebel organiza tion that has signed the
            Final Peace Agreement, and such lists shall be verified as provided for in the Final
            Peace Agreement. These lists may be submitted until such time as the Judicial Panel
            for Amnesty and Pardon of the special jurisdiction for peace h as finished examining
            the legal situation of all members of FARC-EP.

17-06469                                                                                                    261/277


                                                                                                         A-579
      Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 658 of 686


S/2017/272

             Article 26. Obtaining additional information. Where deemed necessary, the
             Judicial Panel for Amnesty and Pardon may obtain additional information through
             interviews, document requests and any other means it considers appropriate.

                                                Chapter IV
                   Jurisdiction and operation of the Judicial Panel for Determination of
                                             Legal Situations
             Article 27. Judicial Panel for Determination of Legal Situations. The Judicial
             Panel for Determination of Legal Situations of the special jurisdiction for peace
             shall have the following functions:
             1.    To determine the legal situation of anyone who has gained access to the
             special jurisdiction for peace, the following being the two possible cases: persons
             who shall neither be subject to amnesty or pardon nor included in any decision or
             finding; and persons who need not be called to account before the Tribunal because
             they are deserving of amnesty or pardon.
             2.   To determine how the sentences previously imposed by the judicial system
             with regard to persons subject to the special jurisdiction for peace shall be treated,
             including the discharge of responsibilities because the sanction is understood to
             have been served.
             3.    So that swift and full justice may be administered, to determine possible
             procedural selection and prioritization mechanisms for anyone who does not
             acknowledge truth and responsibility. In making its determinations, the Judicial
             Panel shall assess the decisions taken by the Judicial Panel for Acknowledgement of
             Truth, Responsibility and Determination of Facts and Conduct of the special
             jurisdiction for peace, with regard to concentrating its functions on the most
             representative cases, in accordance with the powers and jurisdiction of the said
             Judicial Panel for Acknowledgement of Truth, Responsibility and Determination of
             Facts and Conduct.
             4.   To fulfil its duty, describe the relationship of the conduct to the armed conflict.
             5.    To take any other decisions needed to determine the legal situation of anyone
             who has neither been granted amnesty or pardon nor been subject to any decisions
             on findings.
             6.    At the request of the person under investigation, to determine the legal
             situation of persons who, while not belonging to a rebel organization, may currently
             be undergoing investigation for conduct that may come under the jurisdiction of the
             special jurisdiction for peace. The Judicial Panel shall decide whether it is
             appropriate to refer the case to the Judicial Panel for Amnesty and Pardon, whether
             it is appropriate to refer it to the Judicial Panel for Acknowledgement of Truth,
             Responsibility and Determination of Facts and Conduct, or whether in order to
             determine the legal situation, it is appropriate to waive its right to pursue criminal or
             disciplinary prosecution — in the latter case also with respect to non-combatant
             civilians — or to apply any other legal mechanism, as appropriate. The decision
             determining the legal situation shall become res judicata.
             7.    To ensure the efficient, effective and swift operation of the special jurisdiction
             for peace, the Judicial Panel shall have the widest possible powers to organize its
             tasks, include working committees, set priorities, collect similar cases and
             determine in what order it will deal with them, as well as to adopt selection and
             workload reduction criteria. When exercising these powers it shall take into account
             the need to prevent serious and representative conduct from remaining unpunished,
             and also to prevent work overload for the Tribunal.


262/277                                                                                                    17-06469



                                                                                                         A-580
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 659 of 686


                                                                                                        S/2017/272

            8.   To determine the legal situation of anyone who has not been decisively
            involved in the most serious and representative cases, particularly in relation to the
            conduct referred to in article 22 of this Act.
            9.    To receive the appropriate information from social, trade-union and human
            rights organizations and processes that are part of the Ethnic and Popular Agrarian
            Summit, where the following crimes are involved, committed in the context of civil
            disorder or social protest: riot, obstruction of public highways, throwing of
            hazardous substances, violence against a public official, disruption of public
            transport, damage to third party property, personal injury and other crimes caused
            within the framework of the Citizens’ Security Act or in social protest. In these
            cases, the Judicial Panel shall use mechanisms for discontinuing proceedings, with
            the aim of discharging the action and responsibility, or it may send this information
            to the Judicial Panel for Amnesty and Pardon for those purposes for which it may
            have competence.
            10. To decide on waiving criminal prosecution against persons who, having
            directly or indirectly participated in the armed conflict as minors when the unlawful
            conduct that comes under the jurisdiction of the special jurisdiction for peace was
            committed, are held responsible for crimes not eligible for amnesty, as provided for
            in the principles adopted by the United Nations in that regard.
            Article 28. Sphere of personal competence. Notwithstanding what is laid down for
            agents of the State in section III of this Act and as provided for in the special
            jurisdiction for peace agreement, the Judicial Panel for Determination of Legal
            Situations shall try cases within its competence, in relation to the followin g
            Colombian and foreign nationals, whether they are responsible as perpetrators or
            participants in attempted or consummated crimes:
            1.    Members of FARC-EP, after the Final Peace Agreement with the Government
            enters into force, in accordance with the lists handed over by representatives
            appointed by that organization specifically for that purpose, which lists shall be
            verified as provided for in the Final Peace Agreement.
            2.    Persons who, for their conduct in contexts related to exercise of the right to
            protest or internal disturbances, have been criminally prosecuted, inter alia, for the
            crimes set out in article 112 (personal injury resulting in disablement for less than
            30 days), article 265 (damage to third party property), article 353 (disruption to
            public, collective or official transport), article 353A (obstruction of public highways
            affecting law and order), article 356A (discharging of firearms), article 359 (use or
            throwing of hazardous substances or objects) article 429 (violence against a public
            official), article 430 (disruption of official events) and article 469 (riot) of the
            Colombian Penal Code. Other persons convicted of crimes other than those listed
            above as a result of their participation in protest activities may petition the Judicial
            Panel for Determination of Legal Situations to use its discretion with respect to their
            sentences, if they can adduce evidence that the conduct for which they were
            convicted is not more serious than that set out in the above articles of the Penal
            Code.
            3.    Persons who are held for trial or who have been convicted for political or
            related crimes linked to membership of or collaboration with FARC -EP, without
            acknowledging that they are part of the aforementioned organization. In this case,
            the person shall provide the judicial orders or other documents from which it may
            be inferred that the prosecution or conviction was due to an alleged connection with
            this organization.
                 None of the foregoing shall prevent the Judicial Panel for Determination of
            Legal Situations from exercising its jurisdiction in relation to the persons referred to

17-06469                                                                                                  263/277


                                                                                                       A-581
      Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 660 of 686


S/2017/272

             in paragraph 63 of the special jurisdiction for peace agreement, in the terms
             provided for in that Agreement.
             Article 29. Assessment criteria of the Judicial Panel for Determination of Legal
             Situations. Any persons to whom crimes committed in the context of and due to the
             armed conflict are attributed may be subject to the decisions mentioned in this
             chapter, provided that those crimes do not constitute:
                  1.    Cases of decisive involvement in the following crimes: crimes against
                        humanity, genocide, serious war crimes, hostage taking or other serious
                        deprivation of liberty, torture, extrajudicial executions, forced
                        disappearance, violent sexual intercourse and other forms of sexua l
                        violence, child abduction, forced displacement or the recruitment of
                        minors, as provided for in the Rome Statute, notwithstanding the power
                        set out in paragraph 2 of article 27 of this Act.
                  2.    Ordinary crimes that have not been committed in the context of and due
                        to the rebellion during the armed conflict or which have been motivated
                        by the opportunity to obtain personal profit, personal gain or benefit for a
                        third party.
             Article 30. Decisions rendered by the Judicial Panel for Determination of Legal
             Situations. Taking into account the stage of the proceedings before any jurisdiction
             that affects the party appearing, the Judicial Panel for Determination of Legal
             Situations may make the following decisions, among others that may be within its
             competence:
                  1.    Waiver of criminal prosecution
                  2.    Cessation of proceedings
                  3.    Suspended enforcement of the sentence
                  4.    Discharge of responsibility because the sanction has been served
                  5.    Any other decisions necessary to determine the legal status
             Article 31. Procedure and effects. The decisions to which this chapter refers shall
             be granted on the basis of the referral of cases by the Judicial Panel for
             Acknowledgement of Truth, Responsibility and Determination of Facts and
             Conduct. The Judicial Panel for Determination of Legal Situations shall analyse
             each case in accordance with the assessment criteria of article 29, and shall decide
             what is appropriate.
                   Once it is firm, the decision taken shall become res judicata and may only be
             revised by the special jurisdiction for peace.
                  If it is considered inappropriate to take any of the decisions indicated in article
             30 of this Act, the Judicial Panel for Determination of Legal Situations shall refer
             the case to the Judicial Panel for Acknowledgement of Truth, Respo nsibility and
             Determination of Facts and Conduct, so that, based on the determination already
             made, it may take the appropriate decision in accordance with its jurisdiction.
             Article 32. Contribution to the realization of victims’ rights. The adoption of any
             of the decisions indicated in article 30 of this Act gives no exemption from the duty
             to contribute individually or collectively to the establishment of the truth or the
             fulfilment of any reparation obligations that may be imposed in accordance with the
             provisions of the comprehensive system for truth, justice, reparation and non -
             repetition.
                  If, during the five years following the adoption of any of the decisions
             indicated in article 30 of this Act, the requirements of the Tribunal for Peace to

264/277                                                                                                   17-06469



                                                                                                        A-582
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 661 of 686


                                                                                                      S/2017/272

            participate in programmes to contribute to victim reparation, or to come before the
            Truth, Coexistence and Non-repetition Commission or before the Unit for the
            Search for Persons Deemed Missing, where there is an obligation to appear before
            the above bodies, are repeatedly and unjustifiably refused, those failing in such
            obligations shall lose the right for the special sanctions of the special jurisdiction
            for peace to be applied to them, in the event that they are subsequently declared
            responsible for any of the conduct that may be attributed to them therein.

                                                Chapter V
                                             System of release
            Article 33. Release due to the application of an amnesty or waiver of criminal
            prosecution. The granting of amnesty and the waiver of criminal prosecution
            contemplated in this Act will result in the immediate full release of those persons
            who have been imprisoned and who have benefited from the above measures.
            Article 34. Conditional release. When this Act enters into force, the persons
            referred to in articles 14, 15, 16, 21 and 28 of this Act who are imprisoned,
            including those who have been convicted of the crimes covered by articles 22 and
            23, will be granted conditional release provided that they have signed the
            undertaking set out in the following article.
            Article 35. Formal undertaking. The Undertaking to be signed by the persons
            benefiting from release as provided in this chapter will contain an undertaking to
            submit to and remain at the disposal of the special jurisdiction for peace, an
            obligation to inform the special jurisdiction for peace of any change of residence
            and an undertaking not to leave the country without prior authorization from the
            special jurisdiction for peace.
                  The Undertaking must be signed before the Executive Secretary of the special
            jurisdiction for peace.
            Note. In addition to the undertakings outlined in this article, persons who are
            imprisoned for crimes for which no amnesty may be granted, when they have been
            released due to the application of the provisions contained in article 34, may, in
            accordance with a decision by the special jurisdiction for peace, be monitored by
            means of electronic surveillance systems or other systems until the special
            jurisdiction for peace finally resolves their legal situation.
            Article 36. Procedure. With regard to rebels belonging to organizations that have
            signed a Final Peace Agreement and persons who have been imprisoned on the basis
            of a security measure for political or related crimes in accordance with the
            provisions of this Act, the competent prosecutor will app ear before a judge with
            guarantee control duties as soon as possible to request conditional release and that
            judge must verify that the person in question meets the requirements laid down in
            articles 34 and 35 of this Act and must order that conditional re lease.
                  With regard to rebels who belong to organizations that have signed a Final
            Peace Agreement and persons who have been imprisoned on the basis of a
            conviction for political or related crimes in accordance with the provisions of this
            Act, the Judge for Enforcement of Sanctions and Security Measures hearing the case
            concerning the convicted person must verify that the person concerned meets the
            requirements laid down in articles 34 and 35 of this Act and must order that
            conditional release.
                  If the person has been accused or convicted of crimes for which no amnesty
            may be granted that took place during and within the framework of the armed
            conflict, the provisions established in the above paragraphs will be applied with
            regard to the release and submission to the special jurisdiction for peace until the

17-06469                                                                                                265/277


                                                                                                     A-583
      Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 662 of 686


S/2017/272

             special jurisdiction for peace has imposed the relevant sanctions, as appropriate, and
             that person will remain at the disposal of the special jurisdiction for peace in the
             places where the process of reintegration into civil life agreed to for the other
             members of FARC-EP takes place or in other domiciles proposed by those being
             released, without prejudice to the provisions set out in the note to article 35.
                   Persons who are imprisoned due to conduct in situations relating to the
             exercise of the right to protest or internal disturbances in the form of the offences
             listed in articles 112 (personal injury with incapacity of less than 30 days); 265
             (damage to third party property); 353 (disruption of public, collective or official
             transport services); 353A (obstruction of public highways so as to affect law and
             order); 356A (discharging of firearms); 359 (use or throwing of hazardous
             substances or objects); 429 (violence against a public official); 430 (disruption of
             official events); and 469 (riot) of the Colombian Penal Code and who express their
             willingness to submit to the special jurisdiction for peace and appear before the
             Judicial Panel for Determination of Legal Situations to request the application of
             mechanisms of cessation of proceedings with a view to the extinction of liability
             shall also be released as soon as possible. In these cases, the following will be
             competent to decide on their release:
                   (a) With regard to persons who have been imprisoned on the basis of a
             security measure, the competent prosecutor will appear before a judge with
             guarantee control duties to request conditional release and that judge must verify
             that the person concerned meets the requirements laid down in articles 34 and 35 of
             this Act and must order that conditional release.
                   (b) With regard to persons who have been imprisoned on the basis of a
             conviction, the Judge for Enforcement of Sanctions and Security Measures hearing
             the case concerning the convicted person must verify that the person concerned
             meets the requirements laid down in articles 34 and 35 of this Act and must order
             that conditional release.
             Article 37. All the provisions of this Act will be applicable to the per sons, conduct,
             offences and situations provided therein, regardless of the jurisdiction before which
             they have been convicted or are being investigated or tried.
                   Recognizing the sovereignty of other States in the matters to which their
             competence for penal matters relates and their independence to decide on particular
             cases, the Government shall inform the competent foreign authorities of the
             enactment of this Act of Amnesty, attaching a copy thereof so that they may fully
             ascertain its scope with regard to persons imprisoned or investigated or who are
             serving sentences outside Colombia due to facts or conduct covered by the contents
             of this Act.
             Article 38. The term for submission of accusations or reports concerning the
             persons referred to in this Act for any act or conduct that may be covered by an
             amnesty or pardon will become subject to a statute of limitations one year after the
             special jurisdiction for peace begins to operate, provided that the offence or conduct
             was committed:
                  (a)   Prior to the entry into force of the Final Peace Agreement, or
                  (b) Up to the moment when the laying down of arms process ends, in the
             case of conduct closely connected with the fulfilment of that process.
             Article 39. Once the special jurisdiction for peace has begun to operate, the Judicial
             Panel for Amnesty and Pardon will be responsible for dealing with requests for the
             release of any person falling within the scope of an amnesty or pardon. The order



266/277                                                                                                  17-06469



                                                                                                       A-584
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 663 of 686


                                                                                                        S/2017/272

            must be immediately fulfilled by the authorities competent to release the person
            concerned and shall not be subject to any appeal whatsoever.

                                                Chapter VI
                                             Effects of amnesty
            Article 40. Effects of amnesty. Amnesty extinguishes the duty of criminal
            prosecution and the main and any accessory sanctions, any action for compensation
            for damages arising from punishable conduct, and responsibility arising from any
            action for recovery when the person granted the amnesty has performed public
            duties. The foregoing is without prejudice to the duty of the State to realize the right
            of victims to full reparation in accordance with Law 1448 of 2011. This is without
            prejudice to the reparation obligations imposed in accordance with the provisions
            established in the comprehensive system for truth, justice, reparation and non-
            repetition.
                  In any case, the provisions of this article will have no effect on any action for
            annulment of ownership brought by the State under current rules regarding
            unlawfully appropriated movable or real property. If the real property affected by
            the annulment of ownership is owned by the father, mother, brother or sister or
            spouse of the person granted amnesty and has been habitually used for a long period
            after acquisition as his or her family home, the burden o f proof of unlawful
            acquisition will rest with the State.
                  If the ownership of the said property was already annulled before the entry
            into force of this Act and the decision on annulment of ownership classified the
            asset as having been acquired with funds deriving from the activities of FARC-EP,
            and the former owner declares under oath that he or she obtained the asset with
            lawful funds, he or she may request a review of the judgment ordering the
            annulment of ownership before the Criminal Division of the Higher Court of the
            Judicial District that is competent according to the place where the property is
            located or before the Criminal Appeals Chamber of the Supreme Court of Justice, as
            appropriate. If the review judgment has not been handed down within one year, it
            must be adopted in two months, taking precedence over any other matter. The
            request for review may be instituted within a term of two years from the entry into
            force of this Act. All requests for review must be signed by a plenipotentiary who
            signed the Final Peace Agreement.
            Note. If, due to the acts or conduct for which an amnesty or pardon provided in this
            Act was granted, there are disciplinary investigations or investigations by a
            prosecutor in progress or sanctions imposed as a result of such investigations, the
            amnesties or pardons provided in this Act will cover them. The competent official
            must issue the decision annulling both the action and the sanction by the relevant
            legal means as soon as possible. If this does not occur within a term of three (3)
            months from the entry into force of this Act, the person concerned may request the
            annulment of the action or sanction before the Judicial Panel for Amnesty and
            Pardon of the special jurisdiction for peace, without prejudice to the use of any
            other appeals or legal courses that he or she may consider.
            Article 41. Effects of the waiver of criminal prosecution. The waiver of criminal
            prosecution annuls the action and the criminal sanction as well as any action for
            compensation for damages resulting from the punishable conduct and responsibility
            arising from any action for recovery. The foregoing is without prejudice to the duty
            of the State to realize the right of victims to full reparation in accordance with Law
            1448 of 2011. This is without prejudice to the reparation obligations imposed in
            accordance with the provisions established in the comprehensive system for truth,
            justice, reparation and non-repetition.

17-06469                                                                                                  267/277


                                                                                                       A-585
      Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 664 of 686


S/2017/272

                  If, due to the acts or conduct for which a waiver of criminal prosecution
             applies, there are disciplinary investigations or investigations by a prosecutor in
             progress, or sanctions imposed as a result of such investigations, the waiver will
             cover them. The competent official must issue the decision annulling both the action
             and the sanction by the relevant legal means as soon as possible. If this does not
             occur within a term of three (3) months from the entry into force of this Act, the
             person concerned may request the annulment of the action or sanction before the
             Judicial Panel for Determination of Legal Situations of the special jurisdiction for
             peace, without prejudice to the use of any other appeals or legal courses that he or
             she may consider.
             Article 42. Effects of cessation of proceedings and conditional suspension of
             enforcement of the sanction. The cessation of proceedings, the suspension of
             enforcement of the sanction and other resolutions or decisions required in order to
             define the legal situation do not annul any action for compensation for damages.
             The above action or the criminal action will be annulled when that is expressly
             agreed to by the Judicial Panel for Determination of Legal Situations, which must
             also rule on the annulment of disciplinary responsibility and responsibility for
             prosecution.

                                                Section III
             Differentiated special proceedings with regard to criminal matters for agents of
                                                 the State
                                                Chapter I
               Jurisdiction and operation of the Judicial Panel for Determination of Legal
                                                Situations
             Article 43. Judicial Panel for Determination of Legal Situations. The Judicial
             Panel for Determination of Legal Situations will also be responsible for granting
             agents of the State a waiver of criminal prosecution as one of the mechanisms for
             differentiated special proceedings with regard to criminal matters in accordance
             with the provisions established herein.
                   The competencies of the Judicial Panel for Determination of Legal Situations
             provided in section II of this Act will also apply where relevant to agents of the
             State in order to implement the provisions of this section.

                                              Chapter II
                Mechanisms for differentiated special proceedings for agents of the State
                   Article 44. Mechanisms for differentiated special proceedings for agents of
             the State: The Judicial Panel for Determination of Legal Situations of the special
             jurisdiction for peace, applying the principle of favourable proceedings governed in
             this Act, will apply any of the mechanisms for final resolution of the legal situation
             to agents of the State, including the waiver of criminal prosecution, for those who
             have been convicted, tried or named for punishable conduct due to, during or
             directly or indirectly relating to the armed conflict in accordance with the criteria
             established in the following article.
                   Article 45. The waiver of criminal prosecution. The waiver of criminal
             prosecution is a mechanism for differentiated special treatment with regard to
             criminal matters for agents of the State that forms part of the comprehensive system
             whereby criminal actions, criminal responsibility and criminal sanctions are
             annulled. This is necessary for building up trust and facilitating the end of the
             internal armed conflict and must be applied in a preferential manner in the
             Colombian penal system to help achieve a stable, lasting peace.


268/277                                                                                                 17-06469



                                                                                                      A-586
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 665 of 686


                                                                                                      S/2017/272

                 This mechanism is not appropriate in the case of:
                 1.    Crimes against humanity, genocide, serious war crimes, hostage taking or
                       other serious deprivation of liberty, torture, extrajudicial executions,
                       forced disappearance, violent sexual intercourse and other forms of
                       sexual violence, child abduction, forced displacement and the
                       recruitment of minors, in accordance with the provisions of the Rome
                       Statute.
                 2.    Crimes that were not committed because of, at the same time as or
                       directly or indirectly in relation to the armed conflict.
                 3.    Crimes against the service, discipline and interests of the Colombian
                       armed forces and the honour and security of the Colombian armed forces
                       as established in the Military Penal Code.
                  Article 46. Procedure for the application of the waiver of criminal
            prosecution for agents of the State. The Judicial Panel for Determination of Legal
            Situations, ex-officio or ex parte, will resolve the legal situation of agents of the
            State by means of the application or otherwise of a waiver of criminal prosecution.
                  Agents of the State who request the application of this mechanism must
            accompany their request with reports, court rulings, disciplinary, administrative or
            prosecution reports or administrative documents that describe his or her legal
            situation and that allow it to be established that they committed the act due to,
            during, or directly or indirectly related to, the armed conflict.
                  When the proceedings are instituted officially, the Judicial Panel for
            Determination of Legal Situations will compile such fact s as it deems necessary to
            form a judgment as to whether the person’s conduct took place due to, during, or
            directly or indirectly related to, the armed conflict.
                  When the foregoing has been established, the Judicial Panel will order a
            waiver of criminal prosecution provided that the conduct in question does not
            constitute a crime against humanity, genocide, serious war crimes, hostage taking or
            other serious deprivation of liberty, torture, extrajudicial executions, forced
            disappearance, violent sexual intercourse and other forms of sexual violence,
            abduction of minors, forced displacement, in addition to recruitment of minors in
            accordance with the provisions established in the Rome Statute or a crime against
            the service, discipline and interests of the Colombian armed forces and the honour
            and security of the Colombian armed forces as established in the Military Penal
            Code.
                  When the ruling granting the waiver of criminal prosecution has been issued, it
            will be sent to the court that is hearing the crimi nal proceedings in order that the
            court may fulfil what has been decided by the Judicial Panel for Determination of
            Legal Situations and implement the annulment of the criminal action, the criminal
            responsibility and the criminal sanction, as appropriate.
                  Article 47. Other effects of the waiver of criminal prosecution. The waiver
            of criminal prosecution also gives rise to the following effects:
                 1.    It prevents the institution of new proceedings for the conduct in question.
                 2.    The ruling has the effect of res judicata and may only be reviewed by the
                       Tribunal for Peace.
                 3.    It eliminates the criminal record from the database.




17-06469                                                                                                269/277


                                                                                                     A-587
      Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 666 of 686


S/2017/272

                  4.    It cancels or extinguishes any disciplinary or administrative
                        responsibility or sanction, or responsibility for prosecution or sanction
                        resulting therefrom, that may derive from the criminal conduct.
                  5.    It prevents the institution of any action for recovery and impleader
                        against agents of the State, without prejudice to the duty of the State to
                        satisfy victims’ right to full reparation.
                  6.    Its effects are oriented towards the future and it has no retroactive effects
                        in labour, disciplinary, administrative or prosecution terms.
                   Article 48. Appeals against rulings of the Judicial Panel for Determination
             of Legal Situations: Rulings adopted by the Judicial Panel for Determination of
             Legal Situations may be made subject to an internal appeal before the same Panel
             and may only be appealed before the Appeals Section of the Tribunal for Peace at
             the request of the person against who m the ruling is issued.

                                                  Section III
                                               System of release
                   Article 49. Transitional, conditional early release. Transitional, conditional
             early release is a benefit that forms part of the comprehensive system deriving from
             the differentiated special treatment with regard to criminal matters that is necessary
             for building up trust and facilitating the end of the internal armed conflict and must
             be applied in a preferential manner in the Colombian penal system to help achieve a
             stable and long-lasting peace.
                   This benefit will be applied to agents of the State who, at the time when this
             Act enters into force, are detained or have been convicted and who state or accept
             their submission to the Judicial Panel for Determination of Legal Situations of the
             special jurisdiction for peace in order to benefit from the mechanism of waiving
             criminal prosecution.
                  The said statement or acceptance of submission will be made before the
             Executive Secretary of the special jurisdiction for peace in the event that the
             Judicial Panel for Determination of Legal Situations has not begun to operate.
                  The granting of temporary, conditional, early release is a benefit that does not
             define the final legal situation within the framework of the special jurisdiction for
             peace. Only persons who have been finally absolved of responsibility may rejoin the
             Colombian armed forces.
                  Article 50. The beneficiaries of transitional, conditional early release.
             Agents of the State that meet the following requirements will be considered as
             beneficiaries of transitional, conditional early release:
                  1.    They must have been convicted or tried for punishable acts committed
                        due to, during, or directly or indirectly related to, the armed conflict.
                  2.    The acts in question must not constitute a crime against humanity,
                        genocide, serious war crimes, hostage taking or other serious deprivation
                        of liberty, torture, extrajudicial executions, forced disappearance, violent
                        sexual intercourse and other forms of sexual violence, abduction of
                        minors, forced displacement, in addition to recruitment of minors in
                        accordance with the provisions established in the Rome Statute unless
                        the beneficiary has been imprisoned for a period equal to or exceeding
                        five (5) years in accordance with the provisions established for
                        alternative sanctions in the special jurisdiction for peace.



270/277                                                                                                   17-06469



                                                                                                        A-588
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 667 of 686


                                                                                                         S/2017/272

                     3.   They must request or accept, freely and voluntarily, the intention to have
                          recourse to the system of the special jurisdiction for peace.
                     4.   They must undertake, once the comprehensive system for truth, justice,
                          reparation and non-repetition has begun to operate, to contribute to truth,
                          guarantees of non-repetition and immaterial reparation for victims, and
                          to comply with the requirements of the bodies comprising the system.
            Note 1. For the purposes of the above sections, the person concerned          will sign a
            document containing an undertaking by him or her to submit to                the special
            jurisdiction for peace and stating the obligation to give notice of all      changes of
            residence, not to leave the country without prior authorization from         the special
            jurisdiction for peace and to remain at its disposal.
            The said document must specify the court that is hearing the criminal proceedings,
            the stage of the proceedings, the crime and the location of the proceedings.
            Note 2. In the event that the beneficiary is summoned by the comprehens ive system
            for truth, justice, reparation and non-repetition and fails to attend or to fulfil any of
            the obligations assumed in the undertaking, the release will be revoked. The release
            may not be revoked for circumstances other than those set out herein.
                  Article 51. Procedure for transitional, conditional early release. The
            Ministry of National Defence will consolidate the lists of Colombian armed forces
            personnel who are prima facie in compliance with the requirements for transitional,
            conditional early release. In drawing up the lists, information will be requested fro m
            the ordinary and military criminal jurisdictions and must be received within no more
            than 15 working days. Once the lists are consolidated they will be submitted to the
            Executive Secretary of the special jurisdiction for peace, who will verify the lists or
            modify them should he deem that necessary, and will also verify that the
            undertaking mentioned in the preceding article has been given. The Executive
            Secretary of the special jurisdiction for peace will inform the official hearing the
            criminal proceedings that the beneficiary has fulfilled the requirements in order for
            the official to grant the transitional, conditional early release referred to in the
            preceding article, and the official will immediately take the action or decision
            required in order to implement it.
                     Failure to comply with the provisions set out herein constitutes a disciplinary
            fault.
                  Article 52. Supervision. The directors of penitentiaries and prisons from
            which persons benefiting from transitional, conditional, early release are rele ased
            will supervise those releases until the Judicial Panel for Determination of Legal
            Situations establishes the matters within its purview, making use of both ordinary
            mechanisms and the mechanisms provided in the special jurisdiction for peace.
                  Article 53. Final, unconditional release. The ordinary court that is hearing
            the criminal proceedings will comply with an order of immediate, unconditional and
            final release of the beneficiary with the waiver of criminal prosecution issued by the
            Judicial Panel for Determination of Legal Situations.

                                              Section IV
              Imprisonment in a military or police unit for members of military and police
                   forces within the framework of the special jurisdiction for peace
                 Article 54. Imprisonment in a military or police unit for members of
            military and police forces. Imprisonment in a military or police unit for members
            of military and police forces within the framework of the special jurisdiction for
            peace is a benefit deriving from the differentiated special treatment with regard to

17-06469                                                                                                   271/277


                                                                                                        A-589
      Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 668 of 686


S/2017/272

             criminal matters that forms part of the comprehensive system and which is
             necessary for building up trust and facilitating the end of the internal armed conflict.
                   This benefit will be applied to members of military and police forces who are
             detained or convicted and who state or accept their submission to the special
             jurisdiction for peace, all in accordance with the provisions of the Penitentiary and
             Prison Code applicable to other public servants.
                   The said statement or acceptance of submission will be made before the
             Executive Secretary of the special jurisdiction for peace in the event that the bodies
             of the Jurisdiction have not begun to operate.
                 Only persons who have been finally absolved of responsibility may rejoin the
             Colombian armed forces.
                   Article 55. Imprisonment in a military or police unit for members of
             military and police forces. Members of military and police forces who, at the time
             when this Act enters into force, have been imprisoned for less than five (5) years
             will, in accordance with the provisions established for alternative sanctions in the
             special jurisdiction for peace, continue to be imprisoned in a military or police unit
             provided that they comply with the following concurrent requirements:
                  1.    They must have been convicted or tried for punishable acts committed
                        due to, during, or directly or indirectly related to, the armed conflict.
                  2.    The crimes in question consist of either crimes against humanity,
                        genocide, serious war crimes, hostage taking or other serious depriva tion
                        of liberty, torture, extrajudicial executions, forced disappearance, violent
                        sexual intercourse and other forms of sexual violence, abduction of
                        minors, forced displacement, in addition to recruitment of minors in
                        accordance with the provisions established in the Rome Statute.
                  3.    They must request or accept, freely and voluntarily, the intention to have
                        recourse to the system of the special jurisdiction for peace.
                  4.    They must undertake, once the comprehensive system for truth, justice,
                        reparation and non-repetition has begun to operate, to contribute to truth,
                        guarantees of non-repetition, and immaterial reparation for victims, and
                        to comply with the requirements of the bodies comprising the system.
                    Article 56. Procedure for imprisonment in a military or police unit for
             members of military and police forces. The Ministry of National Defence will
             consolidate the lists of Colombian armed forces personnel who are prima facie in
             compliance with the requirements for replacement of house arrest by imprisonment
             in a military or police unit as described in the preceding article. In drawing up the
             lists, information will be requested from the National Penitentiary and Prison
             Institute, which must respond within no more than 15 working days. Once the lists
             are consolidated they will be submitted to the Executive Secretary of the special
             jurisdiction for peace, who will verify the lists or modify them should he deem that
             necessary, and will also communicate with the official hearing the criminal case
             with respect to the beneficiary’s compliance with the requirements, so that the
             official can authorize the replacement of house arrest by imprisonment in a military
             or police unit as described in the preceding article; the said official will immediately
             take the action or decision required in order to implement it.
             Note. In the event that the beneficiary fails to fulfil any of the obligations assumed
             in the undertaking or disregards his or her status as a person deprived of liberty, he
             or she will have the benefit of imprisonment in a military unit revoked. The order
             may not be revoked for circumstances other than those set out herein.


272/277                                                                                                   17-06469



                                                                                                        A-590
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 669 of 686


                                                                                                      S/2017/272

                  Article 57. Supervision. The Director of the military or police prison, or in
            his absence the Commander of the Military or Police Unit where members of
            military and police forces are to continue being imprisoned will exercise control,
            supervision and verification of the persons benefiting from imprisonm ent in a
            military or police unit, making use of both the ordinary mechanisms and the
            mechanisms provided in the special jurisdiction for peace.

                                                 Section IV
                                              Final provisions
                                             System of Defence
                  Article 58. System of free legal defence. The State will offer a system of
            advice and defence free of charge for the beneficiaries of this Act who allege that
            they lack sufficient resources for a proper defence with regard to the procedures and
            actions provided in this Act. That system will provide duly qualified defence
            lawyers. Subject to a decision by the interested party, he or she may make use of the
            systems of judicial defence already existing in Colombia, lawyers who are members
            of the Colombian armed forces, civil employees of the Ministry of Defence, the
            legal services of the human rights organizations that provide assistance to persons
            accused or convicted of acts or conduct relating to the conflict or the legal services
            of the human rights organizations that provided the beneficiary with legal assistance
            during his or her criminal trial or conviction. The State will establish the necessary
            financing agreements with the human rights organizations designated by the
            beneficiaries so that all persons for whom this Act is intended may benefit equally
            from a system of defence.

                                                    Term
                  Article 59. This Act shall enter into force the day after its publication. It
            repeals all contrary provisions. Amnesties, pardons and other special criminal
            proceedings granted subsequent to the signing of the Final Peace Agreement shall
            retain their full legal effect when this Act has entered into force, without prejudice
            to the provisions contained therein.




17-06469                                                                                                273/277


                                                                                                     A-591
      Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 670 of 686


S/2017/272



             (Signed) Humberto de la Calle       (Signed) Iván Márquez
             Head of the Government Delegation   Head of the FARC-EP Delegation

             (Signed)                            (Signed)
             Cuban Guarantor                     Norwegian Guarantor




274/277                                                                             17-06469



                                                                                  A-592
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 671 of 686


                                                                                                      S/2017/272

                                             For the Government:

                                        (Signed) Humberto de la Calle
                                      Head of the Government Delegation

             (Signed) Sergio Jaramillo                                (Signed) Jorge Enrique Mora

              (Signed) Óscar Naranjo                                 (Signed) María Ángela Holguín

               (Signed) Frank Pearl                                    (Signed) Gonzalo Restrepo

              (Signed) Roy Barreras


                                           Plenipotentiary Members




17-06469                                                                                                275/277


                                                                                                     A-593
      Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 672 of 686


S/2017/272

                                                For FARC-EP

                                            (Signed) Iván Márquez
                                        Head of the FARC-EP Delegation

             (Signed) Pablo Catatumbo                                    (Signed) Pastor Alape

             (Signed) Joaquín Gómez                                  (Signed) Mauricio Jaramillo

             (Signed) Bertulfo Álvarez                              (Signed) Carlos Antonio Losada

              (Signed) Ricardo Tellez



                                           Representative Members




276/277                                                                                                17-06469



                                                                                                     A-594
       Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 673 of 686


                                                                                       S/2017/272

      Signed on 24 November 2016 in Bogotá, Colombia.




                    (Signed)                                      (Signed)
           _________________________                    ___________________________

           Juan Manuel Santos Calderón                      Timoleón Jiménez
                   President of                          Commander of the FARC-EP
             the Republic of Colombia                         General Staff




17-06469                                                                                 277/277


                                                                                      A-595
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 674 of 686




                   Appendix AJ
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 675 of 686




                                                                     A-596
                                                 Case 4:21-cv-00140 Document 61 UNCLASSIFIED
                                                                                 Filed on 08/13/21 in TXSD Page 676 of 686
                                       2019 NATIONAL DRUG THREAT ASSESSMENT

                                         Colombian Transnational Criminal Organizations
                                         Overview                                             smaller quantities of heroin to Mexican TCOs
                                                                                              who export those drugs to Central America and
                                         Colombian TCOs continue to influence the U.S.
                                                                                              Mexico for eventual smuggling into the
                                         illicit drug market, though to a lesser extent
                                                                                              United States. Colombian TCOs route cocaine
                                         than in the 1980s and 1990s. According to
                                                                                              and heroin shipments through the Caribbean
                                         DEA’s CSP, the majority of the cocaine seized
                                                                                              where local TCOs receive and transport them
                                         and tested in the United States is of Colombian
                                                                                              into the United States and Europe. The most
                                         origin. Colombian TCOs continue to control the
                                                                                              significant Colombian TCO with an impact on U.S.
                                         production and supply of cocaine, and rely on a
                                                                                              drug markets is:
                                         partnership with Mexican TCOs to export cocaine
                                         from Colombia to U.S. markets. Mexican TCOs          Gulf Clan – The Gulf Clan, also known as Los
                                         have taken over the role of principal exporters      Urabeños, Clan del Golfo, and Clan Úsuga,
                                         of wholesale cocaine into U.S. markets and           functions as a highly structured and centralized
                                         currently dominate the wholesale distribution        criminal enterprise that has evolved into the
                                         of Colombian cocaine into the United States.         largest GAO in Colombia with a cohesive national
Transnational Criminal Organizations




                                         Principally, large-scale Colombian TCOs work         presence. The Gulf Clan relies on drug trafficking
                                         closely with Mexican and Central American TCOs       activities and a military-style framework to
                                         to export multi-ton quantities of cocaine from       maintain operability. Since emerging in the mid-
                                         Colombia every year. Some smaller Colombian          2000s, the Gulf Clan has expanded throughout
                                         TCOs continue to maintain direct pipelines into      northern Colombia and other regions mainly
                                         the United States using couriers on commercial       by capitalizing on the demise of rival GAOs.
                                         flights and air cargo to move small amounts of       Though it maintains a national reach, the Gulf
                                         cocaine and heroin. Colombian TCO members            Clan power base lies in its birthplace region of
                                         also maintain a physical presence in the             Urabá in northwest Colombia. From this strategic
                                         United States to assist in laundering drug           location, the Gulf Clan sends multi-ton quantities
                                         proceeds                                             of cocaine via maritime conveyances to nearby
                                                                                              Panama and other countries in Central America
                                         Large-scale Colombian TCOs                           on a regular basis.
                                         Recently, various “Armed Criminal Organizations”
                                         (Grupos Armados Organizados or GAOs)                 Collaboration with Mexican
                                         and dissident factions of the Revolutionary          TCOs
                                         Armed Forces of Colombia (Fuerzas Armadas            While Colombian TCOs control the production
                                         Revolucionarias de Colombia or FARC) have            and shipment of the majority of cocaine destined
                                         dominated the Colombian drug trade. The GAOs,        for consumption in the United States, Mexican
                                         composed primarily of demobilized members            TCOs are responsible for its exportation into
                                         of the United Self-Defense Forces of Colombia        and distribution throughout the United States.
                                         (Autodefensas Unidas de Colombia or AUC),            Mexican TCOs work directly with Colombian
                                         are presently allied and working with dissident      sources of supply, often sending Mexican
                                         factions of the FARC. Large-scale Colombian          representatives to Colombia, Ecuador, and
                                         TCOs sell multi-ton quantities of cocaine and        Venezuela to coordinate cocaine shipments.
                                                                                                                                     A-597
                                        104                                           UNCLASSIFIED
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 677 of 686




                                                                     A-598
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 678 of 686




                  Appendix AK
         Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 679 of 686
Merrill, Lynch, Pierce, Fenner & Smith, Inc. v. Allied Bank..., 704 S.W.2d 919 (1986)


                                                                              Certain defects in garnishment procedure which
                                                                              are neither fundamental nor jurisdictional are
      KeyCite Yellow Flag - Negative Treatment                                waived when garnishee fails to answer writ
Distinguished by Stephenson v. Lynch, Tex.App.-Dallas, February 15,
                                                                              before default.
2001

                                                                              3 Cases that cite this headnote
                     704 S.W.2d 919
                 Court of Appeals of Texas,
                   Houston (14th Dist.).                               [3]    Appeal and Error        Writ of error; restricted
                                                                              appeal
             MERRILL, LYNCH, PIERCE,                                          Garnishor's failure to show that it owned
          FENNER & SMITH, INC., Appellant,                                    underlying judgment upon which garnishment
                        v.                                                    judgment was based, when judgment creditor
          ALLIED BANK OF TEXAS, Appellee.                                     had different name from garnishor, was
                                                                              substantial defect which could be challenged
                   No. A14–85–570–CV.                                         by defaulting garnishee on writ of error.
                             |
                       Jan. 30, 1986.                                            Vernon's Ann.Texas Civ.St. art 2255
                             |                                                (Repealed); V.T.C.A., Civil Practice & Remedies
               Rehearing Denied Feb. 27, 1986.                                Code § 51.013;       Vernon's Ann.Texas Rules
                                                                              Civ.Proc., Rule 360, subd. 2.
Synopsis
Garnishor sought to garnish accounts of debtor. The 80th                      3 Cases that cite this headnote
District Court, Harris County, William Powell, J., entered
default judgment and garnishee appealed. The Court of
Appeals, Ellis, J., held that garnishor's failure to assert
ownership of underlying judgment, which named different               Attorneys and Law Firms
judgment creditor, was substantial defect of garnishment
procedure and could be challenged by defaulting garnishee on           *919 W. Bruce Monning, Rebecca L. Burt, Dallas, for
writ of error.                                                        appellant.

Reversed and rendered.                                                Margaret Streeter, Houston, for appellee.

                                                                      Before J. CURTISS BROWN, C.J., and SEARS and ELLIS,
Procedural Posture(s): On Appeal.
                                                                      JJ.

 West Headnotes (3)
                                                                                               OPINION

 [1]     Creditors' Remedies       Presumptions,                      ELLIS, Justice.
         Inferences, and Burden of Proof
         Garnishor     must     establish    ownership      of        This is an appeal from a default judgment in garnishment
                                                                      entered against Appellant.
         underlying judgment.        Vernon's Ann.Texas
         Civ.St. art. 4076, subd. 3 (Repealed); V.T.C.A.,             Appellee filed an Application for Writ of Garnishment after
         Civil Practice & Remedies Code § 63.001(3).                  Judgment to garnish all accounts in Appellant's possession
                                                                      in the name of its debtor, Patrick S. Martin, and/or Patricia
         2 Cases that cite this headnote
                                                                      Motlow Boyd Martin to collect a judgment obtained by the
                                                                      Bank of Texas against Patrick S. Martin on December 2,
 [2]     Creditors' Remedies     Failure of Garnishee                 1970. The Bank of Texas merged to become Continental
         to Answer or Make Disclosure; Default                        Bank of Texas which became Allied Bank of Texas in 1975.



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               1
                                                                                                                    A-599
        Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 680 of 686
Merrill, Lynch, Pierce, Fenner & Smith, Inc. v. Allied Bank..., 704 S.W.2d 919 (1986)


The amount of that judgment was $25,738.89, together with            [1] It has been stated that “the remedy of garnishment is
interest at the rate of ten per cent per year from January 16,      summary and harsh and it follows that such proceedings
1970 until the date of judgment, plus $2,573.89 in attorney's       cannot be sustained unless they are in strict conformity with
fees and interest on the total judgment until paid. Martin failed
                                                                    statutory requirements.”     Casey Constr., 611 S.W.2d at 700.
to pay any amount toward the satisfaction of the judgment.
Appellant, Merrill Lynch, garnishee below, neither appeared            Article 4076(3) 3 set forth the requirements for obtaining
nor answered, and a default judgment in garnishment was             post-judgment garnishment. The garnishor needs to show
rendered against it on November 28, 1984. It is from this           that he has a “valid, subsisting judgment....” Case law had
default judgment that Appellant seeks a writ of error from this     interpreted this statute as requiring that the garnishor establish
court.                                                              ownership of the underlying judgment. See, e.g., Weinstein
                                                                    v. Wilhide Equip. Co., 397 S.W.2d 94, 96 (Tex.Civ.App.—
To obtain a writ of error, Appellant must meet three                Tyler 1965, no writ); Bartex, Inc. v. Napier, 492 S.W.2d
prerequisites. The writ must be filed within six months             285, 286 (Tex.Civ.App.—Dallas 1973, no writ). Therefore,
of the judgment appealed from; the error in the judgment            unless error has been waived by appellant's failure to appear
must appear affirmatively on the face of the record; and            before default, the garnishment judgment must be reversed
the plaintiff in error cannot have participated either in           for noncompliance with 4076(3).
person or through counsel in the actual trial of the case.
                                                                     [2]   [3] It has been held that the failure to substantially
   Tex.Rev.Civ.Stat.Ann. art. 2255 (Vernon 1971) 1 ;
                                                                    comply with the statutes and rules governing garnishment
*920 Tex.Rev.Civ.Stat.Ann. art. 2249a (Vernon 1971) 2 ;             procedure renders the garnishment judgment void. 17
    Glenn W. Casey Constr., Inc. v. Citizen's Nat'l. Bank,          Tex.Jur.3d, § 374 (1982); Parker-Morgan Lumber Co. v.
611 S.W.2d 695, 698 (Tex.Civ.App.—Tyler 1980, no writ);             Parrish, 291 S.W. 266, 267 (Tex.Civ.App.—Beaumont 1927,
Lewis v. Beaver d/b/a Mid-State Indus., 588 S.W.2d 685, 686         no writ). Certain defects in the garnishment procedure
(Tex.Civ.App.—Houston [14th Dist.] 1979, writ ref'd n.r.e.).        which are neither fundamental nor jurisdictional are waived
Merrill Lynch did not answer or appear for the trial of this        when the garnishee fails to answer the writ before
cause. Accordingly, it seeks a writ of error to correct errors      default.    Hudler-Tye Constr., Inc. v. Pettijohn & Pettijohn
of law which were made therein. We reverse the order of the         Plumbing, Inc., 632 S.W.2d 219, 223 (Tex.App.—Fort Worth
trial court entering the default judgment and render judgment       1982, no writ); See Barton v. Montex Corp., 295 S.W.
that the writ of error should be granted based on Appellant's       950, 951 (Tex.Civ.App.—Austin 1927, no writ) (failure to
first point of error.                                               follow a statutory requirement which is a mere irregularity
                                                                    which garnishee might waive is not sufficient to render
In point of error one, Appellant contends the default judgment      judgment void). In this case, however, Appellee's assertions
is reversible on writ of error because the garnishor/appellee,      of ownership are contradicted by the judgment. We believe
Allied Bank of Texas, failed to show that it owned the              such a defect is substantial and can be challenged by the
underlying judgment upon which the garnishment judgment             defaulting garnishee on writ of error.
is based. The writ of garnishment states that Allied Bank of
Texas is entitled to the judgment. The application for writ of      In its post-submission brief, Appellee contends Appellant
garnishment incorporates by reference the judgment referring        has waived its right to challenge Allied Bank's capacity to
to the Bank of Texas as owner of the judgment. The language         sue in lieu of Bank of Texas by failing to specially except,
in the writ of garnishment indicating ownership by Allied           citing Jauregui v. Jones, 695 S.W.2d 258 (Tex.App.—San
Bank of Texas is contradicted by the actual judgment which is       Antonio 1985, writ ref'd n.r.e.). On writ of error, appellant
in favor of Bank of Texas. Appellee did not explain anywhere        seeks to overturn the default judgment for noncompliance
in the record how the judgment passed from Bank of Texas to         with 4076(3). Its argument is not based on the affirmative
appellee. We know of no way of assuming, by judicial notice         defense of lack of capacity to sue.
or otherwise, that the mergers forming Allied Bank of Texas
served to transfer judgments belonging to Bank of Texas to           *921 Our disposition of point of error No. 1 makes it
appellee.                                                           unnecessary for us to address Appellant's points of error two
                                                                    through nine. We reverse the judgment of the trial court
                                                                    granting the default judgment for a writ of garnishment in



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                2
                                                                                                                      A-600
        Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 681 of 686
Merrill, Lynch, Pierce, Fenner & Smith, Inc. v. Allied Bank..., 704 S.W.2d 919 (1986)



favor of Appellee Allied Bank and render judgment granting       All Citations
the writ of error.
                                                                 704 S.W.2d 919




                                                       Footnotes


1      Repealed by Acts 1985, 69th Leg., p. 7218, ch. 959, § 9(1) (eff. Sept. 1, 1985) (current version at
       Tex.Civ.Practice & Remedies Code § 51.013 (Vernon 1986)).
2
       Repealed by Order of Dec. 5, 1983 (eff. April 1, 1984) (current version at Tex.R.Civ.P. 360(2) (1985)).
3      Repealed by Acts 1985, 69th Leg., p. 7218, ch. 959, § 9(1) (eff. Sept. 1, 1985) (current version at
       Tex.Civ.Practice and Remedies Code § 63.001(3) (Vernon 1986)).


End of Document                                              © 2021 Thomson Reuters. No claim to original U.S. Government Works.




              © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                             3
                                                                                                                  A-601
Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 682 of 686




                  Appendix AL
        Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 683 of 686
Henningsmeyer v. First State Bank of Conroe, 109 Tex. 116 (1917)
195 S.W. 1137



                      109 Tex. 116
                 Supreme Court of Texas.

              HENNINGSMEYER et al.                           Attorneys and Law Firms
                       v.
                                                              *116 **1137 Howard Bennette and W. N. Foster, both of
          FIRST STATE BANK OF CONROE.                        Conroe, and G. P. Dougherty, of Houston, for plaintiffs in
                                                             error.
                            No. 3982. *
                                 |                           A. L. Kayser, of Conroe, for defendant in error.
                           June 20, 1917.
                                                             Opinion
Synopsis
Error to Court of Civil Appeals of Ninth Supreme Judicial    PHILLIPS, C. J.
District.
                                                             The judgment of the Court of Civil Appeals was adverse to the
                                                             plaintiffs in error. Their motion for rehearing was overruled
Suit by the First State Bank of Conroe against Fred
                                                             on February 14, 1917. Their counsel, it appears, did not learn
Henningsmeyer and others. Judgment for plaintiff, and
                                                             of the overruling of the motion until the lapse of more than
defendants Fred Henningsmeyer and Mary Henningsmeyer
                                                             thirty days after the date of the court's order. They then filed,
appealed to the Court of Civil Appeals, where judgment was
                                                             on April 2, 1917, an amended motion for rehearing, an exact
affirmed. 192 S. W. 286. On motion to dismiss petition for
                                                             copy of the original, adding only a statement as to the failure
writ of error. Motion granted.
                                                             of the Clerk to give them notice of the court's action on the
                                                             motion, and their want of knowledge of its action until more
Hawkins, J., dissenting.
                                                             than thirty days had elapsed. The prayer was for a rehearing,
                                                             but, if that were not granted, that the former order be set aside,
                                                             ‘in order that the right of appellants to have the judgment of
 West Headnotes (3)                                          the Court of Civil Appeals reviewed by petition for writ of
                                                             error might be preserved.’ On April 11, 1917, the Court of
                                                             Civil Appeals by the same order, set aside its order overruling
 [1]    Appeal and Error           Petition for Rehearing    the original motion and overruled the amended motion. The
        or Bill of Review                                    petition for writ of error was filed in the Court of Civil
        By filing successive motions for rehearing, the      Appeals on May 10, 1917.
        time allowed by Rev.St.       art. 1541, Vernon's
        Ann.Civ.St. arts. 1742, 1883, for filing petition    [1] We think the motion to dismiss should be granted. In order
        for writ of error cannot be extended.                for this court to have jurisdiction upon petition for writ of
                                                             error, it is required, as a condition precedent, that the petition
        9 Cases that cite this headnote                      be filed with the Clerk of the Court of Civil Appeals within
                                                             thirty days from the overruling of the motion for rehearing
                                                             in that court. Schleicher v. Runge, 90 Tex. 456, 39 S. W.
 [2]    Judgment           During Same Term
        The Court of Civil Appeals has full control over     279. *117 The statute on the subject ( article 1541) is
        its judgments during its term.                       imperative, and must be complied with. If merely to have
                                                             additional time for the filing of the petition for writ of error
        2 Cases that cite this headnote                      successive motions for rehearing may be filed, the statute is
                                                             rendered of no effect.

 [3]    Motions       Amendment of Orders
                                                             There is nothing in this record which even remotely suggests
        The Court of Civil Appeals has full control over     that the order that set aside the former order, overruling the
        its orders during its term.                          original motion, and overruled the amended motion, was for



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                         1
                                                                                                               A-602
         Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 684 of 686
Henningsmeyer v. First State Bank of Conroe, 109 Tex. 116 (1917)
195 S.W. 1137

any other purpose than to permit the filing of the petition for       February 14, 1917. Not until more than thirty days later, on
writ of error as within the time required by law, in accordance       May 10, 1917, was the petition of plaintiffs in error for a writ
with the appellants' request. We do not think that fact could         of error filed in the Court of Civil Appeals.
be ascertained any more certainly than it here appears. Under
such circumstances, we regard it as our duty to treat the time        R. S. art. 1541, expressly requires that a petition for a writ
of the overruling of the original motion as the date from which       of error ‘shall be filed with the clerk of the Court of Civil
should be reckoned the thirty days allowed for the filing of          Appeals within thirty days from the overruling of the motion
the petition for writ of error.                                       for rehearing’; and it is well settled that failure to file such
                                                                      petition until after the expiration of that stated period is fatal
[2] We wish to add that we do not question the authority of           to the appeal. The Supreme Court, in an opinion by Phillips,
the Court of Civil Appeals **1138 to set aside its former             J., now Chief Justice, said:
order, or to make, after its original action in a case, any further   ‘It is essential to the jurisdiction of this court to grant a writ of
orders it might deem proper. It has full control of its judgments     error that the petition for the writ be filed in the Court of Civil
during its term. Nor have we any purpose to in anywise cast a         Appeals within thirty days from the overruling of the motion
doubt upon the good faith of its action. To relieve a seeming         for a rehearing. Schleicher v. Runge, 90 Tex. 456, 39 S. W.
hardship it doubtless felt constrained to grant the appellants'       279.’ Vinson v. Carter, 106 Tex. 273, 166 S. W. 363.
request.

We simply rule that under the circumstances stated we do              However, after said original motion for a rehearing had been
not consider its action as binding upon us; and that, to give         overruled, appellants filed a second motion for a rehearing
effect to the statute, our duty, under such circumstances, is to      which was overruled by the court on April 11, 1917, and, it
require, as essential to our jurisdiction, that the petition for      will be observed, within the statutory period of 30 days next
writ of error be filed within thirty days from the overruling of      thereafter, said petition for writ of error was filed; and upon
the original motion for rehearing.                                    these facts arises the contention of plaintiffs in error that their
                                                                      petition for a writ of error was filed seasonably.
It was not filed within that time, and the motion to dismiss is
accordingly granted.                                                  The principal ground upon which the motion to dismiss the
                                                                      appeal rests is:


HAWKINS, J. (dissenting).                                                        ‘Because it is apparent from the face
Does the record in this case justify the Supreme Court in                        of the record that the setting aside by
finding and holding, as a matter of fact, that the action of                     said Court of Civil Appeals for the Ninth
the Court of Civil Appeals for the Ninth Supreme Judicial                        Supreme Judicial District of its order
District, in setting aside its order overruling the first motion                 of date February 14, 1917, overruling
for a rehearing, was for the sole purpose of indirectly                          plaintiff in error's motion for a rehearing
extending the period of time during which a petition for a                       on the 14th day of February, 1917, and
writ of error might validly be filed, such action constituting                   overruling plaintiff in error's amended
a deliberate fraud upon the appellate jurisdiction of the                        motion for rehearing on the 11th day of
Supreme Court? In my opinion it does not, and upon that                          April, 1917, was done for the express
proposition alone I dissent from the order granting the motion                   purpose of enabling plaintiffs in error
to dismiss the appeal for want of jurisdiction in the Supreme                    to avoid the consequences of their own
Court.                                                                           neglect in failing to file in said court their
                                                                                 petition for writ of error within thirty
The judgment of the Court of Civil Appeals affirming the                         (30) days from said 14th day of February,
judgment of the trial court in favor of appellee, the First State                1917, and said proceedings were and are
Bank of Conroe (defendant in error), and against appellants                      in direct opposition to rule 65 (67 S. W.
Fred and Mary Henningsmeyer *118 (plaintiffs in error),
was rendered on December 14, 1916, and its order overruling
the original motion for a rehearing was made and entered on


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                     2
                                                                                                                           A-603
         Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 685 of 686
Henningsmeyer v. First State Bank of Conroe, 109 Tex. 116 (1917)
195 S.W. 1137

           xix), governing the practice in the Courts                          appellants or their attorneys of record
           of Civil Appeals.’                                                  any notice of the action of the court in
                                                                               overruling the motion for rehearing, and
                                                                               that neither appellants nor their attorneys
                                                                               had knowledge or notice of the entry of
                                                                               the order overruling appellants' motion
But inasmuch as the term of court at which said order
                                                                               until the expiration of more than thirty
overruling said first motion for a rehearing was made had
                                                                               days from the date of the order, and the
not ended when said order setting aside the order overruling
                                                                               motion prayed for a rehearing, or, in the
said first motion for a rehearing was entered, and inasmuch
                                                                               alternative that the order overruling the
as that court unquestionably had authority, at any time during
                                                                               original motion entered on February 14,
its term, and even of its own volition, had there been no
                                                                               1917, be vacated and set aside in order
second motion for a rehearing, to set aside its previous
                                                                               that the right of appellants to have the
order overruling said first motion for a rehearing, and to
                                                                               judgment of the Court of Civil Appeals
grant a rehearing in the cause, there arises, I think, upon
                                                                               reviewed by petition for writ of error
the undisputed facts of this case, as shown by the record, a
                                                                               might be preserved.’
presumption of law that said order of April 11, 1917, setting
aside said order overruling the original motion for a rehearing
and overruling said second motion for a rehearing was entered
by the Court of Civil Appeals in good faith, and that so much
thereof *119 as set aside said former order was made by that         Said final order, of April 11th, is as follows:
court in the belief that probably, or possibly, there was error in
the original judgment of that court in that cause, and that, upon
                                                                               ‘Former order entered on February 14,
renewed consideration of the questions involved, that court
                                                                               1917, overruling motion for a rehearing
again reached the conclusion that its judgment as originally
                                                                               is set aside; and the amended motion for
entered therein was correct, and that, as a consequence, said
                                                                               a rehearing is overruled.’
second motion for a rehearing was overruled, accordingly.

The facts relied upon by the defendant in error to overcome
the above-mentioned presumption of good faith upon the part
of the Court of Civil Appeals in making its said order of April      Rule 65 prescribed by the Supreme Court for Courts of Civil
11, 1917, are as follows:                                            Appeals is as follows:

In said petition for a writ of error it is stated:                             ‘Upon the rendering of the judgment in
                                                                               the Court of Civil Appeals, as well as
           ‘The appellants, thereafter, on January 4,                          upon the making of an order overruling
           1917, filed their motion for rehearing in                           the motion for a rehearing, the clerk shall
           the Court of Civil Appeals, wherein they                            immediately give notice by postal card
           complained of all of the errors hereinafter                         to the attorneys of the respective parties
           assigned, and said motion, after having                             of the disposition made of the cause or
           been duly submitted and considered, was                             of the motion, as the case may be, for
           by the Court of Civil Appeals overruled                             which service he shall tax the usual fee
           by an order entered on February 14, 1917.                           as a part of the costs in the case. But the
           On April 2, 1917, the appellants filed                              mailing of such notices shall not relieve
           an amended motion for rehearing; this                               the parties of the responsibility of taking
           motion is an exact copy of the motion                               notice of the disposition of the cause or
           filed on **1139 January 4, 1917, except                             motion, and the failure to receive a notice
           an addition thereto alleging that the                               so mailed shall be no excuse for delay
           clerk of the court had failed to give                               in taking future action as may be desired



                 © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                           3
                                                                                                                       A-604
         Case 4:21-cv-00140 Document 61 Filed on 08/13/21 in TXSD Page 686 of 686
Henningsmeyer v. First State Bank of Conroe, 109 Tex. 116 (1917)
195 S.W. 1137




           in reference to the case within the time                         R. S. art. 1525, is as follows:
           prescribed by the statutes and rules.’

                                                                                      ‘The Supreme Court shall have the
                                                                                      power, upon affidavit or otherwise, as the
                                                                                      court may determine, to ascertain such
It is therefore clear that failure to file the petition for a writ of                 matters of fact as may be necessary to the
error within the statutory period cannot properly be excused,                         proper exercise of its jurisdiction.’
condoned, or disregarded by the Court of Civil Appeals or
by the Supreme *120 Court upon the sole additional ground
for a rehearing pleaded in said second motion. Furthermore, it
must be conceded that the fact that, with the exception of the
                                                                            The stated power of that court has been exercised in numerous
additional statements showing want of notice or knowledge of
the overruling of the first motion for a rehearing, the second              instances. Harris v. Hopson, 5 Tex. 529; Dial v. Rector,
motion was an exact copy of the first motion for a rehearing,               12 Tex. 99; Johnson v. Robeson, 27 Tex. 526; Moke v.
coupled with the fact that said second motion candidly prayed               Brackett, 28 Tex. 443; Hart v. Mills, 31 Tex. 304; Simmons
that the former order overruling the original motion for a
                                                                            v. Fisher, 46 Tex. 126;   Fine v. Freeman, 83 Tex. 529, 17
rehearing be set aside in order that the right of appeal might
                                                                            S. W. 783, 18 S. W. 963; Abstract Co. v. Bahn, 87 Tex. 582,
be preserved, and the further fact that the court undertook, by
                                                                            29 S. W. 646, 30 S. W. 430; Ellis v. Brooks, 101 Tex. 591,
one and the same order, to set aside its former order refusing
a rehearing and to overrule said second motion therefor, do                 102 S. W. 94, 103 S. W. 1196. See, also,        City of Austin
strongly suggest that such final order was not really made by               v. Nalle, 85 Tex. 550, 22 S. W. 668, 960. It is peculiarly
the court solely upon the merits or pretended merits, of said               applicable, I think, to the facts and circumstances of this
second motion for a rehearing, or in good faith, but, if not                case, as indicated by the record, and should be appropriately
for the purpose, still, under such circumstances as to serve,               exercised therein preliminarily, in determining, definitely and
in the language of the attorneys for the defendant in error, ‘to            unmistakably, if possible, whether said final order of the Court
cloak the negligence of the plaintiffs in error in failing to file          of Civil Appeals really was made in good faith or in fraud of
their petition for writ of error within the time required by law.’          the appellate jurisdiction of the Supreme Court.
Indeed that view of the matter is borne in upon my mind so
strongly that I might feel impelled to act upon it, as a matter             Whenever conclusive evidence thereon reasonably is
of duty in the protection of the jurisdiction of the Supreme                obtainable, the *121 presumptions of regularity and good
Court, had that court no other protection or recourse; but such             faith should attach to all orders of all courts until such
is not the case.                                                            presumptions shall have been overthrown.

Our state Constitution expressly declares:
‘The Supreme Court shall also have power, upon affidavit or                 All Citations
otherwise as by the court may be determined, to ascertain such
matters of fact as may be necessary to the proper exercise of               109 Tex. 116, 195 S.W. 1137
its jurisdiction.’ Section 3, art. 5.




                                                               Footnotes


*       Writ of error dismissed by Supreme Court.


 End of Document                                                        © 2021 Thomson Reuters. No claim to original U.S. Government Works.




                 © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                     4
                                                                                                                             A-605
